Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 1 of 177 Page ID #:425




          EXHIBIT 9
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 2 of 177 Page ID #:426

                                                             1

                                                                                     COPY
                                                                               Сase No. 1- 15/2018


                                         SENTENCE
                           BY THE NAME OF THE RUSSIAN FEDERATION


    Moscow                                                                             May 31, 2018

            Judge of Zamoskvoretsky District Court of Moscow E. P. Averchenko, with the participation
    of state prosecutors G. B. Ibragimova, E. O. Apukhtina, lawyer’s defenders G. A. Aliev, who
    presented the ID certificate No. 9450 and warrant No. 604, lawyer I. S. Novikov, who presented the
    ID certificate No. 11735 and warrant No. 3704, lawyer O. V. Yeliseev, who presented ID certificate
    No. REDACTED and warrant No. 414, lawyer P. I. Anashkin, who presented the ID certificate No. REDACTED
    and warrant No. 204, victim V. I. Smagin, the representative of victim’s lawyer D. A. Shashkov, in
    the presence of secretaries O. A. Logacheva, A. M. Golubev, V. V. Subbotin, A. M. Gordeeva, N.
    R. Katukiya, O. L. Kuznetsova, considered in the open court meeting the criminal case against
            Ashot Gevorkovich Yeghiazaryan, born REDACTED 1965, in Moscow, the Russian Federation,
    without the place of residence or registration, a citizen of the Russian Federation, with higher
    education, married, having underage children, unemployed, without criminal background, accused of
    committing a crime under Article (Art.) 159, Paragraph (Par.) 4 of the Criminal Code of the Russian
    Federation;
            Artem Gevorkovich Yeghiazaryan, born REDACTED 1977, in Moscow, registered at the
    address: REDACTED                                      Moscow, a citizen of the Russian Federation,
    married, having a minor child, unemployed, without criminal background, accused of committing a
    crime under Art. 159, Par. 4 of the Criminal Code of the Russian Federation;
            Vitaly Gramitonovich Gogokhiya, born REDACTED 1956, in the town of Akhalkalaki, Georgian
    SSR, registered at the address: Apt. 27, 21, Yu.V. Andropov Avenue, Moscow, a citizen of the
    Russian Federation, with higher education, married, having no underage children, unemployed,
    without any information on the military duty, without criminal background, accused of committing a
    crime under Art. 33, Par.5, Art. 159, Par.4 of the Criminal Code of the Russian Federation;
            Maxim Alekseevich Klochin, born REDACTED 1975, in Moscow, registered at the address:      REDACTED



                                  Moscow, a citizen of the Russian Federation and the United States of
    America, with higher education, single, unemployed, without criminal background, accused of
    committing a crime under Art. 33, Par. 5, Art. 159, Par.4 of the Criminal Code of the Russian
    Federation;

                                              ESTABLISHED:

            Ashot G. Yeghiazaryan and Artem G. Yeghiazaryan. are guilty of fraud, that is, acquisition of
    the right to the property of another person by deceit and abuse of trust, by a group of persons entered
    into a preliminary conspiracy, causing damage to a citizen on an especially large scale.
            M. A. Klochin and V. G. Gogokhiya are guilty of complicity in fraud, that is, facilitating the
    acquisition of the right to the property of another person by deceit and abuse of trust, committed by a
    group of persons entered into a preliminary conspiracy, causing significant damage to a citizen, on
    an especially large scale, by providing information and means of committing a crime and by
    eliminating obstacles.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 3 of 177 Page ID #:427

                                                            2


            So, Ashot G. Yeghiazaryan, within a group of persons on a preliminary conspiracy with Artem
    G. Yeghiazaryan, with the complicity of V. G. Gogokhiya and M. A. Klochin, in the period from
    26.12.2006 to 26.02.2010 at the territory of Moscow, made a purchase by deceit and abuse of trust of
    the right to the property of another, namely 20% of shares of the Closed Joint-Stock Company (CJSC)
    «Centurion Alliance» (Moscow) at the cost of not less than 720 605 444 rubles belonging to V. I.
    Smagin.
            So, in 2006 V. I. Smagin was the owner of 460 ordinary registered uncertified shares that
    made up 20% of the total number of shares of CJSC «Centurion Alliance» which owns the shopping
    center «Europark» located at the address: 62, Rublevskoe Avenue, Moscow. The remaining 80% of
    the shares of the CJSC were in physical property of Ashot Yeghiazaryan through the associated
    individuals and legal persons.
            In 2006, Ashot Yeghiazaryan, through the companies controlled by him, participated in the
    project on the reconstruction of the hotel «Moscow», which required financing, estimated at hundreds
    of millions of the US dollars. Ashot Yeghiazaryan was aware of the above-mentioned shares belonged
    to V. I. Smagin and in the period of October-November 2006 there arose his criminal intention to
    acquire the right to this property by deceit and abuse of trust for the implementation of which he
    (Ashot Yeghiazaryan) during the mentioned period of time in Moscow entered into a criminal
    conspiracy with his brother Artem Egiazaryan previously agreed on the joint commission of the
    crime. They attracted their friends M. A. Klochin and V. G. Gogokhiya as accomplices, who acted as
    their vicarious agents. In the period November - the first half of December 2006, in the premises of
    the Business Center «Daev Plaza» at the address: 20, Daev Lane, Moscow, Ashot Yeghiazaryan
    during the meeting with V. I. Smagin, who he had already known for several years and had mutual
    business, informed that «DEUTSCHE BANK A. G.» (hereinafter to be referred to as «Deutsche
    Bank») was ready to provide the company «BLIDENSOL TRADING & INVESTMENTS
    LIMITED» (hereinafter to be referred to as «Blidensol») controlled by Ashot Egiazaryan with the
    loan in the amount of 100 million US dollars for financing the reconstruction of the hotel «Moscow»
    on the guarantee of CJSC «Centurion Alliance» and pledging 100% of the shares of the company and
    the «Europark» property belonging to him as security measures. At that, the sole shareholder of CJSC
    «Centurion Alliance» has to be «DORALIN TRADING & INVESTMENTS» (hereinafter to be
    referred to as «Doralin») controlled by Ashot Egiazaryan, since its shares are also subject to the
    pledge in «Deutsche Bank». Ashot Yeghiazaryan, convincing V. I. Smagin to transfer his 20% of the
    shares of CJSC «Centurion Alliance» to «Doralin» and offering to conclude the sale and purchase
    agreement of the shares at their nominal value without their real payment, assured that his (Smagin’s)
    property is not in danger, as 100% of the shares of the company «Doralin» are owned by the company
    «TUFTS INVEST 8, TRADE INC.» (hereinafter to be referred to as «Tufts»), in which 20% of the
    shares will be registered for V. I. Smagin, and the controlling share in the amount of 73% belongs to
    the company «KALKEN HOLDINGS LIMITED» (hereinafter to be referred to as «Kalken»)
    controlled by Ashot Yeghiazaryan through his brother Artem Egiazaryan.
            Ashot Yeghiazaryan, acting deliberately in realizing his criminal plan, convinced V. I.
    Smagin, having deceived him, that 20% of the shares of CJSC «Centurion Alliance» would be re-
    registered for the company «Doralin» for the period of not more than one year, after which the pledge
    would be terminated and V. I. Smagin would get his shareholdings back. In addition, Ashot
    Egiazaryan, inducing V. I. Smagin to the transfer of his shares, promised him to subsequently increase
    his (Smagin’s) shares of CJSC «Centurion Alliance» to 50%, and also to organize his appointment to
    the position of the second director of the company «Tufts» with the authority to sign for providing
    the control over the disposal of the shares and property of the company «Doralin».
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 4 of 177 Page ID #:428

                                                              3


            In order to mislead V. I. Smagin on his true intention, Ashot Yeghiazaryan proposed to change
    the charter of the company «Centurion Alliance», to appoint V. I. Smagin to the Chairman of the
    Board of Directors, to enter the position of the first deputy general director who will be appointed by
    the Board of Directors and to ensure the appointment of Smagin’s vicarious agent to this position. In
    this case, according to the changes made to the charter of the joint-stock company, all transactions
    concluded on behalf of CJSC «Centurion Alliance» for the amount of more than 5 million rubles will
    be recognized as legal, only if there are both: the signature of the General Director and his First
    Deputy.
            V. I. Smagin was not associated with the company «Blidensol» and with the project on the
    reconstruction of the hotel «Moscow», in connection with which the issue of granting this company
    the loan of 100 million US dollars was not related to his personal or commercial interests. For all that,
    the long-standing partnership with Ashot Yeghiazaryan and a wish to help him, made V. I. Smagin
    agree to transfer his 20% of the shares of CJSC «Centurion Alliance» to «Doralin» without suspecting
    that Ashot Yeghiazaryan abused his confidence and together with Artem Yeghiazaryan decided to
    implement the prefabricated plan for committing a crime, not intending to return him (V. I. Smagin)
    his shareholdings in the future.
            On December 25, 2006 at the territory of Moscow Ashot Yeghiazaryan with the intention of
    giving some visibility to the fulfillment of his obligations towards V. I. Smagin ensured the adoption
    of the new version of the charter of CJSC «Centurion Alliance», where in Par. 9.9 there was
    established the limitation of the powers of the General Director, that is «... a transaction or several
    interrelated transactions concluded on behalf of the company by the General Director connected with
    the alienation, acquisition or possibility of alienation, purchase for more than 5 million rubles or for
    the equivalent in any other currency, can be considered legal and valid only if they are signed by both
    the General Director and the first deputy general director. In case of the absence of two signatures on
    the above-mentioned documents, they are considered invalid.
            On December 26, 2006, being in the premises of the «Daev Plaza» business center and acting
    under the influence of deceit, V. I. Smagin signed the share purchase agreement dated 26.12. 2006,
    according to which he sold to the company "Doralin" 460 ordinary registered uncertificated shares,
    which is 20% of the total amount of the shares of CJSC «Centurion Alliance», at the nominal value
    of 4.6 million rubles, for which there wasn’t any actual payment, on the same day in the register of
    shareholders of CJSC «Centurion Alliance» there were introduced the relevant changes.
            In addition, V. I. Smagin at the above-mentioned time and at the indicated place, signed a
    share purchase and sale agreement dated December 26, 2006, according to which he bought from D.
    V. Garkusha, acting at the direction of Ashot Yeghiazaryan and being not aware of the criminal
    intentions of the latter, 2000 ordinary registered shares which makes up 20% of the total number of
    the shares of the company «Tufts», with the total value of 2000 US dollars, which in the ruble
    equivalent is equal to 52,705.6 rubles. (at the rate of the US dollar set by the Central Bank of Russia
    on December 26, 2006, 1 US dollar is 26.3528 rubles). In accordance with which, on 04.01. 2007, the
    relevant changes were made in the register of shareholders of the company «Tuft».
            On December 26, 2006 Artem Yeghiazaryan, acting in the premises of the «Daev Plaza»
    business center, acting deliberately, in a group of persons on the preliminary conspiracy with Ashot
    Yeghiazaryan and in concert with him, signed on behalf of the company «Kalken» the shareholder
    agreement dated December 26, 2006 regarding the company «Tufts», containing the previously
    specified by Ashot Yeghiazaryan and V. I. Smagin conditions. Under these circumstances, this
    agreement was also signed by V. I. Smagin, who was under the influence of deceit, and D. V.
    Garkusha, who was not aware of the criminal intentions of the crime accomplices.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 5 of 177 Page ID #:429

                                                              4


            According to Par. 9.1.5 of the mentioned agreement, its validity period is set at one year from
    the date of signing. After that within one month the company «Kalken» is obliged to ensure the
    termination of the pledge of all shares of the company «Doralin» and CJSC «Centurion Alliance», as
    well as the shopping center «Europark». In case of non-fulfillment of these obligations, «Kalken»
    will ensure the transfer of, belonging to it, 73% of the «Tufts» shares to V. I. Smagin on the basis of
    transfer orders and other documents kept by the escrow agent who appointed the «Deutsche Bank»
    on the basis of the escrow agreement dated 26.12.2006. At the same time Ashot Yeghiazaryan and
    Artem Yeghiazaryan did not intend to fulfill the terms of the shareholders agreement misleading V.
    I. Smagin
            Not later than February 5, 2007 Ashot Yeghiazaryan, creating the appearance of fulfilling his
    obligations towards V. I. Smagin, ensured the election of the latter to the position of the Chairman of
    the Board of Directors of CJSC «Centurion Alliance».
            On December 27, 2006 in Moscow between the company «Blidensol» and «Deutsche Bank»
    there was signed the loan agreement in the amount of 100 million US dollars on the pledge of 100%
    of the shares of the company «Doralin», 100% of the shares of CJSC «Centurion Alliance» and the
    property complex «Europark».
            On February 6, 2007 at the territory of Moscow, the General Director of CJSC «Centurion
    Alliance» M. A. Klochin, being an accomplice of Ashot Yeghiazaryan and Artem Yeghiazaryan, in
    order to create the appearance of fulfilling obligations towards V. I. Smagin, in execution of Par. 9.9
    of the Charter of CJSC «Centurion Alliance», signed the Order No. 29-l dated 06.02.2007, according
    to which, V. I. Smagin’s wife S. I. Smagina from the above-mentioned date was accepted for the
    position of the first deputy general director of CJSC «Centurion Alliance».
            However, after signing the above-mentioned loan agreement, Ashot Yeghiazaryan and Artem
    Yeghiazaryan, acting deliberately, refused to transfer belonged to «Kalken» 73% of the «Tufts»
    shares, owned by the company «Doralin» to «Deutsche Bank», which violated the terms of the
    shareholders agreement and escrow agreement dated 26.12.2006, as well as the existing agreements
    and commitments towards V. I. Smagin
            During 2007 and until March 2008 V. I. Smagin in the course of repeated meetings with Ashot
    Yeghiazaryan and Artem Yeghiazaryan, held in the territory of Moscow, requested the latter to fulfill
    the obligations assumed in the shareholders agreement and the escrow agreement dated 26.12.2006.
    However, these efforts led V. I. Smagin to nothing.
            In March 2008, in the premises of the «Daev Plaza» business center, Ashot Yeghiazaryan
    deliberately acting as a part of the group of persons on the preliminary conspiracy with Artem
    Yeghiazaryan, with the aim of giving the appearance of legitimacy of his actions and fulfillment of
    his obligations towards V. I. Smagin, signed with the latter an agreement in which it is stated that
    Ashot Yeghiazaryan controls the company «Kalken», which is a shareholder of the company «Tufts»
    with the 73% of the share amount in the authorized capital, which in turn through the company
    «Doralin», CJSC «Centurion Alliance», owns the property complex «Europark». In accordance with
    Art. 2 of this agreement, Ashot Yeghiazaryan and the shareholders controlled by him have to sign
    and transfer to «Deutsche Bank» the transfer orders on all shares of the company «Tufts» owned and
    controlled by him (Ashot Yeghiazaryan); Ashot Yeghiazaryan is obliged to make changes to the
    Charter of the controlled companies «Blidensol», «Doralin» and «Tufts», according to which all
    documents on behalf of these companies are considered to be properly issued and valid only after
    they have been signed by two authorized persons - Artem Yeghiazaryan and V. I. Smagin, as well as
    to transfer the latter 50% of shares of «Blidensol» at their nominal value. Art. 4 and 5 of the agreement
    established the distribution of the income from the activities of CJSC «Centurion
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 6 of 177 Page ID #:430

                                                             5

     Alliance» on the use of the property complex «Europark» between V. I. Smagin and Egiazaryan
    Ashot in the proportion of 50% to 50%.
            Actually, Ashot Yeghiazaryan did not intend to fulfill the obligations enshrined in the above-
    mentioned agreement. Among the conditions enumerated above, only one was later fulfilled: V. I.
    Smagin became the director of the company «Tufts» since 18.08.2008, however on 25.11. 2009 by
    the decision of the director of the company "Kalken", acting at the direction of Ashot Yeghiazaryan,
    V. I. Smagin was dismissed from the position of the director of the company «Tufts» and accordingly
    he lost his control over the adoption of decisions in the company «Doralin». The Cyprus service
    company «MPH Law Ltd.» was appointed as the new director of «Tufts» on November 25, 2009
    under the direction of Ashot Egiazaryan and Artem Yeghiazaryan acting in their interests.
            Realizing the joint plan of committing the crime, in November 2007 at the territory of
    Moscow, Ashot Yeghiazaryan and Artem Yeghiazaryan, acting by a group of persons on the
    preliminary conspiracy for mercenary motives, ensured the formation of a number of unfulfilled loan
    obligations of CJSC «Centurion Alliance» in order to create the conditions for deliberate bankruptcy
    of this company and the onset of a technical default on the loan of «Blidensol».
            Thus, V. G. Gogokhiya, acting as an accomplice in the commission of the crime by Ashot
    Yeghiazaryan and Artem Yeghiazaryan, on 31.12.2007 in Moscow on behalf of the company
    «HACKHAM INVEST & TRADE INC.» (hereinafter to be referred to as «Hackham») signed with
    CJSC «Decorum» in the person of first deputy general director E. V. Pavlyuchenko the contract No.
    1, according to which it is stated that CJSC «Decorum» has the obligations to return the loan to the
    company «Hackham» in the amount of 134 849 918, 09 US dollars.
            In addition, on the same day V. G. Gogokhiya on behalf of the company «Hackham» and M.
    A. Klochin on behalf of CJSC «Centurion Alliance», acting in the commission of the crime as
    accomplices of Ashot Yeghiazaryan and Artem Yeghiazaryan, signed the guarantee agreement No.
    2/07 dated 31.12.2007 in Moscow, according to which «Centurion Alliance», being a guarantor, is
    responsible before the creditor - the company «Hackham» for its proper execution by the debtor -
    CJSC «Decorum» under the above-mentioned contract No. 1 dated 31.12.2007.
            At the same time M. A. Klochin, acting in the commission of the crime as an accomplice of
    Ashot Yeghiazaryan and Artem Yeghiazaryan and being in their actual submission to the position of
    the General Director of CJSC «Centurion Alliance», in violation of Par. 9.9 of the Charter of CJSC
    «Centurion Alliance», without the consent of first deputy general director S. I. Smagina, obligated by
    the above-mentioned guarantee agreement in case of default by CJSC «Decorum» of the obligations
    for the return of the funds in the amount of 134 849 918,09 US dollars, to pay the company
    «Hackham» the unreturned amount of the loan. In case of default of CJSC «Centurion Alliance», the
    company «Hackham» would receive the right to demand from CJSC «Centurion Alliance» the
    transfer of the building of the shopping center «Europark», as well as the right to lease the land plot
    valued at 2 636 320 806 rubles, which contradicts the loan agreement concluded between «Deutsche
    Bank» and «Blidensol», under which the shares of CJSC «Centurion Alliance» and the property
    complex «Europark» before the repayment of the loan of the company «Blidensol» are in pledge of
    «Deutsche Bank».
            Further, in an unidentified place, V. G. Gogokhiya, acting as an accomplice of Ashot
    Yeghiazaryan and Artem Yeghiazaryan in committing a crime and being in their actual submission,
    following their instructions, on the basis of the assignment agreements No. 1 dated 01.09.2008 and
    No. 1/1 dated 03.09.2008 secured the transfer of the right of the claim on the above-mentioned
    indebtedness of CJSC «Decorum» (with CJSC «Centurion Alliance» as a guarantor) from the
    company «Hackham» to the company «DECORUM CORP. LIMITED» (hereinafter referred to as
    «Decorum Corp. Limited») and then to «LONGLAKE HOLDINGS LIMlTED»
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 7 of 177 Page ID #:431

                                                             6

    (hereinafter referred to as «Longlake Holding Limited») respectively. Besides, the deadline for
    repayment of the debt was reduced to 01.02.2009 and there was included the clause on the
    consideration of the disputes on the return of the debt in the arbitration court.
             Until February 01, 2009 Ashot Yeiazaryan and Artem Yeghiazaryan, acting intentionally, did
    not take any measures to repay the debt of the companies CJSC «Decorum» and CJSC «Centurion
    Alliance» which were under their control to the company «Longlake Holding Limited». At the same
    time M. A. Klochin and Gogokhiya V. G., acting as accomplices of Ashot Yeghiazaryan and Artem
    Yeghiazaryan, informed the creditors in the writing form about the lack of money and about the
    impossibility of fulfilling their obligations to return the money.
             In this regard, the company «Longlake Holding Limited» on April 30, 2009 filed a lawsuit to
    the permanent arbitration court attached to the non-profit partnership «Russian Gas Society», which
    on August 5, 2009 made a decision to collect from CJSC "Decorum" and CJSC "Centurion Alliance"
    jointly the total amount of debts, which at that time was 4 689 670 622, 74 rubles, and security
    measures were taken in the form of prohibition for CJSC "Centurion Alliance" to alienate the
    multifunctional shopping center "Europark" before the execution of this decision.
             Thus, Ashot Yeghiazaryan and Artem Yeghiazaryan with the complicity of M. A. Klochin
    and V. G. Gogokhiya created the conditions for the recognition of CJSC «Centurion Alliance»
    bankrupt in order to ensure the onset of a technical default on the loan of «Blidensol».
             In addition, on December 3, 2008 in Moscow, the exact location is not established, M. A.
    Klochin on behalf of CJSC «Centurion Alliance» and V. G. Gogokhiya on behalf of the company
    «Blidensol» acting in the crime as accomplices of Ashot Yeghiazaryan and Artem Yeghiazaryan, and
    at their direction, in order to create the conditions for the recognition of CJSC «Centurion Alliance»
    bankrupt, signed the supplementary agreement No.1 to the contract No.1 dated 08.12.2006,
    establishing the amount of liabilities for the return of the money by CJSC «Centurion Alliance» to
    the company «Blidensol». The specified additional agreement increased the interest rate from 1% to
    12.5% per year for the debt amount of 1082 963 530 rubles. Moreover, M. A. Klochin in violation of
    Par. 9.9 of the Charter of CJSC «Centurion Alliance» signed the above-mentioned additional
    agreement without the consent of first deputy general director S. I. Smagina
             On December 4, 2008 in Moscow M. A. Klochin on behalf of CJSC «Centurion Alliance»
    and Gogokhia B. G. on behalf of the company «Blidensol», acting in the crime as accomplices of
    Ashot Yeghiazaryan and Artem Yeghiazaryan and at their direction, signed the additional agreement
    No.2 to the contract No.1 dated 08.12.2006, according to which they changed the obligation currency
    on the repay of the above-mentioned debt from rubles to USA dollars in the equivalent amount. In
    addition, on December 30, 2008, in Moscow, M. A. Klochin and V. B. Gogokhiya V. B. signed the
    additional agreement No. З to the contract No. 1 dated 08.12.2006, according to which, since January
    1, 2009, the interest rate has been raised up to 22.5% per year. At the same time, in violation of Par.
    9.9 of the Charter of the CJSC «Centurion Alliance» this agreement was signed by M. A. Klochin
    without the consent of first deputy general director S. I. Smagina.
             Thus, Ashot Yeghiazaryan and Artem Yeghiazaryan with the complicity of M. A. Klochin
    and V. G. Gogokhiya artificially increased the accounts payable of CJSC «Centurion Alliance» in
    order to create the grounds for its bankruptcy.
             In addition, V. G. Gogokhiya, acting as an accomplice of Ashot Yeghiazaryan and Artem
    Yeghiazaryan being the General Director of CJSC «Progress Line» (Moscow), the sole shareholder
    of «Daev Plaza» controlled by Ashot Yeghiazaryan (Moscow), on 14.11.2007 appointed D. A.
    Fitisov. to the position of the General Director of LLC «Daev Plaza».
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 8 of 177 Page ID #:432

                                                             7

            On December 25, 2008 M. A. Klochin, acting as an accomplice of Ashot Yeghiazaryan and
    Artem Yeghiazaryan, in violation of Par. 9.9 of the Carter of CJSC «Centurion Alliance»,
    individually, without the consent of first deputy general director S. I. Smagina concluded on behalf
    of CJSC «Centurion Alliance» the contract of novation No. 12/08 with LLC «Daev Plaza», on behalf
    of which General Director D. A. Fitisov. acted, not aware of the criminal intentions of the accomplices
    of the crime and was in their actual submission.
            According to Par. 1.2. of the contract there were terminated the loan and promissory notes
    obligations by novation in the amount of 187 926 359,26 rubles arising from the previously concluded
    contracts, as well as the obligation of CJSC «Centurion Alliance» to pay LLC «Daev Plaza» the debt
    in the amount of 187 926 359,26 rubles until January 31, 2009. Taking advantage of the fact that the
    debt did not return within the established period of time, Ashot Yeghiazaryan and Artem
    Yeghiazaryan filed a lawsuit to the permanent arbitration court attached to the non-profit partnership
    «Russian Gas Society» on 29.04.2009 in Moscow on behalf of LLC «Daev Plaza» on recovery of the
    loan amount. Based on this claim, on 13.05.2009, the permanent arbitration court decided to recover
    187 926 359,26 rubles from CJSC «Centurion Alliance» in favor of LLC «Daev Plaza».
            Using artificially created conditions for the recognition of CJSC «Centurion Alliance» as
    insolvent (bankrupt), Ashot Yeghiazaryan and Artem Yeghiazaryan, on 25.05. 2009 in Moscow, filed
    an application on behalf of LLC «Daev Plaza», controlled by them, to the Moscow Arbitration Court
    on recognition of CJSC «Centurion Alliance» insolvent (bankrupt).
            In the period from May 2009 to January 2010, Ashot Yeghiazaryan, acting as a part of a group
    of persons on the preliminary conspiracy with Artem Yeghiazaryan, during the repeated meetings
    with representatives of «Deutsche Bank» in Moscow persuaded the latter of the possibility of the
    bankruptcy of CJSC «Centurion Alliance» and as a result - a technical default on the loan issued by
    «Deutsche Bank» to «Blidensol». Acting in this way, Ashot Yeghiazaryan gained from «Deutsche
    Bank» the rights for the Cyprian company «SKENDLEBY INVESTMENTS LIMITED» (hereinafter
    referred to as «Skendleby»), on behalf of which he acted, to redeem the above-mentioned loan.
            Due to the agreement reached with «Deutsche Bank» on the purchase of the above-mentioned
    loan and the right to dispose of the pledge on this loan, Ashot Yeghiazaryan, acting deliberately as a
    part of a group of persons on the preliminary conspiracy with Artem Yeghiazaryan, in the period
    December 2009-January 2010 directed to the Moscow Arbitration Court the application on behalf of
    LLC «Daev Plaza» on the rejection of the application of recognition of CJSC «Centurion Alliance»
    insolvent (bankrupt). Based on this application, on 21.01.2010 the Arbitration Court of Moscow
    ceased the proceedings on the case of the recognition of CJSC «Centurion Alliance» bankrupt.
            Ashot Yeghiazaryan and Artem Yeghiazaryan, obviously not intending to fulfill the assumed
    obligations to preserve the property rights of V. I. Smagin to his 20% of shares in CJSC «Centurion
    Alliance» and, accordingly, the property сomplex «Europark», continuing to realize their criminal
    intention, on 18.01.2010 provided the sale at the nominal price to the Cyprus company «Mastero
    Investments Ltd.» (hereinafter referred to as «Mastero») of 50% of shares of «Doralin», which were
    owned by «Tufts» and were in the pledge of «Deutsche Bank». However, V. I. Smagin, as the owner
    of 20% of shares in «Tufts», was not informed of this transaction, he did not give his consent to its
    commitment and he didn’t receive any property compensation for this.
            On January 18, 2010 between «Skendleby» and «Deutsche Bank» there was concluded an
    agreement on redemption of the rights of the claim on the loan of «Blidensol» dated December 27,
    2006. As the result of this transaction, «Skendleby» completely replaced «Deutsche Bank» in terms
    of
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 9 of 177 Page ID #:433

                                                               8


    the loan and pledge of property. At the same time, the shares of «Doralin», «Centurion Alliance»,
    and the property complex «Europark» remained pledged as the collateral of the loan repayment.
            Completing the implementation of the criminal intention, Ashot Yeghiazaryan and Artem
    Yeghiazaryan on February 25, 2010 organized the conclusion of the agreement "On disposal of
    property and termination of obligations" between the companies «Skendleby», «Doralin» and
    «Blidensol», according to which the pledge is withdrawn from the shares of «Doralin» and CJSC
    «Centurion Alliance», the debts of «Blidensol» before «Skendleby» are canceled, and 100% of shares
    of CJSC «Centurion Alliance» are transferred from the property of «Doralin» into the property of
    «Skandleby».
            On February 26, 2010 in Moscow Artem Yeghiazaryan and Ashot Yeghiazaryan, taking into
    account the above-mention agreement dated 25.02.2010, signed the pledge order to terminate the
    pledge of «Centurion Alliance» shares and instructions for carrying out the operations with the
    securities, on the basis of which 2300 ordinary registered shares of CJSC «Centurion Alliance»,
    which is 100% of the stockholder capital, including 460 shares previously owned by V. I. Smagin,
    were transferred from the depositary account No. K40DORN10001 of «Doralin», opened in
    «Deutsche Bank» (82, Sadovnicheskay Street, Bl. 2, Moscow), to the depositary account No.
    K40004020008 of the company «Skendleby», opened at the same bank.
            Thus, on February 26, 2010, 100% of shares of CJSC «Centurion Alliance» were transferred
    to the property of «Skendleby», thus Ashot Yeghiazaryan and Egiazaryan Artem obtained a
    possibility to dispose of 20% of «Centurion Alliance» shares, formerly owned by V. I. Smagin, at
    their own discretion without any consent and any property compensation to the latter, that caused
    significant property damage to him (Smagin).
            As the result of the above-mentioned actions of the accomplices of the crime, 20% of shares
    of «Tufts», owned by V. I. Smagin, since 26.02.2010 completely depreciated due to the release of the
    property complex «Europark» from the assets of «Tufts» and «Doralin».
            Thus, in the period from December 26, 2006 to February 26, 2010 Ashot Yeghiazaryan and
    Artem Yeghiazaryan with complicity of M. A. Klochin and V. G. Gogokhiya by fraud and abuse of
    confidence of V. I. Smagin, illegally, free of charge and deliberately acquired the right to own 460
    uncertified shares (20% of the total amount of the shares) of CJSC «Centurion Alliance» at the market
    value of not less than 720 605 444 rubles, which is the amount of a particularly large size, causing
    significant property damage to V. I. Smagin.
            Defendants Ashot G. Yeghiazaryan, Artem G. Yeghiazaryan, M. A. Klochin, V. G.
    Gogokhiya, through the defenders, their guilt in committing the crime did not recognize; the case was
    examined in the order of Art. 247, Par. 5 of the Code of Criminal Procedure of the Russian Federation
    in the absence of the defendants who are outside the territory of the Russian Federation have been
    declared internationally wanted, and at the territory of a foreign state they were not brought to justice.
            The guilt of the defendants is confirmed by the evidence proved in the court:
            Testimony of victim Smagin V. I in the hearings was that in 2001-2002 he owned 35% of the
    shares in «Centurion Alliance», that built the shopping center «Europark» (62, Rublevskoe Avenue,
    Moscow), which members Kaplun and Loktionov decided to withdraw from the investment project
    therefore he (Smagin) began to look for the new partners.
            With the deputy of the State Duma of the Federal Assembly of the Russian Federation Ashot
    Yeghiazaryan he (Smagin) met in spring of 2002, he (Yeghiazaryan) introduced him (Smagin) to his
    confidant and his right hand – Dmitry Garcusha, explaining that in connection with the status of a
    deputy he (Yeghiazaryan) cannot sign documents, own
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 10 of 177 Page ID
                                  #:434
                                            9


  public assets, and therefore Garkusha will perform all businesses from his (Yeghiazaryan’s) person.
          All their joint agreements with Ashot Yeghiazaryan on the further participation in the project
  of the construction of the shopping center were fixed in the agreement dated 29.08.2003, according
  to which he (Smagin) subsequently had 22% of shares in the company reorganized into CJSC, but he
  (Smagin) had to receive dividends only from the first year of the shopping center activity, however,
  his (Smagin’s) share did not participate in the return of the borrowed funds. The construction of the
  shopping center «Europark» began around mid-summer 2003, and was completed in mid-2005. Until
  July 2003, the project documentation and preparatory work were paid for by the loans from various
  foreign companies owned by Egiazaryan Ashot. Smagin invested about 700 thousand US dollars from
  his personal funds into laying the communication lines. There was received a loan in the «Savings
  Bank» in the amount of 42 million US dollars, which was repaid due to the attraction by Yeghiazaryan
  of 45 million US dollars under the loan agreement with the company «Hekhem», controlled by Ashot
  Yeghiazaryan. Yeghiazaryan also borrowed loans from offshore companies to complete the
  construction work.
          The total cost of the construction of the shopping center «Europark» of CJSC «Centurion
  Alliance» is about 1.5 billion rubles.
          By 2006, he (Smagin) owned 22% of shares in the authorized capital of CJSC «Centurion
   Alliance», buying 20% of the shares from «Tekhenergodon», and 2% from «Titul» controlled by
   Ashot Yeghiazaryan. The structures controlled by Yeghiazaryan – CJSC «Titul», Trade House
   «Unikomimpeks» LLC «Milea», LLC «Merkhav» - owned 73% of the shares in total. Later, Smagin
   transferred 2% of his share, Ashot - 5% to the management fund in order to optimize the operation
   and management of the shopping center. Accordingly, General Director of «Centurion Alliance»
   Garkushа owned 7% of the shares at that time, which he did not return after his dismissal.
          In addition to the construction of the shopping center Ashot Yeghiazaryan participated in an
   expensive reconstruction project of the hotel «Moscow» and he needed borrowed funds. In autumn
   of 2006 at one of the meetings at the «Daev Plaza» Business Center to the address: 20, Daev Lane,
   Moscow, Ashot Yeghiazaryan offered him (Smagin) to sell his share in CJSC «Centurion Alliance»
   by installment for 17 million US dollars as he wanted to consolidate 100% of shareholdings for their
   pledge in «Deutsche Bank» for getting a loan for the reconstruction of the hotel «Moscow».
          Approximately in November-December 2006, during the meeting with Ashot Yeghiazaryan
   and Garkusha, Ashot Yeghiazaryan informed that Dmitry Garkusha was the owner of the company
   «Blidensol» (Cyprus), which would be the recipient of the loan of 100 million US dollars from
   «Deutsche Bank», as the bank did not want the shares of CJSC «Centurion Alliance» at the time of
   their pledge to belong to the Russian legal entities or individuals. Ashot Yeghiazaryan said that the
   scheme would look like this: he (Smagin), like the rest of the shareholders, had to sell his shares to
   the Cyprian company «Doralin» at their nominal amount of value. This company was founded by
   the citizens of Cyprus and Garkusha possessed the general power of attorney for management. The
   company «Tufts» (British Virgin Islands) would acquire 100% of «Doralin's» shares, and in the
   company «Tufts» the shares would be distributed as it was in «Centurion Alliance», that is, 73%
   would belong to Ashot Yeghiazaryan G., 7% - to Dmitry Garkusha, and 20% - to him (Smagin).
          Ashot Yeghiazaryan said that he would join the company «Tufts» with the company «Kalen»
   (Cyprus) controlled by him. The general power of attorney for the management of this company
   belonged to Artem Yeghiazaryan – the brother of Ashot Yeghiazaryan.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 11 of 177 Page ID
                                  #:435
                                            10

          At the same time, Ashot Yeghiazaryan assured him (Smagin) that his property would not be
   threatened by anything, and after numerous negotiations and proposals from Ashot Yeghiazaryan,
   he (Smagin) expressed his prior consent but insisted on the obligatory drawing up all documents and
   agreements in the written form with the involvement of lawyers.
          In 2006-2007, Smagin was provided with supporting documents that «Tufts» was a 100%
   shareholder of «Doralin», respectively, owning 20% of shares in «Tufts», he indirectly owned 20%
   of shares in the company «Doralin», and, as a consequence, 20% of shares of CJSC «Centurion
   Alliance» and the shopping center «Europark», as it was the only asset of the company.
          He (Smagin) met Klochin in summer of 2005 in the presence of Ashot Egiazaryan and
   Ananiev. They said they were not happy with the work of D. Garkusha in all their joint projects, in
   particular, on the shopping center «Europark», the opening of which was unsuccessful, and in this
   connection it was decided to appoint Klochin as the new General Director of «Europark» instead of
   Garkusha; Klochin was present at the meeting.
          Artem Yeghiazaryan was appointed as the deputy general director of CJSC «Centurion
   Alliance» Klochin on general issues, meanwhile he followed the directions of his elder brother Ashot
   Yeghiazaryan.
          He (Smagin) met Gogokhiya through Ashot Yeghiazaryan, they saw each other at Ashot
   Yeghiazarian’s or his wife’s birthdays parties, at «Daev Plaza»; Gogokhiya was a close person in
   the family of Ashot.
          After the long negotiations Ashot Yeghiazaryan promised to fulfill his claims that he (Smagin)
   passes his shares to «Doralin» only under the condition that he can control this property through his
   participation in the company «Tufts» for the period of not more than a year; that all the documents
   are signed simultaneously and that an agreement between the shareholders should be signed with
   the participation of «Deutsche Bank», which is the guarantor of its execution. Ashot said he
   understands his concern about the risk with his right to 20% of shares in the «Europark» project, but
   assured that his property is not threatened. Under any circumstances, 20% of the shares will remain
   to him (Smagin), because in the event of the default of «Blidensol», Ashot Yeghiazaryan will give
   him (Smagin) the right to sell 73% of the shares controlled by him, which official value exceeded
   the cost of the loan obligations. In addition, Yeghiazaryan assured him that in the company "Tufts"
   no single document will have any legal force without his (Smagin’s) signature.
          Ashot Yeghiazaryan explained that he needed100 million US dollars for one year to quickly
   complete the construction of the shopping gallery in the hotel "Moscow" and to launch the first stage
   of the reconstruction project, and then he will complete the hotel itself using other money, which
   looked plausible, because the hotel project was already in a high degree of readiness, and he
   (Smagin) had no reason to doubt it.
          Also, Ashot Yeghiazaryan proposed him through the introduction of changes to the Charter
   of CJS1C «Centurion Alliance» to control the activity of the company, which he had previously
   been deprived of and could not expect to distribute dividends in an equitable way, also he offered to
   appoint him as the Chairman of the company's Board of Directors, introducing the position of First
   Deputy of the General Director who will be appointed by the Board of Directors, that is, in fact it
   will be his (Smagin’s) confidant. Also, Ashot agreed with his (Smagin’s) proposal to limit the CEO's
   right to conclude transactions for more than 5 million rubles and to introduce obligatory second
   signature of the first deputy general director for approval of such transactions, which was
   subsequently done.
          Being in friendly and business-partner relations with Ashot Yeghiazaryan, he (Smagin) was
   forced to agree to his proposal.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 12 of 177 Page ID
                                  #:436
                                            11

          On December 26, 2006 they signed the shareholders' agreement and the escrow agreement
   with the participation of «Deutsche Bank», under which the latter was to act as a guarantor of the
   fulfillment of obligations by shareholders.
          The provisions of the shareholders agreement dated 26.12.2006 were aimed at protecting his
   (Smagin’s) share in case of default of the loan obligations in the amount of 100 million US dollars,
   it prescribed the procedure for the sale of 73% of shares of «Tufts» owned by «Kalken», the value
   of which covered the cost of the loan of 100 million US dollars, which was the guarantee and
   protection of his share.
          Under the terms of the agreements concluded between the shareholders, in order to ensure the
   return of the loan granted by «Deutsche Bank» to «Blidensol», the bank had to be provided with all
   security documents for the application of the non-juridical collection on the shares of «Doralin»,
   «Centurion Alliance», and «Europark». In particular, «Deutsche Bank» as an independent (escrow)
   agent had to acquire for custody all the share transfer of «Doralin» from «Tufts» and 73% of «Tufts»
   shares, formally owned by «Kalken», controlled by Ashot Yeghiazaryan.
          The escrow agreement did not provide the transfer for custody of 20% of the shares owned
   by him (Smagin) into «Deutsche Bank», according to the latter, as well as the agreement of the
   shareholders of «Tufts», in case of a default, Ashot Yeghiazaryan had to provide 73% of shares of
   «Kalken», and Smagin had to put them up for sale. In addition, the victim's shares did not have to
   be transferred, since he was not a shareholder of the hotel «Moscow» and the recipient of the loan.
          However, after signing all the documents and obtaining the loan, Ashot Yeghiazaryan refused
   to fulfill his promises.
          A year passed during which he (Smagin) saw that the shopping gallery in the hotel "Moscow"
   was not started and Ashot could not explain where the money had gone,
          Since in January of 2008 there expired the legal year of the agreements concluded between
   them, he (Smagin) repeatedly addressed to Ashot Yeghiazaryan with the requirement to fulfill the
   obligations and to demand from the controlled by him persons, including his brother Artem
   Yeghiazaryan, to fulfill their promises properly. In February of 2008, he (Smagin) wrote a letter to
   «Deutsche Bank» to the name of Herbert Smith, which prevented Egiazaryan Ashot from obtaining
   the new tranche loan in «Deutsche Bank» for the hotel «Moscow».
          Due to the persistent actions, he (Smagin) succeeded in signing the agreement with Ashot
   Yeghiazaryan on 03.03.2008, prepared by Head of the Legal Department of the company «Centurion
   Hypermarkets» Arapova Irine. Ashot Yeghiazaryan personally signed his agreement promises,
   including the fulfillment of the conditions in the agreements of 2006 on the transfer of his 73% of
   shares of the company «Tufts» for the custody into «Deutsche Bank», and the new escrow agreement
   with «Deutsche Bank», because the old agreements conducted in 2006 and 2007 had not been
   executed due to the fault of Ashot Yeghiazaryan; he (Smagin) for his part opened, under the terms
   of the agreement, an account in «Deutsche Bank».
          He (Smagin) had an impression that Ashot Yeghiazaryan intends to comply with the terms of
   the agreement, because after its signing, Artem Yegiaziryan began to interact with him (Smagin) -
   together they revoked the power of attorney from Garkusha, becoming two directors of «Tufts» and
   obtained the mutual power of attorney from «Doralin» on the management of the shopping center
   «Europark»; he (Smagin) obtained the right of the second signature on behalf of the company
   «Tufts» to dispose of the property (shares) of the company «Doralin», in the absence of which a
   document would be invalid. All that created at Smagin the impression that Ashot was conducting
   honest business with him.
          In addition, Ashot Yeghiazaryan promised to instruct his structures and lawyers to issue 50%
   of shares at par of «Blidensol» to him, so that he would not
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 13 of 177 Page ID
                                  #:437
                                            12

   worry. As a result, they identified the amount that Ashot Yeghiazaryan was to choose in the form of
   dividends in the amount of 34.5 million US dollars, after which his (Smagin’s) share in CJSC
   «Centurion Alliance» would increase up to 50%, and they would become the partners at 50 to 50,
   that suited him (Smagin).
          Later it turned out that «Blidensol» did not return the loan to «Deutsche Bank». In the
   beginning of 2009 the bank decided to sell the loan, while Egiazaryan assured him (Smagin) that he
   was keeping the situation under his control and offered different options for counteraction to
   «Deutsche Bank». However, the loan was put on the market for sale, despite the absence of problems
   with its servicing, due to the fact that the 100 million US dollar loan before «Deutsche Bank» was
   serviced at the expense of the shopping center «Europark», so the scheme worked like that: the
   interest that «Blidensol» paid to the bank acted as the repayment of the debt from CJSC «Centurion
   Alliance», which was actually the pledger, and the guarantor, and the interest payer in three persons.
          So, on December 8, 2006 between CJSC «Centurion Alliance» and the company «Blidensol»
   in «Daev Plaza» there was concluded the loan agreement (novation) worth about 1.5 billion rubles,
   but there wasn’t credit money of «Deutsche Bank», there were accumulated loans of the previous
   periods. The company «Heckham» and other foreign creditors of CJSC «Centurion Alliance» sold
   the right of claim under the loan agreements of the company «Blidensol» for 1 US dollar. It was
   done in order to make CJSC «Centurion Alliance» repay the loan not to the company «Hekhem but
   the company «Blidensol», which was the recipient of the loan from «Deutsche Bank» and the
   obtained from "Centurion Alliance" money used to pay off the interest on this loan.
          Also, granting a loan in December 2006, at the end of January 2007 «Deutsche Bank» sold
   90% of this loan, assigning it as a derivative to the US fund, leaving the role of a loan agent and a
   representative on the loan.
          In February 2009, «Deutsche Bank», as it had been previously stated in the agreement dated
   26.12.2006, offered him (Smagin) to redeem the loan or to find a buyer for this loan and obtain the
   rights to the pledged property.
          When examining the loan package, he (Smagin) found out that there was not the part of the
   supporting documentation (transfer orders) giving «Deutsche Bank» the right to impose a non-
   judicial collection on the shares of «Doralin» and CJSC «Centurion Alliance», which meant that ter
   of the loan rights would not be able to obtain the shares of «Doralin» in non-judicial procedure in
   case of non-repayment of the loan by the company «Blidensol».
          The bank employees repeatedly expressed their demands to Ashot Yeghiazaryan and his
   lawyers to transfer the missing part of the security documentation; there was also offered to re-sign
   these transfer orders, which in accordance with the management rules of the company «Tufts» had
   to be signed by him (Smagin) and Artem Yeghiazaryan as its new directors. However, Artem refused
   to do this, referring to the absence of the approval of his elder brother Ashot Yeghiazaryan.
          Ashot Yeghiazaryan himself promised to transfer the transfer orders to «Deutsche Bank»
   during the negotiations at «Deutsche Bank» and «Daev Plaza», but he did not do it either.
          Subsequently he (Smagin) found out that the loan was acquired by the company «Skendleby»,
   which is a 100% owner of CJSC «Centurion Alliance» and its asset – the shopping center
   «Europark». One of two offshore companies-founders «Skendleby» belongs to Ashot Yeghiazaryan,
   so he did not need any transfer orders. Ashot Yeghiazaryan repurchased his loan himself, without
   risking anything; he could write transfer orders at any time.
          However, the absence of these security documents during buying out the loan meant for him
   (Smagin) impossibility to get «Doralin» shares in non-judicial procedure, which were 100% owned
   by «Tufts», as well as the shares of «Centurion Alliance», which were 100% owned by «Doralin».
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 14 of 177 Page ID
                                  #:438
                                            13


   According to his (Smagin’s) request, the law firm «Baker and Mackenzie» prepared the transfer
   orders and sent him an e-mail on September 25, 2009 for further transfer to Ashot Yeghiazaryan,
   however, there was no reaction from the latter.
          The nominal directors of «Doralin» were Cypriots from the secretarial company, who
   performed only nominal administrative functions. With the directors he (Smagin) did not
   communicate, Artem Yeghiazaryan interacted with them. Since the only shareholder of «Doralin»
   was «Tufts», which shareholders were he (Smagin), Artem Egiazaryan and the company «CIG
   INTERNATIONAL GROUP LIMITED» (until 2007 - Garkusha D. V.), he and Artem
   Yeghiazaryan did not need to report to the directors of the company «Doralin». Their work as the
   representatives of the company «Doralin» was not paid anyway. All decisions that were made on
   behalf of the company «Doralin» were valid only if they were signed by Smagin and Artem
   Yeghiazaryan acting on behalf Ashot Yeghiazaryan.
          In addition, during spring - summer 2009 he (Smagin) paid his attention to the fact that
   General Director of «Centurion Alliance» Klochin, at the direction of the brothers Yeghiazaryan,
   carried out the actions directed against CJSC «Centurion Alliance»: accounts payable is inflated,
   shady dealings are concluded, payments for amounts above 5 million rubles without his (Smagin’s)
   awareness of it are executed, there is pressure on the loyal to him (Smagin) staff.
          After the termination of the partnership between Ashot Yeghiazaryan and Garkusha as a
   consequence of the conflict, it turned out that in the period from 2008 to 2009, using the opportunity
   to run the company CJSC «Centurion Alliance» and the company «Blidensol», Ashot Yeghiazaryan
   in order to prevent the sale of the shopping center «Europark», which building and land were
   pledged, and also its liquidity as an asset was reduced, through CEO of «Centurion Alliance» Maxim
   Klochin and trustee of the company «Blidensol» Vitaly Gogokhiya, without his (Smagin’s) consent,
   changed the currency of the previously signed above-mentioned loan from rubles to US dollars and
   retroactively increased the interest rate from 1% to 12%, and then - up to 22% per annum.
          Thus, by the end of 2009, at the time when «Deutsche Bank» continued its attempts to sell the
   above-mentioned loan, the artificially increased off-balance-sheet accounts payable of CJSC
   «Centurion Alliance» to «Blidensol» already amounted to more than140 million US dollars.
          The arbitration proceedings on his (Smagin) lawsuit, as well as on the lawsuits of «Titul»,
   LLC “Milea” and CJSC trade house «Unikomimpeks» to the company «Doralin» were initiated by
   Ashot Yeghiazaryan to influence «Deutsche Bank», which considered the possibility of assigning
   100% of shares of CJSC «Centurion Alliance» to other persons, or in the future could announce
   default on the loan. The claims to the arbitration court were so-called the protective measure of
   Ashot from the possible actions of «Deutsche Bank». The court's decision was to illustrate that if
   «Deutsche Bank» decides to assign100% of shares of «Centurion Alliance» to others, the latter will
   face legal problems and receive nothing. In addition, the existence of any litigation over the subject
   of a pledge significantly reduces its cost in case of assignment of rights on it.
          In addition, «Centurion Alliance» also had obligations under the loan agreement towards the
   company «Daev Plaza», controlled by Ashot Yeghiazaryan, by approximately 160-180 million US
   dollars, while having on its account 200 million US dollars. Consequently, there could not be any
   actual bankruptcy. But exactly this company in May 2009 filed a bankruptcy petition of CJSC
   «Centurion Alliance» to the Moscow Arbitration Court in order to "frighten" «Deutsche Bank» and
   everyone who was willing to redeem the loan.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 15 of 177 Page ID
                                  #:439
                                            14


          Despite the fact that this claim was withdrawn in a few months and the proceedings on the
   case were discontinued, this fact influenced the decision of «Deutsche Bank» to assign the rights to
   the loan as quickly as possible to any person who wished to do that. However, as of May 2009, the
   shopping center «Europark» yielded a profit sufficient to pay off all available accounts payable.
          Despite the fact that «Deutsche Bank» put up the loan for sale for 75 million US dollars, there
   was practically nothing to buy from the bank, since it was a “through ticket” to the war with Ashot
   Yeghiazaryan or replacement of «Deutsche Bank» for the period of 10 years due to the lack of any
   opportunity to sell shares to repay the loan.
          The measures taken by Yeghiazaryan to counteract «Deutsche Bank» reached their goal, and
   in autumn of 2009 the bank agreed to sell the loan for 55 million US dollars to the «Tashir» group
   of companies, which he (Smagin) found out in January 2010 from the newspaper «Vedomosti».
          Thus, in his (Smagin’s) opinion, for making such a decision «Deutsche Bank» was influenced
   by the factors connected with the «Daev Plaza» claim for the recognition of «Centurion Alliance»
   bankrupt, absence of transfer orders, increased accounts payable, arbitration awards, namely by the
   Permanent Court of Arbitration under the non-profit partnership "Russian Gas Society" on the return
   of the shares of CJSC «Centurion Alliance» to the former owners of four companies – «Milea»,
   «Merkhav», «Titul», «Unicomimpex», which were transferred to «Doralin» on 26.12.2006. This
   affected the decrease in the cost of the loan by 45 million US dollars.
          While Egiazaryan was hiding out from him (Smagin) and not getting in touch, he met with
   head of the «Tashir» group of companies Samvel Karapetyan, who explained that he had heard about
   him (Smagin) as a shareholder of «Europark» towards the end of January 2010 when Ashot promised
   to settle all problems with him (Smagin).
          Regarding the claim to the Moscow Arbitration Court against the company «Doralin», he
   explained that such actions were a protective measure in case of accepting by «Deutsche Bank» the
   decision to sell the loan, which had been granted to the company «Blidensol», to the third parties.
   Legally it led to the fact that due to the non-payment by the company «Doralin» for the shares sold
   to them, they had to come back to its ownership. Later, at one of the meetings with Ashot
   Yeghiazaryan, the latter announced that none of the sellers of the shares except Garkusha received
   the payment, and they had to file a lawsuit to the court. According to the decision of Ashot
   Yeghiazaryan, lawyer Karevik represented the interests of the plaintiff in this process, to whom he
   (Smagin) handed over the originals of the sale and purchase agreement of the shares and the
   additional agreement to it, concluded between him (Smagin) and the company «Doralin» for
   presenting in the court. After the court refused to satisfy the claim, because lawyer Karevik had
   chosen the wrong reason for the claim, he (Smagin) demanded to return the originals of the sale and
   purchase agreement and the additional agreement to it, Karevik refused as he had given them to
   Ashot Yeghiazaryan. In March 2010, Ashot Yeghiazaryan explained to him (Smagin) that he would
   not return either the agreement or the additional agreement.
          In the absence of the original documents, he (Smagin) was deprived of further opportunities
   to protect his interests under the agreement of sale and purchase. According to his (Smagin's)
   opinion, in this case, the arbitration process was intentionally initiated by Ashot Yeghiazaryan to
   seize the original documents in order to prevent him (Smagin) from the return to him of 20% of the
   shares of CJSC «Centurion Alliance», the actual owner of which he was. Thus, he was deprived of
   the opportunity to return his shares in the arbitration procedure under the Russian jurisdiction.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 16 of 177 Page ID
                                  #:440
                                            15

          Suspecting the theft of his property, he (Smagin) sent a request to the Republic of Cyprus on
   providing information concerning the shareholders and directors of the company «Doralin», to
   which in April 2010 he received a reply that the company «Doralin» is owned not by «Tufts», but
   two Cypriot companies – «Mastero» and «Famulatos» in the ratio of 50% to 50%. One of these
   companies is controlled by the «Tashir» group of companies, owned by Samvel Karapetyan, and the
   second - by Ashot Yeghiazaryan himself, that testified to the loss of his (Smagin’s) control over the
   shopping center «Europark».
          In addition, the report stated that there had been changed the directors of the company
   «Doralin», the new directors were the company «New Generation Services Ltd.» (British Virgin
   Islands) and Russian citizen Demina Elena, who is an employee of one of the structures of S. S.
   Karapetyan. The directors of the company «Tufts», who were authorized to give binding instructions
   or dispose of the shares of the company «Doralin», were only he (Smagin) and Artem Yeghiazaryan.
   Under the conditions established in the joint-stock documents of the company «Tufts» and the
   shareholder agreement, they both had to sign documents for the realization of significant bargains
   with the property of «Tufts», which indirectly owns «Europark». However, he did not sign anything.
   On18.01.2010 no one informed him (Smagin) about the sale of 50% of the shares of the company
   «Doralin» for 5 000 euros to the company «Mastero» by «Tufts»; he did not give any consent on the
   disposal of his property either to Ashot Yeghiazaryan, Samvel Karapetyan, their representatives or
   firms.
          Only Ashot Yeghiazaryan could give the instructions to the director of the company «Tufts»
   - the company «MPN Law» on the sale of 50% of the shares of the company «Doralin» for 5 000
   euros to the company «Mastero», because as of January 18, 2010 he controlled the companies
   «Kalken» and «Tufts».
          As far as he (Smagin) knew, there were two editions of the «Tufts» charter. The first charter
   was adopted at the company's registration in 2006, the second - in November 2009, which he
   (Smagin) got to know about only in mid-October 2010 from his foreign lawyers. At that, the director
   of «Tufts» was obliged to notify him (Smagin) as a shareholder of the company about changing the
   charter; on November 25, 2009 he (Smagin) was dismissed from the position of the General
   Director, nominees were appointed to his place. Upon that, he (Smagin) was intentionally not
   informed about that, so he did not take any action in due time to protect his rights.
          At the same time Klochin issued an order to dismiss his wife Smagina, chief accountant
   Volkova and other employees.
          The actions of Ashot Yeghiazaryan were originally aimed at the theft of his (Smagin’s) shares,
   non-payment of dividends and his withdrawal from the shareholders of CJSC «Centurion Alliance»
   with the subsequent acquisition of the shopping center «Europark».
          The confirmation of the above-mentioned circumstances is the decision to increase the
   authorized capital of CJSC “Centurion Alliance» by issuing additional shares to raise shareholding
   and as consequence the "dilution" of his (Smagin’s) equity stake. As a result of these actions, 20%
   of his (Smagin's) shares depreciate, and his 460 shares may become 5%.
          Thus, Ashot Yeghiazaryan, having misled him (Smagin) about his true intentions, persuaded
   him (Smagin) to register the shares of «Centurion Alliance» to the company «Doralin», which he
   subsequently appropriated and issued without his (Smagin) knowledge or consent in favor of his
   controlled company and another person, deceiving him, thereby committed the theft of his property,
   the total value of which amounted to more than half a billion rubles.
          Also, he (Smagin) in order to defend his rights filed a lawsuit into the London International
   Arbitration court, which on 11.11.2014 decided to recover from the defendants – Ashot
   Yeghiazaryan and the company «Kalken» jointly for his (Smagin’s) benefit of the money to
   compensate for the damage.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 17 of 177 Page ID
                                  #:441
                                            16


          However, Ashot Yeghiazaryan did not make any payments, as he scattered all his assets into
   various jurisdictions. On the accounts which during the investigation have been arrested, there are
   no means. The shopping center «Europark» and «Daev Plaza» are registered to other persons. It is
   not possible to compensate for the damage in Russia, since Ashot does not own anything, currently
   resides in the US and claims that he does not own anything; the enforcement proceedings have been
   initiated against him.
          In June 2015, the Royal Court of England considered an appeal of Ashot Yeghiazaryan on the
   decision of the London Arbitration International Court dated 12.11.2014. Ashot Yeghiazaryan was
   interrogated in a court session using videoconferencing, who recognized his possession of 4 Russian
   companies - «Milea», trading house «Unikomimpex», CJSC «Titul», and also «Blidensol», which
   received the loan of 100 million US dollars in «Deutsche Bank»; the company «Kalken» belongs to
   Artem Yeghiazaryan, and he doesn’t relate to it; he also confirmed his ownership of the offshore
   companies «Blidensol», «Doralin» and others, registered for the persons entrusted to him Artem
   Yeghiazaryan, Vitaly Gogokhia and Dmitry Fitisov, and he is their ultimate beneficiary. Garkusha
   was his employee but not a trusted person. According to the agreement reached with him (Smagin),
   he (Ashot Yeghiazaryan) had to organize the financing of the construction of the multi-purpose
   shopping center «Europark» as a capital provider of the project, invested his money in it, and in
   December 2006, through the company «Blidensol», took it under the guise of a loan in the amount
   of 100 million US dollars, despite the fact that this amount was twice as much as his personal
   investment in the project; he also argued that in Russia as a deputy of the State Duma he could own
   property, and the law allowed it to him.
          Witnesses Yu. M. Okorokov, V. V. Korshunov and N. N. Kaplun in the court hearings
   stated the circumstances of their participation in the initial stage of the design and construction of
   the multi-purpose shopping center «Europark», according to which V. I. Smagin took the most active
   part in the organization of the construction of the shopping center, which was also invested by Yu.
   M. Okorokov and V. V. Korshunov, then in 2002 – N. N. Kaplun and A.G. Loktionov, but the latter,
   in a short while, sold their shares to a buyer, in whose interests there acted D. V. Garkusha, having
   formalized the transaction for legal entities.
          The evidence of witness M. B. Ananiev in the court was that he was acquainted with Ashot
   Yeghiazaryan since 1982, from the student's years. In 1996, Ashot invited him to a new project in
   «Unikombank», where he served as the deputy of the chairman of the bank board of directors, and
   their personal and business relations lasted until 2009. In late spring - early summer 2002 at one of
   the meetings Ashot Yeghiazaryan told about the idea of building a shopping center in Rublyovskoye
   Highway, later named «Europark», and also introduced him to Vitaly Smagin, who originally with
   his idea of building the shopping center «Europark» came to Ashot Yeghiazaryan, offered him to
   participate in the project, as he had financial and administrative resources. Yeghiazaryan promised
   to finance the construction of the "Europark". For his part, Ashot Yeghiazaryan offered him
   (Ananiev) the participation in the form of monetary investments in the construction of the center.
   Due to the fact that neither he (Ananiev) nor Ashot Yeghiazar who was already a deputy of the State
   Duma of the Federal Assembly of Russia, could not do business, Ananiev offered Garkusha's
   candidacy as the manager of this project and allocated him 20% of shares in the «Invest-Center”,
   whose controlling share belonged to his (Ananiev's) wife and cousin. In August 2002, the shares in
   the authorized capital were purchased by LLC «Centurion Alliance» from the owners of the project
   Smagin, Loktionov and Kaplun.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 18 of 177 Page ID
                                  #:442
                                            17

          In order not to pass the approval procedure in the antimonopoly authority, Garkusha offered
   to enter the «Europark» project not by the «Invest-Center» itself, a major securities trading company,
   but through its subsidiaries; in March 2003, LLC «Centurion Alliance» was transformed into CJSC;
   73% of the shares of CJSC «Centurion Alliance» were purchased by a number of subsidiaries: CJSC
   «Trading House Unikomimpex» (20%), CJSC «Titul» (18%) and LLC «Merhav» (20%), the sole
   shareholder of these companies was CJSC «Invest Center». Another 20% was bought by the
   company controlled by him with Garkusha – LLC «Milea». CJSC «Unicomimpex» is formally a
   subsidiary company, whose CEO became Ananiev's longtime friend Roman Novikov. Igor Troshin,
   his relative, was appointed by him (Ananiev) as the director of LLC «Milea», which was not directly
   affiliated with the «Invest-Center».
          Concerning the loan of «Deutsche Bank», he (Ananiev) gave Novikov and Troshin an order
   to sign documents on the sale of the shares at par value to «Doralin», explaining that everything was
   agreed with him (Ananiev), after which all documents were signed on 26.12.2006.
          In the period from 2003 to 2006, initially 25% of the shares of CJSC «Centurion Alliance”
   belonged to Smagin, 2% of shares - Garkusha, as an individual, and 73% of the shares were owned
   by the «Invest-Center» through its subsidiaries, taking into account the shares of LLC «Milea».
   Later, Smagin transferred some part of the shares to Garkusha. The actual owners of CJSC
   «Centurion Alliance» from 2003 to 2006 were he, Smagin and Garkusha.
          In addition to entering with his company «Invest-Center» the project «Europark», he
   (Ananiev) invested his personal money. He completely trusted Ashot Yeghiazaryan, they were
   almost relatives. In 2003-2004, he transferred Yeghiazaryan 18 million US dollars to finance the
   projects «Europark» and the hotel «Moscow» in exchange for the promise to officially register the
   shares in the projects for him in proportion to the financing after his (Ananiev's) withdrawal from
   the civil service.
          In spring 2005, he resigned from his position in the RFFP and asked Yeghiazaryan to order
   the structure of the holding and issue his share in CJSC «Centurion Alliance», being the owner of
   the «Europark», and in other projects. However, Ashot Yeghiazaryan asked him to wait with this,
   as the project «Europark» was actually issued for him (Ananiev) through OJSC «Invest-Center»,
   and Ashot only controlled the money. With the similar request, he appealed to Ashot Yeghiazaryan
   and in 2006, but he said that then he had problems with the financing of the hotel «Moscow». In late
   2006 or early 2007 Ashot Yeghiazaryan told him that at the moment Centurion Alliance shares were
   pledged to «Deutsche Bank» under the loan of 100 million US dollars, which Ashot expected to
   send for the reconstruction of the hotel «Moscow». In this regard, the entry into the founders of
   CJSC «Centurion Alliance» and the project for the reconstruction of the hotel «Moscow» became
   difficult, but he promised that he would try to fix somehow his (Ananiev’s) right to the share in
   these projects, and asked him to wait.
          In 2007, after his long and persistent demands, Ashot Yeghiazaryan suggested that he become
   the director of LLC «Daev Plaza» and independently solve the issue of the registration of his share
   in the projects jointly with the lawyers of the company «White and Case». He agreed to this option
   and in summer 2007 he occupied the position of the director of LLC «Daev Plaza».
          With the lawyers of «White and Case», he discussed various options for his joining the
   shareholders of the companies which owned «Europark» and the hotel «Moscow». He
   communicated with Maya Melnikas and other lawyers who explained to him that Ashot Egiazaryan's
   brother Artem owns 100% of the shares of «Kalken», in turn, this company owns 73% of the shares
   of «Tufts», and «Tufts» is a 100% shareholder of the company «Doralin», which owns 100% of the
   shares in CJSC «Centurion Alliance». That is, Artem Yeghiazaryan actually owned 73% of the
   authorized
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 19 of 177 Page ID
                                  #:443
                                            18

  capital of «Centurion Alliance», though Artem was only the nominee owner of these shares in favor
  of his brother Ashot Yeghiazaryan.
         The lawyers prepared a number of draft contracts for the purchase of the shares of the
  companies that actually own the «Europark» and the hotel «Moscow», for funds previously
  transferred to them by Yeghiazaryan Ashot. They began to coordinate the drafts of these contracts,
  but they did not satisfy Ashot Yeghiazaryan, he gave different excuses for not signing the contracts,
  as a result, they had to be constantly rearranged.
         As a result, in 2008 Artem Yeghiazaryan phoned him and said that they had finally issued his
  shares in the « Europark», registering 40 shares (4%) in the authorized capital of «Kalen», the cost of
  which is about 4.2 million US dollars. He (Ananiev) absolutely did not like it. Moreover, when he
  got to know from Ashot about signing by him the heads of agreement with Smagin on the increase of
  the share of the latter up to 50% due to receiving no dividends, there arose misunderstanding between
  them because such a decision had been made without his (Ananiev’s) participation. He demanded
  from Ashot to issue his shares, and since the projects «Europark» and the hotel «Moscow» were
  obsessed with the obligations to the bank and it happened without his participation, to transfer him a
  part of the shares of companies that are involved in the implementation of other projects.
           As a result, Ashot agreed to transfer him 50% of the shared of OJSC «Kremlin Site», 50% of
    the shares of OJSC «Kamenny Most» that owned the land plots allocated for the construction of the
    complex of buildings on Sofiyskaya Embankment, as well as additional 73% of the shares in «Daev
    Plaza». Ashot proposed to consolidate all arrangements in the heads of agreement, explaining that
    since the shares will be transferred by the foreign company «BrookMill», which is a shareholder of
    the above-mentioned companies, the agreement with him will be signed by the trustee of Ashot,
    Vitaly Gogokhia, who has the authority to act on behalf of these companies. Ashot in exchange
    asked to give him OJSC «Invest-Center» entirely to have an equivalent exchange. OJSC «Ivest-
    Center» at that time owned 70% of the shares of the bank «Republican», and also almost 80% of the
    shares in the project «Europark». He agreed, as he was interested in the project on Sofiyskaya
    Embankment. D. Garkusha was charged with drafting the agreement. The agreement was signed by
    him (Ananiev) and Gogokhiya in the presence of Garkusha.
           After he fulfilled his part of the agreement, he began to wait for the fulfillment Ashot
    Yeghiazaryan’s obligations. However, after that, Ashot Yeghiazaryan began to avoid meeting him,
    referring to his businesses. In «Europark» some strange things happened too, he repeatedly asked
    the other shareholders of «Europark» in particular Smagin and Garkusha for the explanations.
    However, they explained that they rarely met with Ashot Yeghiazaryan, at that time «Kalken»
    owned 73% of the company «Tufts», 20% belonged to Vitaly Smagin and 7% to Garkusha.
           Subsequently, Ananiev learned from Smagin that the company «Doralin», formerly owned by
    «Tufts», which had been set up to obtain a loan from «Deutsche Bank», was withdrawn by Ashot
    from the control of «Tufts» and was registered for two Cypriot companies «Mastero» and
    «Famulatus», that was done without his (Smagin’s) signature, illegally, since Smagin and Artem
    Yeghiazaryan were the directors with the right to sign in this company only together.
           With Ashot Yeghiazaryan, he (Ananiev) had close personal and business relations, however,
    in 2008 Ashot began to avoid friendly communication, before parting in 2010 he changed a lot.
           Artem Yeghiazaryan, Maxim Klochin and Vitaly Gogokhiya, he (Ananiev) was personally
    acquainted with, were under the influence of Ashot Yeghiazaryan and were dependent on him.
           Klochin Maxim, being appointed to the position of the General Director of CJSC «Centurion
    Alliance», followed the directions of Ashot and Artem Yeghiazaryan, the latter also acted only at
    the direction of his brother Ashot, did not take any independent decisions,
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 20 of 177 Page ID
                                  #:444
                                            19


   did not deal with financing the projects. Vitaly Gogokhiya was also devoted to Ashot and completely
   dependent on him, Ashot could "use" him anywhere and write to him anything he wanted.
          The evidence of witness S. I. Smagina in the court session was that on February 6, 2007, she
   was appointed as the first deputy general director of the company by the decision of the board of
   directors of CJSC «Centurion Alliance», her husband V. I. Smagin owned 20% of the authorized
   capital of CJSC «Centurion Alliance», the companies affiliated with Ashot Yeghiazaryan owned
   73% of the shares and 7% were owned by D. V. Garkusha, 2% of which were transferred to him to
   the management of her husband, and 5% - by Ashot Yeghiazaryan.
          At the end of 2006, she learned from her husband that his business partner Ashot
   Yeghiazaryan, whom he has known since 2003, offered to reregister his (Smagin’s) shares to a legal
   entity of the foreign jurisdiction - the company «Doralin» in exchange for 20% of the shares of the
   company «Tufts», which was the sole shareholder of the company «Doralin» in order to pledge
   «Europark» and 100% of the shares of «Centurion Alliance» to receive the loan of 100 million US
   dollars at «Deutsche Bank» for the construction of the «Moscow» hotel complex.
          They were afraid to lose their property, because after making this transaction, they would lose
   the real control over the activities of CJSC «Centurion Alliance» in the form of 20% of the shares
   of «Europark», which, according to her information, was valued at 150 million US dollars. Their
   share was about 30 million US dollars. Since Smagin did not want to participate in any credit
   relations, he suggested that Ashot Egiazaryan buy out the shares from him, but the latter offered a
   ridiculous price by installment, and that did not suit them. Then Ashot Yeghiazaryan offered Smarin
   to make some changes in the Charter of the company which will set the limitation of the powers of
   the General Director of the company on making transactions that exceed the amount of 5 million
   rubles and introduce the position of the first deputy general director who will monitor the financial
   and economic activities of the company and payments that exceed 5 million rubles which will be
   made only with the consent of the latter and if there is his/her signature on the payment orders and
   contracts. Smagin will be elected as the Chairman of the Board of Directors. The decision on
   appointing the first deputy general director has to be taken by the Board of Directors of the company.
   According to the agreement with Ashot Yeghiazaryan, Smagin should recommend the person for
   the position of the first deputy director general.
          Smagin agreed with these proposals only after his long consideration, taking into account the
   position and status of Ashot Yeghiazaryan and trust between them.
          Approximately in 2006-2007 she personally met with Ashot Yeghiazaryan, who was a deputy
   of the State Duma of the Federal Assembly of the Russian Federation and his wife N. N. Tsagolovoy
   N, N., with whom they had friendly relations, and also the joint business organized by Tsagolova in
   late 2007, successfully existed in the SC «Europark» for several years. Tsagolova did not have any
   position, but she actively participated in the activities of the «Europark» in the absence of Klochin.
          In December 2006, the loan agreement was concluded, as well as all contracts related to the
   security of the credit repayment. Smagin transferred his shares to the company «Doralin», and in
   return he received the shares of the company «Tufts». Ashot Yeghiazaryan had to transfer to
   «Deutsche Bank», as an escrow agent, 73% of the shares in «Tufts», the shareholder of which was
   the company «Kalken», nominally run by Artem Yeghiazaryan. The shareholders of the company
   fixed these agreements on 26.12.2006 by signing the shareholders agreement. The recipient of the
   loan had to be the company owned by Garkusha «Blendensol», which had been created for this
   transaction, and in 2008 her representative was Vitaly Gogokhiya.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 21 of 177 Page ID
                                  #:445
                                            20


          In the course of her duties she (Smagina) met with the General Director of the society M. A.
   Klochin and his deputy Artem Yeghiazaryan, who was the trusted person of his brother Ashot
   Yeghiazaryan and the nominal owner of 73% of the shares in CJSC «Centurion Alliance». Initially,
   she conducted business relations with Klochin, he coordinated the activities of the company with
   Smagin, and transactions and payments exceeding 5 million rubles with her (Smagina). Smagin
   continued to actively engage in the activities of the Society, held meetings, solved current issues, he
   was constantly approached by the staff. This caused Artem Yeghiazaryan’s strong irritation. As
   Artem Yeghiazaryan reported everything that was happening in the society to Ashot and acted only
   at his orders, he and Artem, and subsequently Klochin, disagreed on the issues of financial and
   economic activities of the society.
          From the chief accountant of CLSC «Centurion Alliance» Volkova she became aware of the
   facts of payments over 5 million rubles without any coordination with her and Smagin. Volkova
   refused to make such payments, without the presence of two signatures, as stipulated in «the
   company's Charter, but Klochin argued that all these payments are carried out at the direction of
   Ashot Yeghiazaryan, and if she (Volkova) does not sign them, then she will have problems. At that
   time in «Centurion Alliance», everyone knew that the real owners of the company were Smagin and
   Ashot Yeghiazaryan. Taking into account that there were friendly relations between them, no one
   doubted that decisions were taken together. Since spring-summer 2009, Klochin ceased to answer
   her questions, invited to meetings; Klochin and Artem Yeghiazaryan began to conflict with Volkova.
          During the meeting she explained the situation to the employees and informed them that the
   actual owners of the company are Ashot Yeghiazaryan and Smagin, between whom there are certain
   agreements assigned in the company's Charter and other documents, she asked them to fulfill their
   duties with good faith and comply with the provisions of the Charter. Klochin was absent at the
   meeting, but later she got to known that he had gathered the employees of CJSC «Centurion
   Alliance» and held another meeting she had not been invited for, and said that if anybody would
   carry out Smagina's instructions, he/she would be dismissed. At the same meeting, he announced
   that Ashot Yeghiazaryan is the sole owner of the society. Since Artem Yeghiazaryan and he are the
   trustees of Ashot Yeghiazaryan, everyone had to follow only their instructions. On 02.12.2009
   Klochin signed an order on her (Smagina’s) dismissal: In December, the new edition of the Charter
   of «Centurion Alliance» was adopted and registered, in which there were already no provisions on
   limiting the powers of the General Director, as well as the provisions for the first deputy general
   director and the Board of Directors.
          In early 2009, concurrently with this situation, there began to arise the problems related to the
   repayment of the loan to «Deutsche Bank». The latter offered Smagin as the person who possessed
   the primary right to transfer the rights of the claim on the loan, to acquire rights under the loan
   agreement.
          In the first half of the year Smagin participated in several negotiations with «Deutsche Bank»
   and he, as the potential acquirer, was provided with all the documents including all supporting
   documentation and correspondence with the debtor on the loan – the company «Blidensol». But as
   a result of the analysis of these documents conducted by Smagin and «Baker and McKenzie»
   lawyers, it became known about the absence of a part of the supporting documents – the signed
   transfer orders from the company «Tufts» on the assignment of the shares of the company «Doralin»
   in favor of a third party - the purchaser of the shares who gives the right to «Deutsche Bank» to
   impose a non-judicial collection on the shares of the company «Doralin».
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 22 of 177 Page ID
                                  #:446
                                            21

          Their availability was stipulated by the provision of the loan agreement. It meant that the
  acquirer of the rights under the loan would not be able to get the «Doralin» shares without legal
  proceedings in case of the debtor defaulting on the loan.
          Smagin, along with the lawyers, came to the conclusion that Ashot Yeghiazaryan, as a person
  controlling the company «Tufts», «Doralin» and CJSC «Centurion Alliance», in case of
  announcement to «Deutsche Bank», or other creditor, of default on the loan, may delay the process
  of foreclosure on the shares of «Doralin», simultaneously initiating the procedure of bankruptcy of
  «Centurion Alliance» CJSC, which was later done by Ashot Yeghiazaryan in May 2009.
          On December 8, 2006, between CJSC «Centurion Alliance» and «Blidensol» there was signed
  the loan agreement in the amount of about 1.5 billion rubles. In 2008-2009 using the opportunity to
  run the company «Centurion Alliance» and «Blidensol», Ashot Yegiazaryan through his
  "subordinates" Director of CJSC «Centurion Alliance» Klochin and Director of «Blidensol»
  Gogokhia, without any consent of V. I. Smagin changed the currency of the loan from rubles to dollars
  and the interest rate from 1% to 12%, and then to 20% annually, artificially increasing the accounts
  payable of CJSC «Centurion Alliance» to the company «Blidensol».
          In addition, CJSC «Centurion Alliance» was also liable for the loan to the company LLC
   «Daev Plaza» controlled by Ashot Yeghiazaryan. The fact that Ashot Yeghiazaryan actually
   controlled the activities of LLC «Daev Plaza», she knew from the words of Klochin, Tsagolova and
   Smagin. Namely «Daev Plaza» filed in May 2009 a petition basically about the bankruptcy fraud of
   CJSC «Centurion Alliance» into the Moscow Arbitration Court, which also influenced the decision
   of «Deutsche Bank», to assign the rights on the loan to another person presented by Ashot
   Yeghiazaryan himself as soon as possible.
          On April 14, 2009 V. I. Smagin met with Ashot Yeghiazaryan, the latter said that if «Deutsche
   Bank» announced default on the loan of the company «Blendensol» or sold the rights on the loan
   without his (Ashot’s) approval, he would be able to organize a counteraction in the form of
   bankruptcy of CJSC «Centurion Alliance», with subsequent sale of the property, exactly, of the
   shopping center «Europark».
          The employees of «Deutsche Bank» repeatedly expressed to Ashot Yeghiazaryan their
   demand to give them previously agreed and signed transfer orders regarding the shares of the
   company «Doralin»; Ashot Yeghiazaryan promised to do it, but he did not fulfill the promise; Ashot
   Yeghiazaryan did not react to the transfer orders sent him by e-mail for re-signing, which had been
   prepared by law firm at Smagin’s request.
          Smagin at the time, along with Artem Yeghiazaryan was the director of the company «Tufts»
   and was ready to sign such orders, but Artem Yeghiazaryan refused to sign them, referring to the
   absence of his brother’s (Ashot Yeghiazaryan’s) approval.
          Subsequently, Smagin got to know about the purchase of the 55 million US dollar loan by the
   company «Tashir» and Ashot Yeghiazaryan at a lower price.
          The shares owned by Smagin in «Tufts» depreciated, as the company «Tufts» ceased to be
   the sole shareholder of «Doralin», which 100% owned «Centurion Alliance». It became clear that
   Ashot Yeghiazaryan deceived them and deprived them of their property.
          Witness L. M. Volkova, who in 2007-2009 was the chief accountant of CJSC «Centurion
   Alliance», in the court session gave the evidence similar to the evidence of witness S. I. Smagina
   and victim V. I. Smagin about the circumstances of the financial and economic activities of the
   company in the specified period and about the management of the shopping center «Europark» with
   the direct participation of Smagin, who was, along with Ashot Yeghiazaryan, the actual owner of
   the shopping
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 23 of 177 Page ID
                                  #:447
                                            22

  center, moreover, the witness explained that Smagin, Klochin and she (Volkova) in a limited number
  of people periodically attended the meetings organized by Ashot Yeghiazaryan at «Daev Plaza» at
  the address: 20, Daev Lane, Moscow. In the course of her work, she found out that CJSC «Centurion
  Alliance» is the guarantor on the loan agreement concluded in 2006, according to which «Deutsche
  Bank» provided the loan of 100 million US dollars to «Blidensol» to finance the reconstruction of the
  hotel «Moscow», also the company concluded agreements on the pledge of real property with
  «Deutsche Bank» as security for the fulfillment of «Blidensol» obligations towards the bank under
  the loan agreement. Between «Centurion Alliance» and «Blidensol» on 26.12.2006 there was
  concluded the contract of novation under the terms of which CJSC «Centurion Alliance» had to pay
  interest on the performance of «Blidensol» obligations towards «Deutsche Bank» under the loan
  agreement. The company «Blidensol» was completely under the control of Ashot Yeghiazaryan. In
  accordance with these agreements, CJSC «Centurion Alliance» timely repaid the debt of «Blidensol»
  to Deutsche Bank. Her (Volkova’s) duties included the accumulation of funds on the accounts of the
  CJSC necessary for the timely payment to «Deutsche Bank» of the interest amounts for the use of the
  loan by «Blidensol». The funds in the amount necessary to pay interest for the use of the loan were
  initially transferred by CJSC «Centurion Alliance» to the current account of the company
  «Blidensol», after which the company «Blidensol» had to transfer them to pay the debts to «Deutsche
  Bank». In spring 2009, at the website of the Arbitration Court, she saw that «Daev Plaza» had laid a
  claim to the debt repayment, but it was not the third-priority creditor. Klochin and Artem
  Yeghiazaryan told her not to pay attention, because they had enough money - the average income
  from the tenants was more than a million US dollars a month.
          In the spring of the same year, her relations with Klochin and Artem Yeghiazaryan were at their
  very worst. That was due to the fact that she began to ask Klochin the questions regarding payments
  to the third parties, as the amounts on their service cost were evidently overstated, not coordinated
  with Smagina and without Smagin's awareness. Receiving no explanations from him on the situation,
  except that the claims to pay those invoices were directly received from Ashot Yeghiazaryan, she
  refused to sign and pay suspicious accounts on behalf of the CJSC.
          As a result, she found out that Klochin had opened a new current account of the CJSC in the
  Kiev branch of the Savings Bank of the Russian Federation, granting the right of the second signature
  to the deputy general director for security K. M. Kireev but not to the chief accountant, and from the
  above-mentioned account, Klochin began to pay the company's accounts, which she refused to sign
  and execute in connection with their apparent unreasonableness. On 11.19.2009 K. M. Kireev handed
  her the order of M. A. Klochin about her dismissal from the position of the chief
          accountant. In early December, she received by mail the order dated 03.12.2009 about her
  dismissal for her absence from work. She wrote an application to the prosecutor's office, and also
  appealed to the court with a lawsuit on reinstatement in work. By the court decision she was reinstated
  in her former position, but on April 27, 2010, when she came to work, she could not start fulfilling
  her duties, because she did not have any access to the documents of the company, as Klochin and
  Artem Yeghiazaryan had forbidden all employees in the office to communicate with her under the
  threat of dismissal, that is, there were created unbearable conditions for her to work.
          Since autumn 2009, if Smagin gave any instructions at the meetings, afterwards Klochin or
  Artem Yeghiazaryan immediately, after Smagin’s departure, abolished them. At the same time
  Klochin began to very often declare that Smagin in the company was "nobody". Since spring 2009
  Ashot Egiazaryan's wife N. N. Tzagolova began to attend the meetings, whose authorities were not
  officially formalized, but she often made decisions, the fulfillment of which was ensured by Klochin.
  Since the start of December 2009 Klochin instructed Kireev not to let Smagin enter the office
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 24 of 177 Page ID
                                  #:448
                                            23

  part of the building. At the end of December, it became known from the media and employees that
  Ashot bought the loan from «Deutsche Bank», issued to the company «Blidensol», for which they
  attracted the new partner - the group of companies «Tashir». On 09.12.2009 the new version of the
  Charter of the CJSC was approved, which didn’t provide any restrictions on the powers of the General
  Director and regulations concerning the position of the First Deputy General Director and the Board
  of Directors. Her (Volkova’s) attention was also attracted by large accounts payable towards the
  company «Blindensol», which was issued by the Contract No. 1 dated 08.12.2006. The total amount
  of the debt was approximately one and a half billion rubles and was formed due to the earlier loan
  agreements with various companies controlled by Ashot Yeghiazaryan. Subsequently, this debt was
  transferred to the company «Blidensol». As it was explained by Artem Yeghiazaryan, that had been
  done for CJSC «Centurion Alliance» to have a reason to transfer the money to «Blidensol» to pay
  interest on the loan issued by «Deutsche Bank» for the construction of the hotel «Moscow». Initially,
  the agreement No. 1 provided for the payment of interest on the amount of debt at a rate of 1%
  annually. All the money that CJSC «Centurion Alliance» received from using «Europark» was sent
  to «Blidensol» to repay the interest on the loan. On 01.06.2008 the was concluded the additional
  agreement No. 1, which changed the interest rate under the Contract No. 1 from 1% to 12.5%
  annually, and there was established the schedule for repayment of the debt on the principal amount
  of the debt and interest accrued from 09.12.2006 under the Contract No. 1, in connection with which
  the debt of CJSC «Centurion Alliance» towards 24 creditors increased. Later at the Accounting
  Department there was established the additional agreement No. 1 dated 03.12.2008, which also
  provided for the possibility of changing the interest rate under this Agreement; On 04.12.2008 the
  additional loan No. 2 to the Agreement No. 1 dated 08.12.2006 changed the currency of the issued
  loan from rubles to the US dollars. Klochin, signing the additional agreements with unfeasible
  conditions, was aware that he mustn’t have done that. She explained Klochin that during the period
  of the US dollar jump and crisis, they would not be able to find the necessary amount to pay the loan,
  and the bank could take away the shopping center. She always objected to making payments on the
  above-mentioned contract at such interest rates, as she realized that it negatively affected the financial
  performance of the enterprise and reduced liquidity. These issues were not agreed with either her or
  the Smagins. The additional agreement to the contract on the change of the interest rate was prepared
  by E. M. Zapuskalova. at the direction of Artem Yeghiazaryan, the signed agreement was handed to
  her by Artem Yeghiazaryan, there were no explanations on the reasons for the change of the interest
  rate, except one - that was Ashot Yeghiazaryan's instruction. Subsequently, at the beginning of 2009,
  the interest rate under the Contract No. 1 was increased up to 22.5% annually. She got to know about
  that in 2010, when she was summoned to appear at the 30th Tax Office for the inspection, held in
  CJSC «Centurion Alliance». All additional agreements on behalf of the company «Blendensol»,
  which was in reality controlled by Ashot Yeghiazaryan, were signed by its director Vitaly Gogokhiya.
  She (Volkova), including Artyom Yeghiazaryan, knew that Gogokhia was on the federal wanted list,
  but the documents with his signature were brought to her by Artem Yeghiazaryuy and Klochin. Also
  in 2008 she communicated with Gogokhia in Moscow on the phone in Klochin’s office in the presence
  of Artem Yeghiazaryan, the latter dialed the number that she did not know, and she talked with
  Gogokhia, who confirmed that he had sent the documents and asked to pay them; they also discussed
  the activities of the company «Hekhem» over the phone.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 25 of 177 Page ID
                                  #:449
                                            24


          The evidence of witness Ya. I. Seleznev in the court was that from March 2008 to July 2009
  he worked for «Centurion Alliance» as the deputy director of the legal department, but actually
  headed it due to the vacant position of the director. By virtue of his office, he provided legal support
  for the issues relating to the relationship between shareholders, represented the interests of the CJSC
  in the courts of general jurisdiction and arbitration courts, and also dealt with other issues. His
  immediate superior was General Director M. A. Klochin, he also followed the instructions of deputy
  general director for general issues Artem Yeghiazaryan. According to his (Seleznev's) opinion,
  Klochin held the nominee position, took no decisions himself, but only executed Artyom's orders. He
  (Seleznev) knew by the nature of his activities that Ashot Yeghiazaryan actually owned 73% of the
  shares in «Centurion Alliance», while Ashot Yeghiazaryan was a member of the State Duma of the
  Russian Federation from the faction of the Liberal Democratic Party of Russia, he was forbidden to
  directly own shares of companies, therefore, the nominal holder of the shares and the trustee was his
  brother Artem Yeghiazaryan; 20% of the company's shares belonged to V. I. Smagin and 7% - to D.
  V. Garkusha.
          From the corporate documents of CJSC «Centurion Alliance», «Doralin», «Tufts» (that owned
  «Doralin») and shareholders register, it was clear that the shareholder structure was arranged in such
  a way that Smagin personally owned 20% of the shares in the company «Tufts» registered at the
  British Virgin Islands, and 73% were registered for «Kalken». The sole and 100% shareholder of
  CJSC «Centurion Alliance» was the Cyprian company «Doralin». D. V. Garkusha was the agent
  under power of attorney on behalf of this company until September 2008. From 20.02.2009 the agents
  under power of attorney on behalf of «Doralin» were Smagin and Artem Yeghiazaryan who had all
  rights of the shareholders of the company to make decisions in accordance with the Charter of CJSC
  «Centurion Alliance». On 10.09.2008, there was taken the decision by the sole shareholder of the
  Company to appoint the Board of Directors and to elect Smagin as the Chairman of the Board of
  Directors, which was signed by Garkusha. From 20.02.2009 until 20.02.2010 all decisions on behalf
  of the company «Doralin» had to be executed only if there were two signatures of authorized persons
  Smagin and Artem Yeghiazaryan, they were also the directors of the company «Tufts», which owned
  the company «Doralin».
          In November 2008 Artem Yeghiazaryan and Klochin included him (Seleznev) into the
  working group as its member for the preparation and appraisal of the market price of the shopping
  center «Europark»; the group also included chief accountant L. M. Volkova and financial director
  Elena Zapuskalova. This assessment was conducted in accordance with the requirements of the loan
  agreement concluded between «Deutsche Bank» and «Blidensol» as a borrower, guarantor and
  pledgor which CJSC «Centurion Alliance» acted upon. In accordance with the terms of the loan
  agreement, if the assessment of the center is less than 150 million US dollars, it would be the basis
  for declaring a technical default, the bank had the right to demand early repayment of the loan. Based
  on the assessment, the cost of the center was 234 million US dollars. The liabilities of «Blidensol»
  towards «Deutsche Bank» were fulfilled on time, twice a year – the interest was paid in March and
  September. The money received by CJSC «Centurion Alliance» from the use of the shopping center
  was sent to the account of the company «Blidensol» to repay the loan. Artem Yeghiazaryan instructed
  Volkova to transfer the money to the accounts of the company «Blidensol», which was affiliated to
  Ashot Yeghiazaryan, and its director was Vitaly Gogokhiya, who was at that time on the federal
  wanted list. He (Seleznev) found out the fact that Gorokhiya was being looked for at one of the
  meetings held by Artem Yeghiazaryan in early April 2009.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 26 of 177 Page ID
                                  #:450
                                            25

          Smagin and Ashot Yeghiazaryan was extremely worried about the current economic situation
  in the country, the risk of declaring a technical default and issuing a loan for sale, as a result of which
  the pledged assets that acted as security for the obligations could be sold to the third parties; therefore,
  there were discussed some possible options for the early repayment of the loan with his (Seleznev’s)
  participation.
          Artem Yeghiazaryan did not take any independent decisions on these issues, redirected them
  to his brother Ashot, who was always on the hotline, any question was discussed with him.
          As a measure to retain control over «Europark» in case of threat of technical default
  announcement, Ashot Yeghiazaryan was offered to apply to the arbitration court on behalf of the
  companies under his supervision with the bankruptcy petition of CJSC «Centurion Alliance», in the
  meanwhile, it was planned that bankruptcy would be controlled and, according to Artem would help
  to retain the control over the asset of the CJSC – the shopping center «Europark». In mid-June 2009
  Klochin began to openly ignore Smagin and Smagina, explaining that they are "no one" and not
  related to the company. All payments intended for «Blidensol», Klochin began to sign himself,
  despite the limitations of his rights provided by the Charter of the company, namely, the documents
  on the payment of more than 5 million rubles, there was no signature of first deputy general director
  Smagina. Artem Yeghiazaryan also ceased to fulfill this condition. The chief accountant constantly
  wrote office memorandums addressed to Klochin about agreeing payments with Smagina, refusing
  to implement them. For his part, he (Seleznev) personally sent memorandums to general director
  Klochin, in which he drew attention to the absence of the second signature by Smagina in the lease
  contracts; some tenants also pointed at the same circumstance.
          Subsequently, Volkova was removed from the duties of the chief accountant due to her refusal
  to carry out payments that did not meet the requirements of the Charter. Klochin and Artem
  Yeghiazaryan also stopped attending meetings organized by Smagins, where there were discussed
  current financial issues.
          Witness S. V. Kornienko gave the evidence to the court similar to the evidence of witnesses
  L. M. Volkov and Ya. I. Seleznev, explaining that in «Centurion Alliance» he worked since 2006 and
  witnessed a share conflict between actual owners of the shopping center «Europark» Smagin and
  Ashot Yeghiazaryan, in which there also participated general director of the company Klochin and
  his deputy on general issues Artem Yeghiazaryan – Ashot’s brother.
          Witness I. V. Arapova gave evidence that since 2007 she worked as the Head of the Legal
  Department for CJSC «Centurion Park» and CJSC «Centurion Hypermarkets», the owner of which
  and one of the shareholders was Smagin. She is also personally acquainted with Artem Yeghiazaryan,
  Klochin and Gogokhiya, the latter brought documents to the office of CJSC «Titul», where in the
  period from 1999 to 2007 she (Arapova) worked as a lawyer, the company also provided legal
  services. The director of CJSC «Titun» was V. V. Balakin, who appointed her in 2006 to deal with
  the legal review of the documents on getting a loan by «Blidensol» in «Deutsche Bank»; the
  international law firms «Salans» and «White and Case» were attracted for preparation of the above-
  mentioned documents. Thus, she (Arapova) checked the loan agreement and security and pledge
  agreements for compliance with Russian legislation prepared by the company «Salans», as well as
  the agreements between the parties, which she knows about according to Balakin and Garkusha, who
  was the General Director of LLC «Daev Plaza» and one of the shareholders of CJSC «Centurion
  Alliance». These organizations were involved in the upcoming transaction – LLC «Daev Plaza» had
  to be a guarantor, and CJSC «Centurion Alliance» pledged to secure the loan of the shopping center
  «Europark» and the land
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 27 of 177 Page ID
                                  #:451
                                            26

  plot under it. She did not check the shareholders agreement and Escrow agreement, which were dealt
  with by the firm «White and Case», because she is not an expert in the field of international law.
          Around 2008 Smagin informed her that he had an intention to fulfill the above-mentioned
  shareholders agreements and escrow agreement, presenting her with those documents, which she had
  not previously seen in the signed form. That was the agreement of the shareholders of the company
  «Tufts», concluded between three shareholders - Smagin, Garkusha, as well as the company «Kalken»
  legally represented by Artem Yeghiazaryan, the message of which was that Smagin did not lose the
  right to the shopping center «Europark», because in case of «Deutsche Bank» enforced collection of
  the shopping center, Smagin had to obtain control over the shares of the company «Tufts», owned by
  the company «Kalken».
          The point of Smagin's complaints was that the shares of «Tufts», which belonged to the
  company «Kalken», had not been placed at the account of Escrow, so he could not receive them.
  Ashot Egiazaryan’s brother Artem illegally represented the company «Kalken». Smagin also told her
  that he was negotiating with Ashot Yeghiazaryan on the implementation of the above-mentioned
  agreement.
          In late 2008 and early 2009 at the direction of Smagin, she was preparing a draft of the
  agreement between Smagin and Ashot Yeghiazaryan dated 2008 without signatures of the parties.
  Smagin told her that Ashot Yeghiazaryan did not want to sign it. In negotiations between Ashot
  Yeguazaryan and Smagin on the agreement, she was not present.
          In early 2009, Smagin began to gather the documents to buy from «Deutsche Bank» that loan.
  As in April 2009 she resigned from Smagin's companies, she is not aware of the further development
  of the events.
          According to the evidence of witness A. I. Timchenko in the court, in 2002 he was recruited
  to «Centurion Alliance» for the position of the General Director and was primarily involved in the
  construction and management of the shopping center «Europark», in March 2003 he was transferred
  to the position of the Executive Director of CJSC «Centurion Hypermarket», and in his place there
  was appointed D. V. Garkusha, who was the actual head of the organization before Klochin's
  appointment. Being in the new position, he (Timchenko), on behalf of the shareholders of the
  company, continued to solve a lot of questions concerning the «Europark» from the moment of its
  design until the moment of its completion, as the employees of CJSC «Centurion Alliance» did not
  have sufficient experience in construction. He knew that «Europark» was built on the borrowed funds
  from the "Savings Bank". Later in the period from 2007 to 2015 he (Timchenko) worked as CEO of
  «Centurion Park», and then – of «Centurion Group».
          He got acquainted with the defendants during the construction of the shopping center
  «Europark» in 2006, communicated with Klochin and Artem Yeghiazayarn, with whom he had
  business relations. There were meetings with Ashot Yeghiazaryan and Gogokhia at «Daev Plaza»,
  but there were not close contacts.
          According to his (Timchenko’s) opinion, Ashot Yeghiazaryan and Vitaly Smagin were the
  two owners of the shopping center. Artem Eghiazaryan and Klochin stated as they were full partners
  and all decisions had to be coordinated with them.
          The partnership relations between Ashot Yeghiazaryan and Vitaly Smagin were documented
  in the Agreement dated 2008 concerning the implementation of the project on the construction of the
  shopping center «Europark», which he (Timchenko) was aware of from Smagin and Arapova, the
  lawyer who prepared the agreement. She assisted Smagin in an attempt to redeem the loan of
  «Deutsche Bank», which was connected to Smagin's share in the «Europark» project. Moreover, in
  spring and summer 2008, Arapov was engaged in the preparation of the contracts between Smagin,
  Garkusha and Ashot Yeghiazaryan, concerning redistribution of the ownership interests in CJSC
  «Centurion Alliance». He (Timchenko) worked with Arapova in the same office
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 28 of 177 Page ID
                                  #:452
                                            27

  in «Daev Plaza», owned by Yeghiazaryan Ashot, so he was aware of what was happening. At the
  beginning of 2008, Arapova informed him (Timchenko) that Smagin asked her again about
  negotiating with Ashot Yeghiazaryan on dividing the profit from the activities of «Europark». She
  asked him (Timchenko) for permission to provide this assistance, since this work distracted her from
  performing her direct duties, which he did not object to. Arapova periodically shared the news with
  him about the course of negotiating, showed the drafts of the text of the agreement she had drawn up
  between Smagin and Yeghiazaryan, which she asked him to pass to Smagin. During rendering
  services to Smagin, Arapova consulted at the law firm «Herbert Smith», as there had been also
  concluded a contract between the company and Smagin on proving legal services. The agreement
  between Smagin and Ashot Yeghiazaryan was signed in spring 2008, which he was informed about
  by Arapova at that time. On the same day he met with Smagin and he gave him the agreement with
  Ashot Yeghiazaryan and asked to put this document in a safe box, the key of which only he
  (Timchenko) had.

           Witness K. V. Olefir gave the evidence in the court that from late December 2006 until July
  2012 he worked as the Head of the Legal Department across Russia and the CIS of «Deutsche Bank»,
  located at: 82, Sadovnicheskaya Street, Bld. 2, Moscow, the company is a subsidiary of «Deutsche
  Bank AG» (Germany), which has a branch in the UK in London. In 2006, the London branch of
  «Deutsche Bank AG» issued a loan to the company «Blidensol», registered in Cyprus, for the
  construction and reconstruction of the hotel «Moscow». The guarantor for the loan was CJSC
  «Centurion Alliance», which granted the shopping center «Europark» to the collateral security.
  Initially, the loan was planned for 200 million US dollars, the amount could be selected in tranches.
  It was a standard bargain for financing on the pledge of a property unit; the fact that the borrower was
  a Cypriot company was also a common practice both in Russia and abroad. The main idea of using a
  special purpose company in Cyprus and the British Virgin Islands is to improve the quality of the
  loan, because such a company is engaged only in servicing a loan, the third partied could not lay their
  claims that could interfere with the repayment of the loan. Such companies are in the jurisdiction that
  has a higher credit rating. He (Olefir) did not take part in negotiating and concluding bargains on the
  loan, Victor Makshantsev was engaged in the project in Moscow on behalf of the London branch of
  «Deutsche Bank»; Timothy Stubs and Sergei Trankhtenberg, the lawyers of the firm "Salans",
  provided legal support; the lawyers of the company "White and Case" presented by Maya Melnikas
  acted on behalf of the borrower - the company «Blidensol».
           In fact, «Blidensol» was given 100 million US dollars, but after the financial crisis in late
  2008 - early 2009, «Deutsche Bank AG» and its London branch reconsidered their position towards
  the investments into the Russian real estate. It was decided, he does not know by who exactly, that it
  was necessary to get rid of the loan – to sell it or to transfer the rights for it to the third parties. That
  was due to the fact that property prices in Russia were falling rapidly. Such a tactic of selling high-
  risk loans, like this, is standard in international banking practice and for «Deutsche Bank» in this
  situation it was profitable to sell this loan, and not to hold it on its balance sheet.
           In 2009, from employee of the Structured Products Department of the bank, Alexander
  Ponomarenko, he knew that «Deutsche Bank» was interested in cession of rights on the loan of the
  company «Blidensol» to anyone who could afford to buy such a loan. First of all, it was offered to
  Smagin, the negotiations were also held with other
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 29 of 177 Page ID
                                  #:453
                                            28

  structures. He heard about Yegiazaryan for the first time from Ponomarenko, Yeghiazaryan also
  wanted to redeem this loan. The bank's task was to sell the loan at the most favorable price.
  Ponomarenko worried that it would not be possible to sell the loan, and the financial condition of
  CJSC «Centurion Alliance» could worsen, he said that there was a risk of bankruptcy of the pledgor
  - CJSC «Centurion Alliance», but at the moment of selling the loan, there was no default. The
  difference in prices for which the loan was sold and redeemed was caused by the economic situation
  in the country. The group of companies «Tashir» was considered as one of the buyers of the loan,
  eventually the loan was bought out by the company «Skandleby». In November 2010 representative
  of «Skandleby» K. R. Gazarova phoned them and asked to provide her with the collateral for the loan,
  that is, the documents on all rights of the claim for the pledge of the shopping center «Europark». His
  assistant explained that she had to address all her questions to the London office of «Deutsche Bank
  AG». After that, there were not more calls from «Scandleby». On 31.03.2011 he received a letter
  from the London branch of «Deutsche Bank», in which it was reported that the decision to issue and
  sell the above-mentioned loan was made by the London branch of «Deutsche Bank» itself. The office
  of «Deutsche Bank» in Moscow did not have such funds and could not issue such a loan. The role of
  the employees of the Moscow branch of the bank was limited up to providing consulting service to
  the representatives of the London branch of the bank on some aspects of Russian law.
           At the stage of issuing the loan, there were not found any violations. No comments or
   complaints about the package of documents (some of which were kept in London, some part - in
   Moscow and Cyprus) at the moment of issuing the loan were not given. At the stage of selling the
   loan, it was found out that the package of documents that was in the London branch lacked the
   transfer order for the shares of «Blidensol». In this regard, he sent an e-mail to the London office to
   lawyer Alex Scott Gull, who confirmed that this document had been on the list of the signed
   documents, but was lost while was sending to London. However, after a while the document was
   found in the London branch of the bank in the lawyer's desk, later attached to the case, but was not
   used, and there was not any third party access to it. The document was of a technical nature, it could
   not prevent the sale of the loan to the third parties and had a goal of making convenience for quick
   obtaining the control over the shares of the borrower, in Cyprus it could be replaced by a decision
   of the directors. During consultations with Cypriot lawyers, he found out that the directors of
   «Blidensol» had been obliged to issue the similar transfer order to the new creditor, if the Cypriot
   directors had not fulfilled their duties under the law, they would have been threatened with civil or
   criminal liability.
           Witness S. V. Trakhtenberg stated that since August 2005 he has been working for CJSC
   «Salans», which provides legal services in various fields of activity, in 2013 the company was
   renamed. Since 2006 «Deutsche Bank» is a client of CJSC «Salans» on the basis of the contract on
   provision of legal services. In August-September 2006, at the request of Victor Makshantsev, who
   headed the Real Estate Department in the bank, there was formed a group of lawyers to work on the
   project for issuing a loan to «Blidensol», which he also entered. He (Trakhtenberg) and Timothy
   Stubbs were introduced into the course of this case by Victor Makshantsev - the main participant in
   the negotiations on the loan. According to him «Deutsche Bank» was ready to issue the loan to the
   company «Blendensol» in the amount of 100 million US dollars. The representative of the company
   «Blidensol» was D. V. Garkusha, he was assisted by Eugene Sudets. Makshantsev informed their
   working group on the general conditions (term, amount, interest rate, etc.), after which they drafted
   the loan agreement. K. V. Olefir took part in the final stage of the transaction on the loan of
   «Blidensol», who examined the documentation as an internal lawyer of the bank and participated in
   the discussion.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 30 of 177 Page ID
                                  #:454
                                            29

          At the time of drafting the loan agreement, there was fixed the guarantee structure, according
   to which 100% of «Centurion Alliance» shares must be owned by the Cyprus company «Doralin»,
   and 100% of the shares of «Doralin» must be owned by «Tufts», registered in the British Virgin
   Islands, and these shares should be pledged in favor of «Deutsche Bank» in securing the loan. After
   making some changes, together with the lawyers of «White and Case» and the borrower's party, a
   copy of the loan agreement, signed in early October 2006, was prepared; it provided the complete
   package of supporting documentation agreed with the parties that was transferred to the bank,
   otherwise it would not issue any loan. In the course of work on the loan agreement, he found out
   that at the end of 2006 «Centurion Alliance» was restructured, as a result of which «Doralin» became
   the sole and 100% shareholder of «Centurion Alliance». According to the established practice,
   «Deutsche Bank» demanded from the borrower to concentrate all shares of CJSC «Centurion
   Alliance» on one legal entity for the subsequent pledge in securing the loan. In addition, foreign
   banks, as a rule, demand the shareholders of Russian companies to be foreign companies, so that in
   case of default on a loan, the bank could impose a court-enforced collection of the shares of such
   foreign companies, including extrajudicial procedure. In the case of the company «Doralin», the
   collection would occur in accordance with the legislation of Cyprus. Perhaps that was the reason for
   the change of shareholders and the concentration of 100% of the shares of CJSC «Centurion
   Alliance» in the company «Doralin». His work on the project was completed at the end of 2006.
   According to «Deutsche Bank», the loan was issued either in late 2006 or early 2007. He is familiar
   with Gogokhiya and Artem Yeghiazaryan, who he met in 2007, when «Deutsche Bank» intended to
   issue a loan to the company «Falmiro». He is also familiar with Klochin, who he met in December
   2006 in the process of working on the project related to the issuance of the loan. He signed some
   documents on behalf of CJSC «Centurion Alliance».
          Witness M. Melnikas gave the evidence in the court that from 1993 to 2013 she worked in
   the Moscow office of the American law firm "White and Case". Approximately in 2004-2005,
   through D. V. Garkusha D.V. she met with deputy of the State Duma of the Federal Assembly of
   the Russian Federation Ashot Yeghiazaryan Ashot, who was related to the group of companies
   including «Centurion Alliance», «DekMos», American company «Decorum» and «Daev Plaza».
   She was aware of this from Garkusha, who coordinated important issues arising during the
   negotiations with Ashot, also during the implementation of the project for the reconstruction of the
   hotel «Moscow». She met Artem Yeghiazaryan approximately in the period of 2006 - 2008 at the
   office of «White and Case» (Moscow), Garkusha introduced him as Ashot Yeghiazaryan’s brother.
   Artem also took part in the negotiations related to crediting the project on the hotel «Moscow» or
   «Europark». He occupied some place in the chain of ownership of the companies that were more or
   less controlled by Ashot («Doralin», «Centurion Alliance», «Blidensol», and others). In 2010 she
   communicated with him during signing the documents at the office of the company «White Case»
   for the purchase of the rights of demand on the loan towards the company «Blidensol» from
   «Deutsche Bank» by «Skandleby». M. A. Klochin in the process of negotiations on obtaining the
   loan, provided «Deutsche Bank» with the information on the economic activities of «Europark»,
   owned by «Centurion Alliance». She met V. G. Gogokhiya in 2008-2009. She knows that he was
   the General Director of the company «DekMos». She saw him during signing various documents on
   the pledges that «DekMos» could give, and when the issue of obtaining the loan for the hotel
   «Moscow» was being discussed. Since she was present during signing the documents personally,
   she saw his signature. There was another loan for the shopping center «Europark». She could hardly
   realize why Gogokhia was supposed to sign something for «Europark» being a representative of
   «DekMos». She knows V. I. Smagin as one
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 31 of 177 Page ID
                                  #:455
                                            30

   of the minority shareholders of «Centurion Alliance». They were introduced by Garkusha in about
   2006 in the course of negotiations on the possibility of getting a loan from «Deutsche Bank» for
   «Blidensol» on the pledge of 100% of the shares of «Doralin», «Centurion Alliance» and
   «Europark». Around mid-summer 2006, Garkusha told her that, acting act under the power of
   attorney as a representative of «Blidensol», he came to an agreement with «Deutsche Bank» to
   provide the company with the loan of 100 million US dollars and invited her to participate in their
   work as an external lawyer. The transactions of such financing are common and implemented
   according to the established scheme at the market. The lawyers of the bank develop the first version
   of all necessary documents. Subsequently, the borrower's lawyers either give some comments, by
   submitting the list of their remarks on these documents, or make adjustments and transfers them to
   the bank. She, as a lawyer representing the borrower's party, softened or improved the provisions of
   the draft contract, so that they could be feasible and acceptable. If necessary, the parties meet to
   agree on certain points and eliminate controversions. The lawyers can agree on purely legal disputes,
   but, as a rule, commercial issues are left for their clients’ consideration. The company «Blidensol»
   was established at the territory of the British Virgin Islands on the order of Garkusha, as the
   Executive Director of the group of companies called «Daev Plaza». The purpose of establishing the
   company was to use it as a recipient of the loan funds. That is, this company was technical. Ashot
   Yeghiazaryan was one of the owners or supervisors of the «Daev Plaza» group of companies, but
   that was not reflected in any documents. In the course of work, it was clear that Garkusha was
   engaged in the implementation of projects of the «Daev Plaza» group of companies, and Ashot
   Yeghiazaryan – in the coordination of the necessary issues at the highest level. Until 2008 Ashot
   Yeghiazaryan took the most important commercial decisions on the activities of the companies that
   were a part of the holding company "Daev Plaza", and after Garkusha left the group, he took part in
   negotiations, including the sale of the loans to the company "Skandleby." The company "Blidensol"
   was determined as the recipient of the loan by Garkusha, since he ordered the creation of this
   company for this purpose. The money was used by «Blidensol» to issue a subsequent loan to a legal
   entity from the chain of CJSC «DekMos» in order to realize the construction of the hotel «Moscow».
   The main negotiators from the company «Blidensol» were Garkusha and Eugene Sudets - Financial
   Director of the group of companies «Daev Plaza». V. I. Smagin did not take part in the negotiations
   on obtaining this loan. Although Klochin was the General Director of CJSC «Centurion Alliance»,
   the actual management of the company was carried out by V. I. Smagin. On the part of «Deutsche
   Bank», Viktor Makshantsev, along with lawyer of the Moscow representative office of the
   international company «Salans» Trakhtenberg and his English partner, took part in the negotiations.
   The loan terms presented by «Deutsche Bank» were the established practice. Ashot Yeghiazaryan
   was not officially related to the companies «Doralin», «Tufts», «Kalken», but in fact through Artem
   Yeghiazaryan he controlled and made key decisions on the activities of the company «Kalken»,
   which, in its turn, was the owner of the controlling share in the company «Tufts», which owned
   100% of the shares of the company «Doralin», which owned 100% of the shares of CJSC «Centurion
   Alliance». The essence of the loan agreement for the shopping center «Europark» was that the real
   estate is mortgaged by the mortgage loans and on this pledge and the pledge of other rights, which
   the company has. In this case, the companies that are directly connected to «Europark». For example,
   the pledge of the shares in the chain of ownership of the shopping center, the pledge of rights to
   receive a lease payment in the shopping center, but the main thing is the pledge of the real estate
   itself. Under these pledges, a loan is obtained from one or a group of banks. In the future, the loan
   for several years is paid out of the income of the shopping center. The issue of pledging 100%
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 32 of 177 Page ID
                                  #:456
                                            31

   of the shares of the company «Doralin», 100% of the shares of CJSC «Centurion Alliance» and the
   building of «Europark» as the loan repayment, Garkusha agreed with Ashot Yeghiazaryan and
   Smagin, as the latter was a minority beneficial owner of CJSC «Centurion Alliance». Since she
   (Melnikas) was engaged in drafting the shareholders agreement between Smagin, Garkusha and
   Kalken concerning «Tufts» dated December 26, 2006, she explained that on 26.12.2006 the
   company «Kalken» owned 73% of the shares of «Tufts». This agreement was concluded to secure
   the rights of the minority shareholders who owned the shares (Smagin - 20% and Garkusha - 7%)
   of the company «Tufts». From this agreement it follows that if «Deutsche Bank» directed a written
   request about the need for early repayment of the loan to one of the persons of this chain – «Kalken»,
   «Tufts», «Doralin», «Blidensol», «Centurion Alliance», Smagin, Garkusha, or it itself, as an escrow
   agent, Smagin would obtain the right to receive the shares of the company «Tufts», owned by the
   company «Kalken». Garkusha was supposed to provide an independent appraisal of the cost of the
   shopping center «Europark» not later than two years from the date of its implementation. After that,
   V. I. Smagin had to try to sell either «Europark», or 100% of the shares of «Centurion Alliance», or
   100% of the shares of «Doralin», or 100% of the shares of «Tufts» at the highest price, but the price
   could not be lower than the independent appraisal of the cost of «Europark», and ensure repayment
   of the loan towards «Deutsche Bank» from the sale amount. If 73% of the sale amount is higher than
   the amount necessary to repay the loan, Smagin must repay the loan to «Deutsche Bank» at the
   expense of the above-mentioned funds within 5 working days after the purchase and sale transaction,
   and the remaining amount from 73% of the raised funds transfer to «Kalken». If 73% of the rased
   funds from the sale is less than the cost of the loan, «Kalken» assumes an obligation to transfer to
   Smagin the missing amount to repay the loan to «Deutsche Bank». The conditions necessary for
   entering into the content of the agreement were disclosed to her by Garkusha, after which they jointly
   drafted the above-mentioned shareholder agreement. Par. 9.1.5 of this agreement states that if within
   one year the company «Kalken» does not redeem 100% of the shares of the company «Doralin»,
   100% of the shares of CJSC «Centurion Alliance» and the shopping center «Europark», Smagin will
   obtain the right to get 73% of the shares of the company «Tufts», owned by the company «Kalken».
   In this case, the shareholders agreement cannot terminate its validity until the fulfillment of this
   condition, that is, until the transfer of the shares to Smagin. According to her (Melnikas’) opinion,
   she would have removed these conditions into Par. 2.3, and would not have indicated the expiry date
   of this agreement in one year. This paragraph is assumed to have been introduced by someone at the
   direction of Garkusha or other persons who were signers of the shareholders agreement. The escrow
   agreement dated December 26, 2006 between Smagin, Garkusha, «Kalken» and «Deutsche Bank»
   was aimed at securing the rights of minority shareholders, but more of Smagin's rights from the
   sudden disappearance of 73% of the shares of «Tufts», owned by «Kalken». The saddest thing for
   any shareholder is when the bank picks up the property pledged. All shareholders would lose their
   shares. Under the terms of this agrrement, the company «Kalken» had to transfer 73% of the shares
   of «Tufts» to «Deutsche Bank». The shareholders agreement provides for the cases when paying the
   bank accounts payable by Smagin, the latter would obtain the right to get the shares of the company
   «Tufts», owned by «Kalken». To prevent the shares of the company «Taft» from any incident, they
   had to be transferred by shareholders of the company «Kalken» for storage to «Deutsche Bank» by
   placing them on a depositary account. Also, under the terms of escrow agreement, the release of the
   shares of the company «Kalken» from the deposit in "Deutsche Bank" could be carried out only
   with Smagin’s consent. The proposed mechanism of the pledge implementation was typical for
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 33 of 177 Page ID
                                  #:457
                                            32

   such transactions and its definitions were common in the established practice. The mechanisms of
   the pledge realization have some nuances only if in the course of their performance there applied
   the legal standards of the country where the pledged property is located. In accordance with the
   agreed standards it is considered that the pledged shares or property are located within the territory
   of that country where the legal entity is registered, whose shares are in pledge. Since «Tufts» pledged
   the shares of «Doralin», registered in Cyprus, in accordance with the Cyprus law, in case of default
   on the loan, the shares of «Doralin» would have to be sold by re-registering «Deutsche Bank» as a
   pledgee or to the final buyer, depending on what method the bank decides to use. At the suggestion
   of the lawyers of the company «Salans», in the pledge agreement there was established the
   mechanism which provides the extrajudicial collection in case of default on the loan. Around the
   autumn of 2009 she got to know from Ashot Yeghiazaryan about his agreement with Samvel
   Karapetyan on repurchasing the right of the claim on the loan in the amount of 100 million US
   dollars, granted to the company «Blidensol» under the loan agreement dated 06.10.2006, from
   «Deutsche Bank» for 55 million US dollars on a parity basis. Smagin's name did not appear in the
   sale of the loan to the company «Skandleby». Ashot Yeghiazaryan asked him to assist in the
   execution of this transaction. «Deutsche Bank» decided to list the loan for sale due to the fact
   that in late 2008 and early 2009, CJSC «Centurion Alliance» was under the threat or in the
   process of bankruptcy procedures. Thus, «Deutsche Bank» wanted to liquidate the assets that do
   not have prospects, which as it seemed to her (Melnikas) was «Europark». She acted for and on
   behalf of the «Daev Plaza» group of companies for the benefit of the company «Skandleby».
   Her work consisted of conducting negotiations on the transaction and preparing documentation
   in two areas: joint parity participation in the transaction of the repayment of the claim on the
   loan for the group of companies «Daev Plaza» and the group of companies «Tashir»; negotiation
   and execution of the necessary documents directly related to the repayment of the claim on the
   loan between «Skandleby» and «Deutsche Bank». Ashot Yeghiazaryan attracted Artem
   Yeghiazaryan, Fitisov and lawyers of CJSC «Titul». «Tashir» group of companies participated
   in these negotiations, the interests of which were represented by the groups of lawyers from a
   respected Russian law firm, whose names she does not remember. The final beneficiary of the
   company «Skandleby» was one of the companies that was included into the «Daev Plaza» group,
   but how it was called she does not remember. The company «Skandleby» was obliged to pay
   55.5 million US dollars to «Deutsche Bank», after which it became the new creditor of
   «Blidensol». When «Skandleby» bought out the loan from «Deutsche Bank», it had to obtain
   the rights on the loan. «Skandleby» had a pledge of the shares in CJSC «Centurion Alliance»,
   but she could not explain whether it gave the right to take these shares if the loan had not been
   paid, or «Scandleby» had to get through the procedure of the open sale concerning the pledged
   shares in order to get the maximum price for them. In honor of the loan repayment, there was
   organized a festive dinner where she met S. S. Karapetyan, the main beneficiary of the «Tashir»
   group of companies, where Ashot Eghiazaryan, the lawyers of «Deutsche Bank» and «Tashir»
   were present. In addition, she clarified that as a result of the change in the shareholding structure
   of «Centurion Alliance», on 26.12.2006 Smagin began to own the shares of CJSC «Centurion
   Alliance»» not directly, but through two offshore companies – «Doralin» and «Tufts». In this
   regard, economically, the scope of Smagin's property rights to his shares may not have changed,
   but the scope of Smagin's rights has legally changed, allowing him to exercise the rights of the
   shareholder to the extent that he could sell them under the direct ownership of 20% of the shares
   in CJSC «Centurion Alliance». Perhaps he could not demand to receive any documents relating
   to the activities of «Europark» from the management of the shopping center, or to dispute any
   transactions made by its CEO.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 34 of 177 Page ID
                                  #:458
                                            33

          Witness K. A. Kuzin, the Director of the Real Estate Department of the law firm «Baker and
   McKenzie Service Limited», stated in the court that he met Smagin in 2006, providing legal support
   on one of the projects of CJSC «Centurion Hypermarket», where V. I. Smagin was a shareholder.
   Among the defendants he is familiar with the brothers Yeghiazaryans, Ashot and Artem. He
   communicated with Ashot in the process of representing Smagin's interests. Artem formally
   appeared as the director of the company «Tufts» and the representative of the company «Kalken».
   He knows about M. A. Klochin that he signed additional agreements on behalf of CJSC «Centurion
   Alliance» between «Blidensol» and «Centurion Alliance», and he knows about Gogokhia that he
   participated in the management of «Centurion Alliance». In February 2009, Smagin asked him to
   take part in the negotiation process regarding the potential cession of the rights on the loan from
   «Deutsche Bank», issued to «Blidensol» in the amount of 100 million US dollars. This loan was
   issued by the bank in 2006. A 100% of the shares in «Centurion Alliance» acted as the loan security
   for «Deutsche Bank». The main asset of the company was the shopping center «Europark». Before
   issuing the loan, «Deutsche Bank» set forth conditions for restructuring the shareholding structure
   of «Centurion Alliance», so that its 100% of the shares would be owned by the Cyprus company
   «Doralin». In turn, the company «Doralin» owned the company «Tufts». In «Tufts», the shares were
   distributed in the same way as the shares among the shareholders of «Centurion Alliance» in 2006,
   that is 73% were owned by final beneficial owner of the company «Kalken» Ashot Yeghiazaryan,
   20% - by Smagin and 7% - by Garkusha. That was done at the request of «Deutsche Bank» for
   processing, according to the bank, sufficient loan documentation. In late 2006, in exchange for 20%
   of the shares in CJSC «Centurion Alliance», Smagin received 20% of the shares in «Taft». From the
   examined documents and Smagin's explanations, it followed that the latter had ceded his shares in
   «Centauri Alliance» to «Doralin» at the request of Ashot Yeghiazaryan at the end of 2006 on the
   condition that he (Smagin) would control the activities of «Centurion Alliance» being the chairman
   of the board of directors, but really own the same property through the company «Tufts», where he
   became a shareholder of 20% and subsequently - the director of this company with the right of
   mandatory signature. The issue of selling the shares and, at the same time, acquisition of the shares
   in the company of «Tufts» by Smagin, should be considered as several interdependent transactions,
   but not as separate transactions that are not related to each other. It concerns not only the sale of the
   shares of CJSC «Centurion Alliance» and acquisition of the shares in «Taft». In this chain, it is
   necessary to include the acquisition of 100% in the company «Doralin» by the company «Tufts».
   Thus, Smagin continued to have the same minority share of 20% in the group of companies
   «Centurion Alliance», which he had actually had in the company «Centurion Alliance». In 2006
   there was concluded the agreement between Smagin, Garkusha and «Kalken» that in case of default
   of «Blidensol» on the loan, Smagin would have the right to sell 73% of the shares in «Tufts», owned
   by «Kalken». According to the concluded escrow agreement, with the participation of the same
   persons and «Deutsche Bank» as an escrow agent, «Kalken» was required to transfer its 73% of the
   shares of «Tufts» to the escrow account. In case of the loan default, Smagin had an opportunity to
   sell the above-mentioned 73% of the shares of the company in the fact that his economic interest in
   «Europark» would not be affected by the default. Thus, Smagin was insured against the risk of
   imposing a levy by «Deutsche Bank» on his property and on the property controlled by him in CJSC
   «Centurion Alliance», as according to the agreement with Ashot Yeghiazaryan, the loan was repaid
   to «Deutsche Bank», under such scheme, entirely from Ashot Yeghiazaryan’s property. That was
   due to the fact that only Ashot Yeghiazaryan, according to Smagin, used the loan funds of «Deutsche
   Bank» for his business projects. Neither Smagin, nor «Doralin», nor CJSC «Centurion Alliance»
   was related to the usage of the «Deutsche
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 35 of 177 Page ID
                                  #:459
                                            34

   Bank» loan. According to his (Kuzin's) opinion, the agreements of 2006-2007 had an exceptional
   character. The agreement of 2008 was signed personally by Ashot Egiazapyan and Smagin,
   according to which Yeghiazaryan was obliged to transfer 50% of the shares of the company «Tufts»,
   or, more precisely, to increase the share up to 50%. It was signed only after the loan was issued,
   because Yeghiazaryan did not fulfill the promises, which he had given Smagin in 2006, 2007, 2008.
   The agreement dated 2008 was taken into account by the London Arbitration Court only in respect
   of jurisdiction, but not with respect to the percentage of the shares. Under the court's decision,
   Smagin was awarded the cost of 20% of the shares in the company «Tufts». At the time, when
   Smagin appealed to it, there occurred the crisis of 2008 and «Deutsche Bank» began to reduce its
   participation in the Russian market, selling off loans that it had given to Russian companies. As
   early as in 2007 «Deutsche Bank» documented Smagin's priority right to receive a proposal for
   concession of the rights of the claim on the loan if the bank ever decides to concede them, and in
   early 2009 the bank turned to Smagin with such an offer by providing documents relating to the
   loan, including all security documentation and correspondence with the debtor on the loan - the
   company «Blidensol». Analyzing the submitted documents, the employees of «Baker and
   McKenzie» came to the conclusion that a part of the supporting documentation which gives
   "Deutsche Bank" the right to impose an extrajudicial collection on the shares of the company
   «Doralin», was absent. However, the existence of such documentation was provided in the
   provisions of the loan agreement; in particular, there were not any signed transfer orders from the
   company «Tufts» on the assignment of the shares of the company «Doralin» in favor of the third
   party - the acquirer of the shares. Under Cypriot law, it is possible to sign such orders in advance in
   favor of an unnamed third person. Thus, during the occurrence of default on the loan, the bank has
   an ability to immediately transfer the pledged shares to the third party, thereby realizing the property.
   In the absence of such transfer orders, there required a lengthy procedure for enforced collection of
   such shares under Cypriot legislation. Thus, the acquirer of rights under the loan will not be able to
   receive shares of «Doralin» in extrajudicial procedure in case of default of the debtor on the loan.
   The representatives of «Deutsche Bank» confirmed that the transfer orders are really missing for
   two reasons - either they are lost, or, perhaps, they were not signed by the pledgor, because the
   «Deutsche Bank» team engaged in issuing the loan was replaced and there were no people who
   could provide such information. The court’s adoption of the decision on the obligation to sign such
   a document does not guarantee the execution of the court's demand on the part of «Blidensol», as a
   defendant, who did not provide all necessary supporting documents. The dispute would have been
   considered under the English law, since the security documents were concluded in accordance with
   it. Therefore, the only real mechanism of impact for the bank was to declare default on the loan.
   They came to the conclusion that the acquisition of this loan did not have any economic and legal
   meaning. Economic, because the loan did not provide the repayment of the principal amount of the
   loan until the end of the loan period, and legal - it was impossible to impose a penalty on the pledged
   shares of the company «Doralin». Smagin decided not to "buy" this loan, which the bank officially
   notified. Despite the fact that there were several reasons for declaring an official default: violation
   of the terms of the contract on the part of «Blidensol», for example, the absence of the above-
   mentioned transfer orders, the bankruptcy action on «Centurion Alliance», and other technical
   issues, but the bank did not want to do that, as it is enormously hard to realize a default loan. On
   14.04.2009 at their joint meeting with Ashot Yeghiazaryan in «Daev Plaza» several scenarios of the
   development of the events were considered. The first scenario is V. I. Smagin and Ashot
   Yeghiazaryan jointly buy out a loan from «Deutsche Bank» with a discount. There were discussed
   the figures of 50-60 million US dollars, necessary for the purchase of a 100 million US dollar loan.
   Ashot Yeghiazaryan
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 36 of 177 Page ID
                                  #:460
                                            35


   expressed his readiness to sell his jet aircraft - a business jet to finance the repurchase of the loan
   from «Deutsche Bank». The second scenario is «Deutsche Bank» is trying to assign a loan to the
   third parties not realted to Ashot Yeghiazaryan and V. I. Smagin. In this case, Ashot Yeghiazaryan
   suggested different ways of counteracting such assignation, including the organization of the process
   of controlled bankruptcy of «Centurion Alliance» with subsequent sale of the property, namely the
   shopping center «Europark» by «Daev Plaza» as a creditor of «Centurion Alliance». Smagin was
   concerned about his 20% of the shares in the company «Tufts» and repeatedly expressed his
   concerns to Ashot Yeghiazaryan, but he assurd Smagin, telling him that nothing threatens his interest
   in «Europark». The employees of «Deutsche Bank» repeatedly expressed the demand to Ashot
   Yeghiazaryan to transfer them the previously agreed with them and signed transfer orders, in order
   to have the full package of the agreed security documents on the loan. «Baker and McKenzie», for
   its part, prepared the drafts of the transfer orders required by «Deutsche Bank», and on 25.09.2009
   forwarded them to Smagin by e-mail for further transfer to Ashot Yeghiazaryan. Smagin at that time
   was, along with Artem Yeghiazaryan, the director of the company «Tufts» and was ready to sign
   such orders. However, in accordance with the company management rules «Tufts» for the legitimacy
   of the transfer order in respect of the shares there required two signatures, exactly Smagin’s and
   Artem Yeghiazaryan’s, the latter refused to sign anything because he did not receive the approval
   from his brother Ashot. Neither in 2007, nor later the Yeghiazaryans did not take any action to
   transfer the above-mentioned 73% of the shares into the escrow possession of «Deutsche Bank».
   Thus, Smagin was deprived of the possibility to sell 73% of the shares of «Tufts» and repay the
   loan. From the copies of the additional agreements submitted by Smagin to the loan agreement, he
   knows that on 08.12.2006 between CJSC «Centurion Alliance» and the company «Blidensol» there
   was signed the loan agreement for the amount of about 1.5 billion rubles. In 2008-2009 General
   Director of CJSC «Centurion Alliance» M. A. Klochin and director of the company «Blidensol» V.
   G. Gogokhiya without Smagin’s consent changed the currency of the loan from rubles to dollars and
   the interest rate from 1% to 12%, and then to 22.5% annually. Thus, the accounts payable of CJSC
   «Centurion Alliance» to the company «Blidensol» was artificially increased. For the company
   «Blidensol», the change in the currency and the increase in interest rates meant receiving a
   significantly larger amount of money than it had originally had due to the loan agreement. Since
   «Blidensol» was 100% beneficially owned by Ashot Yeghiazaryan, «Сenturion Alliance» was
   beneficially owned by him only 73%, so Yeghiazaryan redistributed the income from CJSC
   «Centurion Alliance» in his favor. Smagin was neither a shareholder, nor a beneficial owner of the
   company «Blidensol». The company «Centurion Alliance» was also a debtor under the loan
   agreement to LLC «Daev Plaza», the amount of the loan was not significant, however, in May 2009
   «Daev Plaza» filed an application on the bankruptcy of CJSC «Centurion Alliance» to the Moscow
   Arbitration Court, but withdrew it as soon as «Deutsche Bank» sold the loan, which, according to
   his (Kuzin's) opinion, influenced the decision of the bank to assign the rights on the loan to any
   willing person as soon as possible. In early 2009, he (Kuzin) was present at the negotiations with
   «Deutsche Bank», when they announced the price of the loan repayment in the amount of 65-70
   million US dollars, and in early 2010 the bank sold it to «Skandleby» for 55 million US dollars. The
   difference in price is explained by the time gap between their arrangements and the moment of
   selling the loan - that was one year, during which the bank could not get rid of the loan. Initially,
   «Deutsche Bank» had high expectations due to the absence of the information at the market
   concerning the sales of loans in Russia at that time, plus in May 2009 Ashot Yeghiazaryan began
   the bankruptcy procedure of CJSC «Centurion
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 37 of 177 Page ID
                                  #:461
                                            36

   Alliance» at the suit of «Daev Plaza». Accordingly, the value of the loan for any third party sharply
   decreased, that was used by Ashot Yeghiazaryan during his own negotiations with «Deutsche
   Bank». Despite the fact that Smagin remained a 20% owner of «Tufts», in fact he did not own
   anything, because there were no more assets in the possession of «Tufts». That was a rather tricky
   scheme - first, «Tufts» sold 50% of «Doralin» to two different Cypriot companies, «Famulatos» and
   «Mastero», which was the first stage of the withdrawal of the assets from «Tufts». After that, there
   was a second withdrawal of assets already from «Doralin», when «Doralin» sold 100% of shares of
   the «Centurion Alliance» to the company «Skandleby». In addition, at the end of 2008, Smagin’s
   right to sign documents along with Artem Yeghiazaryan was removed from the documents of
   «Tufts», he (Smagin) ceased to be the director of the company «Tufts». At the end of 2009, there
   were made some changes in the constitutional documents without notification and consent of the
   minority shareholders, there was a change of the directors in the company «Taft», registered in the
   British Virgin Islands. In early 2010, the company «Tufts» sold its shares in the company «Doralin»
   to two legal entities – «Mastero» and «Famulatos», but they were sold not simultaneously, but with
   a difference in two months. Thus, in the company «Tufts» there was admitted a broad range of
   violations of shareholders' rights, and Smagin had valueless shares. At the same time, the theft of
   the shares occurred not when Smagin was transferring the shares, but when he was engaged in the
   fraudulent actions taken during seizing the assets of «Centurion Alliance». The final asset, which
   was taken possession of by foreign companies in Russia, was CJSC «Centurion Alliance». Currently
   the ownership scheme of the shopping center «Europark» is as following: it is still 100% owned by
   CJSC «Centurion Alliance»; the latter is 100% owned by «Skendleby», 50% of «Skandleby»
   belongs to «Jela», owned by «Tashir», and 50% of «Skandleby» is owned by «MPH», which keeps
   them in the interests of Ashot Yeghiazaryan. From late 2014 onwards, «Baker & McKenzie» has
   been working on executing the decision of the London International Arbitration Court dated
   11.11.2014 against Ashot Yeghiazaryan and «Kalken» regarding the valuation of 20% of Smagin’s
   shares.
          Witness L.V. Bystrykh (Bogatskaya), before the court in session, stated that approximately
   from 28.02.2005 to the present time she has been working in JSC «Registrar Society "Status"»,
   previously the company was located at the address: 64, Dobrovolcheskay Street, Moscow, then they
   moved to the address: 32, Novo Rogozhskaya Street, Bl. 32. On the terms and subject to the
   conditions of the agreement on maintenance of the register No. 94-03 dated from 07.07.2003 to
   07.06.2010 JSC, «Status» was the registrar of «Centurion Alliance», in 2010 this agreement was
   terminated upon the written order of the issuer of «Centurion Alliance». If in 2006 CJSC «Status»
   transferred the securities from the personal accounts of the shareholders of «Centurion Alliance» to
   DEPOT accounts opened at the nominee holder -«Deutsche Bank» (Moscow), then, further crediting
   and withdrawals/subtractions of the «Centurion Alliance» securities from the DEPOT accounts in
   JSC «Status» did not reflect. Neither CJSC «Centurion Alliance» nor the nominee holder «Deutsche
   Bank» has to provide any information about it to JSC «Status». Recognized that, the rights to the
   shares, if they are transferred to the holder, are confirmed by an extract from the DEPOT account,
   which the owner receives by contacting the bank's depositary. In this case, «Deutsche Bank» is the
   depository. Therefore, JSC «Registrar society "Status"» didn't have any information about the
   companies «Doralin» and «Skandleby» as the new shareholders of CJSC «Centurion Alliance».
   Since the moment of crediting the shares to the account of the nominee holder, CJSC «Status» could
   not register the shares of the owners of «Centurion Alliance». In the register there is the nominee
   account, which is seen by the registrar, but the registrar has no information about it. The basis for
   the withdrawals/subtractions of 2300 shares of CJSC «Centurion Alliance» from the account of the
   nominee holder «Deutsche Bank» and their transfer to
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 38 of 177 Page ID
                                  #:462
                                            37


   the account of the nominee holder JSCB «Fora-Bank» was the order of «Deutsche Bank». After the
   operation, JSCB «Fora-Bank» became the nominee owner of the CJSC «Centurion Alliance» shares.
          Witness A. G. Ilyaev, the vice-president of the group of companies «Tashir», before the court
   in session stated that in the period from 2009 to 2015 he was one of the two directors of the company
   «Skandleby». Of the defendants, he (Ilyaev) is familiar with everyone except Gogokhya. He met
   with Ashot Yeghiazaryan in 2001, in December 2009 - January 2010 he met Artem. From S. S.
   Karapetyan, the head of the «Tashir» group of companies, he (Ilyaev) got to know that Ashot
   Yeghiazaryan offered him, in a telephone conversation, to buy from «Deutsche Bank» the right of
   the demand on the loan agreement concluded with the company «Blidensol». In this regard S. S.
   Karapetyan appointed him (Ilyaev) to manage this project and participate in the meeting held in
   December 2009 at the office of the law firm «White and Case» where Karapetyan, Ashot and Artem
   Yegiazaryans, Fitisov, Deryugin took part. The lawyers of «White and Case» who represented Ashot
   Yegiazaryan's interests told about the situation with «Centurion Alliance» concerning the loan
   issuance; that it faces bankruptcy and the loss of property; during their negotiations there were
   presented the documents related to the loan agreement. Later, several more meetings were held on
   this issue, during which he found out from Artem Yegiazaryan and Fitisov that the company
   «Blidensol» could not repay the loan of «Deutsche Bank», for which reason there was a risk of the
   loss of the shares and property pledged to the bank. In this regard, «Deutsche Bank» offered all
   interested parties to acquire the rights of the claim on this loan agreement, and in late 2009, the
   bank's representatives announced their sale. He knows that Ashot Yeghiazaryan, who at that time
   was a member of the State Duma of the Federal Assembly of the Russian Federation, controls the
   company «Daev Plaza», as well as the companies «Kalken», «Blidensol», and «Doralin», which, in
   their turn, indirectly control the activity of «Centurion Alliance» that owns the shopping center
   «Europark». M. A. Klochin was the General Director of CJSC «Centurion Alliance» up to October
   2010, he agreed on all matters relating to the revenue and expenditure of the company activity with
   Ashot Yeghiazaryan. Until Klochin's dismissal, he (Ilyaev) also discussed with him how to support
   the activity of «Centurion Alliance» and «Europark». During the absence of the latter, his duties
   were performed by P. V, Kovalev, whom he met through M. A. Klochin in February 2010. In
   February 2010, the company «Skandleby» became a 100% shareholder of CJSC «Centurion
   Alliance», that was fixed in the register of the shareholders, which they saw before August 2010,
   but then it disappeared, as it had been taken away by M. A. Klochin. After M. A. Klochin’s
   departure, it was decided to appoint P. V. Kovalev as the director of the CJSC, that was regulated
   with him (Ilyaev) as the director of the company «Skandleby» and the second director of the Cyprian
   company «MPH», which was controlled by Ashot Yeghiazaryan during the time of the above-
   mentioned events. This decision was signed by them. After the appointment of Kovalev to this
   position, he (Ilyaev) gave him instructions on the expenditure, also Kovalev coordinated the
   payments of CJSC «Centurion Alliance» with him. The participation of «Tashir» group of
   companies in the management of «Europark» improved the economic situation, as the revenue
   increase, expenses decreased. He (Ilyaev) also knows that before 2009 V. I. Smagin was engaged in
   the management of «Europark». According to the documents, V. I. Smagin was a member of
   «Tufts», where he had a 20% share. After Ashot and Artem Yeghiazaryans and M. A. Klochin left
   the Russian Federation, V. I. Smagin filed a lawsuit against Ashot Yeghiazaryan about the damage
   caused as a result of losing control of the company «Tufts» over «Centurion Alliance», considered
   in the London Arbitration Court. One of the defendants was the company «Kalken». «Tashir»
   lawyers, hired abroad, took part in this process, thereby he (Ilyaev) had
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 39 of 177 Page ID
                                  #:463
                                            38


   an opportunity to learn the court documents. On 14.01.2010, between LLC «Daev Plaza» represented
   by Ashot Yeghiazaryan and «Tashir» group of companies represented by S. Karapetyan, there was
   coordinated and signed the framework agreement on the assets acquisition, that determined the sequence
   of actions of the parties after the acquisition of the rights of the claim on the loan agreement by the
   company «Scandleby». The subparagraphs from 4.1 to 4.16 of Section 4 of the framework agreement
   contain the conditions for the purchase of the «Centurion Alliance» assets obtained during the
   negotiations between the parties, where there determined the procedure and conditions for the acquisition
   of the assets in the proportion of 50 to 50. The buyer of the rights of the claim on the loan had to be the
   company «Skandleby» (Cyprus), which belonged to the secretarial company «MPH Law Services
   Limited, registered in Cyprus. To engage the company in the transaction as a buyer was offered by Ashot
   Yeghiazaryan. He also suggested that «Tashir» group acquire 50% of the shares in «Skandleby» from
   «MRN Law Services Limited» for entering the transaction and participating through it in the redemption
   of the rights of the claim on the loan. At that time, «Tashir» group of companies included the company
   «Jella Holding & Finance Inc», which he decided to use as a buyer of the shares of the company
   «Skandleby». For the management parity, in the framework agreement there was established the
   condition for appointing two directors in the company «Skandleby», one from each party for joint and
   unanimous decision-making. For the fulfillment of the obligations by Ashot Yeghiazaryan (Shareholder
   A), the framework agreement obliges Shareholder 1 to provide the conclusion of the purchase and sale
   agreement and transfer of 920 (92%) shares of «Kalken» at par value in favor of affiliated person S.
   Karapetyan (Shareholder B), and Shareholder B appoints the person for the director position for the
   company «Kalken». Eventually, the company «Skandleby» redeemed the loan for about 55 million US
   dollars. The source of its financing was the borrowed funds received from «Tashir» group of companies,
   namely OJSC «Kalugaglavsnab», LLC «Gasoiltrade», «Grover Holding» in the amount of about
   33,250,000 US dollars. From the other companies related to A. G. Yeghiazaryan there were borrowed
   about 22,500,000 US dollars. Into the process of acquiring 100% of the shares of CJSC «Centurion
   Alliance» by «Skendleby», there were attracted the following companies: LLC «Daev Plaza», «Doralin»,
   «Tufts», «Kalken», «Famulatus», and «Mastero», the last-named company is owned by the «Tashir»
   group. The transition of 100% of the shares of the CJSC «Centurion Alliance» from the company
   «Doralin» to the company «Skandleby» occurred on the basis of the "deed of settlement end termination"
   agreement dated 25.02.2010, the so-called «accord and satisfaction agreement» concluded between
   «Skandleby» and «Doralin», as well as on the basis of the transfer order. This agreement was drawn up
   approximately in January-February 2010 in Cyprus by the lawyers of «MPH Law Services Limited» and
   the lawyers of one of the secretarial companies of Cyprus, and was signed by him (Ilyaev), Michael
   Phillipow (as the director of the company «Skandleby») and the directors of the company «Doralin»,
   one of whom was Elena Demina, in the framework of a guarantee for the loan issued by «Deutsche
   Bank» to the company «Blidensol». Its original is kept in Cyprus in the office of the company
   «Skandleby». Also, he (Ilyaev) knows that LLC «Daev Plaza» filed a petition into the Moscow
   Arbitration Court towards CJSC «Centurion Alliance» on the bankruptcy due to the existing accounts
   payable. As one of the conditions for the entry of the «Tashir» group of companies into the transaction
   with the shares of «Doralin» was the termination of proceedings under the bankruptcy application due
   to the risk of the property loss, the proceedings were dismissed due to the refusal of «Daev Plaza» from
   the application. Ashot Yeghiazaryan was the initiator of the «Centurion Alliance» bankruptcy procedure,
   but what purpose it had been done for, he (Ilyaev) doesn’t know. Currently, the company «Scandleby»
   is administered by the Cyprus company «MPH Law Services Limited». Personally, he (Ilyaev) and the
   representatives of «Tashir» group did not give any instructions to the directors of the company «Tufts»
   to sell the shares of the company «Doralin», as it had happened before «Tashir» group became the owner
   of the company «Kalken», which in its turn is the owner of 73% of the shares of the company «Tufts».
   The directors
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 40 of 177 Page ID
                                  #:464
                                            39

   of the company «Tufts» independently carried out this transaction, the instructions for which could
   be given only by Ashot or Artem Yeghiazaryans.
          Witness V. A. Deryugin, the Head of the Legal Department in the «Tashir» group of
   companies, and Yu. F. Bortnikov, a witness, who occupied the position of the senior lawyer in the
   law firm «Vegas Lex» at the time of the above-mentioned events, gave the evidence similar to the
   evidence of witness A. G. Ilyaev about the circumstances of the negotiations and acquisition from
   «Deutsche Bank» of the rights of the claim on the loan agreement concluded with the company
   «Blidensol», and obtaining by the «Tashir» group of companies the control over 50% of the
   «Europark»; also witness Yu. F. Bortnikov stated that during the talks, Ashot Yeghiazaryan
   convinced the representatives of the «Tashir» group that all individuals and legal entities included
   into the structure of the current ownership of the shopping center controlled by him (Ashot
   Yeghiazaryan), no questions had to arise, they were also convinced that shareholders agreement
   dated 26.12.2006 and the escrow agreement were not valid, under the escrow agreement the
   company «Kalken», which is the shareholder of the company «Tufts», did not transfer the shares of
   «Tufts» into «Deutsche Bank», and the provisions of the shareholders agreement to release all
   encumbrances in a year after its signing were not fulfilled, Ashot and Artem Yeghiazaryans were
   only interested in the fast receipt of the funds without any official commitments from them, despite
   the insistent demands on providing guaranty by brothers Yeghiazaryans and preparing the drafts of
   two guarantees; the latter refused to sign them. He (Bortnikov) also knows that in January 2010 the
   company «Tufts» sold 50% of the shares of the company «Doralin» to the company «Mastero», a
   member of the group of companies «Tashir». On the part of «Tufts», the transaction was made by
   Artem Yeghiazaryan, who acted on behalf of «Tufts» on the basis of the general power of attorney,
   which he (Bortnikov) knows from Artem Yeghiazaryan’s words. The result of the negotiations on
   acquisition by the «Tashir» group of 50% of the shares in CJSC «Centurion Alliance» by redeeming
   the rights of the claim on the loan of the company «Blendensol» from «Deutsche Bank» led to
   concluding the framework agreement dated 14.01.2010 between the group of companies «Daev
   Plaza» represented by Ashot Eghiazaryan and the group of companies «Tashir» represented by S.
   Karapetyan, in the development of which, he (Bortnikov) also took part.
          Witness Yu. V. Borisenko stated in the court that from August 2009 to June 2010 he was a
   partner of the law firm «Vegas Lex», where the «Tashir» group, owned by Samvel Karapetyan, was
   a regular customer; the legal department was headed by V. A. Deryugin. Approximately in
   November 2009, at the request of the latter he (Borisenko) took part in the meeting held in the office
   of the «Tashir» group of companies, with the participation of Vice President Ilyaev, who explained
   that the «Tashir» group had an intention to realize the transaction on acquiring a share in a Cypriot
   company that owns the shopping center «Europark». In this respect, it would be necessary to obtain
   «Deutsche Bank» consent for this transaction and redeem a part of the loan for releasing the shares
   or the building of «Europark», which were pledged to secure the loan repayment of 100 million US
   dollars issued by «Deutsche Bank». He (Borisenko) participated in this transaction as a legal adviser,
   he was in charge of checking the legality of the construction of «Europark», concluding contracts
   with the tenants of the commercial premises in the shopping center, land lease agreements on the
   plot of the land where the shopping center stands and checking the documents related to the pledge
   of the property (the shares or the building of «Europark»); the owner of the above-mentioned facility
   was CJSC «Centurion Alliance», in its turn, the latter was owned by a foreign company.
          Based on the results of the work, there was prepared a memorandum on the risks related to
   the real estate, where there was mentioned about the absence of any problems related to the above-
   mentioned issues.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 41 of 177 Page ID
                                  #:465
                                            40

   Witness E. V. Demina, before the court in session, stated that from January 2008 to 2010 she worked
   as an economist for LLC «Ar-Invest», which is one of the subdivisions of «Tashir» holding, owned
   by S. S. Karapetyan. Approximately from January to February 2010, at the request of one of the
   directors of «Skandleby» A. Ilyaev, she became one of the directors of the Cyprus company
   «Doralin» combining the above-mentioned position for participation in some transaction. The
   second director in accordance with the requirements of the Cypriot legislation was the company
   «New Genesis».
           The lawyers of «Vegas Lex», including Bortnikov, as well as the lawyers of the "Tashir"
   group represented by Deryugin explained to her that this company is the owner of the shares of
   CJSC «Centurion Alliance», which owns «Europark». The shareholder of the company «Doralin»
   is the company “Mastero”. As a matter of fact, she got to know from the above-mentioned lawyers
   that the company «Blidensol» got a loan from «Deutsche Bank» in the amount of 100 million US
   dollars, the bank set the rights of the claim on the loan for sale. The company «Skandleby» bought
   these rights of the claim from «Deutsche Bank». The security for the loan was the pledge of the
   «Doralin» shares, therefore it was supposed to transfer them under the «deed of settlement and
   termination» agreement, the so-called «accord and satisfaction agreement» dated January - February
   2010, to the company "Skandleby". After the transaction, this company did not participate in any
   other transactions, does not conduct any economic activities.
           During the above-mentioned period of time, she signed contracts in English on the transfer of
   the shares of the company «Doralin» to the company «Skandleby», as well as the above-mentioned
   accord and satisfaction agreement. In the agreement the company "Skandleby" was presented by its
   directors, one of whom was Ilyaev, and the company «Doralin» - by her and the company «New
   Genesis». At her (Demina’s) disposal there was the translation of the documents into Russian and
   consultations of the same lawyers. In January-February 2010, the tripartite agreement was concluded
   between the companies «Doralin», «Skandleby» and «Blendensol» regarding the agreement on the
   transfer of their shares to the company «Doralin» from «Scandleby». The agreement was drafted in
   English; its essence was also explained to her by the lawyers. She did not receive any payments,
   salaries, other rewards for her (Demins’s) position, as she was the director in technical sense.
        The testimony of the victim and witnesses confirmed by the following evidence:
        - by V. I. Smagin’s petition into the name of the Prosecutor General of the Russian Federation
   with a request to conduct an investigation of the theft by Ashot G. Yeghiazaryan and other persons
   on belonging to him (Smagin) property in the form of the shares of CJSC «Centurion Alliance» with
   the value of about 30 million US dollars; to bring the guilty persons to criminal liability (vol. 1, case
   sheets 78-82);
        - by the General agreement dated 12.02.2002 between V. I. Smagin, V. V. Korshunov, Yu. M.
   Okorokov (Sellers) and A. G. Loktionov, N. N. Kaplun (Acquirers), according to which the Sellers
   agree and undertake to provide the Acquirers with 100% of the shares in LLC «Centurion Alliance»,
   by transferring to each of them 50% of the shares in LLC «O.K.S. Holding», which is the sole
   participant of LLC «Centurion Alliance» (vol. 11, case sheets 187-194);
        - by the agreement on the right to redeem the share dated 12.02.2002, according to which A. G.
   Loktionov and N. N. Kaplun (Sellers) agree and undertake by 31.09.2002 at the written request of
   V. I. Smagin (Acquirer) to transfer for 6 900 000 rubles to the Acquirer or the persons specified by
   him 30% of the participation interest in LLC «Centurion Alliance» (vol. 11, case sheets 194-200);
        - by the agreement of participants dated 12.02.2002 between A. G. Loktionov, N. N. Kaplun and
   V. I. Smagin, due to which in accordance with the General agreement dated
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 42 of 177 Page ID
                                  #:466
                                            41


  12.02.2002 Smagin, Korshunov and Okorokov have to get together 8,000,000 US dollars, of which
  Smagin receives 3,150,000 US dollars minus the total debt of LLC «Cenutrion Alliance»; due to the
  fact that Loktionov and Kaplun, after acquiring 100% of the shares in LLC «Centurion Alliance»,
  intend to transfer Smagin 30% of the share; the parties came to the conclusion that the value of this
  share is equal to 3,150,000 US dollars and the parties will arrange the offset of the cross obligations,
  the difference after offsetting in the amount to the total debt of LLC «Centurion Alliance» will be
  paid by Smagin to Loktionov and Kaplun (vol. 11, case sheets 201 205);
        - by the agreement dated 30.05.2002 between V. I. Smagin (Party 1) and D. V. Garkusha (Party
  2) on the joint-stock structure of the project for the construction of the shopping center at the address:
  Rublevskoe Highway, Moscow, near the village of Ekaterinovka.
        The agreement states that Party 2 owns the companies CJSC «TH Unikumimpeks», LLC
  «Milea», LLC «Merhav», CJSC «Titul», LLC «Techenergodon».
        Taking into account the arrangements with A. G. Yeghiazaryan, the parties agreed to acquire the
  shares of N. Kaplun and A. Loktionov in LLC «Centurion Alliance» under certain conditions. In
  particular, V. I. Smagin remains in the project and does not sell his share. Party 2 buys 100% of the
  shares of LLC «Centurion Alliance» for the companies owned by it. Party 2 guarantees to Party 1 the
  transfer of 33.3% of the share into LLC «Centurion Alliance», taking into account the arrangements
  with A. G. Yeghiazaryan, signing the purchase and sale agreements of 33.3% of the share in the two
  companies with the open date up to 01.07 .2002.
        Party 2 agrees and undertakes to finance the construction in the full amount and at the expense
  of its own funds under the investment scheme without borrowing (vol. 11, case sheets 183-184);
        - by the minutes No. 04/12 of the general meeting of the CJSC «Centurion Alliance»
  shareholders dated 04.12.2006, according to which a large transaction was concluded by a unanimous
  decision of the shareholders to conclude a guarantees and compensation act with «Deutsche Bank»,
  where the company acts as a guarantor under the loan agreement for the full loan amount - 100 million
  US dollars, as well as interest for the use of the loan and other payments (vol.4. sheets 91 92);
        - by the minutes No. 01/12 of the general meeting of the CJSC «Centurion Alliance»
  shareholders dated 01.12.2006, according to which the company approved, by a unanimous decision
  of the shareholders, a major transaction on the transfer to «Deutsche Bank the multi-purpose shopping
  centre «Europark», located at the address:62, Rublevskoe Highway, Moscow, and the leasehold rights
  of the land plot located under the building (vol. 4, sheets 93-94);
        - by the decision No. 06/08 of the sole shareholder of CJSC «Centurion Alliance» dated
  10.09.2008, according to which «Doralin» decided to elect the Board of Directors of CJSC
  «Centurion Alliance» consisting of A. I.Timchenko, M. A. Klochin, V. I. Smagin, D. V. Denisov and
  D. A. Fitisov. V. I. Smagin was elected as the Chairman of the Board of Directors, the decision was
  signed by representative of the sole shareholder D. V. Garkusha according to the power of attorney
  dated 19.09.2007 (vol. 4, sheet 99);
        - by the charter of CJSC «Centurion Alliance», approved at the general meeting of the
  shareholders on 25.12.2006, in accordance with its clause 1.1. that CJSC «Centurion Alliance» was
  created by converting from LLC «Centurion Alliance» in accordance with the decision of its
  participants on December 27, 2002; the location area of the сompany is: 39, Kutuzovsky Avenue,
  Moscow;
        the total amount of the shares is 2300 with a par value of 10,000 rubles each (clause 4.1);
        the supreme management body of the Company is the general meeting of the shareholders
  (clause 7.1);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 43 of 177 Page ID
                                  #:467
                                            42


        the Board of Directors of the Company exercises general management of the Company activities,
  with the exception of resolving the issues referred by the law and the charter to the exclusive
  competence of the general meeting of the shareholders (clause 8.1);
        the General Director is the executive body of the Company, directs the current activities of the
  Company and solves all issues related to its current activities, except those that referred to the
  exclusive competence of the general meeting of the shareholders and the competence of the Company
  Board of Directors (clause 9.1);
        the first deputy general director of the Company is appointed and removed by the Board of
  Directors (clause 9.8);
        there established the restriction of the powers of the General Director: the transaction and / or
  several interrelated transactions concluded on behalf of the Company by the General Director and
  associated with the alienation / acquisition or the possibility of alienation / acquisition of more than
  5 million rubles or the equivalent in any other currency are considered legal and valid only in the case
  when they are signed simultaneously by the General Director and the first deputy general director. In
  the absence of two signatures at the same time, the latter are considered invalid (clause 9.9) (vol. 4
  case sheets 100-116);
        - by the new edition of the Charter of CJSC «Centurion Alliance», approved at the general
  meeting of the shareholders on 09.12.2009, which lacks the provisions on the first deputy general
  director of the Company and the need for simultaneous presence of his/her signature and the signature
  of the General Director for the validity of the transactions for more than 5 million rubles (vol. 4 case
  sheets 118-130);
        - by the agreement of 2008 (without the exact date) between V. I. Smagin (Partner 1) and Ashot
  G. Yeghiazaryan (Partner 2), in which Partner 1 is the owner of 20% of the shares in «Tufts», Partner
  2 controls 73% of the company «Tufts» shares, which is the owner of 100% of the shares of the
  company «Doralin», which is the owner of 100% of the shares of CJSC «Centurion Alliance», which
  is the owner of the shopping center «Europark».
        The company «Blidensol» (the Borrower) obtained a 100 million US dollar loan from
  «Deutsche» Bank (the Lender) in accordance with the loan agreement dated 06.10.2006.
        The partners will conclude the additional agreement to the shareholder agreement of «Tufts»
  dated 26.12. 2006, which regulates the distribution of the CJSC «Centurion Alliance» income.
        In connection with the failure to perform the escrow agreement dated 13.11.2007, Partners will
  conclude the similar escrow agreement and ensure its execution by all parties. Partner 2 is required
  to sign and transfer to «Deutsche Bank» the transfer orders for all of the «Tufts». shares, controlled
  by him.
        It is necessary to alter the constituent documents of «Blidensol», «Doralin» and «Tufts»,
  introducing the provisions that any document is considered to be duly executed and valid only after
  it has been signed by two authorized persons, namely Partner 1 and Partner 2.
        Partner 1 acquires 50% of the «Blidensol» shares at par value and 23% of the «Tufts» shares
  (the price is not specified). If Partner 2 fails to fulfill his obligations, Partner 1 will file a lawsuit
  against Partner 2 at the London International Arbitration Court.
        The partners confirm that in accordance with the agreements reached earlier and the agreement
  on the implementation of the project for the construction of the shopping center «Ekaterinovka» dated
  29.08.2003, the obligation of Partner 2 to finance the project implementation at the cost of 52,500,000
  US dollars has been fully implemented.
        Partner 1 receives 50% of all income from the CJSC «Centurion Alliance» activities and
  independently manage these funds. Partner 2 receives 50% of all income from
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 44 of 177 Page ID
                                  #:468
                                            43

  the CJSC «Centurion Alliance» activities and directs them to repay the loan and pay interest for its
  use.
       On the final sheet of the agreement there are signatures on behalf of V. I. Smagin and A. G.
  Yeghiazaryan (vol. 5, case sheets 76-79, 80-83);
       - by the escrow agreement between V. I. Smagin (Party 1), D. V. Garkusha (Party 2), the
  company «Kalken» (Party 3) and «Deutsche Bank» (the escrow agent) dated December 26, 2006,
  which states that on December 26, 2006, the Parties entered into the shareholders agreement
  concerning «Tufts», according to which the company "Kalken" provided V. I. Smagin with the option
  to buy the «Tufts» shares under the certain conditions.
       V. I. Smagin and the company «Kalken» agreed to jointly open an escrow account at the escrow
  agent – «Deutsche Bank» in their names. The company «Kalken» agreed to place its shares of «Tufts»
  on the escrow account. Under the condition of the option implementation by V. I. Smagin in
  accordance with the shareholders agreement, the Parties express their consent to file the joint written
  instructions to the escrow agent on the issuance of the shares to V. I. Smagin from the escrow account.
       The agreement is subject to the regulation and interpretation in accordance with the law of
  England. The agreement was signed by V. Smagin. in the presence of witnesses E. L. Sudets, D. V.
  Garkusha. in the presence of witnesses N. M. Kurguzova, Artem G. Yeghiazaryan on behalf of the
  company «Kalken». On behalf of the escrow agent – «Deutsche Bank» the agreement was not signed
  (vol. 5, case sheets 90-100);
       - by the escrow agreement (escrow) between V. I. Smagin (Party 1), D.V. Garkusha (Party 2),
  the company «Kalken» (Party 3) and «Deutsche Bank» (the escrow agent) dated November 13, 2007,
  according to which on 26 December, 2006 the Parties entered into the shareholders agreement
  concerning «Tufts», according to which the company «Kalken» provided V. I. Smagin with the option
  to buy the «Tufts» shares under the certain conditions.
       V. I. Smagin and the company «Kalken» agreed to jointly open an escrow account at the escrow
  agent – «Deutsche Bank» in their names. The company «Kalken» agreed to place its shares of «Tufts»
  on the escrow account. Under the condition of the option implementation by V. I. Smagin in
  accordance with the shareholders agreement, the Parties express their consent to file the joint written
  instructions to the escrow agent on the issuance of the shares to V. I. Smagin from the escrow account.
       The agreement is subject to the regulation and interpretation in accordance with the law of
  England. The agreement was signed by V. I. Smagin. in the presence of witnesses P. Doda, D. V.
  Garkusha in the presence of witnesses, E. L. Sudets, Artem G. Yeghiazaryan on behalf of the
  company «Kalken», Ben Hartley and Miriam Köhler on behalf of the escrow agent – «Deutsche
  Bank» (vol. 5, case sheets 135-163);
       - by the certificate of the shares of the company «Tufts» dated 04.01.2007, according to which
  V. Smagin is a registered owner of 2000 shares without par value (vol. 5, case sheets 225, 230);
       - by the shareholders agreement between V. I. Smagin, D. V. Garkusha and the company
  «Kalken» concerning «Tufts» dated December 26, 2006 that V. I. Smagin is the owner of 20% of the
  shares in the company «Tufts», which is the owner of 100% of the shares in the company «Doralin»,
  which is the owner of 100% of «Centurion Alliance», which is the owner of the shopping center
  «Europark».
       «Blidensol» (the Borrower) intends to attract the loan of up to 100 million US dollars from
  «Deutsche Bank» (the Lender) in accordance with the loan agreement dated October 6, 2006.
       The agreement states that immediately after the entry of the escrow agreement into force,
  «Kalken» is obliged to transfer to the escrow agent «Deutsche Bank» all shares of «Tufts» and the
  transfer orders on them in favor of V. I. Smagin. In case of the loan withdrawal, the Parties will ensure
  the transfer by «Deutsche Bank» all shares of «Taft» into V. I. Smagin’s ownership and disposal
  under the set forms of the transfer orders.
       The company «Kalken» provides V. I. Smagin with the option to buy all shares of «Tufts»
  belonging to the company «Kalken» in case of sending a written request on the early repayment of
  the loan by the Lender to the Borrower, «Doralin», «Tufts» or any of the Parties.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 45 of 177 Page ID
                                  #:469
                                            44

        According to Clause 9.1.5 of the above-mentioned agreement, its validity period is set at one
  year since the moment of signing. After that within one month the company «Kalken» is obliged to
  ensure the termination of the pledge of all shares of the company «Doralin» and CJSC «Centurion
  Alliance», as well as the shopping center «Europark» itself. In case of non-fulfillment of these
  obligations, «Kalken» provides the transfer of its 73% of the shares in «Tufts» to V. I. Smagin under
  the transfer orders and other documents kept by the escrow agent – «Deutsche Bank».
        The agreement is subject to the regulation and interpretation in accordance with the law of
  England. The agreement is drawn up in Russian and is subject to the translation into English.
        The agreement was signed by V. I. Smagin. in the presence of witnesses E. L. Sudets, D. V.
  Garkusha in the presence of witnesses A. Y. Philippov, Artem G. Yeghiazaryan on behalf of the
  company «Kalken» (vol. 5, case sheets 233-252);
        - by V. Makshantsev’s letter addressed to V. I. Smagin dated 22.01.2007 on forwarding the
  approved and signed document from «Deutsche Bank» about a possibility of purchasing by V. I.
  Smagin the claim on the loan granted by «Deutsche Bank» to «Blidensol» on pledge against of the
  hopping center «Europark» in case of default (vol. 5, case sheet 257);
        - by the letter of the company «Herbert Smith» in the interests of their client – V. I. Smagin
  dated 19.02.2008 addressed to «Deutsche Bank», that the shareholders agreement dated 26.12.2006
  ceased to be effective in accordance with Art. 9.1.5, which also states that the company «Kalken» is
  obliged within one calendar month from the date of the termination of the shareholders agreement to
  ensure the termination of the pledge of the «Doralin» shares and all shares of CJSC «Centurion
  Alliance», as well as the mortgage of the shopping center «Europark»; «Kalken» failed to fulfill its
  obligations, so Smagin intends to achieve the provision of his rights in accordance with the
  shareholders agreement by filing a lawsuit into the London International Court of Arbitration. The
  dispute between Smagin and Kalken may lead to the occurrence of the Event of Default in accordance
  with the loan agreement where «Deutsche Bank» is one of the Parties (vol. 5, case sheets 259, 260);
        - by the additional agreement dated 02.03.2009 to the sale and purchase agreement dated 26.
  12.2006 between V. I. Smagin and the company «Doralin», where the parties confirmed that the
  Buyer – «Doralin» did not fulfill its obligation to pay to the Seller – V. I. Smagin the transaction
  amount. The value of the shares makes up 9,200,000 rubles, which the Buyer pays to the Seller within
  three banking days following the date of signing this additional agreement. In case of non-fulfillment
  of this obligation to pay, the agreement of sale and purchase dated 26.12. 2006 is considered
  terminated on 31.03.2009, on behalf of «Doralin» the agreement was signed by Artem G.
  Yeghiazaryan under the general power of attorney (vol. 6, case sheet 22);
        - by V. I. Smagin’s statement of claim to the company «Doralin», which came to the Arbitration
  Court of Moscow on 02.06.2009, demanding to acknowledge Smagin’s ownership of 460 shares of
  CJSC «Centurion Alliance» and to compel the company «Doralin» to return them to V. I. Smagin
  (vol. 6, case sheets 15-17);
        - by the decision of the Arbitration Court of Moscow dated 10.11.2009, according to which V.
  I. Smagin’s lawsuit to the company «Doralin» was denied due to the wrong choice of defence (vol.
  6, case sheets 77-78);
        - by the market valuation of the shopping center «Europark» as of 05.11.2008, according to
  which the market value of the property rights on «Europark» and the share of long-term lease of the
  land plot under it made up 234 300 000 US dollars (vol. 7, case sheets 93-172);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 46 of 177 Page ID
                                  #:470
                                            45

           - by the loan agreement dated December 21, 2009, according to which CJSC «Centurion
  Alliance» (the Lender) issues to OJSC «Invest-Center» 51 800 000 rubles with the return period of
  not later than 21.01.2010 at 12% annually (vol. 7, case sheets 174-175);
           - by the additional agreement No. 3 dated 30.12.2008 to the agreement No. 1 dated.
  08.12.2006 between CJSC «Centurion Alliance» and «Blidensol», according to which, since
  01.01.2009, the new interest rate of 22.5% annually has been set (vol. 7, case sheet 176);
           - by V. I. Smagin’s letter dated 20.02.2009 to «Deutsche Bank» that on 26.12.2006 there was
  signed the agreement of the «Tufts» shareholders and on 13.11.2007 - the escrow agreement,
  «Deutsche Bank» was involved as the escrow agent in the agreements, but these agreements were not
  executed by the company «Kalken», about which «Deutsche Bank» was notified by the letter dated
  19.02.2008. Despite the notice, «Deutsche Bank» connived at the further violation of the agreement
  obligations by «Kalken», and on 22.01.2007 «Deutsche Bank» provided in writing to V. I. Smagin
  with the right to acquire the claims under the loan agreement upon the occurrence of the relevant
  circumstances. Taking it into his account, V. I. Smagin informed «Deutsche Bank» about the desire
  and solvency to acquire all rights of the claim under the loan agreement dated 06.10.2006 (vol. 4,
  case sheets 97-98);
           - by the decision No. 06/08 of the sole shareholder of CJSC «Centurion Alliance» dated
  10.09.2008, according to which the company «Doralin» decided to elect the board of directors of
  CJSC «Centurion Alliance» including A. I. Timchenko, M. A. Klochin, V. I. Smagin, D. V. Denisov
  and D. A. Fitisov. V. I. Smagin was elected as the Chairman of the Board of Directors. (vol. 4, case
  sheet 99);
           - by the decision of the sole shareholder of CJSC «Centurion Alliance» - the company
  «Doralin» dated 9.12.2009, according to which the new edition of the company Charter was
  approved, the decision was signed by the director of «Doralin» - the company “New Generation
  Services Limited” (vol. 4, case sheet 131);
           - by the certificate of registration of the encumbrance of the company «Doralin» dated
  04.01.2007, under which a mortgage or encumbrance in favor of «Deutsche Bank” in the amount of
  100 million US dollars provided all current and future assets of the company «Doralin» (vol. 4, case
  sheets 188-191);
           - by the certificate of registration of the encumbrance of the company «Doralin» dated
  05.01.2007, under which a mortgage or encumbrance in favor of «Deutsche Bank” in the amount of
  100 million US dollars provided 2 300 shares of CJSC «Centurion Alliance», owned by «Doralin»
  (vol.4, case sheets 192- 195);
           - by the written decision of the meeting of the «Tufts» shareholders dated 06.10.2008 that
  Artem Yeghiazaryan and Vitaly Smagin, the holders of 93% of the shares of the company made
  decisions about: the replacement of their registered agent for the company «Portkallis Trustnet»; the
  change of the registration address to the PO Box 344, Road Town, British Virgin Islands; and, that
  only two directors of the company, the current registered agent and the company «Portcollis Trustne»
  are authorized to execute any forms and documents and take all the actions necessary to complete the
  procedure on changing the registered agent and the registration address (vol. 4, case sheets196- 197);
           - by the letter of Artem Yeghiazaryan and Vitaly Smagin dated 20.11. 2008 to directors of the
  company «Doralin» D. Demetriades and X. Demetriades, indicating the issuance of the decision of
  the company board of directors to authorize Artem Yeghiazaryan and Vitaly Smagin to jointly open
  an account at «Dresden Bank» and manage it, as well as to issue other necessary documents according
  to the forms of the bank (vol. 4, case sheets 198-200);
           - by the letter of Artem Yeghiazaryan and Vitaly Smagin dated 11.02.2009 to directors of the
  company «Doralin» D. Demetriades and X. Demetriades with instructions to issue the general power
  of attorney in the name of Artem Yeghiazaryan and Vitaly Smagin with the right of the joint signature
  (vol. 4, case sheets 201-202);
        - by the letter - agreement dated 18.08.2008 of participants of the company «Doralin» Vitaly
  Smagin and the company «Kalken» that the directors of the company receive instructions and
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 47 of 177 Page ID
                                  #:471
                                            46

  directions from Vitaly Smagin and Artem Yeghiazaryan, however, these powers of the participants
  are carried out only jointly with each other (vol. 4, case sheets 203-208);
        - by the record of seizure dated 01.10.2010 from victim V. I. Smagin the documents cncerning
  CJSC «Centurion Alliance», «Doralin», «Taft», «Kalken» (vol. 5, case sheets 6-12). which were
  inspected on 01.10.2010 in the established order (vol. 5, case sheets 13-15);
        - by the charter of CJSC «Centurion Alliance», approved at the general meeting of shareholders
  on 27.12. 2002, according to which CJSC «Centurion Alliance» was created by transformation from
  LLC «Centurion Alliance»; the location of the Company is: 39, Kutuzovsky Avenue, Moscow; the
  total number of shares is 2300 with the nominal value of 10,000 rubles each (clause 4.1), when the
  Company is established, all its shares are placed among the founders - former participants of LLC
  «Centurion Alliance» (vol. 5, case sheets 46-61);
        - by the founders agreement and the charter of «Tufts» dated 18.09.2006, according to which the
  first registered office of the company is located at the address: Pasea Estate, Road Town, Tortola,
  British Virgin Islands, the first registering agent |of the company is «Morgen and Morgen Trust
  Corporation Limited»; the company is authorized to carry out any type of activity or enter into any
  transactions, it is authorized to issue 10 000 shares of one class without par value. The Company has
  the right, under the decision of the shareholders or directors, to introduce the changes into the
  founders agreementor charter, except the case when under the directors' decision there can not be
  made any changes relating to the restriction of the rights or powers of the shareholders on introducing
  the changes into the founders agreement or the charter, the changes of the shareholders’ amount,
  necessary for accepting decisions by the shareholders on introducing the changes into the founders
  agreement of the charte; under the circumstances when the shareholders can not introduce the changes
  in to the founders agreement or the charter; or clauses 6. 16.1, 8 or 11. The changes in the founders
  agreement or the charter will come into force after registration by the registrar of the notice on the
  change or new edition of the founders agreement or the charter submitted by the registered agent.
  According to clause 2.1 of the Charter, the company has to issue for each shareholder a certificate
  signed by the director of the company or sealed with the stamp indicating the number of the shares
  he owns. According to clause 8.1. any director of the company has the right to call the meetings of
  the company participants at that time, thus, in that place, on or off the territory of the British Virgin
  Islands, if the director considers it necessary or appropriate.
        If there a need of the demand of the participants holding at least 30% of the company voting
  shares in the written form, the directors are entitled to call the meeting of the participants (clause 8.2).
        The director, calling the meeting, has to inform the shareholders and other directors of the
  meeting not less than 7 days before the meeting (clause 8.3).
        The meeting of the shareholders has to be duly conducted if at the moment of the beginning of
  the meeting, there present the owners of not less than 50% of the voting shares (clause 8.12).
        According to section 9, the first directors of the company have to be appointed as the first
  registered agent within 6 months since the establishment of the company, and subsequently the
  directors have to be elected by the decision of the shareholders or by the resolution of the directors
  for the term determined by the shareholders or directors. The minimum number of the directors is 1,
  the maximum number is 12. The director can be removed from the position according to the decision
  of the shareholders at the shareholders' meeting or by the decision in the written form adopted by
  seventy-five percent of the company shareholders.
        According to section 10, the directors have all the powers to run and manage the company
  activities. Each director has to exercise his powers in the interests of the company (vol. 5, case sheets
  163-197);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 48 of 177 Page ID
                                  #:472
                                            47

        - by the list of the CJSC «Centurion Alliance» shareholders as of 01.11.2005, according to which D.
  V. Garkush owned 161 shares (7%), V. I. Smagin - 460 shares (20%), CJSC «Titul» - 299 shares (13%),
  CJSC TH «Unikomimpeks» - 460 shares (20%), LLC «Merhav» - 460 shares (20%), LLC «Milea» - 460
  shares (20%) (vol. 5, case sheets 198-199);
        - by «Kalken» power of attorney dated 27.12. 2006 in the name of Artem G. Yeghiazaryan, valid for
  one year (vol. 5, case sheets 200-206);
        - by the register of the shares of the company «Tufts» as of 29.09.2008, according to which from
  18.09.2006 to 04.01.2007 D. Garkusha was the registered owner of 10 000 shares, V. Smagin is the
  registered owner of 2 000 shares since 04.01.2007, the company «Kalken» - 7300 shares since 04.01.200,
  D. Garkusha - 700 shares; since 27.08.2008. D. Garkusha is no longer the owner of 700 shares; since
  27.08.2008 the company «CentreInvest Capital» (the Cayman Islands) became the owner of 700 shares
  (vol. 5, case sheee ts 219-224);
        - by the certificate of the shares of the company «Tufts» dated 04.01.2007, according to which Vitaly
  Smagin is the registered owner of 2000 shares with no par value (vol. 5, case sheets 225-230);
        - by the sale and purchase agreement of the shares dated 26.12.2006, according to which the seller –
  D. V. Garkusha D.V. transfers, and the buyer – V. I. Smagin accepts and pays for 2 000 ordinary registered
  shares of «Tufts» (certificate No. 1 dated 18.09.2006) without par value, which is 20% of all outstanding
  shares of the Company. The cost of the shares that the buyer pays to the seller is $ 2 000 US dollars (vol.
  5, case sheets 253-254);
        - by the certificate of the Ministry of Trade, Industry and Tourism of Cyprus dated 15.10.2008,
  according to which the sole shareholder of the company» Doralin» is the company «Tufts» – 461 000
  shares (vol. 5, case sheets 261-262);
        - by the record of the seizure dated 12.11.2010, during which there were seized the following
  documents from V. I. Smagin: the copy of the action proceedings on the lawsuit filed by V. I. Smagin to
  the Arbitration Court of Moscow, the evaluation documents of «Europark», the documents regarding the
  companies CJSC «Centurion Alliance» and «Doralin» (vol. 6, case sheets 3-6), which were inspected in
  accordance with the record on the documents inspection dated 07.01.2011 (vol. 6, case sheets 7-11);
        - by V. I. Smagin’s lawsuit to the Arbitration Court of Moscow dated 02.06.2009, with the claim to
  confirm V. I. Smagin’s ownership of 460 shares of CJSC «Centurion Alliance” and oblige the company
  «Doralin» to return them to V. I. Smagin (vol. 6, case sheets 15-17); '
        - by the additional agreement dated 02.03.2009 to the sale and purchase agreement dated 26.12.2006
  between V. I. Smagin (the seller) and the company «Doralin» (the buyer) that the buyer did not fulfill its
  obligation to pay the seller the amount of the transaction; the value of the shares makes up 9 200 000
  rubles, which the buyer pays to the seller within three banking days following the date of signing this
  additional agreement; in case of non-fulfillment of the obligation to pay, the saleand purchase agreement
  dated 26.12.2006 is considered to be terminated since 31.03.2009; on behalf of «Doralin» the agreement
  was signed by Artwm G. Yeghiazaryan on the general power of attorney (vol. 6, case sheet 22);
        - by the decision of the Moscow Arbitration Court dated 10.11.2009, according to which there was
  refused in V. I. Smagin’s lawsuit to the company «Doralin», because, in the court opinion, under the terms
  of the bargains concluded by the Parties concerning the shares of CJSC «Centururn Alliance», it is
  impossible to recognize the method of protection chosen by the defence as legitimate, described in the
  petitionary part of the claim (vol. 6, case sheets 77-78);
        - by the estimation of the market value of the shopping center «Europark» as of 01.12.2006, which
  amounted up to 150 710 000 US dollars, which is equivalent to 3 964 600 000 rubles. According to the
  rate of the Central Bank of the Russian Federation as of the valuation date (vol. 6, case sheets 85-165);
        - by the certificate of the state registration of the ownership of CJSC «Centurion Alliance»
  concerning the building area of 83,154.6 square meters, at the address: 62, Rublevskoe Highway, Moscow
  (vol. 7, case sheet 173);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 49 of 177 Page ID
                                  #:473
                                            48

        - by the written resolution of the member of the company «Tufts» - the company «Kalken»
  represented by the director - the company «Ionics Directors Ltd.» dated 25.11.2009 on the appointment
  of the company «MRH Law Services Ltd.» (Cyprus) as the director of the company «Tufts» (vol. 7, case
  sheets 188, 195);
        - by the written resolution of the member of the company «Tufts» - the company «Kalken»
  represented by the director - the company «Ionics Directors Ltd.» dated 25.11.2009 on the appointment
  of the company «MRH Law Services Ltd.» (Cyprus) as the secretary of the company «Tufts» and
  dismissing from this porition Pamela D. Hall (vol. 7, case sheets 189, 199);
        - by the written resolution of the member of the company «Tufts» - the company «Kalken»
  represented by the director - the company «Ionics Directors Ltd.» dated 25.11.2009 on dismissing Artem
  Yeghiazaryan from the position of the director of the company «Tufts» (vol. 7, case sheets 190, 197);
        - by the written resolution of the member of the company «Tufts» - the company «Kalken»
  represented by the director - the company «Ionics Directors Ltd.» dated 25.11.2009 on dismissing V.
  Smagin from the position of the director of the company «Tufts» (vol. 7, case sheets 191, 198);
        - by the extract from the Unified state register of rights to immovable property and transactions with
  it dated 28.10.2010, according to which CJSC «Centurion Alliance» is the owner of the building with an
  area of 83,154.6 sq. m, at the address: 62, Rublyovskoye Highway, Mocow (vol. 8, case sheets 66-67);
        - by the additional agreement No. 2 dated 18.11.2008 to the agreement No. 1 dated 31.12.2003
  between CJSC «Decorum», represented by general director V. G. Gogokhiya and «Longlake Holdings
  Limited», represented by E. Nimmo-Smith, where the Parties confirmed that all disputes on the agreement
  No. 1 have to be resolved in an arbitration court attached to the non-profit partnership «Russian Gas
  Society» (vol. 8, case sheet 119);
        - by the additional agreement No. 1 dated 03.09.2008 to the agreement No. 1 dated 31.12.2003
  between CJSC «Decorum» represented by general director V. G. Gogokhiya and «Decorum Corp. Ltd.»
  represented by F. A. Pomorski, according to which the Parties confirmed that as of 03.09.2008 the total
  debt of CJSC «Decorum» under the agreement No. 1 dated 31.12.2007 makes up 3 496 548 775.28 rubles.
  The Parties agreed to replace the obligation by US dollars and monthly interest in the amount of 10%
  annually, as well as the dispute resolution is ascribed to the jurisdiction of the Arbitration Court attached
  to the non-profit partnership «Russian Gas Society» (vol. 8, case sheets 124-125);
        - by the record of the seizure dated 25.03.2011, during which there were seized from V. I. Smagin
  the documents related to the companies «Decorum», «Heckham», «Longlake», «Blidensol», CJSC
  «Centurion Alliance», «Doralin» and the arbitration court attached to the non-profigt partnership
  «Russian Gas Society» (vol. 8, case sheets 85-90); which were inspected in accordance with the record
  of the documents inspection dated 07.01.2011 (vol. 8, case sheets 170-175);
        - by the letter-message from the company «Doralin» dated 31.12.2009 addressed to M. A. Klochin
  that the board of directors of CJSC «Centurion Alliance» in 2008-2009 was not elected, in connection
  with which V. I. Smagin is not the chairman of the board of directors (vol. 8, case sheet 137);
        - by the record of the seizure dated 11.05.2012 from V. I. Smagin of the documents related to V. I.
  Smagin’s lawsuit to Ashot Yeghiazaryan and the company «Kalken», considered by the London
  International Arbitration Court (vol. 10, case sheets 30-34); which were inspected in accordance with the
  record of the documents inspection dated 07.01.2011 (vol. 10, case sheets 85-87);
        - by the record of the seizure dated 20.03.2015 from CJSC «Centurion Park» of the documents
  related to the consideration by the London International Arbitration Court of V. I. Smagin’s lawsuit to
  Ashot Yeghiazaryan and the company «Kalken» (vol. 12, case sheets156-160), which were inspected on
  25.03.2015 (vol. 13, case sheets 253-257);
        - V. I. Smagin’s lawsuit dated 24.08.2011 to the London International Arbitration Court on the case
  No. 101721 against «Kalken» and Ashot Yeghiazaryan (vol. 12, case sheet 199);
        - by the response to the lawsuit and petitioning on behalf of the second defendant - Ashot
  Yeghiazaryan, filed by the company «Gibson, Dunn & Crutcher LLP» to the London
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 50 of 177 Page ID
                                  #:474
                                            49

  International Arbitration Court in the case No. 101721, where the second defendant Ashot Yeghiazaryan
  agrees to organize the sale of 50% of the shares in the company «Europark» and to give 40% from the
  sale to V. I. Smagin, that is 20% of the total share of «Europark»; if the price agreement is not reached,
  Ashot Yeghiazaryan organizes the transfer of 20% of the shares of «Europark» to V. I. Smagin without
  denying the fact that V. I. Smagin lost the. rights to the 20% of the shares in CJSC «Centurion Alliance»
  (vol. 10, case sheets 38-58, 59-73);
        - by the report on the evaluation of the shopping center «Europark», prepared by «Cushman and
  Wakefield LLC» as of 15.01.2013, according to which the market value of the shopping center
  «Europark» at the date of valuation was 348.7 million US dollars (vol.12? case sheets 24-81);
        - by the second expert opinion of I. Novikova dated 13.06.2013, submitted to the London
  International Arbitration Court in the case No. 101721, according to which the corrected estimate of the
  total amount of the plaintiff's (V. I. Smagi’s) losses, including the right to receive profit and the cost of
  20% of «Centurion Alliance», is in the range of 85 million to 99.5 million US dollars (vol. 12, case sheets
  82-153);
        - by the final decision of the London International Arbitration Court dated 11.11.2014 in the case
  No. 101721 on V. I. Smagin’s lawsuit (the Plaintiff) to the company «Kalken» (the First Defendant) and
  Ashot Yeghiazaryan (the Second Defedndant), according to which, it was established that in the early
  2000s the Plaintiff started the project on the construction of «Europark», the shopping center in Moscow,
  together with two business partners. The construction of the center was carried out through the company
  called LLC «Centurion Alliance» (hereinafter referred to as «Centurion»), in 2002 the business partners
  of the Plaintiff decided, at that time, to withdraw from the project. The plaintiff contacted Ashot
  Yeghiazaryan (the Second Defendant) and Mr. Garkusha, who were both interested in investing into
  «Europark».
        On August 29, 2003 the Plaintiff, Garkusha and the group of four Russian companies (which,
  according to the Plaintiff, were under the control of the Second Defendant entered into the agreement
  (hereinafter referred to as Agreement of 2003). Among the other things, this agreement, according to the
  evidence, regulated the order of the profit distribution from «Europark» / «Centurion».
        After concluding the Agreement of 2003, the team of the directors of the company «Centurion»
  changed. The Parties of the agreement cooperated with each other in the ordinary way. The construction
  of «Europark» was completed in May 2005, and it had to be reopened in January 2006 after the
  unsuccessful launch.
        The Plaintiff states that шт 2006 the Second Defendant asked him to use «Europark» as the security
  on the loan that the Second Defendant was trying to obtain at «Deutsche Bank» for the purpose of
  financing the reconstruction of a hotel in Moscow (the hotel «Moscow»).
        The plaintiff also claims that the Second Defendant assured him that the transaction price on the
  hotel Moscow was significant and that there were not any real risks of violation of the loan agreement
  with «Deutsche Bank». The plaintiff agreed to use his shares in «Centurion» as the security on the loan
  from «Deutsche Bank».
        For the realization of that, the structure of the ownership in «Europark» was changed in accordance
  with the «Deutsche Bank» instructions. «Centurion» was transferred to the possession of the company
  «Doralin», registered in Cyprus, which in its turn belonged to the company «Tufts», registered in the
  British Virgin Islands. The shareholders of the company «Tufts» were the First Defendant (which,
  according to the Plaimtiff, is under the control of the Second Defendant) with 73% of the shares, the
  plaintiff with 20% of the shares and Garkusha - with 7% in «Centurion».
        The plaintiff stated that the Second Defendant used the First Defendant to circumvent the restrictions,
  which the Second Defendant had as a deputy of the State Duma of the Russian Federation. It is litigated
  by the Second Defendant.
        On 26 December 2006, the Plaintiff, Garkusha and the First Defendant entered into the shareholder
  agreement on the company «Tufts».
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 51 of 177 Page ID
                                  #:475
                                            50

        According to the Plantiff, the Shareholder Agreement was aimed at protecting the share of the
  Plaintiff's ownership in «Europark» in case of non-payment on the loan during a year, as the Second
  Defendant promised. Moreover, in order to provide the Plantiff with the security, the Parties agreed that
  the share held by the First Defendant in the shares of «Tufts» had be placed on the escrow at «Deutsche
  Bank» in accordance with the procedure established by the escrow agreement signed by the shareholders
  of the company «Tufts» and the bank. In case of non-return by the Second Respondent of the loan on the
  hotel Moscow, the Plaintiff would have the right to the shares in the escrow.
        According to the plaintiff, the shareholder agreement and the escrow agreement ensured that the
  plaintiff obtained the shares of «Tufts» in the escrow and the right to sell these shares (as well as
  «Centurion» and / or «Europark» shares) to repay the loan to «Deutsche Bank» and return his investments.
  The plaintiff assured that any extra amounts on the results of such a sale would have been paid to the First
  Defendant who was also at the risk of failure to receive payments, and if the amounts received from the
  sale of the shares in the escrow were insufficient to pay the loan and the Plaintiff's investments from the
  Second Defendant, it would be necessary to compensate the difference to the Plaintiff.
        The plaintiff stated that soon after signing the shareholders agreement and the escrow agreement, he
  found out that the First Defendant had not placed the «Tufts» shares into the escrow. The plaintiff also
  indicated that during the following years the Second Defendant repeatedly promised him to retain the
  shares of the plaintiff's ownership in «Europark». Moreover, the Plaintiff stated that he had entered into
  the security agreement with the Second Defendant who, in particular, had given various promises and
  declarations, and in accordance with this agreement, the Second Defendant assumed the obligation to
  protect and retain the share of the Plaintiff's ownership in «Europark», providing the following: a) that
  the Plaintiff will be able to receive the shares of the company «Tufts», and (b) that the composition of the
  owners and the ownership structure of «Europark» will remain unchanged, that is, the company «Tufts»
  will remain the owner of «Europark». The defendants litigate the existence of the obligation, implied or
  expressed in any other way, to retain the structure of «Europark» ownership.
        In 2008, the loan to «Deutsche Bank» was not repaid and the shares of «Taufts» were not placed in
  the escrow. After the Plaintiff expressed his concern, he offered to conclude a cooperation agreement with
  the Second Defendant on March 3, 2008 (hereinafter referred to as the Agreement of 2008). The second
  Defendant stated that the Agreement of 2008 did not have any binding force and that his signature on the
  document, which was submitted by the Plaintiff, had been falsified. According to the Plaintiff, due to the
  fact that the Second Defendant could not repay the loan at that time, the plaintiff agreed to continue
  providing «Europark» (through his shares in the company «Tufts») with the security on the loan in
  exchange for the increase of the Plaintiff's participation in the company «Tufts» up to 50%.
        On November 20, 2009 there was introduced a change into the сharter of the company «Tufts» in
  such a way that the director's shift became possible by the majority of votes. Before, in accordance with
  the charter, the majority of 75% was required. The plaintiff was removed from the position of the director
  of the company «Tufts» and replaced by the company «MPH Law Services».
        At the beginning of 2010, «Tufts» sold its shares to «Doralin» in favor of the companies «Mastero»
  and «Famulatus». The plaintiff stated that as a result of this sale, he lost his share of ownership in «
  Europark» and his control over it. The plaintiff still owns its shares in the company «Tufts».
        The Plaintiff's position is mainly based on the following four arguments: Agreement of 2003,
  Shareholder Agreement, Escrow Agreement and Agreement of 2008.
        The plaintiff stated that the Defendants took an active part in the misappropriation of the share of
  the Plaintiff's ownership in «Europark» and did not make any payments to the Plaintiff under the
  Agreement of 2003.
        The plaintiff stated that in accordance with the shareholders agreement and the escrow agreement:
  (i) the First Defendant (on behalf of the Second Defendant) had to place the shares
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 52 of 177 Page ID
                                  #:476
                                            51



  of the company «Tufts» on the escrow account at «Deutsche Bank» (ii) the Defendants were required
  to ensure the safety, security and protection of the participation interest of the Plaintiff at any time,
  and (iii) the Plaintiff obtained the right to require «Deutsche Bank» to transfer the shares of the
  company «Tufts» belonging to the First Defendant, if the encumbrances established as a result of
  pledge of «Europark» and shares of the company «Doralin» would not be withdrawn by December
  13, 2008. In addition, the Plaintiff stated that the Defendants were indirectly obliged under both the
  Shareholder Agreement and the Escrow Contract to ensure the preservation of the ownership
  structure of the «Centurion» and «Europark». In the absence of «Europark» as an asset, the shares of
  the company «Tufts» would not have any value. The Plaintiff also stated that the Second Defendant
  had repeatedly assured him that his participation interest in «Europark» would be preserved. The
  Plaintiff expressed the argument that the First and Second Defendants were jointly and severally
  liable. According to the Plaintiff, the First Defendant acted as the Second Defendant's agent and both
  Defendants were liable, as the First Defendant not only acted as an agent, but also played a significant
  role as the legal owner of shares in the company «Tufts».
          The First Defendant argued that his current managers did not play any role in the alleged
  illegal appropriation of the participation interest of the Plaintiff in «Europark», and therefore were
  not liable for this. The shares of the company «Doralin» were sold by the company «Tufts», and not
  by the First Defendant. The First Defendant also stated that there was no implied obligation to
  preserve the ownership structure of «Europark». The First Defendant played no role in the sale of
  shares of the company «Doralin» and had never had the opportunity to transfer the shares of the
  company «Tufts» to the escrow, because the Plaintiff did not open the escrow account.
          The Second Defendant stated that the Arbitration Court did not have jurisdiction over him
  because he is not a party to either the Shareholder Agreement or the Escrow Contract. The Second
  Defendant has never been the ultimate beneficiary of the First Defendant's shares.
          The Plaintiff stated that the 2008 Agreement established the following: (i) the obligation to
  ensure the preservation of the ownership structure of «Centurion» and «Europark», (ii) the obligation
  to ensure the safety and protection of the participation interest of the Plaintiff at any time, (iii) the
  obligation to comply with the terms and conditions of the Shareholder Agreement and the Escrow
  Contract, (iv) the obligation to organize the transfer of the First Defendant's shares to the escrow in
  accordance with the Shareholder Agreement, the Escrow Contract and the 2008 Agreement, (v) a
  guarantee that the documents for the companies «Tufts» and «Doralin» can be issued solely by the
  Plaintiff and the Second Defendant, acting jointly, and (vi) the obligation to transfer to the Plaintiff
  a profit due to him under the 2003 Agreement. In addition, the Plaintiff stated that the Second
  Defendant had the duties of a trustee under all agreements and with regard to the mutually trusting
  relations of the parties. The Plaintiff also stated that he and the Second Defendant had a joint
  obligation to build «Europark», which led to the creation of a confidential obligation to maintain
  loyalty. In addition, in accordance with the 2008 Agreement, the participation interest of the Plaintiff
  in «Europark» increased to 50%.
                       The Plaintiff stated that the First Defendant and the Second Defendant violated
               their obligations under the Shareholder Agreement, the Escrow Contract and the 2008
               Agreement, as well as organized a complex conspiracy to misappropriate the
               participation interest of the Plaintiff in «Europark» by the following actions:
         - failure to pay to the Plaintiff the amounts associated with the profit, under the 2003
         Agreement;
                       - non-transfer of shares of the company «Tufts» to an escrow account, as
               stipulated in the agreement;
          - non-elimination of encumbrances with respect to pledged shares;
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 53 of 177 Page ID
                                  #:477
                                            52



      - unilateral change of the ownership structure of
   «Europark» by transferring the shares of «Centurion» from the company «Doralin» to two nominal
   Cypriot companies;
           - change of the charter of the company «Tufts» and adoption of decisions initiated by the
  Second Defendant so that the company «Tufts» could sell its shares of «Doralin» to other companies;
  and
           - conclusion by the Second Defendant of a transaction with «Tashir» group in order to gain
  control over «Centurion» and «Europark» and to completely exclude the Plaintiff from participation.
     The Second Defendant stated that his signature on the 2008 Agreement was forged. In support of
  this statement, the Second Defendant cited the expert opinion of Dr. Gus Lesnevich that the signature
  was forged.
           The Plaintiff claims compensation for (i) his participation interest in «Centurion» and
  «Europark» (ii) and his claimed rights to profits received by «Europark» in accordance with the
  provisions of the 2003 Agreement. The Plaintiff and the Second Defendant submitted the expert
  opinions on the calculation of the Plaintiff's alleged losses.
     The Plaintiff stated that the assertion of the Second Defendant that he could not, according to any
  theory, cause more than half of the claimed damage was incorrect as the company «Mastero»
  received only half of the shares of «Doralin» and that the sale in favor of the company «Famulatus»
  was made only after «Tashir» group had gained control over the First Defendant. According to the
  Plaintiff, the sale was carried out by the First Defendant, but was initiated by the Second Defendant,
  and in addition, the direct ownership of the company «Famulatus» was not relevant to this issue.
          Based on the evidence given, the Arbitration Court found that the Second Defendant could
  not prove that the signature on the 2008 Agreement was not authentic. The burden of proving the
  claim of forge should lied with the party that makes such a statement. The Second Defendant did not
  submit the required evidence. The Arbitration Court found that the signature of the Second Defendant
  on the 2008 Agreement was not forged.
          The Plaintiff held an opinion that the Second Defendant undertook to comply with the terms
  and conditions of the Shareholder Agreement and the Escrow Contract. In this regard, he also
  undertook, according to the Plaintiff, to ensure the transfer of his shares in the First Defendant to the
  escrow in accordance with the Shareholder Agreement and the Escrow Contract.
          As a result of analyzing Articles 2.1, 2.2 and 2.10 of the 2008 Agreement, the Arbitration
  Court supported the Plaintiff's arguments that these were the obligations of the Second Defendant.
          The Plaintiff stated that the 2008 Agreement obliged the Second Defendant to protect, defend
  and preserve the participation interest of the Plaintiff at any time and to ensure that the ownership
  structure of the companies «Centurion» and «Europark» should be maintained in such a way that the
  Plaintiff, through his participation interest in the company «Tufts», retained the value of his
  participation share in «Europark».
          Since there are no explicit conditions in the 2008 Agreement that establish these obligations,
  the Plaintiff takes the position that these obligations arise from the implied terms and conditions of
  the agreement. According to the Plaintiff, the main objective of the 2008 Agreement is to protect and
  preserve his participation interest in the company «Europark». In order to make the agreement valid
  and ensure the achievement of this goal, it was necessary to preserve the ownership structure of
  «Europark».
                   Based on the evidence submitted to the Arbitration Court, including in particular the
                Plaintiff's testimony, the Arbitration Court was convinced that the purpose of the
                Shareholder Agreement and the Escrow Contract was to protect the ownership structure
                of «Europark» and, consequently, the interests of shareholders of the company «Tufts»,
                which was the ultimate indirect owner of «Europark».
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 54 of 177 Page ID
                                  #:478
                                            53



   The Arbitration Court also ascertained that the 2008 Agreement was aimed at protecting the participation
   interest of the Plaintiff in the company «Europark». This follows from the analysis of Article 1 of the Preamble
   of the 2008 Agreement, which details the share distribution structure and the shareholding structure, as well
   as Articles 2.1-2.4 and 2.10. This conclusion is also supported by a reference in Article 2.10 to Article 2.1.5
   of the Shareholder Agreement, which in turn refers to Article 5 of this agreement, which in turn depends on
   the ownership structure and the share distribution structure disclosed in the introductory part of the
   Shareholder Agreement.
            Firstly, the Second Defendant objected that the Plaintiff could not establish a cause-and-effect
  relationship with the occurrence of his damage. The Second Defendant claims that the Plaintiff has not suffered
  any damage, as he still owns 20% of the company «Centurion». However, in 2010 the share distribution structure
  and the shareholding structure were radically changed, so that the shares belonging to the Plaintiff in the company
  «Tufts» were depreciated. As noted above by the Arbitration Court, the preservation of the ownership structure
  of «Europark» was an implied condition of the 2008 Agreement, as well as the Shareholder Agreement and the
  Escrow Contract. In the 2008 Agreement, the Second Defendant confirmed that he controlled 73 percent of
  shares of the company «Tufts», including the shares held by the First Defendant. In this capacity, the Second
  Defendant prompted the First Defendant to take the necessary actions to transfer the shares in the company
  «Doralin» to the benefit of «Famulatus» and «Mastero». Such actions included changing the Charter of the
  company «Tufts» and removing the Plaintiff from the position of the Director of the company «Tufts». Thus,
  the Second Defendant violated his obligations under the 2008 Agreement, Articles 2.3 and 2.4.
           Secondly, the Respondent also objected that he had not caused the Plaintiff the alleged damage, as there
  was no early recovery of the Credit amount or foreclosure under the Shareholder Agreement and the Escrow
  Contract. Article 2.10 of the 2008 Agreement refers to the Plaintiff's right to enforce his rights under Article
  9.1.5 of the Shareholder Agreement. In accordance with this provision, the Plaintiff had the right to demand
  the transfer of shares belonging to the First Defendant in the company «Tufts» (which were intended to be
  placed in the escrow) and to sell these shares, provided that the Credit was not returned and the Encumbrances
  were not withdrawn. The Credit was not paid, and the Encumbrances were not withdrawn, while the shares in
  the company «Tufts» had been never placed in the escrow. Accordingly, the Plaintiff was deprived of the
  opportunity to sell the shares of «Tufts». The Second Defendant, therefore, did not carry out the actions that he
  was to carry out in accordance with the 2008 Agreement, Articles 2.1 and 2.2.
           Thirdly, the Second Defendant held an opinion that he caused no more than half of the damage
  claimed by the Plaintiff. This argument is based on the fact that the Second Defendant owns only the company
  «Mastero», which has acquired half of the shares in the company «Doralin», and the transfer of shares of
  «Tufts» in favor of the company «Famulatus» has occurred only after «Tashir» group has gained control over
  the First Defendant. As mentioned above, the Arbitration Court found that the Second Defendant prompted
  the First Defendant to commit the actions leading to the sale of shares of the company «Tufts». These actions
  included the Plaintiff's removal from the position of the Director of the company «Tufts» and his replacement
  by another Director, - the company «MPH Law», which sold the shares. Any losses that the Plaintiff could
  incur were thus caused by the breach of the 2008 Agreement by the Second Defendant.
                           Fourthly, the Second Defendant insisted that his actions were aimed at protection of the
                  company «Europark». The Arbitration Court did not find any confirmation or clarification of
                  such an allegation in the case files submitted by the Second Defendant.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 55 of 177 Page ID
                                  #:479
                                            54



      The Arbitration Court found that the Second Defendant violated the 2008 Agreement. Based on
   these data, there is no need for the Arbitration Court to determine whether the Second Defendant has
   been a party to the Shareholder Agreement and the Escrow Contract.
      The Arbitration Court noted that the duty to transfer the shares to the escrow was on the First
   Defendant. The First Defendant cannot refer to his own breach of obligations in support of the
   argument that the agreements in question have been canceled.
          In accordance with the law of England, it is quite obvious that in order to prove the fact of
  refusal from the current agreement, the party declaring this should prove a mutual consent to such a
  refusal. Such mutual consent may be express or implied.
          The First Defendant was unable to prove the existence of any express mutual consent, and
  such consent did not follow from the case facts. The Plaintiff testified that he repeatedly and regularly
  asked the First Defendant, as well as the Second Defendant, to ensure the transfer of shares of the
  company «Tufts» to the escrow. Due to this, the First Defendant had to clearly understand that the
  Plaintiff insisted on the performance of the First Defendant's obligations under the Shareholder
  Agreement and the Escrow Contract.
          For the above reasons, the Arbitration Court found that the agreements in question were not
  cancelled.
          Fourthly, the First Defendant denied any role in the transfer of shares of the company «Tufts»
  or responsibility for it. Despite the fact that he owns 73 percent of shares of the company «Tufts»,
  he denies his role in selling shares owned by «Tufts» in the company «Doralin» in favor of
  «Famulatus» and «Mastero». The First Defendant had denied that he approved any such transactions.
          Based on the sequence of events that led to the sale of shares, the Arbitration Court found
  that the First Defendant was actively involved in the transaction.
      The events have the following chronology:
          On September 8, 2008, the Plaintiff was appointed as the Director of the company «Tufts»;
          In accordance with the Charter of the company «Tufts» in its initial version dated September
  18, 2006, 75% of the shareholders' votes were required to remove the Director from his position. This
  minimum number of votes meant that the First Defendant (73% of shares of the company «Tufts»)
  had to vote jointly with the Plaintiff (20% of shares) and/or Mr. Garkusha (7% of shares) to remove
  the Director;
          On November 23, 2009, the First Defendant changed the Charter of the company «Tufts» dated
  2006 without the Plaintiff's knowledge in such a way that the minimum number of votes for the
  Director's removal was reduced from 75% to 50% of shares. This meant that, in accordance with the
  Charter of the company «Tufts» in its version dated 2009, the First Defendant could individually
  displace Mr. Smagin from the position of the Director of the company «Tufts»; two days after making
  the amendments to the Charter of the company «Tufts» dated 2006, on November 25, 2009, the First
  Defendant unilaterally decided to remove the Plaintiff from the position of the Director of the company
  «Tufts» without notifying the Plaintiff thereof;
                        Also, in accordance with the Charter of the company «Tufts» in its version dated
                2009, the Directors of the company «Tufts», acting jointly, were authorized to approve
                the asset sale transaction belonging to «Tufts». This enabled the First Defendant, after
                the Plaintiff's removal, to appoint a legal entity under his control (under the direct
                supervision of the Second Defendant) as the sole director, and thus unilaterally withdraw
                all of his assets from the company «Tufts»;
                        As a result of the Plaintiff's removal from the position of the Director of the
                company «Tufts», his consent was no longer required to approve the sale of shares
                owned by «Tufts» in «Doralin» to the benefit of the companies «Mastero»
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 56 of 177 Page ID
                                  #:480
                                            55



  and «Famulatus»;
          On November 25, 2009, the First Defendant appointed the company «MPH Law Services
  Limited» (hereinafter - «MPH Law») as the sole director of «Tufts». The company «MPH Law»,
  according to the Second Defendant's own assertion, is under his control. Thus, as a result of these
  actions, all of activities of the company «Tufts», including the power to sell the shares owned by
  «Tufts» in the company «Doralin», was placed under control of the Second Defendant;
          On January 16, 2010 and April 13, 2010, «Tufts» decided to sell shares owned by «Tufts» in
  the company «Doralin» in favor of the companies «Mastero» and «Famulatus». As a result of this
  transaction, the participation interest of the Plaintiff in «Centurion»/«Europark» was illegally
  appropriated.
         Thus, taking part in the sale of shares, the First Defendant violated the obligation implied on
  him to maintain and not violate the ownership structure of «Europark». As the Arbitration Court
  noted above, this condition was implied in the 2008 Agreement, as well as in the Shareholder
  Agreement and the Escrow Contract. The First Defendant violated his obligations under the
  Shareholder Agreement and the Escrow Contract.
         The Arbitration Court found that the Second Defendant violated his obligations under the
  2008 Agreement, and the First Defendant violated his obligations under the Shareholder Agreement
  and the Escrow Contract. The violation of each of them relates to the same events, namely, the sale
  of shares owned by the company «Tufts» in the company «Doralin» in favor of «Famulatus» and
  «Mastero», resulting in the loss of participation interest of the Plaintiff in «Europark». The First and
  Second Defendants are both responsible for any losses incurred by the Plaintiff. The First and Second
  Defendants both took an active part in the events in question. Therefore, they should bear joint and
  several liability.

                       According to the resolution part of a court decision, it was also established that
               the company «Kalken Holdings Limited» and Ashot Yeghiazaryan should jointly pay to
               Vitaly Ivanovich Smagin the amount of 72,243,000 US dollars in compensation for the
               losses incurred;
          the company «Kalken» and Mr. Ashot Yeghiazaryan should jointly and severally pay the
  interests accrued on the amount of 72,243,000 US dollars at the rate of 7 percent per annum, starting
  July 1, 2013 prior to the date of this Decision, in the amount of 6,899,701.32 US dollars;
          the company «Kalken» and Ashot Yeghiazaryan should jointly and severally pay interests
  accrued on the amount of 72,243,000 US dollars, and on the amount of interests accrued in accordance
  with clause 3 above, from the date of this Decision to the payment date, at a complex rate of 8 percent
  per annum, calculated on a quarterly basis (v. 94, case sheets 85-181);

         - by the decision of the London International Arbitration Court dated January 9, 2015 in the
  case No. 101721 on the suit of V.I. Smagin against the company «Kalken» and Ashot Yeghiazaryan
  on correction of the arbitration award in accordance with Article 27.1 of the 1998 LCIA Regulations
  regarding technical mistakes (v. 94, case sheets 182-189);
         - by the register of directors of the company «Tufts», according to which the company's
  directors were Luis a. Davis and Pamela D. Hall from September 18, 2006 to December 22, 2008,
  V.I. Smagin and Artem Yeghiazaryan from September 8, 2008 to November 25, 2009, and the
  company «MPH Law Services Ltd.» from November 25, 2009 (v. 14, case sheets 174, 179);
          - by the register of shares of the company «Tufts», whereof it follows that D. Garkusha was
  the owner of 10,000 shares from September 18, 2006 to January 4, 2007 (v. 14, case sheets 175-178,
  180-183);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 57 of 177 Page ID
                                  #:481
                                            56




     - by the record of seizure dated October 14, 2010 from the witness D.V. Garkusha of the documents
 relating to the hotel «Moscow», CJSC «Decorum», OJSC «Invest-Center», «Blidensol», OJSC
 «DekMos», «Daev Plaza», CJSC «Centurion Alliance», «Kalken», «Tufts», «Hekhem», «Centerinvest»,
 «Hamfest» (v. 15, case sheets 36-43), which were examined on October 15, 2010 (v. 15, case sheet 44);
      - by a declaration on the establishment of trust property dated October 2, 2006 in respect of the
 company «Blidensol» (v. 15, case sheet 130);
         - by the general power of attorney of the company «Blidensol» in the name of D.V. Garkusha
dated September 19, 2007 for a period of 1 year (v. 15, case sheets 142-143);
         - by the minutes No. 01/12 of the general meeting of shareholders of CJSC «Centurion Alliance»
dated December 25, 2006, whereunder by the unanimous decision of shareholders: CJSC «Titul» (33%),
LLC «Milea» (20%), JSC «TD Unikomimpeks» (20%), V.I. Smagin (20%), D.V. Garkusha (7%), by
the Company and «Deutsche Bank» approved the rights assignment agreement under the insurance
contracts of the shopping center «Europark» and liability of the Company for damage caused to third
parties - visitors of the shopping center «Europark»; the rights pledge agreement on the bank accounts
of the Company in CJSC «Republican Bank»; the rights assignment agreement under the lease
agreements of the shopping center «Europark»; the debt obligation subordination agreement between
the Company, «Blidensol», «Tufts», «Doralin», «Deutsche Bank» (v. 15, case sheets 160-161)
         - by the contract of purchase and sale between D.V. Garkusha (the Seller) and V. Gogokhiya (the
Buyer) in respect of the shares of «Hekhem» dated January 27, 2009, whereunder 10,000 shares of the
company (100%) are sold for 1,000 US dollars (v. 15, case sheets 192-200);
         - by the contract of purchase and sale between D.V. Garkusha (the Seller) and V. Gogokhiya (the
Buyer) with respect to the shares of «Hamfast» dated Fabruary 1, 2008, whereunder the company
«Hamfast» owns 100% of shares of «Blidensol», the Seller sells to the Buyer 100% of shares of the
company «Hamfast» in exchange for a valid and valuable reward. In payment for the shares sold, the
Buyer pays to the Seller 1,000,000 US dollars (v. 15, case sheets 233-244);
    - by the Agreement No. 1 dated December 8, 2006 between CJSC «Centurion Alliance», represented
by the General Director M.A. Klochin and «Blidensol» represented by a representative of D.V. Garkusha
under the power of attorney, whereunder the parties state that CJSC «Centurion Alliance» has the
obligations to «Blidensol» to return 1,495,512,541.88 rubles; the parties agree to terminate this obligation
by replacing it with a new obligation - loan amount 1,399,963,530 rubles, interest rate - 1% per annum
(v. 16, case sheets 18-21);
         - by a declaration on the establishment of trust property dated February 1, 2008 in respect of the
company «Hamfast», whereunder V. Gogokhiya recognizes and declares that he is a nominal holder of
shares of the company «Hamfast» in the interests of the actual owner - Artem Yeghiazaryan (v. 17, case
sheet 42);
                       - by the e-mail letter sent by V. Makshantsev victor.makshantsev@db.com to the e-
               mail address garkusha@daevnet.ru dated August 17, 2006, with the transaction description
               made in Moscow proposed by "our structurers" (v. 18, case sheets 130, 152);
         - by the e-mail letter send by V.Makshantsev victor.makshantsev@db.com to the e-mail address
garkusha@daevnet.ru dated October 27, 2006 on sending the documentation on the declaration of intent
concerning the hotel «Moscow» (v. 18, case sheets 131, 154);
                       - by the confidentiality and exclusivity agreement with respect to the proposed
               transaction dated October 27, 2006 (draft), whereunder «Deutsche Bank» and OJSC
               «DekMos» wish to document the confidential and exclusive conditions that they will work
               with respect to the proposed transaction as described in the declaration of intent attached to
               this document; according to the scheme called "Transaction Structure", the shopping center
               «Europark» is owned by CJSC «Centurion
 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 58 of 177 Page ID
                                   #:482
                                             57



 Alliance», 100% of which belong to a special purpose company located in the BVI, 100% of which, in turn,
 belong to the second special company located in the BVI; the company shares and the shopping center itself
 are subject to pledge (v. 18, case sheets 155-184);
             by the protocol of seizure of the legal, registration, financial and accounting cases of CJSC
 «Centurion Alliance» dated November 19, 2010 in the Inspectorate of the Federal Tax Service of Russia No.
 30 for Moscow (v. 21, case sheets 11-29); which were examined in accordance with the protocols dated
 December 24, 2010 (v. 30, case sheets 85-137), December 24, 2010 (v. 30, case sheets 138-154), December
 27, 2010 (v. 30, case sheets 155-180);
         - by the minutes No. 25/12 of the general meeting of shareholders of CJSC «Centurion Alliance» dated
 December 25, 2006, whereunder by the unanimous decision of shareholders: CJSC «Titul» (33%), LLC
 «Milea» (20%), JSC «TD Unikomimpeks» (20%), V.I. Smagin (20%), D.V. Garkusha (7%), was approved a
 new version of the charter of CJSC "Centurion Alliance" (v. 21, case sheet 74);
         - by the minutes No. 01/11 of the general meeting of shareholders of CJSC «Centurion Alliance» dated
 November 1, 2005, whereunder M.A. Klochin was appointed to the position of the General Director of the
 Company by the unanimous decision of shareholders (v. 21, case sheets 92);
         - by the certificate of state registration of a legal entity, whereunder it was made an entry in the Unified
 State Register of Legal Entities on the establishment of CJSC «Centurion Alliance» on March 21, 2003 (v.
 21, case sheets 175);
        - by an extract from the Unified State Register of Legal Entities dated March 21, 2003 with respect to
CJSC «Centurion Alliance» (v. 21, case sheets 177-183);
        - by the Minutes No. 1/12 dated December 27, 2002 of the general meeting of participants of LLC
«Centurion Alliance», whereunder the Company's participants unanimously decided to transform the
Company into CJSC, 2,300 shares were placed by their proportional exchange to the shares of the participants
of transformed LLC, as a result of which CJSC «Titul» got 18% of shares, LLC «Milea» - 20%, LLC «TD
Unikomimpeks» - 20%, LLC «Merkhav» - 20%, V.I. Smagin - 22% (v. 21, case sheets 198-202);
        - by the transformation agreement (on the establishment by reorganization) dated December 2, 2002,
whereunder the members of LLC «Centurion Alliance» - CJSC «Titul», LLC «Milea», LLC «TD
Unikomimpeks», LLC «Merkhav», V.I. Smagin agreed to transform the Company into CJSC «Centurion
Alliance» (v. 21, case sheets 203-205);
        - by the contract of novation No. 9 dated September 30, 2009 between CJSC «Centurion Alliance» and
LLC «Daev Plaza», whereunder the parties state that CJSC «Centurion Alliance» has a liability to LLC «Daev
Plaza» to pay not later than September 30, 2009 the loan amount of 37 million rubles and interests; the specified
obligation is replaced with a new one -write down and transfer to LLC «Daev Plaza» its own promissory note
in the amount of 50,044,721.41 rubles with the payment date - upon presentation; on the part of CJSC
«Centurion Alliance», the agreement was signed by the General Director M.A. Klochin, on the part of LLC
«Daev Plaza» - by the General Director D.A. Fitisov (v. 27, case sheets 255-256);
        - by the supplementary agreement No. 1 dated December 3, 2008 to the Agreement No. 1 dated
December 8, 2006 between CJSC «Centurion Alliance», represented by the General Director M.A. Klochin,
and «Blidensol», represented by the representative of V.G. Gogokhiya under the power of attorney,
whereunder the parties agreed to establish the next interest rate - from June 1, 2008 -12.5% for the debt amount
of 1,082,963,530 rubles (v. 28, case sheets 226-227);
        - by the supplementary agreement No. 2 dated December 3, 2008 to the Contract No. 1 dated December
4, 2006 between CJSC «Centurion Alliance», represented by the General Director M.A. Klochin, and
«Blidensol», represented by the representative of V.G. Gogokhiya, on the replacement of currency of monetary
obligations for US dollars (v.28, case sheets 228-230);
        - by the supplementary agreement No. 3 dated December 30, 2008 to the Contract No. 1 dated
December 8, 2006 between CJSC «Centurion Alliance» and «Blidensol», whereunder the parties agreed to
establish a new interest rate from January 22, 2009 at 22.5% per annum (v. 7 c.s.. 176);
        - by the Contract No. 1 dated December 31, 2007 between CJSC «Decorum», represented by the first
Deputy General Director E.V. Pavlyuchenko and the company «Hekhem», represented by the attorney
 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 59 of 177 Page ID
                                   #:483
                                             58




 of .V.G. Gogokhiya, acting under the power of attorney dated October 31, 2005, wherein the parties state
 that CJSC «Decorum» has a debt in the amount of 134,849,918.05 US dollars, resulting from the loan
 agreements concluded for the period from September 3, 2003 to August 3, 2007, the parties agree on the
 termination of obligation of CJSC «Decorum» to pay the amount of money in rubles to the company
 «Hekhem» by the novation (v. 8, case sheets 91-94);
      - by the assignment agreement No. 1 dated September 1, 2008 between «Hekhem» (the Assignor),
 represented by V.G. Gogokhin, and «Decorum Corp. Ltd.» (the Assignee), represented by F.A.
 Pomorsky, where it is ascertained that «Hekhem» and CJSC «Decorum» (the Borrower) concluded the
 loan agreement No. 1 on December 31, 2007; the Borrower received 2,763,458,785.91 rubles as a loan.
 Under this agreement, the Assignor - «Hekhem» - transfers to the Successor - «Decorum Corp. Ltd.» -
 all its rights and obligations under the loan agreement No. 1 dated December 31, 2007, the Assignee
 shall pay to the Assignor 14,217,756 US dollars in a period not later than December 31, 2020 (v. 8, case
 sheets 101-106);
          - by the protocol of seizure dated June 5, 2012 to CJSC «Republican Bank», among other legal
 matters of JCS «Centurion Alliance», LLC «Merkhav», CJSC «Titul», CJSC «TD Unikomimpeks» (v.
 30, case sheets 269-277), which were examined on July 31, 2012 (v. 30, case sheets 278-282);
          - by the search protocol dated December 1, 2010, during which it was seized the documents of
CJSC «Centurion Alliance» relating to the construction, commissioning, use of non-residential premises
of the shopping center «Europark», as well as accounting, constituent and registration documents of CJSC
«Centurion Alliance» (v. 31, case sheets 5-16); which were examined on December 27, 2010 (v. 35, case
sheets 1-41, v. 35, case sheets 42-73); January 24, 2011 (v. 35, case sheets 74-89);
          - by the extract from the Unified State Register of the rights to Real Estate Property and
Transactions Therewith dated October 11, 2006 (v. 31, case sheets 17-20);
      - by the order No. 15-l dated November 1, 2005 of the General Director of CJSC «Centurion
Alliance» M.A. Klochin, whereunder he starts to perform the duties of the General Director of this legal
entity from November 1, 2005 in accordance with the decision of the General Meeting of Shareholders
(v. 31, case sheets 77);
     - by the search protocol dated December 1, 2010, during which it was seized the documents of CJSC
«Centurion Alliance» relating to the construction, commissioning, use of non-residential premises of the
shopping center «Europark», as well as accounting, constituent and registration documents of CJSC «Centurion
Alliance» (v. 36, case sheets 3-26); which were examined on December 27, 2010 (v. 40, case sheets 1-131);
January 11, 2011 (v. 40, case sheets 132-229);
          - by the commission acceptance certificate dated May 27, 2005 completed by the construction of
a multifunctional shopping center at the address: 62, Rublyovskoye Highway (Ekaterinovka village),
Moscow (v. 36, case sheets 103-109);
          - by the letter of V.I. Smagin dated April 16, 2010 to Artem G. Yeghiazaryan with a request based
on the contract of purchase and sale dated December 26, 2006 and the supplementary agreement dated
March 2, 2009 to return the shares of CJSC «Centurion Alliance» in the amount of 460 pieces and give
the corresponding order to CJSC «Registrar Company «Status» on making an entry in the register of
shareholders (v. 36, case sheet 111);
     - by the contract of purchase and sale dated December 26, 2006, whereunder V.I. Smagin (the Seller)
transfers and «Doralin», represented by D.V. Garkusha (the Buyer) accepts and pays 460 ordinary
registered uncertified shares of CJSC «Centurion Alliance» with a nominal value of 10,000 rubles each
(v. 37, case sheets 83-87);
                        - by the mortgage agreement with respect to the shopping center «Europark» and the
                rights to lease a land plot at the address: Ekaterinovka village, Rublyovskoye Highway,
                Moscow dated December 15, 2006, concluded between «Deutsche Bank AG» (the Pledgee)
                and CJSC «Centurion Alliance» (the Pledger), pursuant to the Credit Agreement dated
                October 6, 2006 between «Blidensol» (the Borrower) and the Pledgee, the latter agrees to
                provide the borrower with a secured loan for a total amount of up to 100 million US dollars
                for a period of 10 years, the pledger agrees to pledge the shopping center «Europark» and
                the right to lease the land plot as
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 60 of 177 Page ID
                                  #:484
                                            59



   the provision of proper and accurate performance by the Borrower of its obligations (v. 37, case
   sheets 194-237);
           - by the report No. 26/2009 on the determination of the market value of fixed assets of CJSC
   «Centurion Alliance», whereunder the market value of fixed assets, except for the building of the
   shopping center «Europark», is 216 million 400 thousand rubles, taking into account the allowable
   rounding, as of September 30, 2009 (v. 38, case sheets 1-243);
           - by the list of shareholders dated February 10, 2009 of CJSC «Centurion Alliance» certified
   by the registrar - CJSC «Registrar Company «Status», whereunder 2,300 shares (100%) of CJSC
   «Centurion Alliance» are registered in the personal account of the nominal holder - «Deutsche
   Bank»; there is no information in the document in whose interests the nominal possession is carried
   out (v. 39, case sheet 6);
           - by the list of persons dated June 30, 2008, having the right to participate in the annual general
   meeting of shareholders of CJSC «Centurion Alliance», whereunder the sole owner of 2,300 shares
   (100%) of CJSC «Centurion Alliance» is «Doralin» (v. 39, case sheet 10);
               by the market value of the shopping center «Europark» as of November 11, 2008,
   whereunder the market value of the ownership right in respect of the shopping center «Europark»
   and the share of long-term lease of a land plot under it was 234,300,000 US dollars (v. 39, case sheets
   199-283);
           - by the protocol of seizure of the issuer's documents of CJSC «Centurion Alliance» dated
   October 27, 2011 in the Federal Service for Financial Markets in the Central Federal District (v. 41,
   case sheets 7-11), which were examined on November 16, 2011 (v. 42, case sheets 203-237);
           - by the report on the results of securities issue of CJSC «Centurion Alliance»,
  approved by the Board of Directors of CJSC «Centurion Alliance» dated June 3, 2003, registered on
  June 23, 2003 in the Federal Commission for the Securities Market of Russia in the Central Federal
  District, according to clause i of which CJSC «Centurion Alliance» has the following shareholders:
  CJSC «Titul» - 18%; LLC «Milea» - 20%; CJSC «TD Unikomimpeks» - 20%; LLC «Merkhav» -
  20%; V.I. Smagin - 22%, the members of the Board of Directors: V.I. Smagin, D.V. Garkusha, I.A.
  Troshyn (v. 41, case sheets 24-27);
           - by the minutes No. 2/03 of the meeting of the Board of Directors of CJSC «Centurion
  Alliance» dated June 3, 2003, whereunder the members of the Board of Directors I.V. Smagin, D.V.
  Garkusha and I.A. Troshin approved the decision on the first issue of the securities - ordinary
  registered shares of CJSC «Centurion Alliance» in the uncertified form with a nominal value of
  10,000 rubles each for a total of 23 million rubles, approved the report on the results of securities
  issue and decided to register the share issue in the regional branch of the Federal Commission for the
  Securities Market of Russia in the Central Federal District (v. 41, case sheet 48);
           - by the minutes of the general meeting of shareholders of CJSC «Centurion Alliance» No.
  2/03 dated March 24, 2003, whereunder the shareholders elected the board of directors of CJSC
  «Centurion Alliance», consisting of V.I. Smagin, D.V. Garkusha, I.A. Troshyn (v. 41, case sheet 50);
           - by the minutes of the general meeting of shareholders of CJSC «Centurion Alliance» No.
  1/03 dated March 24, 2003, whereunder the company's shareholders elected D.V. Garkusha as the
  General Director of CJSC «Centurion Alliance». (v. 41, case sheet 54);
           - by the participation interest transfer agreement between V.I. Smagin (the Purchaser) and
  LLC «Tekhenergodon» (the Seller) dated December 25, 2002, whereunder the seller shall transfer to
  the purchaser 20% of participation interest with the nominal value of 4,600,000 rubles in the
  authorized capital of LLC «Centurion Alliance», and the purchaser shall accept and pay to the seller
  the value of the participation interest in the amount of 6,000,000 rubles within three calendar months
  (v. 41, case sheets 170-175);
           - by the participation interest transfer agreement between V.I. Smagin (the Purchaser) and
  LLC «Titul» (the Seller) dated December 25, 2002, whereunder the seller shall transfer to the
  purchaser 2% of participation interest with the nominal value of 460,000 rubles in the authorized
  capital of LLC «Centurion Alliance», and the purchaser shall accept and pay
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 61 of 177 Page ID
                                  #:485
                                            60



 to the seller the value of participation interest in the amount of 600,000 rubles within three calendar
months (v. 41, case sheets 182-187);
         - by the amendment No. 1 to the charter of LLC «Centurion Alliance» approved by the general
meeting of participants on September 10, 2002, whereunder the authorized capital of the Company is
23,000,000 rubles, the participation interest of each participant is determined in percentage and amounts
to 1. CJSC «Titul» - 20%; 2. LLC «Milea» - 20%; 3. CJSC «TD Unikomimpeks» - 20%; 4. LLC
«Merkhav» - 20%; 5. LLC «Tekhenergodon» - 20% (v. 41, case sheet 197);
         - by the charter of LLC «Centurion Alliance», approved by the decision of the general meeting
of participants on April 3, 2002, whereunder the Company is located at the address: 39, Kutuzovsky
prospect, Moscow; the Company's participants are A.G. Loktionov (50%) and N.N. Kaplun (50%); the
authorized capital of the Company is 23,000,000 rubles and is paid for 100% in cash (v. 41, case sheets
198-207);
         - by the letter of JSC «Registrar Company «STATUS» dated June 16, 2015, whereunder the
documents (transfer orders) that appeared in 2006 as grounds for making entries in the register of security
holders of CJSC «Centurion Alliance» on the transfer of share ownership were destroyed with regard to
the expiration of the storage period; a record of crediting the securities to the personal account of the
nominal holder JSCB «Fora-Bank» was entered in the register of CJSC «Centurion Alliance» on March
1, 2010 on the basis of an electronic document received by JSC «STATUS» from LLC «Deutsche Bank»;
JSC «STATUS» did not make any entries about writing-off the securities from the personal account of
the nominal holder CJSB «Fora-Bank» for the period of maintaining the register of CJSC «Centurion
Alliance» (until June 7, 2010) (v. 46, case sheet 203);
         - by the transfer order dated March 1, 2010, whereunder 2,300 shares of CJSC «Centurion
Alliance» are transferred from the account of the nominal holder LLC «Deutsche Bank» to the account
of the nominal holder CJSB «Fora-Bank» based on the client's instruction for the transfer dated February
27, 2010 (v. 46 c.s 204-207);
         - by a questionnaire of the registered entity - JSCB «Fora-Bank» in JSC «Status» dated February
9, 2010, whereunder «Fora-Bank» is the nominal holder of the issuer CJSC «Centurion Alliance» (v. 46,
case sheet 216);
                       - by the protocol of seizure of documents in relation to LLC «Milea» dated December
              10, 2010 in the Inspectorate of the Federal Tax Service of Russia No. 8 for Moscow (v. 49,
              case sheets 11-18), which were examined on January 28, 2011 (v. 49, case sheets 229-250);
    - by the expert opinion of the judicial appraisal examination No. 02/20-01-11 dated February 20,
2011, whereunder the market value of 20% shares of CJSC «Centurion Alliance» was 666,480,521
rubles as of December 26, 2006, 720,605,444 rubles - as of February 26, 2010 and March 1, 2010. (v.
51, case sheets 27-291);
                       - by the expert opinion of handwriting forensic examination No. 12/3115 dated June
              24, 2011, whereunder the signature on behalf of Ashot Yeghiazaryan, located in the section
              "Partner Signatures" of the 2008 Agreement between V.I. Smagin and A.G. Yeghiazaryan
              was          affixed        by        Ashot       Yeghiazaryan         (v.       55      c.s.
               103-106);
    - by the search protocol in the dwelling of M.A. Klochin dated December 1, 2010 at the address:
   apartment 171, 8/6, Kostyakova street, Moscow, during which the computer system unit and the
   documents were withdrawn (v. 57, case sheets 9-15) and examined on May 19, 2011 (v. 57, case
   sheets 26-28) and June 8, 2011 (v. 57, case sheets 37-39);
    - by the list of documents for closing the purchase transaction of the shopping center «Europark» (v.
57, case sheets 29-33);
                       - by the search protocol dated December 13, 2010 in the office of OJSC
              «Kalugaglavsnab», during which the documents regarding the companies CJSC «Centurion
              Alliance», «Deutsche Bank», «Skendleby», «Kalken», «Doralin», «Blidensol» were
              withdrawn (v. 62, case sheets 10-16) and examined in accordance with the document
              examination record dated December 14, 2010 (v. 62, case sheets 261-279);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 62 of 177 Page ID
                                  #:486
                                            61


          - by the loan agreement dated January 14, 2010 between LLC «Gasoiltrade» (the Creditor)
  and «Skendleby» (the Borrower), whereunder the creditor lends to the Borrower 16 million US
  dollars by transfer to an account with «Deutsche Bank» with a maturity date of not later than January
  14, 2013, at a rate of 11% per annum (v. 62, case sheets 17-22);
          - by the loan agreement dated January 14, 2010 between «Grover Holding & Invest Ltd.» (the
  Creditor) and «Skendleby» (the Borrower), whereunder the creditor lends to the Borrower 5 million
  US dollars by transfer to an account with «Deutsche Bank» with a maturity date of not later than
  January 14, 2013, at a rate of 9.51% per annum (v. 62, case sheets 23-28);
          - - by the loan agreement dated December 30, 2009 between OJSC «Universal Commercial
  Investment Center» (the Creditor) and «Skendleby» (the Borrower), whereunder the creditor lends
  to the Borrower 20 million US dollars by transfer to an account with «Deutsche Bank» with a
  maturity date of not later than January 14, 2013, at a rate of 9.5% per annum (v. 62, case sheets 29-
  34); - by the loan agreement dated January 14, 2010 between OJSC «Kalugaglavsnab» (the Creditor)
  and «Skendleby» (the Borrower), whereunder the creditor lends to the Borrower 12,250,000 million
  US dollars by transfer to an account with «Deutsche Bank» with a maturity date of not later than
  January 14, 2013, at a rate of 9.5% per annum (v. 62, case sheets 35-40);
          - by the agreement dated January 18, 2010 between «Deutsche Bank» (the Seller) and
  «Skendleby» (the Buyer) on the acquisition of the rights under a loan agreement for the amount of
  100 million US dollars dated October 6, 2006 (amended on December 27, 2006) for «Blidensol»
  (redemption agreement) that the purchase price was 55 million US dollars, which the buyer should
  transfer to the seller's account not later than January 19, 2010, by the same date it should be
  transferred the security in cash in the amount of 500,000 US dollars, the agreement was signed on
  behalf of A. Ilyaev from the side of the company «Skendleby», the second signature was not specified
  (v. 62, case sheets 157-195 (original agreement with the annexes in English), case sheets 196-237
  (translation of the agreement and annexes thereto certified by a notary));

           - by the agreement dated January 2010 between «Deutsche Bank» as the Initial Creditor, the
  Initial Crediting Agent, the Initial Security Agent and «Scandleby» as the New Credit Agent and the
  New Security Agent on resignation and new appointment under the loan agreement for the amount
  of 100 million US dollars dated October 6, 2006 (as amended on December 27, 2006) for
  «Blidensol», in accordance with the terms and conditions of the Agreement dated January 15, 2010
  on the acquisition of the rights between «Deutsche Bank» and «Skendleby», the Initial Creditor
  agrees to transfer in favor of the company «Skendleby» its Accepted Commitment and the total
  principal amount with respect to credits in the amount of 100 million US dollars under the Credit
  Agreement. The Initial Creditor intends to appoint the company «Skendleby» as the Security Agent
  and the Credit Agent for the Financial Parties (v. 62, case sheets 174-195, 216-237);
           - by the basic agreement on asset acquisition dated January 14, 2010 between «Daev Plaza»
  group of companies, represented by Ashot Gevorkovich Yeghiazaryan (the Shareholder A) and
  «Tashir» group of companies, represented by Samvel Sarkisovich Karapetyan (the Shareholder B),
  whereunder the parties intend to make several transactions for the purposes of establishment of joint
  control in relation to CJSC «Centurion Alliance». The entry of the Shareholder B into the Project is
  due to the occurrence of certain conditions and guarantees of the Shareholder A. Until the date of
  entering into the transaction, the affiliated company of the Shareholder B «Jella Holding & Finance
  Inc.» (BVI) acquires, at the nominal value, from the affiliated company of the Shareholder A «MPN
  Law Services Ltd.» (Cyprus) 50% of shares of the company «Skendleby» solely created by the
  Shareholder A for the purposes of this transaction. The parties appoint two directors in «Skendleby»,
  one from each of the parties, who will have the right to take decisions on all issues only
  jointly and unanimously. The Shareholder A will ensure the conclusion of the contract of purchase
  and sale and
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 63 of 177 Page ID
                                  #:487
                                            62



   the transfer of 920 (92%) shares of «Kalken» at nominal value in favor of the affiliated entity of the
  Shareholder V. The company «Skendleby» concludes the agreements on obtaining loans from the
  companies affiliated to the Shareholder A - OJSC «Universal Commercial Investment Center» and
  LLC «Decorum Corp. Ltd.» - for a total amount of 22,250,000 US dollars with a maturity date of
  January 11, 2013 with a rate of 9.5% per annum. From the companies affiliated to the Shareholder
  B - OJSC «Kalugaglavsnab», «Grover Holding & Invest» and LLC «Gasoiltrade» - for a total amount
  of 33,250,000 US dollars. The purpose of loans is to make payments to «Deutsche Bank» for the
  acquisition of all rights by «Skendleby» in accordance with the Redemption Agreement.
  «Skendleby» will enter into an agreement with «Deutsche Bank» on the acquisition of 100% of debt
  and all rights of the creditor and the pledgee for a loan arising from the credit agreement for 100
  million US dollars. The Shareholder A provides the agreement conclusion between the company
  LLC «Daev Plaza» and CJSC «Centurion Alliance», controlled by him, to settle the terms and
  conditions of all overdue debts and transfer to the Shareholder B all the powers to submit, on behalf
  of LLC «Daev Plaza», to the Moscow Arbitration Court a request to declare the debtor bankrupt with
  the application of an agreement on the overdue debt settlement for the termination of proceedings in
  the bankruptcy case of CJSC «Centurion Alliance». The Shareholder A transfers 50% of shares of
  the company «Blidensol» and 50% of shares of the company «Doralin» to the companies of the
  Shareholder B. «Skendleby», «Blidensol» and «Doralin» will enter into the Obligation Settlement
  and Termination Agreement arising from the Credit Agreement and security agreements thereto on
  the following conditions:
                        - «Skendleby» should receive the ownership rights to 100% of shares of CJSC
                «Centurion Alliance», and the obligations of the companies «Tufts», «Doralin» and
                «Blidensol», arising from the Credit Agreement and its supporting documentation
                should be terminated;
     - the entry into force of the Debt Settlement Agreement is due to the moment of transition of all
  creditor rights from «Deutsche Bank» to «Skendleby» in accordance with the Redemption
  Agreement.
           The Shareholder A gives guarantees to the Shareholder B that any of the transactions
  stipulated in this Basic Agreement will not be challenged as a result of the claims filed by the
  shareholders of «Tufts».
           The Shareholder A does not have any agreements with third parties other than the Shareholder
  B on joint implementation of the Project at the time of conclusion of this Basic Agreement. If there
  is a violation of this condition by the Shareholder A, he should pay to the Shareholder B 10 million
  US dollars.
          The Basic Agreement was signed by Ashot G. Yeghiazaryan and Artem G. Yeghiazaryan
  on behalf of the Shareholder A and by S.S. Karapetyan and A.G. Ilyaev - on behalf of the
  Shareholder B. (v. 62, case sheets 243-260);
      - by the share purchase agreement dated December 29, 2009, whereunder the company «Jella J
  Holding & Finance Inc.» (the Buyer) bought 1,000 shares of «Skendleby» from the company «MRN
  Law Services Ltd.» (the Seller) for 1,000 euros, that is 50% of the issued and distributed shares of
  the company. At the time of sale, the Seller was the sole legal and beneficial owner of the company
  «Scandleby» (v. 63, case sheets 12-24, 25-37);
                        - by the confirmation of the company «MRN Law Services Ltd.» dated
                December 29, 2009 that it received from «Jella Holding & Finance Inc.» full payment
                for the sale of 1,000 shares of «Scandleby» (v. 63, case sheets 38-39, 40-41);
                   - by the decision of the company «MRN Law Services Ltd.» dated December 29,
                2009, as the sole director of the company «Skendleby», on appointment of A.G. Ilyaev
                as an additional director of the company «Skendleby» (v. 63 c.s 42, 43);
                        - by the decision of «MRN Law Services Ltd.» dated January 16, 2010, as the
                sole director of «Tufts», on the company's conclusion of the share purchase agreement,
                whereunder
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 64 of 177 Page ID
                                  #:488
                                            63



   the company will have to sell 230,500 of shares in the capital of the company «Doralin» the company
   «Mastero» at the nominal value (v. 63, case sheets 54, 55);
           - by the payment receipt dated January 18, 2010, whereunder the company «Tufts», in
  accordance with the share purchase agreement of the company «Doralin» dated January 18, 2010
  between the company «Tufts» and «Mastero», confirms receipt of 5,000 euros as payment of the
  purchase price from the company «Mastero» (v. 63, case sheets 58, 59);
           - by the decision of the sole director of «Tufts» dated January 16, 2010, whereunder the
  director of the company «Tufts» - the company «MRN Law Services Ltd.» approves the transfer of
  230 500 shares in the capital of the company «Doralin» in favor of «Mastero» (v. 63, case sheets 90,
  91);
           - by the decision of «New Generation Services Ltd.» and Elena Demina dated January 16,
  2010 as directors of the company «Doralin» on approval of the transfer of 230,500 shares in the
  company's capital from «Tufts» in favor of «Mastero» (v. 63, case sheets 92, 93);
          - by the share transfer certificate dated January 16, 2010, whereunder the company «Solid
  Rock Trading Ltd.» (British Virgin Islands) transfers to «Brich Trading SA» (British Virgin Islands)
  855 shares with numbers 856-1710 in the capital of «Blidensol» (v. 63, case sheets 98, 99);
          - by the share purchase agreement dated January 18, 2010, whereunder the company «Solid
  Rock Trading Ltd.» sold to the company «Brich Trading SA» 855 shares of the company «Blidensol»
  for 855 euros, which was 50% of the issued and distributed shares of the company (v. 63, case sheets
  106-120, 121-135);
          - by a special decision of the shareholders of «Blidensol» - the companies «Solid Rock Trading
  Ltd.» and «Brich Trading SA» dated January 16, 2010, whereunder it was unanimously decided to
  remove Article 74 (a) - (c) of the Charter and replace it with new Article 74 as follows: «74. The Board
  of Directors should consist of two directors. Each shareholder owning 50% of the share capital has the
  right to propose a candidate, appoint and remove one director. Notwithstanding any other provision of
  this Charter, all resolutions of the Board of Directors shall be adopted unanimously by two directors;
  and any agreement entered into by the company shall be valid only, if it is signed by all directors" (v.
  63, case sheets 142, 143);
          - by subordination letter of agreement dated January 18, 2010 addressed to «Deutsche Bank»
  on behalf of the companies LLC «Gasoiltrade», OJSC «Kalugaglavsnab», «Grover Holding & Invest
  Ltd.», «Skendleby», which confirms that all receipts under the subordinated loan agreement for a
  total amount of 55.5 million US dollars should be used by «Skendleby» exclusively for financing the
  purchase price under the Redemption Agreement dated January 18, 2010 with Deutsche Bank (v. 63,
  case sheets 282-284, 285-287, 288-291, 292-295);
          - by the decision of the directors of «Skendleby» dated January 15, 2010 - the company
  «MRN Law Services Ltd.» and A.G. Ilyaev - on the fact that the company, as the Buyer, should enter
  into the redemption agreement with «Deutsche Bank», whereunder the Seller will agree to sell its
  rights as the Initial Creditor for the purchase price of 55 million US dollars under the Credit
  Agreement dated October 6, 2006 (as amended on December 27, 2006), and whereunder the Seller
  has provided a loan of 100 million US dollars to «Blidensol». The company shall ratify and approve
  5 subordinated loan agreements for a total of 55 million US dollars between «Skendleby» as the
  borrower and each of the following entities: OJSC «Universal Commercial Investment Center», LLC
  «Decorum Corp. Ltd.», LLC «Gasoiltrade», OJSC «Kalugaglavsnab» and «Grover Holding & Invest
  Ltd.» as creditors with the sole purpose of financing the payment of the Purchase Price and other
  amounts due under the redemption agreement (v. 63, case sheets 302-303, 304-305);
          - by the decision of the directors of «Skendleby» dated December 30, 2009 - «MRN Law
  Services Ltd.» and A.G. Ilyaev - that the company, as the borrower, will conclude the loan agreements
  with the company «Universal Commercial Investment Center» for the amount of 20
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 65 of 177 Page ID
                                  #:489
                                             64


      million US dollars, with LLC »Decorum Corp. Ltd.» - for 2,250,000 US dollars, with LLC
     «Gasoiltrade» - for 16 million US dollars, with OJSC «Kalugaglavsnab» - for 12,250,000 US
     dollars and with «Grover Holding & Invest Ltd.» - for 5 million US dollars (v. 63, case sheets
     306, 307);
              - by the minutes of the meeting of the Board of Directors of the company «Kalken» dated
     January 18, 2010, whereunder the decisions on approval of the transfer certificate of 920 shares
     of the company in favor of L. Karapetyan and on the issue of a new joint-stock certificate No. 6
     with the indication of L. Karapetyan as a registered owner of 920 shares of the company,
     cancelling at the same the share certificate No. 5 dated March 5, 2008 (v. 63, case sheets 326,
     327);
         - by the transfer certificate dated January 18, 2010, whereunder the company «Ionics
     Nomenees Ltd.» (Cyprus) transfers to Lennik Karapetyan 920 shares of the company «Kalken»
     numbered from 0081 to 1000 (v. 63, case sheets 320, 321);
              - by the refusal of М. Klochin, who is the owner of 40% of shares in «Kalken», of the pre-
     emption right to 920 shares in favor of L. Karapetyan (v. 63, case sheets 322, 323);
          - by the refusal of М. Ananiev, who is the owner of 40% of shares in «Kalken», of the pre-
     emption right to 920 shares in favor of
     L. Karapetyan (v. 63, case sheets 324, 325);
        - by the minutes of the special meeting of the Board of Directors of the company «Kalken»
     dated January 18, 2010, whereunder it was decided to appoint L. Karapetyan to the first position
     of the company's Director (v. 63, case sheets 328, 329);
              - by the search protocol dated February 7, 2012 in the office of CJSC «Professional
     Communications», where it was withdrawn the documents in relation to CJSC «Centurion
     Alliance», shopping center «Europark», hotel «Moscow» (v. 64, case sheets 3-6), which were
     examined on February 14, 2012 (v. 64, case sheets 220-227);
             - by the agreement dated August 29, 2003 on the project implementation for the
    construction of the shopping center «Ekaterinovka» at the address: 62, Rublyovskoye Highway
    (v. 64, case sheets 26-27);
             - by the protocol of seizure of the documents in relation to V.I. Smagin, d.v. Garkusha,
    the companies «Doralin», CJSC «Titul», CJSC «TD Unikomimpeks», CJSC «Centurion
    Alliance» dated November 23, 2010 in «Deutsche Bank» at the address: buid. 2, 82,
    Sadovnicheskaya street, Moscow (v. 66, case sheets 72-88), which were examined on Janury 18,
    2011 (v. 66, case sheets 89-127);
             - by the protocol of seizure of the documents in relation to V.I. Smagin, d.v. Garkusha,
    the companies «Doralin», CJSC «Titul», CJSC «TD Unikomimpeks», CJSC «Centurion
    Alliance» dated January 20, 2011 in «Deutsche Bank» at the address: buid. 2, 82,
    Sadovnicheskaya street, Moscow (v. 66, case sheets 160-183), which were examined in
    accordance with the document examination record dated January 21, 2011 (v. 70, case sheets
    155-197);
             - by the instructions of V.I. Smagin to the depository department of LLC «Deutsche
    Bank» dated December 25, 2006, whereunder an external transfer is effected without a change of
    ownership of the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 460
    pieces, the counterparty - V.I. Smagin, the counterparty's depository - «Deutsche Bank» , the
    supplying agent - CJSC «Status» (v. 67, case sheet 13 (original);
             - by the notification of V.I. Smagin from CJSC «Status» dated December 25, 2006 on
    the transaction conducted on the personal account, whereunder it was written off 460 shares of
    CJSC «Centurion Alliance» from the personal account of V.I. Smagin in CJSC «Status», which
    were credited to the personal account of the nominal holder - LLC «Deutsche Bank» - on
    December 25, 2006 (v. 67, case sheet 14 (original);
                       - by the instruction for carrying out the securities transactions from «Doralin» to
                   the depository department of LLC «Deutsche Bank» dated December 26, 2006,
                   whereunder an internal transfer is made with the change of the owner of the ordinary
                   registered shares of CJSC «Centurion Alliance» in the amount of 161 pieces with
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 66 of 177 Page ID
                                  #:490
                                             65

                  respect to the counterparty D.V. Garkusha under the share contract of purchase and
                  sale dated November 24, 2006 (v. 67, case sheets 16, 17);

             - by the instruction for carrying out the securities transactions from «Doralin» to the depository
    department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal transfer is made with
    the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 460
    pieces with respect to the counterparty V.I. Smagin under the share contract of purchase and sale dated
    December 26, 2006 (v. 67, case sheets 20, 21);
             - by the instruction for carrying out the securities transactions from «Doralin» to the depository
    department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal transfer is made with
    the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 460
    pieces with respect to the counterparty CJSC «TD Unikomimpeks» under the share contract of purchase and
    sale dated December 26, 2006 (v. 67, case sheets 24, 25);
             - by the instruction for carrying out the securities transactions from CJSC «TD Unikomimpeks» to
    the depository department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal
    transfer is made with the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance»
    in the amount of 460 pieces with respect to the counterparty «Doralin» under the share contract of purchase
    and sale dated December 26, 2006 (v. 67, case sheet 26);
             - by the instruction for carrying out the securities transactions from CJSC «Titul» to the depository
    department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal transfer is made with
    the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 759
    pieces with respect to the counterparty «Doralin» under the share contract of purchase and sale dated
    December 26, 2006 (v. 67, case sheets 29, 32);
             - by the instruction for carrying out the securities transactions from «Doralin» to the depository
    department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal transfer is made
    with the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance» in the amount
    of 759 pieces with respect to the counterparty CJSC «Titul» under the share contract of purchase and sale
    dated December 26, 2006 (v. 67, case sheets 30, 31);
             - by the instruction for carrying out the securities transactions from LLC «Milea» to the depository
    department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal transfer is made with
    the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 460
    pieces with respect to the counterparty «Doralin» under the share contract of purchase and sale dated
    December 26, 2006 (v. 67, case sheets 35, 37);
             - by the instruction for carrying out the securities transactions from «Doralin» to the depository
    department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal transfer is made with
    the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 460
    pieces with respect to the counterparty LLC «Milea» under the share contract of purchase and sale dated
    December 26, 2006 (v. 67, case sheets 36, 38);
             - by the instruction for carrying out the securities transactions from D.V. Garkusha to the depository
    department of LLC «Deutsche Bank» dated December 26, 2006, whereunder an internal transfer is made with
    the change of the owner of the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 460
    pieces with respect to the counterparty «Doralin» under the share contract of purchase and sale dated
    November 24, 2006 (v. 67, case sheets 41, 42);
             - by the instruction from V.I. Smagin to the depository department of LLC «Deutsche Bank»
    dated December 26, 2006, whereunder an internal transfer is made with the change of the owner of
    the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 460 pieces with respect
    to the counterparty «Doralin» under the share contract of purchase and sale dated December 26, 2006
    (v. 67, case sheets 44, 45, 46);
             - by the instruction of the company «Skendleby» to the depository department of LLC «Deutsche
    Bank» dated February 27, 2010, whereunder an external transfer is effected without changing the owner of
    the ordinary registered shares of CJSC «Centurion Alliance» in the amount of 2,300 pieces, No. of securities
    account - «K40004020008», counterparty - «Skendleby», the counterparty's depository - CJSC «Fora-Bank»,
    the supplying agent - CJSC «Fora-Bank»; the documents confirming the transaction - Depository Agreement
    No. 16-1/SKIL/945 dated February 16, 2010, the Depository Agreement No. D -107/02/10 dated February
    19, 2010 (v. 67, case sheet 52);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 67 of 177 Page ID
                                  #:491
                                             66




            - by the statement on the depository account No. K40004020008 of the company
    «Skendleby» in the depository of «Deutsche Bank» dated February 27, 2010, whereunder the
    company «Skendleby» is the owner of 2,300 shares of CJSC «Centurion Alliance» (v. 67, case
    sheet 53);
            - by the transfer order dated February 27, 2010, whereunder 2,300 of shares of CJSC
    «Centurion Alliance», not encumbered by any obligations, are transferred from the account of the
    nominal holder - LLC «Deutsche Bank» - to the account of the nominal holder - CJSC «Fora-
    Bank», the basis for entry in the register is the client's instruction for the transfer No. w/n dated
    February 27, 2010, the depository agreement No. 16-1/SKIL/945 dated February 16, 2010, the
    depository agreement No. Д-107/02/10 dated February 19, 2010 (v. 67, case sheet 56);
       - by a pledge order of «Doralin» to the depository department of LLC «Deutsche Bank» dated
    February 26, 2010 with the purpose of pledge termination; the pledge agreement dated February
    25, 2010, name of the issuer - CJSC «Centurion Alliance»; number of securities - 2,300 pieces,
    pledge holder - «Skendleby» (v. 67, case sheet 61);
            - by the statement on the depository account No. K40DORN10001 of the company
    «Doralin» in the depository of «Deutsche Bank» dated February 26, 2010, whereunder the
    company «Doralin» is the owner of 2,300 shares of CJSC «Centurion Alliance» (v. 67, case sheet
    62);
            - by the notification of the transaction dated February 26, 2010,whereunder «Deutsche
    Bank» notifies that on the basis of the pledge termination instruction of the client «Doralin» No. 2
    dated February 26, 2010 from section DORN1006 of the depository account No. K40DORN10001
    to section DORN1001 "Main Section" of the depository account No. K40DORN10001, it was
    transferred 2,300 shares of CJSC «Centurion Alliance»; the number and date of the pledge
    agreement - Deed of Settlement and Termination - February 25, 2010 (v. 67, case sheets 63, 65);
            - by the instruction for carrying out the securities transactions from «Skendleby» to the
    depository department of LLC «Deutsche Bank» dated February 26, 2010, whereunder an internal
    transfer is made with the change of the owner of the ordinary registered shares of CJSC «Centurion
    Alliance» in the amount of 2300 pieces with respect to the counterparty «Doralin» under the Deed
    of Settlement and Termination dated February 25, 2010 (v. 67, case sheet 66);
            - by an extract from the depository account No. K40004020008 of «Skendleby» in the
    depository of «Deutsche Bank» dated February 26, 2010 at 04:05 p.m., whereunder the company
    «Skendleby» owns 2,300 shares of CJSC «Centurion Alliance» (v. 67, case sheet 67);
            - by the instruction for carrying out the securities transactions from «Doralin» to the
    depository department of LLC «Deutsche Bank» dated February 26, 2010, whereunder an internal
    transfer is made with the change of the owner of the ordinary registered shares of CJSC «Centurion
    Alliance» in the amount of 2,300 pieces with respect to the counterparty «Skendleby» under the
    Deed of Settlement and Termination dated February 25, 2010 (v. 67, case sheet 69);

            - by the Depository Agreement No. 16-1/SMGN/374 dated December 21, 2006,
    whereunder the Depository - LLC «Deutsche Bank» - renders to the Customer - I.V. Smagin - the
    services for the storage of securities certificates and registration and certification of the rights to
    securities through the opening of a separate depository account, as well as related services (v. 67,
    case sheets 72-95 (original),, case sheets 96-147 - original annex to the agreement);
       - by the pledge order from «Doralin» to the depository of «Deutsche Bank» dated December
    26, 2006, the order purpose - the pledge origin; date of the pledge agreement - December 26, 2006;
    issuer - CJSC «Centurion Alliance»; number of securities - 2,300 pieces; number of the deposit
    account of the pledger - K40DORN1001; number of the pledge subaccount - DORN 1004;
    beneficiary of the pledge - «Deutsche Bank» (v. 67, case sheets 179, 180);
                      - by the instructions on transactions with securities issued by «Doralin» to the
                  Depository Department of «Deutsche Bank» dated 25.02.2010, according to which
                  registered ordinary shares of CJSC «Centurion Alliance» in the amount of 2300 units
                  are transferred internally with no change of the beneficiary to «Doralin», subaccount
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 68 of 177 Page ID
                                  #:492
                                             67

                  DORN1006, pledged securities subaccount in favour of «Skendleby» (a new Pledge
                  recipient under the Contract of redemption dated 18.01.2010), the counterparty
                  depository - «Deutsche Bank», the place of settlement – «Deutsche Bank»; documents
                  confirming the transaction – Contract of redemption between «Deutsche Bank» and
                  «Skendleby» dated 18.01.2010 (v. 67, case sheets 185, 186);
             - by the statement dated 15.02.2010 of the attorneys-in-fact for «Skendleby» company
     - K. R. Gazarova and M. V. Sukhov in «Deutsche Bank» on opening of the securities account (v.
    69, case sheet 160);
             - by the statement dated 25.03.2010 of the attorneys-in-fact for «Skendleby» company
     - K. R. Gazarova and M. V. Sukhov in «Deutsche Bank» on closing of the securities account (v.
    69, case sheet 161);
             - by the Depositary agreement No. 16-1/SKTL/945 dated 16.02.2010, according to which
    the depository – «Deutsche Bank» located at: 82, Sadovnicheskaya Str., Moscow, provides to the
    client – «Skendleby» company, the services on the custody of securities certificates and accounting
    and certification of the rights to the securities by opening a separate securities account, as well as
    related services, on behalf of «Skendleby» company the agreement was signed by the attorneys-
    in-fact K. R. Gazarova and M. V. Sukhov (v. 69, case sheets 63-188);
             - by the General Power of Attorney issued by «Skendleby» company in the name of M. V.
    Sukhov and K. R. Gazarova dated 11.02.2010 for a period of 1 year (v. 69, case sheets 193-196);
             - a certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus dated
    25.01.2010, whereby the companies МРН Law Services Ltd. (1,000 shares) and Jella
    Holding&Finance Inc. (1,000 shares) are the shareholders of «Skendleby» company (v. 69, case
    sheets 209, 210);
            - by confirmation of beneficial ownership dated 29.01.2010, according to which МРН
    Law Services Ltd. owns 1,000 shares of «Skendleby» company as a Trustee and in the interests of
    Edward-Michael Nimmo-Smith (v. 69, case sheets 213, 214);
            - a certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus dated
    25.01.2010, whereby the Directors of «Skendleby» company are Andrey Ilyaev and МРН Law
    Management Ltd., which is also the Secretary of the Company (v. 69, case sheets 227, 228);
            - by the information about the Directors of MRN Law Management Ltd. dated 25.01.2010,
    according to which the Directors of the company are Michael Phillipow and Lucas Haviaras (v. 69
    case sheets 232, 233);
            - by the Depositary agreement No. 16-1/DORN/380 dated 25.12.2006, according to which
    the depository – «Deutsche Bank» provides to the client – «Doralin» company, the services on the
    custody of securities certificates and accounting and certification of the rights to the securities by
    opening a separate securities account, as well as related services, on behalf of «Doralin» company
    the agreement was signed by the attorney-in-fact D. V. Garkusha (v. 71, case sheets 88-165);
            - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
    dated 19.09.2006, whereby the Directors of «Doralin» company are D.A. Demetriades and H.D.
    Demetriades, the secretary - «Dadlaw Secretarial Ltd.» (v. 71, case sheets 241-245);
            - by the General Power of Attorney issued by «Doralin» company in the name of D. V.
    Garkusha dated 19.09.2007 for a period of 1 year (v. 71, case sheets 246-251);
            - by the General Power of Attorney issued by «Doralin» company in the name of V. I.
    Smagin and Artem G. Yeghiazaryan dated 20.02.2009 for a period of 1 year (v. 71, case sheets
    252-257);
            - by the General Power of Attorney issued by «Doralin» company in the name of D. V.
    Garkusha dated 05.10.2006 for a period of 1 year (v. 71 case sheets 258-264);
            - by the statement dated 22.12.2006 of the attorney-in-fact of «Doralin» company D. V.
    Garkusha to «Deutsche Bank» on opening of the securities account (v. 71, case sheet 286);
            - by the corporate structure diagram of «Blendensol» company dated 04.03.2008,
    according to which 100% of the shares of «Blendensol» company are owned by
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 69 of 177 Page ID
                                  #:493
                                         68



 «Hamfast Investment Ltd» (British Virgin Islands), which is 100% owned by D. V. Garkusha, in
 the transaction D. V. Garkusha transmits 100% to Vitaly Gogokhiya. The share purchase
 agreement between D. Garkusha and V. Gogokhiya has been signed. The transaction is in the
 process of registration. This document is signed by the Directors of «Blendensol» company D.A.
 Demetriades and H.D. Demetriades (v. 72, case sheet 208);
          - by the record of seizure of documents dated 18.03.2011 in the office of the Law Firm
 «Clifford Chance CIS Limited» (v. 72, case sheets 3-21), which has been viewed with the
 translations into the Russian language in accordance with the inspection protocols dated 11.04.2011
 (v. 73, case sheets 313-337), 27.07.2011 (v. 77, case sheets 211-220), 27.07.2011 (v. 78, case sheets
 262-270);
          - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
 dated 02.08.2006, whereby the registered office of «Blendensol» company is located at: Tasou, 3
 Dadlaw House, P.С. 1520, Nicosia, Cyprus (v. 72, case sheets 185-189 (a copy with translation);
          - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
 dated 02.08.2006, whereby the Directors of «Blendensol» company are citizens of Cyprus –
 Demetrios A. Demetriades and Harris D. Demetriades, the secretary – «Dadlaw Secretarial Ltd.»
 (v. 72, case sheets 198-200);
         - by the corporate structure diagram of «Blendensol» company dated 04.03.2008 signed
by «Blendensol» company Directors Demetriades and H. D. Demetriades, according to which
100% of the shares of «Blendensol» company are owned by «Hamfast Investment Ltd» (British
Virgin Islands), which is 100% owned by D. V. Garkusha, in the transaction D. Garkusha transmits
100% to Vitaly Gogokhiya; the share purchase agreement between D. Garkusha and V. Gogokhiya
has been signed, the transaction is in the process of registration (v. 72, case sheet 208);
         - by the loan agreement dated 11.01.2010 between «DECORUM CORP. Ltd.» (Creditor)
and «Skendleby» (Borrower), whereby the creditor grants to the borrower USD 2,250,000 by bank
transfer to the account in «Deutsche Bank» with the loan repayment not later than on 11.01.2013,
at the rate of 9.5% per annum (v. 73, case sheets 286-291);
         - by the loan agreement dated 06.10.2006, as amended on 27.12.2006, between
«Blendensol» company as the Borrower and «Deutsche Bank» as the Loan Facilitator, Original
Creditor, Facility Agent and Security Agent. Under this agreement, «Deutsche Bank AG»
(Frankfurt am Main), acting through its London branch, grants the Borrower – «Blendensol»
company, a loan of 100 million U.S. dollars, which the Borrower will use to achieve the overall
objectives of the company, including the construction of the hotel at: 2 Okhotny Ryad, Moscow.
         The Borrower is obliged to repay the loan in one payment at the Final Date for payment
(clause 7.1.1) – the date that will come 10 years after the First Use of the loan.
    The interest accrual periods on the Loan make 6 months each (clause 10.1.1) (v. 74, case sheets
 16-137);
         - by the agreement on pledge of shares and assets in exchange for a loan dated 22.12.2006
between «Tufts» company as the Pledger, and «Deutsche Bank» as the Security Agent, pursuant to
which the Pledger is the registered holder of 461,000 shares in «Doralin» company. The Pledger
agreed to enter into this pledge agreement as a security guaranteeing the due and timely
performance by the Borrower – «Blendensol» company – of its secured obligations under the Loan
Agreement dated 06.10.2006 (as amended on 27.12.2006). As the security the Pledger pledges and
transfers to the Security Agent all of the shares owned by it in «Doralin» company (v. 75, case
sheets 2-36, 37-71);
         - by the pledge agreement for shares of CJSC «Centurion Alliance» dated 26.12.2006
between «Doralin» as the Pledger and «Deutsche Bank» as the Pledge Holder,
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 70 of 177 Page ID
                                  #:494
                                         69

             '




           according to which, as the security for the performance by the Borrower («Blendensol»
 company) of the Secured obligations under the Loan Agreement dated 06.10.2006, the Pledger
 gives to the Pledge Holder as a pledge 100% shares of CJSC «Centurion Alliance» (v. 76, case
 sheets 67-91,92-116);
           - by the agreement of pledge of working capital (assets) dated 22.12.2006 between
 «Blendensol» company (Pledger) and «Deutsche Bank» (Security Agent), according to which the
 Pledger encumbers through the pledge of its assets the company, the value of goodwill of the
 company and the property of any nature, including its current uncalled capital, to guarantee the
 fulfillment of secured obligations under the Loan Agreement dated 06.10.2006 (v. 76, case sheets
 118-143, 144-169);
          - by the deed of subordination dated 22.12.2006 between CJSC «Centurion Alliance»,
«Doralin» and «Tufts» as subordinated creditors, «Deutsche Bank» as the Security Agent and
Facility Agent, and «Blendensol» company as the Borrower, which states that according to the
Loan Agreement dated 06.10.2006 «Deutsche Bank» agreed to grant «Blendensol» company
(Borrower) a loan in the amount of 100 million U.S. dollars, each subordinated creditor agrees to
sign          this          agreement           as           a        security        document.

         In this agreement the priority debt means all obligations of the Borrower for the payment
 of the capital amount of the debt, interests, fees, liens and other amounts in favour of «Deutsche
 Bank» under the Loan Agreement dated 06.10.2006; the subordinated debt means any indebtedness
 of the Borrower to any or all Subordinated Creditors.
          In accordance with this agreement the payment of the whole or any part of the subordinated
 debt shall be delayed and shall be subordinate to full payment of the priority debt. No payments in
 respect of the subordinated debt shall be made until full repayment of the priority debt.
         On behalf of «Blendensol», «Doralin» and «Tufts» companies the agreement is signed by
 D. Garkusha; on behalf of CJSC «Centurion Alliance» – by M. Klochin and V. Timchenko (v. 77,
 case sheets 2-24, 25-47);
        - by the assignment agreement of insurance dated 22.12.2006 between CJSC «Centurion
Alliance» as the Assignor and «Deutsche Bank» as the Security Agent, whereby it is stated that in
accordance with the Loan Agreement dated 06.10.2006 «Deutsche Bank» grants the loan to
«Blendensol» company (Borrower) in the amount of 100 mln U.S. dollars; the Assignor gave their
consent to enter into this agreement with the aim of ensuring due and timely execution by the
Borrower of its secured obligations; in accordance with this agreement, the Assignor irrevocably
and unconditionally undertakes obligations of the Security Agent, which at any moment, when
there has been and continues the Event of Default, after which the Borrower has been sent a notice
of acceleration with a copy to the Assignor, resulting in the Assignor's on-demand payment and
repayment of the Secured obligation at the due date for such payment; on behalf of CJSC
«Centurion Alliance» the document is signed by M. Klochin and V. Timchenko (v. 77, case sheets
138-170, 171-203);
        - by the letter from the General Director of «Daev Plaza» D. Fetisova to «Deutsche Bank»
for the name of G. Kolesnitsky, according to which the sole beneficiary of LLC «Daev Plaza» is
Vitaly Gogokhiya (v. 78, case sheet 31);
                      - by the certificate of transfer dated 19.01.2010 between «Deutsche Bank»
              (Current Lender) and «Skendleby» company (New Lender), whereby the Current
              Lender and the New Lender agree that the Current Lender shall give the New Lender
              by novation all of the obligations, rights and liabilities under the loan agreement dated
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 71 of 177 Page ID
                                  #:495
                                            70


     06.10.2006 (as amended on 27.12.2006) between «Blendensol» company and «Deutsche Bank»
    (v. 78, case sheets 41-50);
            - by the certificate of financial solvency dated 18.01.2010 addressed to «Deutsche Bank»,
    according to which МРН Law Management Ltd. and Ilyaev as Directors of «Skendleby» company
    declare that they have studied the provisions of the Cyprus Law on Insolvency in respect of the
    «Skendleby» company's ability to fulfill its obligations under the Subordinated loans, including
    without limitation: the acceptance of the amount of USD 55,500,000 of Subordinated loans for the
    sole purpose of acquiring loans under the Loan Agreement and the Agreement dated 18.01.2010
    between «Deutsche Bank» and «Skendleby» company; the completion of transactions executed
    under the Agreement, including the purchase of loans under the Loan Agreement; repayment of
    Subordinated loans (v. 78, case sheets 146-151);
            - by the incumbency certificate in accordance with which МРН Law Management Ltd. as
    the Secretary of «Skendleby» company confirms relevant information in respect of the company
    as at 15.01.2010 (v. 78 case sheets 153-156, 158-161);
       - by the declaration of trust dated 16.10.2006, under which the nominee «Dadlaw Secretarial
    Ltd.» warrants and guarantees that it owns the shares of «Doralin» company as the nominee, for
    and on behalf of the owner - «Tufts» company (v. 78, case sheets 163-164);
            - by the letter of «Deutsche Bank» to CJSC «Centurion Alliance» dated 01.04.2009 with
    the reference to the Pledge Agreement of the rights to the account dated 25.12.2006 and the request
    for the documents in accordance with the specified Agreement (v. 78, case sheets 179-180);
            - by the letter of «Deutsche Bank» to «Blendensol», «Tufts», «Doralin» and CJSC
    «Centurion Alliance» dated 08.04.2009 with the reference to the Loan Agreement dated
    06.10.2006 as amended on 27.12.2006, for the amount of USD 100 millio, with the request to
    provide information and documents, including the original of the account statement from the
    securities account of «Doralin» company in «Deutsche Bank» as the Depositary, confirming that
    the pledge of all shares of CJSC «Centurion Alliance» has been duly registered, and the shares are
    currently pledged in favour of «Deutsche Bank» (v. 78, case sheets 182-191);
            - by the letter of «Inscred Company Corp.» (the Buyer) to «Deutsche Bank» (the Seller)
   dated 13.04.2009 with the reference to the letter dated 19.03.2009 on granting the exclusive rights,
   where it is reported that the Seller («Deutsche Bank») has not provided to the Buyer the certain
   documents in respect of the pledge of «Doralin» shares, in addition, the documents on «Doralin»
   shares pledge have significant difference, as not all of the documents are available to the Seller;
   according to the available information, the Borrower will not be able to provide the above
   documents to the Seller within the primary period of validity of the exclusive rights extended until
   17.04.2009, this makes it possible for the Buyer to consider two options: the issue of termination
   of the Letter on granting the exclusive rights in accordance with clause 4.4, and the request to
   refund the Deposit in accordance with clause 2.4.1; the development of a new form of cooperation
   with the Seller (v. 78, case sheets 199-200);
            - by the letter of «Deutsche Bank» (the Seller) to «Inscred Company Corp.» (the Buyer)
   dated 19.03.2009, which states that the Buyer has expressed an interest in purchasing all rights of
   the Seller under the Loan Agreement dated 06.10.2006 in the amount of USD 100 million (as
   amended on 27.12.2006); in accordance with clause 2.1.2 the Buyer transfers to the Seller's
   account 5 million U.S. dollars as a Deposit for the payment of the Purchase Price; in accordance
   with section 3, upon receiving the Deposit the Seller agrees, during the exclusivity period, to ensure
   the Buyer's access to the copies of necessary transaction documents, not to enter into negotiations
   with any person in connection with the sale of all or part of its rights under the Loan Agreement;
   in accordance with section 4, the Buyer has
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 72 of 177 Page ID
                                  #:496
                                            71


                        the right at any time during the Initial exclusivity period to notify the Seller of
                 its intention to acquire the rights and obligations under the Loan at the Purchase Price
                 that shall not less than 75 million U.S. dollars. The exclusivity period shall mean the
                 period from the effective date to the earlier of: 1) the date after 21 days; 2) the date on
                 which the Seller will receive the purchase notification in accordance with section 4 (v.
                 78, case sheets 212-226, 227-243);
                        - by the corporate structure diagram of the Borrower, in accordance with which
                 as of 27.12.2006 D. Garkusha owns 100% of the shares in «Blendensol» company (v.
                 78, case sheets 248, 249);
         - by the corporate structure diagram of "Europark" as of 27.12.2006, according to which D.
   Garkusha, V. Smagin and «Kalken» company, have, respectively, 7%, 20% and 73% in
   «Tufts» company, which owns 100% of «Doralin» company, which owns 100% of CJSC
   «Centurion Alliance» (v. 78, case sheets 251, 252);
         - by the record of seizure dated 19.01.2012 in non-profit partnership «Russian Gas Society»,
   of materials in the case on a claim of CJSC Trade House «Unikomimpeks» to «Doralin» company
   (v. 79, case sheets 10-13), which were examined on 20.01.2012 (v. 79, case sheets 124-131);
                        - by the statement of claim of CJSC Trade House «Unikomimpeks» to
                 «Doralin» company dated 04.05.2009 on the recognition of the right of ownership and
                 compelling to transfer the shares, filed with the permanent arbitration tribunal at non-
                 profit partnership «Russian Gas Society» (v. 79, case sheets 19-21);
                        - by the share purchase agreement dated 26.12.2006, according to which CJSC
                 Trade House «Unikomimpeks» (the Seller), represented by General Director R.V.
                 Novikov, sells, and «Doralin» company (the Buyer), represented by the attorney-in-
                 fact D.V. Garkusha, accepts and pays for 460 shares of CJSC «Centurion Alliance»
                 the amount of RUB 6,323,320, the payment term is set within 10 banking days after
                 the relevant entry in the register of shareholders (v. 79, case sheets 29-30); - by the
                 supplementary agreement dated 02.03.2009 to the share purchase agreement dated
                 26.12.2006 between CJSC Trade House «Unikomimpeks» (the Seller), represented by
                 General Director R.V. Novikov, and «Doralin» company (the Buyer), represented by
                 the attorney-in-fact V.I. Smagin, in which the parties stated the failure of «Doralin» to
                 fulfill its obligations on payment for the shares, in this respect the Buyer has assumed
                 the obligation to pay for the shares within three business days upon signing the
                 agreement (v. 79, case sheet 31);
            - by the supplementary agreement dated 25.02.2009 to the share purchase agreement dated
   26.12.2006 between CJSC Trade House «Unikomimpeks» (the Seller), represented by General
   Director R.V. Novikov, and «Doralin» company (the Buyer), represented by the attorney-in-fact
   V.I. Smagin, in which the parties state that the Buyer has transferred to the Seller the funds in the
   amount of RUB 6,323,320 in payment for the transaction, but has not fulfilled the obligation to
   pay the remaining amount of RUB 6,323,320 (v. 79, case sheet 98);
           - by the judgement of the permanent arbitration tribunal at non-profit partnership «Russian
   Gas Society» dated 21.07.2009, in accordance with which the claim of CJSC Trade House
   «Unikomimpeks» to «Doralin» company has been sustained in full, the right of ownership of CJSC
   Trade House «Unikomimpeks» for 460 shares of CJSC «Centurion Alliance» has been declared,
   and «Doralin» company is obliged to return to CJSC Trade House «Unikomimpeks» 460 shares of
   CJSC «Centurion Alliance» by issuing the transfer order to make an entry in the share register (v.
   79, case sheets 114-120);
           - by the record of seizure dated 06.03.2012 in non-profit partnership «Russian Gas
   Society» of materials in the case on a claim of CJSC «Titul» to «Doralin» company (v. 80, case
   sheets 5-8), which were examined on 12.04.2012 (v. 80, case sheets 106-111);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 73 of 177 Page ID
                                  #:497
                                         72



        - by the statement of claim dated 04.05.2009 of CJSC «Titul» to «Doralin» company on
the recognition of the right of ownership and compelling to transfer the shares in connection with
the default of «Doralin» on its obligations (vol. 80, case sheets 14-16);
        - by the share purchase agreement dated 26.12.2006, according to which CJSC «Titul» (the
Seller), represented by General Director V. V. Balakina, and «Doralin» company (the Buyer),
represented by the attorney-in-fact D.V. Garkusha, have entered into this agreement stating that
the Seller sells and the Buyer accepts and pays for 759 shares of CJSC «Centurion Alliance»,
which is 33% of the total number of shares, the amount of RUB 10,515,000, the payment term is
set within 10 banking days after the relevant entry in the register of shareholders (v. 80, case sheets
23-24);
        - by the supplementary agreement dated 02.03.2009 to the share purchase agreement dated
26.12.2006 between CJSC «Titul» (the Seller), represented by General Director A.V. Tikhomirov,
and «Doralin» company (the Buyer), represented by the attorney-in-fact V.I. Smagin, in which the
parties stated the failure of «Doralin» to fulfill its obligations on payment for the shares, in this
respect the Buyer has assumed the obligation to pay for the shares within three business days upon
signing the agreement; in the event of default on the obligation the share purchase agreement dated
26.12.2006 shall be deemed terminated, upon which fact the Buyer shall prepare and transfer to
CJSC «Titul» the signed transfer order to make the relevant entry to the register of shareholders of
CJSC «Centurion Alliance» (v. 80, case sheet 25);
        - by the supplementary agreement dated 25.02.2009 to the share purchase agreement dated
26.12.2006 between CJSC «Titul» (the Seller), represented by General Director A.V. Tikhomirov,
and «Doralin» company (the Buyer), represented by the attorney-in-fact V.I. Smagin, according to
which the parties state that the Buyer has transferred to the Seller the funds in the amount of RUB
10,515,000 in payment for the transaction, but has not fulfilled the obligation to pay the remaining
amount of RUB 10,515,000 (v. 80, case sheet 81);
         - by the judgement of the permanent arbitration tribunal at non-profit partnership
«Russian Gas Society» dated 21.07.2009, in accordance with which the claim of CJSC «Titul» to
«Doralin» company has been sustained in full, the right of ownership of CJSC «Titul» for 759
shares of CJSC «Centurion Alliance» has been declared, and «Doralin» company is obliged to
return to CJSC «Titul» 759 shares of CJSC «Centurion Alliance» (v. 80, case sheets 97-103);
         - by the statement of claim of LLC «Milea» to «Doralin» company dated 04.05.2009 on
the recognition of the right of ownership and compelling to transfer the shares, filed with the
permanent arbitration tribunal at non-profit partnership «Russian Gas Society» (v. 80, case sheets
128-130);
         - by the share purchase agreement dated 26.12.2006, according to which LLC «Milea»
sells and «Doralin» company accepts and pays for 460 shares of CJSC «Centurion Alliance»,
which is 20% of the total number of shares, the amount of RUB 6,323,320 (v. 80, case sheet 137);
        - by the supplementary agreement dated 25.02.2009 to the share purchase agreement dated
26.12.2006 between LLC «Milea» (the Seller), represented by General Director I.A. Troshin, and
«Doralin» company (the Buyer), represented by the attorney-in-fact V.I. Smagin, according to
which the parties state that the Buyer has transferred to the Seller the funds in the amount of RUB
6,323,320 in payment for the transaction, but has not fulfilled the obligation to pay the remaining
amount of RUB 6,323,320 (v. 80, case sheet 195);
        - by the supplementary agreement dated 02.03.2009 to the share purchase agreement dated
26.12.2006 between LLC «Milea» (the Seller), represented by General Director I.A. Troshin, and
«Doralin» company (the Buyer), represented by the attorney-in-fact V.I. Smagin,
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 74 of 177 Page ID
                                  #:498
                                         73

                                                                                       •■.'




 in which the parties stated the failure of «Doralin» to fulfill its obligations on payment for the
 shares (v. 80, case sheet 138);
        - by the judgement of the permanent arbitration tribunal at non-profit partnership
«Russian Gas Society» dated 21.07.2009, in accordance with which the claim of LLC «Milea» to
«Doralin» company has been sustained in full, the right of ownership of LLC «Milea» for 460
shares of CJSC «Centurion Alliance» has been declared, and «Doralin» company is obliged to
return to LLC «Milea» 460 shares of CJSC «Centurion Alliance» (v. 80, case sheets 211-217);
        - by the record of seizure dated 06.03.2012 in non-profit partnership «Russian Gas
Society», of materials in the case on a claim of LLC «Milea» to «Doralin» company (v. 80, case
sheets 119-122), which were examined on 17.04.2012 (v. 80, case sheets 220-226);
        - by the Moscow Arbitration Court determination dated 06.05.2009, which satisfied the
motion of «Longlake Holdings Limited» concerning implementation of provisional measures
under the claim against CJSC «Centurion Alliance» in the form of a prohibition on official
registration of alienation of shopping center «Europark» (v. 81, case sheets 11-12);
        - by the Moscow Arbitration Court determination dated 10.03.2010 on reversal of interim
measures based on the application of «Longlake Holdings Limited» with the reference to the
refusal to accept the improper performance proposed by the Guarantor of obligations under
Contract No. 1 dated 31.12.2007 and Surety Agreement No. 2/07 dated 31.12.2007, which shall
terminate           the        surety         (v.        81,        case         sheet          32);
-          by the record of seizure dated 30.03.2011, during which materials in the case on a claim
of «Longlake Holdings Ltd.» to CJSC «Centurion Alliance» have been seized (v. 82, case sheets
3-6), which have been reviewed on 06.04.2011 (v. 83, case sheets 247-263);
-          by the statement of claim dated 30.04.2009 of «Longlake Holdings Ltd.» to CJSC
«Centurion Alliance» filed with the permanent arbitration tribunal at non-profit partnership
«Russian Gas Society», where the Plaintiff asks to be transferred the ownership rights for the
following property - 1) shopping center «Europark» located at: 62 Rublyovskoye Highway,
Moscow; leasehold for the land with the area of 31,900 sq m located at: Yekaterinovka,
Rublyovskoye Highway, Moscow, referring to signing by the parties of agreement No. 1/1 dated
03.09.2008 to Surety Agreement No. 2/07 dated 31.12.2007, under which CJSC «Centurion
Alliance» (the Guarantor) undertook the obligation to be liable to «Longlake Holdings Ltd.» (the
Creditor) for improper performance by CJSC «Decorum» (the Debtor) of its obligations under
agreement        No.1      dated      31.12.2007      (v.     82,     case      sheets      12-15);
-          by the statement and determination on the interim measures dated 30.04.2009(v. 82,
case sheets 18-20, 21-22);
        - contract No. 1 dated 31.12.2007 between CJSC «Decorum», represented by the first
Deputy to General Director E. V. Pavlyuchenko and the company «Hackham», represented by the
attorney-in-fact V.G. Gogokhiya, acting under a power of attorney dated 31.10.2005, in which the
parties confirm the debt of CJSC «Decorum» in the amount of USD 13,849,918.09 U.S. resulting
from loan agreements concluded for the period from 03.09.2003 to 03.08.2007, and agree on the
novation of obligations - the obligation of CJSC «Decorum» to pay the funds to «Hackham» in
rubles in the corresponding amount (v. 82, case sheets 23-26);
        - by the assignment agreement No. 1 dated 01.09.2008 between «Hackham» (Assignor),
represented by V.G. Gogokhiya, and «DECORUM CORP. LIMITED» (Assignee), represented by
F.A. Pomorski, under which the Assignor transfers to the Assignee all of its rights and obligations
under loan agreement No. 1 dated 31.12.2007, and the Assignee pays to the Assignor USD
14,217,756 not later than on 31.12.2020 (v. 82,. case sheets 31-36);
        - by the assignment agreement No. 1/1 dated 03.09.2008 between «DECORUM CORP.
LIMITED» (Assignor), represented by F.A. Pomorski, and «Longlake Holdings Limited»
(Assignee), represented by
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 75 of 177 Page ID
                                  #:499
                                               74



      E. Nimmo-Smith, under which the Assignor transfers to the Assignee all of its rights and
     obligations under loan agreement No. 1 dated 31.12.2007, and the Assignee pays to the Assignor
     USD 141,455,303.55 not later than on 31.12.2012 (v. 82,. case sheets 37-42);
         - Surety Agreement No. 2/07 dated 31.12.2007 between CJSC «Centurion Alliance» (the
     Guarantor), represented by General Director M. A. Klochin, and company «Hackham» (the
     Creditor), represented by the attorney-in-fact V.G. Gogokhiya, stating that the Creditor and CJSC
     «Decorum» (the Debtor) signed loan agreements that were terminated as a result of the contract
     of novation dated 31.12.2007. CJSC «Centurion Alliance» was the Guarantor under loan
     agreements. In this regard, the parties have entered into this Surety Agreement, under which the
     Guarantor undertakes to be liable to the Creditor for proper performance by CJSC «Decorum» of
     all of its obligations. The Guarantor and Debtor are jointly and severally liable.
              Pursuant to clause 4.1 of the agreement, in case of default by the Guarantor on its
     obligations under the agreement, the Creditor shall be entitled to replace the requirement to pay
     him the funds in the amount of outstanding obligation for the requirement to transfer him the
     property of the Guarantor into ownership: 1) shopping center «Europark» located at: 62
     Rublyovskoye Highway, Moscow; 2) leasehold for the land with the area of 31,900 sq m located
     at: Yekaterinovka, Rublyovskoye Highway, Moscow (v. 82, case sheets 43-45);
              - by the supplementary agreement No. 1 dated 03.08.2008 to the Surety Agreement No.
     2/07 dated 31.12.2007 between CJSC «Centurion Alliance» (the Guarantor), represented by
     General Director M. A. Klochin, and «DECORUM CORP. LIMITED» (Creditor), represented by
     Philip-Arthur Pomorski, under the new wording of paragraph 1.2 of Agreement No. 1 dated
     31.12.2007 (v. 82, case sheet 46);
              - agreement No. 1, dated 01.09.2008 between CJSC «Centurion Alliance» (the Guarantor),
     represented by M. A. Klochin, and «DECORUM CORP. LIMITED» company (Creditor),
     represented by Philip-Arthur Pomorski, the company «Hackham Invest&Trade Inc.», represented
     by V.G. Gogokhiya, to Surety Agreement No. 2/07 dated 31.12.2007, according to which the
     parties agreed to change the person on the Creditor's side in the obligation arising from Surety
     Agreement No. 2/07 dated 31.12.2007 (v. 82, case sheet 47);
              - agreement No. 1, dated 01.09.2008 between CJSC «Centurion Alliance» (the Guarantor),
     represented by M. A. Klochin, and ««Longlake Holdings Ltd.» company (the Creditor),
     represented by E. Nimmo-Smith, and «DECORUM CORP. LIMITED» company, represented by
     Philip-Arthur Pomorski, to Surety Agreement No. 2/07 dated 31.12.2007, according to which the
     parties agreed to change the person on the Creditor's side in the obligation arising from Surety
     Agreement No. 2/07 dated 31.12.2007 (v. 82, case sheet 48);
              - by the petition to change the subject of the claim of the company «Longlake Holdings
     Ltd.» to CJSC «Centurion Alliance», in which the Plaintiff requests to recover from the Defendant
     RUB 4,668,808,365 (v. 82, case sheets 114-115);
              - by the petition for involvement of another defendant, filed by «Longlake Holdings Ltd.»
     with the permanent arbitration tribunal at non-profit partnership «Russian Gas Society» under the
     claim to CJSC «Centurion Alliance», in which the Plaintiff requests to involve CJSC «Decorum» as
     the joint defender (v. 82, case sheets 120-121);
              - by the reconciliation report on the debt amount dated 25.06.2009 under Contract No. 1
     dated 31.12.2007, between «Longlake Holdings Ltd.» (the Creditor), and CJSC «Decorum»
     (v. 82, case sheets 166-187);
                           - the certificate of incorporation dated 21.05.2008 for «Longlake Holdings
                   Ltd.» (v. 83, case sheets 164-166);
                           - by the certificate issued by the Ministry of Commerce, Industry and
                   Tourism of Cyprus dated 21.05.2008, whereby the shareholders of «Longlake
                   Holdings Ltd.» company are the company «Dadlaw Nomenees Ltd.» (1,000 shares)
                   and «Dadlaw Secretarial Ltd.» (1,000 shares) (v. 83, case sheets 167-170);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 76 of 177 Page ID
                                  #:500
                                            75



            - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
    dated 21.05.2008, whereby the Directors of «Longlake Holdings Ltd.» company are H.D.
    Demetriades and D.A. Demetriades, and the secretary – «Dadlaw Secretarial Ltd.» (v. 83, case
    sheets 175-178);
            - by the judgement of the permanent arbitration tribunal at non-profit partnership «Russian
    Gas Society» dated 05.08.2009, in accordance with which the claim of «Longlake Holdings
    Limited» has been sustained in full on joint recovery from CJSC «Centurion Alliance» and CJSC
    «Decorum» of the debt in the amount of RUB 4,689,670,622.74, resulting from loan agreement
    No. 1 dated 31.12.2007 between «Hackham» and CJSC «Decorum», as well as interim measures
    in the form of prohibition on alienation of shopping center «Europark» have been cancelled (v. 83,
    case sheets 233-241);
            - by the record of seizure dated 11.04.2011 in non-profit partnership «Russian Gas Society»
    of materials in the case on the claim of LLC «Daev Plaza» to CJSC «Centurion Alliance» (v. 84,
    case sheets 3-5), which were examined on 13.04.2011 (v. 84, case sheets 96-99);
            - by the statement of claim dated 29.04.2009 of LLC «Daev Plaza» to CJSC «Centurion
   Alliance» filed with the permanent arbitration tribunal at non-profit partnership «Russian Gas
   Society» on the recovery of debts in the amount of RUB 187,926,359 (v. 84, case sheets 11-12);
            - by the contract of novation No. 12/08 dated 25.12.2008 between CJSC «Centurion
   Alliance» (the Debtor), represented by M. A. Klochin, and LLC «Daev Plaza», represented by
   D.A. Fetisov, under which, instead of loan and bill liabilities the Debtor shall pay to the Creditor
   the amount of RUB 187,926,359 (v.84, case sheets 13-14);
            - by the judgement of the permanent arbitration tribunal at non-profit partnership «Russian
   Gas Society» dated 13.05.2009 on the claim of LLC «Daev Plaza» against CJSC «Centurion
   Alliance» on collecting RUB 187,926,359 (v. 84, case sheets 87-88, 89-92);
            - by the inspection protocol dated 04.03.2011 in the premises of the Moscow Arbitration
   Court of arbitration case No. 40-58704/09-38-238 «Б» under the claim of LLC «Daev Plaza»
   on insolvency of CJSC «Centurion Alliance» (v. 84, case sheets 106-113);
            - by the statement of LLC «Daev Plaza» to the the Moscow Arbitration Court dated
   25.05.2009 on implementation of the observation procedure and declaration of CJSC «Centurion
   Alliance» as insolvent (v. 84, case sheets 117-119);
            - by the statement of LLC «Daev Plaza» to the Moscow Arbitration Court under case No.
   40-58704/09-38-238 «Б» on the Plaintiff's repudiation of the statement on declaration of CJSC
   «Centurion Alliance» as insolvent (bankrupt) and termination of proceedings in case (v. 84, case
   sheet 279);
            - by the Moscow Arbitration Court determination dated 21.01.2010 under case No. 40-
   58704/09-38-238 «Б» on termination of proceedings in case on declaration of CJSC «Centurion
   Alliance» as bankrupt (v.84, case sheet 282);
            - by the special resolution of shareholders of «Doralin» – companies «Tufts» and
   «Mastero» dated 16.01.2010 on unanimous decision to delete article 74(a) 74(b) 74(c) of the
   Articles of Association and change it with a new article 74 which reads as follows: «74. The Board
   of Directors shall consist of two Directors. Each shareholder owning 50% of the share capital shall
   be entitled to nominate, to appoint and remove one Director. Notwithstanding anything to the
   contrary set forth in these Articles of Association, all resolutions of the Board of Directors shall be
   passed unanimously by two Directors, and any contract entered into by the company, shall be valid
   only if it is signed by all the Directors» (v. 87, case sheets 2, 3);
                          -                                                                 by         the
                  special resolutions of shareholders of the company «Doralin» dated 20.04.2010 -
                  companies «Famulatos» and «Mastero», according to which «Doralin» is voluntarily
                  dissolved (v. 87, case sheets 4-5);
                               - by the confirmation dated 22.03.2010, whereby the company «Executive
                  Management Limited», being the sole Director of the company «Mastero» resolves
                  that «Mastero» as the shareholder of «Doralin» agrees with
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 77 of 177 Page ID
                                  #:501
                                               76



      the sale to «Tufts» of its 230,500 ordinary shares comprising the equity stake in «Doralin», to the
      company «Famulatos» and waives the relevant pre-emption rights to permit such transaction (v.
      87, case sheets 6-7);
                  - by the written answers of Andreas Haviaras in furtherance of the request of the
     competent authorities of Cyprus for legal assistance in a criminal case, stating that he is one of the
     Directors of the company «МРН Law Services Ltd.» (a joint stock limited liability company),
     which owns a 50 % stake in «Skendleby» founded by «МРН Law Services Ltd.» and «Jella
     Holdings & Finance Inc.» on December 23, 2009.
         In relation to «Doralin», A. Haviaras reported that it was founded by the company Dadlaw
     Nominees Ltd. (a joint stock limited liability company) and Dadlaw Secretarial Ltd. (a joint stock
     limited liability company) on September 18, 2006, in 2010 the company «Mastero» and
     «Famulatos» became the owners of 100% of the share capital of «Doralin».
              In relation to «Blendensol», A. Haviaras reported that it was founded by the company
     Dadlaw Nominees Ltd. (a joint stock limited liability company) and Dadlaw Secretarial Ltd. (a joint
     stock limited liability company) on August 02, 2006 (v. 87, case sheets 12-15, 58-61, 208-211);
         - by the written answers of Ntiana Atsamidow in furtherance of the request of the competent
     authorities of Cyprus for legal assistance in a criminal case, according to which she is the Director
     and the Secretary of «Famulatos» founded on October 19, 2009 (v. 87, case sheets 16-19);
              - by the corporate register of «Famulatos» dated 20.03.2012, according to which in the
     period from 19.10.2009 to 15.04.2010 Zida Stavrulla was the Director of the company, from
     15.04.2010 till now - Ntiana Atsamidow, who has been the owner of two thousand ordinary shares
     of the company worth one Euro each since the specified date (v. 87, case sheets 20-31);
              - by the corporate register of «Doralin» dated 19.03.2012, according to which the
     companies «Dadlaw Nominees Limited» and «Dadlaw Secretarial Limited» in the period from
     18.09.2006 to 18.10.2006 were the shareholders each owning 500 shares; on 18.10.2006 additional
     shares were issued, and the above companies became the owners of 230,500 shares each till
     21.12.2006. On 21.12.2006 all shares (461,000) were transferred to «Tufts».
     From 22.12.2006 all shares (461,000) were pledged to «Deutsche Bank»; on 16.01.2010 – 230,500
     shares of «Doralin» belonging to «Tufts» were transferred to «Mastero»; on 13.04.2010 – 230,500
     shares of «Doralin» belonging to «Tufts» were transferred to «Famulatos» (v. 87, case sheets 62-
     75, 76-89);
                   - by the corporate register of «Blendensol» dated 19.03.2012, under which the
     companies «Dadlaw Nominees Limited» and «Dadlaw Secretarial Limited» were the shareholders
     in the period from 02.08.2006 to 20.08.2008, from 20.08.2008 to 07.11.2008 the sole shareholder
     was the company «Konk Select Partners Inc.»; on 07.11.2008 100% of the shares were sold to the
     company«Solid Rock Trading Ltd.». On 16.01.2010, 50% of the shares belonging to «Solid Rock
     Trading Ltd.» were sold to «Brich Trading SA»; on 09.09.2010, 50% of the shares belonging to
     «Brich Trading SA» were sold back to the company «Solid Rock Trading Ltd.»; on 09.09.2010, 1
     share owned by «Solid Rock Trading Ltd.» was sold to MRN Management Limited (v. 87, case
     sheets 90-115);
                                 - by the written answers of Michael Phillipow in furtherance of the request
                    of the competent authorities of Cyprus for legal assistance in a criminal case,
                    according to which he is one of the Directors of the company «МРН Law Services
                    Ltd.» (a joint stock limited liability company). The company «Prechard» was founded
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 78 of 177 Page ID
                                  #:502
                                             77




    by «Executive Management Ltd.» (a joint stock limited liability company) on July 28, 2010 (v. 87,
    case sheets 204-207);
            - by the corporate register of «Skendleby» dated 19.03.2012, according to which from
    23.12.2009 to 29.12.2009 the sole shareholder was the company «МРН Law Management
    Limited»; on 29.12.2009, 1,000 shares (50%) were transferred to Jella Holding & Finance Inc.
    (BVI)                (v.               87,             case            sheets              212-221);
              -by the constituent document of «Skendleby», according to which the registered office of
    the company will be located in Cyprus; the Company has limited liability; the company's share
    capital makes EUR 2,000 divided into 2,000 shares with a nominal value one Euro each (v. 88,
    case sheets 7-15, 21-29);
           - by the Articles of Association of «Skendleby», and the certificate of association dated
   07.11.2008 (v. 88, case sheets 16-20, 30-34; 41-42, 173-174);
           - by the certificate of incorporation, whereby the company «Doralin» was founded on
   18.09.2006 in accordance with the laws of Cyprus (v. 88, case sheets 51-52; v. 71, case sheets 233-
   237);
           - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
   dated 28.09.2011, under which the shareholders of «Doralin» are the companies «Mastero» and
   «Famulatos» owning each 230,500 ordinary shares with the nominal value of EUR 1.71 each (v.
   88, case sheets 55-56);
           - by the certificate of association, under which the company «Ionics Secretaries Limited»
   was founded on 04.11.2002 (v. 88, case sheets 67-68);                                    \.
           - - by the certificate of organization of «Famulatos» dated 19.12.2009 in accordance with
   the legislation of Cyprus, in the form of a limited liability company (v. 88, case sheets 101-102);
           - by the certificate of association of «Kalken» on 10.11.2005 (v. 88, case sheets 77-78,
   131-132);
           - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
   dated 28.09.2011, under which the shareholders of the company «Kalken» are Mikhail Ananiev
   (40 shares), Maxim Klochin (40 shares), Lenik Karapetyan (920 shares), the value of each share is
   EUR 1.71 (v. 88, case sheets 83-84);
             - by the certificate of registration of «Skendleby» dated 23.12.2009 (v. 88, case sheets 85-
   86);                                                                                     -
           - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
   dated 11.10.2011, whereby the Directors of «Skendleby» company are Andrey Ilyaev and МРН
   Law Management Ltd. (v. 88, case sheets 89-90);
           - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
   dated 11.10.2011, whereby the shareholders of «Skendleby» company are the companies «МРН
   Law Services Limited» and «Jella Holding & Finance Inc.», each owning 1,000 ordinary shares
   with the nominal value of 1 euro each (v. 88, case sheets 91-92);
           - by the certificate of association, under which the company «Blendensol» was founded
   on 02.08.2006 (v. 88, case sheets 93-94);
           - by the certificate of association of the company «Famulatos» on 19.12.2009 (v. 88, case
   sheets 101-102);
           - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
   dated 11.10.2011, whereby the shareholder of «Famulatos» company is Ntiana Atsamidow,
   owning 2,000 ordinary shares with the nominal value of 1 euro each (v. 88, case sheets 107-108);
           - by the register of members and the share ledger of «Kalken» stating that the sole
   shareholder of the company for the period from 09.11.2005 to 05.03.2008 was the company
   «Ionics Nominees Limited», which owned 1,000 shares with the nominal value of 1 Euro each;
   from 05.03.2008 to 18.01.2010 the shareholders of the company were M. B. Ananiev – 40 shares,
   M. A. Klochin – 40 shares, «Ionics Nominees Limited» – 920 shares; on 18.01.2010 Lenik
   Karapetyan purchased 920 shares from the company «Ionics Nominees Limited» (v. 88, case
   sheets 115-128);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 79 of 177 Page ID
                                  #:503
                                               78



                - by the memorandum of association and the Articles of Association of «Kalken» (v. 88,
       case sheets 133-140, 150-155, 141-149, 156-162);
                - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
       dated 15.06.2009 on the secretary and the director of «Mastero» (v. 88, case sheets 75-176);
               - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
       dated 09.01.2009, whereby the shareholder of «Mastero» company is «Global Conformity AG»,
       owning 2,000 ordinary shares with the nominal value of 1 euro each (v. 88, case sheets 177-178);
               - by the certificate No. 1 dated 07.11.2008, according to which the company Global
      Conformity AG is the owner of 2,000 ordinary shares of the company «Mastero» with the nominal
      value of 1 euro each (v. 88, case sheets 181-182);
               - by the corporate register of «Mastero», according to which the director and the secretary
      of the company within the period from 07.11.2008 to 23.02.2009 was «G.A.H. Nominee Services
      Ltd.», from 23.02.2009 till now - Executive Management Ltd.; the shareholder of the company
      since 07.11.2008 has been the company «Global Conformity AG» (v. 88, case sheets 183-188,
      189-194);
               - by the share purchase agreement dated 18.01.2010, whereby the company «Tufts» sold
      to the company «Mastero» (Cyprus) 230,500 shares of the company «Doralin» at EUR 5,000, that
      is 50% of issued and distributed shares of the company (v. 88, case sheets 207-221; 225-236);
               - the report of transfer of shares dated 16.01.2010, whereby the company «Tufts» has
      transferred to the company «Mastero» 230,500 shares in the company «Doralin» (v. 88, case sheets
      237-238);
              - by the search record dated 16.06.2009 in the office of the company «Lovels CIS» for the
      documents in respect of companies CJSC «Decorum», «Deutsche Bank», «Blendensol» , «Dadlaw
      Nominees Limited» and «Dadlaw Secretarial Limited» and others (v. 91, case sheets 5-22), which
      were reviewed on 01.08.2009 (v. 91, case sheets 287-304);
              - by the letter of «Deutsche Bank» to the company «Tufts» dated 01.04.2009 with reference
      to the Report of pledge of shares dated 26.12.2006, provided by «Tufts» in favour of «Deutsche
      Bank» in respect of the shares of the company «Doralin», with a request to provide the documents
      under the Report dated 26.12.2006 (v. 93, case sheets 72-75);
              - by the resolution of the sole shareholder of the company «Blendensol» dated 23.04.2009,
      according to which, given the resignations of D.A. Demetriades and H.D. Demetriades, on
      23.04.2009 as the Directors of the company, and «Dadlaw Secretarial Ltd.» as the company
      Secretary, the company «Newgeneration Services Limited» (BVI) is appointed as a new sole
      Director of the company, and the company «МРН Law Secretarial Limited» (Cyprus) - as a new
      Secretary of the company (v. 93, case sheets 118-119);
              - by the letter from the Director of the company «Doralin» – the company «Newgeneration
      Services Ltd.» to «Deutsche Bank» (the Pledge Holder) dated 24.04.2009, which states the
      obligation to the Pledge Holder, during the whole period when the secured obligations are valid
      (under the Pledge of shares dated 22.12.2006, as amended on 24.04.2009), not to take any action
      not conforming to the terms of the Agreement or Pledge of shares; take all measure to ensure the
      receipt by the Pledge Holder all of relevant notifications of any intended General meeting of
      shareholders of the company «Doralin» (v. 93, case sheets 130-131);
                   - by the statement dated 24.04.2009 that in accordance with the legislation of Cyprus,
      Memorandum of the Act on First amendment to the Pledge of shares dated 24.04.2009, which
      amends the Pledge Agreement on shares dated 22.12.2006 in favour of «Deutsche Bank» in respect
      of 461,000 shares of the company «Doralin» owned by «Tufts», was duly entered in the Register
      of shareholders of the company «Doralin» (v. 93, case sheets 132-133);
                   - by the statement dated 27.12.2006 on entering to the Register of shareholders of the
      company of a notice of pledge in favour of «Deutsche Bank» in respect of 461,000 shares of the
      company «Doralin» owned by «Tufts (v. 93, case sheets 144-145);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 80 of 177 Page ID
                                  #:504
                                             79



             - by the unanimous written resolution of the Board of Directors of the company
    «Blendensol» dated 27.12.2006 on the conclusion of the Loan agreement with «Deutsche Bank
    AG» (v. 93, case sheets 170-173);
             - by the unanimous written resolution of the Board of Directors of the company «Doralin»
    dated 22.12.2006, under which the company will enter into the agreement on pledge of shares with
    «Deutsche Bank» - transfer into pledge of 2,300 shares of CJSC «Centurion Alliance», to secure
    the loan of «Blendensol» in the amount of USD 100 million; the company will enter into the Deed
    of subordination with subordinated creditors and «Deutsche Bank»; the company will enter into
    the Surety Agreement, under which the company guarantees the proper and timely performance
    by the company «Blendensol» of its obligations under the Loan agreement with «Deutsche Bank»;
    the company will issue powers of attorney in the names of Dmitry Garkusha and Eugene Sudets
    (v. 93, case sheets 178-183);
            - by the Memorandum of Association and the Articles of Association of «Tufts» dated
    18.09.2006 as amended on 23.11.2009 (v. 94, case sheets 35-82);
            - by the draft Deed of settlement and termination dated 2010 (no exact date) between the
    companies «Skendleby», «Doralin», «Blendensol».
            In its preamble the Deed states that on 06.10.2006 «Blendensol» entered into a Loan
   agreement with «Deutsche Bank», which was amended and restated on 27.12.2006.
            As the security for the obligations of the company «Blendensol», «Doralin» signed security
   documents.
            In accordance with the Redemption Agreement dated 18.01.2010 and the Agreement on
   termination of powers and appointment dated 18.01.2010, the benefit rights under the Loan
   agreement and the Security documents, respectively, were transferred in favour of the company
   «Skendleby».
            In accordance with the terms of this Agreement, its Parties agree to terminate all of their
   respective rights and obligations towards each other under Security documents and to refuse all
   present and future claims against each other under these documents.
            Section 1 gives definitions of the terms used in the Agreement. «Company» refers to CJSC
   «Centurion Alliance»; «shares» - 2,300 shares of the Company; «Pledge Agreement of «Doralin»»
   - the pledge agreement signed between «Doralin» and «Deutsche Bank» on 22.12.2006; «Security
   documents» mean collectively the Deed of Guarantee and Indemnity of «Doralin» and the Pledge
   Agreement of «Doralin».
            Section 2 states that «Doralin» guarantees «Skendleby» company that: «Doralin» is the sole
   legal beneficial owner of «Shares»; «Shares» constitute all of the issued share capital of the
   Company; there are no encumbrances affecting the Shares, except for the Pledge Agreement of
   «Doralin».
            As a reward for the release of «Doralin» from its obligations under the Security documents
   by «Skendleby», the company «Doralin» transfers its legal ownership and beneficial right to the
   Shares in full to «Skendleby».
            The company «Skendleby», as a legal pledge holder under the Pledge Agreement of
   «Doralin», gives its consent to the transfer of shares from «Doralin».
                          The completion of the transfer of Shares shall be effective on the date
                  occurring not later than on February 10, when the entry confirming that «Skendleby»
                  is the sole owner of the Shares without any encumbrances (except for the Pledge
                  Agreement of «Doralin») has been entered in the register of shareholders of the
                  Company or to the securities account (hereinafter – the «Transfer Date»).
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 81 of 177 Page ID
                                  #:505
                                             80


           Subject to ongoing compliance by the company «Doralin» of its obligations under clause
   2 in full, the Parties agree that from the date of transfer, all obligations of «Doralin» under the
   Pledge Agreement of «Doralin» shall be completely terminated.
           From the date of transfer: 1) the company «Skendleby» releases the company «Blendensol»
   from any obligations, liabilities, claims, guarantees provided by the Loan Agreement; 2) the
   company «Skendleby» releases the company «Doralin» from any obligations, liability, claims,
   guarantees, provided by the Security documents; 3) each Party waives any and all rights on filing
   a lawsuit against one or more Parties; 4) the Parties agree that the Loan Agreement and the Security
   documents have terminated and shall be void.
           Section 9 specifies that the relevant notices in respect of companies «Doralin»,
   «Blendensol», «Skendleby» shall be sent to the addresses of Artem Yeghiazaryan (20, Daev Lane,
   Moscow) and Vladimir Deryugin (13/5 Podkolokolny Lane, Moscow) (v. 94, case sheets 191-208,
   212-247);
           - by the record of seizure dated 24.11.2011 from the witness E.M. Nimmo-Smith of the
   documents related to the companies «МРН Law Services Ltd.», «MPH Law Management Ltd.»,
   «Famulatos», «Skendleby» and others (v. 95, case sheets 57-64), which were reviewed on
   28.11.2011 and 02.02.2012 (v. 95, case sheets 67-72, 204-211);
           - by the letter on behalf of E. M. Nimmo-Smith to the company «Famulatos», in which
   he entrusts the adoption of the relevant resolutions of the Board of Directors to the company
   «Doralin», dated 19.04.2010, including that the company has had no activities since March 2010
   and there is no intention to revive the company; the company owns no assets, and according to the
   Directors' knowledge has no obligations (v. 95, case sheets 120-121);
           - by the letter of E. M. Nimmo-Smith dated 15.04.2010 to the name of Stavroulla Kseda, in
   which he instructs to change the names of nominee shareholders, the Director and the Secretary of
   the company «Famulatos» for the name of a citizen of Greece Ntiana Atsamidow (v. 95, case
   sheets 122-123);
           - by the letter on behalf of Artem Yeghiazaryan to the company «New Generation Services
   Ltd.», in which he entrusts the adoption of the further resolutions of the Board of Directors to the
   company «Doralin», dated 19.04.2010, including that the company has had no activities since
   March 2010 and there is no intention to revive the company; the company owns no assets, and
   according to the Directors' knowledge has no obligations (v. 95, case sheets 124-125);
           - by the declaration of trust dated 17.12.2009, under which Stavroulla Kseda is the Trustee
   in respect of 2,000 shares of the company «Famulatos», the actual exclusive owner of which is
   E.M. Nimmo-Smith (v. 95, case sheets 126-129);
               - by the fiduciary contract and the terms of execution of orders entered on 22.12.2009,
   between E. M. Nimmo-Smith (Principal) and S. Kseda (Director) in respect to the company
   «Famulatos», with the exception of the Principal, only Galina Belykh is entrusted with the right
   to give instructions to the Director (v. 95, case sheets 130-135);
                         - by the letter of E. M. Nimmo-Smith (undated) in the name of Stavroulla
                 Kseda, in which he instructs to terminate to act as the person appointed by E. M.
                 Nimmo-Smith in respect of all shares in the capital of the company «Famulatos», and
                 instead to act as the appointed person in respect of Suren Yeghiazaryan (v. 95, case
                 sheets 136-137);
       - by the declaration of trust dated 22.12.2009, according to which the company «МРН Law
   Services Ltd.» is the Trustee in respect of 1,000 shares of the company «Skendleby», the actual
   exclusive owner of which is E.M. Nimmo-Smith (v. 95, case sheets 138-141);
                         - by the fiduciary contract and the terms of execution of orders entered on
                 22.12.2009 between E. M. Nimmo-Smith (the Principal) and the company «МРН Law
                 Services Ltd» (the Director) in relation to the company «Skendleby», with the
                 exception                      of                      the                   Principal
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 82 of 177 Page ID
                                  #:506
                                        81



      only Artem Yeghiazaryan has the right to give instructions to the Director (v. 95, case sheets 142-
      149);
              - by the irrevocable instructions of E. M. Nimmo-Smith (undated) to the company «МРН
     Law Services Ltd.», in which he instructs to terminate to act as the Trustee in respect of 50% of
     the shares, i.e. 1000 shares of «Skendleby» in the interests of E. M. Nimmo-Smith, and instead to
     act as the Trustee for these shares in the interests of Suren Yeghiazaryan (v. 95, case sheets 150-
     151);
              - by the inspection protocol of the documents dated 13.08.2012, during which the
     documents seized on 01.12.2010 during the search in CJSC «Centurion Alliance» were reviewed
     (v. 96, case sheets 15-23);
             - by the notification to «Deutsche Bank» from CJSC «Status» dated 01.03.2010 about the
     transaction under the client account (v. 96. case sheet 26);
             - by the record of seizure of documents dated 14.12.2010 in JSCB «Fora-Bank», during
    which the documents related to companies «Skendleby» and CJSC «Centurion Alliance» were
    seized (v. 97, case sheets 65-68), which were examined on 14.02.2010 (v. 97, case sheets 69-73);
             - by the order of the representatives of the company «Skendleby» K.R. Gazarova and M.
    V. Sukhov dated 19.02.2010 to the Depository Department of JSCB «Fora-Bank» on opening of
    the securities account (v. 97, case sheet 74);
             - by the order for the depository operation No. 1 dated 02.03.2010 on crediting 2,300 shares
    of CJSC «Centurion Alliance» to the securities account of the company «Skendleby» in JSCB
    «Fora-Bank» (v. 97, case sheet 76);
             - by the depository agreement dated 19.02.2010 between JSCB «Fora-Bank» (the
    Depositary) and the company «Skendleby» (the Depositor), in accordance with which the
    Depositary undertakes to provide the Depositor the services of safekeeping of securities
    certificates, accounting and certification of the rights to securities, transfer of the rights to securities
    owned by the Depositor on the right of ownership (v. 97, case sheets 79-86);
             - by report on the state of the securities account of the company «Skendleby» in JSCB
    «Fora-Bank» dated 02.03.2010, according to which 2,300 shares of CJSC «Centurion Alliance»
    are kept on the specified account (v. 97, case sheet 174);
             - by the record of seizure dated 25.04.2011 from the witness L.M. Volkova of the
    documents of CJSC «Centurion Alliance» (v. 98, case sheets 117-119), which were reviewed on
    11.05.2011 (v. 98, case sheets 131-133, 136-140);
             - by the record of seizure dated 17.11.2010 from the witness S.I. Smagina of the documents
    of CJSC «Centurion Alliance» (v. 98, case sheets 173-176), which were reviewed on 24.02.2011
    (v. 98, case sheets 230-232);
             - by the order dated 20.06.2005 No. 771-РП of the prefect of the Western
    Administrative Okrug of Moscow on approval of the acceptance commission certificate on
    acceptance of the facility: «Multifunctional shopping and entertainment complex «Europark» at:
    building 62, Rublyovskoye Highway, Moscow (v. 98, case sheet 180);
             - by the document of «Deutsche Bank» dated 18.01.2011 in respect of the loan in the
    amount of USD 100 million of the company «Blendensol», stating that in accordance with the
    policies of «Deutsche Bank», the London branch of «Deutsche Bank», and, in particular, the
    trading group working on the markets of countries in transition, shall be completely responsible
    for the management of all business and for making decisions regarding the sale of the credit asset
    of «Europark», as well as for the price of sale (v. 101, case sheets 12-14, 15-17);
             - by the document on the appointment of the first Directors of the company «Tufts» dated
    18.09.2006, whereby the first Directors shall be Luis A. Davis and Pamela D. Hall (v. 106, case
    sheets 120-121);
                           - by the transfer instrument dated 21.12.2006, according to which the company
                   «Dadlaw Secretarial Ltd.» (Cyprus) for the good and valuable consideration enters into
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 83 of 177 Page ID
                                  #:507
                                               82


              the transaction on sale, assignment and transfer to the company «Tufts» of 500 shares in
       the company «Doralin» (v. 107, case sheets 5, 6);
              - by the transfer instrument dated 21.12.2006, according to which the company «Dadlaw
      Secretarial Ltd.» (Cyprus) for the good and valuable consideration enters into the transaction on
      sale, assignment and transfer to the company «Tufts» of 500 shares in the company «Doralin» (v.
      107, case sheets 7-8);
              - by the transfer instrument dated 21.12.2006, according to which the company «Dadlaw
      Secretarial Ltd.» (Cyprus) for the good and valuable consideration enters into the transaction on
      sale, assignment and transfer to the company «Tufts» of 230,000 shares in the company «Doralin»
      (under numbers from 1001 to 230,000) (v. 107, case sheets 9-10);
              - by the transfer instrument dated 21.12.2006, according to which the company «Dadlaw
      Secretarial Ltd.» (Cyprus) for the good and valuable consideration enters into the transaction on
      sale, assignment and transfer to the company «Tufts» of 230,000 shares in the company «Doralin»
      (under numbers from 230,001 to 461,000) (v. 107, case sheets 11-12);
              - by the General Power of Attorney issued by «Blendensol» company dated 05.10.2006 in
      the name of Eugene Sudets for a period of 1 year (v. 107, case sheets 243-246);
              - by the acceptance and transfer certificate dated 19.01.2010, according to which
      «Deutsche Bank» (Current Creditor) and the company «Skendleby» (New Creditor) give their
      consent on the transfer by novation by the Current Creditor to the New Creditor of all obligations,
      rights and liabilities of the Current Creditor, in particular the total Loan in the amount of USD 100
      mln (v. 108, case sheets 31-35, 36-40);
              - by the statement of «Deutsche Bank» on the appointment of the Facility Agent and the
      Security Agent dated 19.01.2010 addressed to the company «Blendensol», stating that the
      company «Skendleby» is appointed as the Facility Agent and the Security Agent in respect of the
      Loan agreement for USD 100 million dated 06.10.2006 (as amended on 27.12.2006) (v. 108, case
      sheets 43-48);
              - by the financial statement of «Tufts» as of 31.12.2007, according to which in 2007 the
      company had a loss of USD 38,957 (v. 108, case sheets 90-138);
              - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
      dated 29.04.2010, whereby the shareholders of «Doralin» company are the companies «Mastero»
      (230,500 shares) and «Famulatos» (230,500 shares) (v. 108, case sheets 253, 254);
              - by the certificate issued by the Ministry of Commerce, Industry and Tourism of Cyprus
      dated 17.02.2010, whereby the shareholders of «Doralin» company are the companies «Tufts» -
      230,500 shares and «Mastero» 230,500 shares (v. 108, case sheet 256);
                            - by the certificate issued by the Ministry of Commerce, Industry and Tourism
                    of Cyprus dated 06.05.2010, whereby the shareholder of «Famulatos» company is
                    Stavroulla Kseda, owning 2,000 ordinary shares with the nominal value of 1 euro each
                    (v. 108, case sheets 259-260);
          - by the Memorandum of Association and Articles of Association of «Doralin» dated
      12.09.2006 (v. 109, case sheets 49-56, 81-88; 57-80; 89-112; v. 71, case sheets 210-231);
         - by the confirmation of the beneficial owner, under which the Director of the company
      «Skendleby» A. Ilyaev declares, that according to his information the company Jella
      Holding&Finance Inc. owns 1,000 shares of the company «Skendleby» in the interests of
      Varuzhan Artenyan (v. 10, case sheets 149-150);
          - by the report from the US National Bureau of Interpol that Ashot Yeghiazaryan has the status
      allowing him to reside in the U.S., but the Department of Homeland Security could not confirm or
      deny the fact of his physical presence in the USA (v. 107, case sheets 47-48);

                          - by the letter of the United States Department of Justice of 20.08.2012 to the
                  effect that the USA can not extradite anyone without the bilateral treaty on extradition,
                  this case is submitted to the United States Department of Homeland Security to
                  investigate the possibility of deportation.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 84 of 177 Page ID
                                  #:508
                                        83



     The United States Department of Justice closed the case on extradition of Ashot G. Yeghiazaryan
     in administrative proceedings (v. 117 case sheets 168-169);
              - by the National Central Bureau of Interpol in the Ministry of Internal Affairs (Russia) of
     19.11.2012 № 43061/193 to the effect that the Bureau received no information from the competent
     authorities of the Interpol member states that A.G. Yeghiazaryan had been brought to criminal
     liability in the territory of foreign countries (v. 113 case sheet 242);
              - by the National Central Bureau of Interpol in the Ministry of Internal Affairs (Russia) of
     13.07.2015 No. 34267/181 to the effect that the Bureau received no information from the
     competent authorities of the Interpol member states that Ashot G. Yeghiazaryan, Artem G.
     Yeghiazaryan and M.V. Klochin had been brought to criminal liability in the territory of foreign
     countries (v. 118 case sheet 122);
              - by the copy of the work record book of Artem G. Yeghiazaryan whereby on 21.08.2006
    he was employed as the first deputy director of the CJSC «Centurion Alliance »; on 06.02.2007 he
    was re-assigned to the position of the deputy general director for General Issues (тv. 31 case sheets
    109-113, v. 45 case sheets 243-247);
              - by the labor contract of 21.08.2006 concluded between CJSC «Centurion Alliance»
    (Employer) and Artem G. Yeghiazaryan (Employee) whereby A.G. Yeghiazaryan should enter
    upon the office of the first deputy general director of the CJSC «Centurion Alliance» from
    21.08.2006 (v. 31 case sheets 97-99);
             - by the addendum of 01.09.2008 to the labor contract of 21.08.2006 whereby Artem G.
    Yeghiazaryian’s salary is set equal to RUB 164,450.00 per month (v. 31 case sheets 103);
             - by the letter of the general director of the CJSC «Centurion Alliance » of 19:06.2012
    dismissing Artem G. Yeghiazaryian from the CJSC «Centurion Alliance » from 09.08.2010 (v. 46
    case sheet 270);
             - by the administrative order issued by the general director of the CJSC «Centurion
    Alliance» of 09.08.2010 dismissing Artem G. Yeghiazaryan, the CJSC «Centurion Alliance»
    deputy general director for general issues (v. 46 case sheet 271);
             - by the letter of the National Central Bureau of Interpol in the Ministry of Internal Affairs
    (Russia) of 18.07.2013 No. 30770/193 to the effect that the Bureau received no information from
    the competent authorities of the Interpol member states that Artem G. Yeghiazaryan had been
    brought to criminal liability in the territory of foreign countries (v. 117 case sheet 69);
             - by the letter of the Interpol Washington National Central Bureau to the effect that Artem
    G. Yeghiazaryan is in a position allowing him to reside in the USA but the Department of
    Homeland Security can neither confirm nor deny that he is physically present in the USA; for the
    lack of the bilateral treaty between the USA and Russia this person can not be returned to Russia
    by way of extradition (v. 114 case sheet 175);
             - by the letter of the National Central Bureau of Interpol in the Ministry of Internal Affairs
    (Russia) of 18.07.2013 № 30772/193 to the effect that the Bureau received no information from
    the competent authorities of the Interpol member states that V.G. Gogokhiya had been brought to
    criminal liability in the territory of foreign countries (v. 117 case sheet 72);
             - by the letter of the Ministry of Justice of Georgia of 10.03.2014 to the effect that V.G.
    Gogokhiya ranks as a citizen of Georgia; this makes it impossible to extradite V.G. Gogokhiya to
    the Russian Federation (v. 117 case sheet 165);
             - by the blue print copy of the work record book of M.A. Klochin whereby on 01.11.2005
    he was appointed as the general director of the CJSC «Centurion Alliance » (v. 31 case sheets 84-
    90);
             - by the labor contract of 01.11.2005 concluded between the CJSC «Centurion Alliance»
    (Company) and M.A. Klochin (General director); as described in section 3 of the contact the
    General director shall be obliged to act reasonably and in good faith in the interests of the
    Company, not to breach his duties; the General director shall manage day-to-day operations of the
    Company, manage works for fulfillment of the decisions of the general meetings of shareholders
    of the Company (v. 37 case sheets 28-31);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 85 of 177 Page ID
                                  #:509
                                             84



       - by the letter of the National Central Bureau of Interpol in the Ministry of Internal Affairs
    (Russia) of 18.07.2013 No. 30771/193 notifying that the Bureau received no information from the
    competent authorities of the Interpol member states that M.A. Klochin had been brought to
    criminal liability in the territory of foreign countries (v. 117 case sheet 69);
       - by the statement of the U.S. National Central Bureau of Interpol to the effect that the best of
    knowledge of the U.S. Department of National Security M.A. Klochin has been a U.S. citizen
    since 16.06.2006 and for now he is not deportable or extraditable; for the lack of the bilateral treaty
    on extradition between the USA and the Russian Federation this person can not be returned to
    Russia by way of extradition (v. 115 case sheet 227);
    - by the letter of the Directorate of Internal Affairs in the Central Administrative Okrug of the
    Main Directorate of the Ministry of Internal Affairs for Moscow of 23.04.2014, notifying that
    since 16.06.2006 M.A. Klochin, being on the international wanted list, has been a U.S. citizen; for
    the lack of the bilateral treaty on extradition between the USA and Russia it is impossible to detain
    and extradite M.A. Klochin to the Russian Federation (v. 117 case sheet 150).
             Above evidence is received as required by the criminal procedure law and contains no
    mutually exclusive facts concerning circumstances to be proven in the criminal proceedings.
    Therefore evidence submitted by the prosecution is admissible.
        The court trusts the testimony of the victim and witnesses for the prosecution as they are
    consistent, non-controversial, and compliant with each other and other evidence in the case. When
    testifying the court found neither facts of interest of the above persons in relation to the accused
    nor reasons for slander and also no conflict of testimony on the merits of the case diminishing the
    credibility of such testimony.
        The victim’s and the prosecution’s testimony are reasonably proven to be true by the written
    evidence investigated before the court in session, i.e. civil law contracts and agreements,
    investigation reports (search, seizure and inspection), material evidence, experts' opinions and
    other evidence listed above.
             Judicial expert evaluation No. 02/20-01-11 of 20.02.2011 (v. 51 case sheet 27-291) and
    handwriting examination No. 12/3115 of 24.06.2011 (v. 55 case sheet 103-106) were carried out
    as required by articles 195, 199 of the Code of Criminal Procedure of the Russian Federation. The
    experts’ opinions meet the requirements of article 204 of the Code of Criminal Procedure of the
    Russian Federation. Their opinions are properly reasoned. Therefore the court sees no grounds not
    to trust such opinions.
             According to the expert’s findings as of 26.02.2010 (by the close of the crime) the value of
    20 % of shares in the CJSC «Centurion Alliance» held by V.I. Smagin was RUB 720,605,444.
                          The circumstances of the alleged crime are not related to Ashot G.
                  Yeghiazaryan’s public and political activity. The procedure for stripping Ashot G.
                  Yeghiazaryan, the former deputy of the State Duma of the Federal Assembly of the
                  Russian Federation, of immunity complies with the requirements of part 2, art. 98 of
                  the Constitution of the Russian Federation, art. 20 of the Federal Law of 08.05.1994
                  No. 3-FZ ‘About the status of the member of the Council of the Federation and the
                  status of the deputy of the State Dum of the Federal Assembly of the Russian
                  Federation’, Chapter 52 of the Code of Criminal Procedure of the Russian Federation
                  that is evidenced by the representation of the Prosecutor General of the Russian
                  Federation of 28.10.2010 No. 34-08-10 and the Resolution issued on the basis of the
                  said representation by the State Duma of the Federal Assembly of the Russian
                  Federation of 03.11.2010 No. 4355-5 ГД approving the stripping Ashot G.
                  Yeghiazaryan, the deputy of the State Duma of the Federal Assembly of the Russian
                  Federation, of immunity.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 86 of 177 Page ID
                                  #:510
                                            85

           Thus, during preliminary investigation no violations of criminal procedure law rules
   evidencing stripping of limitation of the rights guaranteed to the parties to a criminal proceeding
   have been committed.
           Factual circumstances of the crime prove that the accused had criminal intent resulted in
    passing all shares in the CJSC «Centurion Alliance », including 20% of shares held by affected V.I.
    Smagin, without his knowledge or consent, into the ownership of «Skendleby», the shareholder of
    which was МРН Law Services Limited (Cyprus) acting in brothers Yeghiazarans’ interests. This
    allowed to the latter to dispose of the said shares at their own discretion.
           The civil law contracts (deeds) concluded with participation of the victim during the alleged
    crime does not disapprove the accused’ intent to commit the same as accused Ashot G.
    Yeghiazaryan and Artem G. Yeghiazaryan deliberately violated the terms and conditions of
    contracts and performed no actions stipulated therein. In these conditions, affected V.I. Smagin
    took his decisions and actions relying on false pretences and abuses of his trust by the accused as
    methods to commit fraud.
           Having evaluated the evidence collected in the case in the aggregate, the court finds that the
   guilt of the accused is proven by materials in the case and the actions done by Ashot G.
   Yeghiazaryan and Artem G. Yeghiazaryan are qualified correctly pursuant to part 4, art. 159 of the
   Criminal Code of the Russian Federation (as revised by the Federal Law of 07.03.2011 No. 26-FZ)
   as acquisition of the right to the property of another person by false pretences and abuse of trust by
   a group of persons in collusion causing significant damage to an individual in an especially large
   amount; actions of M.A. Klochin and V.G. Gogokhiya are properly qualified in accordance with
   part 5, art. 33, part 4, art. 159 of the Criminal Code of the Russian Federation (as revised by the
   Federal Law of 07.03.2011 No. 26-FZ) as aid and abet, i.e. assistance in acquisition of the right to
   the property of another person by false pretences and abuse of trust by a group of persons in
   collusion causing significant damage to an individual in an especially large amount through
   provision of information and means for the crime and removal of obstacles.
                         The crime is committed by accused Ashot G. Yeghiazaryan and Artem G.
                 Yeghiazaryan by a group of persons in collusion with assistance of M.A. Klochin and
                 V.G. Gogokhiya. This is evidenced by the nature of actions done by accomplices and
                 their accessories in committing the crime with the only purpose to acquire the right to
                 the property of another person.
           Herewith, Ashot G. Yeghiazaryan involved a number of persons into the crime, managed
   their actions and gave instructions. He was the ultimate beneficiary of legal entities used in the
   criminal scheme; Artem G. Yeghiazaryan occupied the position of the deputy general director of
   the CJSC «Centurion Alliance» and being the accomplice of the crime, he followed the instructions
   given by his brother Ashot G. Yeghiazaryan.
                         M.A. Klochin, occupying the post of the general director of the CJSC
                 «Centurion Alliance» and V.G. Gogokhiya, being the director of the companies
                 subordinate to Ashot G. Yeghiazaryan, including «Khekhem» and «Blidensol», when
                 signing contracts investigated during the court hearing and addenda thereto, fictitiously
                 increased accounts payable of the CJSC «Centurion Alliance» in order to create
                 grounds for bankruptcy. In its turn it should result in technical default credit before
                 «Blidensol». Fictitious pre-default credit before «Blidensol» created with participation
                 of M.A. Klochin and V.G. Gogokhiya and inability of pre-trial foreclosure of shares of
                 «Doralin» and CJSC «Centurion Alliance» made Deutsche Bank sell the right of credit
                 claim to «Skendleby» (Cyprus) controlled by Ashot G. Yeghiazaryan.
                         Thus, actions of M.A. Klochin and V.G. Gogokhiya were the required element
                 to achieve the criminal result and have direct cause-and-effect connection with V.I.
                 Smagin’s loss of the right to shares in CJSC «Centurion Alliance»
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 87 of 177 Page ID
                                  #:511
                                            86



   in determining the amount of which the financial position of each of the accused and their role in
   the crime are taken into consideration.
            In view of the data concerning the identify of the accused the court finds it possible not to
   impose auxiliary punishment for Ashot G. Yeghiazaryan, Artem G. Yeghiazaryan, in a form of
   supervised release.
            By virtue of part 2. art. 309 of the Code of Criminal Procedure of the Russian Federation
   due to necessity to resolve issues related to the civil lawsuit requiring postponement of the
   litigation, the court recognized the right of the affected (civil claimant) to get satisfaction in the
   civil lawsuit and shall submit the case concerning the amount of satisfaction for review in a civil
   legal proceeding.
            The property is seized in criminal proceeding No. 201/311620-10, whereof this criminal
   case is separated out. As the investigation of criminal case 201/311620-10 is not finished yet, the
   injunctive remedies are still required. Therefore their cancellation is premature. Besides the stated
   property is a security for pecuniary recoveries under this sentence.
            The court shall resolve the issue concerning the future of material evidence in the criminal
   case as stipulated by art. 81 of the Code of Criminal Procedure of the Russian Federation.
            Based on the above and governed by articles 307, 308, 309 of the Code of Criminal
            Procedure of the Russian Federation the Court

                                               HAS SENTENCED:
            to find Ashot Gevorkovich Yeghiazaryan guilty of the crime stipulated by part 4, art. 159 of
   the Criminal Code of the Russian Federation (as revised by the Federal Law of 07.03.2011 No. 26-
   FZ) and sentence to seven years imprisonment in the general penal colony and fine equal to RUB
   700,000;
            to find Artem Gevorkovich Yeghiazaryan guilty of the crime stipulated by part 4, art. 159
   of the Criminal Code of the Russian Federation (as revised by the Federal Law of 07.03.2011 No.
   26-FZ) and sentence to five years imprisonment in the general penal colony and fine equal to RUB
   600,000;
           to find Maksim Alekseevich Klochin guilty of the crime stipulated by part 5, art. 33, and
   part 4. art. 159 of the Criminal Code of the Russian Federation (as revised by the Federal Law of
   07.03.2011 No. 26-FZ) and sentence to four year imprisonment in the general penal colony and to
   the fine equal to RUB 400,000;
           to find Vitaliy Gramitonovich Gogokhiya guilty of the crime stipulated by part 5, art. 33,
   and part 4. art. 159 of the Criminal Code of the Russian Federation (as revised by the Federal Law
   of 07.03.2011 No. 26-FZ) and sentence to four year imprisonment in the general penal colony and
   to the fine equal to RUB 400,000;
           not to change the preventive measure of remand in custody for Ashot G. Yeghiazaryan,
   Artem G. Yeghiazaryan, M.A. Klochin and V.G. Gogokhiya till the judgment enters into legal
   force;
           to determine the start of the term for servicing punishment by Ashot G. Yeghiazaryan,
   Artem G. Yeghiazaryan, M.A. Klochin and V.G. Gogokhiya from their actual seizure after
   detection;
           to recognize the right of affected (civil claimant) V.I. Smagin to get satisfaction in the civil
   proceedings and to submit the case concerning the amount of satisfaction for review in a civil legal
   proceeding;
                         not to release the seized property till execution of the sentence related to
                  recovery against property and investigation of the separated criminal case.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 88 of 177 Page ID
                                  #:512
                                               87



             Upon entry of the court judgment into legal force the material evidence shall be at the place at which
    it is normally kept.
                      You can file an appeal against the court judgment with Moscow City Court within
                   10 days from declaration thereof. In case of the appeal petition the convicted shall be
                   entitled to move for participation in the criminal case hearing by the court of appeal
                   stating the said request in the appeal petition within 10 days from the date, on which the
                   copy of the court judgment is served, and within the same period from the date, on
                   which the copy of the plea or appeal petition affecting their interests is served.

                    Judge                                                                       E.P.
                  Averchenko

                     Stamp: TRUE COPY OF THE ORIGINAL
                     Judge ___ /signature/
                     Secretary _____ /signature/


                     Stamp:
                     This document consists of ____pages bound and sealed
                     Judge
                     Secretary


                     Seal: Zamoskvoretskiy District Court for Moscow * Russian Federation
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 89 of 177 Page ID
                                  #:513
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 90 of 177 Page ID
                                  #:514                              F


                                                                                    onHH
                                                                           fleao   Ns 1- 15/2018
                                     nPHTOBOP
                             HMEHEM POCCHHCKOH OEflEPAUHH

  r . MocKBa                                                                       31 Man 2018 r.

         Cyaba 3aMocKBopeuKoro paHOHHoro cyaa r. MOCKBH ABepneHKo E. .,             n
         c ynacTHeM rocyaapcTBeHHbix oGBHHHTeaeH H6parHMOBofi T. E., AnyxTHHOH E . O . ,
         3amHTHHKOB - aaBOKaTa AaneBa T. A . , npeacTaBHBinero yaocTOBepemie Ns 9450 H
  opaep Ns 604, aaBOKaTa HoBHKOBa H . C. , npeacTaBHBinero yaocTOBepeHHe Ns 11735 H opaep
  3704, aaBOKaTa EjiHceesa O B . , npeacTaBHBinero yaocTOBepeHHe Ns 16266 H opaep Ns 414 ,
                                   .


  aaBOKaTa AHaimcHHa n.H., npezicxaBHBiuero yaocTOBepeHHe Ns 14598 H opaep Ns 204,
         noTepneBiuero CManma B . M . , npeacTaBHTeaa noTepneBiuero aaBOKaTa LliainKOBa /I . A . ,
         npn cexpeTapax JloraneBOH O . A . , TojiyoeBe A . M . , Cy66oTHHe B . B . , ropaeeBoii A . M . ,
  KaTyKHH H .P., Ky3HeuoBOH O.JI ., paccMOTpeB B OTKPBITOM cyae6HOM 3aceaaHHH yrojioBHoe
  fleJTO B OTHOUieHHH
           Erna3apaHa AiuoTa TeBopKOBHHa, 24 mona  1965 roaa po>KaeHHH, ypoaieHua r. MocKBbi,
  B  POCCHHCKOH Oeuepamui MecTa miTenbCTBa H peracTpauHH He HMeiomero, rpa >KaaHHiia
   POCCHHCKOH      Oeaepanmi   .  c    BbicuiHM   o6pa30 BaHHeM,     >KeHaToro,   HMeiomero
   HecoBepuieHHOjieTHHX aeTeii, HeTpyaoycTpoeHHoro, ne cyaHMoro,
          oGBHHaeMoro B coBepmeHHH npecTynaeHHa , npeaycMOTpeHHoro H. 4 CT. 159^ YK PO;
          ErHa3apflHa ApTeMa TeBopKOBUHa, 13 aBrycTa 1977 roaa poacaeHHa , ypoaceHiia r.
  MocKBbi, 3aperHCTpHpoBaHHoro no aapecy: r. MocKBa, TpexropHbrti nep., a. 11/13, crp. 2a, KB.
  166, rpaxcaaHHHa POCCHHCKOH Oeaepamm , aceHaToro, HMeiomero MaaoaeTHero peGeHKa,
  HeTpyaoycTpoeHHoro, He cyaHMoro,                                              „
         o6 BHnaeMoro B coBepmeHHH npecTynaeHHa , npeaycMOTpeHHoro H. 4 CT. 159,; YK PO;
         ToroxHH BiiTaana TpaMHTOHOBHHa, 24 Maa 1956 roaa poacaeima , ypoaceHua r.
  AxanKaaaKH rpy 3HiicKOH CCP, 3aperHCTpnpoBaHHoro no aapecy: r . MocKBa, ;. np-T IO . B .
  AHaponoBa, a. 21 , KB. 27 , rpa>KaaHHHa POCCHHCKOH Oeaepannn , c BbicmiiM o&ga30BaHHeM,
  >KenaToro, HecoBepuiCHHOiieTHHx aeTefi He HMeiomero, HerpyaoycTpoeHnoro. Hin opMaima o
  BOHHCKOH o6a 3aHHOCTH OTCyTCTByeT, He cyaHMoro,                                          ^
         o6BHnaeMoro B coBepmeHHH npecTynaeHHa , npeaycMOTpeHHoro q . 5 CT. 33 , q . 4 CT. 159
  YK PO;
         Kaomma MaKCHMa AaeKceeBnqa, 08 anpeaa 1975 roaa poacaemia , ypoxceirua r .
  MocKBbi, 3aperHCTpHpoBaHiioro no aapecy: r. MocKBa, ya . KocTaKOBa, a. 8/6, KB. 171 ,
  rpaa<aaHHna POCCHHCKOH Oeaepamm H CoeanHeHHbix UlTaTOB AMepuKH ,                   BbicmuM
  o6pa30BaHneM, xoaocToro, HeTpyaoycTpoeHHoro, He cyaHMoro,
         o6BHHaeMoro B coBepmeHHH npecTynaeHHa , npeaycMOTpeHHoro 4. 5 CT. 33 q. 4 CT. 159
  YK PO;
                                      Y C T A H O B H J I:

         ErHa3apan AmoT T. H Erna3apaH ApTeM T. BHHOBHbi B MomeHHHqecTBe, TO ecTb
 npnoSpeTeHHH npaBa Ha qywoe HMymecTBO nyTeM o§MaHa H 3aoynoTpe6aeHHa aoBepneM ,
 rpynnon ana no npeaBapHTeabHOMy croBopy, c npHHHHeHHeM 3Ha4HTeabHo ro ymep6a              '



 rpa >KaaHHHy, B OCOGO KpynHOM pa3Mepe.
         KaoHHH M . A . H Toroxna B.r . BHHOBHbi B noco6 nH 4ecTBe B MomeHHHHecTBe, TO ecTb
 coaencTBHH npHo6peTeHHio npaBa Ha qya<oe HMymecTBO nyTeM o6MaHa H 3aoynoTpe6aeHHa
 aoBepneM, coBepmeiiHOM rpynnon ann no npeaBapHTeabHOMy croBopy, c npHHHHeHHeM
 3HaHHTeabHoro ymepGa rpaacaammy, B oco6o KpynHOM pa3Mepe, nyTeM npe ocTaBaeima
 HH opManHH H cpeacTB coBepmeHHa npecTyriaenna , a Taoce ycTpaHenneM npenaTQjBHH .        ^
      ^                                                                                   •i
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 91 of 177 Page ID
                                  #:515
                                        2
             Tan, Erna3apHH AUIOT T. B cocTaBe rpynnbi UHU no npenBapHTeubHOMy croBopy c
    Er«a3ap»HOM ApTeMOM T. , npn noco6HHHecTBe ToroxHH B.T. H KnonuHa M. A., B nepHon c
    26 A 2.2006 no 26.02.2010 Ha TeppHTopnH r. MOCKBM coBepuiHUH npno6peTeHHe nyTeM o6MaHa
    n 3JioynoTpe6 jieHHB noBepueM npaBa Ha nyxioe HMymecTBO, a HMCHHO 20% axuHH 3aKpbiToro
    axUHOHepHoro o6mecTBa «L(eHTypHOH AnbHHC » (r. MocKBa) CTOHMOCTbio He MeHee 720 605
    444 py6., npHHaajieacaBumx CManmy B. H.
             Tax, B 2006 r. CMarHH B.H. HBUHUCH COGCTBCHHHKOM 460 npocTbix HMeHHbix
    6e 3 0 KyMCHTapHbix axuHH , HTO coeraBjiHuo 20% or o6mero KonunecTBa axiiuM 3AO
       ^
    « UeHTypHOH AjibHHC», Buaneiomero HMymecTBeHHbiM xoMnuexcoM « EBponapx »,
    pacnono)xeHHbiM no anpecy : r. MocxBa , Py6ueBcxoe rnocce , n - 62, ocTaubHbie 80% axunfl
    naHHoro axuHOHepHoro o6mecTBa HaxonHUHCb B (JiaxTHHecxon CO6CTBCHHOCTH
                                                                                                    Erua3apHHa
    ArnoTa nepe 3 CBH 3aHHbix c HHM (J) H 3HHecxHx H lopunHHecxHX JIHH.
             B 2006 rony Erua3apHH AUIOT nepe3 nonKOHTpoubHbie eMy xoMnaHHH ynacTBOBau B
    npoexTe no pexoHCTpyxuHH rocTHHHUbi « MocxBa », HUH peajiH3auHH xoToporo TpeGoBauo
                                                                                                                cb
    (}) HHaHCHpOBaHHe, HCHHCJIHeMOe COTHHMH MHJUIHOHOB HOUUapOB CILIA
                                                                                     y ,ErHa  3apHHa      AuiOTa  ,
    ocBenoMueHHoro o BuaneHHH CMarHHbiM B.H . yxa3aHHbiM Bbime naxeTOM axuuu B
                                                                                                     , nepuon
    OXTH6PH -HOH6PH 2006 rona BO3HHX npecTynHbiu yMbicea Ha npHo               6 peTeHue     nyreM     o6MaHa H
    3JiQynoTpe6 jieHHH HOBepueM npaBa Ha naHiioe ny >xoe HMymecTBO, HUH peanH3auuu xoToporo
                                                                                                               OH
    (EI7Ha3ap« H AUIOT) B yxa3aHHbiH nepuon BpeMeHH       B  r . MocxBe    BCTynun    B npecTynHbiu       croBop
    co . CBOHM   poiiHbiM GpaTOM   Erua 3 apHHOM ApTeMOM    ,   3apaHee   noroBopHBiuucb o COBMCCTHOM
    coBepiueHHH npecTynueHHB, a B xanecTBe noco6 HHxoB HUH coBepmeHHH npecTynuenufl
                                                                                                              OHH

     npHBUexUH CBOHX 3HaXOMbIX KuOHHHa M . A . H TorOXHIO B. r , BbinOUHHBUlH                      JiyHXUHH
                                                                                              X   (             HX

     AOBepeHHbix UHU . B nepuon HOfl6pa - nepBou nouoBHHbi nexa6pn 2006 rona
                                                                                                B noMemeHHK

    6 n3Hec- ueHTpa «,T(aeB FIua3a » no anpecy: r. MocxBa, /JaeB    nepeyuox    , n. 20 ,  Eraa 3apHH AUIOT I
                                                                                                               ue
     xoHe BCTpenu co CMarHHbiM B.H ., c xoTopbiM x TOMy MOMeHTy OH 6 biu 3HaxoM Hecxoubxo ’
     u Ben coBMecTHbiu 6 u 3Hec, COO6LUHU , HTO 6aHx « DEUTSCHE BANK A.G. » (nauee « /IoHHe
     Eaflx ») TOTOB npenocTaBHTb nonxoHTponbHOH ErHa3apHHy AiuoTy xoMnaHHH « BLIDENSOL
     TRADING & INVESTMENTS LIMITED )) (nauee « EnHneHcon ») HUH HHaHcupoBanHJ
     pexoHCTpyxuuu rocTHHHiibi « MocxBa » xpenuT B cyMMe 100 MUH . nouuapoB
                                                                                               ^      CUIA nox
                                                                                     B 3auor B xanecTBe
     nopyHHTeubCTBo 3AO « UeHTypuoH AubHHC » H npenocTaBueHUH
     o6ecneHHTejibHbix Mep 100% axuuu naHHoro o6 mecTBa H npuHannejxamero eM )
                                                                                                             3AC
     HMymecTBeHHoro xoMnuexca «EBponapx ». flpu STOM enHHCTBeHHbiM axuuoHepoM
     « LleHTypHOH AubHHC )) nonxoia 6biTb noHKOHTpoubHaH                 Erua 3apHHy       AuioTy      xoMnanun

     «Dt)RALIN TRADING & INVESTMENTS » (nauee «J],opauHH »), Tax xax ee axiiuH Taxnce
     noHue >xaT 3auory B «,KoHHe EaHX ». Erua3apHH AUIOT, y6e XHaH CMaruHa
                                                                     )                   B.H . nepenaTb CBOH
     20 A/O axuuu 3AO « LJeHTypHOH AubHHC » xoMnaHHH «,IIopauHH », oijiopMHB STO noroBopoM
     xyuuu - npoHajxH axuuu no HOMUHaubHou CTOUMOCTH 6e3 ux peaubHOu onuaTbi, 3aBepmi, HTO
     ero (CMarHHa B.H.) HMyuiecTBy HHHTO He yrpoxcaeT, Tax xax 100% axuuu xoMnaHHH
     «)],opauHH » BJianeeT xoMnaHHH «TUFTS INVEST & TRADE INC. » ( nauee - « Ta {)TC »), F
                                                                                                        (


     xoTopou 20% axuuu 6ynyT o<J)opMneHbi Ha CMarHHa B.H.              ,  a xoHTpojibHbiu      naxeT     axuuu 1
      pa3Mepe 73% npuHanuoxuT xoMnaHuu « KALKEN HOLDINGS LIMITED (nauee « KanxeH »)
                                                                                         ))                        ,
     noHKOHTpoubHou AuioTy Erua3apHHy uepe3 ero ponHoro 6paTa Erua apHHa
                                                                                3          ApTeMa.
              Erua3apHH AUIOT, neuciByH yMbiuiueHHO, peauu3yn CBOH npecTynHbiu nuaH , y6enuJt
     CMaruHa B.H., o6MaHyB ero, HTO 20% axuuu 3AO « HeHTypHOH AubHHC » 6ynyi
      nepeoiJjopMueHbi Ha xoMnaHHio « ,ZJopajiHH » Ha cpox He 6ouee onHoro rona, nocue Here
     neficTBHe 3auora 6yneT npexpameHO H CMarHH B.H . nonynuT o6paTHO CBOH naxeT axuuu'
      KpoMe Toro , Erua3apHH AUIOT, CXUOHHH CMarHHa B.H . x nepenane axuuu , o6emau eM )
      BnOcuencTBHH yBeuuHHTb ero (CMarHHa B.H.) naxeT axuuii
                                                                           3AO « UeHTypuoH AubHHC » nc
                                                                          nupexTopoM       xoMnaHHH «Ta <J)TCl
      50%, a Taxuce opraHH 30 BaTb Ha3HaneHue nocuenHero BTopbiM
      c ilpaBOM nonnucH HUH o6ecneneHHH XOHTPOUH 3a pacnopaxceHueM axuuHMH H uMymecTBoM
      XOMnaHHH « /( opaUHH » .
                 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 92 of 177 Page ID
                                                   #:516
                                                        3
lopy c                    C neabio BBeaeHHa CMarHHa B.H.        B 3a6ay)xaeHHe oxHocHxeabfio CBOHX HCXHHHBIX
3H 0a C
                    HAMEPENHH Enmapan AIIIOT npeanoxcua         H3MeHHXb ycTaB 3AO « U,eHxypHOH A;ibHHC » H
6\iaHa              na3HaHHTb CMarHHa B.H. npeaceaaxeaeM  coBexa anpexTopoB, BBCCXH aoaaoiocTb nepBoro
ibiToro            33MecxHxeaa reHepanbHoro aHpexxopa, xoxopbifi 6yaex Ha3Hanaxbca coBexoM anpexxopoB H
20 605             o6ecneHHXb Ha3HaneHHe Ha axy aoaacHocxb aoBepeHHoro anna CMarHHa B.H .' flpn SXOM
                   coraacHO       H 3MeHeHHaM , BHeceHHbiM B ycxaB axnnoHepHoro o6 mecxBa, Bee caeaxn ,
eiinbix
                   3aKaioHaeMbie     ox HMCHH 3AO « HeHxypnoH AabaHC » Ha cyMMy CBbirne 5 MHH py6., npH3Haioxca
  3AO              3aKOHHbiMH      xoabKo npH HaanHHH oOTOBpeMeHiio nozunicefi reHepaabHoro anpcxxopa H ero
napx »,            nepBoro 3aMecxnxeaa.                                                                f
axuHH                     CMarHH B. H. He 6bia CBH3aH c xoMnaHHefi «EaHaencoa » a npoexxoM no pexoHcxpyxiiHM
3apaHa
                   rocxHimubi « MocKBa », B CBB3H c HeM Bonpoc o npe ocxaBaeHHH aaHHOH KOMnaHHH Kpeanxa Ha
                                                                      ^
                   100 MHH aoaaapoB C1IIA He oxHocnaca K ero aHHHbiM Han xoMMepnecxHM HHxepecaM.
3Baa B
                   HecMoxpa Ha 3X0, ynuxbiBaa Haannue aaBHHX napxHepcKHX oxHomeHHH c Eraa3apaHOM
Baaocb             AIUOXOM H a<eaaa eMy noMOHb, CMarHH B.H. coraacnaca nepeaaxb xoMnaHHH «,5opaaHH » CBOH
  moxa,
^iepiioa           20% aKUHH 3AO «1 lenxypHOH AabaHC », He noao3peBaa , HXO Enmapan Arnox 3aoynoxpe6aaex
                   ero aoBepHeM H COBMCCXHO C ErHa3apaHOM ApxeMOM peaaH3yex 3apaHee pa3pa6oxaHHbiH naaH
                   coBepuieHiia npecxynaeHHa. He HaMepeBaacb B 6yayineM B03Bpamaxb eMy (CMarHHy B .H. )
Aana H
oro OH             aaHHbiH naicex aioiHH.
croBop
                          25.12.2006     Ha xeppuxopiiHr. MOCKBM Erna3apaH AHIOX c neabio npnaaHiia BH HMOCXH
JCXHOM             HcnoaHemia CBOHX
                                                                                                       ^
                                        o6a 3axeabcxB nepea CMarHHbiM B.H. o6ecneHHa npuHaxne HOBOH peaaKiuiH
la OHM
                   ycxaBa 3AO « UeirrypHOH AabaHC », B nyHKxe 9.9 icoxoporo ycxaHOBaeHO orpaHHHeHHe
IHH HX             noaHOMOHHH reHepaabHoro anpexxopa, a HMeHHO, HXO «...caeaKa HHH necxoabKO
meHHH              B3aiiMOCBa 3aHHbix caeaox , 3aKaiOHaeMbix ox HMCHH o6 mecxBa reHepaabHbiM anpexxopoM ,
\ lHOX E           cBa 3aHHbix c oxHyjKnenneM , npHoOpexenneM nan B03MO >KHOcxbK> oxnyacaeHHa, npkoSpexeHHa
>   xo ae1         ooaee 5 MaH . py6. nan 3KBHBaaeHxa B aio6oH apyroii Baaioxe, cnuxaioxca 3akoHHbiMH H
     -
:^
(    OIIHt
                   aencxBHxeabHbiMH antub B caynae HX noanncaHHa oaHOBpeMeHHO reHepaabHbiM akpexxopoM H
 NSOL              nepBbiM 3aMecxHxeaeM reHepaabHoro anpexxopa. ripn oxcyxcxBHH oaHOBpeMeHHO aByx
OBaiIH >
                   noanHcen Ha yxa3annbix aoxyMeHxax, nocaeamie cnuxaioxca HeaeHCXBHxeabHbiMH >>.
A no/i                      26.12.2006, Haxoascb B noMeiaeHHH 6 n 3Hec neHxpa «/)aeB flaa3a » H aeiicxBya noa
IHeCTBf
3       eM   >
                                                                                 -
                   B03aeiicxBHeM oSMana , CMarHH B . H . noanncaa aoroBop xynan npoaa >XH axmiii ox 26.12.2006,
                   coraacHO xoxopoMy npoaaa KOMiiamiH « /J,opaaHH » 460 npocxbix HMeHHbix 6e3aoxyMenxapHbix
I3AC
-
manna
xaxace
                   axnufi , HXO cocxaBaaex 20% ox o6mero xoaHnecxBa axunfi 3AO « UeHxypHOH Aabanc », no
                   HOMHiiajibHOH CXOHMOCXH 4,6 Man. py6., onaaxy 3a xoxopbie (JjaxxHHecxn He noaynna , B axox

                   >xe aeHb B peecxp axmiOHepoB 3AO « UeHxypHOH AabaHC » 6 bian Biieceiibi cooxBexcxByiouiHe
"   b CBOH
                   H3MeHeHHa.
IBOpOM
•la ,   HXO
                                                                                                   IV
                                                                                                       ,
                            KpoMe Toro, CMarHH B.H. B yKa3aHHoe Bbime BpeMH H B yicaiaHHOM Mecre no,mincaji
                   aoroBop xynaii- npoaaxai axunii ox 26.12.2006, coraacHO xoxopoMy xynHa y rapxyuiH ,/J. B.,
inainiH
                   aencxByiomero no yxa3aHHio ErHa3apana Ainoxa H He ocBeaoMaeiiHoro o npecxyniibix neaax
xc » ), a
                   nocaeaHero, 2000 npocxbix HMeHHbix axiuifi, HXO cocxaBaaex 20% ox o6inero KoannecxBa
KHHH B
                   axmifl xoMnaHHH «Ta(J)xc », O6IHCH cxoiiMOCxbio 2000 aoaaapoB CLLIA, HXO B py6aeBOM
1KCH »),
                   axBHBaaeHxe cocxaBaaex 52 705,6 py6. (110 xypcy aoaaapa CUIA , ycxaHOBaeHHOMy
                   UeHxpaabHbiM EaHxoM POCCHH Ha 26.12.2006 1 aoaaap CLIIA - 26,3528 py6.). B CBB3H C neM,
y6eanif            04.01 . 2007 B peecxp axmiOHepoB xoMnaHHH «Ta <})xc » 6BIHH BHeceHbi cooxBexcxByioinHe
 6 yayT
e       Hero
                   H3MeHeHiia .                                                                    a
                           26.12.2006 Enia3apan ApxeM, Haxoaacb B noMemeiiHH 6ii3Hec neHxpa «/ aeB riaa3a »,
 axunii,
1a eMy
                                                                                                  ^
                   aeficxBya yMbiinaeHno, B rpynne anu no npeaBapnxeabHOMy croBopy c ErHa3apairoM AIUOXOM
                   H coraacoBaHHO c HHM, noanucaa ox HMCHH xoMnaHHH «KaaxeH » aoroBop axuiiOHepoB ox
HC » ao
                   26.12 .2006 B oxHomeHHH xoMnamiH «Ta| ( rrc », coaep>xamHH paHee oroBopeHHbie ErnasapaHOM
racjixc ))
                   AUIOXOM H CMarHHbiM B. H. ycaoBHa . Flpn yxa3aHHbix o6cxoaxeabcxBax aaHHtifi aoroBop
eCXBOM
                   xaxa<e noanucaa CMarHH B.H .. naxoaamHHca noa B03aeHcxBiieM o6MaHa, H rapxyina /J. B., He
                   ocBeaoMaeHHbiii o npecxynHbix HaMepeHiiax coynacrmixoB npecxynaeHHa.
                                                                                                   i   .
                                                                                                  i
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 93 of 177 Page ID
                                  #:517
      "                                               4
      o     CornacHO n . 9.1 . 5 yKa3aHHoro uoroBopa cpoK ero aeikTBua ycTaHOBJieH B OUHH ro,a c
   MOMeHia nounncaHHa . Ilocjie Hero B TeneHHe OUHOTO Mecaua KOMnaHiia « KaniceH » o6a 3aHa
                                                                                                              t
   o6ecneHMTi> npeKpameHHe ueifcTBHa 3anora Bcex aKUHH KOMnaHHH «,IlopajiHH » H 3AO                           E
   « UeHTypHOH AjibHHC », a TaioKe caMoro KOMnueKca « EBponapK ». B cjiyuae HeHcnouHeHHa
   naHHbix o6si3aTeHbCTB KOMnaHHH « KajiKeH » o6ecneHHBaeT nepeuany npHHauJioKamHX eft 73%
                                                                                                              E
   aKpHH KOMnaHHH « Ta(J)TC » CMarHHy B . H . Ha ocHOBaHHH nepeuaTOHHbix pacnopa >KeHHH H HHBIX
                                                                                                              t
   AosyMeHTOB, xpaHHLunxcH y acKpoy areHTa, KOTOpbiM Ha ocHOBaHHH uoroBopa acKpoy OT
                                                                                                              <
   26 .‘12.2006 Ha3HaneH « OHHe BaHK ». FIpH 3TOM Eraa3apaH AUIOT H Erna3apaH ApTeM                           )
                             ^
   HCflojiHHTb ycnoBHH aoroBopa aiaiHOHepoB He co6Hpajincb, neM BBOUHJIH CMarHHa B . H . B                    <
                                                                                                              <
   3a6JiyacaeHHe.
       n    He no3UHee 05.02 .2007 Erna3apaH AmoT, C03aaBaa BH HMOCTB HcnouHeHHa CBOHX                        1
                                                                      ^
   o6H3aTejibCTB nepea CMarHHbiM B .H . , o6ecneHHJi H36paHHe nocaeaHero Ha aouacHOCTb                        ;
   npeuceaaTeaa coBeTa aupeKTopoB 3AO « L],eHTypHOH AJU HHC ». .
            27.12. 2006 B r. MOCKBC Me >Kay KOMnaHHefl « EiiHaeHcou » H «floHHe BanKOM » 3aKUiOHeH
                                                                                                              i
   Kpe HTHbiH aoroBop Ha cyMMy 100 MUH . aomiapoB CLUA noa 3anor 100% aKUHH KOMnaHHH
      ^
   «/JopajiHH », 100% aKUHH 3AO « UeiiTypHOH A.rib8HC » H HMymecTBeHHoro KOMmieKca                            i

   «|
    E ponapK ».
            06.02.2007 Ha TeppHTopun r. MOCKBM reHepajibHbin unpeKTop 3AO « H,eHTypHon
   AjibHHc » KJTOHHH M . A . , aBiiaacb noco6 HHKOM ErHa3apaHa ArnoTa H Erna3apaHa ApTeMa, c
   ueabio co3uaHH« BHUHMOCTH HcnoimeHHa o6a3aTeabCTB nepea CMarHHbiM B . H . , B HcnoaHenne
   nyHKTa 9.9 ycTaBa 3AO « LleHTypHOH AabaHC », noanncaa npHKa3 Me 29- JI OT 06.02 . 2007,
   corhacHo   KOTopoMy c yKa33HHOH aaTbi Ha aouiKHOCTb nepBoro 3aMecTHTena renepaubHoro
   unpeKTopa 3AO « IJeHTypHOH AubaHC » npnnaTa >KeHa CMarHHa B . H . - CMarHHa C . H .
      u    OuHaKO nocne noanncaHHa yKa3aHHoro Bbinie KpeaHTHoro aoroBopa, E a3apaH ALUOT
   H , Erua3apaH ApTeM, aeftcTBya yMbiuuieHHO, OTKa3ajincb nepeaaTb «/EofiHe BaHKy »
   npHHauJiOKamne noaKOHTpoiibHOH HM KOMnaHHH « KauKeH » 73% 3KUHH KOMnaHHH « Ta ( jiTc »<
   BJiaaeiomeH KOMnaHHen « /JopajiHH », neM HapyuiHJiH ycuoBHa aoroBopa aKUHOHepoB H
   aoroBopa 3cxpoy OT 26.12 . 2006 , a Taoce HMeBinneca aoroBopeHHOCTH H o6a3aTenbCTBa nepen
   CMarHHbiM B. H.
         B TeHeHHe 2007 r.       H   ao MapTa 2008 r. CMarnH B . H .   B   xoae   HeoaHoxpaTHbix BCTpen   c
   Erna3apHHOM AUJOTOM      H ErHa3apaHOM ApieMOM, npoxoauBiunx Ha                TeppHTopHH r. MocKBbi,
   npflcHn   nocjieuHHX ncnojiHHTb npHHarae Ha ce6a o6a 3aTenbCTBa, 3aKpenjieHHbie B aoroBope
   aKUHOHepoB H aoroBope     acKpoy OT 26.12 . 2006 . OaHaxo OTH ycHURH CMarHHa B . H . HH K neMj
   He 1ipHBe.riH.
           B   MapTe   2008 roaa  noMemeHHH 6n 3Hec ueHTpa «flaeB
                                     B                                        nna
                                                                      3a » ErHaaapmi AUIOT,
   aencTBya B cocTaBe rpynnbi JIHU no npeaBapHTeabHOMy croBopy c ErHa3ap« HOM ApTeMOM,
   yMbiuuieHHO, C uejlbio npHUaHHfl BHUHMOCTH 3aKOHHOCTH CBOHX ueHCTBHH H HCnOUHeUHl
   o6*3aTe;ibCTB nepea CMarHHbiM B . H . , noanHcan c nocueuHHM coruaiueHHe, B KOTOPOM
   yKa3aHO, HTO Eraa3apaH AUIOT KOHipouupyeT KOMnaHHio « KauKeH », HBJuuomyioci
   aKUHOHepoM KonaHHH « Ta (J)TC » c pa3MepoM aKUHH B ycTaBHOM KamiTaue 73%, KOTopaa B CBOK)
   onepeub         KOMnaHHio «JlopajiHH », 3AO « UeHTypHOH AJIBKHO) BJiaueeT HMyuiecTBeHHbiN
               nepe3
   KOMnneKCOM EBponapK ». B COOTBCTCTBHH CO CTaTbefi 2 uaHHoro cornauieHiia Erna3apflH
                 «
   AUIOT H KOHTpouHpyeMbie HM aKUHOHepbi o6«3aHbi nounncaTb H nepeuaTb « 0 HHe EaHKy *
   nepeuaTOHHbie pacnopa >KeHHa Ha Bee npHHazuie >KamHe H nouKOHTponbHbie eMy (Erna3apaH )'^
   Amory) BKUHH KOMnaHHH «Ta4)TC »; Erna3apaH AUIOT o6a3an BHCCTH B ycTaBBl
   nouKOHTpoubHbix KOMnaHHH « BjiHueHC0Ji », «flopanHH » H « TacjiTc » H 3MeHeHiia , coruacHf
   KOTopbiM Bee uoKyMeHTbi OT HMeHH yKa3aHHbix KOMnaHHH cHHTaioTca Hauue >Kam<
   ocJiopMaeHHbiMH H HMeioiUHMH lopHUHHecKyio CHny TOJibKO nocue HX nounncaHHa UByMl
   ynpjiHOMOHeHHbLMH auuaMH - ErHa3apaHOM ApTeMOM H CMarHHbiM B . H . , a TaKa<e nepeuaH
   nocaeuHeMy no HOMHHajibHoii CTOHMOCTH 50% 3KUHH KOMnaHHH « BjiHueHcou ». CTaTbaMH 4 H f
   coruameHHa 6 buio ycTaHOBJieHO pacnpeueaeHHe UOXOUOB OT ueaTeabHocTH 3AO « IJ[eHTypHOB


      M
                Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 94 of 177 Page ID
                                                  #:518
                                                                                                    4l
                                                                 5
    roa c           A/ibHHc » no ncnojib30 BaHHio HMymecTBeHHoro KOMmneKca « EBponapK » Meatny CMarnubiM
5fl3aHa
   3AO
                    B. H . n ErHa3apanoM AUIOTOM B nponopunn 50% Ha 50%.
Henna
                             B iieHCTBHTejibHOCTH o6H3axejibcXBa, 3aKpenneHHbie B yKa3aHHOM Bbiine corjiameHHH ,
a    73%
                    Eraa3apaH Amox BbinojiHaxb He HaMepeBajica. H3 nepenHCJieHHbix ycnoBHH BiiocjiencxBHH
                    6 buio BbinojiHeHO TOJibKO OUHO - CMarHH B.H. c 18.08.2008 cran nnpeKxopoM KOMnaHnH
    HHblX
                    «Ta( j)Tc », o HaKo 25.11 . 2009 penieHneM nnpeKxopa KOMnaHHH « KajiKeH », neiicxBOBaBmero no
loy OT                        ^
                    yKa3aHHK> Erna3apHHa Amoxa, CMarHH B. H . 6 bui yBOJieH c nojiatnocxH nupeKxopa KOMnaHHH
ApxeM
3. H . B
                    «Ta( j)TC » H COOTBeTCTBeH HO yxpaXHJI KOHTpOJIb 3a npiiHHTHeM pemeHHH B KOMnaHHH
                    « /JopaJiHH ». HoBbiM nnpeKTopoM «Ta(f )xc » 25.11.2009 no yKa3aHHio ErnaiapHHa Amoxa H
CBOHX
                    ERHA3apana ApxeMa Ha3HaieHa KnnpcKan cepBHCiian KOMnaHHH « MPH LAW Ltd. »,
                   neHcxBOBaBmaH B HX HHxepecax.
CHOCXb
                             PeamnyH coBMecxHbin nnaH coBepineHHH npecxynjieHHH, B Hon 6 pe 2007 r. na
                    xeppHxopnn r. MocKBbi Eraa3apHH Ainox H Erna3apHH ApxeM , neHCXByn rpynnon JIHU no
noneH
                   npenBapHxejibHOMy croBopy, H 3 KopucxHbix no6ya<neHHH , o6ecneHHJiH o6pa3opaHHe pana
naHHH
                    nencnoBHeHHbix KpennxHbix o6fl 3axeJibcrB 3AO « UenxypHOH AJIBHHC » C uejibio co3naiiHa
uieKca
                   ycnoBHH nna npenHaMepeHHoro 6aHKpoxcxBa nam-ioro o6inecxBa H HacxynneHHH xexHHnecKoro
                   necjiojixa no Kpezmxy KOMnaHHH « EnnneHCOJi ».
ypHOH
eMa,        c                TaK , Toroxna B .r., BbinojiHHH cJ)yHKUHH nocoOiiHKa B coBepineHHH ErHa3apaHOM
                   AUIOXOM H ErHa3apaHOM ApxeMOM npecxynjieHHH , 31.12.2007 B               r. MOCKBC OX HMCHH
 meHHe
                   KOMnaHHH « HACKHAM INVEST&TRADE INC. » (nanee « XeKxeM ») nonnHcaji c 3AO
'..2007 ,
ibHoro
                                                                                                   ^
                   « HeKopyM » B JiHne nepBoro 3aMecxnxena reHepajibHoro nnpeKxopa ElaBjiiOHeHKO . B . noroBop
                   N« 1, cornacHO KoxopoMy KOHCxaxHpyexca, HXO 3AO «/leKopyM » HMeex oOaaaxejibexBa no
                   B03 Bpaxy KOMnaHHH « XeKxeM » 3aHMa B pa3Mepe 134 849 918,09 nojuiapoB CLUA. i
 Amor
iaHKy »                      KpoMe xoro, B XOX ate neHb ToroxHa B . r . ox HMCHH KOMnaHHH « XeKxeM » H KJIOHHH
a (J)xc »,         M . A . ox HMeHH 3AO « UeHxypHOH AjibHHC », neftcxByiomHe npn coBepineHHH npecxynjieHHH B
                   KANECXBE HOCO6 HHKOB Erna3apaHa Amoxa H Erna3apaHa ApxeMa, B r. MOCKBC nonnHcaiiH
poB n
nepen              noroBop nopyHHxeJibcxBa N° 2/07 ox 31.12.2007, corjiacHO KoxopoMy 3AO « L(eHxypHOH
                   Ajibanc », HBJiaacb nopyHHxeJieM , oxBenaex nepen KpenHxopoM - KOMnaiiHen « XeKxeM » 3a
                   Hajuieatainee ncnojiHeHHe ,HOJI >KHHKOM - 3AO « /leKopyM » no BbnneyKa3aHHOMy noroBopy N 1
xpen c                                                                                                        °
DCKBbI ,
                   ox 31.12.2007.
'
 OBOpe
                            npH 3XOM KJIOHHH M .A., neHcxBya npn coBepmeHHH npecxynjieHHH B KanecxBe
c neMy             nocoOHHKa ErHa3apana Amoxa H Ernasapana ApxeMa H Haxonncb B HX (JiaKXHHecKOM
                   nonHHHeHHH Ha noJiatHocxH reHepajibHoro nupexxopa 3AO « UeHxypnoH Ajibflnc », B
Aiuox       .      HapymeHHe n. 9.9 ycxaBa 3AO « LJeHxypnoH AjibHHC », 6e3 corjiacHH nepBoro jaMecxnxejia
                   reHepajibHoro nnpexxopa CMarnHOH C. H., o6H 3anca yxa3aHHbiM Bbime ;, noroBopoM
reMOM ,
IHCHHS             nopyHHxeJibcxBa B cjiynae HeHcnojiHeHHH 3AO « /leKopyM » o6fl 3axeJibcxB rig> B03 Bpaxy
XOpOM             neHOKHbix cpencxB B cyMMe 134 849 918,09 nojmapoB CIIIA ynJiaxnxb KOMnaHH # « XeKxeM »
                  HeB03BpameiiHyio cyMMy 3aftMa. B cjiynae HencnojiHeHHH 3AO « L(eHxypHOH AjibHHC »
nyiocn
                  yKa3aHHbix o6a 3axejibcxB KOMnaHHH « XeKxeM » nojiynana npaBO xpeGoBaxb y 3AO « UenxypHOH
5 CBOK)
                   AJIBHHO) nepenami 3nanHH MHoro yHiaiHOHajibHoro KOMnneKca « EBponapK », a xaKate npaBa
2 HHbIM
mpaH
                                                    ^
                  apeHnbi Ha 3eMejibHbin ynacxoK , cxoiiMocxbio 2 636 320 806 py6 . , HXO npoTHBopewr
                  KpennxHOMy noroBopy, 3aKJHOHeHHOMy Meatny «/loHHe EaHKOM » H KOMnannen «EjuuieHcoji »,
iaHKy >!
japflHy
                  no ycJioBHHM Koxoporo aicnHH 3AO « I_leHxypHOH AjibHHC » H HMymecxBeHHbin KOMnJieKC
JcxaBbi
                  « EBponapK » no norameHHH Kpennxa KOMnaHHH « EmineHcoJi » Haxoiurrcfl B 3ajiore y « /J,OHHe
TJiacHO
                  EanKa ».                                                                            3
eatame                      /lanee, B neycxaHOBJieHHOM Mecxe Toroxna B. r. , neficxBya B KanecxBe. noco6 HHKa
AByMH
                  Erna3apaHa Amoxa H ErHa3apana ApxeMa B coBepmeHHH npecxynjieHHH H Haxonncb B HX
                  (jiaKXHHeCKOM
penaxb                             nonHHIieHHH , BbinOJIHHH HX yxa3aHHH , Ha OCHOBaHHH noroBopoB yexynKH Xo 1 ox
H   4   H   5     01.09.2008 H .Ng 1 / 1 ox 03.09.2008 o6ecneHHJi nepexon npaBa xpe6oBaHHH yKa3aHHoft Bbime
                  3anojiatenHocxH 3AO «HeKopyM » ( nopyHiixejieM Koxoporo HBjinjiocb 3AO << eHxypHOH
ypnoH
                  AjibHHc » ) ox KOMnaHHH « XeKxeM » K KOMnaimn «000 DECORUM CORP.
                                                                                                       14
                                                                                               LIMITED » ( «000
                  XleKopyM Kopn . JlMMiixen »), a 3areM K KOMnaHHH « LONGLAKE HOLDINGS*LlMITED »
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 95 of 177 Page ID
                                  #:519
        y
                                                       6
  ( « JToHI7ieHK XoJIAHHTC JlHMHTeA »), COOTBeTCTBeHHO . npH 3TOM coxpameH        CpOK B03BpaTa flOBra
  no" 01.02.2009 H           BKAioneHa oroBopKa   o   paccMOTpeHHH cnopoB   no   B03BpaTy yKA3aHHOH
  3aioaHceHHOCTH B rpeTencKOM cyue .
            flo 01.02 .2009 Erna3apHH AIUOT H Erna3apaH ApTeM , AeficTBya yMbiiiiaeHHO , He
  npHHHBH Mep flJifl norauieHHB HMeBinenca y noAKOHTponbHbix HM o6mecTB 3AO « ,ZIeKopyM » H
  3AO « UeHTypHOH Am>HHc » 3aAon >KeHHocTH nepeA KOMnaHuefi « LONGLAKE HOLDINGS
  LIMITED )). Flpn 3TOM KJIOHHH M . A . H Toroxua B . T. , AencTBya B KauecTBe noco6 HHKOB
      3apaHa ArnoTa H ErHa3apana ApTeMa , nHCbMeHHO HH ( ) opMHpoBajiH KpeAHTopoB 06
  Erija                                                              J
  OTCyTCTBHH fleHOKHblX CpeACTB H O HeB03MO)KHOCTH HCnOJlHeHHB CBOHX 06a 3aTe;ibCTB no
  BO BpaTy AeHer .
    ^^      B   CBH3H   c              «JIoHraeHK XoaAHHrc JInMHTeA » 30.04. 2009 oSpaTHaacb c
                            3THM KOMnaHHa
  HCKOBbiM 3aaBaeHHeM B nocTOHHHo         AeftcTByiomHH TpeTeHCKHH cyA npH HeKOMMepuecKOM
       )THepcTBe « PoccHHCKoe ra30Boe o6njecTBO » , KOTopbiM 05.08. 2009 BbiHeceHO pemeHHe o
  naf
  B 3 biCKaHHH c 3AO «HeKopyM » H 3AO « LJeHTypHOH A;n>aHC » coAHAapHO o6meH cyMMbi
  3aAbA )KeHHOCTH , cocTaBjnnomeH Ha TOT MOMeHT 4 689 670 622,74 py6 . , H npHHaTbi
  o6ecneHHTeabHbie Mepbi B BHAe 3anpeTa 3AO « UeHTypHOH AnbaHC » oTHyacaaTb
  MHoro yHKUHOHajibHbiH ToproBWH KOMn/ieKC « EBponapK » AO HcnojmeHHa AaHHoro peuieiiHa . j
       n    ^
           TaKHM o6pa30M , ErnaiapaH AIUOT H Erna3apaH ApTeM npH nocoSHHHecTBe KuoMHHa
  M . A . H ToroxHH BT. co3AaJiu ycaoBHa AHA npH3HaHHa 3AO « LJeHTypHOH AubHHC » 6aHKpoTOM
                                                                                                         j

                                                                                                         i
 c neubio o6ecneneHHH HacrynjieHHa TexHHuecKoro AeijxxriTa no xpeAHTy KOMnaHHH
                                                                                                         c
  « EiiHAeHCOA ».
                                                                                                         i
           KpoMe Toro, 03.12.2008 B r . MOCKBC , TOHHoe MecTO He ycTaHOBJieHO, KJIOHHH M . A . OT
                                                                                                         (
  HMEHH 3AO « LIeHTypHOH AjibaHC » H ToroxHa BT. OT HMCHH KOMnaHHH « EjiHAeHco;i »,
 AeffcTBya npu coBepineHHH npecTynneHHa B KanecTBe noco6 HHKOB Erna3apaHa ArnoTa H
 ERFIA3apaHa ApTeMa n no yxasaHHio nocueAHnx , c uejibio co3AaHiia ycuoBHH AUB npiBHaHiia                r
 3AO « UeHTypHOH AjibaHC » 6aHKpoTOM , noArwcajiH AonoAHHTeAbnoe coruauieHHe Xb 1 K                      B
 AOROBopy X° 1 OT 08.12 . 2006 , ycTaHaBJiHBaiomee pa3Mep o6a 3aTejibCTB no B 03BpaTy 3AO
        '
                                                                                                         H
 « U,eHTypHOH AAbBHO) KOMnaHHH « fijiHAeHCOA » ACHOKHBIX cpeACTB . YKa3aHHbiM                            a
 AonoAHHTeubHbiM comameHHeM yBejinneH pa3Mep nponeHTHOH CTBBKH C 1 % AO 12 , 5%                          o
 roA’oBbix Ha cyMMy Aoura 1 082 963 530 py6 . , npn STOM , KAOHHH M . A . B HapymeHHe n . 9.9
                                                                                                         «
 ycTaBa 3AO « LIeHTypHOH AjibHHC » noAnucan yKa3aHHoe AonouHHTeubHoe connauieHHe 6e 3
 coniacna nepBoro 3aMecTHTejia reHepanbHoro AupeKTopa C.MarnHOH C . H .
           04.12.2008 B r . MOCKBC KJIOHHH M . A . OT HMCHH 3AO « UeHTypHOH AubHHC » H Toroxna
 B . I^. OT HMeHH KOMnaHHH « EuHAeHcoa », AeftcTBya npH coBepuieHHH npecTynueHua B KanecTBe              y
 noco6HHKOB ErHa3ap« Ha ArnoTa H ErHa3apjma ApTeMa H no yKa3aHHio nocneAHiix , noAnucajiH
 AonouHHTeubHoe corAauieHHe X° 2 K AoroBopy X° 1 OT 08.12 .2006, coruacHO KOTopoMy
 H3MeHHJiH BauioTy o6«3aTeubCTBa no B 03BpaTy yKa3aHHOH Bbiine cyMMbi AOJira c py6jieft Ha
 AOAuapbi CILIA B 3KBHB3AeHTHOM pa3Mepe . KpoMe TOTO , 30.12.2008 KJIOHHH M . A . H Toroxna
                                                                                                         r<
 B . R B r. MocKBe noAnncajiH AonojiHHTejibHoe cornaiueHHe Xb 3 K AoroBopy X° 1 OT
 08.12. 2006 , coruacHo KOTopoMy c 01.01 .2009 noBbicHJin pa3Mep nponeHTHon CTBBKH AO 22.5%
 roAOBbix . npH 3TOM , B HapyineHHe n . 9.9 ycTaBa 3AO « LIeHTypnoH AubaHC » AaHHoe
                                                                                                         :
 coraameHHe 6bino noAnncaHO KJIOHHHMM M . A . 6e3 corjiacna nepBoro 3aMecTHTejia                         Hi
 reHepanbHoro AupexTopa CMarHHOH C. H .                                                                  nl
           TaKHM o6pa30 M , EraaiapaH AUIOT H Erna3apaH ApTeM npH noco6HHuecTBe KuoHHHa                  I<(
 M . A . H ToroxHH BT. HCKyCCTBeHHO yBeJIHHHJIH KpeAHTOpCKyiO 3aAOAX<eHHOCTb 3AO                         Ol
 « DeHTypHOH AubflHC )) C UeAbK) C03AaHHB 0CH 0B3HHH AAB eTO 6aHKpOTCTBa .
      " KpoMe TOTO, ToroxHH BT. , AencTBya B xauecTBe noco6HHKa Erna3apaHa ArnoTa H
                                                                                                         H
 ERHA3apflHa ApTeMa, HBjiaacb reHepanbHbiM AHpeKTopoM 3AO « LIporpecc JlaHH » ( r. MocKBa )         *



 eAHHCTBeHHoro axunoHepa noAKOHTpoubHoro EraasapaHy AinoTy OOO «/ aeB llAa3a » (r.                       an
                                                                                    ^
 MocKBa ), 14.11 .2007 Ha3Hannji Ha Aoa >KHocTb reHepaubHoro AHpeKTopa OOO « /IaeB nua3a »               cc
 OuTHCOBa XI A .  -                                                                                      np
                                                                                                         CA



    «
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 96 of 177 Page ID
                                                 #:520
                                                                 7
    /zojira             25.12. 2008 KJIOHHH M.A., aencTBya B KanecTBe noco6HHKa ErHa3ap« Hg ArnoTa H
;aHHOH
                  ERNA3apHHa ApTeMa, B HapymeHHe n . 9.9 ycTaBa 3AO « U,eHTypHOH AabHHC », eaHHOUHHHO, 6e3
                  coraacaa nepBoro 3aMecTHTeaa reHepaubHoro anpeKTopa CMaruHoii C.H . 3aKaKma OT HMeHH
io,       ne      3AO « U,eHTypHOH AnbHHC » aoroBop HOBaunH       12/08 c OOO « /taeB rijia3a », OT HMeHH
> yM » H          KOToporo neHCTBOBaji reHepanbHbiH zuipeKTop OHTHCOB TLA ., He ocBeaoMaeHHbiH o
) INGS
                  npecTynHbix HaMepenuax coyuacTHHKOB npecTynaeHHa H HaxoaHBUJHHca B HX ({mimiHecKOM
'HHKOB            nOflHHHeHHH .                                                                  *
OB        06             CorjiacHo   n . 1.2. aaHHoro aoroBopa ripeKpameHbi HOBaimeH 3aeMHbie H BeKceabHbie
:TB       no
                 o6H3aTeJibCTBa Ha cyMMy 187 926 359,26 py6., BbiTeKaiomne H3 paHee 3aKJUOHeHHbix
                 ZioroBopoB, a TaiOKe ycTaHOBJiena oSznaHHocTb 3AO «U[eHTypHOH AjibHHC )) BbinaaTHTb OOO
nacb       c     «21aeB lljia3a » cyMMy aoara 187 926 359,26 py6. B cpox ao 31.01.2009. Bocnoab30BaBiuHCb
teCKOM
                 ( jjaKTOM HeB03BpaTa B ycTaHOBueHHbin cpox yKa3aHHoro aoara, ErHa3apaH AIHOT H Eraa3apjiH
•HHe      o      ApTeM oGecnemuH noaany 29.04.2009 B r. MocKBe B nocTOBHHO aeiicTByioiuHH TpeTeflcKHH
:yMMbi           cya npn HeKOMMepnecKOM napTHepcTBe « PocciiHCKoe ra30 Boe o6mecTBO » OT HMCHH OOO
HHHTbl
                 «JlaeB FlJia3a » HCKOBOTO 3axBjieHHH o B3bicKainiH cyMMbi 3aflMa . Ha ocHOBamin aaHHoro ncxa
acaaTb           13.05.2009 nocTOflHHO aeftcTByiomHM TpeTeiicKHM cyaoM BbiHeceHo pemeHHe o B3biCKaHHH c
HHH .
                 3AO «IlenTypHOH AnbHHC » 187 926 359,26 py6. B noJib3y OOO «/laeB naa3a ». ?
OHHH3
                          HcKyccTBeHHO co3aaB ycjiOBHH ana npH3HaHHa 3AO « IJeHTypHOH AnbaHc »
pOTOM
                 HecocTOHrezibHbiM (oaHKpoTOM ), Erna3apHH AIHOT H Erna3apaH ApTeM 25.05.2009 B r. MocKBe
naHHH
                 opraHH30 BajiH riouany 3aaB.neHHH OT HMCHH no KoiiTpoabiioro HM OOO «HaeB FIaa3a » B
                                                                   ^
                 AP6nTpazKHbiH cya r. MOCKBU o npn 3HaHHH 3AO « U,eHTypHOH AjibaHC » HecocjoaTenbHbiM
/ A.      OT
                  ( 6aHKpOTOM ).
Hcoa », ,                                                                                        *
[ OTa
                          B nepuoa c Man 2009 rona no HHBapb 2010 roaa Erna3apaH AUJOT, aeiicTBya B cocTaBe
           H
;HaHHH           rpynnbi BHH no npeaBapuTezibHOMy croBopy c Erna3apaHOM ApTeMOM , B xoae HeoaHoxpaTHbix
r«    I    K     BCTpen c tipe/iCTaBHTe.THMH «/IoHHe EaHKa » B r. MocKBe y6excaaa nocaeaHHX B BO3MO >KHOCTH
' 3AO            nacTynaeHHB 6aHKpoTCTBa 3AO « L],eHTypHOH AjibaHC » H xax cneacTBHe         - TexHunecKoro
                 aeijiojiTa no xpeaHTy, BbiaaHHOMy «XloHHe BaHKOM » KOMnaHHH « EjiHaeHco;i ». eucTBya TBKHM
IHHbIM
12,5%                                                                                       ^
                 o6pa30 M. Erna3apaH AUIOT ao6 HJica OT « oftHe EaHKa » npaBa ZUIH KHnpcKofr KOMnaHHH
 n . 9.9i‘
re 6ea
                                                            ^
                 «SKENDLEBY INVESTMENTS LIMITED )) (aaziee «CKeHan6H »), OT HMCHH KOTopon OH
                 BbicTynan , BbixynHTb yxa3aHHbiH xpeaHT.

iroxufl
leCTBC
                                                                         ^
                          B CBX3H c nocTHTHyTOH aoroBopeHHOCTbio c (( oftne EaHKOM » o np Be Bbncyna
                                                                                                 ^
                 yKa3aHHoro Bbiiue KpeaHTa H npaBa pacnopaaceHira 3aaoroM no aamroMy KpeanTy, Eraa3apaH
HcaaH
                 AUIOT, aeircTBya yMbmuiemio B cocTaBe rpynnbi aim no npeaBapHTezibHOMy croBopy c
opoMy
                 Erna3ap>moM ApTeMOM, B nepHoa aexa6pa 2009 r. - aHBapa 2010 r. oSecneuiui HaijpaBaeHHe B
                 Ap6HTpa >KHbifi cya r. MOCKBU aaaBJieHHa OT HMCHH OOO «X( aeB Ilaa3a » o6} 0TKa3e or
ten Ha
iroxna
                                                  _
                 3aaBaeHHH o npH 3iiaHHH 3AO « I IeHTypnoH AabaHC » necocToaTejibiibiM (6aHKpoTOM). Ha
                 ocuoBaHHH aaHHoro 3aaBJieHHa 21.01.2010 Ap6 HTpa >KHbiH cya r. MOCKBHI npeKparaa
 1 OT                                                                                            (


22,5%            npoH3BoacTBO no aeny o npii3HaHHH 3AO « UeHTypnoH AabHHC » 6aHKpoTOM .

.aHHoe                    Enia3apaH AUIOT H Erna3apaH ApTeM, 3aBeaoMO He HaMepeBaacb ncnoaHHTb npHHHTbie
HTeaa
'                Ha ce6a o6«3aTeabCTBa no coxpaHeHHio npaBa co6cTBeHHOCTH CMarHHa B. H. Ha 20-TH
                 npoueHTHyio nomo B 3AO « IJ,eHT.ypHOH Aabjmc » H cooTBeTCTBeHHO HMymecTBeHHOM
OHHHa            KOMnaexce « EBponapK », ripoaojDKaa peaaH30 BbiBaTb CBOH npecTynHbm yMbicea , 18.01 .2010
     3AO         o6ecneHnaH npoaaacy no HOMHHaabHOH uene KHnpcKOH KOMnaHHH « Mastero Investments Ltd . »
                 (aaaee « Macrepo ») 50% HKUHH KOMriamm «/ opaaHH », npuHauaeacaBUinx KOMriainiH «Ta(J)Tc »
iOTa H
           -                                                 ^
                 H HaxoaHBuiHxca B 3aaore «HofiHe EaHKa ». npn 3TOM CMBTHH B.H . , KaK coScT eHHHK 20%
:KBa )
a» (r.
Iaa3a »          coBepiuenne He aaBaa H He noayuHa 3a 3TO HHK 3KOH HMymecTBeHHOH KOMneHcauHH .
                                                                                                 ^
                 axmiH « TaiJ)TC » He 6bia nocTaBaeH B H 3BecTHOCTb 06 3TOH caeaKe, CBoero coraacua Ha ee


                          18.01.2010 Mexcay «CKeHaa6 n » H «/loHHe EaHKOM » 3aKnioHeHO coraameHtie o BbiKyne
                 npaB TpeooBaHHB no KpeaHTy KOMnaHHH « BaHaeHCoa » OT 27.12.2006. B pe3y bTaTe STOVI
                 caenKH KOMnaHHH «CKeHaa6n » noaHocTbio 3aMeHHaa «floHne EaHK » B OTHopjeHnax no ^
                                                                                                 u
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 97 of 177 Page ID
                                  #:521
                                                       8
         f
                                                                 », 3AO « UeHTypHOH AabaHc », a
    KpeAHTy H 3anory HMymecTBa . BMecTe c TeM HKLIHH « opanHH
    Taoce HMymecTBeHHMH KOMnnexc « EBponapK »
                                                               ^
                                                        ocTaBajincb noa 3ajioroM    B KanecTBe

    oOecneneHHa B03BpaTa KpeaHTa.
                                                                                          ApTeM
             3aBepuiaa peajiH 3anHio npecTynHoro yMbicaa, Erna3apaH AUIOT H Erua3apaH
                                                                                           H» H
    25.02 . 2010 opraHH30BajiH 3aKJiK> HeHHe Meacay KOMnaHHaMH «CKeHan6H », «flopauH          B »,
                                                                                 o6a 3aTeabCT
    « EJMAEHCOA » coraauieHHa «0 pacnopaaceHHH HMyiuecTBOM H npeKpameHHH
    coi iacHO KOTopoMy CHHMaeTca 3aaor c aKUHH «Jlopaji
                                                            HH » H 3AO « L|eHTypHOH AabaHC »,
         ^
    3ajioioKeHHOcTb «EjiHfleHCon » nepea « CKeHan6H » aHHyjiu
                                                                 pyeTca, a 100% aKuntt 3AO
    « IJ HTypHOH AribflHc » nepeaaioTCH H 3 CO6CTBCHHOCTH «flopajiHH » B
                                                                                 co6cTBeHHocxb
         ^
    « CKeHflJi6n » .
                         r. MOCKBC Erua3apaH ApTeM H Erua3apaH AUIOT C yneTOM yKa3aHHoro ,
                 26.02. 2010   B
                                                                                pacnopaaceinia o
    comauieHua OT 25.02 . 2010 oOecnenHUH noanncaHue
                                                                   3ajioroBoro

    npeKpameHHH 3ajiora aKUHH 3AO «L(eHTypHOH
                                                     AabaHC » H HHCTpyKUHU Ha ocymecTBueHHe:
    onepauHH c ueHHbiMH 6yMaraMH, Ha ocHOBaHHH KOTopbix
                                                                   2300 o6biKHOBeHHbix HMCHHUX
                              AjibHHC », HTO cocTaBaaeT 100% aKUHOHepHoro KariHTajia, BKjnonaa
    aKDpiH 3AO «LleHTypHOH                                                                   neHbi co
    460 aKUHH, paHee npuHaaneacaBinux CMarHHy B. H . , B TOT ace aeHb 6buiH nepeHHc                  l
                    K40 DORN 10001 KOMnaHHH «/ opaJiHH », oTKpbrroM B OOO ZloHHe EauK >
                                                                                    « ,
    CH#ra aeno
                                                           ^
    (r. MocKBa, yn . CaaoBHHnecKaa, a - 82, CTpoeHHe 2), Ha cneT aeno
                                                                                Ne K.40004020008J
    KOMIiaHHH «CKeHUJl6H », OTKpbITOM B TOM 7KC 6aHKe
                                                      .
                                                                                                    B|
            TaKHM o6pa30M, 26.02.2010 100 BKUHH 3AO cdJemypHOH AJIBUHO nepeinan
                                                                                        )
                                              %
                                                                                               ApTeM
    co CTBeHHocTb KOMnaHHH «CKCHUJI6H », TeM caMbiM ErHa3apsH AIUOT H Erna apflH 3AQ
                                                                                        3

         ^
    nojiymriH B03MO*HOCTb pacnopaacaTbca no co6cTBeHH
                                                              OMy ycMOTpeHHio 20% aKUHH
    « L$HTypHOH AJU>JIHC », paHee npHHaaaeacaBuiHMH CMarHHy B . H . , 6e3 coruacHa H KaKOH      -UH6aj
     HMjpiecTBeHHOH KOMneHcauHH PM . nocaeflHero
                                                          , neM npHHHHHJin eMy            ( CMarH Hy )
                                                                                                        '
    3HaWeabHbiH HMymecTBeHHbiH ymep6
                                                                                            % aKuurf
            B pe3yjibTaTe BbiuieyKa3aHHbix UCHCTBHH coynacTHHKOB npecTynaeHHa 20
                                                        . , c 26.02 .2010 nojwocTbio oOecueHHnuc
     KOMnaHHH «Ta4>Tc », npHHaa-neacaiUHX CMarHHy B .H
     B CBH3H C BbIXOUOM HMyUieCTBeHHOrO KOMnneKCa «EBpOnapK » H3 aKTHBOB
                                                                                KOMnaHHH «Ta(j)TC »i
                                                                                                       ^
     H «flopajIHH ».
             TaKHM o6pa30M, B nepnoa c 26.12. 2006 no 26.02 . 2010 ErHa3apaH AUIOT H
             £
     ApTeM npw noco6HHuecTBe KaoHHHa M . A . H ToroxHH B .T. nyreM o6MaHa
     UOBepueM CManiHa B. H . , npoTHBonpaBHO, 6e3B03Me aHo
                                                       3
                                                                                      Eruasapai
                                                                             H 3uoynoTpe6aenH5fl
                                                              H yMbiunieHHO npuo6 pejm npaBO Ha
                                                                                                       ^
                                                               3KUHH (20% o6iuero KoaunecTBa
     npHHuaaeacaBuiHe nocaeaHeMy 460 6e3aoKyMeHTapHbix
                                                                          720 605 444 py6., HTCB
     aKpuii) 3AO «L(eHTypHOH AabaHC » PHHOHHOH CTOHMOCTBIO He MeHee
                                                                          bHbiH HMymecTBeHHbitir
     aBUaeTca oco6o KpynHbiM pa3MepoM, npuuHHHB CMarHHy B . H 3HauHTea
                                                                 .

     yiuep6 Ha yKa3aHHyio cyMMy.

                  IIoucyuHMbie Erua3apaH AUIOT T., Erua3apaH ApTeM T. , KJIOHHH M . A ., ToroxH
                                                                                                a B . T.
                                                           MOrO HM npeCTyUJieHHa He npH3HaJ!Hj‘
                                                                                                        ,
     Hep,e3 3aiUHTHHKOB BHHy B COBepUieHHH HHKpHMHHHpye
     aeao paccMOTpeHO B nopauKe H. 5 CT. 247 YIIK     P<t> B oTcyTCTBHe noacyaHMbix, KOTOpbi&
     HaxouaTca 3a npeaeaaMH TeppHTopHH POCCH
                                              ACKOH Oeaepaunn, o6baBJieHbi B MeacayHapouHbrifi
                                                                                   eHbl He 6 bIJlH .
     p03bICK , Ha TeppHTOpHH HHOCTpaHHOTO TOCyuapCTBa K OTBeTCTBeHHOCTH npHBUen
                                                                             aTejibCTBaMH :
             BHHa noacyaHMbix noaTBepacaaeTca uccjieaoBaHHbiMH B cyae uoKa3
                           cyae6HOM 3aceaaHHH noTepneBiuero Civiarmia B. H. o TOM, HTO B 2001 -4
                  rioKa3aHHaMH     B
                                                                           »,         BJiaBiueffl
     2002 roay OH BJiauea 35 % UOJIH KOMnaHHH « UeHTypHOH AibaHc ocyuiecT , . 62)1
     cTpOHTenbCTBo ToproBoro KOMnaeKca «EBponapK » (r. MocKB
                                                                 a, Py6ueBCKoe  uiocce  a
                                                                           HUHOH Horo  npoeKTa  /
     ynacTHHKH KOTopou KanayH H JIOKTHOHOB peuiHuu
                                                        BHHTH   H 3 HHBecT
     no3T0My OH (CMarHH) CTaa noabiCKHBaTb HOBbix napTHepoB.
                                               yMbi OeaepanbHoro CoOpanua POCCHHCKOW
            C aenyTaTOM TocyaapcTBeHHon
                                                       ^
     OeaepauHH ErHa3apaHOM AUIOTOM T. OH (CMarHH ) no3H3KOMHJica BecHof
                                                                              i 2002 roaa, TOT*
     npeacTaBHJi eMy cBoe aoBepeHHoe auuo H npaByio pyKy -
                                                            TapKymy /iMurpna, noaciiHB, HTO B
     CBB3H co CTaTycoM aenyTaTa OH (Erua3apaH) He
                                                     MOJKCT noanHCbiBaTb aoxyMeHTbi,             BJiaaeTbJ
        9
                       Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 98 of 177 Page ID
                                                         #:522
                                                                        9
rc », a                   nySjiHHHbiMH aKTHBaMH       H HTO BeaenneM Bcex   aea 6yaeT   3aHHMaTbca   rapKyina   OT   ero
ecTBe
                          ( Eraa3ap« Ha) jTHua .
                                    Bee                    c AUIOTOM Erna3apaHOM                     no
vpTCM
                                          HX coBMecTHbie                            aoroBOpeHHOCTH
                          ynacTiuo B npoeiere CTpomejibCTBa ToproBoro KOMnneKca 6bnra BaclmxcHpoBaHbi B
                                                                                                          ^aubHenmeMy
                                                                                                           corjiauieHHH
H»        H
                                                                                                        22 % axuHH
                          OT 29.08.2003, cornacHO KOTopoMy y Hero (CMarHHa) BnocneacTBHH ocTaBanocb
> CTB»,                   oGipecTBa, npeo6pa30BaHHoro B 3AO, HO anBHaeHabi          (CMarHH ) aoaxceH Gbin nojiynaTb
                                                                                   OH
,aHC »,
                          TOJibKo   c
                                   nepBoro     roaa
                                                  aeaTejibiiocxH  ToproBoro ueiupa, npn 3TOM ero (CMarHHa) aona He
    3AO                   yHacTBOBaiia B B03BpaTe 3aeMHbix cpeacTB .
IIOCTb                                                                                                          2003,
                                   CxpoHTejibCTBO TK « EBponapK » nananocb npuMepHO B cepeaHiie aera
                          3aBepuiHaocb B cepeamie 2005 . J(o inojra 2003 npoexTHaa aoxyMeHTauna H noaroTOBHTejibHbie
HHoro
                          pa6oTbi onaaHHBajiHCb 3a cneT 3aftMOB OT pa3UHHHbix HHOcxpaHHbix KOMnaHHH,
aa o                      npuHaanexcaiunx Erna3apaHy AuiOTy . H3 CBOHX JIHHHBIX cpeacTB CMarHH BJIOXCHJI B npoxnaaKy
aeHHe
                          KOMMyHHKauHH oxoao 700 Tbic. aonnapOB CLUA . Ebui nonyHeH xpeaHT B C6ep6aHxe cyMMy 42
JHHbIX
                          MJIH . aoJinapoB CLUA , xoTOpbin 6 bui norameH B CBX 3H C npuBneneHneM Erna3apaHOM 45 MJIH .
uonaa                     aoaaapoB CLUA no aoroBopy 3afiMa c xoMnaHHen « XeKX3M », noaxoHxpo/ibHOH AinoTy .
Hbl co
                         ErHa3apaHOM xaxxce npHBJiexajiHCb 3anMbi OT ocJmiopHbix xoMnaHHH Ha aaBepineHne
EaHK »                   cxpoHxeabHbix pa6o r.
                                                                                                           .

20008                              OGmaa CTOHMOCTB cTpoHTejibCTBa TK « EBponapK » 3AO « UeHTypnqH Aju>aHC »
                         cocTaBaaeT OXOJIO 1 ,5 MJipa - py6neH.
UJ1H B
                                   K 2006 roay OH (CMarHH ) Baaaea 22 % axunil B ycTaBHOM KanHTajie 3AO << UeHTypHOH
ApTeM                    AabflHC », KynHB y noaKOHTpoabHbix Erna3apaHy AinoTy KOMnannn «Tex3HeproaoH » - 20 %
 3AO
                         aKUHH, y «TnTyjia » - 2 % axuHH . ynacTBOBaBiUHe B npoeiere ciponTeabCTBa TK << EBponapx »
    -
I J1HOO
                         noaKOHTpoiibHbie ErHa3apaHy CTpyxxypbi - 3AO « THTyn », TU « YHHXOMHMNEXC », OOO
irHHy )
                         « Mujiea », OOO «MepxaB >> coBOxynHO BJiaaeJiH 73 % aximfi. no3>xe OH (CMarHH ) H 3 CBoen
                         aojm nepe /ian 2 %, AIHOT - 5 % B ynpaBJieHHecxHfi C})OHH c uenbio oiiTHMH3auHH oxcnjiyaTaumi
    axuHH                H ynpaBaeHHa xoproBbiM neHTpoM. COOTBCTCTBCHHO y reHepaabnoro anpexxopa (dJernypHOH
IHJIHCb                  Aabanc » na TOT MOMCHT TapKyuiH B CO6CTBCHHOCTH naxoaHJiocb 7 % axunfi, xoxopbie nocne
    acj)xc »             cBoero yBoabHeHHa OH He Bepuya .
'


                                   LIOMHMO CTpoHTeabCTBa ToproBoro xoMiuiexca AIHOT Erna3apaH yH&CTBOBaJi B
a3apaH                   aoporocToaureM npoexTe peKOHCTpyKUHH rocTHHHUbi « MocKBa » H Hyjxaanca B 3aeMHbix (



>neHna                   cpeacTBax, B CBa 3H c neM ocenbio 2006 Ha oaHofi H3 BCTpen B EH3Hec- ueHTpe «/JaeB njia3a » no
aBo na                   aapecy : r . MocxBa, ,£(aeB nepeynox, a. 20, AIHOT Erna3apaH npeanoxcua eMy.; (CMarHHy )
necTBa                   npoaaTb CBOIO aonio B 3AO « L(eHTypHOH AabaH » B paccponxy 3a 17 MHH. aojiaapoB CLUA ,
6., HTO                  nocKOJibxy xoTea xoncojiHanpoBaTb 100%-HMH naxeT axuHH ana HX 3anora B «/l,0HHe EaHxe » c
ennbifi                  nejibio nojiyneHHa xpeaHTa na pexoHCTpyxunio rocTHHHUbi « MocxBa ».               .
                                                           —
                                   ripHMepHO B HoaGpe aexa6pe 2006 B xoae BCTpeHH c ErHa3apaHOM AHIOTOM H
                          rapxyuieH Eraa3apaH AIHOT T. coo6mHJi, HTO /JMHTPHH Tapxyuia aBaaeTca BJiaaeabueM
la       B.T.            xoMnaHHH « EjniaeHCOJi » ( Krnip ), xoTopaa 6yaex nojiynaTeaeM xpeaHTa B pa3Mepe 100 MJIH.
I3HaJlH ,                aonaapoB CLUA OT « /(oHHe EaHxa », npH STOM 6aHX              He >xeaaeT, HTo6bi axuHH 3AO
jTOpbie                  « L(eHTypHOH AnbaHC » na MOMCHT HX aanora npuHaanexcajiH POCCHHCXHM lopnaHMecxHM HJIH
                         (}) H 3HHeCKHM
                                        JIHUaM.            Eraa3apaH AHIOT T. paccxaaaa. HTO cxeMa aoaxcH BbiniaaeTb
(   OaHblH
    Gbian .                                                                                                ^
                         cneayioinHM o6 pa30M: OH (CMarHH ), xax H ocTajibHbie axiiHOHepbi, aoaxceH 6bui npoaaTb CBOH
                                                                                                             '
A:                       aKUHH XHnpCXOH XOMnaHHH « U,OpaJIHH » no HOMHHanbHOH CTOHMOCTH. /(aHHyio XOMliaHHIO
B       2001   -         co3aaJiH rpaxcaaHe Kunpa, a reHepanbHaa aoBepeHHOCTb Ha ynpaBaeHHC 6 bma y TapxymH.
laBinen                  100% axnHH xoMnaHHH «7LopajiHH » npHo6peTaeT xoMnaHHa «Ta({)TC » (EpirraHcxHe
a. 62),            .     BuprHHcxHe ocTpoBa ), a B caMofl xoMnaHHH «Ta(J)TC » axuHH aonxo3bi 6 biTb pafenpeaeneHbi
                         Taioxe. xax 3TO 6 buio H B 3AO « UeiiTypHOH Aabanc », TO ecxb 73% y ErHaaapana AlhoTa T . , 7%
poexxa         ,   ,

                         y MHxpua TapxyuiH, a 20% y Hero (CMarHHa).
HHCXOH                     ^       Erna3apaH Arnox cxa3a)i, HTO Bonaex B xoMnannio «TatJ)TC » CBoeil noaxoHTpojibHOH
                         ( j) npMOH « KaaxeH » ( Knnp), reHepaiibHaa aoBepeHHOCTb na ynpaBJieuHe
aa, TOT                                                                                             aaHHOH xoMnaHnen
3, HTO B                 Gbiaa y Eraa3apaHa ApTCMa - 6paTa Erna3apaHa AmoTa.
3JiaaeTb
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 99 of 177 Page ID
                                  #:523

                                                 10
        npH 3TOM ErHa3ap« H AUIOT 3aBepaJi ero (CMarHHa), HTO HMymecTBy HHHTO He
yrpo>KaeT, nocjie MHoroHHcneiiHbix neperoBopoB H npe/inojKeHHH co CTopoHbi Erna3apaHa               «floi
AuiOTa, OH ( CMarHH ) Bbipa3Hn CBoe npeuBapHTenbHoe cornacue, HO nacTaHBan Ha                       0633
oGibaTenbHOM nucbMeHHOM oiJjopMneHHH Bcex AOKyMeHTOB H                     oroBopeHHOCTefi c
npHBJTeneHHeM K> PHCTOB.
                                                                          ^                         ( CMI
    V   B 2006-2007 eMy (CMarHHy) nepeuaBanucb noATBep>KAaiomHe uoxyMeHTbi, mo                      AOJU
KOMnaHHH «Ta|     < )TC » BBJiaeTca axunoHepoM KOMnaHHH «,H,opanHH » Ha 100%, cooTBeTCTBeiiHO,      npHi
BJiawex 20% aKUHH KOMnaHHH «Ta4)TC », OH onocpenoBaiiHO Bnauen H 20% axiiHH B KOMnannn              B    pa
« opaJiHH », H KaK cjie ctBHe 20% aKUHH 3AO « LI,eHTypHOH AjibHHC » H TK « EBponapK », Tax
 ^                         ^
KaK 3TO 6 bIJl ejJHHCTBeHHblH 3KTHB yKa3aHHOJI KOMnaHHH .                                           Kpe;
     '  C KnOHHHbIM OH (CMarHH ) n03H3KOMHJICS JieTOM 2005 TOfla B npHCyTCTBHH AuiOTa               nep<
Era3ap» Ha H AHaHbeBa . OHH cKa3ajiH, HTO HeuoBonbHbi pa6oTon rapKyuiH /EB. BO Bcex HX              aicm
coBMecTHbix npoeicrax , B nacraocTH , no TK « EBponapK », oTKpbiTHe xoToporo npomno                 6aff
HeyaaHHO, B CBJHH C neM 6bino npHHHTO pemeHne Ha3HaHHTb KnoHHHa HOBMM reHepajibHbiM                 nepi

^HpeKTopoM     TK «EBponapK » BMCCTO TapKyuiH, KJIOHHH npHcyTCTBOBan Ha 3TOH BCTpene.
    " Erna3apKH ApTeM 6biJi Ha3HaneH 3aMecTHTeneM reHepanbHoro nupeKTopa 3AO
                                                                                                    « Ta
                                                                                                    Era
« LJeHTypHOH AjibHHC » KjioHHHa no O6IUHM BonpocaM, npn 3TOM OH BbinonHun yKa3aHH 5i
CTapuiero 6paTa Erna3apHHa AuiOTa.                                                                  (CM
    "   C ToroxneH OH (CMarHH ) no3HaKOMuncn Hepe3 AniOTa ErHa3ap« Ha, BnuenHCb na AHHX             axq
pojKAeHHJi AuiOTa Erua3apjiHa HUH ero xceHbi, B « /(aeB Hna3a », ToroxHa 6 bui 6UH 3KHM             73°/
HejJOBeKOM   B ceMbe AinoTa .                                                                       TOT
    ’’
        riocne uonrax neperoBopoB Erua3apHH AUTOT noo6eman BbinojiHHTb CBOH                         3 KU
o6 3aTejibCTBa OTHOCHTenbHO Toro, HTO OH (CMarHH ) nepenaeT CBOH aKUHH KOMnaHHH
  ^
«X(opajiHH » TOJibKO c ycjioBHeM, HTO CMoaceT KOHTpojinpoBaTb 3TO HMymecTBO Hepe3 ynaCTHe B
KOMnaHHH «Ta 4> Tc » Ha cpox He 6onee roqa; HTO Bee uoxyMeHTbi nounncbiBajiHCb
                                                                                                    OTB


OAHOBpeMeHHO H HTO Mexcuy axunoHepaMH UOJDKHO 6 biTb nounncaHO corjiauieHHe c ynacTiteM             roc
« /(oHHe EaHKa », XBJiaiomerocH rapaHTOM ero HcnojiHeHHH. AUIOT CKa3aji, HTO noHHMaen ero
o6ecnoKoeHHOCTb no noBOuy pncxa CBOHM npaBOM Ha 20 % axuHH B npoeKTe TK « EBponapK »,               HHl
HO ';3aBepuu, HTO ero HMymecTBy HHHTO He yrpoxcaeT. flpn jnoGbix oOcTOHTeubCTBax 20 %               vpi
aKUHH ocTaHyTCH y Hero (CMarHHHa), nocKonbKy B cuynae ueijjonTa KOMnaHHH « EnHAeHcon »              HH >
ErMa3apaH AUIOT npeuocTaBHT eMy (CMarHHy) npaBO npouaxin nouKOHTponbHbix eMy 73%                    j>e
                                                                                                    (

aKUHH,    CTOHMOCTb KOTOpbIX HO         J
                                       0( ) HUHaJlbHOH OUeHKe npeBblUiaJia CTOHMOCTb KpeUHTHbIX     nei
o6fl3arejrbCTB.    KpOMe   Toro,   ErHa3apxH   3aBepHJi ero, HTO B KOMnaHHH « TatJ)TC » HH OAHH     Ea
qokyMeHT He 6yneT HMeTb lopHunnecKoft CHUM 6e3 ero (CMaruHa) nounucH.
   f  AUIOT Erua3apKH noncHun , HTO eMy HyxceH OAHH rou, Ha 100 MJIH . uonnapoB CHI A eMy           Er
Haqo 6 bicTpo qocTpOHTb ToproByio rauepeio rocTHHHUbi « MocKBa » H 3anycTHTb nepByio                K>I
onepeub npoerra peKOHCTpyxuHH, a caMy rocTHHHuy 6 yneT uocTpaHBaTb Ha upyrue ueHbrH ,
HTO Bbirunueuo npaBuonouoOHO, Tax xaK npoeKT rocTHHHUbi 6 biJi yx<e B BMCOKOH CTenemi               B)
TOTOBHOCTH, H y Hero ( CMarHHa) He 6 bino ocHOBainm B STOM coMiieBaTbca.                            «1
      TaKxce ErnaaapaH AUIOT npeunoxcHn eMy nocpencTBOM BHeceHiin H3MeHeHHH B ycTaB                 Ei
3AO « L(eHTypHOH Aubjrno) KOHTpojiHpoBarb uenTejibHOCTb o6mecTBa, Hero OH paHee 6 biJi              A
jiHiuen   H   He    paccHHTbiBaTb Ha cnpaBeunuBoe pacnpeueueHHe UHBuueHuoB, Taioice
                   MOT
npeujioxaui Ha3HaHHTb ero npeuceqaTeueM coBeTa uupeKTopoB o6iuecTBa, BBCCTH uoxiMcaocTb
                                                                                                    *
nepBoro 3aMecTHTejia reHepanbHoro uupeKTOpa, KOTopbiH 6yueT Ha3HaHaTbcx COBCTOM                     y<
AHPEKTOPOB, TO ecTb, (JjaxTHHecKH 6yueT ero (CMarHHa) neuoBeKOM. TaK >xe AUIOT coruacHUCM c         B:
erq. (CMarHHa)       npeujio>i<eHHeM 06 orpaHHHeHHH npaBa reHepanbHoro uupeKTopa Ha
3axnK) HeHHe    cuenoK na cyMMy cBbiuie 5 MJIH . py6neH H BBeueiiHH o6n 3aTejibHoro HannHiia        yi
BTopoii   ITO/UIHCH nepBoro 3aMecTHTena reHepanbHoro AHpeKropa unn OAoSpemm Taxnx cuenoK ,          H
                 6 bino cuenaHO.
HTO B /lanbHeHiueM                                                                                  n
  ^   Haxouacb B upy^ecKHX H uenoBbix - napTHepcKux OTHOUICHHUX                 C    ErnaaapflHoM   B
AutoTOM, OH (CMarHH ) 6bin BbiHyxcueH cornacHTbcn Ha ero npeunoxceHiie.
                                                                                                    O
             Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 100 of 177 Page ID
                                                #:524
                                                                11
ITO     ne                26.12 . 2006 OHH noixriHcajiH CoraaineHue aKUHOHepoB H aoroBop 3cKpoy c ynacTHeM
3ap«Ha           «XloHHe BaHKa », no KOTopoMy nocaeanuH aoaaceH 6bia BbicTynaTb rapaHTOM HcnoaHeHua
la      Ha       o6fl3aTenbCTB aKUHOHepaMH.
reft     c                nonoacemia Coraaiuemia aKUHOHepoB OT 26.12 .2006 6 MHH HanpaBJieHbi Ha 3amHTy ero
                 (CManiHa) aoan B caynae neHcnoaHeHHa KpeauTHbix o6a3aTeabCTB B pa3Mepe 100 MJIH .
I,     HTO       aoaaapoB CILIA, B        HeM 6 biaa nponucaHa nponeaypa npoaaxcn 73% aKHHH «Ta (J)TC »,
BeHHO ,          npnHaiuie >KamH.x KOMnaHHH « KariKeH », CTOHMOCTb KOTopbix nepeKpbiBana CTOHMOCTB KpeanTa
naHHH            B pa3Mepe 100 MJIH . aoaaapoB CILIA , HTO aBJiaaocb rapanTHen H 3amHTOH ero aoaH .
:» ,   Tax                no ycjioBHHM aoroBopoB, 3aKjnoHeHHbix Mexcay aKUHOHepaMH , B oGecnenemie B03BpaTa
                 KpeaHTa BbmaHHoro « HoHHe BaHKOM » KOMnaHHH « EaHaeHcoa », 6aHKy aoaxcHbi 6 MJIH 6 brrb
                         ,

\ iuoxa          nepeaaHbi Bee o6ecneHHTeabHbie aoKyMeHTbi aaa o6 pameHiia BHecyae6 noro B3bicKaiiHa Ha
;ex HX           aKHHH «HopajiHH », 3AO « IJ[eHTypHOH AjTbHHC» H TK « EBponapK ». B nacTHOCTH , « oflHe
ponuio           6aHKy » KaK He3aBHCHMOMy (3CKpoy) areHTy aoa >KHbi 6 biJiH 6biTb nepeaaHbi Ha xpaneHHe   ^
IbllblM          nepeaaTOHHbie pacnopax<eHna aKUHBMH «HopaaHH » OT KOMnaHHH «Ta4> TC » H 73% aKHHH
                 «Ta(f )TC », opManbHO npiiHaanexcamne KOMnaHHH « KaaKeH », noaKOHTpoabHOH Auioiy
     3AO
13ami si
                 EruaiapaHy .^
                          HoroBOp 3cxpoy He npeaycMaTpHBaa nepeaany Ha xpaHeHHe npHnaaaejkamne eMy
                 ( CMarnHy ) 20 % aKHHH B «HoHHe BaiiK », coraacHo nocaeaHeMy, a TaK >Ke c'oraauiemno
1 HHBX           aKHHOHepoB KOMnaHHH « Ta|    ( )TC », B caynae aecjioaTa ErHa3ap« H AIUOT aoaxceH 6 bia noaoxaiTb

H 3KHM           73% aKHHH KOMnaHHH « KanKeH », a CManiH aoax<eH 6 bui BbicTaBHTb HX Ha npoapcy . KpoMe
                                                                                                     .

                 Toro,     aKHHH noTepneBinero He aoaxmbi 6 biJin nepeaaBaTbca , ran KaK OH He HBJIJUICJ)
     CBOH       aKHHOHepoM rocTHHHHbi « MocKBa » H nojiynaTejieM KpeaHTa.
naumi                     OanaKO nocjie noanucaHHH Bcex HOKyMeHTOB H noayneHHX KpeaHTa AIUOT Erua3apHH
CTHe B           OTKa3anca BbinoJiHHTb CBOH o6emaHHa .
jajiHCb                   npouien roa, B TeneiiHe KOToporo OH ( CMarnH ) BHaea , HTO TOproBasi . ranepea B
:CTHeM           rocTHHwne « MocKBa » He 6 buia 3anymena , Kyaa aeaucb aeHbrn , AIUOT noacmiTb He MOT .
eT ero                    nocKOJibKy B HHBape 2008 roaa HCTCK lopuaHHecKHU roa no 3aKJUOHeHiibiM Mexcay
iapK » v         HHMH aoroBopeHHocTHM , OH ( CMarHH ) HeoaHOKpaTHO o6pamaacH K Erna3apflHy AiuoTy c
 20 %           Tpe6oBamieM BbinoaHHTb oomaTeabCTBa H aaTb KOMauay noaKOHTpoabHbiM unnaM , B TOM
HCOH »           HHCAE ero 6 paTy ApTeMy Erua3apaHy , ocJiopMHTb CBOH o6emaHHa Haaae )KamHM o6pa30 M . B
f 73%           (JjeBpaae 2008 roaa OH ( CMarHH) Hanncaa micbMO B « oii 4e EaHK » Ha HMX Tep6epTa CMHTTa,

HTHbIX                                                                 ^
                 ueM BocnpenaTCTBOBaa noayneHHK) Erua3ap» HOM AIUOTOM HOBoro TpaHma KpeaHTa « ofiHe
                                                                                                          ^
  oauH          BaHKa » no rocraHHue « MocKBa ».                                                      ii
                          B pe3yabTaTe HacTOHHHBbix aeftcTBHH eMy (CMarHHy ) yaaaocb aoOiiTbca no/umcaHHH c
A eMy           Erua3apnHOM AIUOTOM 03.03 . 2008 coraainemia , noaroTOBJieHHoro HanaabHHKOM
;pByio          lopnaHHecKoro OTaeaa KOMnaHHH « UeHTypnoH TunepMapKeTO) ApanoBoii HPHHOH . ErHa3apau
;iibrH ,        AIUOT UHHHO pacnucaacx rioa yKa3aHiibiMH B coraaiueiiHH o6emaHHHMH , B TOM Hucae o
eneHH           BbinoaneHHH ycaoBHH aoroBopeHHOCTeH 2006 , o nepeaane CBOHX 73 % aKHHH B KOMnaHHH
                « Ta4irc » Ha xpaHenue «/(oHHe BaHKy », 3aKaioHeHHH HOBOTO aoroBopa 3cKpo £ c «,fl,OHHe
 ycTaB .        Eam<OM », nocKoabKy CTapbie aoroBopbi 2006 H 2007 He Sbian Hcnoaneiibi no BHHevErHa3apana
; 6 bia         AuiOTa, OH xce (CMarHH ) co CBoeii CTopoiibi no ycnoBHHM coraaiuemia OTKpbia CHCT B «,HoHHe
TaKXce          EaHKe ».
HOCTb                      y Hero (CMarHHa ) co3aaaocb BnenaTaeHHe , HTO AIUOT Erna3apaH HaMepeH BbinoaHHTb
BeTOM           ycaoBiia coraauieHHa , nocKoabKy nocae ero noanucanna ApTeM Erna apaH CTaa
aaca c                                                                                              ^
                B 3aiIMOaeHCTBOBaTb c HHM ( CMaTHHblM ) - OHH COBMeCTHO OT03BaaH aOBepeHHOCTH y TapRyuiH ,
>a Ha           CT3B aayMa anpexTopaMH « Ta())TC », noayHHB coBMecTHyio aoBepeHHOCTb OT « lopaaHHa » Ha
                                                                                                   /
JIHHHa          ynpaBaeHHe TK « EBponapK »; Ha Hero ( CMarHHa) 6 biao otJiopMaeHO npaBO BTopoii noanucH OT
xeaoK ,         HMEHH KOMnaHHH «Ta (J)TC » no pacnopaaceHHio HMymecTBOM (aKUiiaMH ) KOMnaHHH << /JopaaHH »,
                npn oTcyTCTBira KOTopofi aoKyMeHT 6bia 6bi HeaeHCTBHTeabiibiM . 3TO co3aaBaao y CMarmia
3HIIOM          BnenaTueHHe , HTO AIUOT BeaeT c HHM necTHbie aeaoBbie OTHOiueHna .                    •l

                         KpoMe Toro, Erua3apaH AUIOT o6emaa aaTb yKa3amie CBOHM CTpyierypaM H aaBOKaTaM
                oijiopMHTb Ha Hero no HOMHHaay 50 % aKHHH B KOMnaHHH « EanaeHcoa », c TCM , HTO6U OH He


                                                                                                    i
                                                                                                    U
        ?:
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 101 of 177 Page ID
                                   #:525
       *?                                           12
     6ecnoKOHJica. BcneacTBHe 3Toro OHH onpeaennan cyMMy, xorapyio Erna3apHH AUIOT aonaceH
     6bin Bbi6para B Biiae aHBuaeHaoB B pa3Mepe 34,5 MJIH. aonnapoB CUIA, nocjie nero ero
     (CMarHHa) aona B03pacTajia B 3AO «L(eHTypHOH AnbaHC » ao 50%, H OHH CTaHOBHJiHCb
     napraepaMH 50 Ha 50, HTO ero (CMarHHa) ycTpaHBajio.
         1"   FIo3flHee BbWCHHJiocb, HTO KOMnaHHB «EjiHfleHCOJi » He BepHyjia xpeaHT « /loHHe 6aHKy ». J
     B nanane 2009 6aHK npHHan pemeHHe o npoaaace xpeaHTa, npn 3TOM Erna3apaH 3aBepHJi ero
     (Ciftanraa), HTO aepa< HT cHTyaunio noa KOHTpoJieM, H npeanoaoin pa3Hbie BapnaHTbi
     np<5THBo eHCTBHa «floHHe EaHKy ». OaHaxo xpeaHT 6bia BbicraBneH Ha pbiHOK Ha npoaaacy,
               ^
     HecMOTpa Ha OTcyTCTBHe npo6neM c ero oScnyacHBaHHeM, nocxonbxy xpeaHT Ha 100 Man
                                                                                                     .
     aonnapoB C1UA nepea «/(oHHe EaHKOM » oGcnyacHBanca 3a cneT TK « EBponapK », TaK 6 bin a
     nocTpoeHa cxeMa: npoueHrai, KOTopbie «EnHaeHcon » nnaraa 6aHxy, nocTynann B KanecTBe
     norameHHa 3aaon >xeHHOCTH OT 3AO (dJeHTypnoH AnbaHC », aBnaiomeroca JmxraHecxH H
                                                                                       (

     3anoroflaTejieM, H nopyHHTeneM, H nnaTenbiuHXOM no npoueHTaM B Tpex nnuax.

          ()
              Tax, 08 aexa6pa 2006 roaa Meacay 3AO «!JeHTypHOH AjibaHc » H xoMnaHHeft
     « EnHaeHCon » B «flaeB IIna3a » 6bui 3aKJHoneH aoroBop 3aHMa (HOBaunn ) Ha cyMMy oxono 1 , 5>
     MHJuiHapaa py6nefl, oaHaxo xpeanrabix aeHer «,D(oHHe EaHxa » TaM He 6bino, STO 6MJIH
     aiocyMyjiHpoBaHHbie 3afiMbi nponutbix nepnoaoB. KoMnaHHH « X3KxeM » H apyrne HHOcTpaHHbie
     xpe HTopw 3AO «lJeHTypHOH Ajn>aHC » 3a 1 aonnap nponann npaBO Tpe6oBaHna no aoroBopaM ,
            ^
     3a &Kia KOMnaHHH «BaHaeHcon ». Caenano OTO 6biao ana Toro, HTO6W 3AO « UeHTypnoH
     Ajifc« HC » B03Bpamaji 3aeM He KOMnaHHH «X3xxeM », a KOMnaHHH « EnHaeHcon », xoTopaai
                                                                                                       >i



     aBnanacb noJiynaTeneM xpeaHTa « JloPme EaHKa » H nonyneHHbie OT 3AO « IJeHTypHOH Anbancw
     aeubra aonaoia 6bina nycxara Ha norauieHHe npoueHTOB no 3TOMy xpeaHTy .
          e Tax >xe, BbiaaBaa B aexa6pe 2006 xpeaHT, B xoHue aHBapa 2007 «£loHHe EaHX » 90 %           J
     3Toro xpeaHTa npoaan, nepeycTynHB ero B BHae aepHBaTHBa aMepHxaHcxoMy JioHay , ocTaBHBj
                                                                                     (

      3a CO6OH ponb xpeaHraoro areHTa H npeacTaBHTeaa no xpeaHTy.
              B (J)eBpaae 2009 «J(oHHe EaHX », xax H 6bino paHee oroBopeHO B coraameHHH an
     26.12.2006, npeanoacnn eMy (CMarHHy) BbixynHTb xpeaHT HHH Haiira noxynaTena Ha 3Ton
      xpeaHT H noayHHTb npaBa Ha 3aaoa<eHHoe HMymecTBO .
              nPH H3yneHHH xpeaHraoro naxeTa HM (CMarHHbiM) 6bino o6Hapy),)xeHO OTcyrcTBHa
      uacra o6ecneHHTeabHOH aoxyMeHTauHH ( nepeaaTOHHbix pacnopaaceHHH aaiomen npaBoi
      « (pHHe EaHxy » Ha HanoaceHHe BHecyae6Horo B3bicxaHHa Ha axunn xoMnaHHH «/(opaiiHH » HI
      ^
      3AO « L(eHTypHOH AnbaHc », HTO 03Hanajio, HTO npHo6peTaTeab npaB no xpeaHTy He cMoaceri
                                                                                              ( jmpMoiv
      noayHHTb axunn « X(opaaHH » BO BHecyae6HOM nopaaxe B cnynae HeB03BpaTa xpeaHTa
      « EaHaeHCoa ».
              CoTpyaHHxaMH 6aHxa neoaHOxparao Bbicxa3biBaaHCb Tpe6oBaHHH ArnoTy Erna3apaHy H
      ero. KipHCTaM nepeaara HeaocTaiomyio nacra o6ecneHHTeabHOH aoxyMeHTauHH , npeanaranocbj
     noBTopHO noanncaTb aaHHbie nepeaaTOHHbie pacnopsaceHHJi , xoTopbie B cooTBeTCTBHe                cj
     npaBHaaMH ynpaBaeHHa xoMnaHHH «Tacj)Tc » aonacHbi 6burn 6brrb noanHcaHbi HM (CMarHHbiM
                                                                                                  )    !
     H    XpTeMOM  ErHa3apaHOM B xanecrae ee HOBHX anpexTopoB OaHaxo
                                                                   .          ApTeM  OTxa3aaca 3TOB

     caeaara , cocaaBiuncb Ha OTcyTCTBHe xoMaHau CTapmero 6paTa AinoTa Erna3apaHa .
            CaM AUIOT Erna3apaH o6eiuaa nepeaara nepeaaTOHHbie pacnopaaceHHH B «         .JXomt
                                                                                             EaHx »r
     B xoae neperoBopoB B « )oiiHe EaHX » H «\aen riaa3a », HO Taxace He caeaaa 3Toro.
                              /                 J
           . Kax BnocaeacTBHH OH            BbiacHna , xpeaHT npno6peaa xoMnaima «CxeHaa6n »J
                                     (CMarHH)
                                                                                       - TKl
     xoTOpaa HBaaeTca 100 % BaaaeabueM 3AO « L(eHTypHOH Aab»HC » H ero axrasa
     «EBponapx » . OaHa H3 asyx oiJmiopHbix xoMnaHHH - ynpeaHTeaeft «CxeHaa6H » npHHaaaoKHTJ
     Erna3apaHy ArnoTy, noaTOMy eMy He HyacHbi 6biaH nepeaaTOHHbie pacnopaaceHHa . AUIOTI
     Eraa3apaH Bbixynaa CBOH xpeaHT caM y ce6a, HHHCM He pncxya, OH MOT BbinHcaraj
     nepeaaTOHHbie pacnopajxeHHa B aioGon MOMCHT .
             OaHaxo OTcyTCTBHe aaHHbix o6ecneHHTeabHbix aoxyMeHTOB npH Bbixyne xpeaHTa aaal
     Hero (CMarHHa) o3Hanaao HeB03Moa< Hocra BO BHecyae6HOM nopaaxe 3a6 paTb axunn
     « /(bpaaHH », xoTopwe Ha 100% npHHaaaeacaan «Ta(J>TC », a Taxace axunn 3AO « L(eHTypHOH
     ArfbUHO), xoTopbie Ha 100% npnHaaaeacaaH xoMnaHHH «/lopaaHH ».

            if
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 102 of 177 Page ID
                                                  #:526
                                                                    13
DJDKeH
o ero                      no   ero (CMarHHa ) npocbOe   topirmiHecKaa KOMnanna «BefiKep H MaKKeH3H »
                                                                                      .
                  no roTOBHJia nepeaaTOHHbie pacnopaaceHna H HanpaBHJia eMy 25.09 2009 ojieKTpoHHofi noHToii
HJTHCb              ^
                  fljia flaJibHeHinefi nepecbuiKH AmoTy ErHa3apany, ounaKO OT Toro    HHKaKOH peaKUHH He
                  nocjienoBajio.
iHKy ».
                                                                                 KHnpHOTbl H3 C#KpeTapCKOH
                                                                « Opa^ HH » SblJIH
ui   ero
aaHTbi
                           I lOMHHailbHblMH
                           '
                                              AHpeKTOpaMH
                                                                ^
                  KOMnaHHH , KOTOpbie BbinOJIHHJIH HCKJIIOHHTeJIbHO HOMHHaJIbHbie aflMHHHCTpaTHBHbie (JjyHKUHH .
>aaaiy,           C nHpeKTopaMH OH (CMarHH ) He oGmanca, B3aHMO,neHCTBOBaji c HHMH ApreM Erna3apaH.
) MJIH .          nocKOJibKy eaHHCTBeHHbiM aKUHOHepoM «,ZlopajiHH » 6buia KOMiiaHHa «Ta(J)TC », aKUHOHepaMH
 6 buia           KOTOpoft aBJiajiHCb OH (CMarHH ), Erwa3apaH ApTeM H KOMnamia «CIG INTERNATIONAL
lecTBe                                                .
                  GROUP LIMITED )) (ao 2007 ro ua - Tapicynia /LB. ), TO eMy H ApTeMy Ernasapany He 6buio
                  Heo6 xoaHMOCTH OTHHTbiBaTbca nepen anpeicropaMH KOMnaHHH «flopajiHH ». Hx eaTejibHOCTb B
:KH   H                                                                                           ^
                  KANECTBE npeacTaBHTejieH KOMnaHHH «/(opajiHH » HHK 3K He onjiaHHBanacb. Bee peuieHiia,
aHHen             KOTOpbie npHHHMaJTHCb OT HMeHH KOMnaHHH «/IopaJIHH », HMejIH KjpHflHHeCKyiO CHJTy TOJIbKO B
no 1,5            cjiynae, earn OHH 6 UJIH noanHcaHbi HM (CMarHHbiM) H ApTeMOM Erna3apaHOM, uencTByioinHM
 6 bUlH           OT HMeHH H no nopyneHHK) AinoTa ErHa3apaHa.
niHbie                                                      -
                          KpoMe Toro, B nepnou BecHbi jieTa 2009 OH (CMarHH ) oOpaTHU BHHMaHHe, HTO
BopaM             reHeparibHbiM unpeKTopoM 3AO « UeHTypHOH AjibaHC » KJIOHHHUM no yKa3aHino OpaTbeB
ypnoH             Erna3apaHOB ocymecTBJiaiOTca ueficTBiia , HanpaBJieHHbie npoTHB 3AO « L(eHTypHOH AjibHHC »:
iTopaa            « pa3nyBaeTca » KpejiHTopcKaa 3auoJiaceHHocTb, aamnonaiOTca coMHHTejibHbie c/iejiKH, 6e3 ero
                  (CMarHHa ) BeaoMa ocymecTBJiaiOTca nnaTeacH Ha cyMMbi Bbiine 5 MJIH . pyOjieii, poHCXOUHT
banc »
                  jiaBneHHe Ha jiojuibHbiH K HeMy (CMarHHy) nepcoHan .
                                                                                                      ^
 90 %                     nocne ripeKpameHHa napTHepcKHX OTHOIUCHHH Meacziy EraaaapaHOM AUIOTOM H
TaBHB             TAPKYMEH BcneucTBiie KOH (J)JiHKTa, BbiacHHJiocb, HTO B nepiiou 2008-2009, nojib3yacb
                  B03M0 >KH0CTbK>     ynpaBjiaTb  KOMnaHHeH    3AO «L(eHTypHOH AjibaHC » H KOMnanneH
                  « EjnmeHCOJi », Eraa3apaH AUIOT C   nejibro
                                                                                                    ^
                                                              BOcnpenaTCTBOBaHna npoflaacii TK « EgponapK », y
HH    or
                  KOToporo 6buiH 3anoaceHbi H 3 aHne, H 3eMJia, a Tao<e cunaceHHa ero JiHKBHflH 0CTH„KaK aKTHBa ,
l 3TOT
                                                ^
                  nepe3 reHepanbHoro anpeicropa 3AO « U,eHTypHOH AJibaHC » KjiOHHHa MaKCima H
CTBHe             ynpaBJiaiomero no uoBepeHHOCTH KOMnaHHeH « EjiH,ueHcoji » ToroxHK) BHTanna , 6e3 ero
npaso             (CMarHHa) comacna CMCHHJI BaniOTy paHee 3aKjnoHeHHoro BbiineyKa3aHHoro 3aiiMa c py6aeii
HH » II           Ha aoJiaapbi CHI A H 3aAHHM HHCJIOM yBejiHHHJi nponeHTHyio CTaBKy c 1% Ha 12%, a 3aTeM - ,ao
ioa< eT           22% roiioBbix .
ipMOH                     TaKHM o6pa30 M, K KOHny 2009 Ha MOMCHT, Koraa «/JoHHeEaHK » npoao/nKan      ^
                  npeiinpHHHMaTb nonbiTKH npojiaTb BbimeyKa3aHHbiH Kpe HT, HCKyccTBeHiio yBejiHneHHaa
                                                                                 ^
                  3a6ajiaHCOBaa Kpe niTopcKaa 3auojiaceHHOCTb 3AO « UeHTypnoH AiibaHc» nepejUKOMiiaHHen
•aHy H                               ^
                  « BaHjieHcoji » ya<e cocTaBJiana CBbirne 140 MJIH. uojuiapoB CILIA.
ajiocb

3He  c                    TpeTeiicKHe pa36 HpaTejibCTBa no ero (CMarHHa) HCKy, a Taxace no HCKaM 3 J$0 «THTyji »,
i HUM)            OOO « MHJiea » H 3AO «ToprOBbIH ROM «yHHKOMHMn 3KC » K KOMnaHHH «/(opaJIHH » 6 bIJIH
a 3TO             HHHHHHpoBaHbi AIUOTOM Ema3apaHOM, KaK cnoco6 B03ueHCTBHa Ha «/(oHHe BanK », KOTopbifi
                  paccMaTpHBari B03Moa< HocTb nepeycTynKH 3aJiora 100% aKUHH 3AO « L(eHTypH6 H AjibaHC »
Bamo)             apyrHM jiHnaM, JIH6O Boo6 me B 6yaymeM MOT 6 bi o6-baBHTb /ie|      ( )onT no KpejiHTy . HCKH B

                  TPETEFLCKHH cyjj obuiH TaK Ha3biBaeMOH 3amHTHoii Mepoii ArnoTa OT B03Moa<Hbix neftcTBHH
JI6 H »,
- TK :
           J      « OHHe BaHKa ». PeineHHe cy a AoajKHO 6buio HnaiocTpupoBaTb, HTO B cjiynae npHiiaTHa
                   ^                              ^
                  «HoHHe BaHKOM » peuieHHa o nepeycTynKe 3aaora 100% aKUHH 3AO « UeHTypHgn AjibaHC »
ieaaiT            npyrHM aimaM , nocnejiHHe cTOJTKHyTbca c lopH /iHHecKHMH npoOaeMaMH H HHHero He nojiynaT.
AUIOT             KpoMe Toro, Hajiunne inoGoro cy eOnoro cnopa OTHOCHTeJibHo npe/iMCTa aajiora
HCaTb             cymecTBeHHbiM
                                                            ^
                                    o6pa30M cmoKaeT ero CTOHMOCTB B cjiynae nepeycTynKH npaB no HeMy.
                         noMHMO 3Toro, 3AO « U,eHTypHOH AjibaHC » Taxace HMeao o6a3aTeJibCTBa IJ.O aoroBopy
a una             3aftMa nepea noflKOHTpoJibHOH AmoTy Enia3apaHy KOMnaHHen «,IIaeB n .na3a » npHMepHo Ha
IKUHH                  -
                  160 180 MJIH . .noJuiapoB CUIA, HMea npn 3TOM Ha cneTy 200 MJIH . JJOJIJI POB CUIA .
                                                                                                      ^
                  Cjie OBaTejibHo, HHKaxoro peajibHoro 6aHKpoTCTBa 6 biTb He MOTJIO. HO HMCHIIO 3Ta KOMnaHiia B
/ piIOH
                       ^
                  MAE 2009 nojiana 3aaBJieHHe o 6aHKpoTCTBe 3AO « L(eHTypHOH AjibaHC » B Ap6 HTpaa<HbiH cyn
                  r. MocKBbi, fljia Toro, HTo6 bi « nanyraTb » «HofiHe BaHK » H Bcex acenaiomHX BbiKyriHTb KpejiHT.
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 103 of 177 Page ID
                                   #:527
                                           14
       HecMOTpa Ha TO, HTO 3TOT HCK 6MJI 0T03BaH nepe3 Hecxoabxo MecaueB H npoH 3BoacTBO no aeay
       npexpauieHO, 3TO o6cToaTeabCTBo noBanaao Ha peuieHne « OHHe BaHKa » KaK MO >KHO 6 bicTpee
                                                                  ^
       yctynHTb npaBa no xpeaHTy aio6oMy aieaaiomeMy jinny . OaHaxo no COCTOBHHIO aa Mail 2009
       TKii « EBponapK » npnHOCHJi npnObUib, aocTaTOHHyio aiia noraiueHHa Been HMeiomefica
       KpeflHTOpCKOH 3ajlOJiaceHHOCTH   .
         o     HecMorpa Ha TO, HTO «,ZJofiHe BaHK » BbicTaBHJi xpeaHT Ha npoaaacy 3a 75 MHH . aoaaapoa
      CILIA , noKynaTb y 6aHKa ( jiaxTHHecxn 6biJio Henero, nocxoabxy STO aBaaaocb npaMbiM
      OnaeTOM Ha BoiiHy c Erna3apaHOM AUIOTOM nan 3aMeHOH ce6a «,Z(oHHe BaHKOM » cpOKOM ua 10
      nef ' BBHay oTcyTCTBna BO3MO>KHOCTH npoaaTb axuHH, HTO6M noracHTb xpeaHT.
         <    LIpeanpHHaTbie Eraa3apaHOM Mepbi no npoTHBoaeiiCTBuio «HofiHe BaHKy » aocTurnu
      CBoefl uean , H oceHbio 2009 6aHK cornacnjica npoaaTb xpeanT 3a 55 MHH. aoaaapoB CILIA
      rpjtine xoMnaHHH « Tamnp », o neM OH (CMarnH) y3Haa B aHBape 2010 roaa H 3 ra3eTbi
      « BSflOMOCTH ».
         0
             TaKHM o6pa30 M, no ero (CMarnHa)      MHCHHIO , Ha npnHHTHe « /(oHHe BaHKOM » TaKoro
      peitieHHa   noBUHann   jmxropbi, CBa 3aHHbie c HCKOM OOO «,£(aeB naa3a » o npri3HaHHH 3AO
                             (

       « I4eHTypHOH AabaHC » 6aHxpoTOM, OTcyTCTBHeM nepeaaTOHHbix pacnopaacenHH , yBeaiiHeHHOH
       KpeflHTOpCKOH 3atfOJI >KeHHOCTH, peineHHaMH TpeTeHCKHX CyaOB, a HMeHHO noCTOHHHO
       aeficTByioinero TpeTeiicxoro cyaa npn HexoMMepnecxoM napTHepcTBe « PoccHHcxoe ra30 Boe
       o6mecTBO » o B03BpaTe xoMnaHHeii « opaiiHH » axmin 3AO « L(eHTypHOH Anbanc » SbiBuiHM

        ^                                   ^
       co cTBeHHHKaM HeTbipeM wpHAHHecKHM anuaM - «MHaea », « MepxaB », «TuTya » H
       « yHHKOMHMneKC », KOTopbie 6bniH nepeaaHbi «HopaaHH » 26.12. 2006 . 3TO noBanaao Ha
      CHHaceHHe CTOHMOCTH xpeaHTa Ha 45 MUH . aoaaapoB CILIA .
               Llocxoabxy Erna3apaH cxpbiBaaca OT Hero ( CMarHHa), He BbixoaHa ua cBa3 b, on
       BCTpeTHaca c rnaBoii rpynnbi KOMnaHHH «TaiHHp » CaMBeaoM KapaneTaHOM , xoTopbifi noacHna.
       HTO y3Haa o HeM (CMaruHe ) xax aKHHOHepe TK « EBponapK » B KOHue anBapa 2010 roaa , npn
      3TOM AIHOT o6emaa yperyanpoBaTb Bee Bonpocbi c HHM (CMARNHMM ).
               no noBoay Hcxa B Ap6 HTpaa<HbiH cya r. MOCKBM K xoMnaHHH «HopaaHH » noacHHa , HTO
      yKa3aHHbie aeficTBHa aBaaaHCb 3auiHTHOH Mepofi Ha caynafi npHHaTHa «7JoHHe BaHKOM »
      peineHiia 0 npoaaace xpeaHTa, BbiaaHHoro xoMnamin « BaHaeHcoa »,           TpeTbHM anuaM ,
      lOpHannecxH Bee CBoanaocb x TOMy, HTO H 3-3a HeonaaTbi xoMnaHneii «HopannH » npoaaHHbix
      HM axuHH , OHH aoaacHbi 6 biaH BepHyTbca B ero eo6cTBeHHOCTb . BnocaeacTBHH Ha oaHoil H 3
      BCTpen c Erna3apaH0 M AUIOTOM nocaeaHHM 6 biao 03ByneHo, HTO HHXTO H3 npoaaBuoB axmifl,
      xpoMe rapxynin , He noayHHa HX onaaTbi, H HeoSxoanMo noaaBaTb HCX B cya. no penjemuo
      Erna3apaHa AuioTa HHTepecbi Hcrna B aaHHOM nponecce npeacTaBaaa aaBOxaT KapeBHx,
      xofopoMy OH (CMarHH) nepeaaa opHrHHaabi aoroBopa xynan - npoaaacH axuHii H
      aoiioaHHTeabHoro coraameHHa x HeMy, 3axaiOHeHHoro Meacay HHM (CManiHbiM ) H xoMnaHHeii
      «H‘6 paaHH » aaa npeaocTaBaeHHa Ha o6o3peHHe cyay. nocae Toro xax cyaoM 6biao OTxa3aHO B
      yaoBaeTBopeHHH HCXOBMX TpeGoBaHnil, BBnay Toro, HTO aaBoxaTOM KapeBHXOM 6 biao Bbi6 paHO
      HenpaBHabHoe ocHOBaHHe aaa ncxa, OH (CMarHH ) noTpe6oBaa B03BpaTHTb opimmaabi
      aoroBopa xynaH-npoaaacn H aonoaHHTeabHoro coraameHHa x HeMy, oaHaxo KapeBHx eMy
      OTxa3aa, cocaaBuiHCb Ha TO, HTO nepeaaa HX Erna3apaHy ArnoTy . B MapTe 2010 roaa .
      Erna3apaH AIHOT noacHHa eMy (CMarnHy), HTO He BepHeT HH aoroBop, HH aonoaHirreabHoe
      corttameHiie.
             nPH 3TOM B OTcyTCTBHe opHTHHaaoB aoxyMeHTOB OH (CMBTHH) 6bia anrneH aanbHeHineft
      BO3MO >XHOCTH 3amHTHTb CBOH HHTepecbi   no aaHHOMy aoroBopy xynaH- npoaaacH. no ero
      ( CMarHHa) MHCHHIO B aaHHOM caynae ap6 nTpaa< HbiH nponecc 6 bia cneunaabHO 3aTeaH
      Erna3apaHOM AUIOTOM aaa 3aBaaaeHHa opnrHHaaaMH aoxyMeHTOB c ueabio
      BocnpenaTCTBOBaHiia eMy (CMarHHy) B B03BpaTe 20 % axunii 3AO « I_leHTypHOH AabaHC »,
      (
       JiaxTHHecxHM BaaaeabneM xoTopbix OH aBaaaca. TaxHM o6pa30 M, OH 6 bia anuieH BO3MO >XHOCTH
                                                                                                     J
      B03BpaTHTb npHHaaaoxaBuiHe eMy axmiH B ap6 nTpa >XHOM nopaaxe B paMxax poccHiicxoH
      lOpHCaHXHHH.
                                                                                                Y
            Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 104 of 177 Page ID
                                               #:528
                                                              15
                                                                                                i
o ueny
[
                      3anoA03pnB xuineHne       cBoero HMymecTBa, OH      HanpaBHJi B Pecny6nHKy Kunp
                                                                       ( CMarnH)
sncxpee        3anpoc o npe aocTaBJieHHH CBeueHHH KacaioiuHxcn aKUHOHepoB H anpeKTopoB KOMnaHHH
                               ,                     ,
R 2009
iipeftca                                                                                             ^
               «/],opajiHH », Ha KOTopbiH B anpene 2010 nonyHHn OTBCT O TOM , HTO KOMnanneH « opajiHH »
               BnaueeT He KOMnamw «Ta( )TC », a jiBe KHnpcKiie KOMnaHHH - « Macxepo » H « <J> aMynaToc » B
                                            J
               cooTHOiueHHH 50% Ha 50%. Onny H3 yKa3aHHbix KOMnaHHH KonxponHpyeT rpynna KOMnaHHH
uiapoB         «Taump », npHHaruiOKamaa CaMBeny KapaneTHHy , a BTopyio - caM Eraa3apaH AUIOT, HTO
DJIMblM                                                     KOH ipojia Haa TK « EBponapK ».
               CBHAETEIIBCTBOBAJIO 06 yTpaTe HM (CMarHHtiM )
i Ha   10             KpoMe TORO,                                                           /
                                  H3 npeflCTaBJienHoro oxneTa cneuoBano, HTO B KOMnaHHH « (opauHH » 6 biJiH
               CMeHeHbi .zmpeKTopa, HMH cTarw KOMnaHHH « Hbio xceHepaHuiH CepBHcec JITA » ( EpHTaHCKHe
JTHTJIH
 CUJA
               BuprHHCKne ocTpoBa) H rpaxcuaHKa POCCHH Enena ,/    ^leMHHa
                                                                         , xBJiaiomaacn corpyuHHueft OHHOH
               H 3 CTpyKTyp KapaneTHHa C .C. /( upeKTopaMH KOMnaHHH «Tat|)TC », ynon HOMO neHHbiMH uaBaTb
ra3eTbi        o6fl3aTejibHbie yKasanHa HJIH pacnopaxcaTbcn aKHHHMH KOMnaHHH «flopajiHH », 6binn TOJIBKO OH
               ( CM 3THH ) H ApTeM Erna3apHH . Flo ycjioBHHM , npeaycMorpeHHbiMH aKHHOHepHbiMH
raxoro         AOKyMeHTaMH KOMnaHHH «Ta({)TC » H aKUiionepiibiM corjiameHHeM , OHH 06a nonxcHbi 6buin
i 3AO          CT3BHTb CBOH   nOOTHCH       OCyilieCTBJieHHa KaKHX -JlH 6o 3HaHHMbIX HeHCTBHH C HMymeCTBOM
                                        jUTJI
ieHHOH         KOMnaHHH « Ta(})TC », onocpenoBaiiHO BnaaeiomeH TK « EBponapK ». BMecTe c xeM , 'OH HHK 3KHX
 OHH HO
               noOTHceft He CTaBHji . O npouaxce 18.01 . 2010 KOMnaHHen «Ta< » KOMnaHHH « MacTepo » 50%
                                                                              Jrrc
330 B0e
               aKHHH KOMnaHHH «/J,opajiHH » 3a 5 000 eBpo eMy HHKTO ne coo6man , cprnacua Ha
IBUIHM
               pacnopaxceHHe CBOHM HMymeCTBOM OH He uaBan HH AniOTy Eraasapany, Hp CaMBeny
'JI » H        KapaneTMHy, HH HX npencTaBHTenn.M HJIH (JmpMaM .
no na                   YKa3aHHe unpeKTOpy KOMnaHHH «Ta(f )TC » - KOMnaHHH « MPH Law » o nponaxce 3a 5 000
               eBpo KOMnaHHH « MacTepo » 50% aKHHH KOMnaHHH «,Z(opanHH » MOT naTb TOJibKO AUIOT
3 b , OH
               ERHA3apaH , nocKOJibKy no COCTOHHHIO Ha 18.01 .2010 OH KOHTponHpoBaji KOMnaHHH « KaJiKeH » H
HCHHn ,        « TAI})TC ».
a , npn                 HacKonbKO eMy (CMarHHy) H3BecTHO, 6bino ABC peztaiaiHH ycraBa «Ta < j)TC ». IlepBbra
               ycTaB 6 bin npHHHT npH perucTpamiH KOMnaHHH B 2006, BTopofi - B HonOpe 2009, o neM OH
tn , HTO       (CMarHH ) y3Han nnuib B cepenHHe OKTHGPH 2010 OT CBOHX 3apy6excHbix aziBOKaxoB. ripn 3TOM
HKOM »
               nnpeKTop «Ta<i)TC » o6H 3aH 6 bin yBeuoMHTb ero (CMarHHa) xax aianioHepa KOMnaHHH 06
IHHaM .        H 3MeHeHHH ycTaBa, 25.11.2009 OH (CMarHH) 6 bin CHHT C aon >KHOCTH reHepanbHoro’ uHpeKTopa,
               Ha ero MecTO Ha3HaHHnu HOMHiianbHbix nuu. ripn 3TOM ero (CMarHHa) yMbimneHHO He
IHllbIX
IOH H 3
               npoiiHfJjopMiipoBanH 06 3TOM , HTo6 bi OH CBoeBpeMeHHO He npeunpHHan KaKHe-nHfjjo CHCTBIIH
IKHHH,         no 3auiHTe CBOHX npaB.
                                                                                                   ^
lemiio
                        B 3TOT nee nepuoii BpeMeHH KnoHHHbiM 6 bin H 3nan npHKa3 06 yBonbHeHHH ero cynpyra
DeBHK ,
               CMariiHOH, rnaBHoro 6yxranxepa BOBKOBOH H apyrux coTpyaHHKOB.
HH     H
                        fleHCTBHH AinoTa Erna3apHHa H3HananbHo 6 binn HanpaBneHbi Ha* xnmeHHe
aiiHeii        npHHaune >KamHx eMy (CMarHHy ) aKHHH , neBbinnaiy juiBHneH /iOB H BBIBOU ero;; H 3 cocTaBa
3ano B
               aKUHOHepoB 3AO « L(eHTypHOH AnbHHC » c nocneayioiHHM 3aBnaueHHeM TK « EBponapK ».
6paHO                   rionTBep>KiieHHeM yKa3aHHoro o6cTOHTenbCTBa HBnneTCH pemeHiie 06 yBenuHenuH
iHanbi
•
               ycTaBHoro KamiTana 3AO «L(eHTypHOH AnbHHC » nyTeM Bbinycxa aononHurenbiibix aKHHH c
K eMy
               uenbio yBenHHeHHH naxeTa aKHHH H KUK cnejicTBHe « pa3MbiBaHHH » ero (CMarHHa) flonn. B
    rojia
               pe3ynbTaTe 3THX nencTBHH npriHannexcaiuHe eMy (CMarHHy) 20% aKHHH o6ecueHHBaiOTCH, a
nbHoe
               ero 460 aKHHH Moryr CTaTb 5%.                                                   .i
                        TaxHM o6pa30M, AUIOT ErnaaapnH, BBC/W ero (CMarHHa) B 3a6nyxcueHHe OTHOCHTenbHO
:fimeH
               CBOHX HCTHHHbix HaMepeHHH , yroBopHn ero (CMarHHa) otjiopMHTb axuHH 3AO << L(eHTypHOH
o ero          Anb»Hc » na KOMnaHHio «X(opanHH », KOTopbie BnocnencxBHH npucBOHn, oiJiopMHn 6e3 ero
.aTenn
               ( CMarHHa) BenoMa B nonb3y CBoeu nouKOHTponbHofi KOMnaHHH H HHoro nnua, oSMaHyB ero,
lenbio
               TeM caMbiM coBepuinn XHmeHHe ero HMyiuecTBa, o6 man CTOHMocTb Koxoporo cocTttBHna 6onee
> HHC »,
               nonyTopa MHnnuapnoB py6nefi .
HOCTH
                        Tax>xe OH (CMarHH ) Rna 3amiiTbi CBOHX npaB nouan HCK B JIOHUOHCKHH
HCKOH
               MOKuynapozuibiH TpeTeiicKUH ( apSHTpaxcHbifl ) cyu, peuienneM KOToporo OT 11.1 E.2014 6 bino
               nocTaHOBneHO o B3bicKaHHii c OTBCTHHKOB - Arnoxa ErHa3apHHa H KOMnaHHH «KanxeH »
               connuapHO B ero ( CMarHHa) nonb3y ueHe »< HOH cyMMbi B cneT B03MemeHHH y6biTKOB.



                                                                                                .1
Case 2:20-cv-11236-RGK-PLA
      I!
                           Document 2-4 Filed 12/11/20 Page 105 of 177 Page ID
                                   #:529
                                                        16
     4
      g    BMecTe c TeM , BbiruiaTbi Eraa3apHH 0M AUIOTOM He ocymecTBJiHioTca. nocKOJibxy OH
   pacxuaan Bee CBOH aKTHBbi B pa3HHHHbix IOPHCAHXUHHX . Ha cneTax, KOTopbie cjieucTBHeM 6buiH                 nI
                                                                 Iljia3a » o (]) opMJieHbi Ha HHMX JIHU.
   apecTOBaHbi, Tax >xe HHnero HeT. TK « EBponapK » H « HaeB                                                   KC
                                                                                                        ne
   Bo3MecTHTb ymep6 B POCCHH He npencTaBJiHeTcn B03M 0 >XHbiM, nocKOJibKy ArnoTy HHnero                        «1
                                                                                                        ,
   npHHa JiexcHT, B HacToamee BpeMH OH ripojxuBaeT B CLL1A H 3aaBaaeT, HTO HHHCM
                                                                                            He BnajieeT   B
                                                                                                               6J
          ^
   OTHOUIEHHH Hero B036yxCaeH0 HCnOJIHHTeJIbHOe npOH 3 BOZlCTBO
                                                                    .                                          (j
                                                                                                       naa
           B HioHe 2015 roua KopoaeBCXHM cyuoM AHrJiHH paccMaTpHBajiacb anejuumnoH                             «]
   Hcaao6a AiuoTa Eraa3apaHa Ha peweHne JIoHjioH
                                                       cxoro Ap6nTpaxcHoro Me >KayHapoAHoro cyzia              «1
   OT ;12.11 . 2014 rojxa . B cy,ae6HOM 3acenaHHH c Hcnoiib30BaHHeM
                                                                         BHueoxoHijjepeHu - CBB3H 6bd          JU
                                                               4                     xoMnaHiiaMH - OOO
   AonpomeH ALUOT EraaiapaH , xoTopbift npH 3 Haa BJiazieHHe POCCHHCXHMH
   « MHJiea »,         « yHHKOMHMn 3KC », 3AO «THTyji », a Tax >xe xoMnaHneft « BmweHcoa »,                    «
   noayMHBmeH B «Hoftne BaHKe » xpejjHT B pa3 Mepe
                                                            100 MJIH. uojuiapoB CILIA; KOMnarout
                                                                                               He HMeeT;
   « KanxeH » npHHajyie>XHT ApTeMy ErnaiapaHy , H OH K Heft HHxaxoro OTHOiueHHH                                y
                                                              MMH « EjiHueHCOJi » , «HopaJiHH » H zip . ,
   Taioxe noziTBepjiHji CBOe BJiajieinie otJmiopHbiMH XOMNAHH                                                  H
   oiJiopMJieHHbiMH Ha aoBepeHHbix eMy JIHU, KOTopbiMH aBJiaioTca ApTeM Ernasap
                                                                                            aH , BuTaJiHii     n
   Tofoxna H MHTpHft OHTHCOB, a caM OH aBJiaeTca HX KOHenHbiM BbirononpHo6peTarejieM                       .
                 ^
   Tapxyma 6bm ero coTpyaBHKOM, HO He aoBepeHHbiM JIHUOM              .  ComacH    O flocTHr uyroft  c HHM
                                                                                                               n
   (CMarnHbiM ) zioroBopeHHOCTH OH ( AIUOT ErnaiapaH ) uojoxeH 6 bui opraHH
                                                                                                    30 Baxh
                                                                                                               n
                                                     pK » B xanecTBe HHBecTopa ziaHHoro npoexTa,
    4mHancnpoBaHHe CTpoHTejibCTBa TK « EBpona                           nepe3 KOMnaHHio « EjiH ,aeHcoji »
                                                                                                               «
    BJTQJXHJI B Hero CBOH zieHexcHbie cpejicTBa, a B aexa6pe 2006                                              «
    3a6paji HX nozi BHUOM xpejiHTa B pa3Mepe 100 MJIH . ziojuiapoB
                                                                       CILIA , HecMOTpa Ha TO, HTO 3Ta
                                                                            ; xaxjxe zioxa3 biBaJi , HTO B
    cyMMa B ziBa pa3a npeBbimana ero JiHHHbie BJioaceHHa B npoexT                                              (
                                                                                                        3T0
    POCCHH xax zienyraT TocyjiapcTBeHHoft HyMbi OH MOT BJiaueTb HMymecTBOM , H 3axoH eMy                       r
    pa3peuiaji .
                                                                                                                c
       "   rioKa3aHHSMH B cyjie6HOM 3ace/iaHHH CBHAeTeaefi OnopoKOBa IO . M ., KopuiyuoBa
    B .B. H KanjiyHa H. H. 06 o6cToaTe/ibCTBax HX ynacTHa B nepBOHanajibHOM 3Tane,
                                                          comacHO KOTopbiM CMBTHH B . H
    npOeKTHpoBaHHH H CTpoHTejibCTBa TK « EBponapK »,                                                            i
                                                                   CTpoHTejibCTBa ToproBora
    npHHHMaji HaHGojiee axTHBHoe ynacTHe B Bonpocax opraHH aiiHH
                                                           3

    xoMnjiexca, HHBecTHpoBaJiH Koxopoe Taxxce CHanana Oxopox oB IO . M . H KopuiynoB B . B . , a                1
    3aT M    B 2002 may -        KanJiyH H . H .    H   JIOXTHOHOB AT., OAnaxo nocjiejiHHe nepe3
      ^
    Henponoj DKHTejib Hoe BpeMa    npoziariH CBOH   JIOJIH noxynaTe /no, B HbHX HHTepecax zieftcTBOBan
    Tapxyma /], . B . , o opMHB cneaxy Ha lopHUHnecxHe Jimia .
                      ^
            IIoxa3aHHaMH CBHneTeaa AnaiibeBa M.B. B cyue6 HOM 3aceaaHHH o TOM , HTO 3 HaxoM c
                                                                                              .n ero B
    AUIOTOM ErnaaapaHo.M c 1982 rojia, co cryueHnecxoft cxaMbH . B 1996 AIUOT npurnacH
    HOBBIFI npoexT B « YHHX0 M 6aHX »,   rne
                                         aBJiajica 3aMecTHTejieM  npe /icenaTejia coBera jinpexTopo  a

    6aHxa, HX JiHHHbie H fleuoBbie OTHOiueHHa jyiHJiHCb JJO 2009 . B xoHue BecHbi B Hanarie-      uexa
    2002 AUIOT Erna3apaH Ha ojmofi H3 BCTpen paccxa3aji 06               naee
                                                                           CTpoHTejibCTBa roproBoro

    xoMnaexca    na Py6 jieBcxoM mocce, BnocjiencTBHH nojiyHHBiuero Ha3BaiiHe « EBponapx », a
    Taxjxe   no3HaxoMHJi ero c BHTajiueM CMarHHbiM, xoTopbifi nepBOHanaabHO co CBoeft Hfleeft
    CTpoHTejibCTBa TK «EBponapx » npHmeji HMCHHO X Erna apaHy
                                                                 3         AiuoTy, npejuio>KHJi eMy
                                                                               H AJIMHHHCTPARWBHBIMH
    ynacTHe B STOM npoexTe, rax xax TOT o6 iaziaji JiHHaHcoBbiMH
                                                    ;      (


    pecypcaMH. Erna3apaH o6emaji |     ( ) HHaHCHpoBaHHe CTpoHTejibCTBa      « EBponapxa ». Co CBoeft
                                                         y)             B BHjie zieneacHbix BaoxceHiift B
    CTopoHbi AIUOT Erna3apHH npejuioxaui eMy (AHaHbeB ynacTHe
                                                  ,     HH OH (AHaHbeB), HH AIUOT ErnaiapaH
                                                                                                          ,
    CTPOHTEJIBCTBO xoMnuexca. B CBB3H C TCM HTO                                                         cfl
    xofopbift y >xe aBJiauca zienyraTOM TocyjiapcTBeHHoft HyMbi OC PO, He MOTJIH
                                                                                              3aHHMaTb

    6H3HCCOM, AHaHbeB npeuJioacnji xaHUHjiaTypy Tapxyiu      n B xanecTBe    MeHeuwe   pa  3Toro  npoexra
    H BbiaejiHji eMy 20 % axuuft B « HHBecT- LLeHTpe », xoHTpoj
                                                                   ibiibift naxeT xoToporo bui y ero
                                                                                               6
                                                                                                 xaniiTane
    (AnaHbeBa) cynpyra H xy3HHbi. B aBrycTe 2002 6WJIH xynjieHbi UOJIH B ycTaBHOM
                                      Ajibanc » y BJiaueJibueB npoexTa CMarHHa         ,  JloxTHO HOBa H
    Torzia eme OOO « UeHTypHOH
    KanayHa .
                    Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 106 of 177 Page ID
                                                       #:530
                                                                           17
bKy OH
                               HTO6WHe npoxoflHTb npoueflypy cornacoBarow B aHTHMOHononbHOM opraHe, TapHyma
4 OblJlH
IX      JIHU .:
                                  BOHTH B npoeKT « EBponapK » He CHMHM OAO «HHBecT LIeHTpoM » , KpynHOH
                       npefljio)KJin                                                                          -               -
                       KOMnaHHeS no ToproBJie UCHHUMH SyMaraMH, a nepe3 flonepHHe KOMnaHHH, B Mapie 2003 OOO
iero He
                       « UeHTypHOH AflbflHC » GbiJio npeo6pa30 BaHO B 3AO; 73% aKUHH 3AO «lJeHTypHOH AJIWIHC »
fleet, B                                  pan flonepHHX KOMnaHHH: 3AO «T YHHKOMHMneKc » (20%), 3AO «THTyfl »
                       obuiH KynjieHbi Ha
                                                                                        ^
                       ( 18%) H OOO «MepxaB» (20%), eflHHCTBeHHbiM aKUHOHepoM flaHHbix KOMnaHHH 6bmo OAO
                       « HHBecTLleHTp ». Eme 20% Bbucyroina noflKOHTponbHaa eMy c TapxymeH KOMnaHna - OOO
40HHaa
o cyfla                « Mnnea ». 3AO «YHHKOMHMneKC » cjiopManbHO aBJiaeTca AOHepHen KOMnaHHefl, renepajibHbiM
H 6bin
                       flHpeKTopoM KOTopoH CTafl ero (AnaHbeBa) flaBHHii npHaTeflb HOBHKOB PoMaH. Tpounm Hropb,
- OOO                  aBJiaioiHHHca ero poflCTBeHHHKOM , 6bm Ha3HaneH HM (AHaHbeBbiM) flHpeKTopoM OOO
HCon »,|
                       «Mnnea », KOTopoe He Ha npaMyio raKace 6bmo atfxJjHJiHpoBaHO « HHBecT-L(eHTpy ».
maHHfl
                               OTHOcHTeflbHo KpeflHTa «/loHHe EaHKa » OH ( AHaHbeB) flan HoBHKOBy « TponiHHy
HMeeT;
                       yxa3aHHe o noflrmcaHHH floxyMeHTOB o npoflaace aKUHH no HOMHHany Ha «J(opanHH », noacHHB,
* H flp. ,             HTO c HHM (AHaHbeBbiM ) Bee cornacoBaHO, nocne Hero 26.12.2006 Bee floxyMeHTbi 6binH
rranH #
                       nofliiHcaHbi.
TeneMj
                               B nepnofl c 2003 no 2006 roflbi H3HananbHo 25 % aKUHH 3AO «l)eHTypHOH AnbaHc »
    C HHM
                       npHHaflneacanH CMarHHy, 2% aKUHH              -
                                                                TapRyme, KaK ({)H3HHecKOM nnuy, H 73 % aKUHH
30BaTb
)oeKTa ,
                                                          -
                       npHHaflneacano OAO «HHBecT LleHTp » nepe3 flonepHHe KOMnaHHH, c ynexoM aKUHH OOO

:Hcon »
                                    no                                                      .
                       « MHnea ». 3ace CMarHH nepeflan nactb aKUHH TapKyine OaKTHHecKHMH BnaflenbnaMH 3AO
ITO 3ta
    HTO B
My 3T0          ’
                                                                                .
                       « LleHTypHOH AnbaHC » B nepnofl c 2003 no 2006 r aBnanca OH, CMarHH H Tapicyma
                                                                                                -
                               KpoMe BXoacfleHHa CBoefi KOMnaHHeft OAO « HHBecT UeHTp » B npoeKT « EBponapK » OH
                       (AHaHbeB) BKnanbiBan nHHHbie neubni. AmoTy ErHa3apaHy OH nonHocrbio flOBepaii, OHH 6bWH
                                                              -
                       noHTH poflCTBeHHHKaMH. B 2003 2004 OH nepeflan Erna3apaHy 18 MnH flonnapoB CIIIA Ha        .
                                                                                                                          ^
                       (JiHHaHCHpoBaHHe npoeKTOB - TK «EBponapK » H rocTHHHna « MocKBa » B O6MCH Ha o6emaHHe

                       o(J)opMHTb      Ha   Hero flonn   B STHX     npoeKTax,       copa3MepHo      J
                                                                                                    ( ) HHaHCHpoBaHHio   , , nocne   ero
ynosa
                :      (AnaHbeBa) yxona c rocyflapcTBeHHOH cnyacGbi.                                   J
    3Tane
                               BecHoft 2005 OH yrnen c 3aHHMaeMofl AonncHocTH B POOH H o6pamnca K ErHa3apaHy c
        B.HJ
                       npocb6ofl ynopaflOHHTb CTpyKTypy xonflHHra H otJiopMHTb CBOIO flonio B 3AO «U,eHTypHOH
roBoroj                AnbaHC », aBnaiomeroca BnaflenbneM TK « EBponapK », H B flpyrax npoeicrax. OflHaKO
J.B., a
                       Eraa3apaH AUIOT npocnn ero c 3THM nofloacnaTb, Tax KaK Bee paBHO npoeKT ?< EBponapK »
    nepe3)
rBOBani                                                                                                   -
                       cjiaKTHnecKH ocJiopMneH Ha Hero (AnaHbeBa) nepe3 OAO « HHBecT L(eHTp », a AUIOT nnuib
                       ynpaBnaeT flenbraMH. C aHanoranHoii npocb6oft OH o6painanca K AmoTy Eraa3apaHy H B 2006,
                       HO TOT roBopHn, HTO ceiiHac y Hero npo6neMbi c (JwHaHcnpoBaHHeM rocTHHHiibi «MocKBa ». B
                       KOHiie 2006 HAH Hanane 2007 AHIOT Erna3apaH cxa3an eMy, HTO B HacToamHH MOMCHT BKUHH
1KOM C'
                       3AO «IJ[eHTypHOH AnbflHC » 3anoaceHbi B «/lofi:He EanK » non KpeflHT B 100 Mnfl. flonnapoB
i   ero     B
                       CIIIA, KOTopbin AUIOT paccHHTbiBaeT HanpaBHTb Ha peKOHCTpyKUHio rocTHHHHbi1* MocKBa. B
CTOPOB!                cBa3H c 3THM BxoacfleHHe B ynpeflHTenH 3AO «LleHTypHOH AnbaHC » H B npoeKT no
e neTai
                       peKOHCTpyKUHH rocTHHHHbi «MocKBa » 3aTpyflHeHo, OflHaKO noo6eman, HTO nocTapaeTca
’
    OBoroJ             KaKHM -Jin6o o6pa30M 3a(f)HKCHpoBaTb ero ( AHaHbeBa) npaBo Ha flonio B flaHHbix tipoeicrax, H
3K », a                nonpocnn ero nofloncflaTb.
Hfleeif ]                                                                                                             Eraa3apaH AHIOT
                             B 2007 rofly nocne ero               flonrax H HacTOHHHBbix Tpe6oBaHHH
        eMy ,
                       npezuioacHn eMy CTaTb flHpeKTopoM KOMnaHHH OOO « (aeB Ilna3a » H caMOCToaTenbHO peuiHTb
                                                                                        /
IHbIMHj                Bonpoc      ( )opMJieHHeM CBoefi nonn B npoeKTax COBMCCTHO C lopHCTaMH KOMnaHHH «Yaih SHA
                                c o|
    CBOeH
;HHH B                                                                              -
                       Kefic ». OH cornacnnca Ha STOT BapnaHT H rfle To neTOM 2007 r BCTynnn B flonacHocTb
                                                                                                         U
                                                                                                          .
                       AHpeKTopa OOO «flaeB Ilna3a ».
3apaH ,
                              C lopHCTaMH «YaflT 3Hfl KeHc » OH o6cyncflan pa3flHHHbie BapnaHTbi cBoero BxoacfleHHa B
4an,ca
                       aKHHonepbi KOMnaHHH , BnafleioiiiHX TK « EBponapK » H rocTHHHiieH «MocKBa >>. 06 meHHe
JoeKTai
                       npoHcxoflnno c MenbHHKac Maneft H flpyrHMH lopHCTaMH, KOTopbie eMy noacHHnn, HTO 6paTy
    y   erot
iHTane                                          -
                       ErHa3apaHa ArnoTa ApTeMy npHHaflnencaT 100 % BKHKH KOMnaHHH «KanKep », B CBOIO
                       onepeflb flaHHaa (j)HpMa BnafleeT 73 % aKUHH KOMnaHHH «Ta(J)TC », a (JwpMa «Ta4n;c » aBnaeTca
OBa H
                       100 % axiiHOHepoM KOMnaHHH «/I,opanHH », Bnafleiomeft 100 % AOJIH 3AO               ernypHOH
                       AnbaHc ». To ectb, Erna3apaH ApteM JiaKTHHecKH aBnanca BnaflenbneM 73 % AOJIH yctaBHoro
                                                             (                                                            ^s
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 107 of 177 Page ID
                                   #:531
                                         18
      xanWaJia     3A0 « L(eHTypHOH AjibHHC », npn 3TOM ApTeM HBJIJIJICJI JIHUIB HOMHHaJibiibiM
      BJid
               ^         axuwfi B nonb3y CBoero 6paTa - AuiOTa Erna3apjiHa.
               ejibueM 3THX
               lOpHCTaMH 6 bui no roTOBJieH pa# npoexTOB noroBopoB noxynxn HM .uojieH KOMnaHHH.
       J                             ^
      ( )a0THHecKH BJia eiomHX TK « EBponap
                                                 K » H rocTHHHuen « MocKBa », 3a cpencTBa, paHee
                              ^
     nepe aHHbie HM ErHa3apaHy Amcrry . OHH erajiH coraacoBbiBaTb npoexTbi naHHbix noroBopoB
             ^
     ozuiaxo ErHa3apaHa AmoTa OHH Bee He ycTpaHBanH , OH npunyMbiBan pa3JiHHHbie oTroBopxH ,
                                                                                                               .

     HTo6 bi He noflmicbiBaTb zioroBopbi , B pe3yjibTaTe HX npnxoziHjiocb nocToaiiHO
                                                                                           nepenejibreaTb.
          if
               B HTore B 2008 roay eMy no3BOHnn ErHa3apim ApTeM H COO6IUHJI, HTO OHH , HaxoHeu,
     o( j)opMHJiH ero UOJUO B TK «EBponapK », 3aperncTpnpoBaB Ha Hero 40 axuHii (4%) B ycTaBHOM
     KanHxajie « KajiKeH », CTOHMOcTb xoTopon cocTaBJiaeT
                                                              OKOJIO 4 , 2 MJIH . noJiJiapoB CLLIA . 3TO ero
     ( AHaHbeBa) xaTeropHnecxn He ycTpaiiBajio. Eojiee Toro, xorjia OH y3Han OT AuiOTa
                                                                                                             o
     no nHcaHHH HM noHHTHHHoro corjiameHHH co CMarHHbiM oo yBeuHHeHHH JIOJIH nocnezmero
          ^
     50°% B CBH3H C He IlOJiyHeHHeM HM AHBHAeHAOB, TO MOKfly HHMH B03 HHKJ10 HenOHHMaHHC H 3-33
                                                                                                           zio

     Toro, HTO Tanoe pemeHHe 6 buio npHHHTO 6e3 ero (AHaHbeBa) ynacTHH. OH
                                                                                             noTpe6oBan OT
     AIIIOTA o4) opMHTb ero ZIOJIH , a nocxozibxy npoexTbi « EBponapK » H rocTHHHua « MocKBa
                                                                                                             »
     noBH3JiH B o6a 3aTeabCTBax nepezi 6BHKOM, H 3TO npoH3omjio 6e3 ero ynacTHa ,
                                                                                              nepeziaTb eMy
     qacxb         aKUHH B xoMnamiax, Koxopbie ynacTByiOT B peajiH3amiH zipyrux npoexxoB.
           o        B HTore AUIOT comacnjica riepe axh eMy 50% axiiHH OAO «KpeMJiHH CafiT »,
     aKUHH          OAO «KaMeHHbiH MOCT »,          ^
                                          KOTopbie 6 buiH co6cTBeHHHKaMH 3eMeHbHbrx ynacTKOB,
                                                                                                          50%
     npSziocTaBJieHHbix nozi cTpoHTejibCTBo KOMnaeKca 3uaHHH Ha          COCJIHHCKOH
                                                                          Ha6epex< HOH , a Tax >xe
     eme 73 % axmiH OAO « j][aeB njra3a » AUIOT npezuioxaui Bee uoroBopeHHOCTH 3axpenHTb B
                                                .
     nortaTHHHOM coniameHHH , noacHHB, HTO, nocxojibxy aKUHH 6yuyT nepeziaBaTbca
                                                                                  HiiocTpaHHOH
     KOMnaHHen « EpyxMHJi », xoTopaa HBjiaeTca aKUHOHepoM BbiuieyKa3aHHbix
                                                                                  o6 mecTB, TO
     coniameHHe c HHM 6yzieT nozuincbiBaTb noBepeHHoe JIHUO AuiOTa
                                                                                       -
                                                                            BHTajiHH Toroxua                    ,
     KOfopblH HMeeT nOJIHOMOHHX HeHCTBOBaTb OT HMeHH 3THX KOMnaHHH . AlHOT B3aMeH nonpOCHJI
                                                    -
     noJTHOCTbio OT aTb eMy OAO « HnBecT LJeHTp », HTO6M OGMCH 6biJi paBH 03nan
     « HftBecT- UeHTp^» Ha TOT MOMCHT Bjiazieno 70% axunfi 6aHKa «Pecny6 jwxaHCKHH », a Taxace
                                                                                    H MM . OAO

     nouTH 80% uoaeH B npoeKTe « EBponapK ». OH corjiacHJica , Tax xax
                                                                           ZUIH Hero 6 bui HHTepeceH
     npoexT Ha CO HHCKOH Ha6epe>KHofl . CocTaBJieHHeM cornaineHmi 3aHHMaaca
                          ^
     CornameHue 6 bmo nozmncaHO HM (AHaHbeBbiM ) H ToroxHeH B npncyTCTBHa rapxyuiH .
             nocjie Toro, xax OH HcnoJiHHJi CBOIO nacTb
                                                                                        J . rapxyuia.
                                                                                        \
                                                          comameHHa , OH CTaji >xziaTb HcnojineHiui
     o6n 3aTenbCTB co CTopoHbi AuiOTa Erna3apHHa. Ozuiaxo nocjie 3Toro Erna3apKH AUIOT cTai
     H3$eraxb c HHM BCTpeHH, ccbmaacb Ha 3aHHTOCTb. B « EBponapxe » TO xe
                                                                         > npoHcxozntJiH xaxHe-TO
     CTpaHHbie BeiuH, OH neozzHoxpaTHO oOpamajica 3a pa3T>acHeHHHMH x zipyrHM axunonepaM
     « Epponapxa », B nacTHOcTH x CMarHHy H Tapxyuie. Ozuiaxo OHH noacHHHH, HTO peuxo
     BCTpenaioTca c AUIOTOM Eraa3apHHOM , Ha TOT MOMCHT BjiaziejibueM KOMnaHHH «Ta TC » Ha 73
                                                                                          4>
    % XBJiHJiacb (JiHpMa « KajixeH », 20 % npHnazuiexcano BHTajimo CMariiHy H 7 % rapxyiue.
             BnocjiencTBHH OT CManwa OH (AHaHbeB) y3Hau , HTO KOMnaHHa « (
                                                                                  / opajiHH », paHee
    npHHazTJiexcaniaa «Tatj)TC », KOTOpaa 6 buia co3naHa ansi nojiyneHna xpe/iHTa B « (oHHe BaHK »,
                                                                                      /
    6 byia BbiBe eHa AIHOTOM H3-no XOHTPOJIH KOMnaHHH «Ta <J)TC » H o(J)opMueHa Ha UBe KHnpcxne
                ^                     ^ yc», 3TO 6bmo c eiiaHO 6e3 ero (CMarHHa) noanucH,
    (JiHpMbi - « MacTepo » H « OaMyjiaT
                                                             ^
    He3ax0 HH 0, Tax xax CMarHH H ApTeM Erna3apaH 6 buin uHpexTopaM     H c npaBOM nouriHCH B 3TOH
    KOMNAHHH TOJIbKO BUBOeM.
            C AIHOTOM Eraa3apHHOM ero ( AHaHbeBa) CBH3biBajin 6jiH3KHe jiHHHbie H neuoBbie
    OTHomeHHJi , onHaxo B 2008           AUIOT CTan yxouHTb OT upy >xecKoro o6 meHHH , nepe
    paccTaBaHiieM B 2010 OH cHJibHO H3MeHH;ica .                                                            ^
            ApTeM Erua3apaH, KJIOHHH MaxCHMa H Toroxna BuTaniiH, c xaixubiM H 3 xoxopbix OH
    (AHAHBEB) JIHHHO 3HaxoM , HaxouHHHCb noa BHHHHHeM AmoTa Erua3apHHa, aBJiaancb
    3aBHCHMbIMH OT Hero JHOZIbMH .
           KJIOHHH MaxcHM , Oyaynn Ha3HaneH Ha uojnxHOCTb reHepajibHoro ziupexTopa 3AO
    «L$HTypHOH AubaHC», BbiriouHau yxa3aHHa AuiOTa H ApTeMa Erua3apaHOB, nocjieuHHH Taxxce
    ZieucTBOBaji JiHiub no yxa3aHHio CBoero 6 paTa AmoTa, caMOCTOHTejibHbix
                                                                              peuieHHH He




      ?!
                                                                                                                    j
                Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 108 of 177 Page ID
                                                   #:532
                                                                                      •I
                                                       19
ajibHbiM
                   npHHHMaji, BonpocaMH (JinHaHcnpoBaHHH npoeKTOB He 3aHHMaaca. Toroxna                          BHTaaHH 6 bia
                   Taxace 6e33aBeTHO npeaaH AuiOTy H noaHOCTbio 33BHCHM OT Hero, Amor Mor                       « noacTaBJiaTb »
maHHH,
                   ero xyaa yrouHO H 3anHCbiBaTb Ha Hero HTO yroaHO.
     panee
                             fIoKa3aHHHMH CBHaeTeaa CMarHHOH C.H.
3 BOpOB ,
                                                                                B cyaeoHOM 3aceaannH o TOM , 06.02. 2007
IBOpXH ,
                   peineHHeM coBeTa anpexTopoB 3AO « I                   4eHTypnoH AabHHC » 6biaa Ha3HaneHa nepBbiM
iaTb .
                   3aMecTHTeneM reHepaabHoro anpexTopa o6 mecTBa, B ycTaBHOM xannTaae 3AO «HeHTypHOH
ixoiieu,           Ajib3HC »    ee cynpyry CManmy B . H . npHHaaaeacaan 20% axunn , jcoMnaHHHM ,
raBiiOM
                   a (j) HJinpoBaHHbiM AuiOTy Erna3apaHy, - 73% aKUHH H 7% axunn Baaaea Tapxyma . B . , H 3
                     4   )                                                                                                 fl
3TO ero                                                                                                                         .
                   KOTopbix 2% SbiJiH eMy nepeaaHbi B ynpaBaeHne ee cynpyroM, a 5% - AIHOTOM Erna3apaHOM
[ioTa o
                            B KOHue 2006 oHa y3Hajia OT cBoero cynpyra, HTO ero napTHep no 6H3Hecy AUIOT
iero     ao        ERNA3ap«H , c KOTopbiM OH 3HaxoM c 2003 , npeaaoacna nepeotjiopMHTb ero (CMarHHa) axunn Ha
:e   H 3 - 3a
                   JOpH HHeCKOe JTHUO HHOCTpaHHOH lOpHCflHKUHH - KOMnaHHK) « OpaJlHH » B33MCH Ha 20% aXUnft
Baa OT
ocxBa »
                         ^
                   KOMnaHHH «Ta|   ( )Tc », xoTopaa 6 bma                                    ^
                                                          eanticTBeHHbiM axunoHepoM xoMnaunn «/I,opajiHH » c                    .
                   uejibio 3aJiora 3aaHna TK « EBponapK » H 100%        axunn 3AO « UeHTypnoH Aabjmc » JVLA
Tb eMy
                   noayHeHHa xpeanTa B «flon 4e EaHKe » B              pa3Mepe 100 MaH. aoaaapoB CI1IA        Ha CTponTeabCTBO

», 50%
                   rocTHHHHHoro KOMnjiexca « MocKBa »            .
                             OHH      onacanHCb     JiHuiHTbca       npHHaanea<aiuero   HM       HMymecTBa,   Tax        xax nocae
1CTXOB ,
                   coBepmeHna 3TOH            caeaxn ,       peaabHbin xoHTpoab 3a aeaTeabHOCTbio 3AO
                                                         OHH Tepaan     6 bi
. Taxjxe
                   « UeHTypHOH Aabanc » B Biiae 20% axunn TK «EBponapx », xoTopbin, no ee cBeaeHHHM,
nnTb B
                   oaeHHBanca B 150 MBH. aoaaapoB CLUA. Hx aoaa cocTaBaaaa oxoao 30 MJIH . aoaaapoB CLUA .
jaiiHon
                   nocxojibxy CMarnH He XOTCJI ynacTBOBarb B xaxHX-JinSo xpeanTHbix OTHoiiieHHax , ro
TB.      TO
                   npeanoaoia AuiOTy Erna3apaHy BbixynHTb y Hero axunn , HO nocaeaHnn npeaaoaow cMeuwyio
irOXHH ,
                   ueny B paccpoHxy, H 3TO HX He ycTponao. Toraa AUIOT Erna3apaH npeaaoacna CMarnHy BHCCTH
ipocna
                   H 3MeHeHHa B YcTaB 3AO, ycTaHaBanBaioiune orpaHnneHne noaHOMoran reHepaabHoro
     OAO
                   anpexTopa 06 mecTBa no coBepineHHio caeaox, npeBbimaiomHe cyMMy 5 MJIH. py6aen ;
Taxace
                   BBejjeHHe aoaacHOCTn nepBoro 3aMecTHTejia reHepanbHoro anpexTopa, xoTopbin 6yner
epeceH
                   ocymecTBnaTb xoHTpojib 3a cjinnaHCOBO- xo3ancTBeHHOH neaTejibHOCTbio o6 mecTBa , H naaTeacn
3 xyiua.
                   CBbiuie   5   MJIH .  oyayT npoBoanTbca roabxo c coraacua nocaeaHero H npH liajiHHHH ero
                                          py6aen
i Henna
                   noanncn Ha naaTeacn bix nopyueHiiax H aoroBopax . npeaceaareaeM CoBeTa flnpexTopoB 6yaeT
                   H36 paH CMarHH. PeuieHHe o Ha3HaneHHH nepBoro 3aMecTHTejia reHepaabHoro anpexTopa
                                                                                                                    '




T CTaa .
                   aoaacHO npHHHMaTbca coBeTOM anpexTopoB oGmecTBa. Elo aoroBopeHHOCTn c AUIOTOM
xne- TO
                   ERNA3apaHOM    Ha aoaacnocTb nepBoro 3aMecTHTena TeHepajibHoro anpexTopa aoaacHO
' HepaM            Ha3HaHaTbca anuo, xoTopoe pexoMeHayeT CMarHH .
peaxo
                          CMarHH corjiacuaca c BTHMH npeanoacenHaMH roabxo nocae aoaroro o6ayMbiBaHHH,
 Ha     73
                   npiiHHMaa BO BHHMaHHe noaoaceHne H CTaTyc AuioTa Erna3apaHa, caoauiBUinecfl igeacay HHMH
                   noBepHTeabHbie OTHomeHHa .                                                                       <i
 paHee
                         FIpHMepHO B 2006-2007 OHa aiiHHO      no3HaxoMnaacb c AIHOTOM Erna3apaHOM, xoTopbin
BaHK »,
                   aBaaaca nenyTaTOM TocyaapcTBeiiHon flyMbi <t>C PO H ero aceHoii - UaroaoijoH H . H . , c
ipcxne
                   xoTopbiMH y HHX ciioJKHJiHCb apyxcecxne oTHomeHiia , a Taxace coBMecTHbiH 6H3Hec,
iriHCH ,
                   opraHH30 BaHHbin U(aro;ioBOH B xoHne 2007 , ycneumo npocymecTBOBaBiuHfi B TK « EBponapx »
B 3TOHf
                   Ha npoTa >xeHHH Hecxoabxnx aeT. Y U,aronoBon He 6biao aoaixHocTH , HO no BonpocaM
                   aeaTeabHOCTH TK « EBponapx » B OTcyTCTBHe KaonHHa OHa npHHHMaaa axTHBHoe yn&CTHe.
aoBbie
                          B aexa6pe 2006 6 bia 3axaioiieH xpeaHTHbiii aoroBop, a Tax>xe Bee aoroBopbi, CBa3aHHbie    1

nepea              c o6ecneHeHHeM B03BpaTa xpeanTa. CMarnn nepeaaa CBOH axnHH xoMnamiH « opaaHH », a
bIX OH
                   B3aMeH noaymia axunn xoMnaHim « TatJ)Tc » . AUIOT Erna3apaH aoaaceH 6 bia nepeaaTb « ofiHe       ^ ^
                   EaHxy » xax acxpoy-areHTy 73% axunn xoMnainm «Ta4>TC » . AxunoHepoM nocaeaHen 6biaa
ixancb
                   xoMnaHHH « KaaxeH », xoTopon HOMHHaabHO pyxoBoana ApTeM Erna3apKH . Yxa3aHHbie
                   aoroBopeHHocTH axunoHepbi o6 mecTBa 3axpennan 26.12. 2006 noanncaHneM CoraauieHna
     3AO
                   axnnoHepoB. FIoayHaTeaeM xpeanTa aoaacHa 6biaa 6biTb npHHaaaoxauiaH Tapxyuie xoMnaHna
TaK >Ke
                   « EanaeHcoa », xoTopaa 6 biaa co3aaHa aa « OTOH caeaxn , a B 2008 roay ee npeacTaBiiTeaeM CTaa
in     ne
                   Toroxna BuTaann.
                                                                                                      u
                                                                                                                    ii
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 109 of 177 Page ID
                                   #:533
                                                   20

       ^     B npouecce
    reHepaJTbHbLM jnipexxopoM
                               ncnojiHeHna o6a3aHHOcxeft      OHa (CMaraHa ) no3HaxoMHJiacb t
                                   o6 mecTBa KJIOHHHLIM M . A . H ero 3aMecxnxeiieM ApxeMOn
    EraaiapaHOM, xoxopbift 6 biJi flOBepeHHbiM JIHLIOM CBoero 6paTa AmoTa ErHa3apana i
    HOMHHajibHbiM BJiajiejibHeM 73% axmifi 3AO « HenxypHOH Ajib» Hc ». nepBOHanajibHO i

    lOipHHHbi.M y Hee CJIO /KHJIHCB jiejiOBbie oxHomeHiia , Bonpocw /leaTejibHOcxn o6mecTBa 01
   cofiiacoBbiBaJi co CMarHHbiM, a c Hen (CMarHHoft ) c/iejixH H nnaxeacH, npeBbiuiaiomne 5 MJIH
   pyS. CMarHH nponojuxan axxHBHO 3aHHMaxbca jieaxejibHocxbio OGmecxBa, npoBO H:
   co maHHB, pcLiiaji xexymne Bonpocbi, K HeMy IIOCXOHHHO o6pamajincb coxpyjuiMKH . 3         ^ T<
     ^^
   Bbi biBaJio CHjibHoe pa3flpax< eHHe ApTeMa ErHa3apjma . H3-3a Toro, MTO ApTeM Erna3apjiH o6(
    BC H , HXO npoHcxoAH.no B oOmecxBe,         OKJiaabiBan ArnoTy H AeftcxBOBan xojibxo no en
     ^                                        ^
   yxapaHHio, y HHX C ApxeMOM, a BnocjieacxBHH H C KJIOHHHHM, noaBHJincb pa3HorjiacH « m
   BoripocaM ocymecxBneHHJi (J) HHaHCOBO-xo3aftcxBeHHOft neaxejibHocxH oOmecxBa .
            Ox raaBHoro 6yxranxepa 3AO « U,eHxypHOH AJibHHC » BOJIKOBOH eft cxann H 3 BecxHb
   (
    fiaxxbi npoBefleHHJi nnaxejxeft cBbirne 5 MJIH . py6. 6e3 comacoBaHHH c Heft H CMarHHbiM
   BoftxoBa 0XKa3biBanacb npoBOAHXb xaxne nJiaxe>XH, 6e3 HajiHHHa AByx nonnuceft, xax 6MJI(
   npejiycMoxpeHO YcxaBOM oOmecxBa, HO KJIOHHH yxBepxcaan , HXO Bee 3XH njiaxe >XH npoBonaxcj
      -
   no yKa3aHHio Anioxa Enia3apaHa, H ecjiH OHa (BojixoBa ) HX He noAnnuiex, xo y Hee B03HHXHyi
   npoOjieMbi. Ha xox MOMCHX B 3AO «I_leHxypHOH AJIWIHC » Bee 3HajiH , HXO peanbHbiMi
   co6cxBeHHHKaMH o6 uiecxBa aBJunoxca CMarHH H AHJOX Erna3apaH. npuHHMaa BO BHHMaHHe
   HXO Mexcay HHMH 6biJiH ApyacecxBeHHbie oxHoiuenna , HHKXO He coMHeBanca B XOM, MXC
   peuieHHa npnHHMaioxca COBMCCXHO. HanHHaa c BecHbi -nexa 2009 KJIOHHH nepecxaji oxBenaxi
   Ha ee Bonpocbi, npHniaiuaxb Ha coOpamia, cxann npoHexoAHXb xoHituiHxxbi y KjioMHHa v
   ApxeMa Erna3apaHa c BOJIXOBOS.
      * B xo,qe npoBeneHHH coBemaHna OHa o6bacHHjia coxpyAHHxaM cjio >xHBiiiyiocH cHxyauHio
   H nocxaBHJia HX B H 3BecxH 0cxb o XOM, HXO (JiaKXHHecKHMH xo3aeBaMH o6mecxBa aBjiaioxc
                                                                                                 *
   Aiuox Erna3apaH H CMarHH , MeacAy xoxopbiMH cymecxByiox onpeaejieHHbie AoroBOpeHHoexn,
   3akpenjieHHbie B YcxaBe o6 mecxBa H HHBIX aoxyMeHxax , OHa nonpocHJia HX AO6 POCOBCCXHG
   BbinojiHaxb CBOH o6a 3aiiHocxH H       co6 jno axb nonoaceiiHa Ycxasa. KJIOHHH Ha co6painiH
                                               ^
   oxcyxcxBOBaji , OAHaxo no3x<e eft cxano H 3BecxHo, HXO OH co6 pan coxpyAHnxoB 3 A 0
   « UeHxypHOH AabaHC » H npoBeji .apyroe coBemaiiHe , Ha xoxopoe ee He npHniacHJiH , npn OXOM
   coo6mHJi, HXO ecjin KXO-JIH6O 6y ex Bbinojinaxb nopyneHHa CMariiHoft , xo 6 yjiex yBOJieH . Ha
                                      ^
   3Xp|vi >xe coBemaHHH OH 03ByHHJi , HXO eAHHcxBeHHbiM xo3anHOM oOmecxBa BBJiaexca Arnoi
   Erija3apHH . Tax xax ApxeM Erna3apaH H OH aBnaioxca AOBepeHHbiMH JIHH3MH Erna3apaHa
   Auioxa, xo Bee AOJDKHBI BbinojiHaxb xojibKo HX yxa3aHHH . 02.12 . 2009 KJIOHHH noOTHcan npuxaa
   06 ee (CMarHHoft) yBOJibHeHHH . B AexaOpe 6 buia npHHaxa H 3aperHcrpHpoBana HOBaa penaxiiHa
   YcxaBa 3AO « HeHxypnoH AjibaHc », B xoxopoM yace oxcyxcxBOBajin no-noaceHiia 06
   orpaHHHeiiHH HOJIHOMOHHH reHepaJibHoro AHpexxopa, a xaxace nonoaceHna o nepBOM
   3aMecxnxene reHepanbHoro AHpexxopa H coBexe AHpexxopoB .
     m        B   Hanajie   2009 napajuiejibHO c axoft cnxyaiiHeft Hanann B03HHxaxb npo6 jieMbi ,
   CBaaaHHbie c B 03BpaxoM xpezinra « oftHe BaHxy » . nocjieAHHH npeAJioacHJi CManmy , xax Jinny,-
                                        ^
   3a xoxopbiM 3axpenjieHO nepBoonepejiHoe npaBO Ha nepeycxynxy npaB xpeOoBaHiia no xpennxy ,
   npno6pecxn npaBa no xpenHXHOMy zioroBopy ,
            B nepBoft nojiOBHHe rona CMarHH ynacxBOBan B Hecxojibxnx neperoBopax c « oftne
                                                                                            ^
   BaHXOM » H eMy, xax noxemuiaJibHOMy npHoGpexaxejno, 6 biJiii npejiocxaBneHbi Bee noxyMeHXbi,
   BXJHonaa BCK) o6ecneHiixejibHyio noxyMeiixaumo H nepenncxy c JIOJDKHHXOM no xpejinxy          -
   xoMiiaHHeft « Bjin /ieHcoji ». Ho B pe3yjibxaxe npoBe/ieHiioro CMarHHbiM H ajiBoxaxaMH « Beftxep
   3 H & MaxeH3H » anajiH 3a OXHX noxyMeHxoB, cxano H 3BCCXHO O6 oxcyxcxBHH nacxn
                                        -
   o66:cneHHxejibHoft noxyMeHxauHH nojmHcaHHbix nepenaxoHHbix pacnopa >xeHHft ox xoMnaHHH
          J                                                                      -
   «Ta( ) xc » no ycxynxe axunft xoMnaHHH «,ZlopajiHH » B noJib3y xpexbero jiHua npno6pexaxejia
   axftHH, naiouiefi npaBO «,QoHHe BaHX » Ha Hanoa<eHHe BHecyne6Horo B3bicxaHna Ha axunn
   xoMnaHHH «/topanHH ».
                                                                                                                                 1
                      Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 110 of 177 Page ID
                                                         #:534

                                                                          21
iJiacb            i
                                Hx   HajiHHHeGBIAO npeaycMOTpeHO nonoxcemiaMH xpeAHraoro AoroBopa. 3TO 03HanaA 0,
^   pTeMOU
ipaua i
                         HTO npHoopeTaTeab npaB no xpeAHTy He CMOKCT noAyHHTb axiinn « opajiHH » BO BHecyAeGHOM
                                                                                                ^
                         nopaAxe B caynae Ae <J>ojrra AonxcHHxa no xpeAHTy .
                                                                                                                   3apaH. xax
ifibHO i
                                 CMarHH coBMecTHO c a^BOKaTaMH npHiueA K BbiBOAy o TOM , HTO AIUOT Eraa         £
CTBa 01
                         JIHUO , KOHTpoJinpyfouiee  xoMnaHiiio  « Tac
                                                                    | ) TC », « /],opajiHH » H 3A 0 « HpHTypHon   AjibaHC », B
2    5   MAH
                         cjiywae oGbaBneHHa «,floHHe EaHKOM », HJIH HHBIM xpeAHTopoM , AecJioATa no xpeAHTy MoaceT    ,
30 B0AHJ
                         3aTHHVTb nponecc oGpameHHa B3 bicxaHHH Ha axuHH «,ZJopaAHH », oAHOBpeMeHHO HanaB
KH .3T(
                         npoueaypy 6aHKpoTCTBa 3A0 « HeiiTypnoH Anbanc », HTO BnocneacTBHH H Gbino CAeuaHO
PHH 06(                  AIUOTOM ErHa3apaH0 M B Mae 2009.
 no ere
                                 8 AexaGpa 2006 roAa Meacay 3AO (dJeHTypHOH Ajib » Hc » H xoMnanneH «EnHAeHCon »
aciitf       nc          6 bm 3axmoHeH AoroBop 3auMa na cyMMy OXOAO 1,5 MnpA - py6. B 2008-2009 r.r., nonb3yacb
                         B03Moa<HOCTbio    yupaBAATb KOMnaHHen            3AO «HeHTypHoii AJIBKHO) H KOMnaHHen
                         « EAHAeHcoA », AUJOT Erua3apaH nepe3 « noAHHHeiiHbix » eMy moflefi - AnpexTopa 3AO
SBeCTHb
ITHHblM
                         « I4enTypnoH AabaHc » KnoHHHa H AnpexTopa « EAHAeHC0A » foroxHio, 6e3 comacHH CMarHHa
K     6bIA(
                         B. H, CMeHHA BajnoTy yxa3aHHoro aauMa c pyGneil Ha aojuiapbi H npoueHTHyio cTaBxy c 1 % na
30AHTCJ
                         12%, a 3aTeM Ha 20% roAOBbix , HcxyccTBeHHO yBenHHHB xpeAHTopcxyio 3aAOAaceHHocTb 3AO
 HHXHyi
                         « UeHTypnoH AnbHHC » nepeA xoMnaHiien « EAHACHCOA ».
IbHbIMH
[ Marine
                                  KpoMe Toro , 3AO « UeHTypHOH AnbaHC » Taxa<e 6bmo o6a 3aHO no 3aHMy nepeA
                         noAXOHTponbHon AmoTy Erna3apaHy xoMnaHHefi OOO « ,QaeB riAa3a » . O TOM , HTO ErHa3apan
 M, HTO
                         AIHOT (J>axTHHecxH xompoAHpoBaji AeaTeAbHocTb OOO «$aeB riiia3a », efl H 3Bec»HO CO CAOB
PBenaTi
                         KnoHHHa, UaroAOBon H CMarHHa . HMCHHO OOO «/laeB flAa3a » noAano B Mae 2009 r.
HHHa II
                         3aaBJieHne o cJraxTHHecxH (JUIXTHBHOM GaHxpoTCTBe 3AO «LieHTypnoH Anbaiic» B
                         Ap6HTpaa< HbiH cyA r. MOCXBM, HTO Taxace noBAHano Ha peiueHiie «,E(oiiHe EaHxa »,, xax MOX< HO
•   yamuc
                         6 bicTpee ycTynHTb npaBa no xpeAHTy ApyroMy Army, npeACTaBAeHHOMy caMHM AHJOTOM
laioTca
                         ERNA3apaHOM.
IHOCTH .
                                 CMarHH B.H. 14 anpeaa 2009 r. BCTpenaAca c AIUOTOM Erna3apaHOM, nocAeAHHH
BeCTHO
) pamin
                         COOGLUHA, HTO B cnynae o6baBAenna «/loHHe EaHK » AeifionTa no xpeAHTy xoMnaHHH
                         « EAHAeHCOA » HAH npouaxce GaHXOM npaB no xpeAHTy HecornacoBaHHOMy c HHM ( AHIOTOM )
     3AO
                         AHuy , OH CMoaceT opranH 30 BaTb npoTHBOAeHCTBHe B BHAe 6aHxpoTCTBa xoMnaHHH 3AO
a    3TOM
                         « HeHTypnoH aAbaHC » c nocAeAyiomeH npoAaaeeii ( BMBOAOM ) HMymecTBa, a HMCHHO ToproBoro
2H     Ha
                         xoMnAexca « EBponapx ».
    AIUOT
                                 CoTpyAHHXH «XloHHe EaHxa » HCOAHOxpaTHO Bbicxa3biBaAH Tpe6oBaHHe AuiOTy
japaHa
                         Eraa3apaHy nepeAaTb HM paHee corAacoBaHHbie H noAnncaHHbie nepeAaTOHHbie pacnopaacenna
ipnxa3
                         B OTHOineHHH axuHH xoMnaHHH «JJopanHH », AIUOT ErHa3apaH oGeman 3TO cAeAaTb, HO
[   axuna                o6emaHHa He BbinoAHHA ; Taxaee AIHOT Erna3apan He OTpearnpoBaA Ha nepeAaHHbie eMy no
ia       06
                         3AexTpoHHon noHTe AAA noBTopHoro noAnncaHHa nepeAaTOHHbie pacnopaacemia, xoTopbie
epBOM
                         GbiAH noAroTOBAeHbi lopnAHHecxoH xoMnaHiiefl no npocbGe CMarHHa.
                                   CMarim B TO BpeMA HapaAy c ApTeMOM Erna3apaHOM aBAaAca AupexTopo xoMnaHHH
neMbi ,
 Jinny ,
                                                                                                                ^
                         « Ta < jm:» H roTOB 6biA noAnncaTb Taxne pacnopaaceHHa , OAHaxo ApTeM Erna3apan OTxa3anca
                         HX noAnHCbisaTb, ccbmaacb Ha oTcyTCTBne OAoGpeHHa CBoero GpaTa - ArnoTa Eraa3'apaHa.
lAHTy ,
                                   BnocneACTBHH CMarHH y3iiaA o noxynxe xoMnaHHefi «Tamnp » H Eraa3apaHOM AIUOTOM
                         xpeAHTa 3a 55 MAH . AOAAapoB CLllA no 3aHHaceHHOH neHe.
lofine
eHTbi,
HTy      -
                                   npHHaAAe>xaiiiHe CMarmiy axuHH B xoMnaHHH «Ta <J)TC » o6ecueHHAHCb, Tax xax
                         xoMnaHna «Ta (JiTc » nepeerana GbiTb eAHHCTBeHHbiM axunoHepoM xoMnaHHH K opaAHHa,
                         xoTopaa na 100 % BAaAena 3AO « HeHTypHOH AAbaHC ». CTano noHaTHO, HTO AIUOT Erna3apaH
                                                                                                                .^
2fixep
                         o6MaHyA HX H AHUIHA HMymecTBa.                                                    li
    lacTii
laiiHii
                                                           . .                         -
                                   CBHAereAb BOAKOBU JI M , 3aHHMaBUiaa B 2007 2009 roAax AOAacHOCTb rAaBHoro
                         6yxraATepa 3AO « UeHTypnoH AAbaHC », B cyAeGHOM 3aceAaHHH \    j ana noxa3anua , aiianoruHUbie
aTeua
                         CBHAeTeAio CMarHHOH C. H. H noTepneBiueMy CMarHHy B. H. 06 o6cToaTejibCTBax BeAeHHa
    XHHH
                          J          -
                         ( )HHaHC 0 B0 x 03aHCTBeHH0 H AeaTeAbHOCTH oGmecTBa B yxa3aHHbiii nepnoA H nopaAxe
                         ynpaBAemia ToproBbiM xoMnnexcoM « EBponapx » npn HenocpeACTBeHHOM ynacTHta CMarHHa,
                         xoTopbifi HapaBHe c AIUOTOM ErHa3apaHOM aBAanca (jiaxTHHecxHM BAaAeAbueM ToproBoro

                                                                                                                i
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 111 of 177 Page ID
                                   #:535
                                                     22
     KoivpjieKca, npH OTOM CBH eTejib noncHHAa , HTO CMarnu , KAOHHH H OHa ( BoJiKOBa ) B cocxaBc
                                ^
     orpaHHneHHoro Kpyra AHU nepHOAnnecKH npHcyTCTBOBanu Ha coBemaiiHHx y Auiora
     ErHa3apflHa B «flaeB Iljia3a » B /JaeBe nepeyjiKe , a. 20 . B npouecce pa6oTbi eft CTajio H 3BecTHo.
     HTO 3AO « U[eHTypHOH AnbXHC » XBnaeTCJi nopyHHTejieM no xpeAHTHOMy
                                                                                              AoroBopy,
     3aicrnoHeHHOMy B 2006 roAy , cornacHo KOTopoMy « o 0 He BaHK » npeAocTaBiiA
                                                              ^
     « EiiH eHcon » KpeAHT B pa3Mepe 100 MJIH . AOAAapoB CL1IA AHX c HHaHCHpoBamu
            ^
                                                                                              KOMnamm

                                                                                       ^
     peKOHCTpyKHHH TOCTHHHUbl « M0CKBa », T 3K >Ke o6 lHeCTBOM 6bIAH 3aKAIOHeHbI £OrOBOpbI 3aJ10 T3
                                        J
     He BH HMoro HMymecTBa c « ( oHHe BaHKOM » B KanecTBe o6 ecneneHHfl HcnoJiHemm
           ^ ^
      o6»3aTeJibCTB « EnHAeHCon » nepeA 6aHKOM no KpejjHTHOMy AoroBopy . Me >KAy « U,eHTypHon
      AjibflHCOM » H KOMnamieft « EnHAeHcon » 26.12 . 2006 6 bui aKjnoHeH
                                                                  3          AoroBop HOBamm , na
      ycjioBHHM KOToporo 3AO « I4eHTypHOH ABbHHC » o6fl 3ajiocb BbmjiaHHBaTb npoueiiTbi B cnei
      HcWoBHeHHa o6fl 3anHOCTeft KOMnaHHH « BjiHAeHcoA » nepeA «/JofiHe BaHKOM » no xpeAHTHOMy
      AoroBopy . KoMnaHHB « EAHACHCOA » 6bina noAHocTbio noAKOHTpoAbna AuioTy Erua3apJiHy . H
      COOTBeTCTBHH C yKa33HHbIMH AOTOBOpaMH 3AO « UeHTypHOH AJIbBHC » CBOCBpeMeHH
                                                                                                   Q
      ocy’mecTBJiaao norameHHe 3aAOJi >KeHHocTH KOMnaHHH « BJIHACHCOJI » nepeA ((floftne EaHKOM »,
      B ee ( BOJTKOBOH ) O6H 33HHOCTH BxoAHAa axKyMynxuHJi AeHexcHbix cpeACTB Ha cneTax 3AO ,
      He$6xoAHMbix AJHI CBoeBpe \ieHHOH ynjiaTbi « 0 Hne EaHKy » cyMM npoueHTOB 3a nonb30
                                                    ^
      KOMnaHHH « EAHAeHC0Ji » xpeAHTOM . enoKHbie cpeACTBa B pa3 Mepe , ueo6
                                            ^
                                                                                              BaiiHe
                                                                              xoAHMOM JUW ynnam
      npoueHTOB 3a nonb30 Baime KpeAHTOM , nepBOHananbHO nepenHCJianucb 3AO « UeHTypHoa
      AnbxHC» Ha pacneTHbiH cneT KOMnaHHH « EnHAeHcon », nocne Hero KOMnaHHH « EnHAeHconx
     Aoimia 6 bma HX nepenucnHTb B cneT norameHHH 3aAOAXceHHocTH « ofiHe BanKy » . Becnoil
                                                                              ^
     20(j)9 roAa Ha cafiTe Ap6 HTpaxcHoro cyAa OHa yBHAena, HTO «/laeB rina3a » npeAT>HBHJia
     npe,TeH 3HH no B03BpaTy AOJira, HO OH He HBHHACH KpeAHTopoM TpeTbeft onepeAH . KJIOHHH H
     APJEM    ErHa3apHH CKa3ajiH eft He o6pamaTb BHHMaHHH , nocKOAbKy AeHbrn 6 MAH. cpeAHnij
     AOXOA OT apeHAaTopoB cocTaB.THJi 6ojibme MHJIAHOHB AonnapoB B Mecnu .
     BecHofi 3Toro nee roAa ee OTHOUICHHH C KnoHHHbiM H ApTeMOM Erua3apHHOM o6ocTpnnHCb,
     3T£ 6biJio Bbi3 BaHO TeM , HTO ona CTajia 3aAaBaTb KnoHHHy Bonpocbi KacaTenbiio nnaTOKefi
     TpCTbHM JIHUaM , Tax KaK eyMMbl no CTOHMOCTH HX yCAyr 6bIAH HBHO 3aBbimeHbI , He
     cofnacoBaHHbix co CMarHHoft H 6e 3 BeAOMa CMaiHHa. He nojiynaa OT nero HHKaKHX
     o6i>HCHeHHH no 3TOMy noBOAy , 3a HCKJHOHeHneM Toro, HTO Tpe6oBaHHH 06 onnaTe namibix
     cneTOB nocTynHJiH HenocpeACTBeHHO OT AuioTa Erua3ap« Ha , OHa 0TKa3biBanacb BH3HpoBaTb H
     npoH 3BOAHTb OT HMCHH 3AO onnaTy no BbiibiBaBiuHM noA03peHHH cneTaM .
              B pe3yjibTaTe ona y3Hana o TOM , HTO KJIOHHH OTKpbm HOB bin pacneTHbift cneT 3AO B
     KHCBCKOM OTAeneHHH C6ep6aHKa P <J> , npeAOCTaBHB npaBo BTopoft noAnHCH He maBHOMy
    6yxraiTepy , a 3aMecTHTejno reHepajibHoro AnpeKTopa no 6e3onacHocTH KupeeBy K . M . , c
    yKapaHHoro pacneTHoro cneTa KAOHHH Hanan npoH 3BOAHTb onnaTy CHCTOB o6 iuecTBa, KOTopbie
    OHa OTKa3aJiaCb BH 3 HpOBaTb H HCnOJIHHTb B CBH3H C HX HBHOH HeoSoCHOBaHHOCTblO . 19.1 1.2009               i

    KupeeB K . M . nepeAaJi eft npuxa3 KnoHHHa M . A . o ee oTCTpaHeHHH OT AOJDKHOCTH rnaBHoro                  I
    OyxrajiTepa . B Hanane neKa6 pa OHa no nonre nonyHHAa npiiKa3 OT 03.12 . 2009 o ee yBOJibHenuii             i
    3a nporynbi . OHa Hanucana 3aABneHne B npoKypaTypy , a TaxiKe oopamriacb B cyA c HCKOBbiM
    33HBJieHHeM o BoccTaHOBjieHHH Ha pa6oTe . PemeHneM cyAa OHa 6 bma BoccTaHOBJiena Ha pa6oTe              i
    B npejKHefl AOAJKHOCTH , OAHaKO 27.04 . 2010 , HBHBiiiHCb na pa6oTy , He CMorna npHCTymiTb K
    HCRTOJIHEHHIO CBOHX o6a3aHHOCTeft , nocKOAbKy y Hee He 6BIJIO AOCTyna K AOKyMeHTaM                      /
    o6niecTBa , BCCM coTpyAHHKaM oijiHca KJIOHHH H ApTeM Erua3apflH 3anpeTHJiH o6maTbca c Heft              K

    noA yrpo3oft yBonbHeHHH , TO ecTb ansi Hee co3Aajui HeBbiHOCHMbie AHH pa6oTbi ycjioBHfl.                a
             C oceHH 2009 , ecAH Ha coBeiuaHHax CMarnH AaBan KaKHe-An6o yKa3amL« ,                          E
    BnocneACTBHH KJIOHHH HAH ApTeM Eriia3apHH nocAe orbe3Aa CManiHa cpa3 y OTMCHAAM HX B
    3TO >xe BpeMA KAOHHH oneHb nacTO cTan BbicKa3biBaTbca no noBOAy TOTO , HTO CMarHH B                     l
    oSmecTBe Boo6me « HHKTO ». C Becnbi 2009 Ha coBemaHHHx CTaaa npucyTCTBOBaTb cynpyra                     K
    AuioTa Erua3apAHa                                                                                       H
                           -
                               IJaroAOBa H. H . , noAHOMonua KOTopofi He 6biAH otjjHUHaiibHO
    o4>opMAenbi , OAHaKO ona nacTO npHHHMana peuieHHH , BbinoAHemie KOTopbix o6ecneHHB 3A                   A
    KAOHHH . C Hanana AeKaSpa 2009 KAOHHH Aan yxa3aHHe KupeeBy He BnycKaTb B o (j) HCHyK)                   K

      »1

      ‘I
                Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 112 of 177 Page ID
                                                   #:536

                                                                 23
                                                                                                      i
ocTaBe
                   nacTb 3naHHH     CMarHHbix . B xoHne aexaSpa H 3 CMH H OT coTpyaHHKOB eft CTajio H 3BCCTHO , HTO
\ moTj
                   AUIOT BbiKynHJi y « /Jofine BaHKa » xpenHT, BbiaaHHbifi KOMNAHHH « EnHneHcon », ana Hero HM
eCTHO.
                   6 BUI npHBneneH HOBbift KOMnaHbOH - rpynna xoMnaHHft « TaniHp ». 09.12. 2009 6 bina
OBopy.
                   yTBep>KaeHa HOBan penaxnna YcTaBa 3AO, B xoTopoft OTcyTCTBOBanH orpaHHHeHHH
 naHHH             nojiHOMOHHH reHepajibHoro anpexTopa H nonoa<eHHa , xacaioinHeca aonncHocTH nepBoro
) BaHH 5l
                   3aMecTHTena reHepanbHoro anpexTopa H coBeTa aHpexTopoB . Ee ( BonxoBoft) BHHMaHHe Taxace
3aaora
                   npHBnexna 6onbmaa xpeaHTopcxaa 3aaon>KCHHOCTb nepea xoMnaHHeft « BnHaeHCon », xoTopaa
IHeHHJ
                   6bina o opMJieHa /JoroBopoM Ns 1 OT 08.12 . 2006 . 06maa cyMMa 3aaon>xeHHOCTH cocTaBnana
 ypnoH
IH , no
                          ^
                   npH 6 jiH 3HTeJibHO noBTopa MHnnnapaa py6neft H 6 bina o6pa30 Bana 3a cneT HMeBiiinxca paHee
                   aoroBopoB 3aifMa c pa3JIHHHBIMH KOMiiaHHaMM , nonxoHrponbHbiMH ArnoTy Erna3apaHy .
B cnei
                   Bnocae cTBHH 3Ta 3aaon >KeHHOCTb 6 buia nepeaaHa KOMnaHHH « EnHneHCon ». Kax noacHHJi
1THOM )'                    ^
                   ApTeM Erna3apaH , STO 6 MJIO caenaHO ana Toro, HTO6BI 3AO « UeHTypHOH AnbaHC » HMCJIO
» Hy . B
                   ocHOBaHHa nepenncnaTb aeHOKHbie cpeacTBa KOMnaHHH «EnHaeHcon » ana noraineHHa
: MeHH 0
                   nponeHTOB no xpeanTy , BbiaaHHOMy «JloHHe BaHKOM » Ha cTpoHTenbCTBO rocTHHHUbi
3KOM »,
                   « MocKBa » . flepBOHaqajibHO floroBopoM X® 1 6 bina npeaycMOTpeHa ynnaTa nponeHTOB Ha
  3AO,
                   cyMMy 3a 0 Ji )KeHH 0CTH B pa3Mepe 1 % roaoBbix . Bee neHbrH , KOTopbie 3AO «HeHTypHOH
DBaHHC                        ^
                   AnbaHC » nonynano OT Hcnojib30 BaHHa TK « EBponapK » , HanpaBnanncb KOMnaHHH
'naaTbi            « BjiHaeHCOJi » Ha norameHHe nponeHTOB no xpeanTy . 01.06 . 2008 6bino baxmoneno
                   nononHHTeJibHoe cornauieHHe X® 1 , KOTopbiM 6 biJia H 3MeHeHa nponeHTHaa : CTaBxa no
rypnoH
:HCOJI >:
                   XloroBopy X® 1 c 1 % Ha 12 , 5% roaoBbix , H ycTaHaBnnBanca rpatjwx noraiueHHa
ieCHOH
                   3aaojix< eHHocTH no ocHOBHOMy aonry H nponeHTaM , HaHHCJieHHbiM c 09.12 . 2006 no
bflBHaa
                   floroBopy X® 1 , B CBH 3 H C neM nonr 3AO « U, eHTypnoH AjibaHC » nepea 24 xpeanTopaMH
3HHH H
                   yBeJiHHHJica . no 3 >xe B 6 yxranTepnn noaBunocb nononHHTenbHoe corjiameHHe X® 1 OT
aenHuft            03.12 . 2008 , KOTopoe Taxace npeaycMaTpHBano B03MO >KHOCTb H 3MCHeHHa pa3 Mepa
                   nponeHTHOH CTBBKH no aaHHOMy /loroBopy ; 04.12 . 2008 aononHHTenbHbiM corJiameHHeM
inancb
                   X® 2 x /loroBopy X® 1 OT 08.12 . 2006 6 bina H 3MeHeHa BaniOTa BbinaHHoro 3aftMa c py 6nefi
aTOxert                                                                                         coraauieHHa c
                   Ha    nonnap CUJA.            KaoHHH , noanacbiBaa nonoaHHTeabHbie
ibi,   ne          HeHcnojiiiHMbiMH ycjioBHHMH , 6 bin B xypce , HTO 3Toro nejiaTb Henb 3a . OHa o6 tacHana
iixaxHX
                   KjioHHHy , HTO B nepHoa CKanKa aonnapa CLUA H Kpn 3 Hca , OHH He CMoryT Ha6 paTb
iamibiX
                   HeoSxoiiHMyK) cyMMy , HToSbi o6cjiy >KHBaTb xpeanT, H 6aHK MoaceT 3a6 paTb ToproBbifi

                                                                                                     ^
) BaTb   H
                   nenTp . OHa Bceraa B 03pa )Kajia npoTHB ocymecTBneHHa nnaTeaceft no                 xa3aHHOMy
                   noroBopy no TBKHM nponeHTHbiM CTaBxaM , Tax xax noHHMana , HTO BTO oTpHnaTejibHO
3AO      B
                   cxa 3 biBaeTca Ha (j) HHaHCOBbix noxa3aTejiax npeanpHBTHa H yMeHbmaeT nHKBHaHOCTb.
IBHOMy
:. M     c         flaHHbie Bonpocbi He 6 binn cornacoBaHbi HH C Heft , HH CO CMarHHbiMH . NononHHTenbHoe
                   cornauieHHe x noroBopy 06 H 3 MeHeHHH npopeHTHoft CTaBKH roTOBHJia 3anycxanoBa E . M .
3TOpbie
                   no yxa3aHHK) ApTeMa Erna3apaHa , nonnncaHHoe corjiameHHe eft . nepeaan
 1.2009
                   HenocpencTBeHHO ApTeM Erna 3apaH , HnxaxHx o6 bacHeHHH npuHHH
; aBHoro
bHeHHH
                   nponeHTHOH CTaBKH ne 6 biao , xpoMe OZIHOH           -                             ^  3MeHeHHa
                                                                           OTO yxa 3aHHe AniOTa ErHa3ap« Ha .

:KOBbIM
                   BnocaencTBHH B Hanaae 2009 nponeHTHaa CTaBxa no /],oroBopy X® 1 6 bu;a eme pa3
                   noBbimeHa , no 22 ,5 % ronoBbix . 06 3TOM ona y 3 Haaa B 2010, xorna 6 biaa Bbi 3 BaHa B 30- K>
 pa6oTe
                   HaaoroByio HHcnexnuK) no npoBepxe , xoTopaa npoBonwaacb B 3AO « UeHTypnoH
nHTb        x      Aabanc » . Bee nonoaHHTeabHbie coraameHHa OT HMCHH KOMnaHHH « BaHneHCoa » ,
vieHTaM
                   xoTopyio (J) axTHHecxH        xoHTpoaHpoBaa AUIOT Erna3apaH , 6 bian nonnncaHbi ee
a c Heft
                   HHpexTopoM BnTaaHeM roroxHeft . Eft ( BOJIKOBOS ) , B TOM HHcae co CJIOB ApTeMa
                   Erna3apaHa , 6 wao H 3 BCCTHO , HTO Toroxna HaxonnTca B <J) enepajibHOM po3 biCxe , onHaxo
                                                                                                      '


a3aHHa ,           noxyMeHTbi c ero nonnHCbro eft npHHoenaH H nepenaBaan ApTeM Erna3apaH- H KaoHHH .
H HX . B
larnH B
:ynpyra
                   Tax )xe B 2008 rony OHa o6 maaacb c ToroxHefi B MocxBe no TeaecJjoHy
                                                                                                      ^
                   KaoHHua B npHcyTCTBHH ApTeMa ErHa3 apaHa , nocaenHuft Ha6 npaa HOMep , xoTopbift ona
                                                                                                         xa6 nHeTe

                   He 3 Haaa , H OHa pa3roBapHBaaa c roroxnefi , xoTopbift noaTBepacnaa , HTO HANPABAAA
.naabHO            noxyMeHTbi H npocna nx onaaTHTb , no Teae (J) OHy OIIH Taxace o 6cyacnaaH neaTeabHocTb
leHHBaa
                   KOMnaHHH       « Xexx 3 M » .
[JHCHyiO
                                                                                                      i   .
                                                                                                      •a
                                                                                                      tt
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 113 of 177 Page ID
                                   #:537
          K
                                          24
              rioKa3aHHHMH                              . .
                              CBHfleTejiH CeJie3HeBa H H , KOTopbifi noacHHJi B cy/ 6 HOM 3
                                                                                   ie       aceziaHHH.
      HTO c MapTa 2008 no HJOJIB 2009 pa6oTaji B 3AO « U,eHTypHOH AjibHHC » B
                                                                                          JIOJIXCHOCTH
                       .
      3aMecTHTena anpeicropa lopn HHecKoro nenapTaMeHTa , HO ( jiaxTHnecKH B03nraBjiHJi ero
                                           ^                                                     BBH J
      BAKAHTHOH JIOJDKHOCTH HHpeKTOpa              .
                                                B CHJiy 33HHMaeMOH aOJDKHOCTH OH OCynieCTBJIHJI         ^
      lopHOTnecKoe      conpOBOKfleHne       BonpocoB,  KacaiomuxcH      B3aHMOOTHOinemiH       MOK J
      aKHHOHepaMH , npe cTaBJisa HHTepecbJ 3AO B cyjiax o6 men K> PHC;IHKHHH H ap6 HTpa >KHbm           ^
                               ^
      cynax , a TaKJKe 3aHHMajicH /ipyniMH BonpocaMH . Ero nenocpencTBeHiibiM pyKOBojiHTejieiv)
      HBJIHJICH reHepajTbHbifi HpexTop KJIOHHH M . A., TaiGKe OH HcnojiHHji yKa3aHHH 3aMecTHTejui
                                   ^
      renepajibHoro aHpexTopa no O6UIHM BonpocaM ApTeMa Erna3apHHa. TIo ero (Cejie3iieBa)
      MHeHHIO,   KJIOHHH 3aHHM3JI OJDKHOCTb HOMHHaJIbHO, CaMOCTOHTeJIbHO HHKaKHX peineHHH H (
      npHHHMaji,
                                   ^ pacnopnxceHHH ApTeMa. EMy (Cejie3HeBy) 6biJio H3BecTHO
                  a TOJibKO HcnoJiHHJi                                                      nc
      poiy eaTejibHOCTH, HTO AmoTy Erna3apHHy (JjaKTHHecKH npHHajuiexcajio 73% ax nun 3AC
            ^
      « UeHrypnoH   Ajib» HC », npn OTOM AUJOT Erna3apaH HBJIHJICH
                                                                   jjenyTaxoM rocy apcTBeHHofi
                                                                                  ^ aKunaMj
      flyMbi 4>C PO OT (JjpaKHHH JI TTP, eMy 3anpeinajiocb JIHHHO HanpHMyio BJiajieTb
                                               ^
       KOMnaHHH , noaTOMy HOMHHajibHbiM nepxcaTejieM axuHH H HOBepeHHbiM JIHHOM 6 bui ero 6
                                                                                                       pai
       ApxeM ErHa3apjm; 20% aKnun oOinecTBa npuHajuiexcano CMarHHy B. H. H 7 % - TapRyme fl. B.
                 H3 HMeiomuxca B ero pacnopnxceHHH KopnopaTHBHbix OKyMenTOB 3AO « UeHTypnou
       Ajib« HC », KOMnaHHH «flopajiHH » H «Tacj)TC », BJia eBuieH       ^KOMnaHHen «/],opanHH », peeerpj
                                                              ^
       aKUHOHepoB, cjiejioBajio, HTO naHHan aKHHOHepHan crpyxTypa 6 biJia ycrpoeHa TBKHM o6 pa30M;
       HTO CMBTHH JIHHHO BJia en 20% aiojHH KOMnaHHH «Ta(]rrc », 3aperHCTpnpoBaHHofi
                                       ^
       EPHTAHCKHX BnprHHCKHX OcTpoBax , a 73% 6biJiH 3aperHCTpnpoBaHbi Ha KOMnaHHio « KajiKen »i
                                                                                                        HS

       EnHucTBeHHbtM 100%-HbiM aKHHOHepoM 3AO « UeHTypnoH AjibHHc » 6 biJia KimpcKan KOMnaHHH
       « 0 panHH ». FIpeflCTaBHTejieM no noBepeHHOCTH OT HMCHH STOH KOMnaHHH HBJIHJICH rapKyim
         ^
      /],. B. £0 ceHTH6 pa 2008. C 20.02.2009 npeacTaBHTejiHMH OT HMCHH «,QopaJiHH » nc
      AOBepeHHOCTH HBJiaJiHCb CM 3THH H ApTeM Erna3apHH , KOTOpbie HMenn Bee npaBa aKunonepa
      oOmecTBa, npHHHMaiomero peineHHH B COOTBCTCTBHH C YcraBOM 3AO «I_JeHTypHOH AjibHHC »,
      10.09. 2008 6bUio npHHHTO peuieHHe ejiHHCTBeHHoro axiHionepa 06inecTBa o Ha3HaneHHH
      CoBeTa nnpeKTopoB H 06 H36paHHH CMarHHa npeflcenaTejieM CoBeTa flHpexTopoB, xoTopof
      6 bnio nojuiHcaHO rapKyineH . C 20.02. 2009 £0 20.02.2010 Bee peineHHH OT HMCHH KOMnainiB
      «/lopariHH » flOJIHCHbl 6bUIH 6 bITb OCj)OpMJieHbI TOJibKO JIByMH nOJinHCHMH ynOJIHOMOHeHHbIX J1HU
     -     ^CMarHHa H ApTeMa Erna3apHHa, OHH >Ke HBJIHJIHCB
                                                                       unpexTopaMH KOMnaHHH « Ta ( j)Tc »,
      Kotopan BJia eJia KOMnaHHen «,riopajiHH ».
                   ^
                 B Hon6 pe 2008 ApTeM Erna3apHH H KJIOHHH BKJHOHHJIH ero ( Cejie3HeBa ) B cocTan
      pa6oHCH ipynnbi no nonroTOBKe H npoBe eHHio OHCHKH pbiHOHHOH CTOHMOCTH TK
                                                        ^
     « EBponapK », xy a Taxnce BOUIJIH maBHbiH 6yxrajnep BojiKOBa JI. M . H ({jHHaHCOBbifi zinpeKTop
                           ^
     3anycKarioBa E.M . JJaHHan oueHKa npoBOAHJiacb B COOTBCTCTBHH C TpeooBaHHHMH KpemiTHoro
      jloroBopa, 3aKJiioHeHHoro Mexcay «7loHHe EaHKOM » H KOMnaHHen « EjinneHcoji » Kaj<
     3aeMinHKOM , nopynHTejieM H 3ajioro;jarejieM no KOTopoMy Bbicrynajio 3AO « L(eHTypHOH
     AjibHHC ». B COOTBCTCTBHH c ycnoBHHMH KpejiHTHoro oroBopa ecjiH
                                                                ^          .      oueHKa KOMnjieKca 6yaeT
     Menee 150 MJIH . aoJuiapoB CILIA , STO HBJIHJIOCB ocHOBaHneM JXNH OOBHEJICHUH TexHHHecxoro
     ae| < )OJiTa, y 6aHKa noHBJiHJiocb npaBO Tpe6oBaHHH aocpoHHoro noraineHHH KpejiHTa . no HToraM
     oueHKH cTOHMocTb KOMnjieKca cocTaBHJia 234 MJIH . nojuiapoB CLUA.              06H 3areJibCTBa nepe
         ^
     «/ OHHe EaHKOM » KOMnaHHeii « BjinjieHcoji » Bbinojiunjincb cBoeBpeMeHno, HBawnbi B roji F       -^
                                                            ^
     MAPTE H ceHTHope BbinjiaHHBajincb npoueHTbi. eiibrn , nojiyneHHbie 3AO « U,eHTypnoH
     Ajrt>Hiic » OT Hcnojib30 BaHHH ToproBoro KOMnjieKca ,
                                                                      HanpaBJiHJiHCb Ha cneT KOMnaHH
     « EjiHneHcoji » jyiH noraineHHH icpejima . ApTeM ErHa3apnH jiaBaji yKa3aiiHH BOJIKOBOH            “
     ne enHCJieHHH cyMM Ha cneTa KOMnaHHH « BjiHneHcoJi », KOTopan HBJiHJiacb KOMnanneH,
         ^
     a4)(l) HJiHpoBaHHOH no OTHOineHHio K AmoTy ErHa3apHHy, a ee nHpeKTopoM HBJIHJICH
     HAXOJIHBUIHHCH Ha TOT MOMeHT B cjje/iepaJIbHOM p03bICKe BHTaJIHH rorOXHH . O TOM , HTO
     roroxHio pa3 bicKHBaioT, OH ( Cejie3HeB) y3Haa Ha OJIHOM H3 coBeinaHHH , npoBOAHMbix ApTeMOM
     Er a3apHHOM B Hanarie anpenn 2009.
         ^
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 114 of 177 Page ID
                                                  #:538
                                                      25
                            CMarHHa   H  Eraa3apaHa ArnoTa xpafiHe BOJiHOBajia                 CJTO >KHBIUaaCK B CTpaHe

>KHOCXH           3KOHOMHHeCKaa     CHTyailHH  , pHCK  o 6tflBJieHHH  TeXHHHeCKOrO Jie (
                                                                                        J) OJITa H BbICXaBaeHHa KpeflHTa
)    BBHfly       na Toprn, BcneacTBHe nero 3       ajioroBoe    HMymecxBO, Bbicxynaiomee B xanecxBe oGecneneHna
5CTBJTHJ1         o 6a 3axeabcxBa , MOHIO  6 biTb  peajiH 30 BaH 0 TpeTbHM annaM . B CBJHH C neM c ero (Ce;ie3HeBa)
    Me >Kay       ywacTHeM o6cy>xaannex B03M 0 >KHbie Bapnairrbi aocpoiHoro Bbixyna Kpeanxa.
)   a >KHbIX               ApxeM Eraa3apflH caMocxoaxenbHbix peineHHH no 3XHM BonpocaM HHXoraa He
                  npHHHMaji , nepea pecoBbrnaji HX CBoeMy 6paxy Aiuoxy, xoxopbin 6bia Bceraa Ha npaMOH
Hxejiew
:xnxean
                                     ^
                  xeaecjiOHHOH CBJBH. JIK>6OH Bonpoc c HUM o6cy>xaaaca .
e3HeBa )                   B KanecxBe Mepw no coxpaHeHHio xoHxpoaa Haa « EBponapKOM » B caynae yrpo3bi
HHH He            oobKBJieHHM xexHHHecKoro necjjouxa AHIOXOM Erna3apaH0M npeanaranocb oGpaxuxbca B
THO       no      apGHxpaacHbiH cya ox HMCHH noaKOHxpoiibHbix eMy KOMnamitt c HCKOM O GaHxpoxcxBe 3A0
H       3A0       « UeHxypnoH Aabano), npn 3XOM nnamipoBanocb, HXO 6aHKpoxcxBO Gyaex KOHxpoanpyeMbiM H
BeHHOIi           co CBOB ApxeMa noMoaeex coxpaHHXb xoHXpoab naa aKXHBOM 3A0 - TK « EBponapK ». B
                  cepeanHe HIOHH 2009 r . KHOHHH cxaa oxKpbixo HrHopnpoBaxb CMariiHa n CMarnHy , o6bacnaa
' 6 pat
    0             3xo xeM , HXO OHH « HHKXO » H He HMeiox HHKoro oxHOineHHa K 06mecxBy . Bee nnaxejKH ,

efl . B .         npeaHa3HaHeHHbie Jinn KOMnaHHH « EnHaeHCOJi », Kaonim cxaa BH 3HpoBaxb aurnb CBoeii
TypHOH
jeecTpa
5pa30M.
                  nozinncbio, HecMOxpa Ha orpaHHneHHa ero npaB, npeaycMoxpeHHbie YcxaBOM p mecxBa, a
                  HMeHHO B /ioKyMeHxax o npoBeaennH naaxeacen CBbime 5 MJIH . pyoaen oxcyxcxBOBaaa noanneb
                  nepBoro 3aMecxnxeaa anpexxopa CMOTHHOH . CoGnioaeHHe aaHHoro ycaoBHa xaxxee nepeexaa
                                                                                                          ^
toil Ha           BbinoaHaxb ApxeM Erna3apaH . TaaBHbiH Gyxranxep nocxoaHHo iiHcaaa cny >xe6 HbieaanncxH Ha
aaxeH »,          HMa KaoHHHa o coraacoBaHHH nnaxeacen co CMarHHOH , oxxa3biBaacb HX ocytnecxBaaxb . Co
vinaans           cBoeii cxopoHbi OH ( Ceae3HeB ) HHHHO HanpaBaaa cayaceGiibie 3anncxH Ha HMa reHepaabnoro
ipxytm            anpexxopa KaoHHHa, B xoxopbix o6pamaa BHHMaHHe Ha oxcyxcxBHe Bxopoft noanHCH
H » nc            CMBTHHOH B aoroBopax apeHaw , na axo ace oocxoaxeabcxBo yxaabiBaaH Hexoxopbie
                  apeH aTopbi .                                                                           n
HOHepa
ibHnc »,
                        ^   BnocaeacxBHH BoaxoBa 6biaa         oxcxpaHena ox HcnoaHeHHa oGjnaHHoexefi raaBHoro
aneHHH            Gyxraaxepa, BBHay ee oxxa3a npoBoanxb HecooxBexcxByioinHe xpeooBaHHaM Ycxapa naaxe>XH .
:oTopoe           KaoHHH H Erna3apaH ApxeM xaxace nepeexaan nocemaxb coBemaHHa , opraHH 30BaHHbie
4   nannn         CMarHHbiMH , Ha xoxopbix oGcyjxaanucb xexymne (      JiHHaHcoBbieBonpocbi .
bIX HH11                    CBHaexeab KopHnemco C. B. aaa cyay noxa3aHHa , aHaaorHHHbie CBHaexeaaivi BoaxoBOH
Tujnc »    .      JI . M . H Ceae3HeBa 5I . H . , noaCHHB , HXO B 3AO « LJeHxypHOH AabaHC » pa6oxaa c ' 2006 roaa,
                  aBaaaca cBHaexeaeM axunoHepnoro KOHcjianxxa Me >Kay                  4
                                                                                     ) aKTHHecKHMH    BJiaaeabnaMH
    cocxaB        xoproBoro    xoMnaexca    « EBponapx  »  CMarHHbiM H ErHa apaHOM
                                                                           3       AUIOXOM  , OX anna '
                                                                                                     n    icaeanero
                                                                                                                 B
rn TK             xoxopoM ynacxBOBaaH reHepanbHbw awpexxop oGmecxBa KJIOHHH H ero 3aMecxHxeab no
pexxop            O6 UIHM BonpocaM Erna3apaH ApxeM - poaHOii 6pax Arnoxa .

HXHoro
[   » xax                CBHaexeab ApanoBa H .B. noxa3aaa, HXO C 2007 pa6oxaaa B 3AO « UeHxypHOH E(apx »
xypnoH            H B   3AO « IJ,eHxypnoH fHnepMapxexc » B aoaacHocxH HanaabHiixa fopnaHHecxoro oxaeaa ,
i 6yaet           BaaaeabueM xoxopbix H oaHHM H 3 axnnoHepoB aBaaaca CMariiH . OHa xaxace JTHHHO 3HaxoMa c
lecxoro           Erna3apaHOM ApxeMOM , KaoHHHbiM H ToroxHeH , nocaeaHHH npHHOcna aoxyMeiixbi B ocjnic
HxoraM            3AO « THxya », rae B nepnoa c 1999 no 2007 OHa (ApanoBa) pa6oxaaa B aoa >xnocxH lopHexa ,
     nepea        caMo oomecxBo xax>xe oxa3biBaao topnaHHecxne ycayrn . Bo3raaBaaa 3AO «THxya » anpexxop
roa -      B      EaaaxuH B . B., nopyHHBiuiiH eft B 2006 3aHHMaxbca lopHauHecxoii 3xcnepxH30 H ftoxyMeHxoB
TypnoH            aaa noayHemia xpeanxa xoMnaHHefi « EjmaeHCoa » B «floiiHe BaHxe », x noaroxoBxe yxa3aHHbix
4 naHHH           aoxyMeHxoB 6biaH npHBaeneHbi Meaiaynapoaiibie lopnaHnecxHe (JiHpMbi «CaaaHC » H « Yaiix
                  3Ha Kenc ». Tax , OHa (ApanoBa ) npoBepaaa noaroxoBaemibie   iipMOH « CaaaHC » , iXpeaHXHbiH
}BOH

laHHeft ,
           0
                                                                                      ^
                  aoroBop H aoroBopbi 3aaora Ha npeaMex cooxBexcxBHa poccniicxoMy 3axoHoaaxeabcxBy, a
iBaaaca
M , HXO
                  xaxace aoroBopeHHocxaM Moxay cxopoHaMH , o xoxopbix en H 3BecxHo co CBOB iBanaxima H
                  TapxyniH , aBJiaiomeroca reHepaabHbiM anpexxopOM OOO «,HaeB ITna3a » H oaHHM H 3         _
ITCMOM            axunoiiepoB 3AO « U,eHxypHOH AabaHC ». 3XH opraHH 3anHH 6 bian saaeHc'rBOBaHbi B
                  roxoBamefica caeaxe - OOO «/laeB flaa3a » aoaaeHO 6biao 6bixb nopynHxeaeM , a 3AO
                  « LteHxypHOH AabaHC » 3axaaabmaao B o6ecneHeHHe xpeziHxa TK « EBponapx » H 3eMeabHbiH
                                                                                                          3

                                                                                                          1»
          !>
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 115 of 177 Page ID
                                   #:539
                                                     26
                        .
      ynacTOK noA HHM CorjiaiueHHe aKUHOHepOB H AoroBop 3cKpoy,
                                                                  KOTOPHMH 3aHHManacb ) npM»   cJ
      «YaHT 3HA Ke0c », OHa He npoBepaAa, nocKOJitKy He ABnaeTca cneunanHCTOM B o6/iacTa
      MeikayHapo Horo npaBa.
                  ^
         " IlpHMepHO B 2008 rojoiy CMarHH COO6IHHA efi, HTO acenaeT HcnoAHHTb BbimeyKa3aHHbi
                                                                                                              ^j
         ^^
      coi iauieHHe aKUHOHepOB H AoroBop 3cKpoy, npeAtaBHB eg 3TH AOKyMeHTbi,
                                                                             KOTopwe paHee B
                                            .
      no nHcaHHOM BHAe OHa He BHAena 3TO 6bnio corjiaineHHe aKUHOHepOB KOMFIAHUH «Ta|)              <   TC »
      3aK ioHeHHoe MeacAy TpeMa aKHHOHepaMH          -
                                                    CMarHHbiM, TapicyineH, a TaKace KOMnaHHetf
            ^
      « KaJiKeH » B AHue ApTeMa Erna3apaHa, CMBICA KOToporo 3aKJiioHajica B TOM, HTO6BI CMarHH H
      noTepHA npaBa Ha TK «EBponapK », nocKOAbKy B cAynae o6pameHHA « ogne EaHK » B3
                                                                                                 J            <
      Ha TOprOBblH KOMDAeKC, CMarHH AOAACeH 6blA nOAyHHTb KOHTpOAb
      «Ta4>Tc », npHHaAAeacamHMH KOMnaHHH «KaAKeH ».
                                                                              ^
                                                                              HaA aKUHAMH
                                                                                         biCKaHmt
                                                                                            KOMnaHnsJ
                  .
             Cyn npeTeH3HH CMarHHa 3aKAioHaAacb B TOM, HTO aicmiH «Ta|        < )Tc », KOTopbit
      npHHaAAeacaAH KOMnaHHH «KaAKeH », He 6HAH noMemeHbi Ha cneT 3cKpoy, BCACACTB
                                                                                      HC Hero OB
      HE MOT HX noAyHHTb. OT KOMnaHHH «KaAKeH » AeficTBOBan 6paT AmoTa Erna3
                                                                              apAHa - ApTeM,
      CMarHH TaKAce COO6IHHA eft, HTO OH BeAeT neperoBopbi c AIOOTOM Erna3apaHOM no Bonpocjl
      HcnoAHeHHA BbiraeyKa3aHHoro corAaoieHHa    .
                            -
            B KOHixe 2008 Hanane 2009 no yKa3aHHio CMarHHa OHa roTOBHAa npoeKT corAaiuenHi
      MeacAy CMarHHbiM H Erna3apaHOM AHIOTOM OT 2008 roAa 6e3 noAnncefl          . CMarmj
                                                                                    CTOPOH
      roBppHA efi, HTO AUIOT Erna3apHH He acenaeT ero noAnncbiBaTb . Ha neperoBopax           AUIOTB
      ERYA 3ap«Ha H CMarHHa no noBOAy AaHHoro corAaiueHHa OHa He npHcyTCTBOBana.
             B Hanane 2009 CMarHH CTan co6 npaTb AOKyMeHTbi, HTO6W BbreynHTb y « ],oftHe
      3TOT KpeAHT. FIocKOAbKy B anpeAe 2009 OHa yBOAHAacb H3 KOMnaHHH
                                                                                     J     EaHKa >
      pa3BHTHe CO6HTHH en He H3BecTHO   .
                                                                           CMarHHa, TO AaAbHeHnie

               CorAacHO noKa3aiiHAM OBHACTCAH TIIMHCHKO A. H . B cyAe6HOM 3aceAaHHH , B 2002 of
                                                                                                          ^
      6biA npHHKT Ha pa6oTy B 3AO «U,eHTypHOH AAbAHC » Ha AOAacHOCTb reHepaAbHoro AHpeKTOpa
       3aHHMaAca , npeacAe Bcero, cTpoHTeAbCTBOM H ynpaBAeHHeM TK « EBponapK »,
                                                                                                   i
                                                                                     B MapTe 200$
      ro a OH 6bin nepeBeAeH Ha AOAacHOCTb HcnoAHHTeAbHoro AHpeicropa 3AO « LJeHTypHo«
        ^
      THnepMapKeTC », a Ha ero MecTO 6bin Ha3HaneH TapKyiua              . B., KOTopbiH HBAAAC«
      HenocpeACTBeHHbiM pyKOBOAHTeaeM opraHH3auHH AO Ha3HaneHHH KAOHHHa.
      HOBOH AOAACHOCTH , OH (THMHCHKO) no nopyneHHK) aKUHOHepOB o6
                                                                          ^           HaxoAacb B
      MHorae Bonpocbi no TK « EBponapK » c MOMeHTa ero npoeKTHpoBaHHx
                                                                      mecTBa npoAOAa<aA peiuaT

      nocKOAbKy y coTpyAHHKOB 3AO «LJeHTypHOH AABHHC » He 6 bmo AocTaTOHH
                                                                           AO MOMeHTa ero cAanm           ^
                                                                               oro onbiTa B c (J)ep«:
      CTppHTeAbCTBa. EMy H3BecTHo, HTO TK « EBponapK » 6 bm nocTpoeH Ha 3aeMHbie cpeACTBffl
      «C6ep6aHKa ». B nocaeAyiomeM B nepHOA c 2007 no 2015 OH (THMHCHKO) pa6oTan B KanecTBflj
      rerifepanbHoro AnpeKTopa 3AO «L(eHTypHOH riapK », a 3aTeM OOO « UeHTypHOH Tpynn ».
              C NOACYAHMWMH no3HaKOMHAca Ha 3Tane CTpoHTeAbCTBa TK «EBponapK » B 2006 roAyil
      o6mancA c KAOHHHBIM H ApTeMOM ErHa3aapHOM, c KOTopbiMH y Hero CAoacHAHCb AeAOBbifij
      OTHOiueHHH. C AIHOTOM ErHa3ap»HOM H ToroxHen n poncxoAHAH BCTpeHH B «,
                                                                                 HaeB rina3e », HQ
      TeCHbIX KOHT3KTOB He 6bUIO.
              Flo ero (THMHCHKO) MHCHHK), AByMa BAaneAbnaMH TK ABAAAHCb AIUOT Erna3apaH H
      BHTanHH CMarHH. OT ApTeMa Erna3apaHa H KnoHHHa 3BynaAo, HTO OHH noAHoneHHb®
      napTHepw H C HHMH HyacHO 6bino coraacoBbiBaTb Bee pemeHHA .
              /(oKyMeHTanbHO napTHepcioie B3aHMOOTHomeHHa MeacAy AIHOTOM Erna3apaHOM H
     BHTanneM CMarHHbiM 6MAH 3aKpenAeHbi B CorAameHHH OT 2008 OTHOCHTeAbHO peanH3auHi
     npoeKTa CTpoHTeAbCTBa TK « EBponapK », o KOTOPOM eMy (THMHCHKO) H3BecTHo OT CMarHHa n
                                                                                                         <
                        .
     lopHCTa ApanoBon 3aHHMaBineHca noAroTOBKOH AaHHoro corAaineHHa. OHa OKa3biBan 4
     CManmy COACHCTBHC B nonbiTKe Bbucyna KpeAHTa «/logHe EaHKa », KOTopbiH 6WA cBa3aH c
     Aonefi CMarHHa B npoeKTe TK « EBponapK ». EoAee Toro, BCCHOH-ACTOM 2008 ApanoBS
     3aHHMaAacb noAroTOBKOH AoroBopoB MeacAy CMarHHbiM, TapKymeH H Eraa3
                                                                               apaHOM AIHOTOM
                                                                                                          ^
       ^
     Ka iomHxca nepepacnpeAeAeHHa AOACH BAaAeHHa aKiinaMH 3AO « L(eHTypHOH AnbaHC
     (THMHCHKO) pa6oTan c ApanoBOH B OAHOM Ka6HHeTe B 6H3Hec-neHTpe « (aeB ITAa3a »J
                                                                                   J
                                                                                           ». OH
                                                                                                                 d
                Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 116 of 177 Page ID
                                                   #:540

     }
    ( ) HpMa                                                                  27
)   6 jiacxi*
                   npHHaiUie 5KauieM Erna3apany ArnoTy, riosTOMy 6 biJi B Kypce nponcxo/iainero. B nanane 2008
                   ApanoBa coo6iHHJia eMy (THMHCHKO ), HTO K Heft BHOBb oOpaTHJica CManiH no Bonpocy
aaHHbie
                   npoBeneHHa neperoBopoB c ErHa3apaiioM AIDOTOM no pa3,aejieHHK) npnObuin OT jjeaTeJibHOCTH
paHee i
                   TK « EBponapK ». OHa nonpociuia y Hero ( THMHCHKO) pa3pemeHHa Ha OKa3aHHe yK33aHHoft
raij)Tc »,
                   noMouiH, Tax KaK jiaHHaa pa6oTa OTBJieKaiia ee o r BbirionHeHHa npaMbix o6a3aHHocTeft , npoTHB
naHHefi            Hero OH He B03pa >KaJi . ApanoBa nepnojuinecKH jjejiHJiacb c HHM HOBOCTHMH O xoae yKa3aHHbrx
ariiH HI
                   neperoBopoB, noKa3biBajia npoeKTbi cocTaBiieriHoro eio TexcTa aoroBopa MOKjiy CMarHHbiM H
ICK 3HHS
                   ERAA3apHHOM, KOTopbie npocmia nepejiaTb CMarHHy. B xoae OKa3aHHH yciiyr CMarHHy
MnaHHH
                   ApanoBa oSpawajiacb 3a KOHcyjibTamieft B lopaanHecKyio 4wpMy «                   rep
                                                                                         6epT CMHT », nocKOJibKy
                   Meacay jjaHHoft KOMnaHiiefi H              CMarHHbiM  6biJi 3aKJUOHeH jjoroBOp 06 OKa3aHHH
                                                                              TaKace
OTOpblf
                   KipHaHHecKHX yciiyr.    CorjiaineHHe  Meacjiy CMarHHbiM H Erna3apaHOM AHIOTOM 6buio
                   nojinucaHO BCCHOH 2008. o neM eMy npHMepHO B TOT nepnon BpeMeHH coo6 mHJia ApanoBa. B
Hero OH
    APTEM.         TOT a<e neHb OH BCTperaJicfl co CMarHHbiM H TOT nepenaji eMy coraanieHne c Erna3apaHOM
 onpocj                                                             ( ), KJIIOH OT KOTOpOTO HaXOJIHJICa TOJIbKO y
                   AllIOTOM, HT06bI nOJIO>KHTb 3TOT flOKyMeHT B Ceft|
                   Hero ( THMHCHKO ).
arneHHi

^AUIOTJ
  MarHH                   CBHAeTejib OjieiJjiip         K . B.   noKa3aJi B
                                                                                           ^aHHH, noHTOPOCCHH
                                                                              cyne6 noM 3ace
                               2012 pa6oTaa HanajibHHKOM lopnjiHHecKoro oxaejia                      '
                                                                                                        C Konna jreKaOpa 2006
                                                                                                               H CHT OOO
                   iio HioJia
                   «flOHlie BaiiK », pacnonoaceHHoro no aapecy: r. MocKBa, yn . CaaoBHHnecKaa, $ 82, CTp. 2,
 BaHKa >
                   oGmecTBO aBJiaeTca ziOHepHeii KOMnaHHeft « oiiHe EaHK Ar » ( TepMaiiHa ), HMeiomeft (Jinjinan B
aeftmej
                                                                         ^
                   BeaiiKo6pHTaHHH B r. HOHJIOH. B 2006 JIOH OHCKHM 4> HJiHanoM « OHHe BaHK AT » 6 bui BbijjaH
                                                              ^                                 ^
                   xpe HT KOMnaHHH « BnH eHcoji », 3aperncTpHpoBaHHoft Ha Kmipe, jyia cTpoHTejibCTBa H
                         ^                    ^
                   peKOHCTpyKUHH rocTHHHHbi « MocKBa ». FlopyHHTejieM          no Kpe/uiTy BbiCTvnano 3AO
002 on             « l leHTypHOH Anb» HC », npejjocTaBHBinee B HMyinecTBeHHoe oOecneneHHe TK <UiBponapK ».
                      _
<Topa H            H3HanajibHO KpejiHT njiaHHpoBanca Ha 200 MJIH . jioJuiapoB CUJA , cyMMa Moma 6 biTb Bbi6pana
e 2003
                   TpamnaMH . 3TO 6 buia CTanjiapTiiaa c enKa no (JiHHaHCHpoBaHHio no,a 3anor o6beK ra
                                                            ^
                                                                                                                             '

rypnoH
                   He BH >KHMOCTH , TO, HTO 3aeMUIHKOM BbICTynaJia KHnpCKaa KOMnaHHH T3K )Ke HBJIHJIOCb oSbiHHOH
iBJia.nca            ^
                   npaKTHKOH , Kax B POCCHH , TaK H 3a py6ea<OM . OcHOBHaa uejib Hcnoab30 BaHHa KOMnaHHH
j ncb B
\
                   cnemiaJibHoro Ha3HaneHHa Ha Knnpe H BpHTancKHX BHprHHCKHX ocTpoBax - 3TO yaynuieHne
peuiaTb
                   KanecTBa KpejiHTa, nocKOJibKy Tanaa KOMnaHHa 3aHHMaeTca Jiimib oGcjiyaKHBanneM Kpe/ima, K
    cuann.         Heft He MoryT 6biTb npezrbaBJieHbi npeTeH3HH TpeTbnx JIHU, KOTopbie MOHIH 6 bi noMemaTb
i   CfJjepe                                                                                         .
                   BbinaaTe KpejiHTa . TaKHe KOMnaHHH HaxoaaTca B lopHcaHKmiax KOTopbie HiyieiOT 6ojiee
> eflCTB3                                                 .
                   BbicoKHft KpenHTHbift peHTHHr Henocpe/icTBeHHoro ynacrna B neperoBopax H aaKjnoneHHH
inecTBe
                   cneaoK no jiaHHOMy KpezniTy OH (OjieiJwp) ynacTHa He npHHHMan, npoeKTOM B IMOCKBC OT
                   HMEHH aonaoHCKoro (Jwjwajia «         BaHK » 3aHHMajica
                                                              JlofiHe                     BHKTOP
                                                                                   MaKinanneB, lopuziHHecKoe
6 rony,
                   conpoBoac eHHe                                cJiHpMbi «CariaHC »    THMOTH Cra6ct: H Ceprefi
:aoBbie                         ^       0 Ka3biBajiH      lopncTbi
                   TpaHXTeH6epr, co cTopoHbi 3aeMmHKa «BjiHfleHcoji » BbicTynann lopHCTbi ( upMbi « BaftT 3iw
3e », HO
                   Keftc » B JiHHe Maftn MeabHHKac.                                                       ^
                            OaKTHHecKH KOMnaHHH « BjiHflencoji » 6 buio BbinaHo 100 MJIH. nojuiapoB CIJUA, ozmaKO
apaH H
leHHbie
                   nocjie (
                           JumaHcoBoro Kpii3Hca, npoH3omejuuero B KOHne 2008 - B Hanane 2009, «floftne BaHK
                   AT » H ero jioHflOHCKiift ( jjHJinaji nepecMOTpejiH CBOIO no3HmiK) no oTHomemno K HHBecTHunaM
                   B poccHftcKyio HejjBHJKHMocTb. Bbiao npHHaTO peineHHe, KeM KOHKpeTHO OH He 3HaeT, o TOM,
HOM H
33aiIHH
                   HTO OT 3Toro KpeflHTa HyacHO KaKHM -TO o6pa30 M H36aBnaTbca                 -
                                                                                         nponaBaTb HHH .nepejiaBaTb
                   npaBa no HeMy TpeTbHM anijaM . 3TO 6bmo CBa 3aHO c TeM, HTO ueHbi Ha HejjBiOKHMOCTb B
niHa H
                   POCCHH CTpeMHTejibHO najiariH . Taxaa TaKTHKa npojjaacn BWCOKO pncKOBaHHbix Kpe HTOB, KaK
ibiBaaa
                   HacToaniHft , aBJiaeTca CTaH apTnoft B Me >KjiyHapojiHOH 6aHKOBCKoft npaKTHKe H JUIH «/JoftHe
                                                                                                                     ^
a 3aH     c                                         ^
                   BaHKa » B 3Toft cHTyauHH 6buio Bbiro no npojaTb 3TOT icpenHT, a He aep>KaTb ero Ha CBoeM
panoBa             6anaHce.                                         ^
UOTOM ,
                           B 2009 OT coTpyjiHHKa OT/ieiia cTpyicrypHbix npojiyKTOB 6aHKa XaeKcaHupa
c » . OH
|jia3a »,
                   rioHOMapeHKO OH y3Han , HTO «JI,oftHe BaHK » 3aHHTepecoBaH B ycTynxe npaB TpehoBaHHa no
                   KpejjHTy KOMnaHHH « BjiH encoa » BceM, KTO MOT no3BOJiHTb ce6e KynHTb TaKofi* KpejjHT B
                                                ^                                                                        .
                   nepByio onepe b ero npeAJioacHJiH BbiicynHTb CMarHHy, BenHCb neperoBopbi c jjpyrHMH
                                    ^
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 117 of 177 Page ID
                                   #:541
          tl
                                                                              28
                                                         OH Bnepabie ycnbiuian OT rioHOMapeHKO , Erna3apait
     CTpyKTypaMH.                  OaMHAHio Erna3apaH
                                                                  .
                                  BbiKynHTb 3TOT KpeAHT 3aAawen 6aHKa 6 bino npoAaTb KpeAHT
                                                                                            no MaKCHMaxibiio
     T3K >Ke           xoTeji

     BbifoAHOH ueHe. rioHOMapeHK         <                                           JwnaHcoBoe
                                                 O nepex HBan , HTO He ynacTca npoAaTb KpeAHT H
                                                                                                (

                                                               ,          , HTO cymecT ByeT piici
     coefroHHHe 3 AO « IJcHTypnoH AABAHC » MoxceT yxyAiiiH
                                                           ibcs  roBopH Ji
                                                      -
     SaHKpoTCTBa 3anoroAaTena 3AO « U,enTypHOH AnbaHC », HO Ha
                                                                      MOMCH
                                                                       no
                                                                             T  npoAaac n KpeAHTj
                                                                                  6 bui npoAaH H BbixynjieH KpeAHT, 6buia
     AecfioJiTa          He   6BIJIO. Pa3HHLja            B   neHax,        KOTopbiM
     BbBBaHa 3KOHOMHHecKOH CHTyauHefi B                                CTpaHe. Tpynna KOMnaHHH «TamHp » o6cy >KAanacb i
                                                          , B KOHCHHOM HTore KpeAHT BbiKynuni
     KanecTBe OAHOTO H3 noKynaTenen AaHHoro KpeAHTa
     KoiftnaHHfl «CKCHAA6H » B HoaOpe 2010 K HUM no TeneijioHy oOpaTH.nacb npeACT y
                                                                                               aBHTeni
                                             .
     KOMnaHHH «CKCHAA6H »                        ra
                              3apoBa K . P . , npocuna nepeAaTb efi o6ecneneHHe
                                                                                     no KpeAHT TO                    -
                                                      no           TK « EBpon apK »  . Ero accncTeHi
     ecTb AOKyMeHTbi 060 Bcex npaBax Tpe6oBaHHa
                                                          3ajiory

     paitacHHAa, HTOObi OHa HanpaBnana Bee CBOH Bonpocbi B AOHAOHCKHH
                                                                                ocj) nc «,fl,OHHe                    Bam
     AF». riocne 3Toro 3BOHKOB H3 KOMnaHHH «CKeHAn6n » oonbine He
                                                                             6buio. 31.03.2011                           on
     noiiynHA nncbMo H3 AOHAOHCKOTO (j)H:iHafia «,QoHHe EaHK », B KOTOPOM( cooGmanocb
                                                                                                  , HTC

     pemeHHe o Bbmane H nponaace BbiweHa3BaHHoro KpeAHT
                                                                 a AOHAOHCKHM {wnnanoM «,£                          IOHH»
     EaHKa » 6bmo npHHATO caMOCToarenbHO. OC}) HC          BaiiK MocKBa He HMeA TaKnx cpeACTB 1
                                                                                /Jofine
                                                         MOCKOBCKOTO ) HAHaAa 6aHKa CBOAHAaCI   cJ
     He MOr BblAaTb TaKOH KpeAHT. POAb COTpyAHHKOB
                             OK 33aHHlO KOHCyAbTaTHBHOH nOMOLHH npeACTaBHTeA
                                      K
                                                                                   AM AOHAOHCKOrt
     HCKAIOAHTeABHO
                                                 -
     ( ) H iHana 6 aHKa no KaKHM TO acneKTaM poccHficKoro npaBa
                                                                 .
      J
               ^
               Ha CTaAHH BbiAaHH KpeAHTa HHK 3KHX HapymeHHH ne 6bmo BbiABAe
      KOMMeHTapneB      H npeTeH 3 HH K naKeTy AOKyMeHTOB ( nacTb H 3 KOTopbix xpaHHA
                                                                                        no HnKaKHj
                                                                                      acb B JIoHAOHe
                                                                                                               .

      nacTb B            MocKBe      H Ha      Knnpe ) Ha MOMCHT BbiAaHH KpeAHTa He npeAtaBAanocb. Ha CTanHk
                                                                                                                 1
      npoAaacH KpeAHTa                    6 biA o6 Hapy >KeHO, HTO B TOM naxe're AOKyMeHTOB, KOTopbiH iiaxoAunca
                                                      ne XBaTano nepeAaTOHHoro pacnopaaceHHa          Ha 3KUHH KOMnaHHi
      AO«AOHCKOM OTACACHHH ,
      « EilHAeHCOA ». B              CBH3H C 3THM                    nOHTe Oil HanHCaA B AOHAOHCKHH 0|
                                                              no 3ACKTpOHHOH                          ( ) HC lOpilCTJ


      AAeKcy CKony Tanay,                     KOTopbiH noATBepAHA , HTO 3TOT AOKyMeHT 6 BIA B
                                                                                              cnncxe noAnucaHHbij
      AOKyMeHTOB, HO npH nepecbiAKe                    noHTbi B JIOHAOH noTepaAca . OAHaxo nepe3 HeKOTopoe BpeMj

      AOKyMeHT 6 biA o6HapyaceH B AOHAOHCKOM OTACACHHH
                                                           6aHKa B CTOAC lopncTa, no3>i<e npno6 mep
      K AeAy , HHK 3K He HcnoAb30BaAca , H K HeMy He
                                                      6biAO AOCTyna TpeTbHX AHH . AOKyMeHT HOCM
                                                             KpeAHTa TpeTbHM AHna.w H HMCA CBoeii
      TexHHHecKHH xapaKTep, OH He Mor noMeuiaTb npoAawe
                                                         Ha KOHTpoAa HAA axunaMH 3aeMauiKa, HI
      ueAbio co3AaTb yAo6cTBO AAA ObicTporo noAyneH                                               c
      KMIPE    ero MOACHO 6MAO 3aMeHHTb pemeHneM AHpeKTopoB. B xoAe KOHcyAbTamiH
                                                              opa KOMnaHHH « EAHACHCOA » o6a 3aH «
      KnnpcKHMH lopucTaMH eMy CTano H3BCCTHO, HTO AHpeKT
                                                                                         , ecAH
      6biAH BbiAaTb HOBOMy xpeAHTopy aHanorHHHoe nepeAaTOHHoe pacnopaaceHHe
                                                                               , HM yrpoKana 6 u
      KnftpcKHe AHpeKTopa He BbmoAHHAH 6bi CBOH o6a3aHHOCTH no 3aKOHy
      rpaacAaHCKaa HAH yroAOBHaa OTBeTCTBeHHOCTb
                                                                               .
               "               en6epr C. B. noKa3aii , HTO C aBrycTa 2005 no HacToamee BpeMa on
                        CBHAeTeAb TpaxT                                                         ctjiepax
      paOoTaeT      3AO « CaaaHC », OKa3biBaiomeM lopHAHHecKHe ycayrn B pa3 AHHHbix
                              B
                                                         eHOBaHO . C 2006 « ,HoHHe EaHK » aBnaeTd
      AeaTeAbHOCTH , B 2013 may o6 mecTBo 6 bmo nepeHM
      KAHeHTOM 3AO « CanaHC » Ha ocHOBaHHH AoroBopa
                                                             06 OKa3aHHH lopHAHHecKHX ycayr . D
      aBrycTe - ceHTa6pe 2006 no npocb6e Burropa MaKinaHue
      He,zjBH)KHM 0CTH B 6aHKe , AAA pa6oTbi HaA npoeKTOM BbiAaH
                                                                  Ba, B03rAaBAaBuiero enapTaMem
                                                                 H KpeAHTa KOMnaHHH « EnHAeHCOA »
                                                                                                              ^
                                                                                     B xypc Aena ero
      6bnia c 4> opMHpoBaHa rpynna IOPHCTOB, KyAa OH Taxace BonieA
                                                                                .
                                                                                  - OCHOBHOH ynacTHHi
      ( Tp,axTeH 6epra ) H THMOTH Cra66ca BBOAHA BHKTOP MaKiuaHiieB
                                               «]
      neperoBopoB no KpeAHTy . C ero CAOB / ,OHHe
                                                       EaHK » IOTOB 6 BIA BbmaTb KpeAHT KOMnaHHH
                                                                                KOMnaHHH « EnHAeHcoA »
      « EAHACHCOA » B pa3Mepe 100 MAH . AOAAapoB CILIA . LIpeACTaBHTeAeM
      aBAAAca rapKyma /I . B . , eMy noMorana EBrenna
                                                         Cynen . MaKinaHiieB AOBCA AO HX paSoneil
                                                          cTaBKa H T . n . ), nocne Hero OHH cocTaBHAH
      rpynnbi o6 niHe ycnoBHa (cpoK , cyMMa , nponeiiTHaa
      npoeKT KpeAHTHoro AoroBopa .       Ha 3aBepmaioineM 3Tane CACAKH no KpeAHTy KOMnaHHH
                                                                                    AOKyMeiiTanmo haa
      « EjiHAeHcon » npHHHMaA ynacrae OAecJinp K . B . , KOTopbiH CMOTpeA
      BHyTpeHHHft iopHCT 6aHKa H ynacTBOBan B o6cy >KAeHHH .
                   p
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 118 of 177 Page ID
                                                  #:542
                                                      29
                             Ha   MOMeHT cocTaBJieHHHKpe/iHTHoro aoroBopa 6 biaa 3acj) HKCHpoBaHa CTpyKTypa
ia 3ap« H
                   o6ecneHeHHa , cornacHO KOTopofi 100% aKUHH 3AO « UeHTypHOH AJIBHHC » aoaacHbi HaxoaHXbca
MaUbHO
                   B Co6CTBeHHOCTH KHnpCKOH KOMnaHHH « OpaJIHH », a 100% aKUHH KOMnaHHH «#OpaJIHH »
IHCOBOC
:x pHCi
                                                                 ^J
                   AOJDKHbi npHHaaaexcaxb KOMiraHHH «Ta< >TC », 3aperacxpHpoBaHHOH Ha
                                                                                                  ^
                                                                                                  puxaHCKHx
                   BnprHHCKHX OCTpOBaX , H 3XH aKUHH £OJDKHbl ObITb 3aJTO>KeHbI B noab3y «£OHHe BaHKa » B
:peaux£
                   oOecneHeHHe Kpeauxa. Flocne BHeceHHH HeKOTopbix H3MeHeHHH COBMCCXHO C lopncxaMH « Yaiix
   6 waa           3 HR Keuc » H CTopoHOH 3aeMUJ,HKa 6 biJi noaroTOBJTcu 3K3eMnJiap Kpe/iHTHoro aoroBopa,
uiacb B
                   noOTHcaHHbiH B Hauane OKTaOpa 2006, B HCM 6 bia npeaycMoxpeH naKex o6ecne4HxeabHOH
Kynuaa
iBHxeai
                   uoKyMeHTauHH , coruacoBaHHbiH CTopoHaMH , Koxopbiu 6biJi nepeaaH 6aHxy B HOJIHOM oObCMe    .
                   HHane OH 6bi He Bbiaaa Kpeaux. B xoae pa6oTbi Haa KpeauxHbiM aoroBopoM eMy CTaao
xy      - xo       H 3BecTHO, HTO KOHue 2006 npoH3omaa pecTpyKTypH3auna 3AO « LJeHxypHOH AabaHC », B
aicTem
                   pe3yabTaTe Koxopou KOMnaHHa «J],opajiHH » cTaaa eauHCTBeHHbiM 100 % aicuuoHepoM 3AO
e BaHK             « UeHxypHOH AabaHc ». CoraacHO                               «/l,0 H 4e BaHK » noxpeSoBaa ox
                                                            caoxcHBiueuca npaxxHKe
O i l on          3aeMUUiKa cocpeaoxouHXb Ha oaHOM lopHannecKOM auue Bee axunu 3AO « HeHxypnoH
:b, HXC            AabaHC » aaa nocaeayioiuero 3aaora B o6ecneneHHe Kpeauxa. K xoMy ace HHOcxpaHHbie 6aHKH ,
    ^
:< 0 H 4
;acxB n
           <       xaic npaBHao, xpe6 yiox, 4xo6 bi aKUHOHepaMH POCCHHCKHX KOMnaHHH 6biaH HHOcxpaHHbie
                   KOMnaHHH , uxo6 bi B caynae aecjioaxa no Kpeauxy 6aHK Mor 6 bi o6 paruxb BXbicxaHue Ha axuuu
anaacB             xaKHX HuocxpanHbix       KOMnaHHH, B XOM HHcae, BO BHecyae6 HOM nopaaKe. B cayaae c
•HCKorc           KOMnaHHeft «flopaaHH » B3bicKaHHe nponcxoanao 6bi B COOXBCXCXBHH C 3aKOHo;jaxeabcXBOM
                  Kunpa. BO3MO>KHO, 3XO H nocayacnao npHUHiiofi CMeHbi axuHOHepoB H cocpeaoxoneHueM 100
HKai<H)(
                  % axuHH 3AO « UenxypHOH AabaHC » Ha KOMnaHHH «flopaaHH ». Ero pa6oxa Haa npoexxoM
) HaoHe
                  3aBepuiaaacb B KOHue 2006. CoraacHo HHiJiopMauHH cc /Joune BaHKa » Kpeaux 6 bia Bbiaan au 6o
    cxaant         B KOHue 2006, an 6o B Ha 4aae 2007 roaa. EMy 3HaKOMbi ToroxHa H ErHa3apaH ApxeM , c
uiaca i ,
                  KoxopbiMH OH Bcxpenaaca B 2007, xoraa «|        / oH 4e EaHK » naaHHpoBaa Bbiaaay Kpeauxa
vinaHHB
                  KOMnaHHH OaabMHpo ». Taoce 3HaxoM c Kao 4HHbiM , c KoxopbiM BCxpeuaaHCb B aexa6 pe 2006
                                «
[OpHCXJ
                   B npouecce pa6oxbi Haa npoexxoM, cBa3anHbiM c Bbiaaneu Kpeauxa. OH noanucbiBaa KaKue-xo
CaHHbU
                  aoxyMeHXbi ox HMCHH 3AO «L{eHxypHOH AabaHC ».
; BpeM
io6 meH
       *                                                .
                           CBHaexeab MejibHiiKac M noKa3aaa B cyae6HOM 3aceaaHHH, 4x0 c 1993 r. no 2013 r.
                  pa6oxaaa B MOCKOBCKOM npeacxaBHxeabcxBe aMepHKaHcxou fopHaunecKOH KOMnaHHH «Yafix
r    HOC HI
                  3Ha Keuc ». ripuMepHO B 2004-2005 roaax 4epe3 TapKymy /J. B. OHa no3Hai,coMHaacb c
(
i    CBoeii
                  aenyxaxoM TocyaapcxBenHOH JtyMbi OC Pd> Eraa3apaHOM AUIOXOM , HMCIOIUHM oxHomeHue K
3 Ka, H 2
                  rpynne KOMnaHHH, B Koxopyio, B XOM nucae, BxoauaH 3AO cdJeHxypnoH AabHHC », 3AO
aUHH C            « /IeKMoc », aMepuKaHCKaa KOMnaHHH « Decorum », OAO «flaeB rina3a ». 06 3XOM eu 6 biao
6a 3aHbi          H3BecxHO ox rapKyuiH , Koxopbiu BaacHbie Bonpocbi, B03HHKaioiUHe B xoae neperoBopoB,
an 6 bi           cornacoBbiBan c AUJOXOM,       B XOM HHcae B xoae peaaH3auHH npoexxa no peK& HcxpyxuHH
aaa 6w                            «
                  rocxHHHUbi MocKBa ». C ApxeMOM Erna3apaHOM OHa no3HaKOMuaacb npHMepup B nepuoa

eMfl     on
                         -
                  2006 2008 B o ( j) uce « Yaux 3Ha Keuc » ( MocKBa ), TapKynia npeacxaBHa ero Kax 6paxa
                  Erua3apHHa Auioxa. ApxeM xaxxce npHHHMaa ynacxue B neperoBopax, cBinaHHbrx c
c epax
    ^
aaaexcJi
:ayr . B
                  KpeauxoBaHueM npoexxa rocxHHHUbi MocKBa nan « EBponapK ». OH 3aHHMaa KaKoe-xo Mecxo B
                  uenouKe BaaaeHHa KOMnamiaMH, Koxopbie B xofi nan HHOH Mepe KOHXpoanpoBaaHCb AUIOXOM

xaMeiil
teHcoax
                     ^
                  ( «/ opaaHH >>, 3AO « UeHxypHOH AabflHC », «BaHaeHcoa » H apyrae). B 2010 OHa o6 maaacb c
                  HUM npn noanHcannH aoxyMeHXOB B ocjwce KOMnaHHH « Yaux 3Ha Keftc » no Bbixyny
                  KOMiiaHHeH «CKeHaa6H » npaB xpe6oBaHna no xpeauxy K KOMnaHHH «EaHaeHcoa >> y «,IJoH 4e
aa ero            BaHKa ». Kao4HH M.A. B npouecce neperoBopoB no noayueHHio Kpeauxa npeaocxaBaaa « 0H 4e
laCXHHK
vinaHHH
                                                                                                        ^
                  BaiiKy » HH (J)opMauHK> o xo3»HcxBeHHOH aeaxeabHocxH TK « EBponapK », npHHaaaexcamero 3AO
                  « UeHxypHOH AabHHC ». Toroxuio B .r. OHa BHaeaa B 2008 2009 roaax. EH H3BecxHO, 4x0 OH
ieHcoa »
                                                                               -
                  6 bia reHepaabHbiM anpexxopoM KOMnaHHH c exMoo). OHa ero BHaeaa npn noanucaHUH HM
ia6o 4efi
;xaBuan
                                                                   ^
                  pa3aH 4Ubix aoxyMeHxoB o 3aaorax, Koxopbie Mor aaxb «,2JeKMoc », Koraa peuiaaca Bonpoc o
                  noayneHHH Kpeauxa Ha rocxuHHuy « MocKBa ». IlocKoabKy OHa npHcyxcxBOBaaa npn
vinaHHH
                  noanucaHHH aoxyMeHxoB HenocpeacxBeHHo, xo BHaeaa ero noanucb. Bbia eme oau Kpeaux no
no KaK
                                                                                                  ^
                  TK «EBponapK ». npunoMHHXb B CBA 3H c 4eM Toroxua aoaaceH 6bia B KauecxBe npeacxaBHxeaa
                                   -
                  «fleKMoc » 4xo xo noanucbiBaxb no TK « EBponapK », 3axpyaHHaacb. CMarHH B . H . '3HaKOM eu B
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 119 of 177 Page ID
                                   #:543
                                                 30
  KanecTBe   onHoro   H 3 MUHopHTapneB       3AO « L( eHTypHOH AJIBHHC ». HX no3HaKOMHJi TapKyuia
   npHMepHO B 2006 B xone neperoBopoB o BO3MO >KHOM npenocTaBJieHHH «HoHHe EaiiKOM »
   xpdfaHTa KOMnaHHH « EjumeHcoji » non 3anor 100% aKiuui KOMnaHHH «HopajiHH », 100% axiiHii
   3AO « UeHTypHOH A;ibaHC » H TK « EBnponapK ». IlpuMepHO B cepemiHe neTa 2006 Tapicyma
   CK &aji eft, HTO, neftcTBya no noBepeHHOCTH B KanecTBe npencTaBHTeJia KOMnaHHH
                                                                                                     «
                                     ^
   « BnHneHCOJi », OH noroBopunca B « 0Hne BaHKe » o ripenocTaBJieHHH 3TOH KOMnaHHH KpenuTa B
   100 MJIH. nojuiapoB CILIA H npenno>KHJi en npHHaTb ynacTHe B pa6oTe B KanecTBe BueuiHerq          I
                                                                                                     «
   lopHCTa . CnejiKH no,no6 Horo 4> HHaHCHpOBaHHa HBJiaioTca THnoBbiMH H peanH 3yioTca no
   HajjaaceHHOH cxeMe Ha pbunce. lOpucTbi 6aHKa pa3pa6aTbiBaiOT nepBbifi BapnaHT Bcex                <
   HeOOXO/JHMbIX nOKyMeHTOB. BllOCJienCTBHH             lOpHCTbl 3aeMlUHKa JIH60 KOMMeHTHpyiOT,
       '                                                                                             i
   npencraBHB nepeneiib CBOHX 3aMenaHHH na naimbie noKyMeHTbi. jm 6o BHOCJIT CBOH
                                                                                                     i
   KOGPEKTHBBI n nepenaioT 6aHKy. OHa KBK iopHCT, npencTaBJiaioiuHH CTopony 3aeMUjHKa,
  CMarnajia HJIH yjiyHinajia noJioxceHHa nepHOBoro npoeKTa noroBopa, HTOSW OHH 6 bunt

   BbmonHHMbi H npneMJieMbi. ripn HeoSxonHMOcra CTOPOHW BCTpenaioTcn &Jia comacoBannH Tex
                                                                                                     r
   HJIH HHbix MOMeHTOB H ycTpaneHHa pa3HornacHH. LOpHCTbi MoryT noroBopiiTbcs
                                                                                                     r.
                                                                                               no
                                                                                                     I:
   HCKBIOHHTeJlbHO lOpimHHeCKHM pa3HOrJiaCHHM, HO , KaK npaBHJIO, KOMMepneCKHe BOnpOCbl
  ocTBBJimoT Ha paccMOTpeHHe CBOHX KJiiieHTOB. KoMnaHHH « BjtnneHcon » 6 biJia ynpexcaena na
                                                                                                     «
  TeppnTopnH BpHtaHCKHx BuprHHCKHX OCTPOBOB no 3axa3y rapKyuni, Kax ncnojiHHTejibHoro                «
  AHpeKTopa TaK Ha3biBaeMO0 rpynnbi KOMnaHHH «HaeB rina3a ». LJejibio ynpe >KneHHn KOMnaiiHB
                                                                                                     «
  aBJianocb ee HcnoJib30 BaHne B KanecTBe noJiynaTejia Kpe/uiTHbix cpencTB. To ecTb, nan Has
  KOMnanHB aBJianacb TexHHHecKoii. AIHOT Eraa3apaH HBJiajica onmiM H 3 BJianeJibiieB HJIH
                                                                                                     u
                                                                                                     n
  KOHTPOJIHPYIOUIHX JTHU rpynnbi KOMnaHHH «HaeB njia3a », HO HH B xaKiix noxyMeHTax 3Ta
  oxpa >KeHO He 6 bmo. B xone paSoTbi 6bmo BH HO, HTO TapKyma 3aiiHMajica peajiH3aune#
                                                      ^                            corjiacoBaHne.M
                                                                                                     c
                                                                                                     n
                                                                                                          -
  npoeKTOB rpynnbi KOMnaHHH «HaeB Llna3a », a AUIOT Erna3apaH
                                                                                                     ii
  Heo6xo HMbix BonpocoB Ha BbicmeM ypoBHe . AUJOT Erna3apaH no 2008 npiiHHMari caMbie
         ^
  Ba Hbie KOMMepnecKHe peiueHiia B neaTejibHOCTH KOMnaHHH, BXO/IHBUIHX B xonnuHr «Hae >
                                                                                                     n
    ^
  nna3a », a nocne yxona TapKyuiH H3 rpynnbi, caM npHHHMan ynacTue B neperoBopax , B TOM             C
  HHTTNE, no nponawe KpenHTOB KOMnaHHH «CKeHnJi6n ». KoMnaHHa « EjiHneHCOJi » 6 bina                 y
  oripeneneHa B KanecTBe noJiynaTena KpeniiTa TapKymeH , nocKoiibKy OH 3axa3aji co3n.aune 3Tofl
  KOMnaHHH nun naHHoii ne;iH .
  « BjiHneHcon                           ^ i eHexcHbie cpencTBa 6 bUTH Hcnojib30BaHbi KOMnaHiieil
                 » nun Bbinann nocnenyiomero 3aftMa lopHnHHecKOMy jiHuy H 3 nenoHKH 3A 0
                                                                                                     ei
  « eKMoc » c nenbio peanH3aunn cTpoHTeJibCTBa rocTHHHUbi « MocKBa ». OcHOBHbiMfl
   ^
  neperoBopuiHKaMH co cTopoHbi KOMnaHHH « BnHneHcon » BBJiajiHCb rapKyuia H EBienna Cynen
                                                                                                     1
                                                                                                     «1
  -|   ) HHancoBbiH nupeKTop rpynnbi KOMnaHHH « aeB IIjia3a ». CMarHH B. H . He npHHHMaJi

                                                      ^
  ynacTHe B neperoBopax no nojiyneHHio nannoro KpenHTa. KJIOHHH , XOT» H nananci
                                                                                                     «1
                                                                                                     ci
  renepajibHbiw nnpeKTOpoM 3AO « IjeHTypHOH Ajib» HC », HO cjiaKTHnecKoe ynpaBnenne
  neaTejibHOCTbio o6mecTBa ocymecTBJian CMariiH B. H . Co CTopoHbi «JLOHHC BaHKa » B
                                                                                                     n
                                                                                                     oC
  neperoBopax ynacTBOBaji Bnicrop MaKinaHueB COBMCCTHO C lopncTaMH MocKOBCKorO
  npencTaBHTejibCTBa MOKnyHaponnoii KOMnaHHH «CajiaHC » TpaxTeH6eproM c ero aHninficKHM
                                                                                                     aa
                                                                                                     nc
  napTnepoM . FIpencTaBJieHHbie «/LOHHC EaHKOM » ycnoBHa KpenHTa ABJianHCb cnoxcHBiueHcs
                                                                                                     TE
  npaKTHKOH . /loKyMeiiTajibno Erna3apaH AUIOT miKaKoro OTHOiueHHs K KOMnaHHHM « /3opaJiHH »,
                                                                                                     Ml
  «TatJ)TC », « KaiiKen » He iiMen, HO cjiaKTHnecKH nepe3 ApTeMa Erna3apHHa OH KOHTpoJiHpoBaji »     ax
  npHHHMan icnioHeBbie peineHHa no nejrreubHOCTH KOMnaHHH « KanKeH », KOTopaa , B CBOW               rui
  OHEPENB, aBJianacb BJianeiibneM KOHTponbHoro naxeTa axuHH KOMnaHHH «TacjiTC », BJianeBiuefl        ax
  100% aKUHH KOMnaHHH «/LopajiHH », BnaneBinefi 100 % aKHiin 3AO « LJeHTypHOH Ajibanc »;             «K
  Cyrb KpenHTHoro noroBopa no TK «EBponapK » 3aKjnoHajiacb B TOM, HTO HCABWKHMOCTS
  3aKjia;ibiBaeTca nyTeM unoTeKii H non 3TOT 3anor H 3anor HHbix npaB, KOTopbiMH o6 jianaioT
                                                                                                     He
                                                                                                     6a
  KOMnaHHH . B naHHOM cjiynae KOMnaHHH , KOTopbie HanpaMyio CBa 3aHbi c TK « EBponapK »         .    aK
  HanpuMep, 3anor aKunfi B nenoHKe BnaneHHa ToproBbiM KOMnnexcoM , 3ajior npaB Ha                    KO
  noJiyneHHe apeHnnon nnaTbi B TK, HO OCHOBHOC - 3TO 3anor caMoii HenBH >KHM 0CTH . flon 3TH
                                                                                                     KO
  3ajiorn nojiynaeTca xpenHT onHoro HJIH rpynnbi 6aHKOB. B nocnenyiomeM , KpenHT B TeneHHe
                                                                                                     CM
  HecKOJibKHx jieT BbinnaHHBaeTca H 3 noxonoB ToproBoro KOMnneKca. Bonpoc o 3ajiore 100%
                                                                                                              '
                                                                                                     «K



    li
                 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 120 of 177 Page ID
                                                    #:544

'
 apKyiua                                                            31
JaHKOM »
                     aKHHH KOMnaHHH         «flopaJIHH », 100 % aKHHH 3AO « IjeHTypHOH AjlbHHC » H 3/(aHHB TK
'oaKUHfi
                      « EBponapK » B KanecTBe oGecnenenim B03BpaTa KpeaHTa rapKyuia coraacoBbman c
 apKyuia
                      Erna3apHHOM AIHOTOM H CMarHHbiM, riocKoabKy nocaeaHUH HBnaaca MHHopHTapHbiM
 MnaHHH
                     6eHe(})HUHapHbiM BaaneabneM 3AO «LJeHTypHOH Aabimc ». IlocKonbKy OHa (MejibHHKac)
lenma B
                      3aHHMaaacb cocTaBJieHHeM /loroBopa aKUHOHepoB Moxay CMarHHbiM , TapicymeH H KOMnaHHeii
[euiiiero
                      « KaaKeH » B OTHOUICHUH KOMnaHHH «Tac{)TC » OT 26.12. 2006, TO noacHHaa, HTO KOMnaHim
)TCH     no
                      « KajTKeH » Ha 26.12 .2006 Baaneaa 73% aKHHH KOMnamiH «Ta|       ( ) Tc ».
IT     Bcex                                                                                      /JaHHbiH noroBop 6bia
                     3aiuiK HeH c ueabio o6e3onacHTb npaBa MHHopHTapneB, BaaneioiHHx aKHimMH (CManiHa - 20%
                             )
ntpyioT,
T CBOH
                      H rapKyuiH  -      7%) KOMnaHHH «Ta <])TC ». H3 /iaHHoro aoroBopa caeayeT, HTO B caynae
MUlHKa       .        HanpaBjieHim    «
                                      ^   OHHe EaHKOM » nucbMeHiioro Tpe6oBaHHH K oziHOMy H3 puna uenoHKH JIHH      -
i 6 bum
                     « KanKeH », «Ta4> TC » «flopajiHH », « EaHaeHCoa », 3AO « UeHTypHOH AnbHHC », CMarHHy,
                     Tapicyme, HJIH caMOMy ce6e, B KanecTBe 3CKpoy areHTa, o HCOSXOOTMOCTH aocpoHHoro
Him Tex
                     norameHHH KpeaHTa, TO y CMarHHa B03HHKano npaBo noayHHTb aKHHH KOMnaHHH «Ta <})TC »,
m        no
                     HaxoHHBiuHecH BO BJiaaeHHH KOMnaHHH « KaaKeH ». rapKyuia aoa >KeH 6bui oGecnenHTb
onpocti
                     He 3aBHCHMyio oueHKy CTOHMOCTH KOMnnexca TK « EBponapK » ne CTapuie aeyx aei? c MOMeHTa
ieHa H 3
                     ee BbinoBHeHHH. flocae 3Toro, CMBTHH B .H . noaxceH 6biJi nonbrraTbca npoaarb JIH 6O TK
uibiioro
                     « EBponapK », JIH6O 100% aKHHH 3AO « IJ[eHTypHOH Aabsnc », JIH6O 100% aKHHH KOMnaHHH
vinaHim
                     « /],opajiHH », HH 6O 100% aKHHH KOMnaHHH «Tacjm;» no HanSoaee BBICOKOH HeHe, no npH 3TOM
naHHax
                     ueHa He MorJia 6biTb MeHbnie He3aBHCHMOH OHCHKH CTOHMOCTH TK « EBponapK », H ,.o6ecneHHTb
eB HJIH
                     norauieHHe KpeaHTa nepen «/l,0 HHe EaHKOM » H3 cyMMbi nponaxcu. B caynae, eqjiH 73% OT
rax     3TO
aauHeii                                                                                            .
                     cyMMbi nponaxcn 6yaeT Bbiuie cyMMbi, Heo6xoanMOH nan noraineHHa KpeaHTa CMarnH aoaxceH

BaHiiew                                                                                           -
                     noracuTb KpeaHT B «/loHHe EaHK » 3a cneT yKa3aHHbix cpencTB B TCMeHne 5 TH pa6oHHx AHEN

    caMbie
                                          -
                     nocae caeaKH KynnH nponaxcn , a ocTaBinyioca cyMMy OT 73% BbipyneHHbix aeHOKHbix cpencTB
                     nepeaaTb KOMnaHHH « KanKeH ». ECJIH 73% OT cyMMbi BbipyneHHbix aeHexcHbix cpencTB OT
     «flaeB
                     nponaxai 6yaeT MeHbine CTOHMOCTH KpeaHTa , TO KOMnaHHH «KajiKen » o6a3yeTca nepeaaTb
, B TOM
                     CManiHy HenocTaiomyio cyMMy nan norameHim HM KpeaHTa nepea «,QOHH <2 EaHKOM ».
     6biaa
                     YCBOBHH, HeoGxoHHMbie ana BHeceHim B coaepaoHne aaHHoro aoroBopa, 6WHH HO nee
ie 3TOH
                    HOBezieHbi TapKyineH, nocae nero OHH COBMCCTHO 3aHHMaancb cocTaBJieHHeM *yKa3aHHoro
namieil
                     HoroBopa aKHHOHepoB. H3 coaepxcaHHH nyHKTa 9.1 . 5 STOTO aoroBopa caeayeT, HTO B cjiynae,
A     3A 0
                    ecan B TeneHHe OHHOTO roaa KOMnaHHefi « KaaKeH » He 6yaeT CHKTO 3aJioroBoe o6peMeHeHHe co
BHbIMI!
                     100% aKHHH KOMnaHHH «ZIopajTHH », 100 % aKHHH 3AO «U,eHTypHon AnbHHC » H c TK
 Cyaeu
                    « EBponapK », y CMarHHa B03HHKaJio npaBo 3a6 paTb 73 % aKHHH KOMnaHHH «Taij)Tc »,
iHiiMaji
                     npiiHazuiexcaBuiiix KOMnamiH « KajiKeH ». FIpH 3TOM aoroBop aiajHOHepOB He MO >KCT npeKpaTHTb
BJIHJ1CB
                    cBoe aeftcTBHe no HcnojiHeHHH 3Toro ycaoBHa , TO ecTb, ao MOMeHTa nepeaaHii aKHHH CMarHHy.
Baemie
iKa »    B
                    no ee (MeabHHKac) MHCHHIO, OHa 6bi nepenecaa OTpa»eHHbie B HCM ycaoBiia B n. 2.3 . H He
                    o6o3HanHaa 6bi cpoK oKonnamm aeiicTBim aaHHoro aoroBopa B oaHH roa. flonycxaeT, HTO
BCKOrO
                    aaHHbiH nyHKT 6bia BHeceH KCM-TO no yKaaaHHio TapKyuiH HBH HHMMH anuaMH, HBjmBiuHMHca
IHCKHM
                    noanncaHTaMH aoroBopa aKHHOHepoB. / oroBop 3cKpoy OT 26.12 . 2006 Mejxay CMarHHbiM,
imenoi
    »,
ajiHH
                                                              ^
                    TapKymeH, KOMnaHHefi «KaaKeH » H «T[oHHe EaHKOM » 3aKaioHaaca c ueabio o6e3onacHTb npaBa
                    MHHopHTapneB, HO B 6ojibmeii creneHH npaB CMarHHa OT BHe3anHoro HCHe3HOBeHim 73%
OBaJl    M
                    aKHHH KOMnaHHH «Ta 4) TC », npiiHaaaex(aBiuHx KOMnaHHH «KaaKeH ». CaMoe ne aabHoe nan
     CBOH)
eBiuefi
                                                                                                       ^
                    aio6oro aKHHOHepa, 3TO xoraa 6aHK 3a6 npaeT co6cTBeHHOcTb, nepeaaHHyio B . aaaor. Bee
                    aKHHOHepbi aHiunancb 6bi CBOHX aoaefi ynacTHH. Ilo ycaoBimM aanHoro aoroBopa KOMnaHim
bHHC ».
                    « KaaKeH » aoa »Ha 6 biaa nepeaaTb « oiiHe EaHKy » 73 % aKHHH KOMnaHHH «Ta(j)TC ».
IMOCTB
anaiot
                                                             ^
                    T[oroBopoM aKHHOHepoB npeaycMOTpenbi cay nan , npH KOTopbix, B TOM HHcne, npn BbinaaTe
                    6aHKy KpeanTopcKOH 3aaoa >KeHHOCTH CMarHHbiM, y nocaeaHero B03HHKano npaBo noayHHTb
napK »   .
aB Ha                                                                                        .
                    aKHHH KOMnaHHH «Ta(})TC », npimanaeacaBuiHe «KaaKeH ». jTna TOTO HTO 6bi c 3KHHBMH
                    KOMnaiiHH « TacJ)Tc » Himero He cayHHaocb, OHH aoaaaibi 6bian 6 biTb nepeaaHbi axunoHepaMH
DA 3TH
:neHHe              KOMnaHHH « KanKeH » Ha xpaHeHne B «flofiHe EaHK » nyTeM HX pa3MemeHH« na aeno3HTapHbin
                    cneT. TaKHce , coraacHo ycaoBHHM aoroBopa «3CKpoy », BbicBo6o >KaeHHe aKHHH e aerio3HTa
 100%
                    « OHHe EaHKa » Morao 6 biTb ocymecTBaeHO ToabKO npn coraaciiH Ha STO CMarHHa 'h KOMnaHHH
                     ^
                    « KaaKeH ». EIpeaaojKeHHbiH MexaHH3M peaaH3aHHH 3aaora HBajuicn
                                                                                                    cTaHaaprabiM aan
         <*
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 121 of 177 Page ID
                                   #:545
                                                                  32
        noAo6 Hbix CAenox H ero (fjopMynnpoBXH 6biAH o6 biAennbiMH B CAOxcHBineiica npaxraxi
        M aHH 3Mbi peajni3auHH 3ajiora HMeioT HioaHCbi AHIHB B TOM , HTO npn HX HcnoAHeim
             ^^
        np MeHHiOTca HopMbi npaBa CTpaHbi, rjje HOXOAHTCA 3ano»ceHHoe HMymecTBO. B COOTBCTCTBH

             ^
       C O menpHHHTblMH HOpMaMH CMHTaeTCH , HTO 3aJIOHCeHHbie 3KU HH HAH
                                                                  .       HMymecTBO HaXO aTCH H
       TeppHTOpHH CTpaHbi, B XOTOpOH 3apeniCTpHpOBaHO IOpH/IHHeCKOe JUIUO, HbH aKUHH HaXOUflTC
       B 3ajiore. IlocKOJibKy xoMnaHHefl «Ta < j)TC » 6 buiH nepe iaHbi B 3ajior 3  /
                                                                                                                ^
                                                                                                       KLIHH KOMnaiiH .
       «,fl,opaAHH »,      3aperHCTpHpoBaHHOH          Ha        Kunpe,    TO       B
                                                                                    C   COOTBCTCTBHH
                                                                                         xnnpcxHi

       peiriH                                 ^
       3aKOHOziaTejibCTBOM B cjiynae Ae onTa no xpeAHTy axuHH KOMnaHHH «,HopannH »
              30 BbiBaTbCfl nyTeM nepeocJiopMAeHHa
                                                                   ^
                                                                                    AOAJXHbi 6 bur
                                                        oilne BaHKOM » axuHH Ha ce6a xax H
       3ajioroAep >KaTeJin HAH Ha KOHCHHOTO noxynaTena , B 33BHCHMOCTH OT TOTO, K 3
                                                                                    KHM MCTOAOJ
       peuiHT Bocnojib30 BaTbca 6aHK . Flo npeAAOJxeiiHio IOPHCTOB KOMnaHHH « CajiaHC » B
                                                                                          AOTOBOI
       3ajiora 6 biJi 3ano>xeH MexaHH 3M peajiH 3auHH 3ajiora, npe
       BHecy      eSHoro                                                                    ^ycMaTpiiBaiomHH
                                     cnynae HacTynAenna Ae (J>OATa no xpeAHTy. IlpHMepHO oceHbii
                                                                                                                nopaAoi
                  ^        B3bicxaHHa B
       2009 OT AuiOTa ErHa3apxHa OHa y3Hana o ero AoroBopeHHOCTH c CaMBenoM KapaneTAHOM ol
       ocymecTBJieHHH Bbixyna y «flo8ne BaHKa » 3a 55 MJIH. AOAAapoB CLUA Ha napHTeraoH OCHOBI
       npaBa Tpe6oBaHHA no xpeAHTy B pa3Mepe 100 MJIH . AOAAapoB CLLIA, BbiAaHHoro xoMnamii
       «BjiHAeHcoji » Ha ocHOBaHun xpeAHTHoro AoroBopa OT 06.10.2006. HMA CMarHHa Hi
             ^^
       ( jjH ypnpoBajio npn npoAa xe
                                  > xpeAHTa xoMnaHHH «CXCHAJI6 H ». AIHOT Enmapan nonpocu.n ©
       noco efiCTBOBaTb B ocJiopMAeHHH AanHOH CACAXH . «,QoHHe EaHX » peniHJi BbicTaBHTb xpeAHT HI
       npoflajxy B CBA 3H C TCM , HTO B xoime 2008 - nanane 2009 roAa 3AO «IJeHTypHOH Ajibanci
       6 bLla noA yrpo3oi! HAH B npouecce 6aHxpoTHbix npone yp. « OHHe EaHX » TAXHM o6 pa3on
       xoTen JiHXBHjinpoBaTb axTHBbi, xoTopbie He HMeioT nepcnexTHBbi,          ^       ^
                                                                                xoTopbiM xax el
       ( MejTbHHxac) xa >xeTca Obin TK « EBporiapx ». OHa npuHAJia ynacTHe B pa6oTe co CTopoHS
       rpyimbi xoMnaHHH « j5aeB riria3a » B HHTepecax xoMnaHHH «CXCHAA6H ». Ee pa6oTi

            ^
       3ai   noHajiacb
                    B BCACHHH neperoBopoB 0TH 0CHTejibH 0 CAenxn H noAroTOBxe AoxyMeiiTamiH                              nc
       AByM HanpaBJieHnaM: coBMecTHoe napuTeTHoe ynacTHe B CAeAxe no Bbixyny npaBa Tpe6oBamu
       no ( ( xpeAHTy    rpynnbi KOMnaHHH         «flaeB    n ua3a»
                                                             .          H rpynnbi xoMnaHHH         « TamHp »;   Be eHiif
       neperoBopoB H oiJiopMAeHHe Heo6xoAHMbix AOxyMeHTOB, HenocpencTBeHHO CB«3aHHbix                               ^     (
       BbixynoM npaBa Tpe6oBaiin «   no xpeAHTy Me >Kay KOMiianneH «CXCHAA6 H » H « /FOHHC EaHX0M ».
       AIHOT Erna3apaH npiiBjiex ApTeMa Eraa3apaHa, OHTHcoBa H IOPHCTOB 3AO «THTyA ». B 3
                                                                                                THK
       neperoBopax npHHHMajia ynacTHe TK «TaniHp », HHTepecbi XOTOPOH npcACTaBJiana rpynna
       lOpilCTOB H3 COAHAHOH pOCCHHCXOH K> pHAHHeCXOii <J) HpMbI, Ha3BaHHa XOTOpOH OHa He nOMIlHT
       KoueHHbiM SeHe winiapoM xoMnaHHH «CxeiiAA6 n » aBnanacb OAiia H 3 xoMnannii , BXOAHBIUHX B
                                                                                                                             .
                           ^
       rK «/],aeB rijia3a », Ha3BaHiie XOTOPOH He HOMHHT. KoMnamia «CXCHAA6H » 6bma o6a3aHa
       BbinnaTHTb 55,5 MJIH . AonnapoB CLLIA « oiiHe Banxy », nocne Hero cTanoBiinacb

                                                           ^^
                                                                                             HOBbiM
       xpeAHTopoM xoMnaHHH « EjiHneHcoJi ». Kor a «CXCHAJI6H » BbixynHJio xpe HT y « ofiHe 6aHxa »,
       x neMy AOJDXHM 6biAH nepeHTH npaBa no xpeAirry. «CxeHAJi6H » HMeJi     ^ 3anor axunw 3AQ
       «L[eHTypHOH AjibHHC », OAHaxo 3aipyAHHAacb noacHHTb, aaBajio AH 3TO npaBo B3«Tb ce6e 3TH
                                                                                                       ^
      axuHH, ecAH xpeAHT He BbinaaneH HAH « CXCHAA6 H » AOAXcen 6 bui npofiTii nponeaypy.
      ny6AHHHbix ToproB B oTHonieHnn 3ano>xeHHbix axunfi, HTO6BI noAynHTb 3a HHX MaxcHMaAbHyio
       ueAy . B necTb Bbixyna xpe HTa 6 bui ASH npa3AHHHHbiH yaaiH , Ha XOTOPOM OHa no3HaxoMHAaci»
                                    ^
      c KapaneTHHOM C . C . , HBAHJOIAHMCH ocHOBHbiM 6eHecJ)HiiHapoM TK «TauiHp», rAt
                                                                    .
      npucyTCTBOBaAH AIHOT ErHa3apaH , KDPHCTM x /J ofiHe BaHxa » H TK « Tauinp ». KpoMeToro
      yTpHHHAa, HTO B pe3yAbTaTC H3MeHeHHA CTpyXTypbl Co6cTBeHHOCTH 3AO « UeHTypHOH AAbaHC ))
                                                                                                                         .
      26.12.2006 CMATHH CT3A BAaAeTb axunaMH 3AO « IJeHTypHOH AAbHHC » He HanpaMyio, a nepe3
      ABe oiJmiopHbie xoMnaHHH «XlopaAHH » H «Ta4) Tc ». B CBH3H C STHM , axoHOMHHecxn o6beM
      HMymecTBeHHbix npaB CMarHHa Ha npHHaAAe )xaBinHe eMy axmiH , BO 3MOJXHO, H He H 3MeHHAca ,
                                          -
      HO *iopHAHHecxH H3MeHHAca o6 beM npaB CMarHHa, no3BOAaioHiHH eMy
                                                                               ocymecTBAaTb npaBa
      axi],HOHepa B TOH Mepe, npn XOTOPOH OH Mor HX peaAH30 BbiBaTb npn
                                                                            npaMOM BAaAeHHM 20°/o
      axijHH 3AO «I4eHTypHOH AAbaHC ». BO3MO>XHO, OH He Mor Tpe6oBaTb noAyHemia OT
      pyxoBOACTBa ToproBoro xoMnaexca Tex HJIH HHMX AOxyMeHTOB, xacaioinnxca AeareAbHOCT                                TK
                                                                                         H
      « EBponapx », ocnapuBaTb xaxne-AH6o CACAXH, coBepuieiiHbie ero reHepaAbHbiM AHpexTopoM .



        t
                    Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 122 of 177 Page ID
                                                       #:546
                                                                      33

ipaKTHKf
                               CBHjieTeJib Ky3iiH   K.A. - UHpeKTop uenapraMeHTa no HCUBHIKHMOCTH lopHUHHecKOH
                        KOMnaHHH    « BenKep  OHU MaKKeH  3H CepBHC UHMHTeu » nonasaji B cyue6HOM 3aceuaHHH , HTO CO
IOUHeHHi
    BCTCTBH'           CMARNHBIM no3HaKOMHJica B 2006 rouy, OKa3biBaa lopHunuecKoe conpoBoxcueHHe ouHoro H3
)UflTCB        H        npoeKTOB 3AO « L/ eHTypHOH rnnepMapKeTC », rue CMarHH B. H. UBJiunca aKUHOHepoM. H3 HHCua
axouxTc                 noucyuHMbix 3H3KOM C 6paTb«MH Erna3apHHaMn AUIOTOM H ApTeMOM. C ALUOTOM o6 majica B
OMnaHHi                 npouecce npeucTaBJieHnu HHTepecoB CMarHHa. ApTeM (JiopMaJibHO 3HaHHJicH Kak unpexTop
unpcKiu                KOMnaHHH «Ta 4)TC » H npeucTaBHTenb KOMnaHHH «KanKeH ». O KJIOHHHC M.A . eMy H3BCCTHO,
Hbl      6 blJI|       HTO OH no/niHCbiBaji jionoJiHHTCJibHbie corjiaineHHH OT HMCHH 3AO « IJeHTypHOH AnbaHC »
    KaK        H,      Mexcuy KOMnaHHCH « BjiHiieHCoa » H 3AO « IJeHTypHOH AubaHC », a o FOTOXHH 3HaeT, HTO TOT
MeTOUOi                ynacTBOBan B ynpaBueHHH 3AO « UeHTypHOH AubJiHC ». B (JjeBpaue 2009 CManiH nonpocHJi ero
    UoroBO|            npHHOTb ynacrue B neperoBopHOM npouecce no noBOuy noTeHunaubHOH ycTynkn npaB no
nopauoi                KpeuuTy « //oHHe BaHKa », BbiuaHHoro KOMnaHHH « EnHueHcou » B pa3Mepe 100 MJIH. uouuapoB
 OCeHbR                CLLIA. 3TOT KpeuHT 6 bui BbiuaH 6anKOM B 2006 may. OSecneneHueM xpeuHTa «/I,OHue BaHKa »
BHOM 0(                BbicTyna/ni 100% aKUHH 3AO « I/eHTypHOH AubJmc ». OCHOBHMM aKTHBOM KOMnaHHH 6 biJi TK
i OCHOBl               « EBponapK ». Ilepeu BbiuaueH KpeuHTa «J3oHHe BaHK » BbiuBHHyu ycnoBHH o npoBeueiiHH
> MnaHHi               pecTpyKTypH 3auHH aKUHOHepHoro BuaueHHH 3AO « L/eHTypHon AJIMHC )), HTOGM Ha 100 % ero
    una       HI       aKUHHMH Buaueua KunpcKaa KOMnaHHH «/JopariHH ». B CBOIO onepeub, KOMnaHHen « //opanHH »
                       BJiauena KOMnaHHH «Tat[)TC ». B «Ta 4rrce » UOJIH 6 bian pacnpeueueHbi aHajioruHHO TeM UOJTHM , B
•OCHJT ei
>   eUHT HI            KOTOPBRX aicuHOHepbi 3AO « UeHTypnoH AjibHHC » BuaueuH UKUHAMH B 2006, TO ecTb 73% - y
UlbaHCl                KOHeHHoro 6eHec}) HUHapHoro co6cTBeHHHKa KOMnaHHH « KaJiKeH » ErHa3ap» Ha ArnoTa, 20% - y
)   6 pa3o             CMarnHa H 7% - y TapKyiuH . 3TO 6 biuo cueuaHO no Tpe6oBaHHio «floiiHe BaHKa » uua
Kax        ef
               ^       0(J) OpMJieHHH UOCTaTOHHOH , IIO MHeHHIO 6aHKa, KpeUHTHOH UOKyMeHTaUHH . B KOHUe 2006
                       ( )aKTHHecKH B O6MCH Ha 20% aKUHH 3AO « L/eHTypnoH AjibHHC » CMarHH nojryHHJi ’ 20% HKUHH
                       |
Topoilhl
    pa6oT»             KOMNAHHH « Ta (J) TC ». H3 H3yneHHbix HM uoKyMeHTOB H noacHeHHH CMarHHa cueuoBano, HTO
                       nocjieuHHH ycTynnu CBOH aKUHH 3AO « L/eHTypnoH Anbjmc » KOMnaHHH « /JopanuH » no
lUHH       no
iOBailHH               npocb6e AmoTa Erua3apaHa B KOHue 2006              Ha Tex ycuoBHax , HTO OH (CMarHH ) 6yueT

leuenne                OCymeCTBJlflTb     KOHTpOUb 3a UeHTeJIbHOCTbK      )   3AO « IJ,eHTypHOH A;ibHHC >>, oyuyHH
IHbIX C                npeuceuaTeueM coBeTa unpeKTopoB, a (JiaKTHnecKH B /iaueTb TeM ace HMyipecrBOM nepe3
 HKOM ».               KOMnaHHio «Tacf )TC », rue OH CTaa aKUHOHepoM Ha 20% H BnocueucTBHH uHpekTopoM 3TOH

B 3TUX                 KOMNAHHH c npasoM o6»3aTeubHOH riounncH . Bonpoc npoua>KH BKUHH H ouHOBpeMeHHO
rpynna                 npno6peTeHHe CMarnHbiM 3KUHH KOMnaHHH «Ta$TC » HeoSxounMO paccMaTpnBaTb B KanecTBe
OMHHT.                 HeCKOJIbKHX B33HM 03aBHCHMblX CUeJIOK , a He KaK OTUenbHbie CUenKH , He CBH 33HHbie Me >Kiiy
3UJHX B                CO6OH . 3TO KacaeTca ne TOJU> KO npouaxcn aKUHH 3AO « UeHTypnoH AjibHHc » H npuo6peTeHHe
6fl 3ana               aKUHH B «Ta(J)TC ». B 337 ace uenoHKy H 6O6XOUHMO OTHCCTH H upHoSpexeHHe KOMnaHHH
    HOBbIM             «Tat{)TC » 100% B KOMnaHHH «/JopauHH ». TaKHM o6pa30 M, CMarHH npououacau HMejb T3KOH >i(e
iaHKa »,               MHHopHTapHbiii naKeT B 20% B rpynne KOMnaHHH 3AO « L/eHTypHOH AubHHC », KaK OH HMeu H
i 3AO                  HenocpeucTBeHHo B KOMnaHHH « U,eHTypHOH Aub» HC ». Memuy CMarHHbiM, rapKyuieH H
6e 3TH                 KOMnaHHen « KaaKeH » B 2006 6bmo 3aiouoHeHO coniauieHHe 0 TOM , HTO B cjiynae ue|         < )OJiTa
leuypy
                       « EjiHueHcon » no KpeuHTy, CMarHH 6yueT HMeTb npaBO peanH30 BaTb 73% 3KUHH «Ta (J)TC »,
BbHyra                 npHHauue)KamHX KOMnaHHH «KariKeH ». B COOTBCTCTBHH C 3aKjnoHeHHbiM uoroBOpoM 3CKpoy c
iHnacb                 yuacTHeM Tex xce UHU H « /1,0 fine 6aHKa » KaK acxpoy areHTa « KanKeH » uouxcHa 6 buia nepeuaTb
,        rue           npHHauueucauiHe eft 73% aKunfi «Ta(J)TC » Ha CHCT acKpoy. B cuyuae ue4>ouTa 4io KpeuHTy
: Toro,                CMarHH HMeu B03M0XCH0CTb peanH30BaTb yKa3aHHbie 73% 3KUHH KOMnaHHH «Ta<Jxrc » B ueuax
iwmc »                 nojiyueHHH cpeucTB H norauienna KpeuuTa « //ofiue EaHKa ». OH 6bm 3aHHTepecoBaH B TOM ,
                       irro6 bi ero BKOHOMHUCCKUH HHTepec B TK «EBponapK » He 6 bm 3aTpoHyT B pe3yubT Te ue ojiTa.
 uepe3
o6beM                                                                                                      ^ ^
                       TaKHM o6pa30M, CMarHH 6BIJT 3acTpaxoBaH OT pHCKa HajioxceHHH B3bicKaHH» «// oifHe EaHKOM »
HIUCB,                 Ha ero HMytuecTBO H ua KOHiponupyeMoe HM HMymecTBO B 3AO « L/eHTypHOH AjibHHC », TaK

    npaBa              KaK no uoroBopeHHocTH c AUIOTOM Erua3apKHOM B03BpaT KpeuHTa «//oHHe EaHKy » npH TaKOH
1    20% 1             cxeMe ocymecTBuauca HcmuouHTeubHO H 3 HMymecTBa ArnoTa ErHa3apjma. “ 3TO 6 biuo
IB       OT
                       o6 ycuoBueno TeM, HTO KpeunTHbiMH cpeucTBaMH «//oHHe EaHKa », no cuoBaiti CMarHHa,
rn TK                  noub30 Bancfl HCKuioHHTeubHO AUIOT Erna3apflH uua CBOHX KOMMepnecKHX npoeKTOB. HH
)M   .                 CMarHH, HH «/JopanHH », HH 3AO « UeHTypiIOH AubHHC » K nOUb30BaHHK) KpeUH’PoM «//OHHe
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 123 of 177 Page ID                                     T
                                   #:547
                                          34
      BaHKa » OTHomeHHH         He HMCJIH .   no
                                        ero ( Ky3HHa ) MHennio, cornameHna 2006-2007 ronoB HMeni
      HCKjnoHHTejifcHbiH   xapaKTep. ConiauieHMe  OT 2008 6buio nonnncaHo JIHHHO Ernaaapanos
      AI OTOM H CMarHHbiM , no HeMy Erna3apaH 6 bin o6a3aH nepenaTb 50% aKunfi KOMnaHui
           ^
      «Ta({) TC », TOHHee nosecm nomo no 50%. OHO 6 bino rionnucano TOJIBKO nocjie Bbinann KpennTa
      noTOMy HTO Erna3ap« H He HcnoJiHHji Te o6einaHHH, KOTopbie OH nan CManray B 2006, 2007
      2008 ronax. CornaincHHe           OT    2008 rona 6 bino   ymeHo        JToHnoHCKHM ap6nTpa>KHbiM cyno»
      TOJibKO B OTHomeHHH lopHcnHKnHH , HO He B oTHoiueHHM npoueHTa     aKUHH . Flo pemeHHio cyni
      CMarHHy 6bina     npncyiKneHa CTOHMOCTb 20% aicmm KOMnaHHH            «Ta ( TC ». B MOMeir
      oopameHHa K HeMy CMarnna np0 H30 uien xpH 3Hc 2008
                                   ,                                     rona                ^
                                                                  H « OHne BaHK » cTan coKpaman
                                                                                     ^
      CBoe ynacrae na POCCHHCKOM psiHKe, pacnponaBan KpenuTbi, KOTopbie OH Bbinan KOMnaHHHM i
      POOCHH. «,     ZJoHHe6aHK » erne B 2007 noKyMenrajibHo nontBepnHJi npaBa CMarnna |
      nepBOOHepenHOM nopanKe nonyHHTb npennoaceHiie Ha ycrynxy npaB Tpe6oBaHnn no KpenHTy
                        -
      ecjin 6aHK Korna Jin6o peuiHT HX ycTynuTb H B Hanajie 2009 6aHK oOpamnca K CManmy c 3TH                      »
      npenno /KCHHCM, npenocraBHB noKyMeHTbi, OTiiocainHeca K KpenHTy, BKJiionaa BCIV
      o6ecneHHTejibHyio noKyMenTamiio H nepenncxy c no/i>KHHKOM no KpenHTy KOMnaHHeS
      « BnHneHcon ». npoaHanH3HpoBaB npencTaBJieHHbie noKyMeHTbi, cOTpynHHKH « EeHKep 3iu
                                                                                                     -
      MdkKeH3H » npiminn K BbiBony, HTO nacTb o6ecneHHTejibHon noKyMeHTaunn , naiomefi npanc
      «/I'6HHe BaHKy » Ha Hajiox<eHne BHecyne6Horo B3bicKaHiia Ha aicnnH KOMnaHHH «flopajiHii »i
      OTCyTCTByeT. npn 3TOM HaJIHHHe TaKOH nOKyMeHTaUHH 6 blJ10 npenyCMOTpeHO nOJ10 )I<eHHKMH
      KpenHTHoro noroBopa, a   HMCHHO He XBaTano nonnncaHHbix nepenaTOHHbix pacriopa >KeHHfi oi

      KOMnaHHH   «Ta (J)TC » noycTynxe ai< nHH KOMnaHHH «,ZlppaJiHH » B nojib3y TpeTbero Jinna •
      npHo6peTaTenn axmiH. Flo KnnpCKOMy npaBy BO3MO >KHO nonnHcaHHe Taxoro pon
                                                                                                                     *
      pactiopajKeHHH 3apaHee B nojib3y HenoHMeHOBaHHoro TpeTbero Jinna . TaxiiM o6pa30M , np«
      HacTynneHHH nec oirra no KpenHTy, 6aHK HMeeT B03MO >KHOCTb nepenaTb neMenneHna
                            ^
      3ano>KeHHbie aKnun TpeTbeMy Jinny, TCM caMbiM peariH 30 BaB HMyinecTBo. FIpH OTcyTCTBHH
      Tai< oro pona nepenaTOHHbix pacnopaxceHHH TpeSyerca nranTejibnaa nponenypa o6pameHHii
                                                                                         .
      B3biCKaHH » Ha yKa3aHHbie aKnun no KnripcKOMy 3aKOHonaTenbCTBy TeM caMbiM npno6 peTaTejib
      npaB no KpenHTy He CMOIKCT nonyHHTb aKnun « /JopajTHH » BO BHecyne6 noM nopanxe B cnynae
      neiJiojiTa noJDKHHKa no
      nepenaTOHHbie pacnopajKemia
                                       KpenHTy.     npencTaBHTejin «
                                              nencrBHTejibHO             ^
                                                                       BaHKa » nonTBepnHJin , HTO
                                                               oTcyTCTByioT
                                                                              onHe
                                                                                no
                                                                      nByM npuHimaM     JIH 6O OHH       -
      yrepaHbi, JIH6O, BO3MO >KHO, OHH He 6 binH nonnncaHbi 3ajioronaTeneM, riocKOJibKy B «      0           floHH
      BaHKe » CMeHHjiacb KOMaHna, 3aHHMaBiuaaca o opMJieHneM KpennTa, He 6biJio nionen , KOTopbie
                                                           ^
      MOFJIH 6 bi 3Ty HH (}) opManHio npenocTaBHTb. ripuHaTne cynoM peuienna 06 o6a3annH
      nonnHcamia Taxoro noKyMenra ne rapaHTnpyeT ncnojiHeHiia TpeSoBanna cyna co CTOPOHU
      KOMNAHHH «BjinneHCOJi », xaK OTBeTHHKa, He o6ecneHHBinero npenocTaBneHne Been
      Heo6 xonHMon o6ecneHHTenbHon noKyMeHTannn . Cnop 6bi paccMaTpnBajica no aHrjinncKOMy
      np&y, nocKOJibxy B eooTBeTCTBnn c HHM 3aKjiiOHeHbi oGecnenHTenbHbie noKyMeHTbi . noaTOMy
      enHHCTBCHHbiM peaJibHbiM MexaHH 3MOM B03nencTBna y 6aHKa ocTaBanocb oSbaBJiemie necjionTa
                 .
      no xpennTy HMH 6 bin cnenaH Bbmon o TOM , HTO npHo6peTeHHe STOTO KpennTa He HMenct
      3K6HOMHHecKoro n lopnnHHecKoro cMbicna. SKOHOMnnecKoro, noroMy HTO KpennT He
      npfenycMaTpHBan B03BpaTa ocHOBiioft cyMMbi 3anMa no oKOHHaHiia cpoKa 3anMa , a
      lopHnHHecKoro    -HCBO3MO )KHO 6 biJio ocyinecTBHTb HanojKeHne B3bicKaHna Ha 3ano >KeHHbie
      aKnun KOMnaHHH «flopaJiHH ». CMarnH npHHan peineHne "He noKynaTb " STOT KpenHT, o neM

       ^                                                             .
      o mnnajibHO yBenoMHn 6aHK. HecMOTpa Ha TO, /yin o6i HBneHHa o nnuajibHoro netjionTa 6bino ;
                                                                                         ^
      HecxojibKO ocHOBaHHH : HapyiueHHa yciiOBHH noroBopa co CTopoHbi « BjiHneHcoji », HanpHMep

                                                                                .
      OTcyTCTBiie yKa3aiiHbix Bbime nepenaTOHHbix pacnopaa<eHHH HanHHue Hci< a o 6aHKpoTCTBe
      3AO « HeHTypnoH AjibHHC » H npyrne TexHHHecKne MOMeHTbi, BMecTe c TeM 6aHK He acenan
      3Toro nenaTb, nocKOJibxy peauH 30 BaTb ne ionTHbiH KpenHT Hecon3MepnMO Taxcenee. 14.04 .2009 '
                                                       ^
      Ha HX coBMecTHon BCTpene c AUIOTOM Erna3apaHOM B «,£laeB rina3a » paccMaTpHBajiocb
      HecxonbKo cneHapneB pa3BHTHa COSBITHH. IlepBbiH cneHapnii                      -
                                                                        CMarHH B . H H Erna3apaH .
      AJHOT coBMecTHO BbiKynaioT KpenHT OHHe EaHKa » c nucKOHTOM . 06cyacnajiHCb nntfipbi 50 60                -
                                           «
                                                   ^                      -
      MJI#. nojuiapoB C1I1A, HeoOxonHMbix nan Bbncyna 100 MHnnnoHHoro KpennTa. ErHa3apaH
                         Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 124 of 177 Page ID
                                                            #:548
                                                                 35
> B HMeai                    AUJOT Bbipa>Kan         TOTOBHOCTIJ     npoaaTb    CBOH    peaKTHBHbiH     6n3Hec-ax<eT anx
                                                                                                      caMOJieT   -
3apxH 0
JMnaHHi
                     ^       JjHHaHCHpoBaHHJ!
                             (                           BbiKyna xpeaHTa
                             nbiTaeTca nepeycTynHTb KpeaHT TpeTbHM
                                                                           «
                                                                            ^
                                                                         jimjaM
                                                                               OHHe    BaHKa ».
                                                                                       BTOPOH           - « OHHe Eamc »
                                                                                                        cueHapnn
                                                                                                                     ^
                                                                                , He cBJnaHHbiM c AUIOTOM ErHa3apxHOM H
Kpeama                       CMARAHBIM B . H . B STOM caynae AIUOT Erna3apsH npeanaran pa3Hbie cnoco6 bi
'6, 2007                     npoTHBo/ieficTBHH Taxon nepeycTynKe , B TOM HHCne opramnaunio nponecca KOHTpoJiHpyeMoro
^ cyao.v                     6aHKpoTCTBa KOMnaHHH 3AO « Li,eHTypnoH Anbxnc » c nocneayiomeH npoaaxcen HMymecTBa, a
mo  cyaf                     HMeHHo TK « EBponapK » co CTOPOHM KOMnaHHH « ,IlaeB rijia3a » KaK KpeanTopa KoitfnaHHH 3AO
 MOMeHl                      « UeHTypHOH Ajib« HC ». CManiH 6 bin oOecnoKoeH oTHocHTeabHo CBOHX 20% aKunw B KOMnaHHH
< pamaTi                     «Ta| < )TC » H Heo HOKpaTHO BbiCKa3biBaa CBOH onaceHnx AuioTy ErnasapxHy, HO TOT
3HHXM |
                                               ^
                             o6 Haaex< HBan CMarHHa , roBopx eMy , HTO ero HHTepecy B TK « EBponapK » HHHero He yrpoxcaeT.
irmia 1                      CoTpy HHKH «floHHe BaHKa » HeoaHoxpaTHO BbiCKa3biBanii rpeGoBanne AuiOTy Erna3apany
:peaHTy.
                                      ^
                             nepeaaTb HM paHee cornacoBannbie c HHMH H noanucaHHbie nepeaaTOHiibie pacnopxxceHHa, c
/ C 3THM                     TeM , 4To6 bi HMeTb nojiHbm naKeT corjiacoBaHHbix oOecneHHTenbHbix aoKyMeHTOB no KpeaHTy .
a BCIO                       « BeHKep 3Ha MaKKeH 3H » co CBoen eropoHbi noaroTOBnna npoeKTbi nepeaaTOHHbix
inaHneii                     pacnopJDKeHHH , Tpe6yeMbix «iJoHHe BaHKOM », H nepecjiaaa HX 25.09.2009 CMarHHy
:ep 3HI                      3JieKTpoHHOH noHTofl ana aanbHeHinen nepeaaHH AuioTy Eraa3apHHy . CMarnH B TO BpeMH
i npaBo                      ABJiaJica Hapany c ApTeMOM Eraa3ap« HOM anpexTopoM KOMnaHHH « Ta <})TC » H TOTOB 6 bin
3aamiA                       nonnHcaTb TaKHe pacnopaxceHHx .         OaHaxo B COOTBCTCTBHH C npaBHJiaMH ynpaBneHna KOMnaHHH
eHHXMB                       « Tatj)TC »                       aax         aerHTHMHOCTH                   nepeaaTOHHoro
;HHH 01                      pacnopaxceiiHa          B     OTHOuieHHH     Tpe6oBanocb
                                                                           axunH          aBe   noanncH ,    a HMCHHO
    aHna                     CMarHHa H ApTeMa ErHa3ap« Ha, nocneaHHH 0TKa3anca HTO -JIH 6O noanucbiBaTb, nocKOJibxy He
1         poaa               nonyHHJi na 3TO oao6peHH« cBoero 6paTa AiuoTa. HH B 2007, HH no3aHee Erna3apaHbi Tax H He
M , npH                      npeanpHHJWH HHKaKnx ACHCTBHH        Toro , HTO6 BI nepeaaTb yKa3aHHbie 73% axuHH B acxpoy
aaeHHo                       BJiazieHHe «  flofiHe
                                               BaHKa » . TaKHM o6pa30M , CMarnu 6biJi nnincH BO3MOX< HOCTH peanH 30 BaTb
TCTBHH                       73% axnHH KOMnaHHH « Ta([)TC » H B03BpaTHTb cpencTBa no xpeaHTy . H3 npeacTaBneHHbix
imemix                       CMarHHbiM Konnfi aonoaHHTeabHbix cornaineHHH K aoroBopy 3aHMa, eMy H 3BCCTHO, HTO
iTaTeat                      08.12 . 2006 Mexcay 3AO « LJeHTypnoH AnbXHc » H KOMnaHHefl « EnHaeHcoa » 6 bia 3aKaioHeH
caynae                      aoroBop 3afiMa Ha cyMMy OKOJIO 1 , 5 MHJianapaa py6 . B 2008 -2009 roaax nSHepanbHbin
I,         HTO              anpeKTop 3AO « UeHTypnoH AnbJiHC » KHOHHH M . A . H anpeKTop KOMnaHHH «BnHaeHcon »
)0        OIIH               Toroxna B . T . 6e3 coraacna CMarHHa cMenHJin BaniOTy yKa3aHHoro 3aHMa c pyGaenlia aoaaapbi
Tloiine                     H npoueHTHyio cTaBKy c 1 % Ha 12%, a 3aTeM Ha 22, 5% roaoBbix . TaKHM o6pa30M , 6bina
JTopbie                     HCKyccTBeHHO yBenHHeHa xpeaHTopcKaa 3aaonx<eHHOCTb 3AO « UeHTypnoH AJIBKHO) nepea
J 33HHH                     KOMnaHHen « BjinaeHcoa ».          KOMnaHHH « BjiHaeHcoji » H 3MeHeHne BanioTbi aoroBopa H
OpOHbJ                      yBejiHneHHe nponeHTHbix CT3BOK 03HaHano nojiyneHne 3HaHHTeabHO 6ojibinero KoannecTBa
         Been               aeHexcHbrx cpeacTB , neM en 6bino nepBOHananbHO no aoroBopy 3afiMa nonoxceHo . riocKonbKy.

 CKOMy                      KOMnaHHs « BaHaencoji » Ha 100% 6eHe ({) HmiapHo npHHaanexcana AuioTy Erna3gpHHy , 3AO
i 3TOMy                     « U,eHTypHOH AnbHHC » OeneiJmnHapHO npHHaaaexcaao eMy ToabKO Ha 73%, TCM caMbiM
(
        JioaTa              Erna3apflH nepepacnpeaeaxa aoxoabi OT 3AO « LJeHTypHOH AnbXHc » B CBOIO noab3y . CMBTHH
HMeao                       HE xBnaaca HH aKUHOHepoM , HH 6eHe(J) HUHapHbiM BnaaeabueM KOMnaHHH « EnHaeHcoa ». 3AO
3T He                       « UeHTypHOH AabHHC » TaKxce XBaanocb aonxaniKOM no aoroBopy 3an.Ma nepea OOO « ,ZJaeB
via , a                     rijia3a », cyMMa 3aiiMa He xBaanacb 3HaHHTenbHOH , BMCCTC c TeM HMCHHO «
                                                                                                     flaeB rijia3a » noaana
?HHbie                      B Mae 2009 3axBneHHe o 6anKpoTCTBe 3AO « UeHTypnoH AJIBHHO) B Ap6HTpaxcHbiH cya r .
0 neM                       MocKBbi , xoTopoe oT03Bana, xax TOJU> KO « /loHHe BaHK » npoaan KpeanT, HTO , no ero (Ky 3HHa )
    6biao                   MHeHHio , noBJiHJiao Ha peineHHe 6aHKa xaK MOXCHO 6 bicTpee ycTynHTb npaBa no KpeaHTy
3HMep                       Juo6oMy x< enaioineMy away . B nanaae 2009 OH ( Ky3 HH ) npncyTCTBOBaa Ha neperoBopax c
iTCTBe                      « AoHHe BaHKOM », xoraa HM 6biaa 03ByneHa neHa BbiKyna xpeaHTa B pa3Mepe 65 -70 Man .
Keaaa            *          aoaaapoB CI1JA , a B Hanaae 2010 6anx npoaaa ero KOMnaHHH « CKeHaa 6 H » '3a 55 Man .
    .   2009                aoaaapoB CUIA . Pa3Hima B ueHe oSbacHae'rca BpeMenubiM npoMe >KyTKOM ’ Mexcay HX
aaocb                       aoroBopeiiHOCTXMH H MOMCHTOM npoaaxai xpeaHTa, cocTaBHBinero oaHH roa, B TeneuHe
3apxH                       KOToporo 6aHK ne MOT H36aBHTbca OT xpeaHTa. nepBOHanaabHO y « ,HoHHe BaHK » 6biaH
50-60                       3aBbiineHHbie oxcHaaHHX B OTcyTCTBHe HHiJiopMauHH Ha pbiHKe npoaa>KH KpeaHTOB B POCCHH Ha
3apxH                       TOT MOMeHT , naioc            ErHa3apxH AUIOT      Hanaa   npoueaypy OaHKpoTCTBa 3AO
                                                                                                                     ^   eHTypnon
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 125 of 177 Page ID
                                   #:549
                                                  36
    AHBHHC » no   ncKy   « /laeB fljia3a » B Mae 2009. COOTBCTCTBCHHO, neHHoexb KpeaHTa ana aioooro
    Tpexbero anna pe 3KO CHH 3Haacb , neM BOcnoab30BaacH AHJOT Erna 3apHH B xoae CBOHX
    coocTBeHHbix neperoBopoB c « /IoHHe EaHKOM » . HecMOxpn Ha TO, HTO CMarHH ocTaacn 20%-
    HblM COSCTBeHHHKOM KOMnaHHH «Ta(})TC », (J)aKTHHeCKH OH HHHeM He BJiaACJl , nOCKOJIbKy
    HHK 3KHX aKTHBOB BO BaaaeHHH KOMnaHHH «Ta(|)TC » 6onbUie He 6 bIJ10 . 3x0 6 bma aOCTaTOHHO
    XHTpan cxeMa - cHanaaa KOMnaHHH «Ta(j)xc » npoaaaa no 50% KOMnaHHH « opaHHH » aB>'M
                                                                                  ^
    paSHbiM KHnpcKHM KOMnamiHM - « OaMyaaToc » H « MacTepo » , 3TO 6 bui nepBbin 3Tan Bbraoaa
    aKTHBOB H 3-noa «Tatf)Tc » . nocjie Hero 6MJI BTopoft Bbraoa aKTHBOB yxce H 3-noa « opajiHH »,j
                                                                                        ^
    Koriaa « /lopaJiHH » npoaaaa 100% 3KUHH B 3AO « IJeHTypHOH AJIBHHC » KOMnaHHH «CKeHzui6H ».i
    Kp&Me Toro, B KOHHC 2008 npaBo noanHcaHHH CMarHHbiM aoxyMCHTOB Hapnay c ApTeMOM
    ErnaiapAHOM 6 biJio H 3 aoxyMeHTOB «Ta|            < >TC» yaaneno, OH ( CMaraH ) nepecTan 6 bixb
    OTpeKTopoM KOMnaHHH «Ta <j)TC ». B KOHne 2009 H 3MeHeHHH B yHpeanTeabHbie aoKyMeHTbi
    6biiin BHecenbi 6e3 yBeaoMaeHHH H coraacHH MHHopHTapHbix aKHHOHepoB, npoH 30 inaa cMeHa
    AH|)eKTOpOB B KOMnaHHH « Ta(J)TC », 3aperHCTpHpOB 3HHOH Ha EpHTaHCKHX BuprHHCKHX
    ocTpoBax . B Hanajie 2010 KOMnaHHH «Tac}>Tc » npoaaaa CBOH 3KHHH KOMnaHHH «/lopajiHH » aByM
    K) p/HAHHeCKHM JTHUaM              «MacTepo » H « d>aMyaaToc », HO npoaaHbi OHH 6 bian He
    o,znioMOMeHTHo, a c pa3HHuefi B aBa Mecnna . TaKHM o6pa30M, B KOMnaHHH «Ta(})Tc » 6 biJi
    aofiymeH nejibiH KOMnaexc HapyineHHH npaB aKHHOHepoB, a y CMaraHa ocTaancb HHHero He
    CTdamne 3KUHH. EIpH 3TOM, xnmeHHe aKUHH npoH3ouino He Toraa, Koraa CMarHH nepeaaBaa
    aKUHii , a Toraa, Koraa B OTHOUICHHH Hero 6 buiH coBepmeHbi MomeHHHHecKHe aeiiCTBHH no
    3aBJiaHeHHK) aKTHBaMH 3AO « HenxypHOH AjibHHC ». KoHeHHbiM aKTHBOM , KOTopbrM 3aBaaaeaH
    HHbCTpaHHbie KOMnaHHH Ha TeppHTOpHH POCCHH, 6 bIJl 3AO « UeHTypHOH AjlbHHC )). Ha
    cero HHUiHHH aeHb cxeMa BaaaeHHH TK « EBponapK » BbirananT caeayioiHHM o6 pa30M : OH
            ^
    10(5% no- npe)KHeMy npHHaane>KHT 3AO « IJ,eHTypHOH AabHHC »; nocaeaHHH Ha 100°/*
    np HaaaexcHT KOMnaHHH «CKeHaa6 H », 50% KOMnaHHH «CKeHaa6H » Baaaeex KOMnannn
      ^
    « /J >Keaa », npHHa jiexcamafl rK «TaLUHp », a 50% KOMnaHHH «CKCH JI6 H » Baaaeex KOMnaHini
                       ^                                                    ^
    «3MFIH3HH », KOTopan aepxcHT HX B HHTepecax ArnoTa Eraa3apHHa. Hannnan c Konua 2014
    roaa KOMnaHHH «EeHKep 3Ha MaKKeH3H » pa6oTaeT Haa npuBeaenneM B HcnojiHenne pememu
    JIoHaoHCKoro Me>KayHaponHoro TpeTeHCKoro (ap6nTpa>KHoro) cyaa OT 11.11 .2014 roaa npoTHU
    AinoTa Eraa3apHHa H KOMnaHHH « KaaKeH » B OTHomeHHH oueHKH 20% axunft CMarHHa B . H .
         j.   CBHaeTeab Bbierpbix ( EoraTCKan ) JI. B. B cyae6 noM 3aceaaHHH noKa3aaa, HTC
    npHMepHO c 28.02.2005 no HacTonmee BpeMH paOoTaeT B AO « PeiHCTpaTopcKoe o6 mecTB0
    «CxaTyc », paHee o6mecTBO pacnoaaraaocb B r. MOCKBC, ya . /JoGpoBoabHecKan , a. 64, xaTeM
    OHH nepeexaan Ha ya . HoByio PoroxccKyio, a. 32, CTp. 1 . Ha OCHOB3HHH aoroBopa na BeaeHHf
    peecxpa N° 94-03 OT 07.07.2003 no 07.06.2010 3AO «CxaTyc » HBaaaocb peecTpoaepxtaTeaeiv
    3AO «14eHTypHOH AabHHC », B 2010 aaHHbin aoroBop pacxoprHyT no nHCbMennoM}
    pacnopHxceHHK) 3MHTeHTa 3AO « lJeHTypHOH AabHHC ». Ecan B 2006 3AO «CTaTyql
    ocymecTBHao nepeBoa ueHHbix 6yMar c anneBbix CHCTOB aKHHOHepoB 3AO « UeHTypnoK
    AatHHc » Ha cneTa ZtEFIO, OTpbiTbie y HOMHHaabnoro aepHcaTean - «,Z],OHHe EaHK » ( MocKBa )
    TO aanbHeftmee 3aHHcaeHHe H cnncaHHe ueHHbix 6yMar 3AO (djeHTypnoH AabHJic » co cneTOi
    £E?TlO        3AO «CTaTyc » He OTpaa<aaocb. HHKaKyio HH (J)opMaHHio 06 3TOM HH 3A 0
    « UeHTypHOH AabHHC », HH HOMHHaabHbin aepacaxeab - «/l,0 H 4e EaHK » npeaocTaBaHTb B 3AC
    «CTaTyc » He aoa >KHbi. npn 3TOM Heo6xoaHMO HMeTb BBuny. HTO npaBa Ha aKiniH , ecan OHH
    nepeaaHbi aepacaTeaio, noaTBepacaaioTCH BbinncKofi co cnexa TIEnO, KOTopyio noaynaei
    Baaaeaeu, o6 paTHBiHHCb B aeno3HTapHH 6aHKa. B aaHHOM caynae HMeeTca B BHay aeno3HTapHi
    «/],pHHe EaHKa ». B CBH3H 3THM B AO « PerHCTpaTopcKoe oSuxecTBO «CTaTyc » HHK3KM)
      ^
    CB acHHii o KOMnaHHHx             «/lopaaHH » H «CKeHaa6H » KaK o HOBMX aKUHOHepax 3AC
    « L eHTypnoH AJU> HHC » He nocTynaao. C MOMeHTa 3aHHcaeHHH aiaiHH na cnex HOMHHaabHort
      ^
    aepacaTean 3AO «CTaTyc » He Morao ocymecTBanTb yneT 3KHHH BaaaeabueB 3AO « HenTypHOi
    AabHHC ». B peecTpe HMeeTCH cneT HOMHHaabHoro aep >KaTeaH , KOTopbiii BHaHT perncTpaTop, m
                                                                                                  (
    CBeaeHHH o HeM perHCTpaTop He HMeeT. OcHOBaHHeM ana cnncaHHH 2 300 3KU,HH 3A
    « HeHTypHon AabHHC » co cneTa HOMHHaabHoro aepacaTejin « 0HHe EaHK » H HX 3aHHcaeHHH in
                                                                ^
                  Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 126 of 177 Page ID
                                                     #:550

o6oro                                                                    37
CBOHX
                      cneT               uepxcaTejiH AKB «Oopa - BaHK » HBH /iocb pacnopnjKeHHe «ZI,OHHe BaHKa ».
                             HOMHHajibHoro
    20%-              riocue  onepannH HOMHHaJibHbiM BJia/iejibueM axunw 3AO « HeHTypnoH AjibHHC » ciano AKB
OJibKy
                      « d> opa EaHK » .                                                                    *
TOMHO
 ZlByM
                                CBHfleTenb H.ibiieB A.r . - BHue-npe3i-meHT rpynnbi KOMnaHHH «TauiHp » noKa3an B
biBOZia
                      cyneOHOM 3aceaannn , MTO B nepnon c 2009 no 2015 HBJIHJICH OAHHM H 3 ziByx niipeKTopoB
                      KOMnaHHH «CKeHaJi6n ». H3 HHcna noncynHMbix OH ( HjibneB) 3H 3KOM CO BCOMH , KpoMe
lJl6 H » .            ToroxHH . C AUIOTOM Erna3apHH 0 M no3HaKOMHJicH B 2001, B neKa6pe 2009 - HHBape 2010 c
TeMOM
                      ApTeMOM. OT KapaneTHHa C.C., B03rJiaBJixiomero rpynny KOMnaHHH «Tauinp », eMy ( HjibneBy)
    6 bITb            CTajio H3 BecTHO, HTO Erna3apHH AUIOT B Tejie|
                                                                   ( ) OHHOM pa3roBope npennoxcHJi
MeHTbl
                                                                                                   eMy npHo6pecTH y
                      « /l,0 HHe BaHKa » npaBa rpe6oBaHHH no KpenuraoMy noroBopy, 3aKJuoHeHHOMy c KOMnaHiieft
CMeHa
                      « BHHAencon ». B CBH3H C 3THM KapaneTHH C.C. nopyHHji eMy (HnbneBy ) pyKOBomiTb naHHbiM
IHCKHX
                      npoeKTOM H npHHHTb ynacrae BO BCTpene, COCTOHBUICHCH B nexaOpe 2009 B o(})Hce
» ZIByM               iopnzzHHecKOH ( j) HpMbi « YaHT 3HM Keftc », B KOTopoft npHHajiH ynacTHe KapaneTHH , Erna3apnHbi
J1H     He
                      AIUOT H ApTeM, OHTHCOB, ZJepiorHH. K)pHCTbi «YaHT 3Hn Keftc », npencTaBJiHBUiHe HHTepecbi
:» 6 biJi             AinoTa Erna3apflHa , paccKa3biBanH 0 CHTyauHH , B KOTOPOH HaxonHTCH 3AO « lJeHTypHOH
iero He               AjIbHHC » B CBH 3H C BbljaHeH KpeUHTa, HTO eMy rp03HT 6
                                                                             aHKpOTCTBO H nOTepX HMymeCTBa, Ha
leaaBan               neperoBopax TaKxce 6 buiH npencTaBJieHbi noKyMeHTbi, HMeiomHe OTHOiueHne K penHTHOMy
BUS
jiauejiH
        no
                      noroBopy.
                      OT
                                                                                                     j
                                                                                                      ^ KOTopbix
                                  no3ziHee cocroHJiocb eme HecKOJibKO Bcrpen no naHHOMy Bonpocy. B xone
                          ApTeMa Erna3apaHa H OHTHCOBB OH y3Han, HTO KOMnaHHH « EjiH,neHco;i » He Moraa noracuTb
c ». Ha
                       KpeziHT «,ZloHHe BaHKa », B CBH3H neM cymecTBOBaji PHCK yrpaTbi 3ano>KeHHbix 6a«Ky aKUHH H
OM : OH
                       HMYMECTBA. B 3TOH CBH3H «floHHe 6aHK » npejuiaran BceM 3aHHTepecoBaHHbiM JIHUHM
   100°/,              npnoOpecTH npaBa TpeOoBaHHH no namiOMy KpeuHTHOMy noroBopy, H B KOHne 2009
MnanHi
                       npezicTaBHTejin 6aiiKa oObHBHjiH 06 HX nponaxce. EMy H3BecTHo, HTO AUIOT Erna3apxH ,
MnaHHi
;a2014
                      KOTopbiH Ha TOT MOMeiiT HBiiHJicH nenyTaTOM focyziapcTBeHHOH XlyMbi OC PO,
                                                                                                          KOIITPOJIHPYET
                      KOMnaHiuo «,HaeB Iljia3a », a TaKwe KOMnaHHH « KajiKeH », « E;wneHco;i », « ZJopaJiHH $,
euieHHJ                                                                                                        KOTopbie B
                      CBOIO onepeHb onocpenoBaHHO KOHTpoiiHpyiOT neHTenbHocTb 3AO « LleHTypHOH AubHHC »,
 npoTH »
                      BJianeKDmero TK « EBponapK ».       OKTHopn 2010 reHepazibHbiM zinpeKTOpOM 3AO « UeHTypHOH
3.H.                  AjibHHC » 6 bm KJIOHHH M.A ., KOTopbiH Bee
                                                                    Bonpocbi , KacaKimnecfl ZZOXOZIHOH H pacxoziHOH
la ,    HTC
                      nacTeii neHTejibHoc'TH oomecTBa, cornacoBbiBaji c AUIOTOM ErHa3apHHOM .
imecTBt
    ,
[ 3aTen'
BeAeHHe
                      yBOJibHeHHH KnoHHHa OH ( HubaeB ) TaKKe o6 uiancH c HHM no BonpocaM o ecneneHHH
                      neHTejibHOCTH 3AO « UeHTypnoH AnbHHC » H TK « EBponapK
                                                                                                          ^.^.
                                                                                                             0 MOMeHTa


                                                                                         ». Ha BpeMH OTcyTCTBHH
                      nocjie/iHero ero O6H 33HHOCTH HcnojiHHJi
KaTene*
                                                                  ero 3aMecTHTenb KoBaneB Fl . B . , c KOTopbiM OH
teHHOMJ
CTaTyci
                                                               ^
                      CTazia 100%- HbiM axunoHepoM 3AO « U,eHTypHOH AjibHHC », HTO 6 buio                  ^
                      no3HaKOMHJiCH nepe3 KnoHHHa M . A. B ( eBpazie 2010. B (JieBpajie 2010 KOMnaHHH CKCHUJISH ))
                                                                                                  OTpaxceHO B peecTpe
                      aKUHOiiepoB, KOTopbiH OHH BHuejiH o aBrycTa 2010, HO 3aTeM OH nponaji, nocKonbKy ero
31'ypHOI                                                   ^
                     3a6 pan c CO6OH KJIOHHH M.A. riocne yxo a KnoHHHa M .
                                                                                     .A 6bino npHHHTO jpemeHHe o
lOCKBa)
/                                                                    ^
                      Ha3HaneHHH KoBaneBa n .B. reHepajibHbiM anpeKTopoM 3AO,
                                                                                    KOTopoe obino cornacgBaHO c HHM
3   CHerof           ( HUBNEBBIM ) KaK c nnpeicTopoM «CKeHiui6H >> H BTopbiM anpeicropoM
IH      3AC                                                                                     KnnpcKOH KOMnaHHen
                     «3MFIH3HH », nojiKOHTpojibHOH Ha MOMeHT paccMaTpHBaeMbix COOWTHH ArnoTy
b B     3AC                                                                                                Erna3apHHy .
                     ZiaHHoe pemeHHe HMH 6BUIO nozniHcaHo. riocue Ha3HaneHHH KoBaneBa Ha j onxcHocTb OH
ICJIH OFfl           (HJIBNEB) naBan eMy nopyneHHH no pacxouHOH nacra , a TaKHce KoBaneB cornacoBbiBaji  ^        c HHM
ionynae
)3HTapnr
             '       nnaTOKH 3AO « UeHTypHOH AnbHHC ». Ynacrae TK «TauiHp » B
                                                                                       ynpaBneHHH TK «EBponapK »
                     ynynuiHno SKOHOMnnecKyio cHTyaumo, TaK KaK yBejiHHHJiacb
HHKaKM )                                                                                    Bbipynxa, yMeiibuiHJiHCb
                     pacxonbi. EMy ( HnbneBy ) Taxwe H 3 BCCTHO, HTO ao 2009 CManiH B .
ax 3A(                                                                                   H . 3aHHMancH ynpaBJieHHeM
                     TK «EBponapK ». Flo zioxyMenTaM CMariiH B. H . HBJIHJICH ynacranKOM «Ta( )TC », B
ianbHor<             Hero HMenacb 20%- Han AOJIH . riocue Toro, KaK Eraa3apHHbi AUIOT
                                                                                                    J       > KOTOPOH y
IHTypHOV                                                                                     H ApTeM, KJIOHHH M .A.
                     BbiexanH H3 POCCHHCKOH OezjepaiiHH , CMUTHH B . H . npezibHBHJi HCKOBbie TpeSoBaHH
)aTop    . H<                                                                                                       H K
                     ERNA3apHHy AuioTy o npHHHiieHHOM ymep6e B pe3ynbTaTe noTepn Komponj . KOMnaHHH
        3AC
[HH
jieHUH       Hi      OjIHHM H3 OTBeTHHKOB HBJIHJiaCb KOMnaHHH «KaJIKeH .
                                                                                                          ^
                     «Ta4)Tc » Han 3AO « UeHTypHOH AnbHHC », paccMOTpeHHbix B JIOHUOHCKOM apSuTpaxcHOM cyne.
                                                                          » KDpiICTbl KOMnaHHH « TaiUHp », HaHHTbie
                     3a py6ex< OM , npHHHMajiH ynacTHe B STOM npouecce,
                                                                             B CBH3H C neM y Hero ( HjiBneBa ) 6 bina


                                                                                                          ft
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 127 of 177 Page ID
                                   #:551


       (I
                                                    38
    BOlMOHCHOCTb 3HaK0 MHTbCK C Cy,fle6HbIMH       OKyMCHTaMH . I 4.0 l .20 l 0 MOK y   000 « /IaeB
    rijT 3a » B JiHue
                                                 ^
                        Erna3apHHa AmoTa H TK «TauiHp » B    KapaneTjma C. 6 bmo
                                                                                   ^
       ^                                                   jmiie

   no/tnncaHO Ea30 Boe coniaujeHHe o npHo6pereHHH aKTHBOB, KOTopoe onpeaejiajio
                                                                                    corjiacoBano   H


   noc^e,aoBaTejii>HOCTb ACHCTBHH CTopon nocjie npHo6 peTenHa KOMnaHHen «CKeH ,Ji6 n » npaBa
                                                                                     ^
   Tpe6oBaHHH no KpejiHTHOMy aoroBopy. B no/myHKTax c 4.1 no 4.16 pa3.ne.na 4 Ea30 Boro
   coi TiaweHHfl conepaoTca ycnoBna Bbixyna aKTHBa 3A0 « UeHTypnoH Ajibanc », nocmrHyTbie B
       ^
   xoae neperoBopoB Meacny dopoHaMH n OTpaaceH nopanoK n ycnoBna npHo6 peTenna HMH
   aKTHBa, B nponopnHH 50 Ha 50. ILoxynaTeneM npaBa Tpe6oBaHHa no xpenHTy nonacHa 6bma
   BbicTynaTb KOMnaHHH «CxeHnn6H » (Knnp), xoTopaa npimanneacajia cexpeTapcKOH KOMnaHHH
   « MPH Law Services Limited )), 3aperHCTpnpoBaHHOH Ha Knnpe. 3aneHCTBOBaTb naHHyio
   KOMnaHHio B cnejnce B KanecTBe noKynaTena 6buio npennoaceHO ErHa3ap» HOM AIHOTOM . OH ace
   npennoacHJi TK « TauiHp » npno6pecTH 50% axuHH KOMnaHHH «CKeHnJi6 H » y « MPH Law
   Services Limited )) nna BxoacneHHH B cneJiKy H ynacTHa nepe3 Hee B Bbixyne npaBa Tpe6oBanHa
   noikpextHTy. Ha TOT MOMCHT B rpynny KOMnaHHH «TauiHp » Bxonnjia KOMnamia «Jella Holding
   &  finance  Inc )>, KOTopyK) OH pemnji 3aneHCTBOBaTb B KanecTBe noxynaTejia aKUHii KOMnaHHH
   «CjceHAJi6H ». Jinn napHTeraocTH ynpaBJieHna B Ea30 B0M comaiueHHH nponncaHO ycnoBHe
   Ha3 aneHHH ;myx zmpeKTopoB KOMnaHHH «CKeHfln6H », no onuoMy OT xaacnoii H3 CTopon /uni
       ^
   coBMecTHoro H enHHoraacHoro npHHXTHH peineHHH . B nejiax ncnojiHeHna o6a 3aTeabCTB
   ErHa3apaHOM AEUOTOM ( AicnHOHep A) B Ea30 B0 M cornameHHH npenycMOTpeHO o6ecneqeHne
   AKjHHOHepoM A 3aKJiK) HeHHa noroBopa KynJiH -nponaxcH H nepenanH 920 (92%) aKunii
   KOMnaHHH « KanKeH » no HOMHHanbHOH CTOHMOCTH B nonb3y atJu nnupoBaHHoro JIHHJ
                                                                             ^
   KapaneTHHa C. (AxunoHep « B ») H Ha3HaneHHe nupeKTopoM KOMnaHHH « KanKeH » Jiima,
   yKa.3aHHoro AKUHOHepoM « B ». B KOHCHHOM HTore KOMiiaHna «CKennJi6 H » BbiKynnna xpenni
   npHMepHO 3a 55 M /IH . nonjiapoB CILIA. HCTOHHHKOM ero ( jjHHaHCHpoBaHna aBJianucb 3aeMHbi<
   cpifncTBa, nonyHeHHbie OT KOMnaHHH «TamHp », a HMCHHO: OAO « KanyrarjiaBCHa6 », OOC
   « ra30HnTpeHn », « rpoBep XOJWHHD) B cyMMe OKOJIO 33 250 000 nonjiapoB CLLIA. OT npyrn)
   KOMnaHHH , OTHOcamnxca K Erna3apaHy AT.. 6 buio 3aHMCTBOBano OKOJIO 22 500 000 nonjiapot
   ClllA. B nponecce npHoOpeTemifl «CKeH/yi6 H » 100% axuHH 3AO « L],eHTypHOH AjibSHe
   npHHHMaJiH ynacTHe KOMnaHHH OOO « /(aeB rijia3a » «HopajiHH », «Ta 4>Tc », « KajiKeH »
   «OaMynaTyc », H «MacTepo », nocjienHaa KOMnaHHa npHHannexcHT TK «Tainnp ». riepexo,
   106 % aKUHH 3AO « UeHTypHOH AjibaHc » OT KOMnaHHH «/(opajiHH » KOMnaHHH «CKeH/ui60
   npoH 3onieJi Ha ocHOBaumi «,ZI,oroBopa 06 yperyjinpoBaHHH H npexpameHHH o6a 3aTejibcrB
   ( «l3eed of settlement end termination ))) OT 25.02.2010, TaK Ha3biBaeMoro « noroBopa o
   OTCTynHOM », 3aKaioHeHHOM Mexcny «CKenflJi6 H » H «/lopajTHH », a Taxxce na ocHOBanH
   nepejiaTOHHoro pacnopaacenna . /(aHHbift noroBop coeraBJiajica npHMepHO B aHBape - cjjeBpait
   2010 Ha Knnpe, K>PHCT3MH « MPH Law Services Limited )) H fopncraMH onHOH H 3 ceKperapcKH
   KOMnaHHH Kunpa H 6biJi nonnncaH HM ( LLibaeBbiM ), MaHKJioM Onrumnoy ( B Jinue nupeKTopc
   KOMnaHHH «CKeH/Ul6 n ») H JUipeKTOpaMH KOMnaHHH «HopaJIHH », OZIHHM H3 KOTOpbIX asaauac
   EjieHa HeMHHa, B paMKax nopyrniTejibCTBa 3a KpejiHT, BbmaHHbiii « OHHe EaHKOM », KOMnamt
                                                                        ^
   « EnHfleHCOJi ». Ero opnrHHaji xpaHHTca Ha Knnpe B o 4) Hce KOMnaHHH «CKeHnJi6 n ». Taxace eM
   (HjibaeBy ) H 3BecTHO, HTO OOO «HaeB llna3a » no aBano B Ap6HTpa >KHbin cya r. MOCKB
                                                        ^
   3aaBJieHiie K 3AO « L(eHTypHOH AjibHHc » o 6aHKpoTCTBe B CBJHH C HMeiomeficfl KpeOTTopcKf
   3aAOJia<eHHOCTbio. riocKOJibKy O HHM H 3 ycnoBUH Bxona TK «Tauinp » B cnejixy c aKUHxV
                                     ^
   KOMnaHHH «JlopajiHH » 6buio npeKpameHne npoH3Bo cTBa no 3aaBJieHHJO o 6aHKpoTCTBe
                                                          ^
   CB513H c PHCKOM yTpaTbi o6 beKTa, npoH3BoncTBO no aeny 6buio npexpameHO B CBX 3H C OTKa3d
                                  "


   OOO «J(aeB LIJia3a » OT aaaBneHHH. HHHnnaTopoM nponenypbi OaHKpoTCTBa 3AO « LfeHTypHI
   AjrbaHC )) HBJiajica AIIIOT ErHa3apaH , HO C Kaxofi uejibio 3TO nenanocb eMy ( HjibaeBy )|  |
   H3BCCTHO. B HacToainee BpeMS KOMnaHHio      « CKeH
                                                      ^n n a/iMnnHCTpnpyeT KHnpcxaa
                                                        6   »                           KOMnaHi
   « MPH Law Services Limited )). JIHHHO OH (HnbaeB) H npencTaBHTejiH TK «TaniHp » He naBa
   yKasaHHH nupeKTopaw KOMnaHHH « Tac})TC » Ha npoaaacy aKunii KOMnaHHH « /IopajiHH », Tax *
   3T0 npoH3omjio no Toro, KaK TK « TaniHp » CTana BJianenbueM KOMnaHHH «KaJiKeH », KOTopal
   CBOIO OHepe b aBnaeTca CO6 CTBCHHHKOM 73% 3KLIHH KOMnaHHH « Ta( j)TC ». /(upexTO
                  ^
      V
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 128 of 177 Page ID
                                                  #:552
                                                                39
                   KOMnaHHH « Ta( )TC » caMOCTOHTeabHO npoBOjjHjiH 3Ty caeaKy ,
                                  J                                                  yKa3aHH» Ha pOBepmeHne
0 «,HaeB           KOTOpoil MOrJIH BaTb JIHIIIb AlUOT HBH ApTeM ErHa3apHHbI .
 COBailO H
 peaeaaao                 CBHBeTeBb JlepiorHii     B. A., B03raaBaaiomHH B TK «TaiHHp » lopHBHHecKHH
 «» npaBa                       ,
                   BenapTaMeHT H cBHaeTeab     BOPTHHKOB   K).<D., 3aHHMaBiiiHH Ha MOMCHT paccMaTpHBaeMbix
 Ba30 Boro
 rHyTbie B
                                                                                      -
                   co6 brrHH BOJDKHocTb cTapmero lopucTa aBBOKaTCKoro 6iopo « Berac JIeKC », BMH B cyBe6 H0M
 HHfl HM1I
                   3aceaaHHH     noKa3aHHfl , aHaaorHHHbie   noKa33HHBM     CBHaeTeaa   HabaeBa AT , 06      .
                    o6croaTeBbCTBax npoBeBeHHa neperoBopoB H npnoOpeTeHHa y «,QoHHe EaHKa » npaBa
:Ha 6 buia          rpe6oBaHHfl no KpeBHTHOMy aoroBopy, 3aKaioHeHH0 My c KOMnaHHen « EaHaeHCoa », H
 OMnaHHH            noayneHHa TK «Tamnp » KOHTpoas 3a 50 % TK « EBponapK », npn 3TOM CBMaereab BOPTHHKOB
     BaHHyio       IO.O. TaK >Ke noKa3aa, HTO BO BpeMa neperoBopoB AIUOT ErnaaapaH y6eacaaa npeacraBHTeaeH
 a . OH me         TK « Tauinp », HTO Bee (J) H3HHecKHe H lopnanHecKne anua, BxoaaiHue B crpyicrypy TeKymero
 PH Law             BaaaeHHa ToproBbiM KOMnaeKCOM KOHTpoanpyiOTca HM ( AUJOTOM Erna3apanoM), HHK3KRX
:6OB3HHS
                   BONPOCOB B03HHKHyTb He aoaxcHO, HX Taxwe y6e>KBaBH B TOM , HTO coraauieHHe aKHHOHepoB OT
     Holding       26 12.2006 H aoroBop scxpoy He aencTByiOT, no aoroBopy acxpoy B «,fl,OHHe EaHK » KOMnaHnen
 DMnaHHB           « KaaKeH », SBaaiomeHCH aKHHOHepoM KOMnaHHH «Ta 4>TC », Tax H He 6 bmn nepe aHbi axuHH
  yCJlOBHC
 tpon BBS
                                                                                                         ^
                   «Ta(J)TC », a noaoxceHHB coraameHna aKHHOHepoB o CHHTHH Bcex o6peMeHeHHH nepe3 roa nocae
                   ero noanncaHHH He 6 burn ncnoaHeHbi, AUIOT H ApTeM Eraa3apaH 6 biaH 3aHHTepecoBaHbi annib
 aTejibCTi
                   B CKopenuieM noayneHHH aeHer 6e3 KaKHX-an 6o cjjopMaabHbix o6a 3aTeabCTB co CBoefi cTopoHbi ,
 neqeHHf
                   HecMOTpa Ha HacTOHHHBoe Tpe6oBaHne o npeaocTaBaeHHH nopynHTeabCTBa c'o CTopoHbi
 )    axiiHi       GpaTbeB ErHa3ap«H 0 B H noaroTOBKy npoeKTOB aayx nopynHTeabCTB, nocaeaHne OT HX
'0      BHU£       noanHcaHna OTKa3aaHCb. EMy ( EopTHHKOBy) Taote H3BCCTHO, HTO B aHBape 2010 KOMnaHHH
     » amia.       « Ta (j)TC » npoaaaa 50% 3KHHH KOMnaHHH «/]opaaHH » KOMnaHHH « MacTepo », BXoaameH B
      KpeBHI       rpynny KOMnaHHH « Taiunp ». Co CTopoHbi «Ta(J)TC » caeaxa coBepmaaacb ApTeMOM
 5 aeMHbif         Eraa3apHHOM, KOTOpbiii aeficTBOBaa OT HMCHH «Ta (f )Tc » Ha ocHOBaHHH reHepaabHOH
 », OOC            BOBepenHocTH , o KOTOpofi eMy ( EopTHHKOBy) H3BecTno co caoB ApTeMa ErHa3apaHa.
  apy              Pe3yabTaTOM neperoBopoB OTHOCHTeabHO npno6peTeHHa TK «TauiHp » 50 % UKUMH 3AO
 ojuiapoi          « UeHTypHOH Aab« HC » nyTeM Bbixyna y «HoHHe EaHKa » npaBa Tpe6oBaHHa no KpeaHTy
 ^   BbSHc;        KOMnaHHH « EaHaeHCoa » cTaao « Ea30 Boe coraaiueHne » OT 14.01.2010 Meacay rpynnoft
 ^   ajiKeHH

 lepexo,
                   KOMnaHHH «HaeB riaa3a » B anue Erna3apaHa AuiOTa H rpynnon KOMnaHHH « Taimip » B anue
                   KapaneTHHa C., B pa3pa6oTKe KOToporo OH (BOPTHHKOB ) TaKwe npHHHMaa ynacTHe. ..
 JHZUIOH:                    CBHaeTeab BopiicenKo K). B. noKa3aa B cyaeOnoM 3aceaaHHH , HTO C aBrycTa 2009 no
 eJIbCTB          HK> Hb 2010 OH HBaaaca napraepoM aaBOKaTCKoro 6iopo « Berac-JIeKC », nocTOHHHbiM KaHeHTOM
 lopa of          KOToporo 6 biaa rpynna KOMnaHHH «TauiHp », a ee BaaaeabneM CaMBea ' KapaneTsm ,
 I 0 B 3HHI       K> pHBHnecKHH BenapTaMeHT B03raaBaaa /(epiorHH B.A . FIpH6aH 3HTeabHO B Hoa 6 pe 2009 no
|>eBpajt          npocb6e nocaeaHero OH ( EopHceHKo) npHHaa ynacTHe BO BCTpene, cocToaBmeftca B o < ) Hce TK
 rapcKH                                                                                               J
                  «TauiHp », c ynacTneM BHne- npe3HaeHTa HabaeBa . riocaeaHHH noacHHa , HTO TK «Tauinp »
 JKTOpOi          naaiinpyeT peajiH 30 BaTb caeaxy no npno6 peTeHHK> aoaH B KunpcKOH KOMnaHHH, BaaaeiomeH
 BJiajiac
                  TK «EBponapK ». B CBJBH C 3THM npeacTOHT noaynHTb coraacne y «HoHHe EaHKa > j Ha aaHHyio
                                                                                                         ;

 wnanHi           caeaxy H noracuTb nepea HHM nacTb xpeanTa aaa BbicBo6o>i<aeHHa axunM HaH ^ 3aaHHH TK
:ace eM           «EBponapK », KOTopbie naxoaaTcsi B 3aaore B o6ecneneHHe B03BpaTa KpeaHTa B pa3Mepe 100
 doCKBl           MBH . aoaaapoB CILIA, BbiaaHHoro «HoHHe EaHKOM ». OH (EopnceHKo) ynacTBOBai B
                                                                                                        BBHHOH
     OpCKO        caenKe B xanecTBe iopHBHHecKoro KOHcyabTaHTa, B ero o6a3aHHOCTH Bxoanaft npoBepxa
 KHHBMI           33KOHHOCTH CTpOHTeabCTBa TK « EBponapK », 33KaK) HeHHfl BOTOBOpOB C
                                                                                                apeHBaTOpaMH
 rcTBe
                  ToproBbix noMemeHHH, HaxoaaniHXCH B roproBOM KOMnaeKce, aoroBopoB apeHBbi 3eMeabHoro
 iTKa3o:
                  ynacTKa, Ha KOTOPOM OH 6bia nocTpoeH H npoBepxa BOKyMeHTaiiHH, cBH3          aHHOiT
                                                                                             c 3aaoroM
 Typno
 jBy) H
                                                                                                 .
                  HMymecTBa ( axunn HBH 3aaHHH TK « EBponapx »), BaaaeabneM yKa3aHHoro o6i eKTa aBaaaocb
                  3AO « L(eHTypHOH Aab» HC », B CBOIO onepeab, nocaeaHHM Baaaeaa HHOCTpaHHaa KOMnanna.
 vmaHj                   Flo pe3yabTaTaM pa6oTbi 6 bia noaroTOBaeH MeMopaHayM no pncxaM, cBB3aHHbiM c
 BaBaJi
                  HeaBHXCHMOCTblO, B KOTOpOM yKa3aHO Ha OTCyTCTBHe KaKHX -an 6o           npoSaeM,   CBH 3aHHbIX   c
 rax K »
                  BbiiueyKa3aHHbiMH BonpocaMH .
 ropaa
 leKTOf
                                                                                                     tj




                                                                                                     0
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 129 of 177 Page ID
                                   #:553
                                                    40
      0
              CBHaeTeab /l,e.MHna E.B. noicasajia B cyae6HOM 3aceaaHHH, HTO C HHBapa 2008 no 2010
    OHa    pa60TaJia B aoaXCHOCTH 3K 0 H0 MHCTa OOO « Ap- HHBeCT », HBaflIOmHMCX OaHHM H3                   12 .
    no$pa3aeaeHHH xoaaHHra «Tamnp », BaaaeabpeM KOTOporo HBaneTCH Kapanexxn C. C.                           ao.
    npn6jiH3HTenbHo c HHBapx- eBpaafl 2010 OHa no npocbGe oaHoro H3 anpeKTopoB KoMnaHHH
                                    ^
    «CkeHaa6H » HabneBa A . cTaaa oaHHM H3 awpeKTopoB KunpcKOH KOMnannn «flopajniH » no
                                                                                                            06
                                                                                                            no
    co MecTHTejibCTBy c BbimeyKa3anHOH aoaxwocTbK) aan ynacxHH B oaHon caeaKe . BxopbiM
      ^
    anpeKTopoM B cooxBexcxBHH c xpe6oBaHHHMn KnnpcKoro 3aKOHoaaxejibcxBa xBaxaach
                        .
    KoivinaHHfl « Hbio HxceHepeHineH )).
                                                                                                            30
                                                                                                            ao
                                                                                                            no
             lOpncxbi KOMnaHHH «Berac JleKc », B XOM HHcae BOPXHHKOB, a Taxxce iopncxbi TK                  «L
    « TauiHp » B Jinpe flepiorHHa pa3bxcHHan eft , HXO 3xa KoMnaHHH HBaaeTCH BaaaeabijeM aKnuil             2C
    KOMnaHHH 3AO « I4eHxypnoH AabHHC », Koxopon npHHaaaexcHT TK «EBponapK » AxunoHepo
                                                                                         .           M
    KOMnaHHH «/],opajiHH » HBanexcn KOMnamw « Macxepo ». llo
                                                                        cyra caeaKH ox yKa3aHHbix            (C
     jopiiCxoB eil cxano H3BecxHO, HXO KOMnaHHH «EanaeHCoa » B3naa xpeaiiT B «/JoHHe BaHKe» Ha               r.
    100 MJIH . aoaaapoB CL1IA, 6aHK BbicxaBHJi npaBO xpeSoBaHHH no Kpenwxy Ha npoaaxcy.
    KoMnaHHH «CKeHaa6n » Bbixynnaa 3TO npaBO xpe6oBaHHH y «,QoHHe BaHKa ». 06ecneneHHeM
    sxoro KpeOTxa 6 biJi 3aaor 3KHHH KOMnaHHH « /pDpaanH », B CBH 3H C HCM OHa H aoaxcHa 6biaa m
    nepe axb no «,Z)oroBopy 06 yperyanpoBaHHH H npeKpameHHH o6H3axenbcxB » ( « Deed ol                        n
          ^                                                                                   -
    settlement end termination ))), xaK Ha3biBaeMOM «aoroBope 06 oxcxynHOM » ox HHBapa cpeBpaa*               o
    2010, KoMnaHHH «CKeHaa6H ». riocne coBepmeHHH aaHHOH caeaKH axa KOMnannn 6ojibtne HH B                    A
     K3KHX cflejiKax He ynacxBOBajia, XOSHHCXBCHHOH eHxejibHocxn He Beztex.
                                                     ^
             B yKa3aHHbift nepnoa BpeMeHH noanHCbiBaaa aoroBopbi Ha aHraniicKOM H 3biKe c
                                                                                                              1C
                                                                                                              /
     nefjeaane  3KHHH KoMnaHHH « ,IlopajiHH » KOMnanHH « CKeHaa 6 H », a TaKxce yKa3aHHbin aoroBop            K
         ,
     o6 loxcxynHOM . CxopoHaMH B 3XOM aoroBOpe ox KOMnaimn « CKenaa6n » BbicxynaiiH ee                        C
     /mpeKxopa, oaHH H3 xoxopbix 6 bui HabneB , a OT KoMnaHHH «,HopajiHH » B aoxyMeHTe
                                                                                                  6 buit
     yKadaHa OHa H KOMnaHHH « Hbio >KeHepeHuieH » . B ee ( /JCMHHOH ) pacnopnxceHHH 6bia nepeBO/
                                        ^                                                         6
       OKyMeHXOB Ha pyccKHii H 3 biK H KOHcyjibxauHH xex >Ke ropncxoB . B HHBape - ipeBpaae 2010 biac
    ^3aKjnoHeHo
                                                                                                               I
                                                                                                               l
                    xpexcxopoHHee corjiameHne Mexcay KOMnaHHHMH «/)opajiHH » , «CKeH /xJi6n » t
     « EaHaeHcoa » oxHocHxenbHO aoroBopa o nepe^ane CBOHX 3KUHH KOMnaHHefi «))opajiHH
                                                                                                        (
                                                                                                               \
                                                                            3bnce , ero cyxb eii T3K >K(
     KoMnaHHH «CKeHaa6H ». /JoroBop 6 biJi cocxaBiieH Ha aHraHHCKOM H
     o6bHCHHJiH KDpHcxbi . HnKaKHX Bbinaax, 3apnjiaxbi , HHMX          B 03Harpa>xaeHHH B CBH 3H I
     3aHHMaeMOH aoaxcHOCTbio ona (,Z)eMHHa) He noaynaaa, xaK Kax HBJiHJiacb anpexTopos
     (})OpMaJIbHO .



              rToK33aHHH       noxepneBinero   H    CBHaeTeaefi     noaTBepxcaaiOTCH       caeayiomHMi
    aoK 33axenbcxBaMH -
              -   3axBneHHeM   CMarnHa B . H . Ha HMH renepaibHoro npoxypopa POCCHHCKOH Oeaepamtf
    c npocb6oii npoBecxn npoBepKy no (paxxy xnmeHHH ErHa3apHHOM AmoxoM T. H HHbiMt
    nnnaMH npHHaaaexcamero eMy ( CMarHHy) HMymecxBa B BH /ie 3KUHH AO
                                                                                  3       « UeHxypnot
    AnfcHHO) cxoHMOcxbio OKOHO 30 MHJUiHOHOB ^ojmapoB CILLA npHBnenb   ,           BHHOBHBIX    JIHU I
    yronoBHOH oxBexcxBeHHOcxn ( x. 1 a . 78 - 82);
              -  reHepaabHbiM coraaineHiieM ox 12.02 . 2002 Mexcay CMarnHbiM B . H . , KopnjyHOBbW
    B . B . , OxopoKOBbiM IO . M . ( ripoaaBUbi ) H JIOKXHOHOBMM A . r. , KanayHOM HU
    (IlpHoGpexaTeaH ), coraacHO icoxopoMy ripoaaBUbi o6 H 3yioxca o6ecneHHXb nepeaa'O
    ripHoOpexaxeaaM 100% aoaefi B OOO « L)eHxypHOH AabHHC )), nyxeM nepeaanH KaxcaoMy nf
    50% aoaen B OOO « O. K.C. XoaaHHr », HBJiHiomerocH eaHHCXBennbiM ynacxHHKOM OOC
    «|L eHxypHOH AabHHC » (x . 11 a .a. 187- 194);
              -  aoroBopoM Ha npaBO Bbixyna aoan OT 12.02. 2002, coraacHO KOTopoMy JIOKTHOHOI
    AT . H KanayH H . H . (TIpoaaBUbi) o6 H3yioTCH B cpoK ao 31.09.2002 no nHCbMeHHOM)
    TpaooBaHHio CMarHHa B . H . ( ripHoSpeTaTeab ) nepeaaTb 3a 6 900 000 py6. npHoSpeTa
                                                                                             TeaK) HH
    yKa3aHHbiM HM HHnaM 30% aoan ynacTHH B OOO « U,eHTypHOH AabHHC » ( T . 11 a a
                                                                                       . . 194-200) ,
         A     - coraauieHHeM ynacTHHKOB OT 12.02. 2002 Mexcay JIoKTHOH   OBbiM AT . , KanaynoM H . H
            MarHHbiM B . H . , coraacHO KOTopoMy B COOTBCTCTBUH C reHepaabHbiM coraauienHeM ’
                                                                                                      o
    H
       ^
                       Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 130 of 177 Page ID
                                                          #:554

     no 20101                                                              41
 ( HUM        H3                                                                                              «   :

 HH      C .C.     j      12.02.2002 CManra , KopuiyHOB H OKOPOKOB JSOJDKHBI B coBOKynHOCTH nonynnxb 8 000 000
 )MnaHHH ,                nojuiapoB CIIIA, H 3 KOTopbix CMarnH nonynaeT 3 150 000 nojuiapoB CILIA 3a BBIHCTOM cyMMbi
      no
 JIHH »
                          o6men 3anon>KeHHOcTH OOO «U,eHyTpnoH AjibaHC »; B CB» 3H C TCM , HTO JIOKTHOHOB H KannyH
                          nocjie npno6peTeHiia 100% noun B OOO « UeHTypnoH Ajib«HC » HaMepeHbi nepenaTb CMarnHy
 BTOpHM
 iBJianact
                          30% nojiH , CTopoHbi npnmjin K cornamennio, HTO cTOHMOCTb STOH HOJIH paBHa 3 150 000
                          nojuiapoB C1I1A H CTOPOHM ocyinecTBaT B3aHM 03aneT BCipeHHbix o6a3aTenbCTB , o6pa3yK> inaaca
 iCTbi     TK      '      nocne B3aHM03aneTa pa3Hima, cocTaBJiatomaa cyMMy o6men 3anonaceHHocra OOO
 VI    aKUKH
                          « UeHTypHOH AjibaHC », BbnuiaHHBaeTca CMarnHbiM JIoKTHOHOBy H Kannyny (T. 11 Ji.n. 201 -
 lOHepoM
                          205);
 a3aHHbnft                           - cornameHneM OT 30.05.2002 Meacny CMarnHbiM B .H. (CTopoHa 1 ) n Fapjcymen fl. B.
 iHKe »
                          (CTopoHa 2) 06 aKnnoHepHofl CTpyKType npoeicra cTponTenbCTBa ToproBoro neHTpa no anpecy:
           trai
 ponawy.                  r. MocKBa, Py6neBCKoe mocce, B6JIH 3H n. EKaTepnHOBKa.
                                     B coniameHHH KOHCTarapyeTca, HTO CTopoHe 2 npnHaaneacaT KOMnaHnn 3AO «T/1
 JHeHHeM ,
                          « yHHKyMHMneKC       », OOO «Mnjiea », OOO « MepxaB », 3AO «TnTyji », OOO «Tex3HepronoH ».
 obiJia    nx                         YmiTbiBaa noroBopeHHOCTn c Erna3apaHOM AT., CTopoHbi noroBopnjincb o
Deed ofi
|) eBpa x
                          npno6peTeHHH nonen KaiuiyHa H. n JloKTHOHOBa A . B OOO «UeHTypnoH AjibXHC » Ha
       ^                  onpeneneHHbix ycnoBnax . B nacTHOCTH , CMarnH B . H. ocTaerca B npoeicre n He njjoflaeT CBOK)
 uie HH i
                                                                                            .
                          nojno. CTopoHa 2 BbncynaeT 100% flonen OOO « IJeHTypHOH AIU HHC » Ha npnHanjieacamne en
                          KOMnaHnn . CTopoHa 2 rapaHTnpyeT CTopoHe 1 nepeaany 33,3 % noun B OOO <dJ,eHTypnoH
 i3bnceo                  Ajib«Hc », yHHTbiBaa noroBopeHHocTn c Erna3ap«HOM AT. , nyTeM nonnncaHna noroBopoB
 HoroBOf                  Kynnn - nponaxcn 33,3% nonn B npnHanjieacamnx CTopoHe 2 KOMnaHHax c oncpbiToft naToft no
 ianH ec
 re 6biJ«i
                          01.07 .2002 .
                                     CTopoHa 2 o6a3yeTca ocymecTBJiaTb 4>HHaHcnpOBaHne CTponTenbCTBa B noj HOM o6beMe
 lepeBojL
 10 6 bvU):                                                                                                  ^
                          n 3a cneT co6cTBeHHbix cpencTB no HHBecTHunoHHon cxeMe 6e3 npnBJieHeHna xpennTa (T. 11
                          n .fl . 183 - 184);
 JI6H » B                                                                                                        w
                                     - npoTOKOJiOM N° 04/ 12 o6mero co6paHn« aicnnOHepoB 3AO «U(eHTypHOH *AJibHHC » OT
 jpamiHt
                          04.12. 2006, cornacHo KOTopoMy ennHomacHbiM pemeHneM axunoHepoB ono6peHO coBepmeHne
      TaKWf
                          06mecTBOM KpynHon caejiKn no 3aKJHOHeHHK) Aicra o rapaHmax n KOMneHcaunn c «/loHHe
 BH 3 H       4j
 : KTOpOB
                          EaHKOM », me 06mecTBO BbicTynaeT
                                     nopyHHTeneM no KpennTHOMy noroBopy Ha nojmyio cyMMy xpennTa - 100 MHJUIHOHOB
                          nojuiapoB CIIIA, a Taoce npoueHTOB 3a nojib30BaHne KpennTOM n nponnx BbinnaTj(T. 4 n. 91 -
                          92);
 IOIHHMJ
                                     - npoTOKonoM N° 01/ 12 o6mero coSpaHna aKnnoHepoB 3AO « U,eHTypnoH !AnbaHC » OT
 ;epanm
                          01.12.2006, cornacHo KOTopoMy ennHornacHbiM pemeHneM axnnoHepoB ono6peHO coBepmeHne
  HHbIMI
                          OGmecTBOM KpynHon cnejiKH no nepenane B 3ajior (nnoreKa) «J5onHe Barney » 3&aHna MTK
                          « EBponapK », pacnojioneeHHoro no anpecy: r. MocKBa, Py6neBCKoe mocce, JX . 62, n npaBa
  Typnoi
                          apeHHbi pacnonoaceHHoro non 3naHneM 3eMenbHoro ynacTKa (T. 4 n. 93-94 );
      Jinn (i
                                     - pemeHneM Jvfg 06/08 ennHCTBeHHoro axnnoHepa 3AO « UeHTypnoH AnbaHC » OT
 moBbiJ
                          10.09 . 2008 , cornacHo KOTopoMy KOMnaHna « ZHopamiH » npuHana pemeHne 06 H36p£mnn coBeTa
                                                                       (


                          AnpeicropOB 3AO « LJeHTypnoH AjibaHC » B cocTaBe TnMHeHKO A . H. , KnoHHHa M .A . , CMarnHa
   H. H
 pena 1?
                          B .H . , .IJeHHCOBa fl. B . n OnracoBa /J. A . , flpencenaTeneM coBeTa nnpeicropoB H 36paH CMarnH
                          B . H. , pemeHne nonnncaHO npencTaBHTeneM enHHCTBeHHoro aKunonepa - TapKymen fl. B. no
 oMy in
       OOC                noBepeHHocTH OT 19.09.2007 (T. 4 n.n. 99);
 i
                                     - ycTaBOM 3AO «lj,eHTypHOH AnbaHc », yTBepacaeHHbiM Ha o6meM’ coSpaHnn
 THOH®
                          axunoHepoB 25.12. 2006, cornacHo n . 1.1 . xoToporo 3AO « LJeHTypnoH AjibaHC » co3naHO nyreM
                          npeo6pa30BaHna H 3 OOO «UeHTypnoH AabaHC » B COOTBCTCTBHH C pemeHneM ero nacTHHKOB
 iHHOM|
 no HJD'                  27.12.2002; MCCTO HaxoacneHna 06mecTBa: r. MocKBa, KyTy30BCKnn npocneicr , n. 39;   ^
          I                          o6inee KoannecTBo aKnnn 2300 HOMHHaabHon CTOHMOCTBIO 10 000 py6ne Kaacnaa ( n .
 100);
 M
 ueM
       H.I
          a
                          4.1 );                                                                             ^
                                     BbicmiiM opraHOM ynpaBJieHna 06inecTBa aBJiaeTca o6inee co6paHne axunoHepoB (n .
                          7.1 );


                                                                                                              u
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 131 of 177 Page ID
         V                         #:555
               u                                                42
                   coBeT AHpeKTopoB        06mecTBa
                                             ocymecTBnaeT o6 iuee pyxoBoucTBO ueHTejibHOCTbt
      06mecTBa,             3a         pemeHna BonpocoB, OTHeceHHbix 3aKOHOM H ycTaBOM i
                                 HCKIUOMCHHCM
      HcipiioHHTejibHOH KOMneTeHUHH o6mero co6paHHa aKUHOHepoB ( n . 8.1 .);
              reHepajibHbra unpeKTop aBjiaeTca HcnoJiHHTejibHbiM opraHOM 06mecTBa . pyKOBOuif
      TenymeH ueaTejibHOCTbio 06mecTBa H peiuaeT Bee Bonpocbi ero TeKymefi ueaTejibiiocTii 3,
      HopnoHeHneM Tex, KOTopbie OTHOCHTCB K HCKJUOHHTejibHOH KOMneTeHUHH OOmero co6             pamj
      aKUHOHepOB H KOMneTeHUHH coBeTa unpeKTopoB 06 iuecTBa ( n . 9.1 );
              nepBbiH 3aMecTHTeab reHepajibHoro unpeKTopa 06 meacTBa Ha3HanaeTca n CHHMaeTca i
      UOJDKHOCTH CoBeTOM UHpeKTopoB (n . 9.8 );
         '    ycTanaBJTHBaeTca orpaHHHeHHe nojiHOMOHHH reHepajibHoro unpeKTopa : cueaKa H / HJII
      HecKOjibKO B3aHMOCB« 3aHHbrx cueaoK , 3aKJUonaeMbix OT HMCHH OomecTBa reHepajibHbn

      UHpeKTOpOM,      H   CBH 3aHHbIX  C   0THy >KUeHHeM /npH 06 peTeHHeM   HJ1 H B 03MO )KHOCTbh
      OTHy >KUCHHA /npno6peTeHHa 6o;iee 5 MHJIJIHOHOB pySnefi HJIH 3KBHBajieHTa B JIIO6OH upyroi
      BaJiioTe, CHHTaioTCH 3aKOHHbiMH H ueHCTBHTenbHbiMH JiHiub B cjiynae HX nounncanH)

           ^
      ou oBpeMeHno reHepajibHbiM unpeKTopoM H nepBbiM 3aMecTHTeneM renepajibHoro unpeKTopa
      ripn OTcyTCTBHH ouHOBpeMeHHo UByx nounucen Ha yKa3aHHbix uoKyMeHTax nocueuHHi
      CHHTaiOTCH        HeueficTBHTejibHbiMH ( n . 9.9 ) (T. 4 ji .u. 100- 116);
                   -                      3AO « U,eHTypnoH A;ibaHC », yTBepx<uenHOH Ha o6 men
                       HOBOH peuaKunen ycTaBa
      co6paHHH aKUHOHepoB 09.12 . 2009 , B KOTOPOH OTcyTCTByioT noiio >KeHHa o nepBOM 3aMecTHTeai
      reHepajibHoro unpeKTOpa 06mecTBa H HCO6XOUHMOCTH ouHOBpeMeHHoro Hajinnna ero nounuci
      H nounncH reHepajibHoro unpeKTopa UJia ueHCTBHTejibHocTH cuejiOK Ha cyMMy cBbiiue              !
       |       py6jiefl (T. 4 JI .U. 118 130);
      MH JIHOHOB                                 -
               - corjiameiiHeM 2008 r. (6e3 TOHHOH uaTbi) Meacuy CMarHHbiM B . H . ( IlapTHep 1 ) i
      Erna3apaHOM AIHOTOM F. ( IlapTHep 2), B KOTOPOM yxa3aHO, MTO IlapTHep 1 HBJiaeTci
      C06CTBeHHHKOM 20% aKUHH «Ta<j)TC », IlapTHep 2 KOHTpOJIHpyeT 73% 3KUHH KOMnaHHlj
      «Ta4)TC », KOTopaa aBjiaeTca CO6CTBCHHHKOM 100% HKUHH KOMnaHHH « 7IopajiHH », KOTopai
      aBjiaeTca co6cTBeHHHKOM 100% aKunii 3AO « U,eHTypHon AjibaHC », KOTopoe aBJiaeTd
      co6cTBeiiHHKOM ToproBoro KOMmieKca « EBponapK » .
               KoMnaHHa « EjinueHcoji » (3aeMiuHK ) npHBJieiaia KpeuHT B pa3Mepe 100 MHJIJIHOHOI
      UOJUiapoB CILIA OT «floHue EaHKa » ( KpeuHTop ) B COOTBCTCTBHH C KpeuHTHbiM uoroBopoM oi
      06.10 . 2006 .
               IlapTHepbi 3aKJiioHaT uonojiHHTejibiioe corjiameHHe K uoroBopy aKUHOHepoB «Tacj)TC » ot
      26.32 . 2006, B KOTOPOM yperyanpyioT nopauoK pacnpeuejieHna UOXOUOB 3AO «IJ,eHTypHOH
      AjibaHc » .
                   B   CBB 3H    c   HeHcnojmeHHeM                13.11 .2007 IlapTHepbi 3aKJiiOHai
                                                      uoroBopa 3Kcpoy OT
      aH&orHHHbiH     uoroBop 3CKpoy H o6ecnenaT ero ncnojiHeHHe BCCMH CTOpoHaMH . IlapTHep 2
      o6paH nounncaTb H nepeuaTb «Honne EaHKy » nepeuaTOHHbie pacnopaaceHna na BCC
      nouKOHTpojibHbie eMy axuiiH «Ta >Tc ».    4
               B yupeuHTejibHbie uoKyMeHTbi « EjiHueHCOJi », «21opajiHH » H «Ta( )TC » Heo6xounM <jf
                                                                                   J
      BHeCTH H 3MeHeHH « O TOM, HTO JIK)60 H UOKyMCHT CHHTaeTCa HaUJIOKame 0( ) OpMHeHHbIM H
                                                                                       J
      HMeiomHM lopHUHHecKyio cujiy TOJibKO nocjie nounucaHHa ero UByMa ynonHOMOHeHHbiMK
      jiHuaMH , a HMeHHO IlapTHepoM 1 H IlapTHepoM 2 .
              IlapTHep 1 npHo6peraeT 50% 3KUHH « B;mueHcoJi » no HOMHHajibHOH CTOHMOCTH H 23%
                        4
      aKUHH «Ta >Tc » (ueHa He yKa3aHa). ECJIH IlapTHep 2 He HcnojiHHT CBOH o6a 3aTejibCTBa,
      IlapTHep 1 33HBHT HCK npOTHB IlapTHepa 2 B JIOHUOHCKHH MOK /iyHapOUHblH ap6nTpa >KHbIH cyu         l
              IlapTHepbi nouTBepjKuaioT, HTO B COOTBCTCTBHH C panee uocTiirHyTbiMHV
      UoroBopeHHOCTHMH       H   corjiauieHHeM  o peajumuHH npoeKTa cTpoHTejibCTBa TIC
      « EKaTepHHOBKa » OT 29.08 .2003 o6a 3aHHOCTb IlapTHepa 2 no (JwHaHCHpoBaHHio 3aTpaT no
      pe JiH 3auHH npoeKTa B pa3Mepe 52 500 000 uoJuiapoB CILIA BbinojiHeHa B nojiHOM o6beMe .
        ^  1
              IlapTHep 1 nojiynaeT 50% OT BCCX UOXOUOB OT uesTe/ibHOCTH 3AO « UeHTypHOH
      AJI4>»HC » H caMOCToaTejibHO pacnopaxcaeTca HMH . IlapTHep 2 noaynaer 50% Bcex UOXOUOB OT I
               -
                      Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 132 of 177 Page ID
                                                         #:556

                                                                        43
HbHOCTb
JT3B0M
               *I         aeaTejibHocTH     3AO «UeHrypHOH AabXHC » H HanpaBaaeT HX Ha norameHHe KpeaHTa H BbinnaTy
                           npoueHTOB 3a ero Hcnojib30BaHHe.
                                     Ha    nocjiejmeM     JIHCTC   coraanieHHa      HMeioTca     noanHCH       OT    HMCHH
yKOBOAH
                          CMARHHA B .H . H Erna3apaHa AT. T. 5 A .A. 76-79, 80- 83);
                                                               (
HOCTH l
                                    - AoroBopoM acKpoy MexcAy CMarHHbiM B. H. (cropoHa 1 ), TapKymefi .B. (cTopoHa 2)
co6paHnJ                                                                                                ^ ^
                           H KOMnaHnefi «KaAKeH » (cropoHa 3) H «/IoHHe BaHKOM » (acKpoy areHT) OT 26 AeKa pa 2006 r.,
                           B KOTopoM KOHCTarapyeTca, HTO 26 aeKaSpa 2006 r. CTopoHaMH 3aKjiK>Hen AoroBop
tMaeTca
                          aicuHOHepoB B oTHomeHHH « TacJ)TC », cornacHO KOTopoMy KoMnaHHa «KaAKeH » npeAOCTaBHAa
                          CManmy B . H . onuHOH Ha noKynxy aKHHH «TacJ)Tc » Ha onpeAeAeHHbix ycaoBHax.
Ka H /HJHJ
                                    CMarHH B.H . H KoMnaHHa «KaAKeH » coraacajiHCb oTKpbrrb cneT acKpoy y acKpoy
paabHbn
                          areHTa - «floHne BaHKa » COBMCCTHO Ha HX HMH . KoMnaHHa «KaAKeH » corjiacnjiacb noMecraTb
aCHOCTbJ                  CBOH aKHHH «Ta<J)TC » Ha CHeT 3CKpoy. npH yCAOBHH peaAH3aHHH CMarHHbiM B . H . OIIHHOHa B
i Apyroi-
                          cooTBeTCTBHH c AoroBopoM aKHHOHepoB CTopoHbi BbipaxcaioT cornacHe Ha noAany coBMecTHbix
[nHcaHHlj
                           nncbMeHHbix yKa3aHHfl acxpoy areHTy o BbiAane CMarHHy B .H . aKHHH co cneTa acKpoy.
peKTopa                             floroBop noAAeacHT peryjinpoBaHHio H TOAKOBamno B COOTBCTCTBHH C npaBOM AHTJIHH.
> caeAHHi'                          floroBOp noAHHcaH CMarHHbiM B. H. B npHcyTCTBHH CBHAeTeaa CyAeu E.JL, TapRymeH
i o6 uiefi                Tl - B . B npHcyTCTBHH cBHAeTeAH Kypry30 BOH H. M. , ErnaaapaHOM APTCMOM H OT HMCHH
                          KOMnaHHH « KaAKeH ».
iCTHTeafl                           OT HMCHH acKpoy areHTa - «floH *ie BaHKa » AoroBop He noAnncaH (T. 5 A .A. $0-100);
tioAnnci
Bbiuie        <                     - AoroBopoM acKpoy (ycAOBHoro AenoHHpoBaHna) MexcAy CMarHHbiM B. H . (cropoHa 1 ),
                          rapxyiueH J3.. B . (cTopoHa 2) H KOMnaHnefi «KajiKeH » (CTopoHa 3) H «/JOHHC BaHKOM » (acxpoy
                          areHT) OT 13 Hoa 6pa 2007 r., coraacHO KOTopoMy 26 AeKa6pa 2006 r. CTopoHaMH 3aKAK> HeH
iep 1) i                  AoroBop aKHHOHepoB B OTHOUICHHH «Ta4>Tc », coraacHO KOTopoMy KOMnaHHa « KaaKeH »
IBAAeTCfl                 npeAOCTaBHaa CMarHHy B . H . onunoH Ha noKynxy aKHHH «Ta 4>Tc » Ha onpeAeaeHHbix ycaoBHax.
•MnaHHE                             CMarHH B . H . H KOMnaHHa «KaaKeH » coraacHXHCb oncpbiTb cneT acKpoy y acKpoy
KOTOpa !
BaseTci
              *           areHTa - «,ZJoHHe BaHKa » COBMCCTHO Ha HX HMA. KoMnaHHa « KaaKeH » coraacnaacfc noMecraTb
                          CBOH aKHHH «Ta4>Tc » Ha caeT acKpoy. ripn ycaoBHH peaaH3auHH CMarHHbiM B . H . onnnoHa B
                  1




                          COOTBCTCTBHH c AoroBopoM aKHHOHepoB CTopoHbi BbipaxcaioT coraacne Ha noaany coBMecTHbix
IXHOHO&
                          nncbMeHHbix yKa3aHHH acxpoy areHTy o Bbiaane CMarHHy B . H . aKHHH co cneTa acKpoy.
)pOM         or                     AoroBop noAaeacHT peryaHpoBaHHio H TOAKOBaHHio B COOTBCTCTBHH C npaBOM AHTAHH .
                                    /JoroBop noanHcaH CMarHHbiM B.H. B npHcyTCTBHH CBHAeTeaa n. Rona , rapKymeii
4 TC » or.
    )
                           .
                          T1.B. B npncyTCTBHH CBHAeTeaa Cyaen E.JI., Eraa3apaHOM ApTeMOM T . OT HMCHH KOMnaHHH
    IypHOB                « KaaKeH », BCHOM XapTAH H MnpnaM Keaep OT HMCHH acKpoy areHTa - «/JOHHC EaHKa » (T. 5
                          A .A . 135-163);                                                                     o
KJUOHai
THep
)          2
                                    - cepTH j HKaTOM aKHHH KoMnaHHH «Ta4>Tc » OT 04.01 .2007, coraacHO KOTopoMy CMarHH
                                           ( )

                          B . HBaaeTca 3aperHCTpHpoBaHHbiM BnaaeabueM 2000 aKHHH 6e3 HOMHHaabHOH CTOHMOCTH (T. 5
Ha       see              A.A. 225;230);
                                    - AoroBopoM aKHHOHepoB MexcAy CMarHHbiM B.H. , rapRymeii fl.B. H KOMH3HHCH
COAHMO                    «KAAKEH » B OTHomeHHH «Ta4>Tc » OT 26 AexaSpa 2006 r. o TOM, HTO CMarHH B . k . aBaaeTca
HbIM H                    CO6CTBCHHHKOM 20% aKHHH KOMnaHHH «Ta Tc », KOTopaa aBaaerca CO6CTBCHHHKOM 100%
HHbIMH
                                                                       ^
                          aKHHH KoMnaHHH « opaaHH », KOTopaa aBaaerca CO6CTBCHHHKOM 100% af (HHH 3AO
                                               ^
                          «LJeHTypHOH AabaHC », KOTopoe aBaaeTca CO6CTBCHHHKOM ToproBoro KOMnaeKca «EBponapK ».
    H   23
                                    KoMnaHHa «BaHAeHCoa » (3aeMmHK) xceaaeT npHBaenb KpeAHT B pa3Mepe AO 100
IbCTBa ,
                          MHAAHOHOB AOAAapOB C111A OT « OHHe BaHKa » (KpeAHTOp) B COOTBCTCTBHH C . KpeAHTHbIM
IH cyA
yTbIMH
             .J           AoroBopoM OT 06 oicra6pa 2006 r.   ^
                                    B aoroBope yKa3aHo, HTO He3aMeAAHTeabHO nocae BCTynaeHHa B cnay aoroBopa acKpoy
i       TKJ               KoMnaHHa « KaaKeH » o6a3aHa nepeAaTb BO BaaaeHHe acxpoy areHTy - «,ZloHHe paHKy » Bee
3aT     no!                                                                                                  (

                          aKHHH «Ta4>Tc » H nepeAaTOHHbie pacnopaxceHHa Ha HHX B noab3y CMarHHa B . H . B caynae
e.                        OT3biBa KpeAHTa CTopoHbi oGecnenaT nepenany «/JoiiHe BaHKOM » Bcex aKHHHn «Ta ( j)TC » B
ypnoH                     co6cTBeHHOCTb H BAaaeHHe CMarHHa B . H . Ha OCHOB3HHH GaaHKOB ne eAaTOHHbix
HOB      OTI              pacnopaxceHHH.                                                                     ^
                                                                                                             6
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 133 of 177 Page ID
                                   #:557
                                                      44
                KoMnamui «KajiKeH » npepocraBPxeT CMarHHy B . H . onitHOH Ha noKynny Bcex
        «Ta J », npHHappexcamnx KOMnaHHH «KanKeH », B cjiynae HanpaBPeiiHx KpepiiTopoi£
                                                                                                 aKin
                 ( )TC

        nHtbMeHHoro Tpe6oBaHHx B appec 3aeMiHHKa, ((HopaPHHa », «Ta(})TC » PH6O PIO6OH H3 GropoHi
        PO©POHHOM noranieHHH KpepHTa.
            *’  CornacHo n. 9.1.5 yKa3aHHoro poroBopa cpox ero peHCTBHx ycTaHOBJieH B OPHH ropf
        MoweHTa noOTHcaHHH. riocpe Hero B TeneHHe opHoro
                                                                   Mecxua KOMnaHHH «KaniceH » o6H 3
        o6ecneHHTb npeKpameHHe PCHCTBHH 3ajiora BCCX axunH KOMnaHHH <(HopaPHH » H 3anJ
        « LleHTypHOH AjibxHc », a Taoce caMoro KOMnjiexca «EBponapK ». B cpynae HencnoPH
                                                                                                   AG
                                                                                                  eHtf
        paHHbix o6x3aTejibCTB KOMnaHHH «KajiKeH » oGecneHHBaeT nepepany
                                                                              npHHappexcainHx eft 73$ «
        aiqjpn KOMnaHHH «Ta| ( ) TC » CMarHHy B . H . Ha OCHOB3
                                                               HHH nepepaTOHHbix PACNOPNXCEHHH H HHbtf
        AOKyMeHTOB, xpaHHmHxcH y acKpoy areHra - « OHHe EaHKa ».
           0                                         ^
               HoroBop noppexcHT peryanpoBaHHio H TOPKOBaHHio B cooTBeTCTBHH c npaBOM AurPHHJ
                UoroBop cocTaBJieH Ha pyccKOM H3biKe H noppexcHT nepeBopy Ha aHrPHHCKHH X3MK.
                HoroBop nopnucaH CMarHHbiM B.H. B npncyTCTBHH CBHpeTepn Cypeij E.JL. TapKyuie
        fl.B . B npHcyTCTBHH CBHpeTejw OHPHnnoBa A.K)., Erpa3apxHOM ApTeMOM T. OT HMep               ^
                                           -
        KOMnaHHH «KajiKeH » (T. 5 p.p. 233 252);
                - nncbMOM MaionaHpeBa B . Ha HMH CMarnHa B. H . OT 22.01.2007 o HanpaBPeum
        yTBepxcaeHHoro H nopnHcaHHoro poKyMeHxa OT « OHHC EaHKa » o BO3MOXCHOCTH npHo6peTeHii
                                                         ^
        Cbf THHbiM B .H . B cpynae pe<i>0PTa npaB xpe6oBaHHx no KpepHTy, BbipasaeMOMy « OH
             ^
        EariKy » KOMnaHHH « EpHpeHcop » nop 3apor Til « EBponapK » (T. 5 p.p. 257);
            „ - nncbMOM KOMnaHHH «Herbert Smith» B HHTepecax KPHeHTa - CMarnna B. H . o
                                                                                            /1
                                                                                                    ^
       19.02.2008 B «HoHHe EaHK », o TOM, HTO poroBop aKpnoHepoB OT 26.12.2006 npeKparap CBO*
       pencTBHe B COOTBCTCTBHH CO CT. 9.1.5, KOTopan Tanxce
                                                                   npepycMaTpHBaex, HTO KOMnaHia
       « KaPKeH » o6x3aHa B TeneHHe opHoro KapeHpapHoro Mecxpa c MOMeHTa npeKparpeHHX peflcTBHj
       poroBopa axpHOHepoB o6ecnenHTb npeKpaipeHHe 3anora axpHH «)lopaPHH » H Bcex
                                                                                       PKPHH 3A0
       ((
             ^
          Il HTypHOH APbHHC », a Taxxce HnoTeKH Til «EBponapK »; KOMnannx «KaPKeH » He BbinoPHHJ
       CBOHX o6x3aTepbCTB, no3TOMy CMPTHH HaMepeBaeTcx po6HBaTbcx co6niopeHHH                   *
                                                                                     CBOHX npaB I
       COOTBeTCTBHH      C   POTOBOpOM   aKPHOHepOB, 33HBHB HCK    B   JIOHPOHCKHH MeXCpyHapoPHblfi
         ap6HTpax(HbiH cyp. Cnop Mexcpy CMarHHbiM H KOMnaHHefl «KapKeH » MoxceT npHBecTH 1
         HaCTynPeHHK) Co6 bITHH HeHCnOPHeHHH B COOTBeTCTBHH C KpePHTHbIM
                                                                            poroBopoM , CTopoHojJ
        KOToporo HBPHCTCH ((HoftHe EaHK » (T. 5 p.p. 259, 260);
                 - ponoPHHTepbHbiM corpameHHeM OT 02.03.2009 K poroBopy KynpH-npopaxcH aKUHH ol
        26.12.2006 Mexcpy CMarHHbiM B . H. H KOMnaHHen «HopaPHH », B
                                                                               KOTOPOM cToporaj
        KOHCTaTHpoBaPH , HTO IIoKynaTePb - «HopaPHH » He HcnoPHHP CBoe o6«3aTepbCTBo no onpaie
        IIpbpaBny - CMarHHy B . H . cyMMbi cpePKH. CTOHMOCTB 3KHHH onpepepeHa B 9 200 000 py6a
        Kofopyio IIoKynaTePb BbinpaHHBaeT IIpopaBuy B TeneHHe Tpex 63HKOBCKHX pHeii, cpepyiomHfl
        3a paTOH nopmicaHHH pamioro ponoPHHTepbHoro corpameHHx. B cpynae HencnopHeHHx
                                                                                               3TO8
        o6x3aHHocTH no onpaTe poroBop KynpH-npopaxcn OT 26.12.2006 cnHxaexcH pacToprayThiM c
        31.03.2009, OT HMeHH «HopaPHH » poroBop nopnHcan ErHa3apxHOM ApTeMOM T. n <?
        reHepaPbHOH poBepeHHOCTH (T. 6 p.p. 22);
                - HCKOBbiM 3axBPeHHeM CMarnHa B.H . K KOMnaHHH «HopaPHH », nocTymiBinee B
        Ap HTpa>KHbiH cyp r. MOCKBM 02.06.2009, c TpeSoBaHHeM npH3HaHHx 3a CMarHHbiM B . H.1
          ^
        npaBa COSCTBCHHOCTH Ha 460 axnHH 3AO ((IleHTypHOH ApbHHC » H o6x3aHHH KO
       «HopaPHH » B03Bp3THTb HX CMarHHy B . H. (T. 6 p.p. 15- 17 );
                                                                                         .viriaHHiO.
                - pemeHHeM Ap6HTpaxcHoro cypa r. MOCKBM OT 10.11.2009, corpacHO KOTopoMy B HCK®,
       CMarHHy B . H . K KOMnaHHH «HopaPHH » oTKa3aHO, nocKOPbxy HCTOM HeBepHO H 36paH cnocoS
       3amHTbi (T. 6 p.p. 77-78);
               - pbiHOHHOH opeHKOH CTOHMOCTH TK « EBponapK » no COCTOXHHIO Ha 05.11 . 20081
       coriiacHo KOTopoft pbinonnax CTOHMOCTB npaBa CO6CTBCHHOCTH TK « EBponapK » H popfll
       poprocpoHHOH apeHpbi 3eMepbHoro ynacTKa nop HHM cocTaBPXPa 234 300 000 poppapoB CU1A
                                                                                                  |
       (T. 7 p.p. 93- 172);




         v
                 •
                 «



                 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 134 of 177 Page ID
                                                    #:558
                                                         45
                             - joroBopoM 3aiiMa OT 21.12.2009 coraacHO KOTopoMy 3AO «U,eHTypHOH AJIBHHC »
                                                                           ,

                      ( 3aHMO aBeu) Bbmaer OAO « HHBecT-LI,eHTp » 51 800 000 py6. co cpoKOM BOiBpaT ne no3xiHee
icex aKHHj
                             ^                                                                     ^
                                                                                                       '
pe HTOpo;
5
     ^ i
    CTOpOH
                      21.01 2010 non 12% ronoBbix (T. 7 JI. H. 174- 175 );
                           .                                       ,

                               -     zionoBHHTejibHbiM corJiameHHeM Ns 3 OT 30.12 . 2008 K aoroBopy N° 1 OT 08.12 . 2006
                                   3AO « UeHTypHOH AJIBHHO) H « Bnn eHC0Ji », corjiacHO KOTopoMy c 01.01 .2009
i/WH     roa -
                      Mexcxy
                                                                            ^
                       ycTaHOBJieH HOBbifl pa3Mep iipoueHTHOH CT3BKH 22, 5% nyaoBbix (T. 7 ji.a. 176);
» o6H3aH;
» H 3A(
                                  - nncbMOM CMarHHa B . H . OT 20.02.2009 B «/],oHMe BaHK » o TOM, HTO 26.12 . 2006 6MJI
                      3aKJiK> HeH floroBop aKPHOHepoB « Ta(J)Tc » H 13.11 .2007 aoroBop scxpoy, CTopoHaMH naHHbix
:nojmeHH'
                      aoroBopoB B KanecTBe acxpoy areHTa 6 bui npiiBiieneH «,Z)oHHe BaHK », onHaKo yica3aHHbie
:x en     739
(H
                      .aoroBopbi He 6HJIH iicnojiHeHbi KOMnaHHefl «KajiKeH », o neM «/loHHe EaHK » 6bur yBe oMJieH^
     H   HUM:          nncbMOM OT 19.02 . 2008 . HecMOTpx Ha yBeaoMJieHHe, «/JoHne EaHK », nonycTHTenbCTBOBan
                      flajibHefimeMy HapyuieHino KOMnaHHen «KajiKeH » aoroBopHbix o6H3aTejibCTB, a 22.01 . 2007
^HTHHH
   .
3bIK
       .              « /JoHlie BaHK » nHCbMeHHO npeaocTaBwa CManiHy B . H . npaBO npnoSpec
                                           noroBopy npn HacTynjienHH                    o6
                                                                                                           xpeooBaHHa no
                                                                                                        . C yneTOM OTOTO
                      KpeaHTHOMy                                      cooTBeTCTByiomHX    cTOHTejibCTB
 apKymej              CMBTHH B . H . yBeaoMJiaeT «))oHHe BaHK » o xcenaHHH H cocTOHTenbHOCTH npno6pecTH Bee npaBa
>T HMeHl
                      Tpe6oBaHHa no KpenHTHOMy aoroBopy OT 06.10 . 2006 (T. 4 JI. 97-98 );

laBJieHm
                                                           -
                                 - pemeHHeM Ns 06/08 e/u iHCTBeHHoro axunoHepa 3AO « UeHTypnon A;ibHHC » OT
jpereini)
 «/)OH 4|
                      10.09.2008, cornacHo KOTopoMy KOMnaHHH «flopariHH » npHHHJia pemeHiie 06 H36p HH coBeTa
                      anpexTopoB 3AO «l)eHTypHOH Ajibjmc » B cocTaBe THMHCHKO A.H., KnonnHa M . A . , CMarHHa^
                      B . H . , /leHHcoBa ) . B . H OnTHcoBa fl. A . FIpe ce aTeaeM coBeTa .anpeKTopoB H 36paH CMarHH
 B . H . oi
                                       ^
                      B . H . (T. 4 ji .fl . 99 );
                                                                         ^     ^
                                                                                                               i
                                 - peiueHHeM enHHCTBeHHoro axiiHOHepa 3AO « HeHTypHOH Anb«HC » - . KOMnaHHH
rHJI CBCK
                      «flopariHH » OT 09.12.2009, cornacHo KOTopoMy yTBepxcueHa HOBan peflaKHHH ycTaBa
JMnaHHi
encTBHj                                             ^                          ^     -
                      06 mecTBa, pemeHHe no nHcano unpexTopoM «i opaiiHH » KOMnaHHen « Hbio JJjKeHepeHinH
                      CepBHce3 JlHMHTe » (T. 4 JI.M. 131);
HH    3AG                               ^
                                 - cepTH({) HKaTOM perHCTpanHH o6peMeHeHHH KOMnaHHH «/)opajiHH » OT 04.0 1.2007,
                                                                                                             C,
IOUHHJlt              cornacHo KOTopoMy HnoTexoil HJIH oOpeMeHeHHeM B no /ib3y « Zl,OHHe EaHxa » Ha. cyMMy 100
    npaB     n        MHJUIHOHOB aoanapoB CILIA o6ecneHeHbi Bee TeKyiime H 6yaymHe axTHBbi KOMnaHHH
pojnibjfi             «/lopajiHH » (T. 4 JI .R. 188- 191 );
JeCTH        (
                                 - cepTH (j) HKaTOM perHCTpanHH o6peMeHeHHH KOMnaHHH «,ZJopanHH » OT ,05.01 .2007,
OpOHOfi               cornacHo KOTopoMy HnoTexoH HHH o6peMeHeHHeM B noab3y « OHHe EaHKa » Ha cyMMy 100

:HHH
                                                                                         ^
                      MHJUIHOHOB nojuiapoB CLI1A o6ecneneHbi 2 300 axuHH 3AO « I)eHTypHOM AjibHHc »,
     OT
                      HaxonxmHecH BO BJiajueHHH KOMnaHHH «flopanHH » (T. 4 JI.A. 192- 195 );                 4
ropoHhi
onjraTe
                                 - nHCbMeHHbiM peiueHHeM co6paHHH aKUHOHepoB KOMnaHHH «Ta4)TC » OT 06.10.2008 o
                      TOM , HTO ApTeM Erna3apHH H BHTajiHH CMarHH , HBJiHiomHecH aepxcaTejiHMH ( 93% axunn
0 py6 . ,             KOMnaHHH npmixjiH pemeHna : o 3aMeHe CBoero 3aperHCTpHpoBaHHoro areHTa Ha KOMnaHHio
WUIHX                « IIopTKaJi.THC TpacTHeT »; o CMeHe a peca perHCTpanHH Ha aOoHeHTCKHH HIHHK 344 , Poaa TayH,
H 3TOH                                                     ^
                      BpHTaHCKHe BHpTHHCKHe OCTpOBa; O TOM, HTO TOJIbKO o6a flHpeiCTOpa KOMnaHHH, TeKymHH
TbIM C               3aperHCTpHpoBaHHbiH areHT H KOMnaHHH « IIopTKannHC TpacTHeT » ynojiHOMOHHBaioTCH
f . no               HcnojiHHTb nro6 bie (JjopMbi H zioxyMeHTbi H npe mpHHHMaTb Bee
                                                                           /               neflcTBHH , Heo6x6flHMbie ann
                     nojiHoro 3aBepmeHHH nponenypbi CMeHbi 3aperHCTpnpOBaHHoro areHTa H aapeca
                                                                                                             perHCTpanHH
nee      B           (T. 4 ji.,n. 196- 197);                                                                  u
    B . H.                     -    nncbMOM ApTeMa Erna3apHna H BHTajiHH CMarHHa OT 20.11 . 2008 AnpexTopaM
laiiHio              KOMnaHHH «J(opajiHH » /). fleMeTpHa ecy H X . /JeMeTpuaaec c yxa3aHHeM o Bbiflane pemeHHH
                                                               ^
                     coBeTa HpeKTopoB KOMnaHHH , ynojiHOMOHHBaiomero ApTeMa ErHa3apH»a H BHTajiHH CMarHHa
I HCKe                           ^
                     coBMecTHo oTKpbiTb CHeT B « /)pe3fleH EaHK » H ynpaBHHTb HM, a TaK /Ke o Bbmane apyrnx
                                                                                                  '

ioco6                Heo6xoaHMbix aoxyMeHTOB no 4) opMaM 6aHKa (T. 4 H.A. 198 -200);

2008.
                               -    nncbMOM ApTeMa Erna3apHHa H BHTaniHH CMarHHa OT 11.02 . 2009
                                                                                                             ^   npeicropaM

JIOJIH
:LUA
                     KOMnaHHH « /lopajiHH » Jl . XleMeTpua ecy H X . /JeMeTpHajrec c yKa3
                                                                       ^
                     reHepanbHOH OBepeHHOCTH Ha HMH ApTeMa Erna3apHHa H BHTajiHH CMarHH c npaBOM
                                            ^
                     HCKJHOHHTeJIbHO COBMeCTHOH nOOTHCH (T. 4 JI .JI . 201 -202 );                          ^^
                                                                                                       aHHeMt o Bbiflane
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 135 of 177 Page ID
                                   #:559
                                          46
               -    -    nHCbMOM- coraameHneM OT 18.08.2008 yuacTHHKOB KOMnaHHH «flopajiHH » BHTanHH
       CManiHa H           KOMnaHHH « KaaKeH » o TOM , HTO anpeKTopa KOMnaHHH noaynaioT
                                                                                        HHCTpyKUHH H
       yK &aHHfl OT BHTanHa CMarHHa H ApTeMa Erna3apaHa, npn OTOM
                                                                             aaHHbie noaHOMoniui
       yna'cTHHKOB ocymecTBaaioTca ToabKo COBMCCTHO apyr c apyroM (T. 4 a . . 203 208 );a          -
          0
                    -
                npoTOKoaoM BbieMKH OT 01.10.2010 y noTepneBiuero CManwa B H. aoxyMeHTOB
                                                                                               R  .
      oTrtouieHHH 3AO « UeHTypnoH AabaHc », « QopaaHH », «Ta({) TC », « KaaKeH » (T. 5 a. . 6
                                                        (
                                                                                           a -12 ),
      KOTopbie ocMOTpeHbi 01.10.2010 B ycTaHOBaeHHOM nopaaKe ( T. 5 a . . 13- 15 );
                                                                        a
                    -
                 ycTaBOM 3AO « UeHTypnoH AabHHC », yTBepwaeHHbiH Ha o6
                                                                                    iueM co6pamifl
      aKipoHepoB 27.12.2002, coraacHO KOTopOMy 3AO « L)eHTypHOH Aabanc » co3
                                                                                        aano nyTem
      npeo6pa30BaHHfl H3 OOO « L)eHTypHOH AjibaHC»; MecTO Haxoa<aeHHa OSmecTBa: r. MocKBa,
      Kyty30 BCKHH npocneKT, a. 39; o6 mee KoanaecTBO aKUHH 2300 HOMHHaabHOH cTOHMocTbio
      10 000 pyGaen Kaacaaa ( n . 4.1 ), npn C03aaHHH 06 mecTBa Bee ero aKUHH pa3MemaiOTCa cpean
      ynpeaHTeaen - npeaomx yHacTHHKOB OOO « UeHTypHOH AabaHC » (T. 5 a.a. 46 61 );                -
         ,         -
               yapeaHTeabHbiM aoroBopoM H ycTaBOM « Ta( j) TC » OT 18.09.2006, coraacHO
                                                                                           KOTOPMM
      nepBbiH 3aperHCTpnpoBaHHbiH O(J) HC KOMnaHHH pacnoaoaceH no aapecy: riacea OcTefiT, Poya
      TayH, TopToaa, BpHTaHCKHe BnpniHCKHe ocTpoBa, nepBbiM perHCTpnpyiomuM areHTOM
      KOMnaHHH aBaaeTca « Mopr3H 3Ha MoprsH TpacT KopnopefiwH
                                                                        JlHMHTea »; KOMnann*
      ynpaHOMOHeHa ocymecTBaaTb HIO6OH BHa aeaTeabHocTH nan 3aKaK) HaTb aioGbie
                                                                                       caeaicn,
      ynoaHOMoneHa BbinycTHTb 10 000 aKUHH oaHoro Kaacca 6e3 HOMHHaabHOH
                                                                                   CTOHMOCTU
      KoMiiaHHa BnpaBe Ha OCHOB3HHH pemeHna aKUHOHepoB nan anpeicropoB BnocHTb H3MenenHa i
      ynpeaHTeabHbifi aoroBop nan ycTaB, 3a HCKmonenneM TOTO, HTO Ha ocHOBaHHH pemeHHi
     awpeKTopoB He MoryT 6brrb BHeceHbi H3MeHeHna , Kacaiomneca orpaHHneHHa
                                                                                     npaB naf
      noaHOMOHHH aKUHOHepoB no BHeceniuo H 3MeHeHHH B ynpeaHTeabHbiH
                                                                            aoroBop H ycTan;
     H 3MeHeHna KoaHHecTBa aKUHOHepoB, Heo6xoaHMoro aaa npuHama peineHHa
                                                                                aKUHOHepoB nc
      BHeceHHio H 3MeHeHHH B ynpeaHTeabHbiH aoroBop HHH ycTaB; npn o6
                                                                         cToaTeabCTBax, Kora»

           ^
     aKi HOHepbi He MoryT BHCCTH H 3MeHeHHa B ynpeaHTeabHbiH
                             .
                                                             aoroBop nan ycTaB; HHH nyHKTOB 6,
     16.1, 8 nan 11 H3MeHeHHH B ynpeaHTeabiibin aoroBop nan ycTaB BCTynxT B cnay nocaf
     pefHCTpauHH perHCTpaTopoM yBeaoMaeHHa 06 H 3MeueHHH nan HOBOH peaaKUHR
     ynpeauTeabHoro aoroBopa H ycTaBa, noaaHHOH 3aperHCTpnpoBaHHbiM areHTOM. Coraacno n
        ;
     2. i ycTaBa KOMnaHHa aoa >KHa BbiaaTb Kaa<aoMy aKUHOHepy cepTH (}) HKaT, noanucaHHbill
     anpeKTopoM KOMnaHHH nan CKpenaeHHbiH nenaTbio c yi<a3aHneM KoaHHecTBa aKunft ,
                                                                                    KOTOPMMH
                                           .
     OH ' BaaaeeT. Coraacno n . 8.1 aioGoil anpeicrop KOMnaHHH
                                                                  BnpaBe co3biBarb co6panHi
     ynaCTHHKOB KOMnaHHH B TO BpeMH , T3KHM 06 pa30 M H B TOM MeCTe, Ha TeppHTOpH HaH
                                                                                    H     BHt
     TC piiTOpHH BpHTaHCKHX BupI'HHCKHX OCTpOBOB, KaK anpeKTOp COHTeT

       ^
      ueaecoo6pa3HbiM .
                   ripn
                                                                           Heo6xoaHMbIM HBB

                Tpe6oBaHHH B nHCbMeHHOH cjjopMe ynacTHHKOB, BaaaeiomHx He MeHee 30 /
     roaocyiomHx aKUHH KOMnaHHH, anpexTopbi BnpaBe co3BaTb co6paHHe ynacTHHKOB ( n. 8.2 ).
                                                                                           °                        <
                   ^Co
              HpeKTop , co3biBaK) LUHn coopanne, aoaxcen nanpaBHTb axunoHepaM H apyrnu
     anpeKTopaM yBeaoMaeHiie o co6paHHH He MeHee neM 3a 7 aHen ao ero npoBeaeHHa ( n. 8.3).
               6paHHe ynacTHHKOB aBaaeTca aoaxcHbiM o6 pa30M npoBeaeHHbiM , ecan Ha MOMeni
     Hanaaa coGpaHHa npHcyTCTByiOT COGCTBCHHHKH He MeHee 50% ronocyiomux
                                                                            aKunfi ( n . 8.12).                     1
             CoraacHO pa3aeay 9 nepBbie anpeKTOpbi KOMnaHHH aoaacHbi 6biTb Ha3HaHeHbi nepBbW
     3aperacTpHpoBaHHbiM areHTOM B TeneHne 6 MecaueB c MOMeHTa
                                                                    yMpeacaeniia KOMnaHHH , «
     BnocaeacTBHH anpeKTopbi aoaxcHbi H 36 npaTbca petueHHeM aKUHOHepoB nan peuieHHeM
     anpeKTopoB Ha cpoK , KOTopbiw onpeaeaaT aKunoHepbi nan anpefcropbi. MuHHMaabnoe
     KoanuecTBO anpeicropoB - 1, MaKCHMaabHoe               -
                                                   12. HpeKTop MoaceT 6biTb cMemeH c nocra
                                                                     ^
     coraacHO peuienHio aKUHOHepoB Ha co6 paHHH aKUHOHepoB an 6o nocpeacTBO
     nHCbMeHHOH tJjopMe, npHHBToro ceMHaecHTH naTbio npoueHTaMH aKUHOHepo
                                                                                M peineHna a
                                                                           B KOMnaHHH.
       ;           CoraacHO pa3aeay 10     anpeKTopbi       HMCIOT   Bee   noaHOMonna       aaa        ynpaBaeHHa   »
     pyftoBoacTBa aeaTeabHOCTbKD KOMnaHHH. Kaa<abiH anpeKTop aoaaceH ocymccTBaaTb CBOH
     noilHOMOHna B HHTepecax KOMnaHHH (T. 5 a.a. 163-197);
                   Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 136 of 177 Page ID
                                                      #:560

    BHTanns                                                            47
> yKUHH H
                              - cnHCKOM aKUHOHepoB 3AO « UenTypHOH AnbflHC » no COCTOHHHKJ Ha 01.11 2005,           .
HOMOHM
                       cornacHO KOTOpoMy TapKyme . B. npHHauJiexcHT 161 BKUHB ( 7%), CwaraHy B. H. 460 aKUHH  -
                                                      ^
                       (20%), 3AO «THTyji » 299 aKUHH (13%), 3AO                                 -
                                                                      «YHHKOMHMneKC » 460 aKUHH (20%), OOO
                                                                       TJX
^eHTOB         B                                                       -                     .
                       « MepxaB » 460 aKUHH (20%), OOO « Mnjiea » 460 aKUHH (20%) (T 5 n a 198 199);
                                   -                                                                 ..   -
u - 6-12),                    -^ oBepeHHOCTbK) KOMnaHHH « KajiKeH » OT 27.12.2006 Ha HMH ErHa3apjuia ApTeMa T ,          .
                       cpoKOM    neftcTBHH OHHH ron (T. 5 Ji.fl. 200-206);
OOpaHHH
o nyTeM                         - peecTpoM aKUHH KOMnaHHH «Ta(j)TC » no COCTOHHHIO Ha 29.09.2008, cornacHO
MocKBa,                                                                      -
                       KOTOpoMy c 18.09.2006 no 04.01 .2007 TapKyma JX BBJIBJICH 3aperHCTpnpoBaHHbiM BJiauenbueM
                       10 000 aKUHH , CMaruH B. c 04.01.2007 HBJiaeTCfl 3aperHCTpnpoBaHHbiM BJianenbueM 2 000
IMOCTblO
                       aKUHH , KOMnaHHH « KajiKeH » c 04.01.2007 - 7300 aKUHH , XI - TapKyuia - 700 aKUHH ; c
:H cpeuH
                       27.08.2008 JX . TapKyma 6onee He HBUHCTCH BJianenbueM 700 aKUHH; c 27.08.2008 BnauejibueM
                       700 aKUHH crana KOMnaHHH « L(eHTpHHBecT KanHTan » ( KaHMaHOBbi OcTpoBa) (T. 5 JI .U. 219-
COTOpbIM
                       224);
IT, Poya
areHTOM
                                - cepxHtJjHKaTOM aKUHH KOMnaHHH «Ta(J)TC » OT 04.01.2007, coraacHO        6e
                                                                                                                  KOTOpoMy
                       BuTanuH      CMarHH   HBHHCTCH 3APERHCTPUPOBBHHBIM       BJianenbueM 2000  aKUHH     3  HOMHHajibHOH
> MnaHHj               CTOHMOCTH (T. 5 Ji.U 225-230);
    CUeJIKH                                 -
                                - uoroBopoM KynJiH-npoua>KH aKUHH OT 26.12.2006, cornacHO KOTOpoMy npouaBeu -
' HMOCTH               rapi<yuia Xl. B. nepenaeT, a noKynaTenb - CMarHH B. H. npHHHMaeT H onnauHpaeT 2 000
!HeHHH I
                       npocTbix HMeHHbix aKUHH «Ta (f)TC » (cepTH ( j)HKaT No 1 OT 18.09.2006) 6e3 HOi HHana, HTO
)euieHHs
                       cocTaBJineT 20% Bcex pa3MemeHHbix 3KUHH OSiuecTBa . CTOHMOCTB aKUHH, KOTopyio
                                                                                                              ^
                       noxynaTenb BbinnauHBaeT nponaBuy, paBHa 2000 nojuiapaM CILIA (T. 5 JUT 253-254);
)aB    HJ1B
[    ycTaB;
epoB     no
                                - CBHUeTeJlbCTBOM MHHHCTepCTBa TOprOBJIH, npOMblUJJieHHOCTH H TypH            3Ma Knnpa OT
                       15.10.2008, cornacHO KOTOpoMy eunHCTBenHbiM aKUHOHepoM KOMnaHHH «X opaiiHH » HBJineTCH
                                                                                                        [
c,
                       KOMnaHHH «Ta (J)TC » - 461 000 3KUHH (T. 5 ji .fl. 261 -262 );
      KOI7U
          6.
HKTOB
y nocnt
                                - npoTOKonoM BIJCMKH OT 12.11.2010, B xone KOTopou y CMarHHa B.H . H3i> HTbi
                       UOKyMeHTbi : Konun HCKOBOTO npoH 3BoucTBa no HCKy CMarHHa B. H. B Ap6 uTpa >KHbiH cya r.
JUaKUHi
                       MocKBbi, MaTepnajibi oueHKH TK « EBponapK », noKyMeHTbi B OTHOUICHHH KOMnaHHH 3AO
tacuo n
                       « L(eHTypHOH AiibHHO) H «X,opanHH » (T. 6 n.a. 3-6), KOTopbie ocMOTpeHbi B COOTBCTCTBHH C
[   CaHHblJ
                       npoTOKonoM ocMOTpa uoxyMeHTOB OT 07.01.2011 (T. 6 JI.U. 7- 11);                          *
TOpbIMB
)6 paHHt

1JIH Blit
                       Tpe6oB3HHeM npH3H3HHH 3a CMarHHbiM B.H. npaBa co6cTBeHHOCTH Ha 460 aKUHH 3AO
                                                                                                              ^
                                - HCKOBbIM 33HBJieHHeM CMarHHa B.H. B Ap6HTpax<HbiH cya r. MOCKBH OT 0 .06.2009, c
                       « UeHTypHOH AjlbHHC )) H o6 H3aTb KOMnaHHK) «XlopaJlHH » B03BpaTHTb HX CMaTHHy B. H. (T. 6
>IM    HJII
                       n.a. 15-17);
;e   30 H
                                 - uonojiHHTejibHbiM cornauieHHeM OT 02.03.2009 K aoroBopy KynjiH -npouaxiiH 3KUHH OT
                       26.12.2006 M«Kuy CMarHHbiM B.H. ( npoaaBeu) H KOMnaHHeil «XlopajiHH » ( noKynaTenb) o TOM.
2)-
                       HTO noKynaTenb He HcnojiHHJi cBoe oGmaTenbCTBO no onnaTe npoaaBuy cyMMbi caenKH .
apyrn*
                       CTOHMocTb aKUHH onpeaenena B 9 200 000 py6., KOTopyio noKynaTenb BbinnanuBaer npoaaBuy
.3).
                       B TeneHHe Tpex           6aHKOBCKHX uuefl, cneayiomHX 3a naTOH nounucaHHH naunoro
MOMeHl
                       UonojiHHTejibHoro cornameHHH; B cnynae HeHcnonHeHHa o6a3aHHOCTH no onuaxe aoroBop
8.12).   ]             KyruiH -npoaancn OT 26.12.2006 CHHTaeTCH pacTopmyTbiM c 31.03.2009, OT HMCHH , «X(opanHH »
lepBbBV
                       noroBop nounHcaH Eraa3apHHOM ApTeMOM T. no reHepanbHOH uoBepeHHOCTH (T. 6 JJ./T 22);
1HHH , K
ueHHew
                                - pemeHneM Ap6 HTpa>KHoro cyua r. MOCKBU OT 10.11 .2009, cornacHO KOTOpoMy B HCKC
                       CMarHHa B. H . K KOMnaHHH «X(opanHH » 0TK33aH0, nocKonbKy, no MHCHHIO cyua^ c yneTOM
tanbHOC
                       yejIOBHH 3aKJUOHeHHblX CTOpOHaMH CUenOK B OTHOUieHHH aKUHH 3AO « UeHTypnpH AjlbflHC »
:    nocTa
                       nejib35i    npH 3HaTb npaBOMepHbiM H 36paHHbiH HCTUOM cnoco6 3auiHTbi, onHcaHHbiii B
eHHH     a
                       npocHTenbHoii nacra HCKB (T. 6 JI.U. 77-78);
t.
:HHB     H
                                - OUeHKOH pbIHOHHOH CTOHMOCTH TK « EBponapK » no COCTOaHHIO Ha 01.12.2006,    ^
                       KOTopan cocTaBHna 150 710 000 uonnapoB CLLIA, HTO 3KBHBaneHTHO 3 964 600 000 py6. no
b CBOH
                       Kypcy HE PO Ha uaTy oueHKH (T. 6 JI.U - 85-165);                                         u
                                -   CBHueTejibCTBOM   o  rocyuapcTBeHHOH       perncTpauun    npaBa  co6  cTBeHHOCTH    3AO
                       « H,eHTypHOH AjibHHc » B oTHouieuHH 3uaHHB nnoiuaubio 83 154 ,6 KB. M . no anpecyt r . MocKBa
                                                                                                              '              .
                       Py6neBCKoe uiocce, M 62 (T. 7 n.u. 173);
                                                -                                                               u
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 137 of 177 Page ID
                                   #:561

                                                        48
            -   niicbMeHHOH    pe30JiK>UHeH HJieHa KOMnaHHH « Ta(J)Tc » - KOMnanHH «KariKeH » B JIHIJ ,
     AnpeKTopa - KOMnaHHH « Ionics Directors Ltd . » OT 25.11 . 2009 o Ha3HaneHHH KOMnaHHH « MPJ(
                                                                                     .
     La#c Services Ltd. » (Knnp) anpeKTopoM KOMnaHHH «Ta(J)TC » (T. 7 n.a 188 , 195 );
         ()   - nncbMeHHOH pe30jnouHeH HJieHa KOMnaHHH « Ta<f)Tc » - KOMnaHHH «KanKeH » B JIHU
     HHpeKTopa - KOMnaHHH « Ionics Directors Ltd . » OT 25.11 .2009 o Ha3HaneHHH KOMnaHHH « MP     |
     Law Services Ltd. » (Kwnp) ceKpeTapeM KOMnaHHH « Tacfrrc » H OTCTPAHEHHH OT OTOH AOJDKHOC®
     IlaMejuibi #. XOJIJI (T. 7 Ji .n. 189, 199);
       4      - nncbMeHHOH pe30juoitHeH HJieHa KOMnaHHH «Ta<})TC » - KOMnaHHH « KajiKeH » B jinif
    OTpeKTopa - KOMnaHHH « Ionics Directors Ltd . » OT 25.11 .2009 06 oTCTpaHeHHH ApTen            |
     ErHa3apaHa c AOJDKHOCTH HHpeKTopa KOMnaHHH «Ta<J)Tc » (T. 7 JI .X . 190, 197);
               - nHCbMeHHofi pe30JiK>HHeH HJieHa KOMnaHHH «Ta(J)Tc » - KOMnaHHH «KajiKeH » B JIHIJ
    OTPEKTOPA - KOMnaHHH « Ionics Directors Ltd. » OT 25.11 . 2009 06 OTCTpaHeHHH B . CMarHHa|
     jtojiKHOCTH flHpeKTopa KOMnaHHH «Ta$TC » (T. 7 JI .H . 191 , 198);
              - BbinncKOH H 3 EJJHHOTO rocynapcTBeHiioro peecTpa npaB Ha HejiBH >KHMoe HMymecTBoj;
    cnenoK c HHM OT 28.10. 2010, corjiacHO KOTopoil 3AO « lJeHTypHOH AjibaHc » HBJiaeTee
    coOcTBeHHHKOM 3JI3HHH nnomajibK) 83 154,6 KB.M. no anpecy: r . MocKBa, Py6neBCKoe mocce, j
    62 (T. 8 Ji.fl . 66-67);
              - jtonojiHHTeJibHbiM corjiameHHeM Ns 2 OT 18.11 .2008 K noroBopy Ns 1 OT 31.12 . 2005
    Me >Kny           3AO         «/leKopyM »,      B      nane         reHepajibHoro     AnpeKTop
    roroxHH B .r . H KOMnaHHeii « Longlake Holdings Limited )) B Jinne 3. HHMMO CMHTa, B KOTopot
                                                                                         -
    CTopoHbi no TBepHHJiH, HTO Bee cnopbi H3 aoroBopa Ns 1 noanejKaT pa3pemeHHio B TpeTeiiCKok
                  ^
    cyae npn HeKOMMepnecKOM napTHepcTBe « PoccHHCKoe ra30Boe o6mecTBo » (T. 8 JI.H. 119);
           -    HonoJiHHTenbHbiM coniauieHHeM Ns 1 OT 03.09 . 2008 K aoroBopy Ns 1 OT 31.12 . 200J
    Meagty            3AO         «XleKopyM »      B       jinne        reHepajibHoro     HHpeKTon
    roroxHH B .r. H «000 Decorum Corp. Ltd. » B Jinne O. A. PIoMopcKH , coniacHO KOTopoM)
                                                                 -
    CTopoHbi KOHCTaTHpoBajiH , HTO no COCTOKHHIO Ha 03.09.2008 o6maa 3anon >KeHHOCTb 3AC
    « eKopyM » no aoroBopy Ns 1 0T 31.12.2007 cocraBJiaeT 3 496 548 775,28 py6., CTOpoHrf
     ^
    floroBopnjiHCb o 3aMeHe o6»3aTeJibCTBa Ha nojinapbi CLLLA H eaceMecanHOM HaHHCJieHHK
    nponeHTOB B pa3Mepe 10% roaoBbix, a TaKace pa3pemeHHe cnopoB OTHeceHO i
    nojjBeflOMCTBeHHOcTH TpeTeiiCKoro cyjna npH HeKOMMepnecKOM napraepcTBe « POCCHHCKOW
                                            -
    ra30Boe o6 njecTBo » (T. 8 JI.H. 124 125);
           -     npoTOKOJioM BbieMKH OT 25.03.2011, B xone KOTopofi y CMarHHa B.H. H3baTifl
    HoKyMeHTbi B OTHOiueHHH KOMnaHHH «/l,eKopyM », « X3KxeM », «JIoHnieHK », « EjiHHeHcoji », 3A0
    « U«HTypHOH AjibKHC », « opaJiHH » H TpeTeiiCKoro cyjja npH HeKOMMepHecKOM napTHepcTBfli
                                   ^                         -
    «PoccHHCKoe ra30Boe o6mecTBO » (T. 8 Ji .fl. 85 90); KOTopue ocMOTpeHbi B COOTBCTCTBHH C
                                                                     -
    npoTOKOJioM ocMOTpa HOKyMeHTOB OT 07.01.2011 (T. 8 JI.H. 170 175);
                         -
             - nncbMOM coo6meHHeM KOMnaHHH «flopajiHH » OT 31.12.2009 Ha HMH KnoHHHa M.A. o
                                                                         -
    TOM, HTO coBeT jmpeKTopoB 3AO « UeHTypnoH AjibHHC )) B 2008 2009 rr. He H36 Hpanca, B cBa 3rf
    c neM CMBTHH B.H. He aBJiaeTca npeAcejiaTejieM coBeTa AHpeicropoB (T. 8 si .a 137);
           -                                                                             -
                npoTOKOJioM BbieMKH OT 11.05.2012 y CMarHHa B.H. HOKyMeHTOB, OTHocamHxca K
    HCKy     CMarHHa      B.H. K AmoTy Erna3apaHy H KOMnaHHH «KajiKeH », paccMOTpeHHOMji
                                                                             -
    JIoHJIOHCKHM MexCayHapO^HblM TpeTCHCKHM CyjJOM (T. 10 Ji.fl. 30 34); KOTOpbie OCMOTpeHbl B
    COOTBeTCTBHH C npOTOKOJIOM OCMOTpa flOKyMCHTOB OT 07.01.2011 (T. 10 Ji.fl. 85 87);       -
           -     npoTOKOJioM BbieMKH OT 20.03.2015 B 3AO «LJeHTypHOH riapK » jjoKyMeHTOBJ
    CBB3aHHbIX C paCCMOTpeHHeM JIOHflOHCKHM MOKflyHapOflHblM TpeTeiiCKHM CyflOM HCKa CMarHHa]
    B.H. K Amory Erna3apaHy H KOMnaHHH « KanKeH » (T. 12 Ji.fl. 156 160), KOTOpbie ocMOTpeHbC
                                                                                 -
                                   -
    25.03.2015 (T. 13 Ji.fl. 253 257);
           -      3aaBJieHHeM CMarHHa B.H. OT 24.08.2011 B JloHflOHCKHfi MejKflynapoflHbifij
    ap6HTpa>KHbiH cyfl no fleny Ns 101721 npoTHB «KajiKeH » H AniOTa Erna3apaHa (T. 12 ji.flJ
    I 6 f -199);
           - OT3biBOM Ha HCKOBoe 3aaBJieHHe H xojiaTaHCTBo OT HMCHH BTOporo OTBeTHHKa - AuiOTal
    Erna3apaHa,       noflaHHbiM       KOMnaHHefi   «Gibson, Dunn&Crutcher LLP »             B   JloHflOHCKHfi ]
                         Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 138 of 177 Page ID
                                                            #:562

                                                                          49
eH » B       JlHfi           Me>KayHapoflHbiM   TpeTeftcKHH cya no aeay N° 101721 ,  B KOTOPOM BTOPOH OTBCTHHK - AIIIOT
IHHH « MPJ                                                            npoaaxcy 50% aoaH awiHH B KOMnaHHH «EBponapK » H
                             ErHa3apaH cornamaeTca opraHH30BaTb
“H » B
                                                                               .
                             40% OT npoaaacH OTOTB CMarHHy B . H. , TO ecn - 20% OT o6men aoan « EBponapKa »; ecan
             aHfl)           noroBopeHHOcn, o neHe He 6yaeT aocTHrayTa, AmoT Erna3ap«H opraHH3yeT nepeuany 20%
HHH «    MPf ,               aKUHH « EBponapK » CMarHHy B. H . , He orpHnas TeM caMbiM (JmKT yrpaTbi CMarHHbiM B . H . npaB
^OJUfCHOCK                   Ha 20% aKUHH 3AO « UeHTypuoH Aabjracw (T. 10 a.a. 38 -58, 59- 73 );
                                      - omeTOM 06 oueHKe TI_1 «EBponapK », noaroTOBaeHHbiM KOMnaHueu «Cushman and
H » B UHH.           !
                             Wakefield LLC » no COCTOHHHIO Ha 15.01 .2013, cornacHO KOTopoMy pbmouHas CTOHMOCTb TLJ,
H ApTesjJ
                             « EBponapK » Ha aaTy OUCHKH cocxaBJiaeT 348 700 000 aoaaapoB CUIA (T. 12 a.a. 24-81 );
H » B aH®
                                      - BTopbiM 3KcnepTHbiM 3aKJiK)HeHHeM H. HOBHKOBOH OT 13.06.2013, npeucTaBJieHHbiM B
                             JIoHUOHCKHfi MejKuyHapouHbiH ap6HTpa>KHbiH cya no aeay           101721, cornacHO KOTopoMy
-MarHHal                     OTKOppeKrapoBaHHaa oueHKa o6iuefl cyMMbi yfibiTKOB HCTua (CMaruHa B . H .), BKiHOHan npaBo
                             Ha noJiyneHHe npaSbian H CTOHMOCTb 20% aonn B 3AO « U,eHTypHOH AabKHC », naxouHTca B
'meCTBOl                     UHana30He OT 85 MJIH . ao 99,5 MJIH. aoaaapoB CLUA (T. 12 a.a. 82-153);
    aBaaeT<
mocce, j         ^                    - oKOHHarejibHbiM peiueHHeM JIoHnoHCKoro MexcayHapoaHoro TpeTefiCKoro cyaa OT
                              11.11 .2014 no aeay No 101721 no HCKy CMaraHa B.H. (HcTeu) K KOMnaHHH «KaiiKeH » (IlepBbiH
                             OTBCTHHK) H AuioTy Erna3apaHy ( BTopou OTBCTHHK ), cornacHO KOTopoMy ycTaHOBJieHO, HTO B
1.12. 20(8                   Hanaae 2000-x HcTeu Hanaa npoeicr no CTpoHTeabCTBy EBponapxa, ToproBoro ueHTpa B
npeKTop                      MocKBe, coBMecTHO c UByMa aeaoBbiMH napTHepaMH. CrpoKTeJibCTBO b KOMnaexca
KOTOpolj                     ocymecTBaaaacb nepe3 KOMnaHHK) non Ha3BaHHeM OOO «I4eHTypnoH aabaHC» (aanee -
ITeHCKoi                     « UeHTypuoH »), B 2002 roay aeaoBbie napraepbi Hciua Ha TOT MOMCHT penman BMHTH H3
 19);                        npoeicra. HcTeu cBa3anca c AIUOTOM Eraa3apaHOM (BTopbiM OTBCTHHKOM ) H T-HOM rapayuieH ,
. I 2.200
ipeKTop*
              J              KOTopbie o6a 6bian 3auHTepecoBaHbi B HHBecTHpoBaHHH B EBponapK.
                                      29 aBrycTa 2003 roaa HcTeu, Tapayma H rpynna H3 neTbipex POCCHHCKH KOMnaHHH
3TOpOMJ
                             ( KOTopbie, KaK yTBepacaaeT HcTeu, HaxouHUHCb non KOHTpoaeM BToporo ‘OTBeTHHKa)  ^
Tb    3A 0                   3aKaioHHaH aoroBop (aanee - « oroBop 2003 »). EIOMHMO nponero, aaHHbift aoroBop no
;TOpoHH

icaeiiHH
                                                              ^
                             CBHaeTeabCTBaM peryanpoBaa nopaaoK pacnpeaeaeHHa npuGbian OT EBponapKa/IdeHTypnoHa.
                                      Elocae 3aKmoHeHHa NoroBopa 2003 H3MeHHaca cocTaB anpeicropOB • KOMnaHHH
:eHo         K               UeHTypnoH. CTopoHbi aoroBopa coTpyaHHHanH apyr c apyroM HopMaabHbiM o6pa30M.
:HHCKoe
                             CTpoHTeabCTBO EBponapKa 6biao 3aKOHneHo B Mae 2005 roaa, H OH aoaaceH , 6bia cHOBa
                             OTKpbrrbca B aHBape 2006 roaa nocae HeyaauHoro 3anycKa.
H 3 bXThI
                                      HcTeu 3aaBaaeT, HTO BTOPOH OTBCTHHK o6paTHaca K HeMy B 2006 roay -c npocb6ofi
», 3AQ                       Hcnoab30BaTb EBponapK B KanecTBe oSecneneHHa no KpeaHTy, KOTOpbiH BTOPOH OTBCTHHK
:epcTBe                      nbiTaaca noayHHTb B /Jofine EaHKe ana neneft 4> HHaHCHpoBaHH» peKOHCTpyKUHH OTeaa B
TBHH C                       MOCKBE (OTeab MocKBa).
                                       HcTeu TaK >Ke yTBepacaaeT, HTO BTOPOH OTBCTHHK 3aBepna ero, 6yaTO ueHa caeaKH no
VI. A. q                     OTearo MocKBa 6biaa 3HaHHTeabHon H peaabHbie PHCKH Hapyrnenna KpeaHTHoro aoroBopa c
!   CBB3H
                             floHHe EaHKOM OTcyTCTBOBaan. HcTeu coraacnaca Ha ucnoab30BaHHe CBOHX BKUHH B KOMnaHHH
                             IJenTypHOH B KanecTBe o6ecneneHHa no KpeaHTy /(OH He EaHKa.
rxca     K
                                      Zlaa ocymecTBaeHHa STOTO 6biaa H3MeHeHa CTpyKTypa BaaaeHna EBponapKOM B
IHOMYJBj
- Hbl
                             cooTBeTCTBHH c yK 33aHHaMH /Jofine EaHKa. KoMnaHHa LJ,eHTypHOH 6biaa nepeaaHa BO BaaaeHHe
                             KOMnaHHH «flopaaHH », 3aperncTpHpoBaHHOH Ha Knnpe, KOTopaa B CBOJO onepeab
                             npHHaaaeacaaa KOMnaHHH «Ta(j>TC », 3aperHCTpHpoBaHHOH Ha EpHTaHCKHX BHPTHHCKHX
HTOB ,                       OcTpoBax. AicuHOHepaMH KOMnaHHH Ta(J)TC aBaaancb IlepBbiH OTBCTHHK (Kgropbifi , no
1THH 3
                             yTBepacaeHHio HcTna, HaxoaHTca noa KOHTpoaeM BToporo OTBeTHHKa) c 73% aKUHH , HcTen c
peHbl                        20% ai<UHH H rapKyina c 7% BKHUH, T3KHM o6pa30M , OTpaacaa HX aoan ynacTHa B LJeHTypnoHe.
                                      HcTen 3aaBHa, HTO BTOPOH OTBCTHHK ncnoab30Baa IlepBoro OTBeTHHKa aaa Toro,
WblH                         HTo6bi o6oiiTH orpaHHHeHHa , HaKaaabiBaeMbie Ha BToporo OTBeTHHKa KaK Ha aenyraTa
 a .a-                       rocyaapcTBeHHOH /lyMbi POCCHHCKOH OeaepanHH. 3TO ocnapHBaeTca BTopbiM OTBCTHHKOM .
                                      26 aexa6pa 2006 roaa HcTen, TapKyma H riepBbiH OTBCTHHK 3aKaiOHHaH AKUHOHepHoe
uoTa
                             coraainemie no KOMnaHHH Ta(J)TC.                                                 •
:KHH

                                                                                                              9
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 139 of 177 Page ID
                                   #:563
               o
                                                              50
                   no   cnoBaM       Hcxua, AKUHonepnoe   corjiameHHC   GbiJio   HanpaBJieHO Ha 3amHTy AOJIH
          Bjia/ jeHHS   Hcma  EBponapKe B cjiynae HeBbinjiaxbi Kpeunxa B TeneHHe roua, icaK ooeman
                               B
          Bxopofi OXBCXHHK . Eouee Toro, HXO6 LI npeAocxaBHXb Hcxuy oGecneHemie, cTopoHbi
          JIOrOBOpHJIHCb, HXO npHHaflBOKamaB nepBOMy OTBCTHHKy AOJTB B aKUHHX KOMnaHHH Ta([) TC
          AOJiacHa Gbixb noMemeHa B acKpoy B         EaHKe B nopflAKe, ycxaHOBJieHHOM floroBopoM
          BCKpoy , no/inHcaHHbiM aKUHOHepaMH KOMnaHHH Tatjyrc H 6aHKOM. B cjiynae HeB03Bpaxa
          BTopbiM OXBCXHHKOM Kpeunxa Ha Oxejib MocKBa y HcTua BO3HHKJIO 6bi npaBO Ha aKUHH e
          3CKpoy.
                   no yTBep>KaeHHK
               ^
                                        )
                                                                                 ^
                                    Hcxua, AKUHOHepHoe cornauieHHe H / oroBop acKpoy ooecneHHBamt
          noJiyneHHe HCTHOM aKUHH Ta$xc , HaxoAJUUHXca B ocxpoy , npaBO HcTua npo/iaxb Aamibie
          aKH,HH (a xax >Ke axmiH KOMnaHHH neHxypHOH H/ HJIH EBponapK ) win norameHHfl Kpeunxa flofinq!
          EaHKy H B03Bpaxa CBOHX BBOX<CHHH . Hcxeu 3aBepHA , HXO KaKHe - juiGo H3JiHniHHe cyMMbi no
          pe3yjibxaxaM xaxofi npouaxcn 6 bUiH 6 bi BbiruianeHbi nepBOMy OxBexHHKy , Koxopbifi xaKxd
                                                                                                                 1




          nouBepranca pncxy HeuouojiyHeHHH n.xaxoKefi , a ecjiH cyMMbi , noJiyneHHbie ox npouaxcn aKunii
          B acxpoy , OKa3aJiHCb 6 bi HeuocxaxoHHbi una Bbinnaxbi Kpeunxa H BnoxceHHfi Hcxua, ox Bxoporo
          OxBexHHKa noxpe6oBajiocb Gbi KOMneHCupoBaxb pa3HHuy Hcxuy .
             " Hcxeu 3aaBHJi, HXO Bcxope nocue nounncaHHa AKUHOHepHoro coraaiuenHa H floroBopa
          3CKpoy eMy cxano H3BecxHO, HXO nepBbifi OXBCXHHK He noMecxHJi aKUHH KOMnaHHH Tac             |) xc n
          ackpoy . Hcxeu xaKxce yKa3aji, HXO B xeneHHe nocneuytoiunx uex Bxopofi OXBCXHHK
          HeouHOKpaxHO oGeman eMy coxpaHHoexb AOJIH BJiauenHa Hcxua B EBponapKe. Eo/iee xoro,
          Hcxeu 3aaBH /i, HXO OH 3aKjnoHHJt oGecnenuxeubnoe corjiamenne co BxopwM OXBCXHHKOM,
          Koxopbift, B HacxHocxn , uejiaji pa3UHHHbie o6emaHHa H 3aaBJieHHa, H B COOXBCXCXBHH C uanHbiM
          coijjiaiueHneM Bxopofi OXBCXHHK npHHHMan Ha ce6a o6a3axenbcxBO 3amniuaxb H coxpaHaxb
          AOJIIO BJiauemia Hcxua B EBponapKe, oGecneHHBaa cneuyiomee: (a ) HXO Hcxeu cMOM< eT
          nouyHHXb aKUHH KOMnaHHH Ta(J)xc, H (b) HXO cocxaB CO6CXBCHHHKOB H crpyKrypa BJiaueHHH
          EBponapKa ocxanyxca HeH3MeHHbiMH, xo ecxb, HXO KOMnaHHH Ta(J) xc ocxanexcn BJiaaenbuew
          EBponapKa . OxBexHHKH ocnapHBaiox Hajiunne o6a 3axenbcxBa, noupa3yMeBaeMOro HJIJI
          Bbipa>KeHHoro HHbiM o6pa30 M , coxpaHHXb cxpyKxypy BjraueHHa EBponapKa.
                   B 2008 rouy Kpeunx ofine EaHKy He 6 bm noramen H UKUHH Ta|    ( > xc He 6 biJiH noMeiueHH

                                            ^
          B ocKpoy. nocue xoro, KaK Hcxeu Bbipa3HJi CBoe GecnoKoftcxBo, OH npeunoxcnji, nxoGbi OHH CO
          BxopbiM OxBexHHKOM 3aKJiK> HHJiH corjiameHHe o coxpyuHHHecxBe 3 Mapxa 2008 roua (uanee •
           n
          «, ,oroBop 2008 »). Bxopofi OXBCXHHK B03pa3HA, HXO JJoroBop 2008 He HMeex o6H 3axejibHOii
          CHJibi H HXO ero nounncb Ha AOKyMeHxe, Koxopbifi Gbui npeucxaBueH HCXUOM , Gbuia nouAeuana.
          no. > yxBep>KueHHio Hcxua, nocKOJibKy Bxopofi OXBCXHHK He Mor rioracnxb Kpeunx Ha xoi
          MOMeux. Hcxeu coraacnjica npouojDKaxb npeuocxaBJiaxb EBponapK ( nepe3 CBOH HKUHH e
          KOMnaHHH Tatjixc) B KanecxBe oGecnenenHa no Kpeunxy B OGMCH Ha yBejinneHne AOJIH ynacxHS
          Hcxua B KOMnaHHH Ta< j)xc AO 50%.
                   20 Hoa 6pa 2009 roua B ycxaB KOMnaHHH Ta(}) xc 6biJio BHeceHO H3MeHeHHe xaKHfl
          o6pa30M , nxoGbi CMeiuenne AHpeKxopa cxano B03MOH<HbiM npocxbiM 6oAbUJHHCXBOM TOJIOCOR
                    .
          /)o' 3xoro B cooxBexcxBHH c ycxaBOM xpeGoBauocb GojibuiHHCXBo B 75%. Hcxeu Gbui CMemeH (
          AOAJKHOCXH AHpeKxopa KOMnaHHH Tacj^xc H 3aMCHeH KOMnaHHefi Mnx JIo CepBHce3.
                   B uanane 2010 roua KOMnanna Ta xc npouana npuHaAJieacamHe efi axunn KOMnaimn
                                                          ^
          flopajiiiH B noub3y KOMnaHHfi « Macxepo » H « OaMynaxyc ». Hcxeu 3aaBHA, HXO B pe3ynbxart
          AaHHofi npouaaKH OH yxpaxHji CBOIO AOJIIO BJiaaeHHa B EBponapKe H CBOS KOHxpojib HaA HHM
          Hcxuy no-npeameMy npHHaAJie >Kax ero 3KUHH B KOMnaHHH Ta(J> xc.
                   no3Huua Hcxua ocHOBbiBaexca, rjiaBHbiM o6pa30M, Ha nexbipex apryMenxax : TloroBOp
          2003, AKunoHepHoe coraaweHHe, oroBop 3CKpoy H floroBop 2008.
                                                ^
                   Hcxeu 3aaBHA, HXO OxBexHHKH npHHHMaAH aKXHBHoe ynacxHe B He3aKOHHOW
          npncBoeHHH AOJIH BJiaueHiia Hcxua B EBponapKe H He coBepuinnu nuaxea< n B noAb3y Hcxua .
                                 .
          npeAycMoxpeHHbie QoroBopoM 2003.
                   Hcxeu 3aaBHA, HXO B cooxBexcxBHH c AKUHOHepHbiM coruameHHeM H /l,oroBopoM
          3CKpoy: ( i ) nepBbifi OXBCXHHK ( OX Jinua Bxoporo OxBexHHKa ) AOJI >KCH 6 bui noMecxnxb aKum <


            k
                                                                                                                    *

                 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 140 of 177 Page ID
                                                    #:564
                                                         51
                     KOMnaHHH   Ta(J)Tc   Ha cneT acKpoy B Zlonne BaHKe, (ii) OTBCTHHKH 6HJIH oOmaHbi B JHOOOH
y UOJTH
aoemajr
                     MOMEHT BpeMeHH      o6ecnenHBaTb coxpaHHoert, 6e3onacHocTb H 3amHTy UOJIH ynacTHH HcTua, H
ropoHbt
    TacjiTci
                                                                       ^
                     (iii) HcTeu nojiyHHJi npaBo Tpe6oBaTb nepeuanH eMy oftne EaHKOM npuHaiuiexcamux flepBOMy
                      OTBeTHHKy aKUHH KOMnaHHH Ta(J)Tc, ecnH oGpeMeHeHHH, ycTaHOBJieHHbie B pe3yjibraTe 3aJiora
                     EBponapKa H 3KUHH KOMnaHHH j opajiHH, He 6yayr CHXTBI K 13 neKa6pa 2008 rpna. KpoMe
OBOpOM
D3BpaTJ
                                                     ^
                     Toro, HcTen 3aaBHJi , HTO OTBCTHHKH OBUIH KocBeHHbiM o6pa30M o6a3aHbi H no AKUHOHepHOMy
                     cornanieHHio, H no /loroBopy acKpoy o6ecnenHTb coxpaHeHHe cocTaBa COSCTBCHHHKOB H
KUHH 8
                     cTpyKTypbi BJiaaeHHX LJeHTypHOHa H EBponapKa. Elpn oTcyTCTBHH EBponapKa B KanecTBe
                     aKTHBa aKUHH KOMnaHHH Ta(J)TC He HMCJIH 6bi KaKofi- jmOo UCHHOCTH. HcTeu TaKHce aaaBHii, HTO
HHBaJlH
aaHHbit
                     BTOPOH OTBCTHHK HeouHOKpaTHo 3aBepa;i ero, HTO ero UOJW BJiaueHHH B EBponapKe 6yuer
                     coxpaHeHa. HcTeu BbicKa3aji apryMeHT, HTO IlepBbiH H BTOPOH OTBCTHHKH HecyT cojiunapHyio
l   /(OHHe           oTBeTCTBeHHocTb. Flo yTBepxc eHHfo HcTua, IlepBbifi OTBCTHHK ueHCTBOBan B KanecTBe areHTa
iMbi    na                                       ^
                     BToporo OTBeTHHKa H o6a OTBeTHHKa HecyT OTBeTCTBeHHocTb, nocKOJibKy riepBbiH OTBCTHHK
    TaK >Kfi'
                     HE TOjTbKO BbicTynaji B KanecTBe areHTa, HO Tax>Ke nrpaji cymecTBeHHyio ponb KaK 3aKOHHbm
i   aKUHfi
                     BJiaaenen 3KUHH KOMnaHHH Ta rrc.
iToporo
                                                 ^
                             IlepBbiH OTBCTHHK BbicKa3aji apryMeHT, HTO ero ueHCTByiomHe pyKOBOUHTejiH He
                     HrpaJiH KaKOH-JiH6o pojin B npennonaraeMOM He33K0HH 0M npucBoeHHH UOJIH BJia eHUX HcTua B
jroBOpa                                                                                           ^
                     EBPONAPKE H, cnenoBaTejibHO, ne HecyT 3a 3TO OTBCTCTBCHHOCTH. Ilponaxca aKUHft KOMnaHHH
'
    a4»TC    B


e
    BeTHHS
     TOTO    ,       ^ opajiHH ocymecTBnanacb KOMnaHHeii Taijyrc, a He IlepBbiM OTBCTHHKOM. IlepBbiH OTBCTHHK
                     TAKXCE 33HBHJI 06 OTcyTCTBHH noapa3yMeBaeMoro oo«3aTejibCTBa coxpaimTb CTpyKTypy
                     BJiaaeHHB H cocTaB CO6CTBCHHHKOB EBponapKa. IlepBbiH OTBeTHHK He nrpaji HHK3KOH pojra B
HHKOM,
                     npouaxce aKUHH KOMnaHHH ZlopajiHH         H HHKoraa He HMCJI BO3MOKHOCTH nep naTb BKUHH
laHHblM
LpaUHTi
:MO>Ker
                     KOMNAHHH Ta TC B acKpoy, nocKOJibKy HcTeu He OTKpbui cneT acKpoy .
                                    ^
                             BTOPOH OTBCTHHK 33HBHJI, HTO y TpeTeftcKoro cyna oTcyTCTByeT noucymiocTb B
                                                                                                       ^
                    OTHOINEHHH Hero, nocKOJibKy OH He HBJWCTCH CTOPOHOH HH AicuHOHepHoro coruaiueHHa , HH
aueiiH
ejibueM
            *       /loroBopa acKpoy. BTOPOH OTBCTHHK HHKorua He HBJIHJIC« KOHeHHbiM CO6CTBCHHHKOM-
                    6eHecJ) HUHapHeM aKUHH IlepBoro OTBeTHHKa.
O      HJ1M
                             Hcrreu 3aaBHji, HTO /JoroBopoM 2008 ycTaHOBJieHO cnenyiomee: (i) o6g3aTejibCTBO
                    o6ecneHHTb coxpaHeHHe cTpyicrypbi BJianeHHa H cocTaBa CO6CTBCHHHKOB UemypHOHa H
leiueuu
    OHH CO
                    EBPONAPKA, (ii) o6«3aTejibCTBo B JIIO6OH MOMCHT o6ecnenHBaTb coxpaHHocTb H 3amHTy UOJIH
                    ynacTHB HcTua, (iii) o6«3aTenbCTBO coOniouaTb ycHOBHB AicuHOHepHoro conrauiemia H
uanee       *
                    floroBopa acKpoy, (iv) oOinaTejibCTBo opraHH30BaTb nepenany 3KUHH IlepBoro OTBeTHHKa B
ejibHofl
                    acKpoy B cooTBeTCTBHH c AKUHOHepHbiM cornameHHeM, JIoroBopoM acKpoy H . floroBopoM
iienaHa.            2008, (v ) rapaHTHio o TOM, HTO noKyMeHTbi no KOMnamiaM TatJiTC H /(opajiHH MoryT 6 biTb
Ha     TOfl         0(J) OpMJieHbI HCKJIlOHHTeJIbHO HCTUOM H BTOpbIM OTBCTHHKOM, UeHCTByiOIUHMH COBMeCTHO, H
< UHH B             (vi ) o6fl3aTeubCTBo nepeHHCJiHTb HcTuy npHHHTaiomyioca eMy npn6buib no floroBopy 2003.
^HaCTHjfci          KpoMe Toro, HcTeu 3a» BHJi, HTO y BToporo OTBeTHHKa 6burn o6«3aHHocTH noBepeHHoro jiuua
                    no BCeM COniameHHaM H B CBA3H C B3aHMO,aOBepHTeJIbHbIMH OTHOmeHHXMH CTOpOH. HcTeu
    TaKHIiI         TaKxce 3aaBHJi, HTO y Hero co BTopbiM OTBCTHHKOM 6MJIO coBMecnioe o6a3areHbCTBO no
anocoBj             CTpoHTejibCTBy EBponapKa, HTO npHBOUHT K BO3HHKHOBCHHK) uoBepHTeJibHoro o6a3aTejibCTBa
emeH        c
                    coSmonaTb jioajibHocTb. KpoMe TOTO, B COOTBCTCTBHH C /loroBopoM 2008 uona ynacTHa HcTua
                    B EBponapKe yBejiHHHBajiacb no 50%.
iinaHHK
    jibTaT
^ HHM.                     HcTeu 3aflBHii, HTO IlepBbift OTBCTHHK H BTOPOH OTBCTHHK HapyftiHJiH CBOH
m                   o6a3aTenbCTBa no AKUHOHepHOMy corjiameHHio, /loroBopy acxpoy H oroBopy 2008, a TaKxce

.oroBopj            EBponapKe nyTCM coBepiueHHa cjieayioiUHX ueiicTBHH:
                                                                                         ^
                    opraHH30 BajiH cjioxcHbiH croBop c ueubK) He3aKOHHoro npHCBoeHHfl nojiH Bjia eiftia
                                                                                                ^ ,v HcTua B
                          - HeBbuuiaTa HcTuy cyMM, CB«3aHHbix c npuGbuibio, no /(oroBopy 2003;
<OHHOM                    - Henepe^ana BKUHH KOMnaHHH TaiJiTC Ha cneT acnpoy, KaK npe/iycMOTpeHO B
    HcTua
             ^      coniauieHHH ;
                           - HeycTpaHeHHe o6peMeHeHHH B OTHOUICHHH 3   ajioxceHHbix   aKUHH;
OBOpOMl
, aKUHUl;

                                                                                                      ci
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 141 of 177 Page ID
           »                       #:565
                                            52
          ,s   -   H3MeHeHHe   B       OAHOCTOPOHHCM      nopaziKe       CTpyKTypbi   BnaAenna   H   cocTaBa


        ^^
        co CTBeHHHKOB EBponapKa nyTeM ocyinecTBneHHa nepenann aKmifi UeHTypHOHa or KOMnaHHH
          opanHH B nojiB3y AByx HOMHuanbHbix KnnpcKHX KOMnaHHH;
               - H3MeHeHHe ycTaBa KOMnaHHH Ta<J)TC H npHHaTue pemeHHH , HHHUHnpoBaHHbix BTopbiM
        OTBeTHHKOM , HToSbi KOMnaHHH Ta( j)TC Morjia npojraib npnHaj3ne>Kain,He eft BKUHH flopaniiH n
        no b3y apyrax KOMnaHHft; H
          ^'*  - 3aKJiK)HeHHe BTopbiM OTBeTHHKOM c^eiiKH c rpynnofi TauiHp c nejibio .nojiyneHm
        KOHTpojiH HaA UeHTypHOHOM H EBponapKOM H noriHoro HCKJiroHeHHH ynacTHH HcTira
                BTopoft OTBCTHHK 3aHBHii, HTO ero noAnwcb Ha / oroBope 2008 6bma nonAenaHa. fl
           »
                                                                         ^
        HOKa3aTeiibCTBO naiiHoro 3aaBJieHHfl BTopoft OTBCTHHK npHBeJi aKcnepraoe 3aK;uoneHne A - pa
        Tyca JlecHeBHna o TOM, HTO AaHHaa noAnncb 6buia noAAeJiaHa.
                HcTeu Tpe6yeT BbuuiaTbi KOMneHcamin 3a (i) CBOIO AOJIIO Bjia ieHHH B HeHTypnoHe «
                                                                                      ^
        EBponapKe (H) H CBOH 3aaBJieHHbie npaBa Ha npn 6buib, nojryHeHHyio EBponapKOM , c
                                          oroBOpa 2003. Hcrea H BTopoft OTBCTHHK npeflCTaBHnw
        cooTBeTCTBHH c nojioxceHHHMH
                                            ^
        3aKJHOHeHHH 3KcnepTH3bi no pacneTy 3aaBJieHHbix yobiTKOB Hcraa.
           w HcTeu 3aaBHJi, HTO yTBepa<AeHHe BToporo OTBeTHHKa o TOM , HTO OH He MOT cor/iacHo
        nroOoft TeopHH npHHHHHTb 6onee nojiOBHHbi 3aaB;ieHHoro ymep6a, B CBH 3H C TeM, HTO
                                                                                 .
        KOIDNAHHH MacTepo nonyHHJia nnuib nojiOBHHy aKunfi KOMnaHHH QopajniH H HTO npoAaa<a 6
        nojib3y KOMnaHHH OaMyaaTyc ocymecTBiuiacb jiHuib nocjie npHoSpeTemia rpynnoft TauiH|i

        KOHTpojiH HaA riepBbiM OTBCTHHKOM, HeBepHo. no yTBepxcaeHHio HcTua, nponaaa
        ocynrecTBJiH.aacb nepBbiM OTBCTHHKOM, HO 6bma HHHUHHpoBaHa BTopbiM OTBCTHHKOM|            ,
        KP<5MC TOTO, Henocpe^cTBeHHoe BJiaaeHHe KOMnaHHefl OaMynaTyc He OTiiocHTca K AaHHOMy
        Bonpocy.
                Ha ocHOBaHHH npeACTaBJieHHbix OKa3aTejibCTB. TpeTeftCKHfi cyn ycTanoBHJT, HTO
                                                ^
        BTopoft OTBCTHHK He CMOT AOKa3aTb, HTO noAnncb Ha floroBope 2008 He aBJiaeTca noAAHHHofl
        EpeMa AOKa3aTejibCTBa yTBepacneHHa o (J>aJibCH (}) HKanHH AOKHT Ha CTopoHe, KOTopaa Aenaei
        Taxoe yTBepACAeHHe. BTopoft OTBCTHHK He npeACTaBHJi Tpe6 yeMbie AOKa3aTe.ribCTBa
        TpeTeftCKHfi cya ycTaHOBHJi, HTO noAnucb BToporo OTBeTHHKa Ha JJoroBope 2008 He 6 biJia
        noAAeJiaHa.
               HcTen npHAepacHBaeTca              Bi opoft OTBCTHHK npHHaji Ha ce6a o6a3aTe;ibCTB8
                                           MHemia , HTO
        no 'Co6AK>AeHHio ycnoBHft AKUHOHCPHOTO cornatueHHa H XIoroBopa 3CKpoy . B CBH 3H C 3THM , OH
        T3KM<e o6a3anca, no CAOBaM HcTua, oOecnenHTb nepeAany CBOHX axunft B nepBOM OTBCTHHKC B
                                                                          OTOBOpOM 3CKpoy.
        3CKpOy B COOTBeTCTBHH C   AKUHOHepHbIM COrJiaUieHHeM         H
                                                                         ^^
                 B pe3ynbTaTe aHajiH3a CTaTeft 2.1 , 2.2 H 2.10 oroBopa 2008 TpeTeftcKHft cyj
        noAAep >KHBaeT AOBOABI HcTira o TOM , HTO 3TO 6biAH o6a 3aTenbCTBa BToporo OTBeTHHKa.
                HcTeu 3aaBHA , HTO oroBop 2008 o6a3an BToporo OTBeTHHKa Oepenb, 3aiHHuraTb H
                                       ^
        COXPAHHTB B JlloOoft MOMCHT BpeMeHH AOAK) BJiaACHHa HCTUa, a T3K >Ke oOecneHHTb, HTO COCTaB
        Co6CTBeHHHKOB H CTpyKTypa BAaAeHHM KOMnaHHft UeHTypHOH H EBponapK AOJDKHbl
        coxpaHSTbca TBKHM o6pa30 M, HTO Horen nepe3 CBoe BJiaAenne Aoaeft B KOMnaHHH Tac{)TC
        coxpaHae r CTOHMocTb CBoeft AOJIH B KOMnaHHH EBponapK .
                                               2008 oTcyTCTByeT KaKne-AHOo aBHbie ycnoBHH,
                nocKOAbKy
                                   ^
                                   oroBope
        ycTaHaBAHBaioHiHe AaHHbie o6a 3arejibCTBa, HcTeu npHAepacHBaeTca no3HUHH , HTO naiiHbie
                                                                                                           .
        o6a3aTeabCTBa nponcxonaT H 3 noApa3yMeBaeMbrx ycnoBHft AoroBopa. no MHCHHIO HcTua
        ocHOBHoft nejibto floroBopa 2008 aBJiaeTca 3amHTa H coxpaHenne ero AOJIH BjiaAerma B
        KOMNAHHH EBponapK . fljia TOTO , HTO6 M npHAaTb AoroBopy AeftcTBHTenbHOCTb H o6ecneHHTb
        AOC,TH >KeHHe 3TOH nejiH, 6buio Heo6xoA« MO coxpaHHTb cocTaB co6cTBeHHHKOB H CTpyicTypy
        BaaAeHHa KOMnaHHa EBponapK .
                 Ha 0CH 0 B3HHH AOKa33TeAbCTB, npeACT3BAeHHbIX TpeTeftCKOMy CyAy, BKA10H310 JHHX. B
        nacTHOCTH, CBHACTeJibCKiie noKa3aHHa HcTua, TpeTeftcKHft cyn yOeacaeH B TOM , HTO nenbiO'
        AKUHOHepHoro cornanjeHHa H floroBopa 3CKpoy 6 bma 3aurHTa cocTaBa co6cTBeHHHKOB n
        CTpyKTypbi BJiaAemia KOMnaHHH EBponapK , a, cneAOBaTejibHo, H HHTepecoB aKunoiiepoB
        KOMnaHHH Tacjrrc, KOTopaa aBJiaaacb KOHenHbiM KOCBeHHbiM BnaAeJibneM EBponapxa .




          *1
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 142 of 177 Page ID
                                                  #:566
                                                       53
    cocTaBa        TpeTeficKHH cya  TaK )Ke yaocTOBepHaca B TOM . HTO HoroBop 2008 6 bia nanpaBaen Ha 3amHTy
    MnaHHfl        aoaH BaaaeHHH HcTua B KOMnaHHH EBponapK . 3TO caeayeT H 3 anaaH 3a CTaTbH 1 ripeaM 6yabi
                   HoroBopa 2008 , B KOTopofi noapo6HO pacKpbreaeTca CTpyKTypa pacnpeaeaeHHa aKUHH H cocTaB
BTOpbJM            aKUHOHepoB , a TaKace CTareft 2.1 -2.4 H 2.10. 3TOT BWBoa Taicace nouKpenaaeTca ccbiaKOH B
paaHH i!
                   CTATBE 2.10 Ha CraTbio 2.1 . 5 AKiinoHepnoro coraameHHa , KOTopaa , B CBOIO onepeab,
                            ua CTaTbio 5 aaHHoro aoroBopa, KOTopaa, B
                   ccbiaaeTca                                            CBOIO onepeab, 3aBHCHT of CTpyKTypbi
iyneHHi
                   BaaaeHHa H pacnpeaeaeHHa aKUHH , pacKpbmaeMofi         BO BBOUHOH nacTH AKUHOHepHoro
                   coraaraeHHa.
aaHa .     B                Bo-nepBbix , BTopon OTBCTHHK B03pa3Ha, HTO HcTeu He MoaceT ycTaHOBHnfnpHUHHHO -
! He   a- pa       caeacTBCHHyio cBa 3b     c B03HHKHOBeHHeM cBoero ymep6a . BTOPOH OTBCTHHK yTBepacaaeT, HTO
                    MCTEU He noHec KaKoro-aH6o yiuepGa, nocKoabKy eMy no- npexcHeMy npiiHaaaeiKaT 20% B
IHOHC H
                    cocTaBe KOMnaHHH U,eHTypHOH . OaHaKo, B 2010 roay CTpyKTypa pacnpeaeaeHHa aioiHH H
) KOM ,    E        cocTaB aKUHOHepoB 6 binH KopeHHbiM o6pa30M H 3MeHeHbi , TaK HTO npHHaaaeacaiHHe HcTny
cTaBHaa             aKUHH B KOMnaHHH Tacf )TC oOecuennaHCb. KaK Bbnne oTMeraa TpeTeftcKHH cya, coxpaHeHHe
                    cocTaBa co6cTBeHHHKOB H CTpyKTypbi BaaaeHHa KOMnaHHH EBponapK 6buio noapa3 yMeBaeMbiM
oraacHo             ycaoBHeM AoroBopa 2008 , a TaKX<e AKHHOHepHoro coraauieHHa H ,Z(oroBopa 3CKpoy . B ,
;M , HTO
                       oroBope 2008 BTOPOH OTBCTHHK noaTBepaHa , HTO OH KOHTpoanpoBaa 73 npoueiiTa aKunfi
iaax<a i
    TauiHj
                   ^KOMnaHHH Tac{> TC, BKaionaa aKUHH , npHHaaaejKamne flepBOMy OTBeTHHKy . B STQM KanecTBe
                    BTOPOH OTBCTHHK noGyana flepBoro OTBeTHHKa coBepuiHTb HeoGxoanMbie aeftcTBHa aaa
ipoaaxci            nepeaaHH axunfi B KOMnaHHH J],opaaHH B noab3y KOMnaHHH OaMyaaiyc H MacVepo . TaKHe
3KOM , 0
                   aencTBHa BKaionaan B ce6a H 3MeHeHHe YcTaBa KOMnaHHH Taijm; H CMemeHHe HcTua c nocTa
. amioM )
                   anpeKTopa KOMnaHHH TaiJiTC . TeM caMbiM , BTOPOH OTBCTHHK Hapytuna CBOH o6a 3ajeabCTBa no
                    /loroBopy 2008, CTaTbH 2.3 H 2.4 .
3a ,    HTO                 Bo- BTopbix , OTBCTHHK TaKace B03pa3Ha , HTO OH He npuHHHHa HcTuy npeanoaaraeMbiH
nniHoid             ymepo. nocKoabKy oTcyTCTBOBaao aocpoHHoe B3 bicKaHHe cyMMbi KpeaHTa Han o6pameHiia
    aeaaeT          B 3bicKaHHa no AKUHOHepHOMy coraauieHHio H oroBopy acxpoy . CTaTba 2.10 ofoBopa 2008
»


le
    abCTBa
       6bias
                                                                ^                              ^
                   OTHOCHTca K npaBy HcTua Ha npHHyaHTeabHoe HcnoaHeHiie CBOHX upaB no CTaTbe 9.1 . 5
                   AKHHOHepHoro coraameHHa . B COOTBCTCTBHH C STHM noaox<eHHeM . HcTeu 6bia BnpaBe
                   noTpeooBaTb nepeaaHH eMy npHHanne>KamHX IlepBOMy OTBeTHHKy BKHHH B KOMnaHHH Tacjrrc
eabCTBO            ( KOTopbie npeanoaaraaocb noMecTHTb B 3CKpoy ) H npoaaTb aaHHbie 3KHHH , npn ycaoBHH ecan
THM , OB           KpeaHT He 6 bia B03BpameH H 06peMeHeHHa He GbuiH CHaTbi . KpeaHT He 6bia BbinaaneH , a
THHKeE             06peMeneHHfl He 6bian CHaTbi , npn 3TOM BKUHH B KOMnaHHH TacfiTC TaK H He 6bian rfoMemeHbi B
                   acKpoy CooTBeTCTBeHHO HcTeu 6 bia anineH BO 3MO>KHOCTH npoaaTb 3KHHH Ta(j rc . BTOPOH
HH cyfl                                                                                             *
                   OTBCTHHK , T3KHM o6pa30M , He ocymecTBHa aeftcTBHa , KOTopbie OH aoaxceH 6bia ocymecTBirrb B
                   COOTBCTCTBHH C HoTOBOpOM 2008 . CTaTbH 2.1 H 2.2 .
maTb ii                     B-TpeTbHX , BTOPOH OTBCTHHK ripnnep>KHBaeTca MHenna , HTO OH npHHHHHa Mcruy He
i cocTaB           6oaee noaoBHHbi 3aaBaeHHoro ymep6a . 3TOT apryMeHT ocHOBbiBaeTca Ha TOM , HTO BTopoMy
lOHXCHbl           OTBeTHHKy npHHaaae >KHT ToabKO KOMnamia MacTepo, KOTopaa npno6peaa rioaoBHHy 3KUHH B
  Tac|)TC          KOMnam-iH HopaaHH , a ocymecTBaeHHe nepeaaHH aKUHH TacJiTC B noab3y KOMnaHHH OaMyaaTyc
                   npoH 3oniao ToabKo nocae npHoSpeTenna rpynnofi Tarnup KOHTpoaa Haa riepBbiM (5TBeTHHKOM .
caoBHa,            KaK ynoMHHaaocb Bbinie, TpeTeHCKHil cya ycTaHOBHa, HTO BTOPOH OTBCTHHK noGyana
aaHiibie           FlepBoro OTBeTHHKa coBepuiHTb aeficTBHa , Beaymne K npoaaxce 3KUHH TacJiTC. 3TH aencTBHa
    HcTua          BnaioHaaH B ce6a CMemeHHe HcTua c aoaxmocTH awpeKTopa KOMnaHHH Tatjm: H 3aMeHa ero
teHHa B            apyrHM anpeKTopoM , KOMnaHHeH MI1X Jlo ( MPH Law), KOTopaa H ocymecTBiiaa npoaaxcy
aiemiTb            aKUHH . JlioGbie yGbiTKH . KOTopbie Mor noHecTH HcTeu , Gbian, THKHM o6 pa30B4 , Bbi3BaHbi
DyKtypy            HapymeHHeM HoroBopa 2008 co CTopoHbi BToporo OTBeTHHKa .
                            B-neTBepTbix , BTOPOH OTBCTHHK HacTaHBaeT, HTO ero aencTBHa 6 bian uaueaeHbi Ha
)   IUHX , B       3aiUHTy H oxpaHy EBponapKa. TpereHCKHH cya He Hamen KaKoro-an6o noaTBep i
                                                                                                   > <aenHa HUH
    ueabio         yTOHHeHHa TaKoro yTBepx<neHHa B MaTepnaaax no aeay , npeacTaBaemibR BTopbiM
HKOB H
                   OTBCTHHKOM.                                                                     '
lOHCpOB
onapxa.


                                                                                                   ii
             a
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 143 of 177 Page ID
            I?                     #:567
             I                              54
             0      TpeTeHCKHH cya
                              ycTaHOBHJi, HTO             BTOPOH
                                                      OTBCTHHK Hapyiuna XtoroBop 2008 Ha                      .
        ocHOBaHHH BTHX aaHHbix OTcyTCTByeT neoOxoflHMocTb aaa TpeTencKoro cyaa onpeaeaaTb
                                                                                         ,
        HBaaaca an        BTOPOH
                         OTBCTHHK CTopoHofl             AKUHOHCPHOTO
                                                         coraauieHHa H XlorOBOpa 3CKpOy                  .
                TpeTencKHH cya OTMeana , HTO o6a3aHHOCTb nepeaaTb aKUHH B acxpoy aeacaaa HMCHUO
        HA XlepBOM OTBeTHHKe. nepBbiH OTBCTHUK He MO eT ccbiaaTbca Ha co6cTBeHHoe
                                                        *                                 Hapyuiemie
        o6fl3aTeBbCTB B noaaepacKy TOTO apryMeHTa, HTO paccMaTpHBaeMbie corjiamemw 6 wan
        OTiMeHeiibi.
           "    B COOTBeTCTBHH C npaBOM AHTJIHH, COBepUieHHO OHeBH HO, HTO flJlH TOTO, HTO6U
                                                                                ^
        UOKA3arb (})aKT 0TKa3a OT aefiCTByiomero aoroBopa, cTopoHa, 3aaBaaK)iuaa 06 STOM, aoa >KHa
        Aoka3aTb B3aHMHoe corjiacne Ha TaKOH OTKa3. TaKoe B3aHMHoe corjiacHe MOJKCT 6biTb npaMo
        BbipaxceHHbiM HUH noapa3yMeBaeMbiM .
                                                                                -
                IlepBbiH OTBCTHHK He CMOT aoKa3aTb HajiHHue KaKoro an 6o BBHO BbipawenHoro
        B33HMHoro coraacna , npH 3TOM Taxoe corjiacne He caeayeT H 3 ( j) aKTOB aeaa.
                                                                                      McTeu noKaraji,
        HTO OH HeoflHOKpaTHO H peryaapHO npocna IlepBoro OTBeTHHKa,
                                                                              paBHO KaK H BTopora
        OT eTHHKa, o6ecneHHTb riepeaauy aKUHH TacJiTC B scxpoy. Eaaroaapa 3TOMy, HepBbii)
             ^
        OTjseTHHK aoaaceH 6 bui 6e3ycjiOBHO noH«Tb, HTO HcTeu HacTaHBaji Ha HcnoaHeiiHH riepBbm
        OTBCTHHKOM CBOHX o6B3aTenbCTB no AKHHOHepHOMy coraameHHio H HoroBopy acKpoy.
               no BbiuieyKa3aHHbiM npHHHHaM TpeTeHCKHH cya ycraHOBHa, HTO paccMaTpHBaeMbie
        coraauieHHa He  6MHH OTMeHenbi.
               B- neTBepTbix, nepBbiH OTBCTHHK OTpimaa Kaxyio-JiHOo CBOIO pojib B nepeaane aKimf
       Tac|)TC HHH OTBeTCTBeHHOCTb 3a Hee. HecMOTpa Ha TO, HTO eMy ripHHaaaexcHT 73 npoueHT
       aKUHH Ta( j)TC, OH OTpHuaeT CBOIO poab B npoaaace npHHaafleacamHX KOMnaHHH TaijjTc aKUHH i*
       KOMnaHHH /JopaaHH B noJib3y KOMnaHHH OaMyaaTyc H MacTepo. nepBbifi OTBCTHHK
                                                                                        OTpnuaeT.
                                   -
       HTO OH oao6paa KaKHe ;m6o TaKHe caeaKH .
               Ha ocHOBaHHH nocjieuoBaTejibHocTH COOMTHH , KOTopaa nepeBeaa K T3KOH npoaaacf
       aKUHH, TpeTefiCKHH cya ycTaHOBHJi, HTO nepBbiH OTBCTHHK npHHHMaji aKTHBHoe ynacTHe i
       /tafltHOH cuejiKe.
           >•   XpoHonorHs co6biTHi1 caeayiomaa:
                    8 ceHTHOpa 2008 roaa HcTeu 6bia        Ha3HaneH ria aoaacHOCTb unpeKTopa KOMnaiinu

       TaJ   >Tc;
                    B             c YcTaBOM KOMnaHHH Ta ({)TC B nepBOHanajibHOH peaaKUHii OT 1 $
                        COOTBeTCTBHH
       ceHTfl6pa   2006 roaa aaa cMenjeHua anpeKTopa c aoaacHOCTH Tpe6oBajiocb 75% roaocoe
       aKUHOHepoB . 3TO MHHHMaJibHoe KOHHHecTBO roaocoB 03Hanaao, HTO IlepBbiH OTBCTHHK ( 73*M
       aKUHH Tacjyrc) aoaa<eH 6bia roaocOBaTb COBMCCTHO C HCTUOM (20% 3KUHH ) H /HHH T-HOH
       TapKyineH ( 7% aKUHH ) aaa CMeiueHHa anpeKTopa;
                23 Hoa6pa 2009 roaa nepBbifl OTBCTHHK H3Memia YcTaB KOMnaHHH TacJiTC OT 2006 roa
       6e3 BeuoMa HcTua T3KHM o6 pa30M, HTO MHHHMaJibHoe KoannecTBo roaocoB aaa cMemeHHi*
       UHpeKTopa 6biao coxpameHO c 75% ao 50% 3KUHH . 3TO 03Hanaao, HTO B COOTBCTCTBHH {
       YciaBOM KOMnaHHH Ta4>TC B peaaKUHH 2009 roaa nepBbiH OTBCTHHK MOT euHHoaHHHQ
       CMecTHTb r- Ha CMarHHa c nocra unpeicropa Ta(])Tc; nepe3 UBa uHa nocae BHeceHna H MeHeHHit
                                                                                        3
       B YciaB KOMnaHHH TatJiTC OT 2006 roua, 25 Hoa6 pa 2009 roaa, nepBbiH OTBCTHHK B
       oaHocTopoHHeM nopaaKe npHHaa peiueHHe o cMeiueHHH HcTua c UOHHCHOCTH awpeKTOpB
       KOMnaHHH TaijiTC, He yBeuoMHB 06 STOM HcTua;
                TaKxce, B COOTBeTCTBHH c YcTaBOM KOMnaHHH Tacjrrc B peuaKUHH 2009 roua unpeKTopB
       Ta »TC, aencTBya COBMCCTHO, 6 biaH ynoaHOMOHeHbi ouoSpHTb caeany no npoaa>i<e 3KTHBOB
         ^
       TalfiTc. 3TO no3Boanao nepBOMy OTBeTHHKy nocae CMeiueHHa HcTua Ha3HaHHTb eaHHoauMHi i"
       UHpeKTOpOM
                                                                                                              .
                            noaKOHTpoabHoe        eMy   lopnaHHecKoe    anuo   ( noa   HenocpeacTBeHHbW
       pyKOBOACTBOM BropOTO OTBeTHHKa) H, T3KHM             06pa30M,   BbIBeCTH H3 KOMnaHHH   Ta|
                                                                                                ( )TC   Bee       ee
       aKTHBbi B oaHOCTOpOHHeM nopauxe;
                 B pe3yabTaTe
                           CMemeHiia HcTua c aoaacHOCTH anpeKTOpa KOMnaHHH TacjiTC, ero
       coraacue 6oabuie        Tpe6oBaaocb aaa oaoGpeHHa
                                   He                         npoaa >KH KOMnauneH Tat})TC
       npHHaaae)KaiuHx KOMnaHHH         TaiJiTC
                                      aKUHH B KOMnaHHH /(opaann B noab3y KOMnaHHH MacTepo
                   Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 144 of 177 Page ID
                                                      #:568

008 . Ha                                                                55
eziejiflTk ,
                       H   OaMyjiaryc;
iy .
                                25 HOflSpa 2009 rona LlepBbiH OTBCTHHK Ha3HaHHJi KOMnaHHio MLLX JIo CepBHce3
    HMeHHO             JIuMHTeji (MPH Law Services Limited) (jtanee - « MFIX Jlo ») eAHHOJiHHHbiM iiMpeKTopoM
                       KOMnaHHH Ta JTC . KoMiiaHHH MLIX Jlo, no co6cTBeHHOMy yTBepxcueHHio BToporo OTBeTHHKa,
lymemie
H      owjin                         ^
                       HaXOflHTCH non ero KOHTponeM . TaKHM o6pa30M, B pe3yjibTaTe STHX nencTBHH BCH
                                                              BKmonaa HOJIHOMOHHH no nponaxce npHHanne >KamHX
                       XieaTenbHOCTb KOMnaHHH Ta|      ( )TC,
,    HTo6l|
          >
                       KOMnaHHH TaiJiTC aKUHH B KOMnaHHH HopanHH , 0Ka3aJiacb non KOHTponeM BToporo
nojixaia
                       OTBeTHHKa;
b npHMO
                                16 HHBapa 2010 rona H 13 aripena 2010 rona KOMnaHHen Ta <})TC 6bino npHHaTO
                       pemeHHe o nponaxce npHHanneacaiuHx KOMnaHHH Tacjrrc aKUHH B KOMnaHHH HopanHH
KeHHoro                B nonb3y KOMnaHHH MacTepo H OaMynaTyc. B pe3yjibTaTe naimon cnenKH noun BJianeHHH
TOKa3an,
                       Hcma B UeHTypnoHe/EBponapKe 6 biJia He3aKOHHbiM o6 pa30M npncBoeHa.
BToporo                         ripHHHMaa TaKHM o6 pa30M ynacTHe B nponaace aKUHH, LLepBbiH OTBCTHHK napyuiHJi
riepBbis               nea<amee Ha HCM nonpa3yMeBaeMoe oSjnaTejibCTBO nonnep>KHBaTb H He HapymaTb cocraB
flepBbiN               co6cTBeHHHKOB H crpyKTypy BJianeHHH EBponapKa. KaK TpeTeHCKHH cyn OTMCTHJI Bbmie, 3TO
                       ycnoBHe nonpa3yMeBanocb B HoroBOpe 2008, a TaK >Ke B AKHHOHCPHOM cornameHHH H
iBaeMbie
                       /loroBope acKpoy. LlepBbiH OTBCTHHK HapyuiHJi CBOH o6a3aTeJibCTBa no AKUHOHepHOMy
                       cornameHHio H HoroBopy 3CKpoy .
                                                                                                                /


e    axpuj
                                TpeTeHCKHH cyn ycTaHOBHn, HTO BTOPOH OTBCTHHK Hapymnn CBOH o6a3axenbCTBa no
poneHTj                HoroBopy 2008, a LlepBbiH OTBCTHHK HapyuiHJi CBOH o6a 3aTenbCTBa no AKUHOHepHOMy
aKUHH i                                    oroBopy acKpoy. HapymeHHe Ka >Knoro H 3 HHX OTHOCHTCH K O HHM H TCM xce
pnuaeT,
                       corjiaineHHK) H
                                         ^                                                          ^
                       coSbiTHMM , a HMeHHO, nponaxce ripiiHannoKamux KOMnaHHH Tafjrrc axunn B KOMnaHHH
                       HopanHH B noJib3y KOMnaHHH OaMynaTyc H MacTepo, B pe3yjibTaTe Hero 6bma yTpaneHa noun
ipona>KC
                       BJianeHHH McTua B EBponapKe. LlepBbiH H BTOPOH OTBCTHHKH o6a HecyT OTBeTCTBeHHOCTb 3a
acrae          i       Kai< He-nH 6o y6 biTKH , noHeceHHbie HCTHOM . LlepBbiH OTBeTHHK H BTOPOH OTBCTHHK o6a
                       npHHHManH aKTHBHoe ynacTHe B paccMaTpHBaeMbix            coGbiTHHX. CnenoBaTejibHO,    OHH nonacHbi
                       HeCTH COUHUapHyiO OTBeTCTBeHHOCTb .
MnaiiHH
                             CornacHO pe30JUOTHBHOH nacra pemeHHX cyna, B TOM HHCJie ycTanoBneno, HJO
     OT    18                KOMNAHHH KanKeH XonnuHre JIHMHTCU H AmoT ErHa3apnu nonxcHbi connnapHO             >t

’
    OJIOCOB            BbmnaTHTb BHTannio LlBaHOBHHy C- Marany cyMMy B pa3Mepe 72 243 000 nonnapoB CLLIA B
[K   ( 73°/*           KanecTBe KOMneHcauHH 3a npHHHHeHHbie yObiTKH;
       -
1 T HO M   .                  KOMnaHHH « KajiKeH » H r- H AmoT Erua3apHH      non
                                                                         >KHbi conunapHO BbinnaTHTb npoueHTbi ,
                       HanHCJieHHbie Ha cyMMy B pa3Mepe 72 243 000 nojmapoB CLLIA no npocTOH CTaBKe 7
06 ron*                npoueHTOB rouoBbix , HaHiman c 1 HIOJIH 2013 rona     no nara
                                                                             HacTOHiuero PeiueHHfl , B pa3Mepe 6
eiueHiu                899 701 , 32 aojuiapoB CLLIA;                                                           v
:TBHH       C                 KOMnaHHH « KajixeH »H AUJOT Erna3apHH nonxcHbi cormnapHo BbinnaTHTb npoueHTbi ,
OJIHMHO                HanHcneHHbie Ha cyMMy B pa3Mepe 72 243 000 nojmapoB CI1LA , a paBHO H * Ha cyMMy
eHeHHii                HaHHCJieHHbix npoueHTOB B cooTBeTCTBHH c nyHKTOM 3 Bbirne, HaHHHaH c uaTbi HacTOHiuero
THHK B                 PeureHHH RO naTbi nnaTexca, no CJIOKHOH CTaBKe 8 npoueHTOB ronoBbix, HCHHCJieHHbix Ha
ICKTOpa
                        ^                          .
                       e eKBapTajibHOH ocHOBe (T 94 n .n. 85 - 181 );

)CKTOp3
                               - pemeHneM /IoHUOHCKoro MOKuyHapoaHoro TpeTencKoro cyua OT 09.01 . 2015          no neny
IKTHBOB                Me 101721 no ucxy CMarHHa B . H . K KOMnaHHH « KajiKeH » H                AuioTy Erna3apHHy, 06
[ HHHblM

iemibiM
                       HcnpaBJienHH ap6 HTpa >KHoro pemeHHH B COOTBCTCTBHH co cTaTbeii 27.1 perJiaMt Hra JLMTC
                       1998 r. B nacTH TexHHnecKHx omn6oK (T. 94 JI.U. 182- 189);
                                                                                                                -
    Bee    ec                   - peecipoM unpeKTopoB KOMnaHHH «Tai})Tc », cornacHo KOTopoMy c 18!t)9.2006 uo
                       22.12. 2008 zmpeKTopaMH KOMnaHHH HBjiHjiHCb JLyHC a. OBHC H naMena XOUJI , c 08.09 . 2008
rc, ero
 Ta(})TC
                                                                                 ^
                       no 25.11 .2009 uHpeKTopaMii 6 buiH CManm B . H . H Erna3apHH ApTeM, c 25.11 . 2009 nnpeKTopoM
                       CTana KOMnaHHH « MPH Law Services Ltd . » (T. 14 Ji.a. 174, 179);                        ;;
lacTepo                         - peecipoM aKUHH        KOMnaHHH    « Ta 4nrc » , H 3 xoToporo cnenyeT, HTO   .
                                                                                                            fl TapKyma c
                       18.09 . 2006 no 04.01 . 2007 HBJIHJICH CO6CTBCHHHKOM 10 000 BKUHH (T. 14 JI.A. 175 - 178 , 180- 183 );

                                                                                                               ii
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 145 of 177 Page ID
                                   #:569
                                                          56

                   -                              .
             npoTOKOJiOM BbieMKM OT 14.10 2010 y CBnaeTeJia rapKyuiH              .B . aoxyMeHTOB V
                                                                                 fl
                                                                             -
    OT omeHHH rocTHHHuw «MocKBa », 3AO «,ZJeKopyM », OAO « HHBecT L(eHTp », « E;iHaeHcom
            ^
    OAO « ],eKMoc », « aeB Ilna3a », 3AO « U,eHTypnoH AnbHHC », « KanKeH », «Ta TC », «XeKxeMi
                   /
                              ^                                                       ^
                                        .         -                              .
                         < )ecT » (T 15 Ji .a. 36 43), KOTopbie ocMOTpenbi 15.10 2010 (T. 15 n .a. 4(
    «Centerinvest », «X3M|                                                                             .
    52);
           - AeKJiapaiiHeft 06 ynpeMcaeHHH aoBepHTejibHOH COOCTBCHHOCTH OT 02.10.2006
            n
    OTHomeHHH KOMiiaHHH «EjumeHCOJi » (T. 15 JI.A. 130);
           - reHepanbHOH aoBepeHHOCTbio KOMnaHHH «EnHaeHcon » Ha HMH       TapKyuiH JkB
    OT 19.09. 2007 cpoKOM Ha 1 roa (T. 15 a .a. 142- 143);
           - npoTOKOJiOM Xe 01/12 o6mero co6paHHH aKUHOHepoB 3AO «L(eHTypHOH AHBHHC» j\            (
    25.12.2006, cornacHO KOTopoMy euHHomacHbiM pemeHHeM aKUHOHepoB: 3AO «THTyji » (33%\
                                                                                   -
     OCX «MHJiea » (20%), 3AO «Tfl «YHHKOMHMneKC » (20%), CMaraHbiM B . H. ( 20%), TapK yuie*
        )
    ,Z(.B. ( 7%), oflo6peHO 3aKJHOHeHHe 06IHCCTBOM H «,floHHe BaHKOM » aoroBopa ycrymcH npaB no
      oroBopaM cTpaxoBaHHH MTK «EBponapK » H oTBeTCTBeHHOCTH 06mecTBa 3a ymep(£
    ^npHHHHeHHbiH TpeTbHM JiHuaM - noceTHTeJWM MTK «EBponapK »; aoroBopa 3anora npaB no.
    6aHKOBCKHM         06mecTBa B 3AO «Pecny6 jiHKaHCKHH 6aHK »; aoroBopa ycTynKH npaB no
                        cneTaM
    HofoBopaM apeHflbi MTK «EBponapK »; aoroBopa cy6opaHHHpoBaHHH aoaroBbix o6a3aTejibCTB
    Me&ay 06mecTBOM , «EnHaeHCon », «Tatj)TC », «JlopaJiHH », «/(oHHe BaHKOM » (T. 15 a .a . 160?


            - floroBopoM KynaH-npoaaxcH BKHKH Meacay TapicyrueH /(.B. (FIpoaaBeu) H B. ToroxHeft
    (   n                                         «XeKxeM » OT 27.01.2009, cornacHO KOTOPOMW
                xynaTejib ) B OTHOUICHHH 3KUHH KOMnaHHH
    10 ^p00 aKUHH KOMnaHHH (100%) npoaaioTCH 3a 1 000 aonnapoB CUIA (T. 15 JI.A. 192-200);
            - .aoroBopoM KynnH-npoaaxcH axixHH Mextay TapKymeH /(.B. ( FIpoaaBeu) H B. ToroxHefl
   (IloKynaTejib) B OTHOUICHHH aKUHii KOMnaHHH « XaM| ( )acT » OT 01.02.2008, cornacHO KOTopoMjs

   KOMnaHHH « XaM ( j)acT » HBnxercH CO6CTBCHHHKOM 100% aKUHH KOMnaHHH « BJIHUCHCOJI », B
   O6MCH Ha flencTBHTeJibHoe H ueHHoe B03HarpaxcaeHHe FIpoaaBeu npoaaeT IloKynaTenio 100°/o
   aKUHH KOMnaHHH «XaM(j)acT ». B onnaTy 3a npoaaHHbie aKUHH IloKynaTejib ynnaHHBaeT
   npoaaBuy 1 000 000 aonnapoB CLLIA (T. 15 n.a. 233 244);     -
       "          -
             uoroBopoM .Ns 1 OT 08.12.2006 Mexcay 3AO « L(eHTypHOH AjibHHc » B nnue
   reHepajibHoro anpeKTopa KuoHHHa M.A. H «BJIHUCHCOJI » B nnue npeacTaBHTenn no
   UOBepeHHocTH - TapKymH /(.B., cornacHO KOTopoMy CTOPOHM KOHCTarapyiOT HanHsue y 3AO
   « LleHTypHOH AjTbHHC » o6H3aTejibCTBa nepea « EnHaeHcoa » no B03BpaTy 1 495 512 541,88 py6. ;
   CTOPOHM uoroBapHBaiOTCH o npeKpameHHH aaHHoro o6H3aienbCTBa nyreM ero 3aMeHbi Ha
   HOBoe o6H 3aTejibCTBO - cyMMa 3aHMa 1 399 963 530 py6., npoueHTHan cTaBKa 1 % roaoBbix (T .
   16 Hn.a 18 21);. -
           - ueKJiapauHeft 06 ynpexcaeHHH aoBepHTenbHOH CO6CTBCHHOCTH OT 01.02.2008 B
   OTHOMEHHH KOMnaHHH « XaM( j)acT », cornacHO KOTopon B. ToroxHH npH3HaeT H 3aHBnneT, HTO
   HBJIHETCH   HOMHHanbHbiM     aepxcaTeneM aKUHH KOMnaHHH             «XaM <f >acT » B HHTepecax
   ueHCTBHTejibHoro Bjiaueubna - ApTeMa Enia3apHHa (T. 17 JI .A . 42);
                  -
            3JieKTpoHHbiM coo6meHHeM B. MaiouaHneBa fvictor.makshantsev@db.com )
            ,                                                      .
   Ha 3JieKTpoHHbiH aapec garkusha@daevnet.ru OT 17.08 2006 c npHnoxceuneM onncaHHH           caenKH
   no          , npeanoxceHHoro « HauiHMH CTpyKTypai’OPAMH » (T. 18 n. . 130, 152);
            MocKBe                                                      a
                  - ajieKTpoHHbiM cooGiueHHeM
                                       B. MaxiuaHueBa victor.makshantsev@db.com Ha aapec
   garkusha@daevnet.ru    OT 27.10.2006 o HanpaBJieHHH aoKyMeHTaunn no npoTOKOJiy o
   HaMepeHHHX B OTHomemm OTena «MocKBa » (T. 18 n.a - 131, 154);
          - comameHHeM o KOHijwaeHUHanbHocTH H 3KCKJHO3HBHOCTH B OTHOUICHHH
   npeunojiaraeMOH caenicH OT 27.10.2006 (npoeKT), cornacHO KOTopoMy « /loHHe BaHK » H OAO

                                                      ^
   «fleKMoc » xcenaioT 3aaoKyMeHTHpoBaTb KOH HnenuHajibubie H 3KCKjno3HBHbie ycnoBHH o TOM ,
   HTO OHH 6yayT pa6oTaTb B OTHOUICHHH npegnouaraeMoii caeJiKH, KaK onncano B npoTOKOJie o
   HaMepeHHHX, npHJiaraeMOMy K aaHHOMy aoxyMeHTy; cornacHO cxeMe noa Ha3BaHHe.M
   «OrpyKTypa caeaKH » - TK «EBponapx » HaxoaHTCH B CO6CTBCHHOCTH 3AO « L(eHTypHOH
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 146 of 177 Page ID
                                                  #:570
                                                                    57
                   Ajib»HC », !00% KOToporo npnHaAAexcaT KOMnaHHH cneuHaabHoro Ha3HaneHHH Ha BBO, 100%
                   KOTopofi B CBOK) onepeAt npnHaAAexcaT BTopon cneunajibHOH KOMnaHHH Ha BBO; aKunn
'
MeHTOBj
HAeHcojj           KOMnaHHH H caM ToproBbifl KOMnneKC noAAexcaT 3                              -
                                                                            anory (T. 18 A.A. 155 184);
XeKxe,\f,                          npOTOKOJIOM BbieMKH   OT    19.11 . 2010  B HOHC POCCHH NS 30 no                .
                                                                                                              r MocKBe
5 n.n, 4|                                                                                            UeHTyprioH Anb«Hc »
                   KjpHZWMecKoro, perHCTpauHOHHoro, HHaHcoBoro H yneTHoro nena AO
                                                           (
                                                            J)                                3    «
                                 -                                                                     .
                   ( T . 21 a . A. 11 29); KOTopbie ocMOTpeHbi B COOTBCTCTBHH C npoTOKOJiaMH 24.12 2010 (T. 30 A A     ..
0.2006                    .                             -                    .
                   85 137) 24.12.2010 (T. 30 A.A. 138 154), 27.12.2010 (T 30 A.A. 155 180);
                     -                                                                     -
                                                                                                             Ajn>»HC » OT
                          -     npOTOKOJIOM Ns 25/12 o6mero coOpaHHH aKUHOHepoB 3AO « HeHTypHOH
'aw Xt - B         25.12.2006, comacHO KOTopoMy eAHHornacHbiM pemeHHeM aKUHOHepoB: 3AO «THTyji » (33%),
                   OOO «Majiea » (20%), 3AO «TJ3, «yHHKOMHMneKC » (20%), CMarHHbiM B.H. (20%J, rapKymeft
aAHC » O'                                                                                     » (T. 21 A.A. 74);
» (33%             XI. B. (7%) yTBepHCAeHa HOBaa peAaKXj.ua ycraBa 3AO « L(eHTypHOH AjibaHC
      |
ipKymef ,
                          -   npoTOKoaoM No 01/11 o6mero co6paHHa aKUHOHepoB 3AO « L)eHTypHOH ArtbaHC » OT
                   01.11 .2005, coruacHO KOTopoMy eAHHoraacHbiM pemeHHeM aKUHOHepoB Ha AOAxcHocTb
npaB     n«        reHepaAbHoro AHpeKTopa 06mecTBa HaaHaneH KAOHHH M.A. (T. 21 A.A. 92);
    ymepff '                - CBHACTeAbCTBOM o rocyaapcTBeHHOH perHCTpaitHH topHAHHecKoroBHeceHa     AHua, coraacHO
ipaB     no        KOTopoMy 21.03.2003 B CAHHHH rocyAapcTBeHHbift peecrp IOPHAHHCCKHX JIHH                   3anHCb o
ipaB     no        C03A3HHH 3AO «L eHTypHOH
                                      (         AAbaHc  » (T.  21 A.A . 175 );
reabcx                      -              EAHHOTO                        peeCTpa JOpHAHHeCKHX AHU OT 21.03.2003 B
     . *-
                              BbHIHCKOH H3         rOCyAapCTBeHHOTO
A 160              oTHomeHHH 3AO « IJeHTypHOH AALAHC » (T. 21 A.A. 177-183);

roxHej
                          -   npoTOKOAOM N° 1 /12 OT 27.12.2002 o6mero co6paHHH ynacranKOB OOO «IJeHTypHOH
                   AjibaHC », corAacHo KOTopoMy ynacTHHKH 06mecTBa               eAHHorAacHo npHHHAH pemeHHe o
OpOMj              npeo6pa30 BaHHH 06mecTBa B 3AO 2 300 BKIIMH
                                                      ,                 pa3MemaioTca nyTeM HX nponopxtHOHajibnoro
)
                   o6MeHa Ha AOAH ynacTHHKOB npeo6pa3yeMoro OOO, B pe3yAbTaTe Hero 3AO «THTyA »
oxnefl             nojiynaeT 18% aKHHil , OOO « MHAea » - 20%, OOO « T/1 « yHHKOMHMneKC » - 20%, OOO
?poMy              « MepxaB » - 20%, CMarHHy B.H. - 22% (T. 21 A.A. 198-202);                            f
A », B
          j
                          -   AoroBopoM npeo6 30
                                         o      pa   BaHHH   (o CO3 A3 HHH   nyTeM peopraHH3anHH ) OT 27112.2002  , B
100%               COOTBCTCTBHH C KOTOpbIM ynaCTHHKH OOO « U,eHTypHOH AAbaHC » - 3AO «THTyA », OOO
HBaerg             « MHAea », OOO «T/( «yHHKOMHMneKC », OOO «MepxaB », CMaraH B. H. AQroBopHAHCb
                   npeo6pa30BaTb 06mecTBo B 3AO «H,eHTypHOH AnbAHC » (T. 21 A.A. 203 205);     -
anne                        - AoroBopoM HOBaxjHH Ne 9 OT 30.09.2009 MexcAy 3AO «U,eHTypHOH AABHHC » H OOO
> nol              « XlaeB llAa3a », corAacHo KOTopoMy CTopoHbi KOHCTarapyioT HBAHTHC y 3AO «L(eHTypHOH
3AO                AAbaHC » nepeA OOO « /laeB IlAa3a » o6a3aTeAbCTBa onaaTHTb He no3AHee 30.09.2009 cyMMy
?y6.;              3aftMa B pa3Mepe 37 MAH. py6. H npoueHTbi, yKa3aHHoe o6a3aTeAbCTBO 3aMeHaeTca Ha HOBoe -    .
i Ha     I         BbinHcaTb H nepeAan> OOO «/I,aeB IIxa3a » co6cTBeHHbiH npoerofi BeKceab, , Ha cyMMy
* (T . I           50 044 721,41 py6. co cpoKOM naaTexca - no NPEABABACHHH; co CTOPOHM 3AO <<U,eHTypHOH
                   AAbAHC » AoroBop noAnncaH reHepaabHbiM AHpeKTopoM KAOHHHBIM M.A., co CTopoHbi OOO
8 B i              «flaeB naa3a » - reHepanbHbiM AHpeKTopoM <DHTHCOBBIM fl.A. (T. 27 A.A. 255-256); ,
HTO                         - AonoAHHTejibHbiM corAameHHeM Ns 1 OT 03.12.2008 K AoroBopy Ns 1 OT 08.12.2006
cax                Me Ay 3AO «IJeHTypHOH AnbHHC » B AHue reHepaAbHoro AnpexTopa KaoHHHa M.A. H
                       *
                   «BAHAEHCOA » B AHue npeAcraBHTeaa no AOBepeHHOCTH roroxna BX., coraacHO KOTopoMy
                   CTOpOHbl AOrOBOpHAHCb yCTBHOBHTb CAeAyiOHJHH pa3Mep npOUCHTHOH CT3BKH - c Ol .06.2008 -
IKH                12,5 % Ha cyMMy AOAra 1 082 963 530 py6. (T. 28 A.A. 226-227);                          )
                                                                                                           i




»ec
                            - AonoAHHTeAbHbiM corAameHHeM Ns 2 OT 04.12.2008 K AoroBopy Ns 1 OT. 08.12.2006
                   MexcAy 3AO « L(eHTypHOH AAbAHC » B anne reHepaAbHoro AHpexTopa KaoHHHa M.A. H
    o              « EJIHAEHC0A » B AHue npeACTaBHTejia no AOBepeHHOCTH ToroxHa BX. o 3aMeHe BaaioTbi
                   AeHex<Hbix o6a3aTeabCTB Ha AOAAapbi CI1IA (T.28 A.A. 228-230);
in
O
                          -   AonoAHHTeAbHbiM corAameHHeM Ns 3 OT 30.12.2008 K AoroBopy Ns 1 OT 08.12.2006
                   MexcAy 3AO « UeHTy PHOH AAbaHc » H «BJIHACHCOA », corAacHo KOTopoMy CTOpOHbl
                   AOTOBOpHAHCb yCT3H 0BHTb C 01.01.2009 HOBblH pa3Mep npOHeHTHOH CTaBKH - 22,5% roAOBbix
o                  (T. 7 A.A. 176);
VI
                            - AoroBopoM Ns 1 OT 31.12.2007 MexcAy 3AO «/(eKopyM » B anue nepBoro saMecTHTeaa
H
                   reHepaAbHoro AHpexTopa naBAJOHeHKO E. B . H KOMnamien «X3KxeM » B AHne noBepeHHoro
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 147 of 177 Page ID
                                   #:571
                                               58
            rofoxHfl B .r , eficTByiomero Ha OCHOB3HHH AOBepeHHocTH OT 31.10. 2005 , B
                           ^                                                             KOTOPOM CTOPOHH
            KOHCTATHPYIOT HariHHHe y 3AO «/ eKopyM » 3aAOJDxeHHOCTH B pa3Mepe 134 849 918 ,0
                                                           ^
           .aojuiapoB CLUA, BbiTexaiomen H 3 AoroBopoB 3a« Ma, 3axnioneHHbix 3a nepnoA c 03.09 .2003
           03.08 . 2007, cTopOHbi AoroBapHBaioTCfl o npexpameHHH HOBanneii o6a 3aTe;ibCTBa                    no                   ^
                                                                                                           3A 0
           «,Z KopyM » onnaraTb xoMnaHHH «XeKxeM » AeHexcHOH cyMMbi B py6jiax (T. 8 A . . 91 94);
              0 ^                                                                         A      -
                    - aoroBopoM ycTynKH Ns 1 ox 01.09.2008 Me5KAy « XeKxeM » ( IjeaeHT) B none TOTOXHI
          B .R H «000 Decorum Corp . Ltd. » ( ripaBonpeeMHHK ) B jmne O . A . rioMopcKH , B
                                                                                                   xoTopom
          KOHCTaTupyeTCH , HTO 31.12 . 2007 « XeKxeM » H 3AO « )eKopyM
                                                                      7       » ( 3aeMmnx ) 3axjno4HJHi
          AoroBop 3aflMa Ns 1 , 3aeMnmx nojiyHHn B xanecTBe 3aiiMa 2 763 458 785 ,
                                                                                               91 py6. n<j
          HaCxoameMy AoroBopy U,eneHT - « XexxeM » nepenaeT FIpaBonpeeMHHKy
                                                                                       - « 000 Decorum
          Corp. Ltd . » Bee CBOH npaBa H o6a3axeHbCTBa no AoroBopy 3afiMa Ns 1 OT 31.12
                                                                                                    . 2007 , a
          ripaBonpeeMHHK BbirniaMUBaeT HeneHTy 14 217 756 AonnapoB CILIA B cpox
                                                                                                He no3AHee
          31.12 .2020 (T. 8 ji .«. 101 - 106);
                   - nporoKOJTOM BbieMKH OT 05.06 . 2012 B 3AO « Pecny6 jiHxaHCKHH 6anK >> noMHMo
          nponero jopn HHecKHX Aen 3AO « UeHTypHOH Ajibanc », OOO « MepxaB » , 3AO « TnTyji
          «Tfl «yHHKOM    ^HMneKC» (T, 30 n.a . 269-277), KOTopbie ocMOTpe 31.07                       » , 3A 0
          28|);
                                                                          Hbi      . 2012 (T . 30 JI . A . 278                    -
                   - npoTOKonoM o6 bicxa OT 01.12. 2010, B xone KOToporo B 3AO « I4eHTypnoH Ajibancn
         H 3 baTbi noKyMCHTbi , xacaioumcca cTpoHTeJibCTBa ,
                                                             BBona B 3KcnjiyaTanmo , ncnonb30 BanHn
         He )KHJibix noMemeHHH TK « EBponapK », a TaK Ke
                                                             >   6yxrajrrepcxHe, ynpeAHTejibiibie K
         peFHCTpannoHHbie AoxyMeHTbi 3AO « L)eHTypnoH AjibBHC » ( T. 31
                                                                               JI . . 5 - 16 );        A                   xoTopbit
         ocMOTpeHbi 27.12 . 2010 (T . 35 JI . A . 1 -41 , T . 35 JI . A . 42- 73 ); 24.01 . 2011 ( .
                                                                                                  T 35 A . A . 74 - 89 ) ;
                - BbinHCKOH H3 eAHHoro rocyAapcTBeHHoro peecTpa
                                                                                      npaB Ha HeABiDXHMoe HMymecTBo II
         CACJIOK C HHM OT 11.10 . 2006 (T. 31 JI .A . 17-20);
                                           -
                - npnKa30 M Ns 15 JI OT 01.11 . 2005 reHepajibHoro AnpexTopa 3AO « UeHxypnoH Ajibancu
         KnoHHHa M . A . , cornacHO KOTopoMy OH npHCTynaeT K BbinojmeHHio                                        o6 « 3aHHocTeil
         rertepajibnoro AnpexTopa AaHHoro lopHAHnecxoro anna c 01.11 .2005                                B COOTBCTCTBHH C
         pefiieHneM o6mero co6paHna aKunonepoB (T. 31 JI .A. 77);
                n
                  - npoTOKOJioM o6bicKa OT 01.12 .2010, B xone KOToporo B 3AO « LleHTypnoH AjibaHcJ
          H3t«TM AOKyMeHTbi, xacaiomnecji CTpoHTejibCTBa,
                                                                        BBona B aKcnjiyaxanino, Hcnojib30 BanH #
          He >KHJibix noMemeHHH TK « EBponapK » , a Taxxce GyxraJ
                                                                                       iTepcxne , ynpe HTejibHbie H
          pemcTpanHOHHbie AoxyMeHTbi 3AO « UeHTypnoH AJU> HHC » (T .                                           ^
                                                                                            36 JI . A. 3-26); xoxopbie
          ocKloTpeHbi 27.12 .2010 (T. 40 A .A . 1 - 131 ), 11.01 . 2011 (T. 40 JI .A. 132-229);
                  - aKTOM npneMKH KOMHCCHCH OT 27.05 . 2005 3axoHHeiiHoro CTpoHTejibCTBOM oG-bejcra -
                    ^
         MHpro yHKUHOHajibHoro ToproBoro xoMnJiexca no anpecy : r . MocKBa Py
         EKaTepHHOBKa), BJI . 62 ( T. 36 A .A . 103- 109);
                  - nncbMOM CMarnHa B . H . OT 16.04 . 2010 Erna3apaHy ApTeMy T. c npocbG
                                                                                             ,    6neBCxoe rnocce ( A.

                                                                                                                oii Ha
         oCHOBaHHH AoroBopa Kynjin - npona>KH OT 26.12 . 2006 n
                                                                           AononHHTenbHoro cornameHna K HeMy
         OT 02.03 . 2009 BepuyTb axiom 3AO « UeHTypnoH Anb» HC » B
                                                                                      KOAHHCCTBC 460 mTyK H naTb
         cooTBeTCTByiomee pacnopjoxeHHe 3AO « PerHCTpaTopcKoe o6
                                                                                     mecTBO « CTaTyc » o BHecemnr
         3anncn B peecTp aKnnoHepoB (T . 36 A.A . I l l );
            J.
            -
                 - AoroBopoM KynnH - npona)KH axnHH OT 26.12 .2006, cornacHO KOTopoM
                                                                                                        y CMarHH B . H . ,
        (LIponaBen) nepenaeT, a «flopajniH » B jmne rapKyinn fl . B . ( LIoKynaTenb
                                                                                                       ) ripHHHMaeT H
        onnanHBaeT 460 npocrax HMeHHbix 6e3AoxyMeHTapHbix
                                                                              axunn 3AO « LJeHTypHOH AnbHHc »
        HOMHHaubHOH CTOHMOCTbK) 10 000 py6nen xa>xaaa ( T. 37 A . . 83 -
                                                                              A       87 );
                 - AoroBopoM nnoTexH B OTHoineHHH TK « EBponapx » H npaB apeHAbi na 3eMenbHbM
        ynacTOx no aApecy: r. MocxBa, Py6 jieBcxoe inocce,
                                                                               A . ExaTepHHOBxa. OT 15.12 . 2006 ,
                                       /
        3axjnoHeHHbiM MexcAy « l,OHHe EaHK AT » ( 3anoroAep aTenb
                                                                         x<        ) H 3AO « UeiiTypH 0H AJIBAHO)
        ( 3ajioroAaTenb) , cornacHO KpeAnrnoMy AoroBopy OT 06.10 . 2006 Me
                                                                                                     >KAy xoMnanneH
        « EJtHAeHcoA » (3aeMumx ) n 3ajioroAepxcaTeneM . nocneAHHH cornaceH npeAocraBHTb aeMmHxy
                                                                                                             3
        xpeAHT noA o6ecneneHHe Ha o6myio cyMMy AO 100 MJIH . AomiapoB CLLIA                                              1
                                                                                                    Ha cpox B 10 jieT,
        3ajlbroAaTenb cornaceH 3anoxcHTb TK « EBponapx » H
                                                                          npaBo apeHAbi 3eMejibnoro ynacTxa B
                 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 148 of 177 Page ID
                                                    #:572

                                                                       59
t CTOpOHti
49 918,05            KanecTBe      o6ecne 4eHHH aonwHoro   H TOHHOTO   HcnojiHeHHJi   3aeMiUHKOM   CBOHX   o6fl 3aTe;ibCTB (T.
> .2003 nc                 -        -
                     37 JI .A 194 237);
'
Ba       3AQ                   •
                                   oTHeTOM    26/2009 06 onpeAeneHHH pbiHOHHoft CTOHMOCTH oSbexTOB OCHOBHMX
4);                  cpencTB 3AO « UeHTypnoH AjibflHC », cornacHO KOTopoMy pbiHOHHaa CTOHMOCTB OSBCKTOB
                     OCHOBHWX cpe CTB, 3a HCKjnoneHHeM 3flaHHfl TK «EBponapK », no COCTOHHHIO Ha 30.09.2009 c
ToroxHii                               ^
                     yneTOM AonycTHMoro oxpyrjieHHa cocTaBJiaeT 216 MAH. 400 Tbic. py6. (T. 38 A.A. 1 243);   -
KOTOpoiv
CIFOMH.Tj)                     -cnncKOM axiiHOHepoB OT 10.02.2009 3AO «IJeHTypHOH AJIBHHO), yAOCTOBepeHHOMy
                     pemcTpaTopoM - 3AO « PerHCTpaTopcKoe o6mecTBo «CTaTyc », corjiacHO KOTopoMy Ha JIHHHOM
py6.      nc         cneTe HOMHHajibHoro AepxcaTejia - «,ZLoHHe EaHK » HHCAXTCJI 2 300 niTyx aKUHH (100%) 3AO
decorum              « UeHTypHOH AiibHHC », B HbHx HHTepecax ocymecTBJiaeTca HOMHHajibHoe BJiaaeHHe B
2007, a
•

no3 Hee                                                -
                     AOKyMeHTe He yKa3aHO (T. 39 A.A 6);
   ^                           -CITHCKOM JIHU OT 30.06.2008, HMeioiHHX npaBo Ha ynacTHe B TOAOBOM o6 meM co6paHHH
                     aKHHOHepoB 3AO «LleHTypHOH AABJIHO), comacHO KOTopoMy eAHHCTBeHHbiM BJiaaejibueM
nOMHMfl
i »,
   3A0               2300 LUTyx aKUHH (100%) 3AO « I4eHTypnoH AJIWIHC » HBjiaeTCH KOMnamia «71opajiHH » (T. 39
                     n.A - 10);
A.
•       278  -                     pblHOHHOH    OUeHKOH      CTOHMOCTH       TK « EBponapK » no COCTOHHHK) Ha
lAbaiic
                     05 1 1.2008. COTJiaCHO KOTOpoft pbIHOHHafl CTOHMOCTb npaBa COGCTBeHHOCTH B OTHOOieHHH TK
:OBaiIHJt
             *       « EBponapK » H AOJIH uoJirocpoHHOH apeHUbi 3eMe;ibHoro ynacTKa noA HHM cocTaBjrana 234 300
Hbie  tt
                     000 aojuiapoB CILIA (T . 39 n.A. 199- 283);
3TOpbie
                              - npoTOKOBOM BbieMKH OT 27.10.2011 B OeuepanbHOH cnyx<6e no <}) HHaHCOBbiM pbiHKaM
                     B LL<DO uoxyMeHTOB 3MHTeHTa 3AO « L( eHTypHOH Anb» HC » (T . 41 n .A. 7- lJj) , KOTopbie

:CTBO H              ocMOTpeHbi 16.11.2011 (T. 42 n .A. 203-237);
                               -  OTHeTOM 06 HTorax Bbinycxa ueHHbix 6yMar 3AO « L(eHTypHOH AnbXHC »,
                     yTBepxcueHHbiM       COBCTOM     unpeKTopoM         3AO « UeHTypHOH Anb3HC » 03.06. 2003,
ibanoi
                     3aperHCTpnpoBaHHbiM 23.06.2003 B OKIJE POCCHH B IJOO, cornacHO n. 3 KOToporo
lOCTCli
                     aKUHOHepaMH 3AO « UeHTypHOH AnbXHC » HBUHIOTCH : 3AO «THTyji » - 18%; OOd' «Mnnea »                    -
BHH C
                                                           -
                     20%; 3AO (( Xfl, « yHHKOMHMneKc » 20%; OOO « MepxaB » - 20 %; C.MarHH B.H. - 22%., qjienbi
                     coBeTa UHpeKTopoB CMarHH B. H., rapKyiuaJTB., TpouwH H. A . (T. 41 n .A. 24-27);
IbSHC ))
Banna
                              - npoTOKOJTOM      2/03 3aceuaHH « coBeTa uHpeKTopoB 3AO « L(eHTypHOH AnbflHC » OT
ue                   03.06 . 2003, corjiacuo KOTopoMy nneHbi coBeTa AHpeKTopoB - CMarHH B . H . , TapKyma /l . B . H
         H
ropbie               TPOMNN H . A . yTBepunjiH peuieHHe o nepBOM Bbinycxe ueHHbix 6yMar - oSbiKHOBeHHbix
                     HMeHHbIX aKUHH 3AO « UeHTypHOH AjIbBHC » B 6e3UOKyMeHTapHOH (J) OpMe HOMHHaJlbHOH
                     CTOHMOcTbK) 10 000 py6 . Kansan Ha o6 myio cyMMy 23 MJIH . py6. , yTBepUHjiH OTHCT 06 HTorax
KTa
                     BbinycKa ueHHbix 6yMar H npHHxnn peuieHHe o perHcrpaunu Bbinycxa aKuuft B peruoHanbHOM
ce (A.
                     OTuejieHHH OKLIE POCCHH B UeHTpajibHOM ( euepajibHOM oxpyre (T . 41 n . A . 48 );

H Ha9
                                                                   ^
                              - npoTOKOJioM oGuiero co6paHHx aKUHOHepoB 3AO (dJeurypHOH AnbHHC » > 2 /03 OT
                     24.03 . 2003, cornacHO KOTopoMy aKUHOHepu H36panH COBCT AHpeKTopoB 3AO $L(eHTypnoH               ^
neMy
                     ajibSHC » B cocTaBe CMaruHa B . H . , TapKyuiH 73, B . H TpouiHHa H . A . (T . 41 n . A . 50);
AaTb                                                                   -                                          .



SHHH
                              - npoTOKOJioM o6iuero co6paHHx axunoHepoB 3AO « UeHTypnoH AnbXHC » 1 /03 OT
                     24.03 . 2003, corjiacHO KOTopoMy aKUHOHepbi o6iuecTBa H36pann reHepajibHbiM unpeKTopoM
                     3AO « UeHTypHOH AnbHHC » rapxymy . B . (T. 41 n .A . 54 );
B. H.
:T H
                                                               ^
                              - uoroBopoM nepeuanu AOJIH yuacTHH MexcAy CMarHHbiM B . H . (npno6peTaTenb) H OOO
                     «Tex3HeprouoH » (npouaBeu) OT 25.12.2002, corjiacHO KOTopoMy npouaBeu o6fl3yeTCH
                                                                                                                    ii


IHC »
                     nepeuaTb npno6peTaTemo 20 % nonio yuacTHH HOMHHanbHoft CTOHMOCTWO 4 600.000 py6 . B
                                                                                                                     ’
                     ycTaBHOM KanHTaue OOO « UeiiTypHOH AnbXHC », a npnoGpeTaTejib o6»3yeTca npHHXTb H
HblH
)06,                 onnaTHTb npouaBuy CTOHMOCTb AOJIH ynacTna B pa3Mepe 6 000 000 py6. B TeneHne Tpex
HC »                 xajieHuapHbix MecaueB (T. 41 JI .A - 170- 175 );
Heft                          - uoroBopoM nepeuaHH AOJIH ynacTua MexcAy CMarHHbiM B . H . ( npno6peTaTejib) H OOO
Hi< y
                     « THTy;i » ( npoAaBeu) OT 25.12.2002, cornacHO xoropoMy npoAaBeu o6»3yeTca nepeAaTb
ieT,
                     npHo6peiaTeuK) 2% AOJHO ynac rua HOMHHajibHOH CTOHMOCTBIO 460 000 py6 . B ycTaBHOM
a   B
                     KanHTaue OOO « UeHTypnoH AnbHHC », a npHo6 peTaTeub o6a3yeTca npnnaTb H onnaTHTb
                                                                                                                    H
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 149 of 177 Page ID
                                   #:573

                                                 60
    npoiiaBuy CTOHMocTb AOAH ynacTHA B     pa3Mepe 600 000 py6 .   B TeneHne Tpex KaxeHAapHbi
                           -
    MecaiieB (T. 41 A.A. 182 187);
                                                                                                *
          -   H3MeneHHeM     N° 1 B ycTaB OOO «LJeHTypHOH Ajib«HC », yTBepxcAeHHbiM O6IHH»
   co(?paHHeM ynacTHHKOB 10.09.2002, coraacno KOTopoMy ycTaBHbifi KanHTan OGmecTBj
    cocTaBJiseT 23 000 000 py6., pa3Mep AOAH Kax<Aoro ynacTHHKa onpe enaexcH B npouenrax i .
                                                                            ^
    cocTaBJiaeT: 1 . 3AO «THTyji » - 20%; 2. OOO « Mnnea » - 20%; 3. 3AO «T/1 « yHHKOMHMneKc » »
   20%; 4. OOO « MepxaB » - 20 %; 5. OOO «Tex3HeproAOH » - 20% (T. 41 A .A. 197);
             - ycTaBOM OOO «L(eHTypHOH AnbHHC », yTBepxcAeHHbin pemeHHeM o6mero co6paHn »
   ynacTHHKOB 03.04 . 2002, corjiacHO KOTopoMy MecTOHaxoxcAeHHe 06mecTBa: r . MOCKBW
    KYXY30BCKHH npocneKT, A. 39; ynacTHHKaMH 06mecTBa XBAAIOTCJI JIOKTHOHOB AT. (50%) J
   Ka&nyH H . H . (50%).; ycTaBHWH xanHTan OGmecTBa cocTaBJiaeT 23 000 000 py6. H Ha 100°4
   onjjaHeH AeHexcHbiMH cpeACTBaMH (T. 41 A.A. 198 -207);
             - nHCbMOM AO «PerHCTpaTopcKoe o6mecTBO «CTATyC» OT 16.06.2015, coraacH
   KOTopoMy HoxyMeHTbi (nepeaaTOHHbie pacnopxxceHHa ), xBiiBiuHecx B 2006 r. ocHOBaHHHMH AAJ
   BHeceHHx 3anHcen B peecTp BnaAenbneB ueHHbix 6yMar 3AO «L(eHTypHOH Anb» HC » o nepexoAi
   np B C06cTBeHHOCTH Ha aKHHH 6 bUIH yHHHTOXCeHbl B CBX3H C HCTeneHHeM cpoxa XpaHeHHS;
                                                                                                ^
      ^
   3anHCb o 3aHncjieHHH ueHHbix 6yMar Ha AHUCBOH cneT HOMHHajibHoro AepxcaTeAa AKE « Oopa       ~
   BaHK » 6buia BHeceHa B peecTp 3AO « UeHTypHOH AAwmc » 01.03.2010 Ha OCHOBBHHM
   3 jieKTpoHHoro aoxyMeHTa, nocTynHBiuero B AO « CTATyC » OT OOO «/(oHHe EaHK »; 38
   nepHOA BefleHHH peecTpa 3AO « UeHTypHOH AJIBBHC » (AO 07.06.2010) AO «CTATyC » H«
   BHOCHJTO 3anHcefi o ciiHcaHHH ueHHbix 6yMar c AHueBoro cneTa HOMHHajibHoro AepxcaTeAx AKEj
   « <I>opa-EaHK » (T. 46 A.A. 203);
            - nepeflaTOHHbiM pacnopaxceHneM OT 01.03.2010, cornacHO KOTopoMy 2300 onyx axunfl
   3AO « I_(eHTypHOH AABAHO) co cneTa HOMHHajibHoro AepxcaTenx OOO « (oHHe EaHK »
                                                                                   ^
   nepeBOflHTCH Ha cneT HOMHHanbHoro AepxcaTeAx AKB «Oopa-BaHK » Ha ocHOBaHHH HHCTpyxiiHiJ
   KJitj'eHTa Ha nepeBOA OT 27.02.2010 (T. 46 A .A. 204-207);
                                                                   -
            - aHKeTOH aaperHCTpHpoBaHHoro AHua - AKB «Oopa BaHK » B AO «CTaTyc » oi&
      ^
   09. 2.2010, cornacHO xoTopon «Oopa-EaHK » ABXHeTca HOMHHajibHbiM AepxcaTeneM 3MHTCHTB
   3At) « UeHTypHOH AAMIHO) (T. 46 A.A. 216);
            - npoTOKOAOM BbieMKH OT 10.12.2010 B HOHC POCCHH 8 no r. MOCKBC AoxyMeHTOB B
   OTHomeHHH OOO « MHAea » (T. 49 A .A. 11-18), Koxopbie ocMOTpeHbi 28.01.2011 (T. 49 A.A. 229   |
   250);
        y - 33KAioHeHneM cyAe6Hoft opeHOMHoft 3KcnepTH3bi             02/20-01-11 OT 20.02.2011, no!
   BbipOAaM KOTOpOTO pbIHOHHaX CTOHMOCTb 20% aKUHH 3AO « UeHTypHOH AAbAHC » noj
   COCTOAHHK)                        Ha                   26.12 . 2006                   COCTaBAAAa
   666 480 521 py6., no COCTOAHHKJ Ha 26.02.2010 H 01.03.2010 - 720 605 444 py6. (T. 51 A.A - 27-
   291);
            - 3axAioHeHHeM nonepKOBeAHecKOH cyAe6HOH 3KcnepTH3bi .Nsi 12/3115 OT 24.06.2011 ,]
   no . BbiBOAaM KOToporo noAnncb OT HMCHH Erna3apaHa AuiOTa, pacnoAoxceHHaa B pa3AeAe|
   « rioAnncH napTHepoB» corAaineHHH OT 2008 r. Mex<Ay CMarniibiM B .H . H Erna3apHHOM AT . ,
   BbraoAHeHa Eraa3apaHOM AmoTOM (T. 55 A.A. 103- 106);
       * - npoTOKOAOM o6bicxa B xcHAHiue KAOHHHa M .A. OT 01.12. 2010 no aApecy :                 r.
                               -
   MotKBa, yn. KocTHKOBa, A 8/6, KB. 171 , B xoAe KOToporo H3b«T cHCTeMHbin 6AOK KOMnbiOTepa 1
   H AOKyMeHTbi (T. 57 A.A. 9- 15 ), ocMOTpeHHbie 19.05 .2011 (T. 57 A.A. 26-28 ) H 08.06 . 2011 (T.I
   57 A.A. 37-39);
            - nepenHeM AOKyMeHTOB AAA 3aKpbiTH» CACAKH no npno6peTeHHio TLJ « EBponapK » (T.
   57 A .A. 29-33);
            - npoTOKOAOM o6bicKa 13.12.2010 B otpHce OAO «KanyrarAaBCHa6 », B xoAe KOToporo
   H3isrrbi AOKyMeHTbi B OTHomeHHH KOMnaHHH 3AO «L(eHTypnoH Anb«HC », « oftne BaHK »,
                                                                                  ^
   «CkeHAA6H », «KaAKeH », «/(opaAHH », «BAHACHCOA » (T. 62 A.A. 10- 16), ocMOTpeHHbie B
   COOTBETCTBHH C npOTOKOAOM OCMOTpa AOKyMeHTOB OT 14.12 . 2010 (T. 62 A.A. 261 -279);
                   Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 150 of 177 Page ID
                                                      #:574
                                                                          61

                                - AoroBopoM 3aflMa OT 14.01 .2010 Mexcay OOO « ra3oiiaTpeHa » ( xpeaHTop
Haapuhr                                                                                                                      ) H
               *
                                                                                                        3aeMmHKy 16 MJIH .
     O6IHHJK           « CXENAA6 H » ( 3aeMuiHK ) , corjiacHO KOTopoMy xpeaHTop npeaocTaBJiaeT
                       aoaaapoB CIUA nyTeM nepeiHcaeHHa Ha
                                                                      cner B «,UoHHe BaHK » co cpoKOM B03BpaTa He
SMECTBJ                no3jwee 14.01 .2013 , no cTaBKe 11 % roaoBbix (T. 62 a.a. 17-22);
leHTax         u
                                - aoroBopoM 3aftMa OT 14.01 . 2010 Mexcay « rpoBep XoJiaHHr&LiHBecT .JiTa . / ( xpeaHTop)
-
                                                                                                                   )

inexc »        .       H «CxeHaa6 H » (3aeMWHK ),
                                                      corjiacHO KOTopoMy xpeaHTop npeaocTaBaaeT aeMumxy 5 MJIH .
                                                                                                            3
                                                                      cneT B «/I,OHHe BaHKe » co cpoxoM B03BpaTa He
36paHiui               aoaaapoB CLUA nyreM nepenncaeHHa Ha
WocKBa,                no3iiHee 14.01 . 2013 , no CTaBxe 9 ,51% roaoBbix (T. 62 a .a. 23-28);
50%) H                           - noroBopoM 3aHMa OT 30.12 .2009 M«xay OAO « yHHBepcaabHbiii xoMMepaecxHii
a 100%                 HHBeCTHlIHOHHblH UeHTp » ( Kpe HTOp) H « CxeHaa 6 H » (3aeMIUHK ) , COTJiaCHO KOTOpOMy
                                                            ^
                       Kpeamop npeaocTasaaeT 3aeMmHxy 20 MJIH . aoaaapoB CLUA nyreM nepenHcaeHHa Ha cneT B
                                                                                                          %
                       <( Uofi 4e BaHKe » co cpoxoM B03BpaTa He no3aHee 14.01 .2013 , no CT3BKC 9, 5 roaoBbix T
                                                                                                                          ( . 62
JTJiaCHO                                                                                                             »
IMH aJi*
                       a .a. 29-34);
                                 - noroBopoM aaiiMa OT 14.01 .   2010  MOKjiy  OAO      « KajiyrarjiaBCH  a 6  » ( xpeaHTop   ) H
    pexoae
                       « CXENAA6H » (3aeMriHK ) . corjiacHO KOTopoMy xpeaHTop npeaocTaBaaeT 3aeMmHxy 12 250 000
memur.
                       aoaaapoB CLUA nyTeM nepemicaeHiia Ha cneT B «JLOHHC EaHxe » co cpoxoM B03BpaTa He
:< Oopa    -           no3jjHee 14.01 .2013 , no CTaBxe 9,5% roaoBbix (T. 62 a .a. 35 -40 );
3B3HHH                                                                                                                ‘
                                 - corjiaineHiieM OT 18.01 . 2010 Mex<ay «,QoHHe BaHKOM » ( npoaaBeu) H xoMnaHHeii
IK »; 33
                       « CxeHaa 6 H » ( noxynaTejib ) o npno6peTeHHH npaB no xpeaHTHOMy aoroBopy Ha ^cyMMy 100
C » ne
                       MJIH . aoaaapoB CLUA OT 06.10. 2006 («3MeHeHHOMy 27.12 . 2006 ) aaa KOMnaHHH «
                                                                                                                     EjiHaeHcoa »
a AKB                                                                                            55           aoaaapoB     CLUA ,
                       ( corJiaujeHHe o Bbixyne ) o TOM , HTO noxynHan ueHa cocTaBHJia               MJIH .

                       KOTopbie noxynaTejib aoaxceH nepenHCJiHTb Ha cneT npoaaBua He no3aHee 19.01 . 2010; K 3TOH
    axmnl
    BaHx »             >xe ziaTe JIOJDKHO 6biTb nepeHHCJieHO o6ecneneHHe B BHae aeHe>xHbix cpeacTB B pa3Mepe
                       500 000 aoaaapoB CLUA , co CTopoHbi KOMnaHHH «CxeHaa6n » corjiameHHe noanncaHO OT
yxmiH
                       HMEHH A . HjibfleBa, npHHaaaexcHOCTb BTopofi noanncn He yxa3aHa (T . 62 a .a. 157 - 195
                       (opnniHaa aoroBopa c npnaoxceHHaMH Ha aHmiiHCXoM H 3bixe ), a .a. 196-237 (nepeBoa aoroBopa
c » OT
                       H npHJioxceHHH K HeMy , 3aBepeHHbiii HOTapnycoM );
rTei-rra
                                 - aoroBopoM OT aHBapa 2010 r. Mexcay «HoHHe BaHKOM » B xanecTBe LlepBOHanaabHoro
                       xpeflHTopa, nepBOHanajibHoro xpeaHTHoro areHTa, nepBOHanaabHoro areHTa no odecneaeHHio
                       H xoMnaHnefl «CxeHaa6 H » B xanecTBe HoBoro xpeaiiTHoro areHTa H HOBOTO ' areHTa no
ITOB B
. 229-
                       o6ecne4eHHio o CJIOJXCHHH noaHOMOHHH H HOBOM Ha3HaneHHH no xpeaHTHOMy jjoroBopy Ha
                       cyMMy 100 MJIH . aoaaapoB CLUA OT 06.10 .2006 (H3MeHeHHOMy 27.12 . 2006) aaa xoMnaHHH
1 , no
                        « BjiHaeHcoa », B COOTBCTCTBUH C ycaoBHXMH CoraameHHa OT 15.01 . 2010 o npHo6peTeHHH npaB
» no
                       Mexcay «UoHHe BaHxoM » H « CxeHaa6H » nepBOHanajibHbin xpeaHTop coraaceH aiepeaaTb B
3.iKjia
                        noab3 y xoMnaHHH « CxeHaa6n » CBoe npHHirroe o6 jnaTeabCTBO H cyMMapHyio. ocHOBHyio
I.   27-                cyMMy , npHMeHHTeabHO x xpeanTaM B pa3Mepe 100 MaH . aoJiaapoB CLUA no KpeaHTHOMy
                       aoroBopy . IlepBOHaHaabHbiH xpeaHTop HaMepeH Ha3naiHTb xoMnaHHio «Cxe aa6n » xax
> 011 ,
iaejie
                        AreHTa no oSecneneHino H KpeaHTHoro areHTa aaa OmiaHCOBbix CTOPOH (T. 62 rf’.a . 174- 195 ,^
                        216-237);
A .r,
                                 - 6a30BbiM coraaineHHeM o npHo6peTeHHH axraBOB OT 14.01 .2010 Mexcay rpynnoii
                        xoMnaHHH «HaeB naa3a » B anue ErnasapxHa ArnoTa LeBopxoBHHa ( AxiiHOHep A ) H rpynnoii
      r.
                        xoMnaHHH « TauiHp » B anue KapaneTaHa CaMBeaa CapxncoBHHa ( AxunoHep Bi ), coraacHO
Tepa
                       xoTopoMy CTopoHbi HaMepeBaiOTca coBepuiHTb               Hecxojibxo   caeaox   B   ueaax   ycTaHOBaeHHa
1 (T.                                                                    3AO « L)eHTypnoH AabaHC » . fecTynaeHne
                       coBMecTHoro napiiTeTHoro xoHTpoaa          B OTiiomeHHH
                       AxuHOHepa B B LIpoexT oGycaoBaeHo HacTynaeHiieM onpeaeaeHHbix ycaoBHii H rapaHTHHMH
» (T.
                       AxuHOHepa A . Uo aaTbi Bxox<aeHH 5i B caeaxy a maanpoBaHHaa xoMnaHHa Axunoiiepa B Jella
)oro
                                                                            ^
                       Holding& Finance Inc . ( BBO ) npno6peTaeT no HOMHHaabHOH CTOHMOCTH y a<J)(J) HJTHpoBaHHOH
                       KOMnaHHH AxmioHepa A - MPH Law Services Ltd . (Knnp) 50% axunir xoMnaHHH
ix »,
                       « CxeHaa6n », co3aaHHoii AxunonepoM A HcxaiOHHTeabHo aaa ueaefl HacToaiaen caeaxn .
5     B
                       CTopoHbi Ha3HaiiaioT aByx anpexTopoB B xoMnaHHH « CxeHaa6H », no oaHOMy OT xaacaofl H 3
                       CTopoH , xoTopbie 6yayr HMeTb npaBo npHHHMaTb pemeHHa no BceM BonpojjaM Toabxo
                       coBMecTHo H eaiiHoraacHO. AxuHOHep A o6ecnenHT 3axaioHeHHe aoroBopa xynaH - npoaasxH H
                                                                                                                   VI
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 151 of 177 Page ID
                                   #:575
         %                                           62
         X
      iiepenany 920 (92%) aKHHH KOMnaHHH « KajiKeH » no HOMHHajibHOH CTOHMOCTH B no.rib3y
                                                .
      a < j) (])HJiHpoBaHHoro Jiima AKHHOHepa B KoMnanna «CKeHiyi6H » 3aKJnonaeT noroBopbi o
      nonyneHHH 3aflMOB OT KoMnaHHH , acjjcJmjiHpoBaHHbix aKUHOHepy A - OAO « yHHBepcajibHbiH
      KOMMepnecKHH HHBecTHunoHHbiH ueHTp » H OOO « Decorum Corp. Ltd . » na o6 myio cyMMy
      22 250 000 AOJiJiapoB CLUA co cpoKOM B03BpaTa no 11.01 .2013 co CT3BKOH 9,5% roaoBux . OT
      KOMNAHHH , a 4) ({) HjTHpoBaHHbix aKUHOnepy B - OAO «KanyraraaBCHa6 », «Grover Holding &
      Invest » H OOO « ra30 HjnpeH,a » - Ha o6inyio cyMMy 33 250 000 nojuiapoB CLUA. IdejieBoe
      Ha3HaneHne 3aiiMOB - onnaTa B nojib3y « OHne BaHKa » 3a npno6pereHHe KOMnaHHeft
                                                     ^
      «CKeH n6 n » Bcex npaB B COOTBCTCTBUH C CorjiameHHeM o Bbixyne. KoMnamia «CKeHHJi6H »
              ^
      3a$noHHT corjiameHHe c «flottHe BaHKOM » o npno6peTeHHH 3a 55,5 MJIH . nojuiapoB CILIA
      10(1% aojira H Bcex npaB KpeuHTopa H 3ajioronep>KaTejia no 3afiMy, BbiTCKaiomeMy H3
      Kpe'uHTHoro corJiameHna Ha cyMMy 100 MJIH nojuiapoB CLUA . AKHHOHep A oOecnenuBaeT
      3aKjnoHeHHe Meacny KOHTpojmpyeMOH HM KOMnaHHen OOO «JJaeB mia3a » H 3AO « UeHTypHOH
      Aji > aHC » cornameHHe 06 yperyjiHpoBaHHH ycJiOBHH Been npocponeHHOH 3anoji >KeHHOCTH H
         ^
      nepenany AKUHOHepy B Bcex nojiHOMOHHH Ha nonany OT HMCHH OOO «/IaeB njia3a » B
      APSAHTPAKHBIH cya r. MOCKBM 3aaBneHHa 06 oTKa3e OT Tpe6oBaHna o npH3H3HHH aon >KHHKa
      6a KpoTOM c npnnox<eHHeM coraaiueHHa 06 yperyjiHpoBaHHH npocponeHHOH 3aaon >KeHHocTH
        ^    npeKpameHHH npOH 3BoncTBa no aeny o 6aHKpoTCTBe 3AO « L(eHTypHOH AnbaHC ».
      AiatHOHep A nepenaeT 50% aKHHH « EnHaeHCon » H 50 % aKHHH «#opanHH » KOMnaHHaivi
      axpHOHepa B. KoMnaHHH «CKeHHn6 n », « EnHaeHcon » H «HopajiHH » 3aKjnonaT floroBop 06
      yperyjiHpoBaHHH H npeKpameHHH o6a3aTejibCTB, BbiTeKaiomux H 3 KpeanTHoro corjiameHHa H
      ooecneHHTejibHbix   aoroBopoB K HeMy Ha caeayioiHHX ycaoBHax :
               K- «CKeH^Ji6H » nepexojTHT npaBa CO6CTBCHHOCTH Ha 100% 3KHHH 3AO «L(eHTypHOH
      An bflHc ». a o6a 3aTejibCTBa KOMiiaHHH «Ta(})TC », «UopajiHH » H « EnHaeHcon », BbiTeKaiomHe H 3
           '

      Kpe HTHoro coraameHHn H o6ecneHHTejibHOH aoKyMeHTaHHii K HeMy, npeKpamaioTca;
              ^ - BCTynjieHHe B cHJty j oroBopa 06 yperyjiHpoBaHHH aoara o6ycjiOBneno MOMCHTOM
           •'
                                     ^
      nepexona OT «UOHHC BaHKa » Bcex npaB KpeanTopa K «CKeHaa6H » B COOTBCTCTBHH c
      CorjiameHHeM o BbiKyne .
                AKHHOHep A /weT rapaHTHH AKUHOHepy B , MTO mo6 bie H3 caeaoK, npeaycMOTpennbie
      HacToamHM Ea30 BbiM cornauieHHeM, He 6yayT ocnopeHbi B pe3ynbTaTe npeabaBjieHna
      np TeH3HH aKHHOHepaMH «Tacj)TC ».
        ^       y AKHHOHepa A HeT KaKHX -an6o aoroBopeHHOCTeH c TpeTbHMH JIHH3MH , KpoMe
      AKHHOHepa B, o COBMCCTHOM ocymecTBjieHHH npoeKTa Ha MOMCHT samnoHeriHa HacToamero
      BaioBoro corjiameHHa . ECJIH BbiaBHrca HapyrneHne aKHHOHepoM A naHnoro ycjjoBiia , OH
      BBIRMAHHBAET AKUHOHepy B 10 MJIH aonJiapoB CLUA.
                Ba30Boe corjiameHHe noanHcaHO OT AKHHOHepa A - Eraa3apaHOM AmoTOM T. H
      Erna3apaH 0M ApTeMOM T., OT AKHHOHepa B - KapaneTaHOM C.C. H HjibaeBbiM AT. ( T. 62 n .a.
      243-260);
                - HoroBopoM noxynKH 3KHHH OT 29.12.2009, coraacHO KOTopoMy KOMnanna « Jella
      Hojding& Finance Inc.» ( noKynaiejib) KynHJia y KOMnaHHH « MPH Law Services Ltd . »
      ( IlpoHaBeH) 3a 1 000 eBpo 3KHHH KoMnaHHH «CKeHHJi6 n » B KOJiHHecTBe 1 000 mTyK , HTO
      cocxaBjiaeT 50 % BbinymeHHbix H pacnpeaeaemibix aKHHH KoMnaHHH, Ha MOMCHT npoaaacH

      riponaBCH aBaanca e/iHHCTBenHbiM 3aKOHHbiM H 6eHe({) HHHapHbiM BnaaeabueM KOMnaHHH
      « CKeHHJi6H » (T. 63 Ji.,a. 12-24, 25-37);
                - noHTBepjKHeHHeM KoMnaHHH « MPH Law Services Ltd . » OT 29.12.2009 o TOM, HTO ona
      no ynnaa OT KoMnaHHH « Jella Holding&Finance Inc . » noJiHyio oanaTy 3a npoaaa< y 1 000
        ^
      aKHHH KOMnaHHH « CKeHna6 H » (T. 63 n.a . 38-39, 40- 41 );
           y    - pemeHiieM KoMnaHHH «MPH Law Services Ltd. » OT 29.12 .2009 B KanecTBe
      enHHOJiHHHoro anpeKTopa            KoMnaHHH   «CKCHHJI6H » O Ha3HaneHHH HabaeBa AT .
      HonoaHHTeabHbiM HHpeKTopoM KoMnaHHH « CKeHHJi6 n » (T. 63 am. 42 , 43 );
                - pemeHHe.M KOMnaHHH « MPH Law Services Ltd . » B KanecTBe eaHHoaHHHoro mipeKTopa
      KoMnaHHH «Ta )TC » OT 16.01 . 2010 o 3aicjnoHeHHH KOMnaHHeii noroBopa noKynKH aKHHH, B
                     ^
        u
                      Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 152 of 177 Page ID
                                                         #:576
                                                                       63
no/ib3y                   cooTBeTCTBHH      c KOToptiM KOMnaHHH nonama 6yneT npoaaTb KOMnaHHH «MacTepo » no
opbi  o                    HOMHHanbHoii CTOHMOCTH 230 500 aKimfi B KarmTane KOMnaHHH «,ZJopajiHH » (T. 63 n.n. 54, 55);
JIbHblit ;                         - pacnncKon B nonyneHHH onjiaTbi OT 18.01.2010, cornacHO KOTopoS KOMnaHHH
cyMMy                      «Ta4>TC » B COOTBeTCTBHH C flOrOBOpOM nOKynKH aKHHH KOMnaHHH «XlopaJIHH » OT 18.01.2010
nx . OT >                  Meacny KOMnaHHeft «Ta<J)Tc » H «MacTepo » nonTBepacnaeT nonyneHHe OT KOMnaHHH «MacTepo »
ling                       5000 eBpo B KanecTBe onnaTbi neHbi noKynKH (T. 63 n.n. 58, 59);
jJieBoe           I              -    peuieHHeM enn HOJIHHHOTO nwpeKTopa «Ta4>Tc » OT 16.01.2010, cornacHO KOTopoMy
laHHei} j                 nnpeKTop KOMnaHHH «Tacj)TC » - KOMnaHHH «MPH Law Services Ltd. » yTBepacnaeT nepenany B
JUI6H » ;                  noJib3y «MacTepo » 230 500 nrryK aKUHii B KanHTane KOMnaHHH «flopajiHH » (T. 63 n.n. 90, 91);
cmA I                            -     peuieHHeM « New Generation Services Ltd . » H EneHbi fleMHHon OT 16.01.2010 B
My H3
                          KanecTBe nupeKTopoB KOMnaHHH «,nppanHH » 06 yTBepacneHHH nepenanu 230 500 aKUHii B
LHBaeT '                  KANHTANE KOMnaHHH OT «Ta4rrc » B nonb3y «MacTepo » (T. 63 n.n. 92, 93);          ,
ypnoHi
                                   - aKTOM   nepenann aKUHii  OT      .     ,
                                                                 16.01 2010 cornacHO KOTopoMy   KOMnaHHH   « Solid Rock
CTH H                     Trading Ltd. » (EpHTaHCKHe BHprHHCKHe ocTpoBa) nepenaeT KOMnaHHH «Brich Trading SA »
3a » B 1
                          (BpHTaHCKHe BHprHHCKHe ocTpoBa) 855 niTyK BKUHH C HOMepaMH 856-1710 B KanHTane
KHHKa                     KOMnaHHH «BnHneHcon » (T. 63 n.n. 98, 99);
HOCTH
                                   - noroBopoM noKynKH aicnHH OT 18.01.2010, cornacHO KOTopoMy KOMnaHHH «Solid Rock
> HHC ,   » f             Trading Ltd.» 3a 855 eBpo nponana KOMnaHHH «Brich Trading SA » 855 niTyK aKUHii KOMnaHHH
IHHHM         1
                           « EnHneHcon », HTO cocTaBnneT 50 % OT BbmymeHHbix H pacnpeneneHHbix aKUHH KOMnaHHH (T.
jp 06
IHH
                                               -
                          63 n.n. 106-120, 121 135);
                                   - cnenHanbHbiM pemeHHeM aKUHOHepoB « BnHneHCon » - KOMnaHHH «Solid Rock Trading
                          Ltd.» H «Brich Trading SA » OT 16.01.2010, cornacHO KOTopoMy enHHornacHO perneHo ynajiHTb
'pHOH
                          cTaTbio 74(a)-(c) YcTaBa H 3aMeHHTb ee HOBOH cTaTbefl 74 cnenyiomero conepacaHHn : «74.
He H3
                          CoBeT nnpeKTOpoB nonaceH cocTOHTb H3 nByx jmpeKTopoB. Kaacnbifi aKUHOHep, BnaneiomHH
HTOM |
                                                                                             .
                          50% aKUHOHepHoro KanHTana, BnpaBe npennoacHTb KaHnnnaTypy Ha3HanHTb H cMecraTb
                          onHoro nnpeKTopa. HeB3Hpan Ha nio6oe HHoe nonoaceHHe HacTOHinero YcraBa, Bee pemeHHH
HH        C   I           coBeTa nnpeKTOpoB nonacHbi npHHHMaTbcn enmioraacHO nByMH nHpeKTopaMH; H JUO6OH
                          noroBop, 3aKnronaeMbiH KOMnaHHen , neficTBHTeneH TonbKO npn ycnoBHH ero ftonnncaHHH
HHbie
                                                       ..
                          BceMH zmpeKTopaM H » (T. 63 Ji a 142, 143);                                      ^
eHHH
                                 -         -
                                     nHCbMOM cornameHHeM o cy6opnHHHpoBaHHH OT 18.01.2010 B anpec «/loHHe BaHKa »
                          OT HMeHH KOMnaHHH OOO « Ta30 HJiTpeHn », OAO « KanyrarnaBCHa6 », «Grover Hol&ng&Invest
poMe                      Ltd . », «CKennn6H », B KOTOPOM nonTBepacnaeTca, HTO cy6opnHHHpoBaHHbie KpenHTopbi Bee
Hero                      nocTynneHHH no noroBopaM cy6opnHHHpoBaHHoro 3aftMa Ha oSmyio cyMMy 55,5 MHH.
,    OH
                          nonnapoB CmA nonacHbi 6brrb Hcnonb30 BaHbi KOMnanHew «CKeHnn6n » HCKJUOHHTenbHO nnn
                          (JjHHaHcnpoBaHHH IjeHbi noKynKH no cornameHHio o Bbncyne OT 18.01.2010 c «,HoHne BaHKOM »
r.
n.n.
      H
                                                          -        -
                          (T. 63 n .n. 282-284, 285-287, 288 291, 292 295);                                £
                                   - peuieHHeM nupeKTopoB «CKeHnn6H » OT 15.01.2010 - KOMnaHHH «MPH Law Services
                          Ltd.» H HnbneBa AT. o TOM, HTO KOMnaHHH B KanecTBe FIoKynaTenH nonacHa*’ 3aiunoHHTb
Jelia                     cornameHHe o Bbncyne c «/loHHe BaHKOM », B COOTBCTCTBHH c KOTopbiM FIponaBen 3a UeHy
.td . » I                 noKynKH B pa3Mepe 55 MJIH . nonnapoB CmA cornacHTcn nponaTb CBOH npaBa B KanecTBe
 HTO|
                          nepBOHananbHoro KpenHTopa no /JoroBopy 3afiMa OT 06.10.2006 (B penaKUHH OT 27.12.2006),
aacH
                          no KOTopoMy riponaBeu npenocTaBHn « BnHneHcon » 3aeM B pa3Mepe 100 MJIH. nonnapoB C1I1A.
HHH
                          KOMnaHHH nonacHa paTHcJwnupoBaTb H yTBepnHTb 5 noroBopoB cy6opnnHHpoBaHHC£0 3aftMa Ha
                          o6uiyio cyMMy 55 MJIH. nonnapoB CmA Meacny «CKeHnn6H » B KanecTBe 3aeMiunKa H KaacnbiM
oHa
                          H3 cnenyioinHx nun: OAO « YHHBepcajibHbiH KOMMepnecxHH HHBecTHUHOHHbift neHTp », «000
000                       fleKopyM Kopn . JlTn. », OOO «Ta30HnTpeHn », OAO «KanyraraaBCHa6» H «Grover      -
                          Holding&Invest Ltd. » B KanecTBe KpenHTopoB c enHHCTBeHHOH uenbio (JwHaHCHpoBaHHH
iTBe
                          BbmnaTbi IjeHbi noKynKH H nponux cyMM, npnnHTaiomHxcfl no cornameHHio o Bbncyne (T. 63
\.   r.                          -         -
                          n.n. 302 303, 304 305);
opa
                                   - pemeHHeM nupeKTopoB «CKeHnn6H » OT 30.12.2009 - KOMnaHHH «MPH Law Services
                          Ltd. » H HnbneBa AT. o TOM, HTO KOMnaHHH B KanecTBe 3aeMmHKa 3aKjnoHHT noroBopbi 3afiMa c
i, B
                          KOMriaHHeH OAO «YnHBepcanbHbiH KOMMepnecKHH HHBecTHUHOHHbm ueHTp » H£ cyMMy 20
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 153 of 177 Page ID
                                   #:577
              «4                                                  64
                      CIHA , c «000 JJeKopyM Kopn. JlTa. » Ha cyMMy 2 250 000 aoaaapoB CI11
            MJifj. aoaaapoB
         OQO «ra30HJiTpeiiA » Ha cyMMy 16 MJIH. aoaaapoB CILIA , c OAO « KaayraraaBCHa6 » Ha A, A
                                                                                                                 cyMMy

              ^
         12 50 000 aoaaapoB CILIA
         ClflA (T. 63 a.a. 306, 307);
                                                H C   « Grover Holding&Invest Ltd . »

               - npoTOKOJiOM 3aceaaHHa coBeTa aHpeicropoB KOMnaHHH «KajiKeH » OT 18.01.
                                                                                        Ha cyMMy


                                                                                              2010,
                                                                                                   5   MJIH.   aoaaapo®



                                                                                                                        .-
        coraacHo KOTopoMy npHHaTbi peuieHHa 06 yTBepxcaeHHH aicra
                                                                   nepeaanH 920 aKunfi KOMnaHHB
                             .
        B noab3y JI KapaneTaHa H O BbinycKe HOBoro aKUHOHepHor
                                                               o cepTH|
                                                                      < )HKaTa JV? 6 c yKa3aHHeM JL
        KaJjaneTSHa B KanecTBe 3aperHCTpnpoBaHHoro Baaaea
                                                                  bua 920 aKunfi                           KOMnaHHaJ
        o/iHOBpeMeHHO aHHyjiHpoBaB aKUHOHepHbiH cepTH HKaT Jfe 5 OT 05.03.2008 (
                                                                                                       .
        327);
             <;        -
                                                                       ^
                    aKTOM nepe aHH OT 18.01 .2010, corjiacHO KOTopoMy KOMnaH
                                                                                    T 63 a . .   a 326,

        Ltd. » (ICwnp) nepeaaeT^ JleHHHKy KapaneTHHy 920 aKUHH KOMnaH «KajiKeH    HH « Ionics Nomeneesi
                                                                           HH          » c HOMepaMH or
        0081 ao 1000 (T. 63 a.a. 320, 321);
                 - OTK330M M . KjioHHHa, HBaaioiuerocH BaaaeabueM 40% 3KUHH KOMnaHHH «KajiKeH »
                                                                                                      OT4
        npaBa          npeHMymecTBeHHOH          noKynKH         920        aKUHH        B       nojib3y
                                                                                                         *
        JI . KapaneTaHa (T. 63 a.a. 322, 323);
             9  - OTK330M M . AHaHbeBa, aBJiaiomeroca BaaaeabueM 40% aioiHH KOMnaHHH «KajiKeH »
                                                                                                      OT
        npaBa          npeHMymecTBeHHOH          noKynKH         920       aKUHH         B       nojib3y
       JI. fCapaneTaHa (T. 63 a.a . 324, 325);
            ° - npoTOKOJiOM cnennaJibHoro 3aceaaHHH coBeTa
                                                                  nnpcKTopoB KOMnaHHH « KajiKeH » OT '
       18.01 .2010, cornacHO KOTopoMy npHHaTo pemeHHe o Ha3HaueHHH JI . Kapan
                                                                                              eTaHa Ha <
       noAacHOCTb nHpeicropa KOMnaHHH (T. 63 a.a. 328, 329);
                - npoTOKOJiOM o6biCKa OT 07.02.2012 B oijmce 3AO « npo< j)eccHOHanbHbie|
       KOMMyHHKanHH », me H3i> HTbi noKyMeHTbi B oTHoineHHH 3
                                                                     AO « UeHTypHOH AJibaHC », MTK '
       « EBponapK », rocTHHHUbi « MocKBa » (T. 64 a .a. 3-6), ocMOTp
                                                                     eHHbie 14.02.2012 (T. 64 a.a. 220J
       227);
                   -       corjiameHHeM   OT   29.08.2003 o peamnaunn       npoeKTa CTpoHTejibCTBa ToproBoro
       KOMnneKca      «EKaTepHHOBKa » no aapecy: Py6aeBCKoe mocce, BJI. 62 (T. 64 a. . 26
                                                                                    a -27);
                 - npoTOKonoM BBICMKH 23.11.2010 B «J oftne EaHK » no aapecy r . MocKsa,
        KOMnaHHH «JIopajiHH », 3AO «THTyn », 3AO «
                                                                   ^
        CanoBHHHecKaa, a. 82, cip. 2 aoKyMeHTOB B OTHOUICHHH CManiHa B.H., TapRyuiH ya .
                                                                                                  JJ.B.,
                                                         TJI  «YHHKOMHMneKc », 3AO «IJeHTypHon
                            a - KOTopbie ocMOTpeHbi 18.01.2011 (T. 66 a. . 127);
        Aji3taHC » (T. 66 a. . 72 88),
                                                                                            -
           ^
                - npoTOKOJiOM BbieMKH OT 20.01.2011 B «JJoHMe EaHK » noa 89      aapecy r. MocKB                    .
        Ca&OBHHnecKaa, a - 82, cip. 2 aoKyMeHTOB B OTHOUICHKH CMarHHa B.H., TapRyuiH a, .yn
        KOMnaHHH «JIopajiHH », 3AO «THTyji », 3AO «                                               fl B.,
                                                         TJJ « yHHKOMHMneKc », 3AO «IJeHTypHOH
       AabaHc » (T. 66 a.a. 160-183), KOTopbie ocMOTpeHbi B COOTBCTCTBHH
                                                                                c npoTOKonoM ocMOTpa
       aoKyMeHTOBOT 21.01.2011 (T. 70 a.a. 155 197);       -
                - HHCTpyKuneH CMarHHa B H. B aeno3HTapHbiH OTaea OOO «/IoHHe EaHK » OT
                                                       .
       25.12.2006, coraacHo KOTopon npoH3BoaHTca BHCUIHHH nepeBoa 6e3
                                                                                  CMCHM co6cTBeHHHKa
       axuHH o6biKHOBeHHbix HMeHHbix 3AO « UeHTypHOH AabaHc » B
                                                                               KOHHHecTBe 460 niTyK,
       KOHTpareHT - CMBTHH B. H., aeno3HTapHH KOHTpareHTa «
                                                             - JJoHHe EaHK », nocTaBaaioiuHH areHT
      - 3AO «CraTyc » (T. 67 a .a. 13 (opnrHHaa);
               - yBeaoMaeHHeM CMarHHa B.H. OT 3AO «CTaTyc » OT 25.12.2006 06 onepauHH,
       npoBeaeHHOH no anueBOMy cneiy, coracno KOTopoMy c
                                                              anueBoro cneTa CMarHHa B.H. B 3AO
      «OraTyc » cnncaHo 460 3KUHH 3AO «IJeHTypHOH Aabjrac », KOTopbie 25.12.
                                                                                    2006 3anHcaeHbi Ha
      aHUeBOH caeT HOMHHajibHoro aepacaTejia - OOO «JJoH 4e EaHK » (T. 67 a. .
                                                                                a 14 (opnrHHaa );
               - HHCTpyKUHeH Ha ocymecTBaeHHe onepauHH c ueHHbiMH OyMaraMH OT «JIopaaHH » B
      aeno3HTapHbiH OTaea OOO «JIoifae Earno) OT 26.12.2006, coraacHo KOTopoii npoH3
      BHyTpeHHHK nepeBOa CO CMeHOfi C06cTBeHHHKa aKUHH 06 bIKH0BeHHbIX                         BoaHTca
                                                                                        HMeHHbDC 3AO
      « IJeHTypHOH AJIBHHC » B KoaHHecTBe 161 uiTyKa B OTHOUICHHH KOHTpa
                                                                               reHTa rapKyiua JJ.B. no
      aoroBopy KynaH-npoaa >KH aKUHH OT 24.11.2006 (T. 67 a . . 16, 17);
                                                             a


        '1
        n
               Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 154 of 177 Page ID
                                                  #:578

                                                                     65
CILIA, c
i   cyMMy
weapon
                              HHCTpyKiineft na ocymecTBaeHHe onepauHft c ueHHbiMH GyMaraMH OT « opajiHH » B
                   fleno3HTapHbiH OTaea OOO /IoHHe EaHK OT 26.12.2006,
                                                 «            »                corjiacHO KOTopofl npoH3BoaHTca     ^
                    BHyTpeHHHfl nepeBOH CO CMeHOH C06cTBeHHHKa aKUHH oSbIKHOBeHHbIX HMeHHbIX 3AO
                    « UeHrypHOH AiibaHc » B KoanuecTBe 460 niTyic, KOHTpareHT - CMarHH B.H. Ha ocHOBaHHH
'1.2010,                            -
                   aoroBopa KynaH npoaaxcH 3KUHH OT 26.12. 2006 (T. 67 a.a. 20,21 );
HnamiH
                           - HHCTpyKUHefi Ha ocymecTBaeHHe onepaunii c ueHHbiMH GyMaraMH OT « opajiHH » B
meM
^ naHHH,
                   aeno3HTapHbiH OTaea OOO « oiiHe EaHK » OT 26.12 .2006, coraacHO KOTopoil npoH3BoaHTC»
                                                    ^
                   BHyTpeHHHH nepeBOU CO CMeHOli COGcTBeHHHKa aKUHH o6bIKHOBeHHbIX HMeHHbIX 3AO
                                                                                                                   ^
a. 326,;
                   « UeHTypHOH AabaHc» B KoainiecTBe 460 nrryK, KOHTpareHT - 3AO «T/Z, «YHHKOMHMneKc » no
                   aoroBopy Kynan-npoaaacH aKUHH OT 26.12.2006 (T. 67 n.a. 24, 25 );
nenees                     - HHCTpyKUHeft Ha ocymecTBaeHHe onepauHH c neHHbiMH 6yMaraMH OT. 3AO «T
1MH OT
                   YHHKOMHMneKC » B aeno3HTapHbiii oTaea OOO « OHne EaHK » OT 26.12.2006, coraacHO
                                                                             ^                                              ^
2H » OT            KOTOpOH npOH3BOaHTCa BHyTpeHHHH nepeBOa CO CMeHOH C06cTBeHHHKa aKUHfl o6 bUCHOBeHHbIX
                   HMeHHbix 3AO «UeHTypHOH Aabjmc » B KoaHHecTBe 460 nrryK, KOHTpareHT - « opajiHH », no
tOjlb3     y
                                    -
                   aoroBopy Kynan npoaaxcH aKinra OT 26.12.2006 (T. 67 a .a. 26);                              ^
:H » OT                    - HHCTpyKUHeH Ha ocymecTBaeHHe onepanwH c neHHbiMH 6yMaraMH OT 3AO «THTya » B
                   aeno3HTapHbifl OTaea OOO « OHne EaHK » OT 26.12 . 2006, coraacHO KOTOPOH npoH3BoaHTca
oub3yi
                                                ^
                   BHyrpeHHHH nepeBOa co CMCHOH co6cTBeHHHKa aKUHH o6bncHOBeHHbix HMeHHbix 3AO
H » OT
                   « UeHTypHOH AabHHc » B KoaHHecTBe 759 uiTyK , KOHTpareHT - «,ZlopaaHH », no aoroBopy
                   Kynan-npoaaxcH aicnHH OT 26.12.2006 (T. 67 a .a. 29, 32);
a na
                           - HHCTpyKUHeft Ha ocymecTBaeHHe onepaunii c neHHbiMH 6yMaraMH OT «flopaaHH » B
                   aeno  3HTapHbiii OTaea OOO «floHHe EaHK » OT 26.12 .2006, coraacHO KOTOPOH nj5oH3BoaHTca
bHbie
                   BHyTpeHHHil nepeBOa co CMeHOH coOcTBeHHHKa aKUHii o6biKHOBeHHbix HMeHHbix 3AO
MTKI               « UeHTypHOH AabHHC » B KOJiHiecTBe 759 uiTyK, KOHTpareHT - 3AO «TnTya », no aoroBopy
220l
                   Kynan-npoaa>KH aicnHH OT 26.12. 2006 (T. 67 a.a. 30, 31 );

Boro
                           - HHCTpyKUHefi Ha ocymecTBaeHHe onepaunii c neHHbiMH SyMaraMH OT OOO «Mnaea» B
                   aeno3HTapHbiH OTaea OOO « oft 4e EaHK » OT 26.12.2006, coraacHO KOTopoil npoH3BOUHTca
    ya. I
                   BHyTpeHHHH                       ^
                                nepeBOa CO CMeHOH CoScTBCHHHKa aKUHH 06bIKH0BeHHbIX HMeHHbIX 3AO
                                                                                                               rib
                   «U[eHTypHOH AabaHC »   B KonHHecTBe 460 mTyK, KOHTpareHT - «XJopanHH »,      aoroBopy
IB . ,                   -                          .        .      a
                   KynaH npoaaxcH aKUHH OT 26.12 2006 (T 67 a . . 35 , 37 );
HOH                       - HHCTpyKUHeii Ha ocymecTBaeHHe onepauHH c ueHHbiMH 6yMaraMH OT «XlopanHH » B
                   aeno3HTapHbiH OTaea OOO «/loHHe EaHK » OT 26.12.2006, coraacHO KOTOPOH npoH3BoaHTca
    ya .           BHyrpeHHHii nepeBoa co CMCHOH co6cTBeHHHKa aKUHH o6biKHOBeHHbix HMeHHbix 3AO
;. B . ,           « UeHTypHOH AabflHc » B KoannecTBe 460 uiTyK, KOHTpareHT - OOO « MHaea », no aoroBopy
HOH
                        -
                   KynaH npoaaxcH aKUHH OT 26.12. 2006 (T. 67 a. . 36, 38);
                                                                     a
Tpa                       - HHCTpyKUHeH Ha ocymecTBaeHHe onepaunii c ueHHbiMH 6yMaraMH OT Tap yuiH .B. B               fl
                   aeno3HTapHbiii           OOO «          EaHK »                                                  ^
                                                                                                 KOTopofl npoH 3BoaHTca
iKa
    OT
                                    OTaea
                                                ^   OHHe
                   BHyTpeHHHH nepeBOU CO CMeHOH C06CTBeHHHKa aKUHH
                                                                    OT   26.12 .2006,   coraacHO
                                                                                        oSbIKHOBeHHbIX HMeHHbix 3AO
                   «UeHTypHOH AabHHC » B KoaHHecTBe 460 mTyK , KOHTpareHT - « opaaHH », rro aoroBopy
yx ,
:HT I
                   Kynan-npoaaxcH animfl OT 24.11 .2006 (T. 67 a.a. 41 , 42);                ^
                           - HHCTpyKUHeH CMarHHa B.H . B aeno3HTapHbin OTaea OOO « OHHe Eamc » OT
IH,
                   26.12.2006, coraacHO KOTOPOH npOH3BoaHTca BHyrpeHHHH nepeBoa co CMCHOH co6cTBeHHHKa     ^
                   aKUHH o6biKHOBeHHbix HMeHHbix 3AO « LJeHTypHOH AabflHC » B KoaunecTBe 460 nrryK B
lO
Ha
                                                                                  -
                   OTHomeHHH KompareHTa «flopaaHH » no aoroBopy KynaH npoaaxcH aKUHH OT 26.12 2006 (T. 67
                   a.a. 44, 45 , 46);                                                          #
                                                                                                                   -
                           - HHCTpyKUHeii KOMnaHHH «CKeHaa6H » B aeno3HTapHbiii OTaea OOO « oiiye EaHK » OT
    B
                   27.02.2010, coraacHO KOTOPOH npoH3BoaHTca BHeuiHHii nepeBoa 6e3 CMeHbi cojScTBeHHHKa    ^
                   aKUHH 06bIKH0BeHHbDC HMeHHbIX 3AO « HeHTypHOH AabHHC » B KOHHHeCTBe 2 300 mTyK, Ms
O                  cneTa aeno - «K40004020008 », KOHTpareHT - KOMnaHHa «CKeHaa6H », aeno3HTapHii
ro
                                                                                                   -
                   KOHTpareHTa - 3AO « Oopa-EaHK », nocraBaxioiuHii areHT - 3AO « <2>opa EaHK »; aoKyMeHTbi,
                   noaTBepxcaaiomHe coBepmeHHe caeaKH - aeno3HTapHbiii aoroBop Ns 16- 1 /SK.IL/945 OT
                   16.02.2010, aeno3HTapHbin aoroBop We 23,-107/02/ 10 OT 19.02. 2010 (T. 67 a.a 52);  *
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 155 of 177 Page ID
                                   #:579
                                                                    66
          **       - BbinHCKofl no cneTy Aeno JVe K.40004020008 KOMnaHHH «CKeHAJi6 H »           B   Aeno3HTapHH
      « JXoPme BaHKa »      27.02.2010, corjiacHO KOTopoil KOMnaHHa « CKCHAJI6H » aBJiaeTc
                               OT
                                                                                              a
          ^
      co CTBeHHHKOM 2300 aKHHH 3AO «IJeHTypHOH AjibHHC » (T. 67 JI. . 53);
                                                                    A
             - nepeaaTonHbiM pacnopaxceHneM OT 27.02. 2010, corjiacHO KOTopoMy 2300 aKHHH 3AO
      «L HTypHOH AjibaHC», He o6peMeHeHHbie HHKaKHMH o6a3aTeJibCTBaMH ,
          ^
      HOMHHajibHoro aepacaTena - OOO

                   -
      «d>opa EaHK »,
                                                                           nepeuaiOTca co cneTa
                                       «7)oHHe BaHK » Ha cneT HOMHHajibHoro AepxoTeJia - 3AO
                    ocHOBaHHeM fljia BHeceHHa 3anncH B peecTp aBJiaeTca
                                                                         HHCTpyKUHa KJiHeHTa Ha
    neneBOA JV 6/H OT 27.02.2010, Aeno3HTapHbiii AoroBop Xe 16- 1 /SKIL
                       ®
                                                                             /945 OT 16.02.2010,
      ^*
     e 03HTapHbiH AoroBop Ms 107/02/ 10 OT 19.02.2010 (T 67 JI A. 56);
                   -
              3aaoroBbiM pacnopaxcemieM « lopajiHH » B
                                                                         .   .
       y                                                /
                                                       zieno3HTapHbiH OTACJI OOO « oHHe BaHK »     71
    OT . 26.02. 2010 c yKa3aHHeM Ha3HaneHHa
                                                                -
                                                 npeKpameHHe 3anora; 3ajioroBbifl AoroBop OT
    25.02.2010, HanMeHOBaHHe 3MHTCHT3 - 3AO « UeHTypHOH AjibaHc                       »;   KOJIKHCCTBO
                                                                                                    ueHHbix
    6yMar - «2300 iinyK », 3ajioroAepacaTejib - «CKCHAJI6H » (T. 67 JI. . 61 )
                                                                         A     ;
        r    - BbinucKOH no cneTy Aeno N° K40DORN10001 KOMnaHHH «,HopajTHH » B Aeno3HTapnH
      ^
     w bime BaHKa » OT 26.02.2010, cornacHO KOTopoft KOMnamia
    CO6CTBCHHHKOM 2300 aiciiHH 3AO « U,eHTypnoH AfibaH
                                                            C » (T. 67 A.A. 62);
                                                                                  «/JopaAHH » aBJiaeTca

             - yBeAOMJieHHeM o coBepmeHHH onepaunn OT 26.02.2010, comacHo KOTopoMy «,ZloHHe
    BaHK » yBeAOMJiaeT, HTO Ha OCHOB3HHH HHCTpyKHHH o npeicpam
                                                                               eHHH 3ajiora iomeHTa
    «71opajiHH » JV° 2 OT 26.02.2010 c pa3Aeaa DORN 1006 cneTa Aeno X®
                                                                                    K40 DORN 10001 Ha
    pa3Aea DORN 1001 «OCHOBHOH pa3Aeji » cneTa Aeno JVe K40DORN
                                                                              10001 6BIJIO nepeBeAeHo
    2300 uiTyK aKHHH 3AO « UeHTypHOH AjibaHC »; HOMep H AaTa 3anoroBoro
                                                                                    AoroBopa - « Deed of
    settlement and termination )) OT 25.02.2010 (T. 67 A.A. 63, 65 );
            - HHCTpyKimefi Ha ocymecTBJieHHe onepaunfl c neHHbiMH 6yMaraMH OT «CKCHAA6H » B
    AeiVo3HTapHbifi OTAea OOO « ofine BaHK » OT 26.02 .2010, cornacHO KOTopoft npoH3
                                            ^
    BHyTpeHHHii nepeBOA co CMCHOH co6cTBeHHHKa aKHHH o6 bncHOBe
   «HeHTypHOH AjibaHC » B KOJiHnecTBe 2300 mTyK, KOHTpa
                                                                                 HHbix HMeHHbix 3AO
                                                                                                   BOAHTca

                                                                  reHT - « opajiHH », Ha ocHOBaHHH
   AOKyMeHTa, noATBepacAaiotnero coBepmeHHe CACJIK
   25.02.2010 (T. 67 JI.A. 66);
                                                                                 ^
                                                         H - « Deed of settlement and termination )) OT

            - BbmucKOH no cneTy Aeno JNfa K40004020008 KOMnaHHH «CKeHAJi6H » B
                                                                                            Aeno3HTapn H
   «/l& HHe BaHKa » OT 26.02.2010 no COCTOAHHIO Ha 16 H. 05 MHH .,
                                                                         cornacHO KOTOpoii KOMnanna
   «Ci<eHAJi6H » aBJiaeTca CO6CTBCHHHKOM 2300 aKHHH 3AO «LfeHTypHOH Ajn
                                                                                  >aHC » ( .    JI.A. 67);
           - HHCTpyKiuiefi Ha ocymecTBJieHHe onepanHH c neHHbiMH GyMaraMH OTT«,67            IJopajiHH » B
   Ae 03HTapHbiH OTAen OOO «/loiiHe BaHK » OT 26.02.2010, cornacHO
      ^
   BHyTpeHHHH nepeBOA co CMeHOH C06cTBeHHHKa aKHHH o6bIKHOBeHHbIX
   «lfeHTypHOH AribaHO) B KOJinnecTBe 2300 onyx B OTHomeHHH
                                                                               KOTopofi npoH 3BOAHTca
                                                                                        HMeHHbix 3AO
                                                                      KOHTpareHTa - «CKCHAA6H » no
   AoxyMeHTy, noATBepacAaiomeMy coBepmeHHe CACJIKH - «Deed
                                                                       of settlement and termination ))
   OT 25.02 . 2010 (T. 67 n.A. 69);
           - Aeno3HTapHbiM AoroBopoM 16- 1 /SMGN/374 OT 21.12.2006, corjiacHO KOTopoMy
     eno3HTapHH - OOO « /loHHe BaHK » npeAocraBnaeT KjmeHTy - CMarHHy . . ycnyrn
  ^                        J
  xpaHeHHio cepTH ( ) HKaTOB ueHHbix 6yMar H yneTy H
                                                                                       BH
                                                       yAocTOBepeHHio npaB Ha qenHbie 6yMarn
                                                                                                        no
  nocpeACTBOM OTKpbiTHa OTAejibHoro cweTa Aeno, a Taxace
                               -        -
                                                          conyrcTByiomHe ycnyrn (T. 67 JI A 72
  95 (opHTHHan), JI.A. 96 147 opnrHHaji npnnoxceHHa K AoroBopy);
                                                                                                         ..       -
               -
          3ajioroBbiM nopyneHHeM OT « lopajiHH » B
                                                    /
                                                    Acno3HTapHH «XioHHe BaHK » OT 26.12. 2006,
  Ha3HaneHHe nopyneHHa              -
                              npoHxoxcAeHHe 3ajiora; AaTa 3anoroBoro AoroBopa     26.12. 2006; -
  3MHTeHT - 3AO «IdeHTypHOH AjibaHC »; KOJiHne
                                                     cTBO ueHHbix 6yMar - 2300 urryK; N                       -
                                                                                              °
  Aeno3HTHoro cneTa 3anoroAaTejia               -
                                       K 40 DORN 1001 ; N ajioroBoro
                                                              °          3           cy6cneTa DORN 1004
                                                                                              ;
  noiiyqaTejib 3ajiora - «/JoHHe BaHK » (T. 67 JI.A 179, 180);
                                                            .
               - HHCTpyxuHeH Ha ocymecTBJieHHe onepauHH c ueHHbiMH 6yMaraMH OT «,ZlopajiHH » B
  AERIO3HTapHbiii
                OTACJI OOO «,H,oHHe BaHK » OT 25.02 .2010, corjiacHO KOTopoft npoH3BOAHTca
  BHyTpeHHHii nepeBOA 6e3 H3MeHeHHa 6eHec{)HUHapHa aKUHi o6
                                                           i    biKHOBeHHbix HMeHHbix 3AO
  «HeHTypHOH AjibaHC » B KOJiHnecTBe 2300 mTyK B OTHomeHHH KOHTpa
                                                                        reHTa - «flopaJiHH ».
  cy6cneT DORN 1006 , cy6cneT 3anoxceHHbie peHHbie 6yMarn B nonb3y «
                                                                         CKCHAA 6H » ( HOBUH

      A
      a
              r
                  Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 156 of 177 Page ID
                                                     #:580
                                                                     67
rapHH
HCTCH
                      nojiynaTe/ib 3anora Ha ocHOBaHHH aoroBopa o BbiKyne OT 18.01.2010),           aeno3HTapHH
                      KOHTparenTa - «floHHe EaHK », MecTO pacneTa - «       BaHK »;           ,
                                                                          ^
                                                                      oflne         aoKyMeHra   noaTBepacaaioinHe
                      caenxy , - oroBop o BbiKyne Meacay «,floHHe BaHK » H «CKCHAJI6H » OT 18.01.2010 (T. 67 a a. .
cneTa
     3AO
                      185, 186); ^
                             - 3asBJieHHeM OT 15.02.2010 npeacTaBHreaen no aoBepeHHOCTH KOMnaHHH «CKeHaa6H »
                      - ra3apoBOH K.P. H CyxoBa M.B. B « 0HHe Eamo) 06 OTKPMTHH cneTa aeno (T. 69 jf.a. 160);
    3AO
Ta Ha
2010,
                                                         ^
                             - 3ajiBJieHHeM OT 25.03.2010 npeacTaBHTeaeH no aoBepeHHOCTH KOMnaHHH <<CKeHan6H »
                      - ra3apoBon K.P. H CyxoBa M.B. B «,ZJoifae BaHK » o 3aKpbrrHH caera aeno (T. 69 a.a. 161);
laHK »                       - ^eno3HTapHbiM aoroBopoM N° 16-1/SKTL/945 OT 16.02.2010, coraacHO KOTopoMy
                                                      « OHHe        BaHK »,
p OT
-IHbIX
                      aeno3HTapHH           000
                                                        ^                       pacnoaoxceHHbiH       no
                       r. MocKBa, yn. CanoBHHHecKan, a. 82, npeaocTaBnHCT KJiHeHTy - KOMnaHHH «CKeHaa6H »
                                                                                                              aapecy:


apHH
                                                 ^
                       ycayra no xpaHeHHio cepTH HKaTOB ueHHbix 6yMar H yneTy H ynocTOBepeHHio npaB Ha ueHHbie
                      6yMarn nocpeacTBOM OTKPWTHH oxaeabHoro cneTa aeno, a Taicxce conyTCTByromne ycnyrn, OT
                      HMEHH KOMnaHHH « CKCH,ZUI6H » aoroBop noanncaH npeacTaBHTeaaMH no aoBepeHHOcTH -
[eTCH
                       ra3apoBofl K.P. H CyxoBbiM M.B. (T. 69 a.a 163-188);
                                                                 *




DHHe
                               - reHepaabHOH aoBepeHHocTbio KOMnaHHH «CKeHaa6n » Ha HMH CyxoBa M.B. H
                      ra3apoBoft K.P. OT 11.02.2010 cpoKOMHalroa (T. 69 a.a.193-196);
eHTa
1        Ha
                             -    CBHaeTejibCTBOM MnHHCTepcTBa ToproBJiH, npoMbimjieHHOCTH H TypH 3\$ Knnpa OT
                      25.01.2010, cornacHo KOTopoMy aKUHonepaMH KOMnaHHH «CKeHaa6H » HBHHIOTCH KOMnaHHH
tCHO
                       MPH Law Services Ltd. (1000 inTyK axinift ) H Jella Holding&Finance Inc.(1000 mTyK aKijHft )
d of
                      (T. 69 a.a. 209, 210);
•




r»       B
                               - noaTBepxcaeHHeM 6eHecf )HnHapHoro npaBa CO6CTBCHHOCTH OT 29.01.2010, coraacHO
                      KOTopoMy KOMnaHHH MPH Law Services Ltd. BJiaaeeT 1000 aKUHHMH KOMnaHHH «CKeHan6 n »
ITCH
                      KaK aoBepHTeabHbifi CO6CTBCHHHK H B HHTepecax Sasapaa-MaHKaa HHMMo-CMHTa , (T. 69 a.a.
» AO
                      213, 214);
HHH
                               - cBHaeTeabCTBOM MnHHCTepcTBa ToproBan, npoMbimaeHHOCTH H TypH3Ma Knnpa OT
’>   OT
                      25.01.2010, coraacHO KOTopoMy anpeicropaMH KOMnaHHH «CKeHaa6H » HBJiHioTCfl AHapefl
                      HabneB H KOMnaHHH MPH Law Management Ltd., Bbicrynaiomafl Taxate ‘ ceKpeTapeM
pHH
                      KOMnaHHH (T. 69 a.a. 227, 228 );
HHH
7);                            - CBeaeHHHMH o anpeKTopax MPH Law Management Ltd. OT 25.01.20 lt), coraacHO
                      KOTopbiM anpeKTopaMH aaHHoil KOMnaHHH HBaaioTCH MaftKa OHammy H JlyKac Xasnapac (T.
» B
                      69 a.a. 232, 233);                                                               g
TCH
\0                             - aeno HTapHbiM aoroBopoM
                                      3                    Ns  16- 1 /DORN / 380 OT 25.12.     ,
                                                                                           2006 coraacHp KOTopoMy
    no
                      aeno3HTapHH - OOO «floHHe BaHK » npeaocTaBaaeT KHHenry - KOMnaHHH «flopaakH » ycayrn
                      no xpaHeHHio cepra HKaTOB neHHbix 6yMar H yneTy H yaocTOBepeHHio npaB ‘ Ha ueHHbie
>n »                                       ^
                      6yMarn nocpeacTBOM OTKPBITHH OTaeabHoro cneTa aeno, a Taxace conyTCTByiomHe ycayra, OT
                      HMeHH KOMnaHHH «/lopaaHH » aoroBop noanncaH noBepeHHbiM - TapKymen fl.B. (Tj 71 a.a. 88-
My
                      165);
    no
ITH
                               - CBHaeTeabCTBOM MnHHCTepcTBa ToproBan, npoMbimaeHHOCTH H TypH3Ma Knnpa OT
                      19.09.2006, coraacHO KOTopoMy anpeKTopaMH KOMnaHHH «,Z(opanHH » HBanioTCH /1. A.
n-                    ifeMeTpHaaec H X. fl. fleMeTpuaaec, ceKpeTapeM - «J)3aao CeKpeTapnaa JlTa.» (T. 71 a.a. 241     -
)6,
                      245);
> 6;                           - reHepaabHOH aoBepeHHocTbio KOMnaHHH «HopaaHH » Ha HMH TapKymH Q.B. OT       .
N°                                                              -
                      19.09.2007 cpoKOM Ha 1 roa (T. 71 a.a. 246 251);                                 it

i4 ;                           - reHepaabHOH aoBepeHHocTbio KOMnaHHH «/lopaaHH » OT 20.02.2009 Ha HMH CManma
                      B. H . H Eraa3apaHa ApTeMa T., cpoKOM Ha 1 roa (T. 71 a.a. 252-257);             ti

     B                      -     reHepaabHOH aoBepeHHocTbio KOMnaHHH «flopaaHH » Ha HMH rapKyuiH )).B. OT

:H                    05.10.2006, cpoKOM Ha 1 roa (T. 71 a.a. 258-264);
O                              - 3aaBaeHHeM 22.12.2006 noBepeHHoro KOMnaHHH «/(opaaHH » - rapKyniH ,£(.B. B
»,                    «HoHlie BaHK » 06 OTKPMTHH cneTa aeno (T. 71 a.a. 286);
IH                             - cxeMOH KopnopaTHBHOH CTpyKTypbi KOMnaHHH «BaHaeHcoa » OT 04.03.2008, coraacHO
                      KOTopoft 100% aKunJi KOMnaHHH «BanaeHCoa » HaxoaaTca B CO6CTBCHHOCTH r KOMnaHHH
                                                                                                        ti
Case 2:20-cv-11236-RGK-PLA
       7                   Document 2-4 Filed 12/11/20 Page 157 of 177 Page ID
                                   #:581

                                                       68
     « XaM (J)acT HHBecTMeHT JIT,H » (BpHTaHCKHe BwprHHCKHe ocTpoBa), KOTopofi Ha 100% BJiaueer
     rapKyma fl. B., B paMKax caejncn         Taptcyma nepeuaeT 100% BHTajiHio roroxHH . oroBop
               -
     KynjiH npouaxcn axunfi Mexcuy
     npouecce o<} opMJieHHJi. ,/JaHHbifi uoxyMeHT noanncaH UNPEKTOPAMH KOMnaHHH «EjiH,aeHco.n »
                    )
                                                                                               ^
                                           rapKymeft H B. roroxneft nounncaH. Quejnca HaxouHTcx B

    ZleMeTpHa/iecoM H X . fl. /JeMeTpHauecoM (T. 72 JI./I. 208);
               -npOTOKOJIOM BbieMKH OT 18.03.2011 B Otjwce ropH HHeCICOH (}) MpMbI «KjIH(])( j)Opfl MaHC
                                                                    ^
                                            .. -
    CFj)T JlHMHTea » AoxyMeHTOB (T. 72 Ji ff 3 21), KOTopbie ocMOTpeHbi c nepeBouaMH Ha pyccKHfi
                                                                        .       .
    33biK B cooTBeTCTBHH c npoTOKOJiaMH ocMOTpa 11.04.2011 (T 73 Ji n. 313 337), 27.07.2011 (T.
                                                                                        -
           .                                       -
    77 di.fl 211-220), 27.07.2011 (T. 78 JI.U. 262 270);
              - cepTH micaTOM MnHHCTepcTBa ToproBJin , npoMbmuieHHocTH H iypH3Ma Knnpa OT
                   ^
    02.08.2006, corjiacHo KOTopoMy 3aperHCTpHpoBaHHbifi OCJJHC KOMnaHHH «EjiHaeHco;i »
    HaSco HTca no aupecy: Tacy, 3, JJ,a/uio Xayc , n/a 1520, HHKOCHH, Kunp (T. 72 ji .fl. 185 189
           ^
    (iconHH c nepeBOflOM );
                                                                                                       -
              - CepTH(J)HKaTOM MHHHCTepCTBa TOprOBJIH, npOMbHUJieHHOCTH H TypH3Ma Knnpa OT
    02.08.2006, coraacHO KOTopoMy unpeKTopaMH KOMnaHHH «EjiH,neHcoji » 5IBJUUOTCJI rpaxcuane
       '
    Kitfipa - TJeMerpHoc A. JleMeTpnauec H XappHC fl. eMerpnaaec , cexpeTapeM - « ajsuio
    CeftpeTapHaa JlT,a. » (T. 72 JI.U. 198 200);
                                        -                       ^                                  ^
        '     - cxeMOH KopnopaTHBHoii CTpyKTypbi KOMnaHHH «BjiH eHcon » OT 04.03.2008 3a
                                                                            ^
    noflimcbio jinpeKTopoB        KOMnaHHH «BjiHjieHcon » TJeMeTpnaaeca H X .\   J . fleMeTpHaneca,
    COrnaCHO KOTOpOH 100% 3KUHH KOMnaHHH « BjIH eHCOJI » HaXO BTCa B C06cTBeHHOCTH
                                                            ^                       ^
    KOMnaHHH «XaM 4> acT HHBCCTMCHT JIT,U » ( BpHTaHCKHe BHprHHCKHe ocTpoBa), KOTopofi Ha 100%
    BJia eeT Tapxyiiia j .B., B paMKax CUCJIKH R. TapKyuia nepenaeT 100% BHTajiHio ToroxHH ;

       ^                ^^
    floroBop KynjiH-npo axcH aicuHft Mexcjiy         rapKymeft H B. roroxneft noanncaH, cuenKa
    HaxoflHTca B npouecce ocjpopMneHHx (T. 72 JI.U. 208);
               -uoroBopoM 3anMa OT 11.01 .2010 Mexcuy «000 Decorum Corp. Ltd. » (xpeuHTop ) H
    «CKCHUJI6H » (3aeMiuHK ), corjiacHo KOTopoMy KpeuHxop npeuocTaBjiaeT 3aeMiuHKy 2 250 000
    UOJuiapoB CUIA nyreM nepeHHCJieHHx Ha cner B «/JoHue EaHKe » co cpoKOM B03BpaTa He
    nosuHee 11.01.2013, no cTaBKe 9,5% rouoBbix (T. 73 JI.U. 286-291);
             - uoroBopoM 3afiMa OT 06.10.2006, HcnpaBJieHHbiM H nepecMOTpeHHbiM 27.12.2006,
    Mexmy KOMnaHHeft « Ejra,ueHcoji » B KanecTBe 3aeMiiiHKa H « / OHHe BaHKOM » B KanecTBe
                                                                            ^
    OpraHH 3aTopa 3aftMa, nepBOHanaabHoro 3afiMouaTejiH, KpejjHTHoro areHTa H 3anoroBoro
    arenra. ConnacHo uaHHOMy uoroBopy «/I,oftHe BaHK AT » (r . OpaHK ypT- Ha-MaftHe), ueftcTByx
                                                                                ^
    Hepe 3 CBOH HOHUOHCKHH (JjHjiHaii, npeuocTaBJiaeT 3aeMiUHKy - KOMnaHHH « BnHueHcoji », Kpe/iHT
    Ha cyMMy 100 MJIH uojuiapoB CLUA, KOTopbie 3aeMiiiHK 6yuer Hcnojib30 BaTb Ha aocTHxceHHe
    O6OIHX ueneft KOMnaHHH , BKJHonaa CTpoirrejibCTBo rocTHHHUbi no aapecy: r. MocKBa, OXOTHHH
   p»U, A. 2.
             3aeMinHK o6«3aH nojmocTbio noracHTb Kpejnrr OUHOH Bbinjiarofi npn HacTynjieiiHH
   Oi6*)HHaTejibHoro cpoKa njiaTexca ( n. 7.1.1) - uara, Koxopaa HacTynHT nepe3 10 JieT nocne
   nepBoro Hcnojib30BaHH« Kpe HTa.
                                 ^
             riepHouw HanHCJieHHa npoueHTOB Ha 3aeM cocxaBJiaioT no 6 MecxueB Kaxcnbift (n .
   10.1.1 (T. 74 ji.fl. 16-137);
           )
             - uoroBopoM o 3aaore BKUHH H aKTHBOB B O6MCH Ha KpeuHT OT 22.12.2006 Mexcay
   KOMnaHHen «Ta(J)Tc » B KanecTBe 3ajrorouaTejix H «)3oHHe BaHKOM » B KanecTBe 3anoroBoro
   areHTa, corjiacHo KOTopoMy 3ajiorouaTejib HBJIHCTCX 3aperHCTpHpoBaHHbiM uepxcareneM 461
   000 aKUHH B KOMnaHHH «flopanHH ». 3ajiorouaTenb cornacHJicsj 3aKjnoHHTb HacTOHiunft uoroBop
   o 3ajiore B KanecxBe o6ecneHeHHa, rapaHrapyiomero uonxcHoe H CBoeBpeMeHHoe BbmojiHeHHe
   3aeMmHKOM - KOMnaHHeft « BnHueHcon » oSecneneHHbix 3ajioroM o6»3aTenbCTB B COOTBCTCTBHH
   c ,D(oroBOpOM 3aftMa OT 06.10.2006 (c H3MeHeHnaMH OT 27.12.2006). B KaHecTBe oOecneneHnx
   3aiiorouaTenb 3aioiaubreaeT H nepeuaeT 3anoroBOMy areHTy Bee npHHajuiexcamHe 3KUHH B
   KOMnaHHH «71opaJiHH » (T. 75 JI.U. 2-36, 37-71 );
            - uoroBopoM 3ajiora aKUHH 3AO «LleHTypHOH Aiib«HC » OT 26.12.2006 Mexcuy
   «/lopanHH » B KanecTBe 3anorouaTejia H «/]oftHe BaHKOM » B KanecTBe 3ajiorouepxcaTenx ,
                                                       1
              Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 158 of 177 Page ID
                                                 #:582
                                                      69
aaaaeet           coniacHO    KOTopoMy     B   xanecTBe   o6ecneHeHHa         HcnoaHeHHa 3aeMmHKOM . (xoMnaHHa
(oroBop           « EaHaeHcoa ») 06ecneneHHBix o6«3aTejibCTB no oroBopy 3aftMa or 06.10.2006 3anoroaaTeab
THTC3 D           oxziaeT 3aaoroaepa<aTeaK) B 3ajior 100% axunn 3AO «|^      L eHTypHOH Aab3HC » (T. 76 n.a. 67-91 ,
CHCOJI ))           -
                  92 116);
                         -   aoroBopoM o 3ajrore o6opoTnoro xanHTaaa (axTHBOB) OT 22.12.2006 Meacay
     HaHc         KOMnaHnen « EaHaeHCoa » (3aaoroaaTeab) H « OHne BaHKOM » (3aJioroBbin areHT), coraacHO
5
^CCKHH
)11 (T.
                                                                  ^
                  KOTopoMy 3aaoroaaTeab o6peMeHaeT 3aJioroM nocpeacTBOM 3aaora axTHBOB CBoe
                  npeanupHarae, CTOHMOCTB aeaoBbix CBH3en H penyTaumo npeanpHATHH H coOcTBeHHocTb
                  Jiio6oro xapaKTepa, BxaiOHaa CBOH HeBOCTpe6oBaHHbiH xanmraa B Hacroainee BpeMH, HTo6 bi
pa       OT       rapaHTHpoBaTb BbmonHeHHe 06ecneHHBaeMbix oOjnaTeabCTB no /JoroBopy 3anMa OT
HCOA»             06.10. 2006 (T. 76 a .a. 118-143, 144-169);
    -
5 189                     - cornameHneM o cy6opaHHHpoBaHHH aoara OT 22.12.2006 Meacay 3AO « U,eHTypnoH
                  AjibHHc », «JJopajiHH >> H «Ta( )TC » B KanecTBe xpeairropoB BTopon onepeaH, «floHHe BaHKOM » B
                                                 J
>a OT             xanecTBe 3aaoroBoro areHTa n xpeaHTHoro areHTa H KOMnannefi « EaHaeHcoa » B xanecTBe
:aane             3aeMujHKa, B KOTOPOM KOHCTarapyeTca, HTO coraacHO aoroBopy 3anMa OT 06.10.2 )06 «,Zl,0HHe
aaao              BaHK » coniacHJica npeaocTaBHTb KOMnaHnu « EaHaeHcoa » (3aeMinnK ) xpeaHT Ha cyMMy 100
                  MjiH. aoaaapoB CI1IA , xaa<abift xpeaHTop BTopon onepeaH coraaiuaeTca Ha 3axaiOHeHHe
                                                                                                         ^
*teca3a,          HacToamero corJiameHHa B xanecTBe oGecneHHTeabHoro aoxyMeHTa.                       °
                          B xanecTBe nepBoonepeaHon 3aaoa >xeHHOCTH B coraameHHH noHHMaioTca Bee
)CTH              o6a3aTejibCTBa 3aeMmnxa no onaaTe xanHTanbHOH cyMMbi aoara, nponeHTOB, nonuiHH, 3ajioroB
)0%               H apyrux cyMM B noab3y «,JJoHHe BaHxa » no oroBopy 3afiMa OT 06.10.2006; 3aaoaa<eHHOCTb
:HH;                                                             ^
                  BTopon onepean - JiioGaa 3aaoaa<eHHOCTb 3aewmHxa xaxo \iy-JiH6o H;IH BCCM KpeaHTopaM
axa               BTopofl onepeaH.
                            B cooTBeTCTBHH c .aaHHbiM coraainenHeM onnaTa Bceii HJIH xaxoH ira6o Haora
                                                                                                     -
)    H            3aaoji 5xeHHOCTH BTopon onepean OTxaaabiBaeTca H aBJiaeica BTopoonepeaHon no OTHomeHHio x
>00               noanoH onaaTe 3aaoaaceHHOCTH nepBOH onepeaH                 .
                                                                          HHxaxne naaToxn B OTHomeHHH
He                3aaoa  >xeHHOCTH BTopon onepeaH He ocymecTBaaiOTca , noxa oxoHnaTeabHO He BbinaaneHa
                  3aaoa >xeHHOCTb nepBOH onepeaH .
>6,                       Co CTopoHbi xoMnaHHH « BaHaeHcoa », « lopaaHH » H «Ta(J)TC » aoroBop rioanncaH \
Be                                                                   ^
                 TapxymeH; co CTopoHbi 3AO « UeHTypnoH AabaHC » - M . KaoHHHbiM H B. THMHCHKO (T. 77
                                                                                                         J.
no                            -
                 a.a. 2-24, 25 47);                                                             i
                         - aoroBopoM neccHH cTpaxoBaHHa OT 22.12.2006 Meacay 3AO cdJeHTypHotf AabaHC » B
tT               xanecTBe IlpaBoycTynaTeaa H «floHHe BanxoM » B xanecTBe 3aaoroBoro areHTa, coraacHO
e                xoTopoMy xoHCTaTHpyeTca , HTO B COOTBCTCTBHH C AoroBopoM 3aflMa OT 06.10.2006 « oiiHe
H                BaHx » npeaocTaBHT xpeaHT xoMnaHHH « BanaeHcoa » (3aeMiHnx) Ha cyMMy 100 M H aoaaapoB
                 CILIA; FIpaBoycTynaTeab aaa CBoe comacne 3axaK)HHTb HacToamnn aoroBop c ueabio       ^ ^
i                o6ecneHeHHa aoaacHoro H CBoeBpeMeHHoro BbmoaHeHHa 3aeMuiHXOM CBOHX oSgcneneHHbix
                 o6a3aTeabCTB; B COOTBCTCTBHH C HacToaipuM aoroBopoM FIpaBoycTynaTeab 6e30T3biBH0 H
                 6e3ycaoBHO SepeT Ha ce6a o6a3aTeabCTBa 3aaoroBoro areHTa, xoTopbiH B aio on MOMCHT
                 BpeMeHH; xoraa HacTynna H npoaoaacaercH CaynaH HeBbinojiHeHiia o6a3aTeabCTB, H nocae
                 xoToporo 3aeMUiHxy 6biao HanpaBaeHO yBeaoMaeHHe o aocpoHHOM HcrpeSoBaiiHH c xonnea
                 ripaBoyCTynaTeaio, B pe3yabTaTe Hero FIpaBoycTynaTeab no Tpe6oBaHHio ocymecTBaaeT
                                                                                                      ^
                 naaTe>x H noramaeT 06ecneneHHbie o6a 3areabCTBa B MOMCHT, xoraa HacTynaeT nan HacTynHT
                 cpox ynjiara Taxoro naaTeaca; co CTopoHbi 3AO « IJeHTypHOH AabHHC » aoxyMeHT noanncaH M.
                 KaoHHHbiM H B. THMHCHKO (T. 77 a .a. 138-170, 171 203);  -                           „
                         - nncbMOM reHepaabHoro anpexTopa OOO « aeB Flaa3a » OnracoBa B «FJpHHe BaHX »
                                                                         ^
                 Ha HMB T. KoaecHHuxoro, coraacHO KOTopoMy eanHCTBeHHbiM 6eHe 4) HunapoM OOO « /JaeB
                 FIaa3a » aBaaeTca BH raaHH Toroxna (T. 78 a.a. 31);
                         - cBHaeTeabCTBOM o nepeaane OT 19.01 .2010 Meacay «/IoHHe BaHKOM >> (Texymnn
                 3anMoaaBeu) H xoMnaHHeft «CxeHaa6H » (HoBbiH 3aHMoaaBen), coraacHO xoTopoMy TexyniHH
                 3aHMoaaBeu H HOBBIH 3aHMoaaBeu coraacHbi , HTo6 bi TexymHH 3aHMoaaBeu nepeaaa HoBOMy
                 3anMoaaBny no HOBauHH Bee o6a 3aTeabCTBa, npaBa H o6a 3annocTH no aoroBOpy 3afiMa OT
                                                                                                      it


                                                                                                      1\
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 159 of 177 Page ID
                                   #:583
        «1
                                                        70
   06.10. 2006 (c HcnpaBJreHHflMH            27.12. 2006)
   BaHKOM » (T. 78 Ji.fl. 41-50);
                                        OT                   Me >K
                                                                     ^y   KOMnamieil « EjiH,zteHco.n » H «HoHHe

             -                       <}) HHaHCOBOH                        18.01.2010, a/ipecoBannbiM B
                 BaHK^»,
                 CBH eTeJlbCTBOM O                   COCTOJtTeJIbHOCTH OT
   «                                                                                 Ltd . H A . HnbaeB B
    ^  OHMe       coraacHo KOTopoMy KOMnaHHH MPH Law Management
   KA ecTBe zutpeKTopoB KOMnaHHH « CKCH,H.JI6 H » 3aHBiiHK>T, HTO H 3yHHjiH
       ^                                                                              nonoacenna 3aKOHa
    Knnpa o HecocTOHTejibHocTH B OTHOUICHHH cnoco6HocTH KOMnaHHH «CKeHzm6n » ncnojiHSTb
    o6a3aTejibCTBa B COOTBCTCTBHH C Cy6opnHHnpoBanHbiMH KpeztHTaMH , BKJnonaa 6e3
    orjjaHHneHHa: npHHHTne cyMMbi B pa3Mepe 55 500 000 aojuiapoB CL1IA Cy6op HHHpoBaHHbix
    KpeflHTOB JJJIH eflHHCTBeHHOH UeJIH npH06peTeHHH KpejtHTOB no HorOBOpy 3aHMa H
                                                                                           ^
    CorJiauieHHto OT 18.01.2010 Mewny «HoHHe BaHKOM » H «CKeH/Ui6 n »; 3aBepiueHHe c enoK ,
    HcnoJiHeHHbix B cooTBeTCTBHH c ConiaineHHeM , BKnwHaa npnoGpeTeHne Kpe HTOB no
                                                                                                   ^
    Ho'roBopy 3afiMa; norameHne Cy6opnnHnpoBaHHbix Kpe/tHTOB (T. 78 ji.a. 146-151);
                                                                                                ^
        *
              - CBHfleTejibCTBOM o nonnoMOHnax, B COOTBCTCTBHH C KOTOpbiM KOMnaHHK MPH Law
    Management Ltd. B KanecTBe cexpeTapa KOMnaHHH «CKeH/uiOH » no/tTBep >K/taeT aKTyajibHyio
    HH ( j) opManHK> B oTHomeHHH taHHOH KOMnaHHH no COCTOHHHIO Ha 15.01 .2010 (T. 78 n.A. 153-
    156, 158-161 );
                                    ^
        8         neKJtapauHeH flOBepHTejibHOH COSCTBCHHOCTH OT 16.10.2006, cornacHO KOTopon
    HOMHHajibHbiH aepacaTenb «flaA.noy CexpeTapHan JIT . » no/tTBep /K /taer H rapaHTHpyeT, HTO
                                                             ^
    BNA eei- aKUHHMH KOMnaHHH «HopajiHH » B KanecTBe HOMHHajibHoro .ztepwaTejiH , 3a H OT HMemi
        ^
    co6cTBeHHHKa - KOMnaHHH « Ta (j)TC » (T. 78 ji./t. 163-164);
              - nncbMOM «/(oHHe BatiKa » B 3AO «LJeHTypnoH Anbanc » OT 01.04.2009 co CCMJIKOH na
    CorjrauieHHe o 3anore npaB Ha cneT OT 25.12.2006 H npocb6oii npeztocTaBJieHiia aoKyMeiiTOB B
    COOTBCTCTBHH C yKa3aHHbiM CornamenneM (T. 78 JI . . 179-180 );
                                                          ^
       " - nncbMOM «,QoHHe BaHKa » B KOMnaHHH << EjiH.aeHco.ri >>, «Tatj)TC », «HopaJiHH » H 3AO
   « UeHTypHOH AjibHHc » OT 08.04.2009 co ccbuncoH na floroBop 3aiiMa OT 06.10.2006 c
    HcnpaBJteHnaMH OT 27.12.2006, Ha cyMMy 100 MJTH . aoJUtapoB CLLIA, c npocb6on
    npe ocTaBneHHa HH opManun H aoKyMeHTOB, B TOM HHCJie - opnraHajia BbinncKH co cneTa
        ^                  ^
   ,Z(eno KOMnaHHH «J(opaJiHH » B «floflne BaHK » B KanecTBe aeno3HTapHH, noaTBep >KaaiomeH , HTO
   3aJior Bcex axitHH 3AO « L(eHTypHOH AjibHHc » Ha neacautHM o6pa30 M 3aperHCTpnpoBan , H
                                                                ^
   aKHHH B nacToainee BpeMH HaxoanTCH noa 3ajioroM B no.rib3y «HoHHe Eanxan (T. 78 ji .a. 182-
   19ft;
              - nncbMOM KOMnaHHH «Inscred Company Corp. » (IloKynaTejib) B «HOHHC BaHK »
   ( npo,aaBeu ) OT 13.04. 2009 co CCBIJIKOH Ha nncbMO OT 19.03.2009 o npeaocTaBjieHHH
   HCKjnoHHTejibHbix npaB, npn 3TOM coo6 maeTCA , HTO ripo aBeu (
                                                                 ^       Hofine BaHK ) He npenocTaBHJi
    riokynaTejTio onpeaeneHHbix aoKyMeHTOB B OTHomeHHH 3         ajiora aKunfi « /IopajiHH », KpoMe TOTO,
   Meikfly aoxyMetiTaMH OTHocHTejibHO 3ajiora axitHfi «/(opajiHH » ecTb cymecTBennaa pa3HMta,
       .
   Tax Kax He Bee noKyMeHTbi HaxooflTcn y llponaBita; cornacHo HMetomeHcs HHc opMaunH
   3aeMutHK He CMOJKCT npeztocTaBHTb BbiiueyKa3aHHbie aoKyMeHTbi LIpoaaBity B Teneime
   nepBOHaHanbHoro nepnoaa aeficTBHH HCKJiioHHTejibHbix npaB, npoanenHoro ao 17.04.2009, B
                                                                                                    ^
   CBH3H c 3THM HoKynaTejib paccMaTpiiBaeT oaa BapHaHTa: Bonpoc npeKpamennfl IlHCbMa o
   npe,ztocTaBJieHHH HCKJiioHHTejibHbix npaB B COOTBCTCTBHH c n. 4.4 H npocb6y
   B03MemeHHH Heno3HTa B COOTBCTCTBHH c           n. 2.4.1 ;         pa3pa6oTKa HOBOTO c[)opMaTa
   coTpyztHHHecTBa c riponaBnoM (T. 78 Ji.a. 199-200);
              - nncbMOM «HoiiHe BaHKa » (IIpo/taBen) B «Inscred Company Corp. » ( FloKynaTejib ) OT
   19.03.2009, B KOTOPOM KOHCTaTHpyeTCH, HTO rioKynaTejib Bbipa3HJi 3anHTepecoBaHHocTb B
   npno6peTeHHH Bcex npaB IlpoaaBHa no HoroBopy 3afiMa Ha cyMMy 100 MJIH . aoJuiapoB CLLIA
   OT ‘ 06.10.2006 (c H3MeHeHHHMH OT 27.12.2006 ); B COOTBCTCTBHH C n . 2.1 .2 noKynarenb
   nepcHHCJiHer Ha CHCT IIpo aBLia 5 MUH . nojuiapoB CLUA Kax Heno3HT \               j sw onnarbi L( eHbi
                                  ^
   noKynKH ; B COOTBCTCTBHH C pa3AenoM 3 nocne nonyHenna Heno3HTa npoztaBeu cornauiaeTca B
  TENEHNE nepno a 3KCKJIK»3HBHOCTH o6ecneHHTb ocTyn IloKynaTenH K iconnaM HeoSxo/tHMbix
     ot<
                      ^                                     ^
          yMeHTOB no cttejiKe, He BCTynaTb B neperoBopax c jno6 biM JIHHOM B CB»3H C npo a /Ken Bcex
  ^nnn nacTH CBOHX npaB no Horoaopy 3aitMa; B COOTBCTCTBHH C pa3flenoM 4 floKynaTejib         ^ HMeeT
              Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 160 of 177 Page ID
                                                 #:584
                                                                71
«£0H 4e
                  npaBo B JTK)6OH MOMCHT BpeMeHH B TeweHHe riepBOHawaabHoro nepnoaa 3KCKJIIO3HBHOCTH
IHblM B           yBeaoMHTb    npo  aBua o csoeM naMepeHmi npHo6pecTH npaBa H o6a3aTenbCTBa no 3aHMy 3a
ffcaeB B
                                     ^
                  IJeny noKymcn, KOTOpaa cocraBaaeT He MeHee 75 MJIH. aoaaapoB CIIIA . flepnoa
3aKOHa            3KCKJH03HBH0CTH 03HawaeT nepnoa OT aarai BCTynneHHa B cHJiy no aaTy , HacTynHBmyio paHee:
3JTHBT£)          1 ) aarai no npocmecTBHH 21 aHx; 2) aarai, Ha Korapyio npoaaBen noaywHT yBeaoMaeHHe o
1       6e3       noKymce B COOTBCTCTBHH C pa3aeaoM 4 (T. 78 a .a . 212-226, 227-243 );
IHHbDC                    -   cxeMofi KopnopaTHBHoft cTpyKTypw 3aeMinHKa, B COOTBCTCTBHH C KOTopoft no
Ma       H        COCTOHHHK Ha 27.12 . 2006
                             )                 TapKyma BaaaeeT 100% aKUHfl B KOMnaHHH « EaHaeHcoa » (T. 78
lejioic,          a.a. 248 , 249);
B       no                cxeMoft KopnopaTHBHOH CTpyKTypw «EBponapK » OT 27.12.2006, coraacHO KOTopoft R.
                          -
                  rapKyma, B. CMarHH H KOMnanna « KajiKeH » BaaaeiOT COOTBCTCTBCHHO 7%, 20% H 73% B
    Law           KOMnaHHH «Ta({)Tc », KOTopaa BaaaeeT 100% B KOMnaHHH «#opaaHH », KOTopaa BJiaiteeT 100% B
bHyio             3AO « UeHTypHOH Ajn>aHC » (T. 78 a.a. 251, 252);
153 -                        - npoTOKonoM BbieMKH OT 19.01.2012 B HeKOMMepnecKOM napraepcTBe «PoccHHCKoe
                 ra30 Boe o6mecTBo » MaTepnaaoB aeaa no HCKy 3AO «ToproBbiii floM «YHHKOMHMNEXC » K
)pOH              KOMNAHHH « /l,opairaH » (T. 79 a.a. 10-13), KOTOpbie ocMOTpeHbi 20.01.2012 (T. 79 a.a. 124-
  WTO            131 );                                                                                 Id
ieHH                         - HCKOBbiM 3aaBJieHHeM 3AO «ToproBbift ROM «YHHKOMHMneKC » K' KOMnaHHH
                  «/lopajTHH » OT 04.05 .2009 o npH3H 3HHH npaBa CO6CTBCHHOCTH H o6a 3aHHH nepe ara aKUHH ,
1 Ha                                                                                             ^
                 no/iaHHbiM B LIocToaHHO neftcTByiomHH TpeTeficKHfi cya npn HeKOMMepwecKOM napraepcTBe
>B B             « PoccHHCKoe ra30Boe o6mecTBO » (T. 79 a.a 19-21 );
                                                            *


                             - noroBopoM KynaH-npoaaxw aKUHH OT 26.12.2006, cornacHO KOTopoMy 3AO «TH
40               « yHHKOMHMneKc » ( npoaaBen) B mine reHepaabHoro nnpexTopa HoBHKOBa P . B . npoaaeT, a
                                                                                                  (

                 KOMnaHHa « HopanHH » ( IloKynaTeab) B anne npeacraBHTejia no aoBepeHHocra rapicyniH JJ . B .
' c
•OH              npHHHMaeT H onnawHBaeT 460 aioiHH 3AO « U,eHTypHOH AabXHC » 3a 6 323 320 py6 . , cpoK
:Ta              onnaTbi ycTaHOB/ieH B TeweHHe 10 6aHKOBCKHX aHeil nocae BHeceHna cooTBeTCTByiomeH 3anHCH
TO               B peecTp aKUHOHepoB (T. 79 a .a. 29-30);                                               4
    H                        - nonoaHHTeabHbiM coraameHneM OT 02.03.2009 K aoroBopy Kynan-npoaaxcH aKUHH OT
2-               26.12 .2006 Mexcay 3AO «T/1 « yHHKOMHMneKC » ( npoaaBen) B anne reHepajibHoro anpexTopa
                 HoBHKOBa P . B . H KOMnaHHeii « opajiHH » ( IIoKynaTejib) B anne npeacTaBHTeaa no
c»                                                  ^
                 noBepeHHOCTH CMarnHa B . M . , B KOTOPOM cTopoHbi KOHCTaTHpoBajiH HeHcnoaHeHHe , KOMnaHHeii
H                «/lopajiHH » o6a 3aTeabCTBa no onaaTe aKimil , B CBJHH c STHM FIoKynaTeab npHHaa Ha ce6a
a                o6a3aTeabCTBO onaaTHTb axmiH B TeweHHe Tpex 6aHKOBCKHX aHeil nocae HOanHCaHHH
                 coraaineHHa ( T . 79 a.a. 31 );
                             - aonoaHHTeabHbiM coraaineHHeM OT 25.02.2009 K aoroBopy Kynan-npoaaxcH aicnHil OT
\                26.12.2006 Mexcay 3AO «Tfl « yHHKOMHMneKc » (npoaaBen) B anne reHepajibHoro anpeKTopa
                 HoBHKOBa P . B . H KOMnaHHeii «HopaaHH » (FIoKynaTeab) B aime npeacTaBHTeax no
!                aoBepeHHocTH CMarHHa B .H. , B KOTOPOM CTopoHbi KOHCTARAPYIOT, WTO IloKynaTeab
                 nepewHcaHa npoaaBny aeHexoiyio cyMMy B pa3Mepe 6 323 320 py6 . B cweT onaaTbi cyMMbi
                 caeaKH , HO He HcnonHHa o6a3aTeabCTBo no onaaTe ocTaBineiica wacra cyMMbi caeaKH B
                 pa3Mepe 6 323 320 py6. (T. 79 a .a. 98 );
                            - peiueHHeM LIocToaHHO aeilcTByioinero TpeTeilcKoro cyaa npn HeKOMMepwecKOM
                 napraepcTBe «PoccHilcKoe Ta30Boe o6mecTBO » OT 21.07.2009, B COOTBCTCTBHH C* KOTopbiM B
                 noaHOM o6i> eMe yaoBaeTBOpeH HCK 3AO « T/1 « yHHKOMHMneKC » K KOMnaHHH «/fopajiHH », 3a

                          ^
                 3AO «T « yHHKOMHMneKC » npH 3H 3HO npaBo co6cTBeHHocTH Ha 460 aKHHil 3AO « LleHTypHOH
                 AabHHc », a TaKxce KOMnaHHH «HopanHH » o6x3aHa B03BpaTHTb 3AO «Tfl « yHHKOMHMneKC »
                 460 aKiwfl 3AO « L|eHTypHOH Aabjmc » nyTCM BbiaawH nepeaaTOWHoro pacnopxxceHHH aaa
                 BHeceHna 3anncH B peecTp BaaaeabueB neHHbix SyMar (T. 79 a.a. 114- 120);
                                                                                                        H
                            - npoToxoaoM BbieMKH OT 06.03 .2012 B HeKOMMepwecKOM napraepcTBe «PoccHilcKoe
                 ra30Boe o6mecTBO » MaTepnaaoB aeaa no HCKy 3AO «THTya » K KOMnaHHH «)JopariHH » (T. 80
                 a .a. Ji .a . 5 -8 ), OCMOTP aoKyMeHTOB npoBeaeH 12.04. 2012 (T. 80 a .a . 106- 111 );


                                                                                                 li


                                                                                                 i;
I
    Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 161 of 177 Page ID
                                       #:585
                                                           72
                   -   HCKOBbiM 3aHB.neHHeM OT   04.05.2009 3AO «THxyn »   K KOMnaHHH   «/lopajiHH » o
         npH3H3HHH npaBa CO6CTBCHHOCTH H o6a3aHHH nepeflaTb aKUHii B CB«3H C HencnonneHHeM
                                                           .. -
         o6«3aTeJibCTB KOMnaHueu « opajiHH » (T. 80 n jx 14 16);
              “    -                   ^
                    aoroBopoM KynjiH -npoflajKH aKunfl OT 26.12.2006, cornacHO KOTopoMy 3AO «TuTyn »
         ( nj oaaBeu) B nnue reHepanbHoro nupeKTopa EanaKHHa B.B. H KOMnaHHa « ,Zl,opanHH »
              ^
         (rioKynaTejib ) B nuue npencTaBHTena no flOBepenHOCTH TapRyuiH . B . 3aKntoHHnu HacToamufi
                                                                           7J
         aorpBop o TOM , HTO FlponaBeu npoaaeT, a FIoKynaTenb npnHHMaeT H onnanuBaeT 759 aKUHii
         3A,0 « L eHTypHOH Ajib« HC », HTO cocTaBnaeT 33% OT o6 mero KonunecTBa aKUHH , 3a 10 515 000
                   ^
         py6. , co cpoKOM onnaTbi B TeneHHe 10 6aHKOBCKux nHeH nocne BHeceHHa cooTBeTCTByiomeu
                                                     -
         3anncn B peecTp aKunoHepoB (T. 80 n.n. 23 24);
                   -                                   02.03.2009 K noroBopy KynnH-npoflaxcu aKUHH OT
                       flononnHTenbHbiM corJiaiueHHeM OT
         26.12.2006 Mexcuy 3AO «THTyn » (IlponaBeu) B nnue reitepajibHoro nupeicropa TnxoMHpoBa
         A. B. H KOMnamieH «)3opajiHH » (IloKynaTenb ) B nuue npencTaBHTena no flOBepeHHOCTH
         CMarnHa B.H ., corjiacHO KOTopoMy cTOpOHbi KOHCTaTHpoBajin HeucnonHeHHe KOMnaHnen
         «)3opajiHH » o6fl 3aTejibCTBa no onJiaTe aKUiift, B CBX 3H C neM FIoKynaTenb nprman Ha ce6a
         o6»3aTejibCTBO onnaxHTb 3KUHH B TeneHHe Tpex GaHKOBCKHX Hen nocne nounucaHiia
                                                                               ^
         HacToamero cornaiueHHa; B cnynae HencnojiHeHHH aaHHoro o6a3aTenbCTBa aoroBop KynJiH -
         nponaxcu axunH OT 26.12.2006 cnHTaeTca pacTopmyTbiM , nocne Hero IloKynaTenb o6«3an
         rionroTOBHTb H nepenaTb 3AO «THTyn » nonnncaHHoe nepenaTOHHoe pacnopaxceHHe nna
         BHeceHna cooTBeTCTByfoiuen 3anncH B peecTp BJianenbueB ueHHbix 6yMar 3AO « U,eHTypHOH
         AjftaHC » (T. 80 n .n. 25);
                  - nononHHTenbHbiM cornauieHneM OT 25.02.2009 K noroBopy Kynnu- nponaxcH aKuufi OT
         26.12.2006 Mexmy 3AO «THTyn » ( IlpouaBeu) B nnue reHepanbHoro uupeKTopa THxoMHpoBa
         A. B. H KOMnanneH « 7IopanHH » ( FIoKynaTenb) B nnue npencTaBHTena no uoBepeiuiocTH
         CMarnHa B. H., cornacHO KOTopoMy CTopoHbi KOHCTaTHpyioT, HTO FIoKynaTenb nepenucnun
         ripouaBuy ueHe >KHyio cyMMy B pa3Mepe 10 515 000 py6 . B cneT onnaTbi cyMMbi caenKH , HO ne
         HcnonHHn o6a 3aTenbCTBO no onnaTe ocTaBineiicn nacTH cyMMbi cnenKH B pa3Mepe 10 515 000
         py6. (T. 80 n.fl. 81);
              '
            S
                      pemeHueM FIocToaHHO ueficTByiouiero TpeTeucxoro cyua npn HeKOMMepnecKOM
            )THepcTBe « PoccnucKoe ra30 Boe o6
        naf                                      mecTBO » OT 21.07 . 2009, cornacHO KOTopoMy B nonHOM
        o6beMe yuoBneTBopeH HCK 3AO «THTyn » K KOMnaHHH «,ZIopanHH », 3a 3AO «THTyn » npH 3H 3HO
         npaBO co6cTBeHHOCTH Ha 759 ai< UHH 3AO « UeHTypHOH Anb«HC »; KOMnaHHa « /IopanHH »
        o6a3aHa B03BpaTHTb 3AO « THTyn » 759 axunfi 3AO « UeHTypnoH AnbaHC » (T. 80 n.u - 97 - 103 );
                 - HCKOBbiM 3aaBneHHeM OOO «Munea » K KOMnaHHH «7JopanHH » OT 04.05 . 2009 o
        npH3H 3HHH npaBa COSCTBCHHOCTH H o6a 3aHHH nepeuaTb axunn , nonaHHbiM B riocToaHHO
        ne CTByioiuHH TperencKHH cyn npn HeKOMMepnecKOM napTHepcxBe « PocciiHcicoe Pa30 Boe
          ^
        o6mecTBo » (T. 80 n.u. 128- 130);
                 - uoroBopOM KynnH -npona>KH 3KUHH OT 26.12.2006, cornacHO KOTopoMy OOO « Munea »
        nponaeT H KOMnaHHa «7JopanHH » npHHHMaeT H onnanHBaeT 460 3KUHH 3AO « U,enTypiiOH
        AnbaHc », HTO cocTaBnaeT 20 % OT o6mero KonunecTBa aKUHH, 3a 6 323 320 py6. (T. 80 n.n.
        137 );
                 - nononHHTenbiibiM cornaineHHeM OT 25.02 . 2009 ic noroBopy KynnH -nponaxoi axunfi OT
        26.12.2006 Mexcay OOO « MHnea » (FIpouaBeu) B nnue reHepanbHoro nupexTopa Tpoinuna H.A.
        H FCOMnaHHeft «flopanHH » ( FIoKynaTenb ) B nnue npencTaBHTena no noBepeHHocTH CMarnHa
        B. H., cornacHO KOTopoMy CTopoHbi KOHCTaTHpyioT, HTO FIoKynaTenb nepenucnun flponaBuy
        aenexcuyio cyMMy B pa3Mepe 6 323 320 py6 . B cneT onnaTbi cyMMbi cnenKH , HO He HcnonHHn
        o6a3aTenbCTBO no onnaTe ocTaBineHca nacTH cyMMbi cuenKH B pa3Mepe 6 323 320 py6 . ( T . 80
              195 );
                  - nononHHTenbHbiM cornaiueHue OT 02.03.2009 K uoroBopy Kynnu -nponaxcu axunu OT
        26.12.2006 Mexcuy OOO « MHnea » ( IlpouaBeu ) B nuue reHepanbHoro nupexTopa Tpomuna H .A.
        u OMnaHHen «/lopanHH » ( FIoKynaTenb) B nuue npeucTaBHTena no noBepeHHocTH CMarnHa
          ^
          r
          *
                 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 162 of 177 Page ID
                                                    #:586
                                                                    73
»H »                                                                                                           OpaJIHH »
eiiweM
             0
                     B.H., B KOTOpOM CTOpOHbT KOHCTaTHpOBaJIH
                     o6a 3aTeji £>CTBa no orniaTe aKunfi (T. 80 am. 138);
                                                                            HCHdlOJIHCHHe   KOMnSHHCH      «
                                                                                                          ,4   ^
                            -    peuieHneM   IIOCTOHHHO aeficTByiomero TpeTencKoro cyaa npn HeKOMMepnecKOM
HTyji »
                     napmepcTBe « PoccHHCKoe ra30Boe o6mecTBO » OT 21.07.2009, B COOTBCTCTBHH C KOTOPLIM B
UIHH »               nojiHOM oOteMe yaoBaeTBopeH HCK OOO « Mnaea » K KOMnaHHH «flopajiHH », 3a 000 «Mnjiea »
amHfl                npH3Hano npaBO CO6CTBCHHOCTH Ha 460 axitHH 3AO «LleHTypHOH AJIBHHC »,                 KOMnamw
tKUHfi               «hopaJiHH » o6» 3aHa B03BpaTHTb OOO « MHJiea   » 460 aKimft  3 AO  « UleHTypHOH AjijbSHO) (T . 80
5 000
amen                         -
                     am. 211 217);
                             - npoTOKonoM BbieMKH OT 06.03.2012 B HeKOMMepnecKOM napTHepcTBe «PoccHftcKoe
                     ra30Boe o6mecTBo » MaiepHaaoB aeaa no HCKy OOO «Mnnea » K KOMnaHHH « opaJfiHH » (T. 80
lii     OT
                     Jim. 119 122), KOTopwe ocMOTpeHbi 17.04.2012 (T. 80 Jim. 220-226);
                             -                                                                        ^
poBa
OCTH
                            -  onpeaeJieHHeM Ap6HTpax< Horo cyaa r. MOCKBM OT 06.05.2009, cornacHo KOTopoMy
                     yaoBJieTBopeHo Tpe6oBaHHe KOMnaHHH « Longlake Holdings Limited » o npHHXTHH
men                  o6ecneHHTejibHbix Mep no HCKy K 3AO « UeHTypHOH AjibHHc » B BHae 3anpeTa ocymecTBaxTb
ce6a
uma
                     rocynapcTBeHHyio perHCTpamno OTHyxcaeHHx TK «EBponapK » (T. 81 Jim. 11 12);  -
                             - onpeneJieHHeM Ap6HTpax<Horo cyaa r. MOCKBH OT 10.03.2010 p6 OTMeHe
1J1H -
                     o6ecneHHTejibHbix Mep Ha ocHOBaHHH 3a»BJieHHa KOMnaHHH « Longlake Holdings Limited )) co
i3aH                 ccbijiKoii Ha onca3 OT npHHSTHH HeHaaaexcamero HcnoaiicHHx , npeaaoxceHHoro nppynHTeaeM
mia                  o6a 3aTejibCTB no aoroBopy N° 1 OT 31.12.2007 H aoroBopa nopywreabCTBa No 2/07 OT
HOH                  31.12.2007, HTO BjieneT npeKpameHHe nopywrenbCTBa (T. 81 Jim. 32);
I OT
                            -  npoTOKonoM BbieMKH OT 30.03.2011, B xoae KOTOPOH B HeKOMMepnecKOM napraepcTBe
                     « PocoHHCKoe ra30 Boe o6mecTBO » H3bXTbi MaTepnajibi aeaa no HCKy KOMnaHHH «Longlake
OBa                  Holdings Ltd. » K 3AO « UeHTypnoH AabXHC )) (T. 82 Jim. 3 6), KOTopbie ocMOTpeHbi 06.04.2011
                                                                                 -
CTH
                                    -
                     (T. 83 Jim . 247 263);                                                              ,
IHJ1
                             - HCKOBbiM 3aaBJieHHeM OT 30.04.2009 KOMnaHHH « Longlake Holdings Ltd. » K 3AO
 He                  « UeHTypHOH Ajibano), noaaiiHbiM B HOCTOHHHO aeficTByiomHH TpeTeiicKHii cya npn
)00
                     HeKOMMepnecKOM napimepcTBe «PoccHHCKoe Ta30Boe o6mecTBO », B KOTOPOM HCTCH npocHT
                     nepejiaTb eMy B co6cTBeHHOCTb HMymecTBO - 1 ) TK « EBponapK », pacnoaoxceHHbiif no ampecy :
OM                   r . MocKBa, PyOaeBCKoe uiocce, a. 62; npaBO apeHUbi 3eMejibHoro ynacnca nnomanbio 31 900
DM
                     KBaapaTHbix MeipoB no aapecy : r. MocKBa, Py6 jieBCKoe mocce, a. EKaTepHHOBKa, ccbiaaxcb Ha
HO                                                                        1 / 1 K oroBopy nopyaHTeabcrea N° 2/07
4»
                     3aKJiiOHeHHe cTopoHaMH 03.09 . 2008 corjiameHHa
                                                                                 ^
                     OT 31.12. 2007 , no KOTopoMy 3AO « U,eHTypHOH AJH,JIHC » ( nopyuHTeab) npHHaao
                     o6a3aTejibCTBO OTBenaTb nepea KOMnaHHeil « Longlake Holdings Ltd. » ( KpkaHTop) 3a
    O
                     Haanexcamee HcnojiHeHHe 3AO «fleKopyM » (ZJoaxcHHK ) Bcex ero o6x3aTeabCTB no aoroBopy N°
10
                     1 OT 31.12 .2007 (T. 82 am. 12-15);                                                 ;
)   e                        - 3aaBaeHHeM H onpeaeaeHHeM o npnHaTHH o6ecneHHTejibHbix Mep OT5. 30.04. 2009
                     (T. 82 am. 18 -20, 21 -22);
i   »                        - aoroBopoM Ns 1 OT 31.12.2007 Mexcay 3AO «,fleKopyM » B aniie nepBoro jaMecTHTeaa
H
                     reHepaabHoro anpeicropa naBmoaeHKo E. B . H KOMnaHHeii « X3KxeM » B anne noBepeHHoro
1.                   roroxna BT. , aeilcTByiomero Ha OCHOBBHHH aoBepeHHocTH OT 31.10. 2005, B KOTOPOM CTOPOHM
                     KOHCTATHPYIOT HaaHHHe y 3AO «,Z(eKopyM » 3aaoaxceHHOCTH B pa3Mepe 134 849 918 ,09
T
                     aoaaapoB CLLIA , BbrreKaiomeH H 3 aoroBopoB 3aftMa, 3aKjnoHeHHbix 3a nepnoa c 03.09 . 2003 no
                     03.08 .2007, H aoroBapHBaioTca o HOBaimn o6x 3aTeabCTBa - o6a3aHHocTH 3AO '/«)3eKopyM »
3
                     BbinaaTHTb aeHexcHbie cpeacTBa KOMnaHHH «XeicxeM » B py6aax B cooTBeTcreyiomeH cyMMe (T.
t
                     82 am. 23-26);
[
                             - aoroBopoM ycTynKH N° 1 OT 01.09 . 2008 Mexcay « XeKxeM » (IJeaeirr) B anne ToroxHH
                     B.r.       H     «000        Decorum     Corp.    Ltd. »     ( npaBonpeeMHHK ) ii B        jnme

                       -
                     cD. A. noMopcKH , no KOTopoMy HeaeiiT nepeaaeT npaBonpeeMHHKy Bee CBOH npaBa H
                     o6a3aTeJTbCTBa no aoroBopy 3aiiMa N° 1 OT 31.12.2007 , a npaBonpeeMHHK BbinaaHHBaer
                     UeaeiiTy 14 217 756 aoaaapoB CUIA B cpoK He no3aHee 31.12. 2020 (T. 82 am. 31 -36);
                             - aoroBopoM ycTynKH N° 1/1 OT 03.09.2008 Mexcay «000 Decorum Corp. Ltd. »
                     ( U,eaeHT) B anpe <D. A. noMopcKH H « Longlake Holdings Limited )) (npaBonpeeMHHK) B anue 3.
                                         -

                                                                                                          '3
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 163 of 177 Page ID
                                   #:587
                                                           74
        HuMMO-CMHTa, no              Ue eHT nepenaeT ripaBonpeeMHHKy Bee npaBa n o6a3aTejibCTBa
                                  KOTopoMy
        noK AoroBopy           Ns 1 OT^ 31.12.2007, a IlpaBonpeeMHHK BbinnaHHBaeT
                              3aftMa
        141 455 303,55 AonnapoB CLUA B cpoK He no3AHee 31.12.2012 (T. 82 A. . 37 );       Ue eHTy    ^
                                                                            A   -42
           JJ - AoroBopoM nopyHHTejibCTBa Ns 2/07 OT 31.12.2007 MexcAy 3AO « IJeHTypHOH Anb5mc »
       (llopyHHTeJiB) B jiHue reHepanbHoro AnpeKTopa KnoHHHa
                                                                   M.A . H KOMnaHHeii « XeKxeM »
       (KpeAHTop) B mme noBepeHHoro ToroxHH BT. o TOM , HTO
                                                                     MexcAy KpeAHTopoM H 3AO
       «/leKopyM » (/IOAXCHHK ) 6BUIH 3aKjuoHeHbi AoroBopbi 3aHMOB ,
                                                                         KOTopbie
       pe3yjibTaTe 3aKJnoHeHHa AoroBopa HOBauHH OT 31.12. 2007 . nopyHHTen npeKpameHbi B
                                                                                eM no AoroBopaM
       3affMOB 6bIAO 3AO «IJeHTypHOH AnbflHC ». B CBH 3H C
                                                            3THM CTOpOHbl 33KAK) HHJIH HaCTOHUIHH
       AoroBop nopyHHTenbCTBa, no KOTopoMy nopyHHTenb o6a
                                                              3yeTca OTBenaTb nepeA KpeAHTopoM
       3a HaAJie>Kamee HcnojiHeHHe 3AO « leKopyM » Bcex ero
                                        /                   o6a3aTenbCTB . nopyHHTenb H /JOJDKHHK
       HEDYR cojiHAapHyio OTBCTCTBCHHOCTB.
             Coraacno n. 4.1. AoroBopa B cnynae HeHcnonHeHHa nopyHHTeneM
                                                                                  o6»3aTenbCTB no
      AoroBopy, KpeAHTop HMeeT npaBO 3aMeHHTb Tpe6oBaHHe
                                                             BbinnaTHTb eMy AeHexcHbie cpeACTBa B
      pa3Mepe HeHcnoAHeHHoro o6a3aTenbCTBa Ha Tpe6oBaHHe nepeAaT
                                                                         b eMy B coGeTBeHHoeTb
      HMymecTBO FIopyHHTejia: 1) TK «EBponapK », pacnonoxceHHbiH no
                                                                             aApecy: r. MocKBa,
      PyOneBCKoe mocce, A. 62; 2) npaBO apeHAbi 3eMejibHoro ynacTxa
                                                                    nnomaAwo 31900 KBAApaTHbix
      MetpoB no aApecy ; r. MocKBa, PyGneBCKoe mocce, A. EKaTepHHOBKa (
         t    AonoA-HHTeA  bHbiM comame HMeM  Na  1 OT 03.08
                                                                        T. 82 A.A. 43 45);   -
                                                            .2008 K AoroBopy nopyHHTenbCTBa Jfs
      2/07 OT 31.12.2007 MexcAy 3AO «LleHTypHOH AABBHC » (nopyHHTenb) B
                                                                              Jinue reHepaiibHoro
      AnpeKTopa KnoHHHa M.A.               H   KOMnaHHeii «000 Decorum      . Ltd. » (KpeAHTop) B naue
      OHjmnna          -ApTypa noMopcKH o HOBOH penaKUHii n. 1.2 /loroBoCorp
                                                                         pa Ne 1 31.12.2007 (T. 82 A.A.
                                                                                 OT
      46);
           v   - cornameHHeM Me 1 OT 01.09.2008 Mex<Ay 3AO « L)eHTypHOH AnbXHC» (nopyHHTenb) B
      AH    e KAOHHHa M .A ., KOMnaHHeii «000 Decorum Corp. Ltd.» (KpeAHTop
           ^
       ApTypa noMopcKH, KOMnaHHeii « Hackham Invest&Trade
       AoroBopy nopyHHTeAbCTBa N° 2/07 OT 31.12.2007, cornacH
                                                                                      ) B Anne OnnHnna-
                                                                       Inc. » B nnue ToroxHH B .r. K
                                                                   O KOTopoMy CTopoHbi AoroBopHAHCb
       npoH3BecTH nepeMeHy AHua Ha CTopOHe KpeAHTOpa B
                                                                      o6»3aTeAbCTBe, BbiTeKaiomeM H 3
       AoroBopa nopyuHTenbCTBa       2/07 OT 31.12.2007 (T. 82 A .A. 47);
               - cornauieHneM JV° 1 OT 01.09.2008 MexcAy 3AO « LJeHTypHOH AnbflHC » (nopyHHTenb) B
      AHUE KAOHHHa M.A., KOMnaHHeii « Longlake Holdings Ltd. » (KpeAHTop
                                                                                   ) B Anne 3. HHMMO-
      CMHT, KOMnaHHeii «000 Decorum Corp. Ltd. » B
                                                               AHue OnAHnna-Aprypa noMopcKH K
      J[(oroBopy nopyHHTenbCTBa 2/07 OT 31.12.2007, cornacHO KOTopoMy CTopoH             bi AoroBopHAHCb
      npoH3BecTH nepeMeHy mm Ha CTopoHe KpeAHTOpa B o
                                                                       6x3aTenbCTBe, BbiTeKaiomeM H3
      AoroBopa nopyHHTeAbCTBa .N° 2/07 OT 31.12.2007 (T. 82 A. . 48);
                                                                 A
               -xoABTaiicTBOM 06 H3MeHeHHH npeAMeTa HCKB KOMnaHHH « Longlake Holdings
                                                                                                  Ltd. » K
     3A'0 «IJeHTypHOH Anbjmc », B KOTOPOM HcTeu npocHT B3bicK 3Tb c OTBeT
                                                                                    HHKa 4 668 808 365
     py6. (T. 82 A.A. 114 115);
                              -
               - xoAaTaiicTBOM o npHBneneHHH Apyroro OTBeTHHKa, noAaHHbiM KOMnaHHeii «
                                                                                                 Longlake
     Holdings Ltd. » B nocTOXHHO AeiicTByiomHH TpeTeiicKHfi
                                                                          cyA npH HeicoMMepnecKOM
     napiraepcTBe «PoccHflcKoe ra30Boe o6mecTBo » no HCKy K 3AO « (
                                                                               L eHTypHOH AnbxHc », B
     KOTOPOM HcTeu npocHT npHBAenb B KanecTBe coAHAapHoro OTBeTHHKa 3AO «fleKopyM » (
                                                                                                     T. 82
      -!
     A A 120-121);
               -npoTOKOAOM CBepKH pa3Mepa 3aAonxceHHOCTH OT 25.06.2009 no
                                                                                     floroBopy       l OT
     31.12.2007, MOKAy KOMnaHHeii «Longlake Holdings Ltd. » (KpeAHTop) H 3AO « (
     82 A. . 166 187);                                                                      / eKopyM » (T .
           A    -
            - CBHAeTeAbCTBOM o perncTpauHH 21.05.2008 KOMnaHHH «Longlake Holdings Ltd.» (T.
    83 A.A. 164-166);
           - CBHAeTeAbCTBOM MHHHCTepcTBa ToproBAH, npoMbimAeHHOCTH H TypH3Ma Kunpa OT
    21 J05.2008, cornacHO         KOTopoMy aKunonepaMH KOMnaHHH «Longlake Holdings Ltd. »
                                                                                          HBAHIOTCK
    KOMnaHHA  TleAAoy HOMHHHC JITA. (1000           mTyK aKUHft) H JJennoy CeKpeTapnan JITA. (1000
                                       -
    uiTyK aKHHii ) (T. 83 A.A. 167 170);
                Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 164 of 177 Page ID
                                                   #:588
                                                                   75
yiBCTBa
                            -CBHaeTeJIbCTBOM MHHHCTepCTBa TOprOBJIH, npOMblUIJieHHOCTH H TypH 3Ma Krnipa OT
efleHty                                   KOTopoMy impeKTopaMH KOMnaHHH « Longlake Holdings Ltd. » HBJIHIOTCH
                    21.05 . 2008 , corjiacHo
                                                                                                       »
                    X. . fleMeTpHa ec H fl. A. fleMeTpnanec, ceKpeTapeM - e ioy CeKpeTapnaji JIT (T. 83 Jim.
IbHHC »
KXeM »
                      R
                    175 - 178);             ^                                  ^^
                            -     pemeHHeM IIOCTOKHHO aeftcTByiomero         TpeTeficKoro cyaa npH HeKOMMepnecKOM
     3AO
                    napTHepcTBe «PoccnficKoe ra30Boe o6mecTBO » OT 05.08.2009, corjiacHo KOTopoMy
Hbl         B
                     ynoBjieTBopeH HCK KOMnaHHH « Longlake Holdings Limited » (Knnp) o cojumapHOM B3bicKaHHH
3opaw
                    c 3AO «UeHTypHOH AJIBHHO) H 3AO « eKopyM » 3anoji)KeHHOCTH B pa3Mepe 4 689 670 622,74
aniHH
OpOM
                                                             ^
                    py6. , BbiTeKaiomeH H3 noroBopa 3aftMa JVfs 1 OT 31.12.2007 Meamy « XeKxeM » H 3AO
XCHHK               «X(eKopyM », a TaKMce oTMeHeHbi o6ecneHHTejibHMe Mepbi B BHne 3anpeTa 3AO «U[eHTypHOH
                    AJIBHHO) oTHy^caaTb TK « EBponapK » (T. 83 Jim. 233 -241 );
B       no                      - npoTOKOJioM BbieMKH OT 11.04.2011 , B xo,ae KOTopoH B HeKOMMepqecKOM napraepcTBe
                    « PoccHHCKoe ra30Boe o6mecTBO » H3BHTM MaTepnajibi aejia no ncxy KOMnaHHH OOO « [aeB
rBa B
OCTb                nna3a » K 3AO « HeHTypHOH AJIBHHO) (T. 84 ji.fl. 3-5), KOTopbie ocMOTpeHbi 13.04.2011 (T. 84    ^
;KB3,               JI . ZI. 96-99);
HbIX                            - HCKOBBIM 3axBJienHeM OT 29.04.2009 OOO «flaeB nna3a» K 3AO «LleHTypHOH
                    AjIbHHC », nO aHHblM B FIOCTOHHHO HeHCTByK> IIIHH TpeTCHCKHH CyU npH HeKOMMepneCKOM
1 JV2
                                        ^
                    napTHepcTBe « PoccnftcKoe ra30 Boe o6mecTBO » o B3bicKaHHH 3aaojmeHHocTHv B pa3Mepe
:oro                187 926 359 py6. (T. 84 Jim. 11 - 12);
mie                        -      noroBopoM HOBanHH Ns 12/08 OT 25.12 . 2008 Meacny 3AO «L|,eHTypHdH AjibHHC »
                    ( /IOJDKHHK)         B   jiHue  KiioHHHa M . A. H OOO                «/laeB nna3a » B      jimie
                    OHracoBa Jl A., corjiacHo KOTopoMy B3aMeH 3aeMHoro H BeKcenbHbix o6H3aTejibCTB ZJOJDKHHK
                                    -
                    o6fl3yeTca BbinnaTHTb KpemiTOpy cyMMy B pa3Mepe 187 926 359 py6. (T. 84 Jim. 13-14);
                                                                                                            .
)
7a
 K
     B
        -                  -                                                                            .
                                    pemeHHeM OT 13.05 .2009 FIOCTOHHHO aencTByiomero TpeTeflcKoro j cyzja npn
                    HeKOMMepnecKOM napraepcTBe « PoccHHCKoe Ta30 Boe o6inecTBo » no ncxy OOO « jJaeB I3 jia3a »
Cb                 K 3AO « UeHTypHOH AJIBHHC » o B3 bicKaHHH 187 926 359 py6. (T. 84 Jim. 87-88 , 89-92);
H3                             - npoTOKOJioM ocMOTpa OT 04.03 .2011 B noMemeHHH Ap6iiTpa>KHoro cyna                r.
                   MOCKBM ap6nTpa>KHoro nena >fs 40- 58704/09-38 -238 « E » no ncxy OOO «/laeB nna3a » o
    B              npH3HaHHH 3AO « UeHTypHOH ajibHHC » 6aHKpoTOM (T. 84 Jim. 106- 113);
                               - 3aaBJieHHeM OOO « aeB njia3a » B Ap6mpa>KHbiH cya r. MOCKBBI OT 25.05 .2009 o
D-
 K                 BBeaeHHH           nponenypbi    ^
                                                   Ha6 jiKmeHHx        H
                   ( HecocTOHTenbHbiM ) 6aHKpoTOM (T. 84 Jim. 117 - 119);
                                                                          npH 3HaHHH   3AO « L(eHTypHOH AjibHHC »
                                                                                                          .i
:b
                               -  3asBJieHHeM  OOO  «,fl( aeB IXna3a » B Ap6mpa»cHbiH cyn r. MOCKBM no eny N2 40-
3


1C
                                                                                                       ^
                   58704/09- 38-238 «E » 06 0TKa3e HCTna OT 3axBJieHHx o npH 3HaHHH 3AO « U,eHTypHOH AJIBHHC »
                   HecocTOHTejibHbiM (6aHKpoTOM ) H npeKpameHHH npoH3BOflCTBa no aeny (T. 84 Jim. 279);

)                              - onpeneneHHeM Ap6HTpaacHoro cy a r. MOCKBM OT 21.01 .2010 no neny N° 40-
                                                                  ^
                   58704/09-38-238 «E » o npeKpameHHH npoH3BoncTBa no aejiy o npH3HaHHH 3AO « L(eHTypHOH
                   AjibHHC » SaHKpoTOM (T. 84 Jim. 282);
                           -                                                   -
                                 cnennajibHbiM pemeHHeM aKimoHepoB «HopanHH » KOMnaHHH « Ta >TC » H " «MacTepo »
                                                                                                  4
                   OT 16.01 . 2010 o TOM, HTO enHHornacHO pemeHo ynajiHTb CTaTbio 74(a), 74(b) H 74(C) YcraBa H
                   3aMeHHTb ee HOBOH CTaTbefi 74 cjie yiomero coflepHcaHHH: «74 . COBCT
                                                         ^                                                      ^
                                                                                                 nHpeicrogOB OJiHceH
                   cocTOBTb H3 jmyx /wpeKTopoB. Kaambrii aKUHOHep, BJia eiomHH 50% aKUHOHepHoro KanHTana,
                                                                           ^
                   BnpaBe npejyiojKHTb KaH nnaTypy, Ha3HanHTb H CMecTHTb ojmoro nHpeKTOpa. p{eB3HpaH Ha
                                                ^
                   mo6oe HHoe nojioxceHHe HacTosmero YcraBa, Bee pemeHHH coBeTa jjnpeKTopoB JIOJKKHM
                   npHHHMaTbca ezmHorjiacHo jmyMH anpeKTOpaMH, H JHO6OH noroBop, 3aionoHaeMbifi KOMnaHHen,
                   neHCTBHTeneH TOBBRO npn ycnoBHH ero nonnncaHHB BCCMH nnpeKTopaMH » (T. 87 Jim. 2, 3);
                           -       OCO6 MMH pe3omonHHMH aKunoHepoB KOMnaHHH « H,opajiHH » OT 20r 04.2010 -
                                                                                                       _
                   KOMnaHHH « <DaMyjiaTyc » H               «MacTepo », corjiacHo KOTopbiM KOMnaHHH «,HopajiHH »
                   noSpoBOJibHo jiHKBHmipyeTCH (T. 87 Jim. 4-5);                                         X
                                     no TBepHcneHHeM OT 22.03 .2010, corjiacHo KOTopoMy KOMnaHHH «Executive
                                        ^
                   Management Limited )), HBJiHHCb ennncTBeHHbiM jjHpeKTopOM KOMnaHHH ^MacTepow,
                   nocTaHOBjineT, HTO KOMnaHHH « MacTepo » B KanecTBe aKnnoHepa «HopaJiHH » copjiamaeTcn c
w
    Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 165 of 177 Page ID
                                       #:589
                                               76
           np6aa >KeH «Ta(J)TC » ee 230500 o6 biKHOBeHHbix EKUHH, cocTaBJimomux AOJIIO B KanuTajie
          « 6 paJiHH », KOMnaHHH «cpaMyjiaTyc », a TaKace oTKa3biBaeTca OT cooxBeTCTByioiHHX
            ^                                                                      -
          np HMymecTBeHHbix npas AJI» pa3peineHHa Ha 3Ty CAeJiKy (T. 87 JI .A. 6 7);
              ^        nHCbMeHHbiMH     OTBeTaMH  AHApeaca XaBHapaca B nopaAKe HcnoJTHeHHa
          KotjdneTeHTHbiMH opraHaMH Krnipa 3anpoca o npaBOBoft noMomw no yronoBHOMy Aeny o TOM ,
          HTO aBJiaerca OAHHM H 3 AnpeKTopoB KOMnaHHH « MPH Law Services Ltd . » ( aKUHOHepHoro
          oSmecTBa c orpaHHHeHHOH OTBeTCTBCHHocTbio), KOTopon npnHa jie caT 50 % aKitHH KOMnaHHH
          «CKeHan 6 H », OCHOB3HHOH « MPH Law Services Ltd . » H «Jella      ^ ^Holdings & Finance Inc. »
          23 ,iteKa6pa 2009 roAa.
              ” B KOMnaHHH «HopanHH » A. XaBHapac COO6IAHJI, HTO OHa 6buia ocHOBaHa KOMnaHnen
          Dadlaw Nominees Ltd . (aKHHOHepHbiM o6mecTBOM c orpaHHHeHHOH OTBeTCTBeimocTbio ) H
          Dadlaw Secretarial Ltd. (aKijHOHepHbiM o6ntecTBOM c orpaHHHeHHOH oTBeTCTBennocTbio) 18
          ceitTa 6 pa 2006 rojta , B 2010 roay KOMriaima « Macxepo » H KOMnaHHa « OaMyjiaTyc » CTajiH
          10d % Bjia/tejTbnaMH aKUHOHepHoro KanHTajta KOMnaHHH «HopajiHH ».
                   B OTHomeHHH KOMnaHHH « EHHaeHCOB » A. XaBHapac COO6IUHA, HTO OHa 6buia ocnoBaHa
          KoivtnaHHeH Dadlaw Nominees Ltd . ( aKttHOHepHbiM O6 IHCCTBOM c orpaHHHeHHOH
          OTBeTCTBeHHOCTbio) H Dadlaw Secretarial Ltd. (aKUHOHepHbiM o6 mecTBOM c orpaHHHeHHOH
          OTBeTCTBeHHOCTbio ) 02 aBrycTa 2006 roAa (T. 87 JI .A. 12-15, 58 -61 , 208-211 );
             V         nHCbMerntbiMH      OTBeTaMH   HTnaHbi ATnaMHjtoy B nopaAKe ncnojiHeHRs
          KOMneTeHTHbiMH      opraHaMH     Knnpa 3anpoca o npaBOBoit noMoutH no yronoBHOMy AeJty ,
          cortiacHO KOTOpbiM BBJiaeTca zmpeKTopoM H cexpeTapeM KOMnaHHH          «OaMynaTyc », ocHOBamioH
                                             -
          19 0KTa6pa 2009 r. (T. 87 JI.A. 16 19);
                  -   KopnopaTHBHbiM      peecTpoM   KOMnaHHH    «OaMyjiaTyc »OT 20.03.2012, coraacHo
          KOfopoMy B nepnoA       c 19.10.2009 no 15.04.2010 HHpeKTopoM KOMnaHHH aBnajiacb CTaBpynna
           3nita, c 15.04.2010 no HacToamee BpeMa - H ana AT3aMHAy, KOTopaa c yKa3aHHofi naTbi
           BaafleeT AByMa TbicanaMH o6 biKHOBeHHbix aKitHH KOMnaHHH CTOHMOCTBIO OAHII eBpo Kaxcaaa (T.
           875I.A. 20-31 );
                   - KopnopaTHBHbiM peecTpoM KOMnaHHH «/ opajiHH » OT 19.03.2012, coraacHo KOTopoMy
                                                             ^
           KOMnaHHH « Dadlaw Nominees Limited » (,Z(eAno HOMHHH3 JITA.) H           « Dadlaw Secretarial
          LIMITED )) ( ermo CeKpeTapnan JITA. ) B nepno.it c 18.09.2006 no 18.10.2006 aBJiaiiHCb
                       ^
          aKitnoHepaMH c KOAHHCCTBOM aKitHH no 500 uiTyK y KaxcAon; 18.10.2006 npoH3Be eH BbinycK
          flonoiiHHTeJibHbix aKunn , H .ztaHHbie KOMnaHHH no 21.12.2006 crajm BjianejibitaMH ^no 230 500
          LUTyK aKHHH . 21.12.2006 Bee aKHHH ( 461 000 ) nepenaHbi KOMnaHHH « Tai})TC ». C 22.12. 2006 Bee
          aiotHH (461 000 ) HaxonHiiHCb B 3ajiore y «HoHHe EaHKa »; 16.01.2010 - 230 500 aKitHH
          KOMnaHHH «X(opajiHH », npHHannexcautHx «Ta rc », nepenaHbi KOMnaHHH « MacTepo »;
                                                             ^
          13.04.2010 - 230 500 aKitHH KOMnaHHH «HopajiHH », npHHanneatautHx «Ta|
          KOMnaHHH « d>aMyjiaTyc » (T. 87 JI.A. 62-75 , 76-89);
                                                                                         ( )TC », nepenaHbi



                       KopnopaTHBHbiM peecTpoM KOMnaHHH « EnHneHCOJi » OT 19.03.2012, coraacHo
          KOTopoMy KOMnaHHH « Dadlaw Nominees Limited )) (He/uio HOMHHH 3 JITA.) H                 « Dadlaw
          Secretarial Limited )) (/(enno CeKpeTapnan JITA.) aBnajmcb aKUHOHepaMH B nepnon c 02.08. 2006
          no 20.08.2008, c 20.08.2008 no 07.11 .2008 eAHHCTBeHHbiM aKitHonepoM aBjianacb KOMnaHHH
          « Konk Select Partners Inc. »; 07.11.2008 100% aKitHH nponaHbi KOMnaHHH «Solid Rock Trading
          Ltd . ». 16.01.2010 50% aKHHH , npHHannoKantHx «Solid Rock Trading Ltd.», nponaHbi
          KOMnaHHH « Brich Trading SA . »; 09.09.2010 50% aKUHii , npHHanJieacautHX « Brich Trading
          SA*; », nponaHbi o6paTno KOMnaHHH «Solid Rock Trading Ltd. »; 09.09.2010 1 ai< nna ,
          npHHajTJioKamaa «Solid Rock Trading Ltd. », nponaHa KOMnaHHH MPH Management Limited (T.
          87 JI.A. 90-115);
                  - nHCbMeHHbiMH OTBeTaMH MafiKna OnjiHnnoy B nopaAKe HcnonHenna KOMneTeHTHbiMH
         opraHaMH     Knnpa 3anpoca o npaBOBOH noMomn no yronoBHOMy AeJiy, cornacHO KOTOpbiM on
         aBJiaeTca    OAHHM H3 AHpeKTopoB KOMnaHHH « MPH Law Services Ltd. » ( aKUHOHepHoro
         o6utecTBa c       orpaHHHeHHOH    OTBeTCTBeHHOCTbio).   KoMnaHtia « Prechard » 6 bin a   ocHOBaaa




                                                                                                              ,
                  Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 166 of 177 Page ID
                                                     #:590
                                                                      77
TOTaue
                       « Executive Management Ltd . » (aKiinonepHbiM o6mecTBOM c orpaHHHeHHOH OTBeTCTBeHHocTbio)
    HJumx
                       28 moaa 2010 roaa (T. 87 a.a. 204-207);
Hernia
                               - KopnopaTHBHMM peecTpoM KOMnaHHH «CKeHzui6H » OT 19.03.2012, cornacHO KOTopoMy
3 TOM,                 c 23.12.2009 no 29.12.2009 EAHHCTBCHHIJM aKimoHepoM aBaaaacb KOMnaHHa «MPH Law
                       Management Limited »; 29.12.2009 1000 nrryK aKUHfl (50%) nepeaaHbi KOMnannn Jella Holding
PHOTO
13HHH
                       & Finance Inc . (BBO) (T . 87 a .a. 212-221);
    Inc. »                     - ynpeflHTejibHbiM noKyMeHTOM KOMnaHHH «CKeHflJi6H », cornacHO KOTopoMy
                      3aperHCTpHpoBaHHbiH OCJJHC KOMnaHHH 6yneT HaxoanTbca Ha Knnpe; OTBeTCTBeHHOCTb
                      ynacTHHKOB KoMnaHHH orpaHHHeHa; aKUHOHepHbiH Kamrraa KOMnaHHH cocTaBaaeT 2000 eBpo ,
iHHeii
IO ) H
                      KOTopbifl pa3aeaeH Ha 2000 aKiinn HOMHHanoM oaHH eBpo Kaxcaaa (T. 88 a .a. 7-15, 21-29);
3)       18                   - ycTaBOM KoMnaHHH «CKeHaa6H » H CBHaeTeabCTBOM 06 ynpeacfleHHH OT 07.11.2008'




                      (T. 88 a.a. 16-20, 30-34; 41-42, 173-174);
nraan
                              - CBnaeTejibCTBOM perHCTpanHH, coraacHO KOTopoMy KOMnaHHa «7IopanHH » ynpexcaeHa
                      18.09 2006 B cooTBeTCTBHH c 3aKOHonaTejn>CTBOM KHnpa (T. 88 a .a. 51 -52; T. 71 a.a 233-237);
                            .
BaHa
                              - CBHZteTeabCTBOM MHHHCTepcTBa ToproBan, npoMbnnaeHHOCTH H TypH3Ma         * Knnpa OT
iHOH
IHOH
                      28.09.2011, coraacHO KOTopoMy aicnnoHepaMH KoMnaHHH «,Z(opanHH » HBaaioTca KOMnaHHH
                      « MacTepo » H «OaMyaaTyc », BaaaeioiiiHe Kaxcaaa no 230 500 o6biKHOBeHHbix aianm
;HHH                  cTOHMocTbio 1,71 eBpo Kaxcaaa (T. 88 a.a. 55-56);

eay,                          - CBnneTeabCTBOM 06 yapexcaeHHH , coraacHO KOTopoMy KOMnaHHa «Ionics Secretaries
                      Limited » yapexcaeHa 04.11.2002 (T. 88 a .a. 67-68);
HOH
                              - CBHneTeabCTBOM 06 yapeacaeHHH KOMnaHHH «OaMyaaTyc » 19.12.2009 B cooTBeTCTBHe
                      c 3aKOHoaaTeabCTBOM Knnpa, B (JjopMe o6mecTBa c orpaHHaeHHofl OTBeTCTBeHHocTbio (T. 88
CHO
aaa                   a.a. 101-102);
aTbi          ;               - CBHaeTeabCTBOM 06 ynpexcaeHHH «KaaKeH » 10.11.2005 (T. 88 a.a. 77-78, 131 -132);
    (T.
                              - CBHaeTeabCTBOM MimncTepcTBa ToproBan, npoMbimaeHHOCTH H TypH3Ma Knnpa OT
                      28.09.2011 , coraacHO KOTopoMy aicnnoHepaMH KoMnaHHH « KaaKeH » aBaaioTca Mnxana
» My                  AHaHbeB (40 aKitHH ), MaKCHM KaoHHH (40 aKimfi), JleHHK KapaneTaH (920 aKUHfi ), CTOHMOCTb
                      KaacaoH aicnHH cocTaBaaeT 1,71 eBpo (T. 88 a.a. 83-84);
rial
ICb
                                   CBHaeTeabCTBOM        o     perHCTpanHH  KoMnaHHH       «CKeHan6H » 23.12. 2009
                      (T. 88 a.a. 85-86);                                                                s
'CK                           - CBHaeTeabCTBOM MHHHCTepcTBa ToproBan, npoMbimaeHHOCTH H TypH3Ma Knnpa OT
 00
ce
;
                      11.10.2011, coraacHO KOTopoMy anpeKTopaMH KoMnaHHH «CKeHan6n » aBaaioTca AHapeir
                      HabaeB H KOMnaHHa «MPH Law Secretarial Limited )) (T. 88 a.a. 89-90);
HH
    »;
                              - CBHaeTeabCTBOM MHHHCTepcTBa ToproBan, npoMbimaeHHOCTH H TypH3Ma Knnpa OT
                      11.10.2011 , coraacHO KOTopoMy aKUHOHepaMH KoMnaHHH «CKeHaa6n » aBaaioTca KoMnaHHH
Ibl
                      « MPH Law Services Limited )) H « Jella Holding & Finance Inc . », BaaaeiomHe no oaHon Tbicane
ro                    o6biKHOBeHHbix aKunn Kaxcaaa CTOHMocTbio oaHH eBpo 3a aKUHio (T. 88 a.a. 91 -92);; -
w                             - CBHaeTeabCTBOM 06 ynpeacaeHHH, coraacHO KOTopoMy KOMnaHHa «BaHaeHcoa »
                      yapeacaeHa 02.08.2006 (T. 88 a.a. 93-94);
6
'a                             - CBHaeTeabCTBOM 06 ynpeacaeHHH KOMnaHHH «OaMyaaTyc » 19.12.2009 (T. .88 a.a. 101-
g
                      102);                                                                                v
a                            - CBHaeTeabCTBOM MHHHCTepcTBa ToproBan, npoMbimaeHHOCTH H TypH3Ma Knnpa OT
g                     11.10.2011 , coraacHO KOTopoMy aKimoHepoM KoMnaHHH « OaMyaa-ryc » aBaaeica HraaHa
                      AT3aMHay, Baaaeiomaa 2000 o6biKHOBeHHbix aiaiHH CTOHMocTbio oaHH eBpo Kaxcaaa (T. 88 a.a.
                      107 - 108);
                                   peecTpoM naeHOB H KHHTOH yneTa aiaiHH KOMnaHHH «KaaKeH » o TOM, HTO
I                     eaHHCTBeHHbiM aKunoHepoM KoMnaHHH B nepnoa c 09.11.2005 no 05.03.2008 aBaaaacb
                      KOMnaHHa « Ionics Nominees Limited )), KOTopoft npHHaaaexcaao 1000 nrryK aKunn CTOHMOCTBIO
r
                      1 eBpo Kaxcaaa ; c 05.03.2008 no 18.01.2010 aKUHOHepaMH KoMnaHHH 6biaH AHaHbeB M.B . - 40
                      nrryK aKimfl , KHOHHH M . A . - 40 mTyK aiaiHH , « Ionics Nominees Limited )) - 920 nrryK aKiinn ;
                      18.01 .2010 JleHHK KapaneTaH npno6pea 920 mTyK aKitHH y KoMnaHHH « Ionids Nominees
                      Limited )) (T. 88 a.a. 115-128);
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 167 of 177 Page ID
                                   #:591
                                           78
             v- .uoroBopoM 06 ynpe>KaeHHH H ycTaBOM KOMnaHHH «KaAKeH » (T 88 A.A. 133-140, 150-
                                                                                       .
       15$; 141 -149, 156-162);
              - CBHfleTeJIBCTBOM MHHHCTepCTBa TOprOBJTH, npOMblHIAeHHOCTH H TypH3Ma Knnpa OT
       15 06.2009 o ceKpeTape H unpexTope KOMnaHHH « MacTepo » (T. 88 A.A. 175 - 176 );
            ,

              -                 MHHHCTepCTBa TOproBJTH , npoMbiiiiJieHHOCTH H Typn 3\ia Knnpa OT
                     CBHZieTejibCTBOM
        09.01 . 2009, comacHO KOTopoMy aKUHOHepoM KOMnaHHH «MacTepo » HBAHCTCH KOMnaHHH
        «Global Conformity AG », BnaAeiomaH 2000 o6 biKHOBeHHbix aKUHH cTOHMOCTbfo OAHH eBpo
        KaxcAan (T. 88 Ji - A. 177 - 178 );
                 - cepTH (j)HKaTOM No 1 OT 07.11 .2008, comacHO KOTopoMy KOMnaHHH Global Conformity
        AG HBnneTCH BAaAenbueM 2000 o6 biKHOBeHHbix aKUHH KOMnaHHH «MacTepo » cTOHMOCTbio
        OAHH eBpo KaxcAan (T. 88 A .A. 181 - 182 );
           " - peecTpoM KOMnaHHH « MacTepo », corjiacuo KOTopoMy AHperropoM H cexpeTapeM
        KOMnaHHH B nepHOA c 07.11 . 2008 no 23.02 . 2009 HBAHAacb « G . A . H . Nominee Services Ltd . », c
        23.02. 2009 no HacToamee BpeMH - Executive Management Ltd .; aicitHonepoM KOMnaHHH c
       07.11 . 2008 ABJiaeTCH KOMnaHHH «Global Conformity AG » (T. 88 JI.A. 183 - 188 , 189- 194);
           ’     - AoroBopoM noKynKH aKUHii OT 18.01 . 2010, cornacHO KOTopoMy KOMnaHHH «Tac|)Tc » 3a
       5000 eBpo npoAajia KOMnaHHH « MacTepo » ( Knnp) 230 500 uiTyx aKUHH KOMnaHHH « opanHH »,
       HTI?cocTaBJiaeT 50% OT BbinymeHHbix H pacnpeAeJieHHbix aKUHH KOMnaHHH (T. 88 A.A. 207-221 ;
       222-236);
                                                                                                   ^
                 - aKTOM nepeAaHH aiotHH OT 16.01 . 2010, cornacHO KOTopoMy KOMnaHHH « Ta )TC »
                                                                                                            4
       nepeAana KOMnaHHH « MacTepo » 230 500 aKunfi B KOMnaHHH « opajiHH » (T. 88 A.A. 237-238 ):
                                                                          ^
                - npoTOKOAOM o6 bicxa OT 16.06 . 2009 B oijwce KOMnaHHH «JlaBejui3 CH-AH-3C »
       AOKyMeHTOB B OTHomeHHH KOMnaHHH 3AO « /)eKopyM », « OHHe BaHK », « EAHACHCOA »,
                                                                              ^
       « XlWoy HOMHHH 3 JITA. », «/foAAoy CeKpeTcpnan J1TA » H Apyrux (T. 91 A .A. 5 -22), KOTopbie
       ociyioTpeHbi 01.08 . 2009 (T. 91 JI.A. 287-304);
                - nHCbMOM «/JoHHe BaHKa » B KOMnaHino «Ta <J)Tc » OT 01.04. 2009 co CCHAKOH Ha AKT O
       3ajiore aKUHH OT 26.12.2006, npeAOCTaBAeHHbin KOMnaHHen « Tacj)TC » B nojib3y « / 0 HHe BaHK » B
       OTHouieHHH aKUHii KOMnaHHH «/],opajiHH », c npocb6on npeAocTaBAeHHH AOKyMeHTOB B
       cooTBeTCTBHH c AKTOM OT 26, 12.2006 (T. 93 JI.A. 72-75);
                                                                                               ^
                - peineHHeM eAHHCTBeiiHoro aKUHOHepa KOMnaHHH « EAHACHCOA » OT 23.04. 2009,
         ^
       cornacHO KOTopoMy c yweroM oTCTaBOK JJ . A . fleMeTpnaAeca H X . \          J . /leMcrpnaAeca 23.04 .2009
       c AOAXCIIOCTH AHpeKTopoB KOMnaHHH, a «,fl,aAAO CeKpeTapnan JITA » - c AOJDKHOCTH ceKpeTapn
       KOUtnaHHH,      HOBbIM       eAHHOJIHHHbIM AHpeKTOpOM           KOMnaHHH         H 33HaHaeTCH  KOMnaHHH
      « Newgeneration Services Limited )) ( BBO), a HOBbiM ceKpeTapeM - KOMnaHHH « MPH Law
      Secretarial Limited )) ( Knnp) (T. 93 A .A. 118-119);
                - nHCbMOM AHpeKTopa KOMnaHHH «/fopaAHH » - KOMnaHHH «Newgeneration Services
      Ltd. » B «HOHHC BaiiK » (3aAoroAepx< aTeAb ) OT 24.04.2009, B KOTOPOM KOHCTaTiipyeTCH
      o6fl 3aTeAbCTBO nepeA 3aAoroAep >KaTeAeM, HTO B TeneHHe Bcero nepnoAa , KorAa o6ecneHennbie
      3aAoroM o6H 3aTeAbCTBa AeiicTBHTeAbHbi (no 3aAory aKUHH OT 22.12. 2006 c H 3MeHeHHHMH OT
                                                            .
      24.04.2009), - He coBepinaTb HHK3KHX ACHCTBHH He cooTBeTCTByiomux ycAOBHHM /foroBopa
      HA # 3aAora aKUHii ; npHHHMaTb Mepbi, HTO6 M 3aAoroAepxcaTeAb CBoeBpeMeHHo noAynaA Bee
      HaAAexcamne yBeAOMAeHHH AK>6oro npeAnoAaraeMoro o6iuero co6paHHH aKUHOHepoB
      KOMnaHHH « / opaAHH )> (T. 93 A .A. 130-131 );
                       ^
                    CBHACTeJIbCTBOM OT 24.04.2009 O TOM, HTO B COOTBeTCTBHH C 3aKOHOAUTeAbCTBOM
      Knnpa, MeMopaHAyMOM AKTa o IlepBOH nonpaBKe K 3aAory aKUHii OT 24.04.2009, KOTopbiii
      BHOCHT nonpaBKH B
                                 ^ [oroBop 3aAora aKUHH OT 22.12 .2006 B noAb3y «/foHHe BaHKa » B
      OTHouieHHH 461 000 aKUHH KOMnaHHH «/)opaAHH », npHHaAAexcantHx KOMnaHHH «TacJ)TC », 6 bino
      naAAOKaiuHM o6 pa30M BHeceHO B PeecTp aKUHOHepoB KOMnaHHH «,ZJopanHH » (T. 93 A.A. 132-
      13*;
               - cBHACTeAbCTBOM OT 27.12.2006 o BHeceHHH B PeecTp aKUHOHepoB KOMnaHHH
      yBeAOMAeHHH o 3aAore B noAb3y « oiiHe EaHKa » B OTHouieHHH 461 000 aKUHH KOMnaHHH
                                              ^
      « /fopaAHH », npHHaAAOKaiunx KOMnaHHH «Ta|       ( )TC » (T . 93 A . . 144- 145);
                                                                          A




        V
              Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 168 of 177 Page ID
                                                 #:592
                                                                  79
. 150-                                                                                                  « EjiH,neHcoji »
                         - eaHHornacHoft nncbMeHHoft pe30 jnouHeft coBeTa unpeKTopoB KOMIIBHUH
                  OT 27.12.2006 o 3aKJiioHeHHH KpeuHTHoro aoroBopa c floftne BaHK AT T 93 a
                                                                                       ( .     n. . 170-173);
pa       OT                                                                                        « opajiHH » OT
)   a
                         - eflHHomacHbiM nncbMeHHbiM pemeHHeM coBeTa impeKTopoB        KOMnaHHH
                  22.12.2006, cornacHO KOTopoMy KoMnaHHH 3aicjiK>HHT c «floftne BaHKOM » floroBOp o 3
                                                                                                        ^  ajiore
         OT                                                                AjibHHC », ana o6ecneneHHH KpeaHTa
                  aKUHH - nepeuaue B 3ajior 2 300 BKUHM 3AO « UeHrypHOH
3HHH                                                                                       3aianoHHT ,H,oroBop o
                  KOMnaHHH «BjiHfleHcon » Ha cyMMy 100 MJIH aonnapoB CILLA; KOMnaHHH
eBpo
                  cy6opaHHHpoBaHHH flonra c cy6opnHHHpoBaHHbiMH Kpe/iHTopaMH H «#oftHe BaHKOM »;
                  KOMnaHHH 3aKjnoHHT ZloroBop nopyHHTeiibCTBa, no KOTopoMy
                                                                                        KOMnaHHH rapaHTHpyeT
mity                                                  BbinojraeHHe     KOMnaHHeft « EjiHaeHCOJi » o6H3aTejibCTB no
:TBIO             Hazuiexcamee H CBoeBpeMeHHoe
                  KpejiHTHOMy noroBopy c «,floftHe BaHK »; KOMnaHHH npeaocraBHT aoBepeHHocTH Ha HMH
ipeM              ZIMHTPHH TapKymH H EBTCHKH Cyaeeu (T. 93 Ji.a. 178    -183);
. », c                     - yHpenHTenbHbiM aoroBopoM H ycTaBOM (J)TC» OT 18.09.2006 c H3MeHeHHHMH OT
                                                                      «Ta
                  23.11.2009 (T. 94 Ji.fl. 35-82);
IH C                                                                                 H npeKpameHHH o6H3aTeabCTB
                           - npoeKTOM comauieHHeM o pacnopnxceHHH HMymecTBOM
                  ( Deed of settlement and termination) OT 2010 (6e3 yKa3aHHH TOHHOH aara) Mexcay KOMnaHHHMH
» 3a
                  «CKeHan6H », «2(opajmH », «EaHaeHcoa ».                                                t
IH »,
                           B npeaM6yjie aoroBopa yKa3aHO, HTO 06.10.2006 KOMnaHHH « EnHaeHcoji » 3aKjnouH;ia
                                                                                                         '
> 21;
                  Kpe HTHblH aOTOBOp C «)3oHHe BaHKOM », KOTOpblH 6bIJI H3MeHeH H 0|             ( )OpMJieH B HOBOft
                       ^
                  penaKitHH 27.12.2006.                                                                  o
TC »
                           B KanecTBe o6ecneneHHH o6H3aTeabCTB, npHHHTbix KOMnaHHeft «BjiH/teHcon >>, KOMnaHHH
);
                  « /lopaJiHH » noanncana OGecneHHTeabHbie aoKyMeHTbi.
3c »                       B COOTBeTCTBHH C OTOBOpOM BbIKyna OT 18.01.2010 H /lOTOBOpOM 06 OCBo6o)tyteHHH
’H »,
> bie
                                              ^
                  OT o6H3aHHocTefl H Ha3HaneHHH OT 18.01.2010 npaBa Ha noayneHHe Bbiroabi no KpeaHTHOMy
                                                                                                                      y
                  noroBopy H 06ecneHHTeabHbiM aoxyMeHTaM COOTBCTCTBCHHO GBIJIH nepeaaHbi B nonb3
                  KOMnaHHH « CKeHTm6H ».
ro                         B COOTBeTCTBHH C yCJIOBHHMH HaCTOHUteTO COTJiaUieHHH ero CTOpOHbU Bbipa)KaK)T
»B
                  coraacue npeKpaTHTb Bee CBOH cooTBeTCTByioiuHe npaBa H o6x3aTeabCTBa B OTHOUICHHH apyr
     B
                  apyra no 06ecneHHTeabHbiM aoKyMeHTaM H OTKa3aTbcn OT Bcex HacTonutHx H Syaymnx
                  Tpe6oBaHHif B OTHOUICHHH apyr apyra no 3THM aoKyMeHTaM .                               *
)9,
                           B pa3nejie 1 aaeTCH TOJiKOBaHHe TepMHHaM, Hcnonb3yeMbiM B CoraaoieHHH. Iloa
09                «KoMnaHHeH » HMeeTCH B BHuy 3AO «L(eHTypHOH AnbXHC »; non, «AKUHHMH » - " 2300 urryK
                  axitHH KOMnaHHH; non «,HoroBopoM 3anora «flopajiHH » - aoroBop 3anora, 3aKJiiOHeHH
PH                                                                                                                  bift
HH
                   Me>Kuy KOMnaHHeft « opaJiHH » H «/loftHe EaHKOM » 22.12.2006 »; non «06ecneHHTenbHbiMH
IW                                       ^
                  UOKyMeHTaMH » - B coBOKynHocTH floroBop nopyHHTenbCTBa H rapaHTHH B03Meme»HH ymep6
                                                                                                                      a
                   «flopajiHH » H oroBop 3anora «/lopajiHH ».
                                                                                                          u
es
:H
                                 ^
                            B pa3ztene 2 3anHcaHo, HTO KOMnaHHH «/(opajiHH » rapaHTHpyeT KOMnaHHH <<CKeHan6H »,
                   HTO: ((flopamiH » flBJIHeTCH eaHHCTBeHHbIM 3aKOHHbIM 6eHe ( j) HUHapHbIM COOCTBCHHHKOM
ie
)T
                   « AKHHFT »; « AKUHH » cocTaBJiHiOT Becb BbinyuieHHbifi aicuHOHepHbift KanHTan KoMnaHHH;-
                   OTcyTCTByiOT KaKHe- jm 6o o6peMeHeHHH, 3aTparnBaK) utHe AKUHH, 3a HCKjnoHeHHeM floroBopa
ia
                   3anora «/lopajiHH ».
:e
                            B KanecTBe B03Harpax<aeHHH 3a ocBo6o >KaeHHe KOMnaHHeft «CKeHzm6H » KOMnaHHH
B
                   « (opajiHH » OT o6H3aTenbCTB no 06ecneHHTenbHbiM aoxyMeHTaM KOMnaHHH « opanHH » B
                   ^
                   noJtHOM o6teMe nepeaaeT KOMnaHHH « CKeHun6H » lopHannecKoe npaso CO6CTBCHHOCTH
                   6eHe4)HiiHapHoe npaBo Ha AKUHH.
                                                                                                          ^           H

ft
                            KOMnaHHH «CKeHUJt6H », HBJIHHCB 3aKOHHbiM 3anoroaepxcaTeneM no JloroBopy 3anora
B
5
                   «JlopaJiHH », uaeT CBoe corjiacne Ha nepeaany aKUHft OT «/(opajiHH ».                  *
                            3aBepmeHHe    nepeaann  AKUHH CHHTaeTCH COCTOHBIUH     MCH   B aaTy ,  HacTynatomy   to He
                   no3UHee 10 <J)eBpanx, Koraa 3anncb, noaTBepxcaaiomafl, HTO CKCHUJI       «          6H » HBJIHCTCH
                                                                                                             (oroBopa
                   euHHOJiHHHbiM BJiaueJibueM AKUHH 6e3 KaKHX-Jin6o o6peMeHeHHft (3a HcmnoHeHHeM /
I                                                                                                       ueno  (uanee -
I
                   3anora «,QopanHH »), 6biaa BHeceHa B peecTp aKUHOHepoB KoMnaHHH HJIH       Ha   cneT

                   « aTa nepeuaHH »).
                   ^
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 169 of 177 Page ID
                                   #:593

                                              80
      i)    npH   ycnoBHH nocTOHHHoro   co6aioaeHHH KOMnaHHefi «flopajniH » CBOHX oosnaTeabCTB
  nO 'fiyHKTy     2        o6teMe, CTopoHbi coraamatoTCH, HTO Hamm an c /JaTbi nepeaawH, Bee
                      B HOJIHOM


    <•
                                      .
 o6a3aTejibCTBa «flopajmH » no ZloroBopy 3aaora «,0(opanHH » nojiHOCTbio npexpamaioTCH .
          C /JaTbi nepeaaHn : 1 ) KOMnaHHH « CKeHaa 6H » ocBoGoxmaeT KOMnanino « EaHaeHcoa » OT
 jnoobix o6a3aTejibCTB, oxBeTCTBeHHOcTH , npeTeH3 HH , rapaHTHH , npeaycMorpeiiHbix KpeanTHbiM

 aofbBopoM; 2 ) KOMnamia «CKenzui6n » ocBo6o)KaaeT KOMnaHHio « opaJTHH » OT jno6 bix
 065I 3aTejTbCTB,      OTBeTCTBeHHOCTH,        npeTeH3HH ,              ^
                                                               rapaHTHH ,    npeaycMOTpenHbix
 OOecneMHTenbHbLMH aoxyMeHTaMH; 3 ) Ka >i<aan CTopoHa OTKa3 biBaerca OT Bcex 6e3 HCKHIOHCHUH
 np#B noaanH ncxa npoTHB oanon nan HecKOJibKnx CTOPOH; 4) Cxoponbi coraamaioTCH, HTO
 KPEANTHBIH aoroBop H 06ecneHHTeabHbie aoxyMeHTbi pacTopraioTca       H TepaioT ropnanHecKyio
      fy.
 CH
      ^   B pa3aeae 9 yKa3aHO, HTO Heo6xoaHMbie yBeaoMaeHHH B OTHoineHHH KOMnaHHH
 « opaaHH », « EaHaeHcoa », «CKeHaa6n » noaaeacaT nanpaBJieHHK) Ha aapeca ApTeMa
  ^
 Eraa3apaHa (r. MocKBa, /JaeB nep., a - 20) H BaaanMHpa ,fl,epiorHHa ( r. MocKBa,
 FIoaKoaoKoabHbiH nep., 13/5) (T. 94 a.a. 191-208 , 212-247);
          - npoTOKonoM BbieMKH 24.11.2011 y cBHaeieaa 3.M. HHMMO-CMHT3 aoxyMeHTOB B
 OTHOMEHHH KOMnaHHH « MPH Law Services Ltd. », «MPH Law Management Ltd. »,
 « <t> aMyaaTyc », «CKeHaa6H » H apyrne (T. 95 a .a. 57-64), Koropbie ocMOTpeHbi 28.11 .2011 H
 02,02.2012 (T. 95 a.a . 67-72, 204-211 );
            - nncbMOM OT HMeHH 3. M. HHMMO-CMHTB B KOMnanmo «d>aMyaaTyc », B KOTopoM
 nogynaeTca npnHHTHe cooTBeTCTBytomnx pemeHHH coBeTa anpeKTopoB KOMnaHHH «/lopaJiHH »
 OT 19.04.2010, B TOM HHcae KOMnaHHH He ocymecTBaneT HHKaKOH aeaTeabHocTH c MapTa 2010
 r . H OTcyTCTByeT HaMepemte B03poaHTb KOMnaHmo; KOMiianna ne BaaaeeT HHKaKHMH aicrHBaMH
 H no cBeaeHHio anpexTopoB He HMeeT HHKBKHX o6H 3aTeabCTB (T. 95 a .a . 120-121 );
     >•   - nncbMOM 3.M. HHMMO-CMHT3 OT 15.04.2010 Ha HMH CTaBpoyaaa Kcnaa , B KOTOPOM
 nopyaaeTca H 3MeHHTb HMeHa HOMHHaabHbix aKHHOHepoB, anpeKTopa H cexpeTapa KOMnaHHH
 «OaMyaaryc » Ha HMH rpa>KaaHKH TpeitHH HTnany AT3aH «ay ( T. 95 a.a. 122- 123 );
         - nncbMOM OT HMeHH ApTeMa Erna3apaHa B KOMnaHHio «New Generation Services Ltd . ».
 B KOTOPOM nopynaeTca npnHHTHe caeaytonmx pemeHHH coBeTa anpexTopoB KOMnaHHH
 « /lopaaHH » OT 19.04.2010, B TOM HHcae KOMnaHHH He ocymecTBaneT HHKaKOH aejrreabHocTH c
 Mapxa 2010 r. H OTcyTCTByeT HaMepemte B03poaHTb KOMnaHHio; KOMnaHHH ne BaaaeeT
 HHkaKHMH aKTHBaMH H no CBeaeHHio anpcKTopoB ne HMeeT HHK3KHX o6n 3aTeabCTB (T. 95 a .a .
 124-125);
         - aeicaapauHeH aoBepirreabHOH CO6CTBCHHOCTH OT 17.12.2009, coraacuo KOTopon
 CTaBpyaaa Kcnaa HBaaeTCH /JoBepHTeabHbiM COSCTBCHHHKOM B OTHomeHHH 2000 aKirnfi
 KOMnaHHH «OaMyaaTyC », ( jtaKTHHeCKHM HCKaiOHHTeabHbIM Co6cTBeHHHKOM KOTOpbIX HBaHeTCH

      ^
 3.1 1. HHMMO-CMHT (T. 95 a.a. 126-129);
              (JmayUHapHHM aoroBopoM H cpoKaMH HcnoaHeHHH nopyHeHHit , 3aKaioHeHHbiMH

 17.12.2009, Me5Kay 3- M . HHMMO -CMHTOM ( npHimnnaa) H C . Kcnaa (/iHpeKTop ) B oTHomemm
 KOMnaHHH « OaMyaaTyc » , 3a HCKmoneHHeM IlpHHUHnaaa, ToabKO TaanHa Beabix HaaeaneTcn
 npaBOM aaBaTb HHCTpyKHHH wpeKTopy (T. 95 a .a . 130-135 );
                                  ^
         - nncbMOM 3.M. HHMMO-CMHTa (6e3 aaTbi) Ha HMH CTaBpoyaaa Kcnaa, B KOTOPOM
 nopynaeTca npexpaTHTb aeftcTBOBarb B KaweciBe Ha3HaneHHoro 3. M. HHMMO-CMHTOM anna B
 oraomeHHH Bcex axitHH B KanHTaae KOMnaHHH « <t» aMyaaTyc », H BMCCTO 3Toro aencTBOBaTb B
 KANECTBE Ha3HaneHHoro aHita B OTHomeHHH Cypena Eraa3apHHa (T. 95 a.a. 136- 137 );
              aeKaapaimeH aoBepHTeabHofi CO6CTBCHHOCTH OT 22.12.2009, cornacHO KOTopon
 KOMnaHHH « MPH Law Services Ltd. » HBaneTCH /loBepHTeabHbiM CO6CTBCHHHKOM B OTHomeHHH
 1000 axitHH KOMnaHHH «CKeHaa 6 n », (JIAKTHHECKHM HCKaiOHHTeabHbIM CO6CTBCHHHKOM
 KOTOPBIX HBaneTCH 3.M . HHMMO-CMHT (T. 95 a.a. 138-141 );
         - ( jmaynHapHbiM aoroBopoM H cpoxaMH HcnoaHemiH nopyHeHHil, 3aKaioHeiiHbiMH
 22.12. 2009 MOKay 3.M. HHMMO-CMHTOM ( ripmumnaa ) H KOMnannen « MPH Law Services
 Ltd » (/InpeKTop) B OTHomeHHH KOMnaHHH « CKeHaa6n », 3a HCKajoneHneM npmmHnaaa

    5
             Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 170 of 177 Page ID
                                                #:594
                                                                         81
TeJIbCTB                                                                                    flnpeKTopy (T. 95 Ji.fl. 142-
WH, Bee
                 lojitKo     ApTeM Erna3apaH      HaaejiHeTCH   npaBOM aaBaTb HHCTpyKUHH
                 149);
JOJI » OT
                        - 6e30T3bIBH0H HHCTpyKUHeH 3.M . HHMMO-CMHTa (6e3 flaTbl) B KOMIiaHHK) «MPH Law
                 Services Ltd. », B KOTOPOM nopynaeTCH npexpaTHTb fleucTBOBaTb B KauecTBe floBepHTeJibHoro
IHTHblM          co6cTBeHHHKa B OTHomeHHH 50% aKUHH , TO ecTb 1000 imyK , KOMnaHHH «CKeHflJi6H » B
njo6bix
                 HHTepecax      3.M . HHMMO-CMHTa,       H BMCCTO 3Toro fleiicTBOBaTb B KanecTBe floBejjHTejibHoro
'euHbix
> UeHH3
                 co6cTBeHHHKa aaHHbix aKUHH B HHTepecax CypeHa Erna3apHHa (T. 95 Ji.fl. 150 151);      -
a, HTO                  - npoTOKOJioM ocMOTpa uoicyMeHTOB OT 13.08.2012, B xofle KOToporo              ocMOTpeHbi

ecKyio
                 uoKyMeHTbi, H3T>aTbie 01.12.2010 B xofle oGbicxa B 3AO «I eHTypHOH AJIBHHO T. 96 Ji.fl. 15
                                                                                )                 ) (                   -
                 23);
rraHuu
                        - yBeaoMJieHHeM B «floHHe EaHK » OT 3AO «OraTyc» OT 01.03.2010 06 onepauHH,
                 npoBeueHHOH no miueBOMy cneTy (T. 96 Ji.fl. 26);
PTeMa                   - npoTOKOJioM BbieMKH OT 14.12.2010 B AKE «Oopa-EaHK », B xofle KOTopoft H3bHTbi
> CKBa,
                 UOKyMeHTbl B OTHOUieHHH KOMnaHHH «CKeHflJl6H » H 3AO «I)eHTypHOH AjIbHHC » (T. 97 Ji.fl. 65 -
'OB
                 68). KOTopbie ocMOTpeHbi 14.02 .2010 (T. 97 Ji.fl. 69-73 );
Ad . »,
         B
                        - nopyneHHeM npeflCTaBHTejieH KOMnaHHH «CKCH,ZIJT6H » ra3apoBOH K . P. H QyxoBa M. B.
                 OT 19.02 . 2010 B neno3HTapHbiH oTfleu AKE «d> opa-EaHK » Ha OTKpbiTHe cneTa fleno (T. 97 Ji.fl.
11       H
                 74);
> pOM
                         -   nopyueHHeM      na   ueno3HTapHyio   onepaunro Me 1   OT   02.03.2010 o 3auHCJieHHH 2300
                 niTyK aKUHH 3AO      «U,eHTypHOH AjibHHC » Ha cueT fleno KOMnaHHH          « CKeHxui6H » B AKE «Oopa-
IHH »
                 EauK » (T. 97 ji.fl. 76);
!010
aMH
                         - aeno3HTapHbiM uoroBopoM OT 19.02 2010 Meatfly AKE «Oopa-EaHK » (flenjMHTapHH) H
                                                                     .
                 KOMNAHHEN «CKeHflfl6 H » (flenoHCHT), B COOTBCTCTBHH C KOTopbiM fleno3HTapHfi npuHHMaeT Ha

30 M
IHH
                 ce6a o6»3aTeflbCTBa no npeflocTaBJieHHio flenoHeury ycnyr no xpaHeHHio cepTH HKaTOB
                 ueHHbix 6yMar, yueTy H yflocTOBepeHHio npaB Ha ueHHbie GyMarn, nepexofly npaB Ha ueHHbie
                 GyMarn, npHHaflfleacamHe flenoHeHTy Ha npaBe COGCTBCHHOCTH (T. 97 Ji.fl. 79- 86);
                                                                                                                   ^
l . »,                   -   OTueTOM o COCTOHHHH cueTa fleno KOMnaHHH «CKeHflfl6H » B AKE «Oopa EaHK » OT      -
                 02.03 .2010, cornacHO KOTOpoMy Ha yK33aHHOM cueTe ywrbiBaioTCH 2300 niTyK aKUHH 3AO
    HH
                 « U,eHTypHOH AJU>HHC » (T. 97 JI.A. 174);
i C
;eT
                         -   npoTOKOAOM BbieMKH OT 25.04.2011 y CBHfleTejia BOJIKOBOH JI . M . flOKyMeHTOB 3AO
                 « LleHTypHOH AJIBHHO) (T. 98 JI.A. 117 - 119); KOTopbie ocMOTpeHbi 11.05 . 2011 (T. 98 Ji .fl . 131 -
•fl  .           133, 136- 140);
                          - npoTOKOJioM BbieMKH OT 17.11 .2010 y CBHfleTejiH CMBTHHOH C.H. flOKyMeHTOB 3AO
)H
                 « HeHTypHOH AJU>HHC » (T. 98 Ji.fl. 173- 176): KOTopbie ocMOTpeHbi 24.02. 2011 (T. 98 Ji.fl. 230-
IH
                 232);
:a
                          - pacnopaaceHHeM OT 20.06 .2005 Ns 771 -PIT npe| < >eKTa 3anaaHoro aflMHHHinpaTHBHoro
                 OKpyra r . MOCKBW OG yrBepatfleHHH aKTa npueMOHHOH KOMHCCHH no npueMKe oGbeicra:
H
                 « MHoro(J) yHKUHOHaJibHbiH ToproBbift KOMnneKC «EBponapK » no anpecy: r. MocKBa,
H
                 Py6jieBCKoe rnocce, BJiaaeHHe 62 (T. 98 JI.A. 180);
3
                         -  AOKyMeHTOM «floHHe EaHKa » OT 18.01 . 2011 B OTHOIUCHHH npeflocTaBJieHHoro KpeflHTa
                 B pa3Mepe 100 MJIH. flOJinapoB CLQA KOMnaHHH «EflHfleHcoJi » o TOM, HTO B COOTB6TCTBHH c
l
                 nOJIHTHKOH «flOHUe EaHKa » OTBeTCTBeHHOCTb 3a pyKOBOflCTBO Been fleJIOBOH aKTHBHOCTbK) H 3a
I
                 npHHHTHe peuieHHH OTHocHTeubHO npoflaxcH KpeflHTHoro aKTHBa « EBponapK;>, a Taoce
                 OTHOCHTejibHO ueHbi npoflajKH , nojiHOCTbio HeceT JIOHAOHCKHH ({jujiuaji KOMnaHHH «floHHe

                 EaHK », H, B HacTHocTH, TpefiflepcKaH rpynna no pa6oTe Ha pbiHKax crpaH c pepexoflHou
                 3KOHOMHKOH (T. 101 Ji.fl. 12- 14, 15- 17);
                          - AOKyMeHTOM o H 33HaHeHHH nepBbix flHpeKTOpOB KOMnaHHH « Tacf)TC » l'l 8.09 . 2006,
                 cornacHO KOTOpoMy nepsbiMH AHpeKTopaMH Ha3HaneHbi Jlync A . flsBHC H naMena fl. XOJIJI (T.
                 106 Ji.fl. 120- 121 );
                                aKTOM nepeycTynKH OT 21.12.2006, coraacHo KOTOpoMy KOMnaHHH «flaflJio
                 CeKpeTapnan JlHMHTefl » (Kunp) 3a Hafljiexcamee BCTpeuHoe yflOBJieTBOpeHHen 3aKJiioHaeT

                                                                                                           4
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 171 of 177 Page ID
                                   #:595
                                         82
          0
      CA&iKy o npoflaace, nepeycTynKe H nepeAane KOMnaHHH «TacJ TC » 500 aiojHH
                                                               )                B KOMnaHHH

      «/ > panHH » (T. 107 A .A. 5, 6);
          ^   - aKTOM nepeycTynKH OT 21.12.2006, coraacHO KOTopoMy KOMnaHHH «UaAno
      CeKpeTapHan JIHMHTCA» (KHnp) 3a HaAne>Kamee BCTpeHHoe yAOB.ieTBopemie 3aKAKmeT
      CAejiKy o npoAa >Ke, nepeycTynKe H nepeAane KOMnaHHH «TacJ TC » 500 3KHHH
                                                                 )              B KOMnainiH

                                   -
          ppaJiHH » (T. 107 n.A. 7 8);
      «
       ^        -aKTOM nepeycTynKH            OT   21.12.2006,     KOTopoMy KOMnaHHH «,Z)aAno
                                                                   cornacHo
      CeKpeTapHan J1HMHTCA » ( Kunp) 3a HaAneacamee BCTpeHHoe yAOBneTBopeHHe 3aKmoHaeT
      cnenKy o npoAance, nepeycTynKe H nepeAane KOMnaHHH « Ta < j TC » 230000 aKunn noA
                                                                          )              (
      HOi epaMH c 1001 no 230000 ) B KOMnaHHH «,HopanHH » (T. 107 A .A . 9 10 )
                                                                               ;       -
          ^      aKTOM nepeycTynKH OT 21.12 2006     ,     .
                                                       cornacHo    KOTopoMy KOMnaHHH «))aAno
      CeKpeTapnan JTHMHTCA » ( Knnp ) 3a HaAne >Kamee BCTpeHHoe yAOBneTBopeHHe aaxnioHaeT
      CACAKy      o npoAance, nepeycTynKe H nepeAane KOMnaHHH «Ta4>TC » 230000 a « UHH ( noA
      HOMepaMH c 230001 no 461000) B KOMnaHHH «,UopanHH » (T. 107 A.A. 11 -12
                                                                                             );
                - reHepaABHOH AOBepeHHOCTbio KOMnaHHH « BnHAeHCOA » OT 05.10.2006 Ha HMH EBTCHHH
      CYFTEN cpoKOM na 1 TOA (T. 107 A.A. 243-246);
         "                             -
                - aKTOM npneMa nepeAanH OT 19.01.2010, cornacHo KOTopoMy                           «71oHHe BaHK »
      (TlencTByiomHH KpeAHTop) H KOMnaHHH « CKCHAA6 H » ( HOBHIH KpeAHTop nafor cBoe cornacne
                                                                                         )
      Ha " nepenany nyreM HOBanun TJencTByiomHM KpeAHTopoM HoBOMy KpeAHropy Bcex
      o6H3aTenbCTB, npaB H oGjoaiiHoereft encTByiomero KpeAHTopa, a HMCHHO coBoi< ynHyio cyMMy
                                                   ^
      3ailMa B pa3Mepe 100 MAH AonnapoB CLUA (T. 108 A .A. 31 -35, 36-40);
                - 33HBAeHHeM «71OHHC EaHKa » o Ha3HaHennn KpeAHTHoro areHTa H 3anoroBoro areHTa
      OT 19.01 .2010, aApecoBanHbiM B KOMnanmo « BAHAeHcon », o TOM , HTO KOMnaHHH CKeHAA6
                                                                                                        «             n»
      Ha3HaHaeTCH B KanecTBe KpeAHTHoro areHTa H 3               anoroBoro   areHTa  B  OTHomeHHH            / loroBopa
          )
      3ai Ma   Ha   100 MAH  . AonnapoB  CLUA    OT 06.10 . 2006 (c  H 3MeHennHMH  OT  27.12    . 2006  ) ( T . 108 A.A.
      43-48);
                - (J)HHaHCOBbiM OTneTOM «Ta(J)TC )) no COCTOHHHIO Ha 31.12. 2007, cornacHo              xoropoMy 3a
      2007 r. y6 biTOK KOMnaHHH cocTaBHA 38 957 AonnapoB CLLIA (T. 108 A .A. 90- 138 );
                - CBHACTenbCTBOM MnHHCTepcTBa ToproBAH, npoMbimneHHOCTH» HHBAHIOTCH           TypH 3Ma Kunpa OT
      29.04 . 2010, cornacHo KOTopoMy axuHOHepaMH KOMnaHHH «JlopanHH                                         KOMnaHHH
      « MacTepo » - 230500 aKnufi, H KOMnaHHH « OaMynaTyc » - 230500 HKAHH              (T .  108   A .A. 253   , 254 );
                -   CBHAeTeAbCTBOM MlIHHCTepCTBa TOprOBAH , npOMbllUAeHHOCTH H TypH3MA Kunpa OT
       17.02 . 2010, cornacHo KOTopoMy aKUHOHepaMH KOMnaHHH «,U,opanHH » HBAHIOTCH KOMnaHHH
      «Ta(J)TC » - 230500 3KUHH, H KOMnaHHH «MacTepo » - 230500 aKUHH (T. 108 A.A. 256);
                - CBHAeTeAbCTBOM MHHHCTepcTBa ToproBAH, npoMbmiAeHHOCTH» HBAHCTCH         H TypH 3Ma Kunpa OT
      06.05 . 2010, cornacHo KOTopoMy aiojHOHepoM KOMnaHHH «0aMynaTyc                                    CraiipoHnna
       KcHAa, BAaneiomaH 2000 o6 bu< HOBeHHbix 3KUHH            CTOHMOCTBIO    OAHH eBpo      KaacAas     (T. 108 A .A.
      259-260);
           '    -  ynpeAHTeAbHbiM AoroBopoM H ycTaBOM KOMnaHHH « opaAHH » OT 12.09. 2006 (T. 109
                                                                                 ^
      A.A. 49- 56, 81 - 88 ; 57- 80; 89- 112; T. 71 A.A. 210 -231 );
           ? - noATBepncACHneM 6eHec}) HnHapHoro BnaAenbna, cornacHo KOTopoMy                                 nupeKTop
                                                                                                                    Jella
       KOMnaHHH « CKeHAn 6H » A.        MjibneB   3aHBAHeT, HTO cornacHo      ero CBeAeHHHM         KOMnaHHH
       Holding& Finance Inc . BnaneeT 1000 3KUHHMH KOMnaHHH «CKCHAA6H » B HHTepecax BapyacaHa
       ApieHHHa (T. 110 A .A. 149- 150 );
                 - coo6meHHeM HannoHanbHoro 6iopo HHTepnona CLLIA o TOM                 , HTO Erna3apHH AUIOT
       HMEET CTaTyc , no3BOAHiomHfi eMy npoa<            HBarb   Ha   TeppHTopHH   CLLLA    , HO MuHHCTepcTBO

       HannoHaAbHOH 6e3onacHOCTH He MOJKCT noATBepAHTb HAH onpoBeprayrb JIHKT ero
                                                                                                            (


        Jm HHecKoro Haxo)KA6HHH B CLLIA (T. 107 A.A. 47-48 );
              ^ -
       (

                    nncbMOM MHHHCTepcTBa IOCTHHHH CLLIA OT 20.08 . 2012 o TOM, HTO CLUA He MoryT
       3KCTp3AHpOB3Tb KOTO-AH6O npH OTCyTCTBHH AByCTOpOHHerO AOTOBOpa 06 3KCTpaAHUHH ABHHOe
                                                                                                                ,
       Aeno nepeAaeTCH B MHHHCTCPCTBO BHyTpeHHen 6e3onacHOCTH                      CLUA        AAH PACCMOTPEHHH
                  Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 172 of 177 Page ID
                                                     #:596

                                                                  83
        maHHH
                     B03M0HCH0CTH aenOpTaUHH. MHHHCTepCTBO IOCTHUHH CI11A B ajXMHHHCTpaTHBHOM nopflUKe
                     3axpbreaeT aeao 06 oxcTpaanuHH Erna3apBHa ArnoTa T. (T. 117 a .a . 168 - 169);
        Aaaao
        rionaeT             -   nHCbMOM H E HHTepnoaa
                                          14              MBA  POCCHH OT 19.11 .2012 Ns 43061 / 193 0 TOM, HTO
                                                                                                      *
        XiaHHH          t
                     HH < > opMauHH o npHBneneHHH Erna3apflHa AT. K yrojiOBHOH OTBeTCTBeHHocTH Ha xeppHTOpHH
                     3apy6e)KHbix rocyaapcTB B       aapec Eiopo H3 xoMnereHTHbix opraHOB cTpaH-naeHOB HHTepnoaa
                      He nocrynaaa (T. 113 a.a. 242);
        JJajUio
        lonaeT                  - nHCBMOM HT \E Hnrepnoaa MBA POCCHH OT 13.07.2015 Ns 34267/181 '0 TOM, HTO
                      HH|( ) opMauHH o npHBJieneHHH Erna3apHHa AiuoTa T. , EruasapaHa ApTeMa T. , roroxHH BT. H
          (noa
                      KJIOHHHA M.A. K yronoBHOH OTBCTCTBCHHOCTH Ha TeppHTopHH 3apy6excHbix rocyaapcTB B aapec
                     Eiopo H3 KOMneTeHTHbix opraHOB CTpaH-HJieHOB HHTepnoaa He nocTynajia (T. 118 a.a. 122);
        5aaao
        onaeT                  - KonneH TpyaoBOH XHHJXXH Eraa3apaHa ApTeMa T., coraacHO xoTopoft 21.08.2006 OH
                     npHHBT Ha nojixcHOCTb nepBoro 3aMecTHTena reHepajibHoro anpexropa 3AO « U,eHTypHOH
         ( noa
                     AjibHHc »; 06.02. 2007 nepeBeaeH Ha aoaxcHOCTb 3aMecTHTeaa reHepajibHoro anpexTopa no

     "eHHH
                     O6IUHM BonpocaM (T. 31 a.a. 109- 113 , T. 45 a .a . 243 -247);
                               - TpyaoBbiM noroBopoM OT 21.08.2006 M«xay 3AO «I4eHTypHOH AribaHc »
                     (Pa6oTonaTejib ) H ErHa3ap«HOM ApTeMOM T (Pa6oTHHK), coraacHO KOTopoMy Er asapaH AT.
     >3HK »
     iacne
                                                                                                    ^
                     o6 jraaH npncTynHTb K HcnojiHeHHio CBOHX TpyaoBbix oGmaHHOCTen Ha AOJIHCHOCTH nepBoro
                     3aMecTHTejia reHepajibHoro anpexTopa 3AO «L)eHTypHOH AnbHHc » c 21.08.2006 (T; 31 a.a. 97-
      Bcex
                     99);
     /MMy
                               - zionojiHHTejibHbiM corjiameHHeM OT 01.09.2008 K TpyaoBOMy aoroBopy OT 21.08.2006,
                     coraaHO KOTopoMy Erna3apaHy ApTeMy T. ycTaHaBJiHBaeTca oxaaa B pa3Mepe 164 450 py6. B
     eHTa
                     MECAU (T. 31 a.a. 103);
    B6H »
    Bopa
                               - nHCbMOM reHepaabHoro anpexTopa 3AO «U,eHTypHOH AabHHC » OT 19.06.2012 06
                     yBoabHeHHH Erna3apaHa ApTeMa T. H3 3AO «LleHTypHOH Aabjmc » 09.08.2010 (T. 46 a.a. 270);
        a.a.
                               - npnxa30M reHepajibHoro anpexTopa 3AO «L)eHTypHOH AubaHC » OT 09.08.2010 06
                     yBoabHeHHH 3aMecTHTejia reHepajibHoro anpexTopa no O6IHHM BonpocaM 3AO «HeHTypHOH
    ry 3a
                     AabaHc » Eraa3apaHa ApTeMa T. (T. 46 a.a. 271);
    a   OT
                               - nHCbMOM HIJE Hm-epnona MBA POCCHH OT 18.07.2013 Ns 30770/193 o TOM, HTO
                     HH <J)opMaHHH o npHBaeneHHH ErHa3apaHa ApTeMa T x yroaoBHOii OTBCTCTBCHHOCTH Ha
    IHHX
                     TeppHTopHH 3apy6eacHbix rocyaapcTB B aapec Eiopo H3 xoMneTeHTHbix opraHOB CTpaH-naeHOB
 4);
                     HHTepnojia He nocTynajia (T. 117 a.a. 69);
 J OT
 HHa                           - nHCbMOM HIJE HHTepnojia BamHHiroHa o TOM, HTO Erna3apaH ApTeM T. HMeeT
                     craTyc, no3BOJiaiomHH eMy npoacHBaTb Ha TeppHTopHH CIUA, HO MHHHCTepCTBO
                     HamionajibHOH 6e3onacHOCTH He MoaceT noaTBepaHTb wm onpoBeprHyTb ero lJ)H3HHecxoe
l    OT
                     npHcyTCTBHe B CLLIA, OTcyTCTBHe jjBycTopoHHero aoroBopa M«xay CI11A H Poccneft
aaa
                     npenaTCTByeT B03BpameHHio aaHHoro anna B POCCHIO nyreM Bbiaann (T. 114 a.a. 175);
a.a.
                               - nncbMOM HIJE Hirrepnona MBA POCCHH OT 18.07.2013 .Ns 30772/193 ..0 TOM, HTO
109                  HHtjjopMauHa o npHBaeneHHH ToroxHH BT. x yroaoBHoii OTBCTCTBCHHOCTH Ha jeppHTopHH

rop                  He nocTynaaa (T. 117 a.a. 72);
                                                                                                     -
                     3apy 6eacHbix rocyaapcTB B aapec Eiopo H3 xoMneTeHTHbix opraHOB CTpaH -HaeHOB jHHTepnoaa


ilia                           - nHCbMOM MHHHCTepcTBa IOCTHUHH Tpy3HH OT 10.03.2014 o TOM, HTO roroxna BT.
wa                   cuHTaeTca        rpaacaaHHHOM      rpy3HH, aaHHoe o6cToareabCTBO aBaaeTca (JiaxTopoM ,
                     npenaTCTByiomHM axcTpaaHUHH ToroxHH BT. B Poccnftcxyio Oeaepaunio (T. 117 a.a - 165);
IOT
                               - cBeTOxonHeii TpyaoBOH XHHacxH KaoHHHa M.A., coraacHO xoTopon 01.11.2005 OH
                     HA3HaneH reHepaabHbiM anpexTopoM 3AO « LleHTypHOH Aabjmc » (T. 31 a.a. 84-90)?
BO
TO
                               - TpyaoBbiM aoroBopoM OT 01.11 .2005 Meacay 3AO «UeHTypHOH AabaHc » <*06mecTBo)
                     H KaoHHHbiM M.A. ( reHepaabHbifi anpexTop), coraacHO pa3aeay 3 aoroBopa TeHepaabHbiH

yr                   anpexTop o6«3aH aeilcTBOBaTb B HHTepecax 06mecTBa ao6pocoBecTHo H ppyMHO, He
oe                   aonycxaTb HapymeHHH CBOHX o6a3aHHOCTeH; reHepaabHbiM anpexTop ocvmecTBJiaeT
                     pyxoBoacTBO TexymeH aeaTeabHocTbio 06mecTBa, opraHH3yeT paSoTy no ooecneHeHiuo
                     BbinonHeHHH peuieHHH o6uiero co6paHHa axunonepoB 06mecTBa (T. 37 a.a. 28-31);




                                                                                                     fi
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 173 of 177 Page ID
                                   #:597
        :
                                                    84
            -   niicbMOM  HU,E HHxepnoaa MB# POCCHH OT 18.07 . 2013 Ns 30771 / 193 , B KOTOPOM
  coq6inaexca ,    HXO
                            ^
                         HH opMauna o npHBJieneHHH KnoHHHa M . A . K yroaoBHoft OXBCXCXBCHHOCXH
  Ha xeppHXopnn 3apy6e >KHbix rocyaapcxB Baapec Eiopo H 3 KOMnexeHXHbix opraHOB cxpaH -
                                        a 69);
  HJICHOB HHxepnojia He nocxynaaa (x . 117 a. .
        - cooSmenHeM H1)B Huxepnoaa CIIIA o XOM. HXO no HH|      ( ) opMauHH MHHHcxepcxBa

  HauHOHanbHOH 6e3onacHocxH CIIIA KJIOHHH M . A HBaaexca rpaacaaHHHOM CUIA c 16.06 . 2006
                                               .
  H B Hacxoamee BpeMH He IIO JIOKHX aenopxanHH HJIH Bbiaane, oxcyxcxBHe aBycxopoimero
  cornauieHHB
                                       ^
             06 SKCxpaanuHH Mex<ay CIIIA H POCCHHCKOH OeaepaijHeH npenaxcxByex
  B03BpameHHio .aaHHoro           anna B Poccmo nyxeM aKcxpaanuHH ( X. 115 a.a. 227);
            -
          nncbMOM YB            /I no l)AO VY MBH POCCHH no r MOCKBC ox 23.04 . 2014,
                                                                   ,                    B KoxopoM
  cooGmaexca,       HXO C16.06 . 2006 HaxoaflmHiica B Me>KayHapoaHOM po3bicKe IOIOHHH M . A .
  flBJTflexca rpa>KaaHHHOM CIIIA , B CBH3H C oxcyxcxBHeM MevKayHapoaHbix aoroBopoB Moxay
  PoccneH H CIIIA o Bbiaane 3aaepa<aHHe H 3i<cxpaaHUHa KaoHHHa M . A . B PoccuiicKyio
  Oe epanHio HCBO3MO >KHO (X. 117 a.a. 150).
       u^
       "  BbiuienepeHHcaeHHbie aoKa3axeabcXBa no.ayHeHbi B cooxBexcxBHii c xpeGoBanHUMH
  yroaoBHo-nponeccyajibHoro     3aKOHa,     KaKHx-an 6o    B3anMOHCKaioHaiouiHx     cBeaeHHH
  oxHocHxejibHO oScxoBxenbcxB. noane >KainH,x aoKa3biBainno no yronoBHOMy aeay, He coaepxcax,

  B 1 CBH3H c
        ;         neM aoKa3axeabcxBa , npeacxaBaeHHbie cxopOHoii OGBUHCHHA , aBwnoxca
  aoriycxHMbiMH .
      *   Cya aoBepaex noKa3aHHHM noxepneBinero H cBHaexeaeii OOBHUCHHA , nocxojibKy OHH
  nopaeaoBaxeabHbi,    He  npoxuBopeniiBbi,      coraacyioxca Meacay CO6OH      H    apyniMH
  aoKa3axeabcxBaMH no aeay, K3KHX- anGo CBeaeHHH o 3aHHxepecoBaHHocxH BbiuieyKa3aHHbix
  an    npH aane noKa33HHH B OXHOIUCHHH noacyaHMbix , OCHOB3HHH aaa HX oroBopa , paBHo xax H
       ^
  npoxHBopenHH B noKa33HHHX no oGcxoaxeabcxBaM aeaa, cxaBamux 3XH noKa3aHiia noa
  coMHeHHe , cyaoM He ycxaHOBaeHo.
          IIoKa3aHHa noxepneBinero H CBHaexeaeii oGBHHeHHa oGbeKXHBHO noaxBep>Kaaioxca
  uccaeaoBaHHbiMH B cyaeGHOM 3aceaaHHH nncbMeHHbiMH aoKa3axeabcxBaMH - rpaaiaancico             -
  npaBOBbiMH aoroBopaMH H coraaineHnaMH , npoxoxoaaMH caeacxBeHHbix aeiicxBHH - O6 MCKOB,
  BblfiMOK H OCMOXpOB, BemeCXBeHHbIMH aOKa3aXeabCXBaMH, 3aKaH3HeHHHMH 3KCnepXOB, HHbIMM
  BbimenepeHHcaeHHbiMH aoKa3axeabcxBaMH .
     '                                                   - -                              -
          Cyae6Haa oueHonnaa 3xcnepxH3a Ns? 02/20 01 11 ox 20.02.2011 (x. 51 a.a . 27 291 ), a
  xaxate noHepKOBeanecKaa cyaeGnaa 3xcnepxH3a JsTe 12/3115 ox 24.06.2011 (x. 55 a .a - 103      -
                                                               .
  106) npoBeaeHbi B COOXBCXCXBHH C xpe6oBaHHHMH cx cx. 195, 199 YTIK PO, 3aKJnoneHH8
  3KcnepxoB cooxBexcxByiox xpeGoBaHHJiM ex. 204 YIIK PO, HX Bbreoabi Haaaea<amnM oGpaBOM
  MOXHBHpOBaHbl, B CBH3H C HeM 0CH 0 B3HHH He aOBepHXb aaHHbIM        3aKaiOHeiIHHM cya He
  ycMaxpHBaex.
          CoraacHO BbiBoaaM axcnepxa no COCXOHHHIO Ha 26.02 . 2010 ( Ha MOMCHX OKOHHaHHa
  npecxynaeHHa ) exoHMoexb 20 % axunH 3AO «I(eHxypHOH Aab« HC », npHnaaaeacaniHX CxiarnHy

    ^
  B. I., cocxaBaaaa 720 605 444 pyG .
          OGcxoaxeabcxBa HHKpHMHHHpyeMoro npecxynaeHHa He cB«3aHbi c oGuiecxBeiiHO -
  nonHXHHecKoii      aeaxeabHOcxbio   ErHa3apaHa   Arnoxa    T.,    nponeaypa    aiimeHHM
  HenpHKOcHOBeHHOcxH 6 biBmero aenyxaxa rocyaapcxBeHHOH HyMbi OC PO Enia3apsHa Amoxa
  T. coorBexcxByex xpeGoBaiiHHM H. 2 cx. 98 KoHCxnxynHH POCCHHCKOH Oeaepanun , cx. 20
  O aepaatnoro 3aKona ox 08.05.1994 r. Ms 3-03 «0 cxaxyce naena CoBexa OeaepamiH H
   ^                                                .
  cxaxyce aenyxaxa rocyaapcxBeHHOH Hy Mbi OeaepanbHoro CoGpamia POCCHHCKOH
  OEAEPAIIHH », ra. 52 YIIK PO, HXO noaxBepacaaexca npeacxaBaeHHeM renepaabHoro
  npoxypopa POCCHHCKOH OeaepauHn ox 28.10. 2010 JVy 34-08-10, H BbmeceHHbiM na OCHOB3HMH
  aaHHoro npeacxaBaeHna IlocxaHOBaeHHeM rocyaapcxBeHHOH UyMbi Oeaepaabnoro Co6paHHH
  POCCHHCKOH OeaepapHH ox 03.11.2010 My 4355-5 HI o aane coraacHa na aHineHiie
  acriyxaxcKOH HenpHKOcHOBeHHOcxH aenyxaxa FocyaapcxBeHHon UyMbi OeaepaabHoro
  Co6paHHa POCCHHCKOH OeaepamiH Erna3apsHa Arnoxa f .
            Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 174 of 177 Page ID
                                               #:598
                                                    85
3TOpOM
                        TaKHM       o6pa30M,   Hapyrneunfi   nopM  yroaoBHO-npoueccyaabHoro   3aKOHa ,
HTHOCTH         CBimerejibCTByioiuHX    o jrameHHH HJIH orpaHHHeHHH rapaHTHpoBaHHbix npaB ynacTHHxoB
ctpaH -
                yrojiOBHoro cyaonpoH3BoacTBa, Ha ciaann npeaBapHTeabHoro paccaeaoBaHHa He aonymeHO.
                       06 yMbicae noacyaHMbix cBHaeTeabCTByiOT (JjaxTHnecxHe o6cToarejibCTBa
epcTBa
                npecTynjieHHH , B pe3 yabTaTe KOToporo Bee axmiH 3A0 « U,eHTypHOH Ajibjrac », BxaiOHaa 20 %
5.2006           ai< nnH , npunaaaoxamHx noTepneBmeMy CMaraHy B . H . , 6e3 ero BeaoMa, nepeuuiH B
HHero
:TByeT
                 co6cTBeHHOcTb KOMnaHHH «CxeHaa6 n », aKHHOHepoM KOTopofi HBaaaacb « MPH Law Services
                 Limited )) ( Knnp), aeficTByiomaa B HHxepecax 6paTbeB ErHa3apaHOB, HTO 3aTeM no3BoaHao
                 nocjienHHM pacriopaaHTbca yKa3aHHbiMH aximaMH no co6cTBeHHOMy ycMOTpeHHio.
OpOM
                          3aKJHOHeHHe rpaacaaHcxo-npaBOBbix aoroBopoB (caeaox) c ynacTHeM noTepneBmero B
M.A .
ea<ay            xoae    HHKpuMHHHpyeMoro      npecrynjieHHH He onpoBepraeT yMbicna noacyaHMbix Ha ero
                 coBepmeHHe , nocxoabxy ycaoBHa aoroBopoB noacyaHMbiMH Erna3apaHOM AUJOTOM T . H
=   xyio
                 ERHA3apHHOM ApTeMOM T. GBIJIH yMbiuuieHHO Hapymenbi, npeaycMOTpenHbie B HHX aeftcTBua
                 BbinojiHeHbi He 6 biJin, npn 3TOM aeiiCTBHJi H pemeHHa noTepneBmero CMarHHa, B.H. 6biHH

                 o6ycjiOBJieHbi o6MaHOM H 3JioynoTpe6neHHeM ero aoBepua co cTopoHbi noacyaHMbix xax
I«MH
:HHH
                cnoco6ax coBepmeHHa MomeHHHHecTBa.
>xaT,
                          OueHHB B coBOKynHOCTH co6 paHHbie no aeay aoxa3aTeabCTBa, cya cHHTaei, HTO BHH 3
                noacyaHMbix MaTepnajiaMH aeaa aoxa3aHa, a aencTBHa ErHa3apana ArnoTa T. nErHa3apaHa
)TCfl
                ApTeMa T . npaBHJibHO KBajiH ( j)HHHpoBaHbi H. 4 CT. 159 YK PO (B peaaxijHH OeaepaabHoro
                3aKona OT 07.03 .2011 .Na 26-03) xax npHoGpeieHHe npaBa Ha ny >xoe HMymecTBo nyTeM
3HH
                o6MaHa H 3 jioynoTpe6 jieHHfl aoBepneM, rpynnofl JIHU no npeaBapHTeabHOMy croBopy c
IMH
                npHHimeHHeM 3HaHHTeabHoro ymep6a rpaxcaaiiHHy, B OCO6O xpynHOM pa3Mepe; aeiicTBHa
IbIX
                KjioHHHa M . A . H ToroxHfl B . r . KBajiii ( ) HunpoBaiibi npaBHJibHO no H. 5 CT . 33, H. 4 ' CT. 159 YK
K H                                                          J
                PO ( B peaaxijHH OeaepaabHoro 3aKOHa OT 07.03.2011 N° 26-03) xax noco6HHHec‘fBo, TO ecTb
                                                                            -
roa     '
                coaeficTBHe npHo6peTenHio npaBa Ha ny >xoe HMymecTBo nyTeM oOMana H 3aoyrioTpe6aeHHfl
'
                aoBepHeM , rpynnoH JIHLI no npeaBapHTeabHOMy croBopy c npHHHHeHHeM 3HaHHTeabHoro
CH
                ymep6a rpaxcaaHHHy, B OCO6O xpynHOM pa3Mepe, nyTeM npeaocTaBaenna HH opMauHH H
:o-
) B,
                cpe/icTB coBepmeHiia ripecTynaeHHa , a Taxace ycTpaneHHeM npenxTCTBHH.
                          LIpecTynneHHe coBepiueHO noacyaHMbiMH ErnasapaHOM AUIOTOM V . H Erna3apaHOM
                                                                                                          ^
HI
                ApTeMOM T. rpynnoH JTHU no npeaBapHTeabHOMy croBopy , npn nocoSmmecTBe roroxHH B .r. H
                KAOHHHA M . A . , o HeM CBHaeTeabCTByeT xapaxTep aeftcTBHH coynacTHiixoB H HX noco6HHKOB
 a
                npn coBepmeHHH npecTynaeHHa, HanpaBaeHHbix Ha aocTHXceHHe eaHHofi uean - np> Ho6peTeHiia
1-
                npaBa Ha nyxcoe HMyntecTBO .
a
                          npH 3TOM ErHa3apaH AmoT T. npHBaex K coBepuieHHio npecTynaeHHit! paa ami,
VI
                pyxoBoana HX aeficTBHHMH H aaBaa yxa3aHHa, aBaaaca xoHenHbiM 6eHe(J) HUHapOM
e
                lopHaHHecKiix ana, Hcnoab3yeMbix B npecTynHOH cxeMe; ErHa3apaH ApTeM T . 33HHMaa

i
                aoax( HOCTb 3aMecTHTeaa renepaabHoro anpexTopa 3AO « UeiiTypHOH AabaHC », aBaaacb
                coynacTHHxoM npecrynaeHHa , BbinoaHaa yxaaamia cBoero 6paTa Eraa3apaHa AmoTa T.
                          KaoHHH M . A . , 3aHHMaa aoaacHOCTb reHepaabHoro anpexTopa 3AO <dJeHTypHOH
                AabaHC », H Toroxna B . r. , 6 yayHH anpexTopoM noaKOHTpoabHbix ErnaaapaHy , AmoTy T.
                xoMnaHHH , B TOM HHcae « XexxeM » H « EaHaeHcoa », noanHCbreaa HCcaeaoBaHHbie B cyae6noM
                3aceaaHHH    aoroBopbi H aonoaHerma          x   HUM,   HcxyccTBeHHo     yBeannHaH      xpeaHTopcxyio
                3aaoa >xeHHOCTb 3AO       « UeHTypHOH AabaHC » c ueabio co3aaH «a ocHOBaHHH          aaa ero
                6aHxporcTBa, HTO B CBOIO onepeab Baexao nacTyiuieHne TexHHnecxoro ae(J)oaTa no xpeaHTy
                xoMnaHHH « EaHaeHcoa ». HcxyccTBeHHo co3aaHHoe npn HenocpeacTBeHHOM ynacTMH KaoHHHa
                M . A . H ToroxHH B . r . npeaae(})oaTHoe cocToaHHe no xpeaHTy « EaHaeHcoa » H HeB03MoxcHOCTb
                BHecyaeoHoro B3bicxaHHa Ha axiuiH xoMnaHHH «HopaaHH » H 3AO « UeHTypnoH Aab»HC »
                BbrnyanaH «HoHHe EaHX » npoaaTb npaBo Tpe6oBanna no xpeaHTy noax HTpoabHoft
                Erna3apaHy AmoTy V . xoMnaHHH «CxeHaa6H )> ( Knup).                               ,,
                         TaxHM o6 pa30 M, aeiicTBHa KaoHHHa M . A . H ToroxHH BT. aBaaancb HeoSxoaHMbiM
                                                                                                          ^
                aaeMeHTOM aocTnaceHHa npecTymioro pe3yabTaTa H naxoaaTca B npaMOfi npHHHHHo-
                caeacTBeHHOH CB«3H C yTpaToft CMarHHbiM B . H . npaB na npHHaaaexcautHe eMy axitHH 3AO

                                                                                                          ft

                                                                                                          n
                 Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 175 of 177 Page ID
                                                    #:599
                                                         87
HH B .    r.         npn  onpeaeaeHHH pa3Mepa KOToporo yauTbreaeTca MaTepwajibHoe           noao>KeHHe ka>i<aoro   H3
iaMH ,       a       noacyaHMbix H HX poab B coBepiueHHH npecTynneHHH .
flennio                        C yneTOM aamibix o JIHHHOCTH noacyaHMbix cya nojiaraeT B03M 0 >KHbiM He na3Ha4aTb
                     ErHa3apHHy ArnoTy I". , Erna3apaHy ApTeMy T. , Ka04HHy M . A . , ToroxHH B .r.
y6;ieii ,
                     JlOIIOJlHHTeJIbHblH BHfl HaKa3aHHH B BH e orpaHHneHHfl CB060 bI.
>KeHHa                        B cnay H . 2 CT. 309 YELK PO^ B CBJBH C neo6xoaHMOCTbio
                                                                                    ^        pa3pemeHHa BonpocoB,
                     CBH 3aHHbix c rpa>K /iaHCKHM HCKOM , Tpe6 yK> umx OTJio >KeHHH cyae6 Horo pa36 HpaTejibCTBa , cya
*y      r„           npH3HaeT 3a noTepneBiuHM (rpaacaaHCKHM HCTHOM ) npaBo Ha yaoBaeTBopeuHe rpaacaancKoro
-HHOfio
bie
                     Hcxa H nepeaaeT Bonpoc o pa3 Mepe ero B03MemeHHa ana paccMOTpeHna B nopaaxe
                     rpa>KAaHCKoro cyaonpomBoacxBa .                                                     ft
wmie
                              ApecT Ha HMymecTBo Hano >KeH no yronoBHOMy aeny -Ns? 201 /311620-10. H 3 KOToporo
                     BbijieneHO HacToamee yroaoBHoe aeno, nocKOJibKy paccneaoBaHHe yronoBHoro aena Nv
oa      He
                     201 /3 ] 1620- 10 ne 3aBepmeHO, HeoOxoaHMoeTb B o6ecne4HTenbHbix Mepax He ornajia, B CB« 3H C
                     ieM   HX oTMeHa iipoKaeBpeMemia, a KpoMe Toro , yKa3aHHoe HMymecTBo aBnaeTca
    cya              o6ecneMeHHeM HcnonHeHiin HMymecTBeHHbix B3biCKaHHH no HacToameMy npHroBopy .
OCTH
                            Bonpoc o cyabGe BemecTBeiuibix aoica3aTenbCTB no yronoBHOMy aeny cya pa3pemaeT          B
                     cooTBeTCTBHH co CT. 81 YPIKPO.
a    He
                            Ha ocHOBaHHH H 3JioJKeHHoro, pyxoBoacTByacb CT. CT. 307, 308. 309 ynK PO, cya
                                                            n P H r O B O P H J l:
cya
> CTH                       ripH3HaTb ErHa3apaHa AiuoTa TeBopKOBUHa BHHOBHBIM B coBepiueHHH npecTynneHua,
Hue
                     npeziycMOTpeHHoro 4. 4 CT. 159 YK PO ( B peaaKUHH OeaepaabHoro 3aKOHa OT 07.03.2011 Ns
                    26-03), H H 33HaHHTb eMy HaKa3aHHe B Biiae nuiueHHa CBo6oabi cpOKOM "Ha 7 neT c
> HT,
                    OTGbiBaiiHeM HaKa3aHiia B HcnpaBHTeabHOH KOHOHHH o6iuero peacHMa, co uiTpa oW B pa3Mepe
T B
                    700 000 py6nefi .                                                                 ^
                            npH3H3Tb ErHa3apaHa ApTeMa TeBopKOBUHa BHHOBHBIM B coBepiueHHH njiecTynneHHa ,
iro
                    npeaycMOTpeHHoro H . 4 CT. 159 YK PO (B peaaKUHH OeaepaabHoro 3aKOHa OT 07.03.2011 Ns
                    26-03), H Ha3H3MHTb eMy HaKa3aHHe B BHae nHiueHiia CBo6oaw cpoxoM Ha 5 aeT c
IT,
                    OT6 biBaHneM HaKa3aHna B HcnpaBHTeabHOH KoaoHHH o6 mero peaoma, co uiTpaijioM B pa3Mepe
                    600 000 py6aefi .
    B
                            ripH3HaTb KaoHHHa MaxcHMa AneKceeBH 4a BHHOBHbiM B coBepiueHHH ngecTynneHua ,
ro
                    npeaycMOTpeHHoro 4. 5 CT. 33, 4. 4 CT. 159 YK PO (B peaaKUHH OeaepaabHoro 3aicoHa OT
                    07.03.2011 Ns 26-03), H H 33Ha4HTb eMy Haxa3aHHe B BHae anuieHua cBo6oabi POKOM Ha 4
K
                                                                                                          ^
                    roaa c OT6 biBaHHeM Haxa3aHHa B HcnpaBHTeabHOH KoaoHHH o6iuero peacHMa, co uiTpacfioM B
                    pa3Mepe 400 000 pySneft .                                                   ”
b
                            npH3iiaTb ToroxHio BuTanna rpaMHT0 H0 BH 4a BHHOBHHM B coBepiueHHH npecTynnemia,
e
                    npeaycMOTpeHHoro 4. 5 CT. 33, 4. 4 CT. 159 YK PO ( B peaaKUHH OeaepaabHoro 3aKOHa OT
H
                    07.03.2011 Ns 26-03), H Ha3Ha 4HTb eMy HaKa3aHHe B BHae anuieHua CBo6oabi cpoKOM Ha 4
3
/
                    roaa c 0T6 biBaHiieM HaKa3aHHa B HcnpaBHTeabHOH KoaoHHH o6mero pea< HMa, CQ , uiTpacfioM B
                    pa3Mepe 400 000 py6aefi .
r
                                                                                                          k
                          Mepy npeceneHHH ErHa3apaHy AiuoTy T., Erua3apaHy ApTeMy T., KapaHHy M.A.,
                    Foroxini BT. ao BCTynneHHH npHroBopa B 3aKOHHyio CHay ocTaBHTb 6e3 H 3MeHeHHH - B BHae
                    3aKaio 4eHHa   noa cipaacy.
                            CpoK OTSbiBaiiHa HaKa3aHHa ErHa3apany AiuoTy T., Enia3apaHy ApTeMy T., KaoaHHy
                    M .A., ToroxHU B . r. HcnwcaaTb c MOMeHTa HX tfiaKTHuecKoro 3aaepacaHHH nocae po3bicKa.
                            3a noTepneBuiHM ( rpaaeaancKHM HCTUOM) CMarHHbiM B . H . npH3HaT£ npaBO Ha
                    yaoBaeTBopeime rpaacaaHCKoro ncxa, Bonpoc o pa3Mepe KOToporo nepeaaTb aaa paCcMOTpeHHa
                    B nopaaxe rpaacaaHCKoro cyaonpoH3BoacTBa.                                       *'
                            ApecT Ha HMymecTBo He CHHMaTb ao HcnoaneHHa npuroBopa B uacra HMymecTBeHHbix
                    B3bicK 3HHH H paccneaoBaHHa BbiaeaeHiioro yroaoBHoro    aeaa.




                                                                                                        O
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 176 of 177 Page ID
                                   #:600
                                         88
           BemecTBeHHbie aoKa3axeni>CTBa no BCTynjieHHio npnrOBOpa B 3aKOHHyK) cnjiy -
     ocfaBHTb no MecTy xpaHemia .
             npnroBOp MO>KeT 6 biTb o6xcaJiOBaH B anejuiauHOHHOM nopanne B MOCKOBCKHH
     ropo        cya B TeneHne 10 cyTOK co HH « ero npoB03rjiameHH«. B cjiynae no ann
             cKon
             ^
     anenjiauHOHHOfl xcajio6 bi ocyxcueHHbie BnpaBe xoziaTaHCTBOBaTb o CBOCM ynacTHH B
                                                                                             ^
     pag^ MOTpeHHH yronoBHoro nena cy oM anejuiauHOHHOH HHCTaHunn , 3asBHB yKa3aHHoe
                                         ^
     xonaTancTBo B anejuianHOHHOH xcajio6e B TeneHHe 10 cyTOK co AHA BpyneHna Konnn
     npnroBopa, n B TOT x<e cpox co £Ha BpyHeHna Konnn anejuianHOHHoro npencTaBJieHna HJIH
     anejuiauHOHHOH >xajio6 bi, 3arparHBaiomnx HX HHTepecbi.




     Cyflba :                                                            ABepneHKO E . I1.




        t)




        6



        (1




       V




       !>

       :•




       1


       II

       e
Case 2:20-cv-11236-RGK-PLA Document 2-4 Filed 12/11/20 Page 177 of 177 Page ID
                                   #:601
                                                             i.
                                     <MN   cm

 .     Bc ^ ro           r   > iui     poBaHO
         lipO!’
        CKpiV
 IE
 1

     IceK
      V,.
            1'   -
                     .
